      Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 1 of 230




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                             Tallahassee Division

WILLIAM DEMLER, MICHAEL GISI and
WAYNE PULA, individually, and on behalf
of all others similarly situated,

        Plaintiffs,

vs.                                                 Case No. 4:19-cv-00094-RH/GRJ

MARK S. INCH, in his official capacity as
Secretary of the Florida Department of
Corrections,

     Defendant.
_____________________________________/

                 CLASS ACTION SETTLEMENT AGREEMENT

        This Class Action Settlement Agreement (“Class Action Settlement

Agreement”) is entered into between Plaintiffs William Demler, Michael Gisi, and

Wayne Pula (“Class Representatives”), individually and on behalf of the Class; as

defined in ECF No. 163, and Defendant Mark S. Inch, in his official capacity as

Secretary of the Florida Department of Corrections (“FDOC”).

                                I.    RECITALS

        A.     WHEREAS this action was filed on February 19, 2019, seeking

declaratory and injunctive relief pursuant to 42 U.S.C. § 1983, in order to obtain a

declaration that a policy of the FDOC with regard to digital music purchases made

by inmates through the Digital Music Player Program allegedly resulted in an
                                     Page 1 of 16

                                                                           EXHIBIT 1
    Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 2 of 230



unconstitutional taking under the Fifth Amendment to the U.S. Constitution and a

violation of the Due Process Clause of the Fourteenth Amendment to the U.S.

Constitution, and an injunction restoring the Class’s ability to listen to the music

previously purchased under the Digital Music Player Program while in prison; and

       B.     WHEREAS Plaintiffs William Demler, Michael Gisi, and Wayne Pula

(“Class Representatives”), individually and on behalf of the Class, have alleged that

the United States District Court for the Northern District of Florida has subject

matter jurisdiction over this dispute; see 28 U.S.C. § 1331 (federal question) and 28

U.S.C. § 1343(a)(3) (civil rights), a contention disputed by FDOC; and

       C.     WHEREAS the Parties, in an effort to avoid the burden, costs, and

inherent risks of further litigation, agree that settlement is in their best interests; and

       D.     WHEREAS the Parties have engaged in discovery in this matter,

including exchanging information and documents and preparing and responding to

extensive written discovery, and participating in depositions; and

       E.     WHEREAS this action has been certified by the Court, pursuant to Rule

23(b)(2), Federal Rules of Civil Procedure, as a class action on behalf of all current

Florida Department of Corrections prisoners whose digital media files were taken,

or will be taken, pursuant to the Department’s termination of the MP3 program, and

who purchased more than 75 songs through that program; and




                                        Page 2 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 3 of 230



      F.     WHEREAS by agreeing to this Class Action Settlement Agreement,

the FDOC does not admit to liability and expressly denies same; and

      G.     WHEREAS the signatories to this Class Action Settlement Agreement

represent that they are authorized to enter into this Class Action Settlement

Agreement and promise to carry out the various promises, representations, and

responsibilities made in it; and

      H.     WHEREAS the FDOC has agreed to restore the ability of inmates to

listen to a certain, agreed upon number of songs that were previously purchased

under the Digital Music Player Program by the Class, through the issuance of the

Settlement Credits; and

      I.     WHEREAS this Class Action Settlement Agreement includes a release

and indemnity provision, which will go into effect after the Effective Date; and

      J.     WHEREAS the Parties agree that the terms and conditions of this Class

Action Settlement Agreement constitute a fair, reasonable, and adequate resolution

for the Plaintiffs and the Class under Rule 23(e)(2), Federal Rules of Civil

Procedure.

             NOW, THEREFORE, the Parties agree, subject to the Court’s entry of

this Class Action Settlement Agreement, as follows:




                                     Page 3 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 4 of 230




                                II.      DEFINITIONS

      1.     Terms and phrases are defined throughout this Class Action Settlement

Agreement. In addition to those terms and phrases, the following terms and phrases

as used anywhere in this Class Action Settlement Agreement have the meanings set

forth below. In construing these definitions, the singular shall include the plural and

the plural shall include the singular:

             (a)    “Digital Music Player Program” means the FDOC’s former

      statewide program that began in 2011, pursuant to Amendment #1 to FDOC

      Contract #C2562, that provided FDOC prisoners the ability to purchase media

      players, accessories, and digital music files and the ability to listen to them.

             (b)    “Digital Music Confiscation Policy” means the actions taken

      by the FDOC detailed in the FDOC Confiscation Notice, ECF No. 140-18.

             (c)    “Keefe” means Keefe Commissary Network, LLC.

             (d)    “JPay” means JPay, Inc.

             (e)    “Tablet Program” means the current FDOC statewide tablet

      program that began in 2017, pursuant to FDOC Contract #C2885.

             (f)    “Tablets” shall mean the tablet media players made available

      under the Tablet Program.

             (g)    Each “Tablet Media Credit” equals the amount designated for

      the lowest priced songs available in the Media Store, as described in FDOC


                                         Page 4 of 16
Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 5 of 230



  Contract #C2885, which is the amount of Media Store credit that can be

  purchased for one dollar. Although Tablet Media Credits can be purchased,

  they are not currency or damages, and cannot be exchanged for currency.

        (h)    “Settlement Credits” shall mean the three million and nine

  hundred thousand (3,900,000) Tablet Media Credits that the FDOC has agreed

  to make available to the Class on July 1, 2020, in the manner set forth in this

  Class Action Settlement Agreement. Settlement Credits are being provided

  for the sole purpose of satisfying Plaintiffs’ and the Class’s injunctive claims

  by reinstating the ability of inmates to listen to a certain, agreed upon number

  of songs that were previously purchased under the Digital Music Player

  Program by the Class. Settlement Credits are not a settlement fund, currency

  or damages, and cannot be exchanged for currency. The Settlement Credits

  are subject to the same terms and conditions as credit to the Media Store, as

  described in FDOC Contract #C2885 and any subsequent amendments

  thereto, are not subject to any additional limitations, and nothing in this Class

  Action Settlement Agreement shall be interpreted in a way that alters that.

        (i)    “Released Claims” means all claims raised in this action and all

  other claims (including all claims for violation of federal or state

  constitutional, statutory, regulatory, or common law), whether known or




                                  Page 5 of 16
Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 6 of 230



  unknown, arising out of the Digital Music Confiscation Policy, that were or

  could have been raised, against the Defendant in this action.

        (j)    “Indemnification Notice” means a notice and copy of this Class

  Action Settlement Agreement served on a class member, supported by sworn

  affidavit by the person who served notice. The notice must include a detailed

  description of a Released Claim that the FDOC contends has not been

  dismissed within fourteen (14) days after the Effective Date or has been filed

  after the Effective Date. The notice shall state: “You have filed a new claim

  or failed to dismiss an action based on a claim that was released by the Class

  Action Settlement Agreement, attached hereto. Please immediately move for

  dismissal of the Released Claim, or cooperate with the FDOC or the State of

  Florida in dismissing said claim. If you comply with this Notice, no adverse

  actions will be taken against You.” In order for the Indemnification Notice to

  be valid, no adverse actions may be taken by FDOC or the State of Florida

  against the Noticed Party related to actions taken to Satisfy Claims, including,

  but not limited to, seeking fees, costs, and/or other sanctions against the

  Noticed Party.

        (k)    “Noticed Party” means the person who has been served with a

  valid Indemnification Notice.




                                  Page 6 of 16
Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 7 of 230



        (l)    “Noticed Claims” mean claims referenced in an Indemnification

  Notice.

        (m)    “Satisfied Claims” means Noticed Claims that a Noticed Party

  has moved to be dismissed, stipulated to be dismissed, or otherwise has

  abandoned within 45 days of the date that Indemnification Notice has been

  served upon the Noticed Party. The fact that additional actions may be needed

  by a court, agency, the FDOC, the State of Florida, or any third parties in order

  to bring about a dismissal of the claims referenced in the Indemnification

  Notice shall have no bearing on whether a claim becomes a Satisfied Claim.

        (n)     “Indemnified Claims” means Noticed Claims that have not

  been moved to be dismissed, stipulated to be dismissed, or otherwise

  abandoned within 45 days of the date that an Indemnification Notice is served

  on a Noticed Party. No claim may be considered an Indemnified Claim if it

  is a Satisfied Claim.

        (o)    “Class” means all current [as of April 16, 2020] Florida

  Department of Corrections prisoners whose digital media files were taken, or

  will be taken, pursuant to the Department’s termination of the MP3 program

  (Digital Music Player Program), and who purchased more than 75 songs

  through that program.




                                  Page 7 of 16
     Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 8 of 230




                      III. TERMS AND EFFECT OF
                CLASS ACTION SETTLEMENT AGREEMENT

       2.    Full Resolution. This Class Action Settlement Agreement is designed

to fully release and indemnify the FDOC and the State of Florida from the Released

Claims, to resolve any and all claims raised by the Class Representatives and the

Class, or that could have been brought by the Class Representatives and the Class,

in any way arising out of the Digital Music Player Program and/or any and all inmate

purchase of digital music through the Digital Music Player Program, and to resolve

Class Counsel’s attorneys’ fees and costs.

       3.    Preliminary Approval. The Parties shall file a Motion for Preliminary

Approval of Class Action Settlement no later than May 14, 2020. The Parties shall

file with said Motion for Preliminary Approval, a proposed Order Granting

Preliminary Approval in significantly the same form as attached hereto as Exhibit

A.

       4.    Release. After the Effective Date, Plaintiffs and the Class agree that the

FDOC and the State of Florida are released from all Released Claims to the fullest

extent permitted by Federal Rule of Civil Procedure 23(b)(2).

       5.    Indemnification. After the Effective Date, the FDOC and the State of

Florida shall be indemnified by a Noticed Party for any and all Indemnified Claims

that were identified in the Indemnification Notice to the fullest extent permitted by

Federal Rule of Civil Procedure 23(b)(2).

                                      Page 8 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 9 of 230



      6.     Merger. This Class Action Settlement Agreement contains all the

terms and conditions agreed upon by the Parties concerning the resolution of this

proceeding. No oral agreement entered into at any time, nor any prior written

agreement, shall be deemed to bind the Parties or to vary the terms and conditions

of this Class Action Settlement Agreement, except as expressly provided in it. This

Class Action Settlement Agreement may be modified only in writing signed by all

Parties.

      7.     Liability.    Nothing contained in this Class Action Settlement

Agreement or any order entered by the Court adopting this Class Action Settlement

Agreement is or shall be construed as an admission by the FDOC of the truth of any

allegations or the validity of any claim asserted in the Complaint or of the FDOC’s

liability and in fact FDOC denies same.

      8.     Assignment. This Class Action Settlement Agreement shall apply to

all persons who are members of the Class. This Class Action Settlement Agreement

creates no rights in favor of any other person and creates no obligations or duties on

the part of the FDOC beyond the terms of this Class Action Settlement Agreement.

      9.     Dismissal. After the Effective Date, this case shall be fully dismissed

with prejudice, and all claims by any Party, including those for any attorneys’ fees

and costs, shall be extinguished.




                                      Page 9 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 10 of 230



      10.    Final Approval. The Parties will request that the preliminary approval

order set a date for a final fairness hearing. At the final fairness hearing, the Parties

will request that the Court enter a Final Approval Order (the “Final Approval

Order”). The fact that the Court may require non-substantive changes in the Final

Approval Order will not invalidate this Agreement or the settlement.

      11.    Effective Date. The “Effective Date” of this Class Action Settlement

Agreement shall be the calendar date five (5) business days after the later of (a) the

date on which the Court enters a Final Approval Order, dismissing with prejudice

the claims of all Class members; or (b) if any Class member has objected to the

settlement, the date on which the date for filing an appeal has expired or, if an appeal

has been filed, the date on which the settlement and judgment has been affirmed in

all material respects by the appellate court of last resort to which such appeals have

been taken and such affirmances are no longer subject to further appeal or review.

      12.    Costs, Expenses, and Attorneys’ Fees. In settlement of all claims for

attorneys’ fees, taxable costs, and non-taxable litigation expenses incurred through

the date of entry of the proposed Class Action Settlement Agreement, the FDOC

agrees to tender to Class Counsel the gross sum of ONE HUNDRED AND FIFTY

THOUSAND DOLLARS ($150,000), via check made payable to the Social Justice

Law Collective Trust Account (Fed. Tax ID No. XX-XXXXXXX) (the “Settlement

Amount”), within thirty (30) days of the Effective Date. The Parties agree that this


                                       Page 10 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 11 of 230



Settlement Amount includes the resolution and payment in full of all of Plaintiffs’

claims for reasonable attorneys’ fees and costs, and the FDOC will not oppose or

otherwise object to this amount being paid to Class Counsel. Class Counsel’s

attorneys’ fees and costs is based upon an agreed upon amount for fees and costs as

part of the amicable resolution of the pending litigation for which liability is in

dispute. There is no settlement fund, as damages are not being sought or provided,

and therefore, Class Counsel’s fees are not a percentage-of-fund calculation, but

rather, represent a negotiated, discounted lodestar calculation designed to resolve

Class Counsel’s claim for attorneys’ fees and costs pursuant to 42 U.S.C. § 1988,

along with any other claims for attorneys’ fees and costs Class Counsel may have.

      13.    CAFA Notice. Within ten (10) days of filing this Class Action

Settlement Agreement with the Court, Defendants’ counsel will cause the notice of

the settlement required by the Class Action Fairness Act (“CAFA”), 28 U.S.C. §

1715(b), to be issued to the Attorney General for the United States, and any

appropriate state authorities.

      14.    Court Approval. The Parties agree that they will jointly take all

necessary and appropriate steps to obtain preliminary approval from the Court of

this Class Action Settlement Agreement, final approval and entry by the Court of

this Class Action Settlement Agreement, and dismissal of the action with prejudice.




                                    Page 11 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 12 of 230



      15.    Settlement Contingent on Court Approval. The Parties agree that

this Class Action Settlement Agreement is subject to and conditioned upon the

Court’s approval of this Class Action Settlement Agreement. In the event that the

Court declines to approve this Class Action Settlement Agreement, the Parties agree

that this Class Action Settlement Agreement shall be null and void and without

prejudice to the Parties’ rights.

      16.    Waiver of Appeal. Upon the Court’s approval of this Class Action

Settlement Agreement in substantially the same form as the proposed Final Approval

Order attached hereto, the Parties waive their rights to appeal any existing order,

decision, or ruling in this action.

      17.    Captions. The captions of this Class Action Settlement Agreement are

for convenience of reference only and in no way define, limit, or describe the scope

or intent of this Class Action Settlement Agreement.

      18.    Governing Law. The contractual terms of this Agreement shall be

interpreted and enforced in accordance with the substantive law of Florida, without

regard to its conflict of laws and/or choice of law provisions.

      19.    Recitals. The parties agree that recitals set forth above are true and that

they constitute a part of this settlement.




                                       Page 12 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 13 of 230




               V.     SETTLEMENT CREDIT DISTRIBUTION

      20.    The FDOC represents and warrants that on the date this Class Action

Settlement Agreement is entered into, 100 Tablet Media Credits have been

distributed to each member of the Class.

      21.    Plaintiffs have agreed to accept, and FDOC has agreed to provide, the

Settlement Credits to the Class, along with the other provisions detailed herein, as

full and complete settlement of the Released Claims, to be distributed to members

of the Class as set forth below.

      22.    Within fourteen (14) days of the execution of this Class Action

Settlement Agreement, the FDOC shall review the Excel Sheet, attached hereto as

Exhibit B, and furnish Class Counsel with a list of names of the prisoners contained

therein that were no longer incarcerated on the date of certification.

      23.    Class counsel shall, within twenty (20) days after receiving the Excel

sheet, furnish the FDOC with a modified Excel sheet containing only the names of

the Class Members and the number of Tablet Media Credits each is entitled to from

the Settlement Credits (the “Settlement Credit Distribution List”). Each Class

member who purchased more than 100 songs under the Digital Music Player

Program shall be entitled to one (1) Tablet Media Credit for each additional song

over 100 that they purchased under the Digital Music Player Program, drawn from

and not to exceed the Settlement Credits. If there are any excess Tablet Media


                                      Page 13 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 14 of 230



Credits after distribution to Class members as set forth above, the remainder of the

Settlement Credits shall be apportioned among all Class members on a pro rata basis

based on the number of songs purchased under the Digital Music Player Program.

The Parties have jointly agreed that this is the most fair and equitable method for

distributing the Settlement Credits among the Class members.

      24.   The FDOC will ensure that the Settlement Credits are provided to each

Class member in the amounts listed on the Settlement Credit Distribution List on

July 1, 2020.

                                  VI. NOTICE

      25.   Pursuant to Rule 23(e), Federal Rules of Civil Procedure, the FDOC,

within fourteen (14) days of the Court’s preliminary approval of the Notice of

Proposed Settlement (hereinafter “Notice”) attached to this Class Action Settlement

Agreement as Exhibit C, shall provide the Notice to the Class by posting a copy of

the attached Notice (both the English and Spanish version) in a prominent area in

every dormitory and law library of every FDOC institution. The Notice shall remain

posted for sixty (60) days. A copy of the Notice shall be provided individually to

any inmate who is not housed in a common dormitory setting. Notice shall also be

provided on the FDOC website, in a publication or publications of FDOC’s choosing

that is/are made available to FDOC inmates, and if technologically feasible and JPay




                                     Page 14 of 16
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 15 of 230



is able to do so, on the Tablets in standard and accessible formats for Class members

with disabilities. The cost of providing such notice shall be borne by the FDOC.

        26.   Class members shall have sixty (60) days from the date of Preliminary

Approval to file with the Clerk of the Court any written objections to this proposed

Class Action Settlement Agreement, with a copy to class counsel. The FDOC shall

provide free paper, envelopes, and postage to any indigent inmate who wishes to file

objections to this Class Action Settlement Agreement. Such communications with

the Court shall be considered privileged legal mail by the FDOC, its agents, and

employees.

                            VII. EXECUTION BY PARTIES

        WHEREFORE the Parties agree to the terms and conditions of the Class

Action Settlement Agreement as set forth above.



                                      .                                             .
William Demler                                       Michael Gisi
Class Representative                                 Class Representative
Plaintiff                                            Plaintiff

Date:                   .                            Date:                  .


                                      ..
Wayne Pula
Class Representative
Plaintiff

Date:                   .

                                     Page 15 of 16
Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 16 of 230
      Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 17 of 230




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                              Tallahassee Division

WILLIAM DEMLER, MICHAEL GISI and
WAYNE PULA, individually, and on behalf
of all others similarly situated,

         Plaintiffs,

vs.                                                Case No. 4:19-cv-00094-RH/GRJ

MARK S. INCH, in his official capacity as
Secretary of the Florida Department of
Corrections,

     Defendant.
_____________________________________/

          ORDER PRELIMINARILY APPROVING SETTLEMENT
        AND AUTHORIZING NOTICE TO THE SETTLEMENT CLASS

         This matter is before the Court on the Parties’ Joint Motion for Preliminary

Approval of Class Action Settlement and incorporated Memorandum of Law (“Joint

Motion”). After reviewing and considering the Joint Motion and the proposed Class

Action Settlement Agreement (“Agreement”), the Court orders as follows:

         1.     The Agreement has been reached on behalf of the following Class,

which has been certified by the Court pursuant to Rule 23(b)(2), Federal Rules of

Civil Procedure (ECF No. 163):

              All current Florida Department of Corrections prisoners whose
              digital media files were taken, or will be taken, pursuant to the
              Department’s termination of the MP3 program (the “Digital Music



                                           1                                  EXHIBIT A
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 18 of 230



           Player Program”), and who purchased more than 75 songs through
           that program.

      2.     The Court previously found that this class certification is appropriate

because (a) the Class is so numerous that joinder of all members is impractical; (b)

there are common questions of law and fact that predominate over any questions

affecting only individual class members; (c) Plaintiffs’ claims are typical of the

claims of the class; (d) Plaintiffs and their counsel will fairly and adequately protect

the interests of the Class; and (e) class treatment is appropriate where, as here, “the

party opposing the class has acted or refused to act on grounds that apply generally

to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).

      3.     The Court now finds that the settlement of this action, as embodied in

the terms of the Agreement, is preliminarily approved under Federal Rule of Civil

Procedure 23(e). The Court finds that the terms of the Agreement were the result of

substantial discovery, were the product of arm’s length negotiations between

experienced counsel, and are fair, reasonable, and adequate and well within the range

of reasonableness for preliminary settlement approval.

      4.     The Agreement is incorporated by reference into this Order and is

hereby preliminarily adopted as the order of this Court.

      5.     The Agreement provides that members of the Class be given notice of

the pendency of this action and the proposed settlement by posting the Notice of

                                           2
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 19 of 230



Proposed Settlement (attached to the Agreement as Exhibit C) in a prominent area

in every dormitory and law library of every FDOC institution for 60 days, providing

a copy of the Notice individually to any inmate who is not housed in a common

dormitory setting, and publishing copies of the Notice on the FDOC’s public

website, in a publication or publications of FDOC’s choosing that is/are made

available to FDOC inmates, and, if technologically feasible to do so, on the currently

permitted JPay Tablets in standard and accessible formats for Class members with

disabilities. The Notice is to be posted, provided, and published in English and

Spanish. The Court finds that the notice provisions in the Agreement, including the

Notice of Proposed Settlement are reasonable, that they constitute due, adequate,

and sufficient notice to all persons entitled to receive notice, and that they satisfy the

requirements of due process and Federal Rule of Civil Procedure 23. The Notice of

Proposed Settlement is thus approved and adopted. The Court orders that the parties

provide the specified notice to the Class within fourteen (14) days following entry

of this Order.

      6.     In compliance with the Class Action Fairness Act, 28 U.S.C. § 1715,

Defendant shall serve written notice of the proposed settlement on the U.S. Attorney

General and the Attorney General of Florida.

      7.     All proceedings in this action are stayed until further order of the Court,

except as may be necessary to implement the terms of the settlement.



                                            3
   Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 20 of 230



      8.     The Court retains continuing and exclusive jurisdiction over the action

to consider all further matters arising out of or connected with the settlement,

including the administration and enforcement of the Agreement.

      9.     Any Class member who wishes to submit a Statement of Objection or

Comment and/or Notice of Intention to Appear shall file such a Statement and/or

Notice with this Court before _________________, 2020, or be forever barred from

objecting to or commenting on the settlement.

      10.    The Final Fairness Hearing, identified in the Notice of Proposed

Settlement, is scheduled for _____________________, 2020, and will be conducted

telephonically. At the final hearing, the Court will determine whether the Settlement

Agreement is fair, reasonable, and adequate and should be approved.



      IT IS SO ORDERED this _______ day of ____________________, 2020.



                                             ______________________________
                                             Honorable Robert L. Hinkle
                                             United States District Judge




                                         4
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 21 of 230
 Obs    inmateKey    lastName                 firstName           Songs   RUNDATE      inmate
 4906   FLO.359982   GRIFFIN                  BILLY                  76   07/26/2019   ACTIVE
 5234   FLO.410308   BRANCH                   CASSIUS                76   07/26/2019   ACTIVE
10355   FLO.C01158   JONES                    DARON                  76   07/26/2019   ACTIVE
 4966   FLO.367470   BIAGIANO                 CHRISTOPHER            78   07/26/2019   ACTIVE
 5271   FLO.417732   BUTLER                   HERMAN                 78   07/26/2019   ACTIVE
 6189   FLO.540506   BROWN                    ROBERT                 78   07/26/2019   ACTIVE
 7178   FLO.724497   WICKHAM                  ROBERT                 78   07/26/2019   ACTIVE
 8904   FLO.B03475   WOLLARD                  DONNY                  78   07/26/2019   ACTIVE
23600   FLO.T31386   NESBITT                  SAMUEL                 78   07/26/2019   ACTIVE
25603   FLO.V08598   HENDERSON                MICHAEL                78   07/26/2019   ACTIVE
   80   FLO.034442   JOYNER                   RICKY                  79   07/26/2019   ACTIVE
 2182   FLO.134546   ROBIDA                   DANIEL                 79   07/26/2019   ACTIVE
 6144   FLO.536180   RODRIGUEZ                CLINTON                79   07/26/2019   ACTIVE
 9223   FLO.B07227   DORRELIS                 FEISH                  79   07/26/2019   ACTIVE
18395   FLO.M26079   MARTINEZ                 ROY                    79   07/26/2019   ACTIVE
19961   FLO.P02567   PUGH                     JOHN                   79   07/26/2019   ACTIVE
26516   FLO.W14353   BANNISTER                TERRENCE               79   07/26/2019   ACTIVE
  445   FLO.080164   HARMON                   JAMES                  80   07/26/2019   ACTIVE
  578   FLO.090661   SIEBERS                  JOSEPH                 80   07/26/2019   ACTIVE
  755   FLO.100921   GOTTFRIED                DAVID                  80            .   TEMP ABS
  986   FLO.113918   PRANCE                   MICHAEL                80   07/26/2019   ACTIVE
 1124   FLO.118609   MCKINNEY                 BORIS                  80   07/26/2019   ACTIVE
 1481   FLO.126982   HALAVAIS                 ERIC                   80   07/26/2019   ACTIVE
 1617   FLO.129072   LOFTIES                  PAUL                   80   07/26/2019   ACTIVE
 1640   FLO.129382   MASINOVIC                ELVIS                  80   07/26/2019   ACTIVE
 1697   FLO.130094   BARNER                   RICHARD                80   07/26/2019   ACTIVE
 1710   FLO.130204   PRESSLEY                 CHRISTOPHER            80   07/26/2019   ACTIVE
 2082   FLO.133842   VASQUEZ                  JOSE-BENJAM            80   07/26/2019   ACTIVE
 2170   FLO.134461   BAGLEY                   EDWARD                 80   07/26/2019   ACTIVE
 2196   FLO.134685   JACKSON                  LEVERT                 80   07/26/2019   ACTIVE
 2638   FLO.148850   BROWN                    MONTEL                 80   07/26/2019   ACTIVE
 2649   FLO.148991   CASWELL                  MARCUS                 80   07/26/2019   ACTIVE
 2660   FLO.149087   OWENS                    KEANU                  80   07/26/2019   ACTIVE
 2677   FLO.149270   MARSHALL                 ANTHONY                80   07/26/2019   ACTIVE
 2818   FLO.154951   MASSEY                   LACEY                  80   07/26/2019   ACTIVE
 2843   FLO.155386   PACHECO                  KIMBERLEE              80   07/26/2019   ACTIVE
 2855   FLO.155633   FOREHAND                 KATRAVIS               80   07/26/2019   ACTIVE
 2962   FLO.156574   JOHNSON                  LATISSHA               80   07/26/2019   ACTIVE
 3214   FLO.166252   BOONE                    RICHARD                80   07/26/2019   ACTIVE
 3254   FLO.167009   MORALES                  JOSEPH                 80   07/26/2019   ACTIVE
 3441   FLO.180102   ORTIZ                    JOSE                   80   07/26/2019   ACTIVE
 3697   FLO.192683   JEAN                     LIZERT                 80   07/26/2019   ACTIVE
 3933   FLO.199239   SANTOS                   SAMUEL                 80   07/26/2019   ACTIVE
 3991   FLO.203628   BURNETT                  MARIO                  80   07/26/2019   ACTIVE
 4214   FLO.255807   BAILEY                   SHARON                 80   07/26/2019   ACTIVE
 4565   FLO.305757   KNIGHT                   DANIEL                 80   07/26/2019   ACTIVE
 4978   FLO.368687   THOMAS                   TERRY                  80   07/26/2019   ACTIVE
 5081   FLO.377517   WILLIAMS                 RONALD                 80   07/26/2019   ACTIVE
 5655   FLO.467844   LAVENDER                 DANIEL                 80   07/26/2019   ACTIVE
 5712   FLO.472050   CLARK                    WILLIE                 80   07/26/2019   ACTIVE
 5819   FLO.497850   MONTGOMERY               JAMES                  80   07/26/2019   ACTIVE
 6070   FLO.529670   SMITH                    OSCAR                  80   07/26/2019   ACTIVE
 6164   FLO.537822   ANDERSON                 EDWARD                 80   07/26/2019   ACTIVE
 6283   FLO.550312   CANNON                   KIMBERLY               80   07/26/2019   ACTIVE

                                                                                   EXHIBIT B
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 22 of 230
 6422   FLO.567376   PAQUET                   MICHAEL                80   07/26/2019   ACTIVE
 6580   FLO.599938   ATKINSON                 ERIC                   80   07/26/2019   ACTIVE
 6625   FLO.612001   JOHNSON                  SCOTT                  80   07/26/2019   ACTIVE
 6781   FLO.644672   CORBITT                  ANTHONY                80   07/26/2019   ACTIVE
 6859   FLO.662666   CARSON                   JEROME                 80   07/26/2019   ACTIVE
 6929   FLO.677643   STROMBERG                JAMES                  80   07/26/2019   ACTIVE
 7110   FLO.715260   CALDWELL                 CRAIG                  80   07/26/2019   ACTIVE
 7265   FLO.747978   BROWN                    JUANDEL                80   07/26/2019   ACTIVE
 7293   FLO.752320   HOBART                   ROBERT                 80   07/26/2019   ACTIVE
 7422   FLO.772838   MOTES                    MICHAEL                80   07/26/2019   ACTIVE
 7445   FLO.775089   JONES                    STACY                  80   07/26/2019   ACTIVE
 7454   FLO.775884   MILLER                   DAVID                  80   07/26/2019   ACTIVE
 7533   FLO.787305   MILLER                   DAVID                  80   07/26/2019   ACTIVE
 7858   FLO.883636   LANGLEY                  JOSHUA                 80   07/26/2019   ACTIVE
 7941   FLO.896659   KING                     JOHNNY                 80   07/26/2019   ACTIVE
 8110   FLO.941786   LE                       PHONG                  80   07/26/2019   ACTIVE
 8112   FLO.941976   DAVIS                    CHARLES                80   07/26/2019   ACTIVE
 8175   FLO.959174   TUCKER                   JASON                  80   07/26/2019   ACTIVE
 8286   FLO.970650   WILLIAMS                 JOHN                   80   07/26/2019   ACTIVE
 8431   FLO.987601   FLOWERS                  JERRY                  80   07/26/2019   ACTIVE
 8462   FLO.992260   LAWSON                   ANTHONY                80   07/26/2019   ACTIVE
 8585   FLO.A50748   WARREN                   RICKY                  80   07/26/2019   ACTIVE
 8746   FLO.B00027   SMITH                    ANTONIAL               80   07/26/2019   ACTIVE
 8902   FLO.B03425   STROUD                   ROBERT                 80   07/26/2019   ACTIVE
 9016   FLO.B05124   MOBLEY                   YOHANNES               80   07/26/2019   ACTIVE
 9022   FLO.B05159   MENA                     CESAR                  80   07/26/2019   ACTIVE
 9063   FLO.B05660   TOOMBS                   RUEBEN                 80   07/26/2019   ACTIVE
 9279   FLO.B07848   HILLS                    ALEXANDER              80   07/26/2019   ACTIVE
 9428   FLO.B09044   HILTON                   HAYWARD                80   07/26/2019   ACTIVE
 9640   FLO.B10576   JULES                    PAUL                   80   07/26/2019   ACTIVE
 9773   FLO.B11532   BEAULIEU                 THOMAS                 80   07/26/2019   ACTIVE
 9960   FLO.B12797   MILLER                   KELVIN                 80   07/26/2019   ACTIVE
10003   FLO.B13163   CUTINO                   PAVERT                 80   07/26/2019   ACTIVE
10081   FLO.B13836   MOLINA-MORENO            MAURICIO               80   07/26/2019   ACTIVE
10149   FLO.B14369   MATHIS                   ROBERT                 80   07/26/2019   ACTIVE
10151   FLO.B14374   SAINZ                    ROBERTO                80   07/26/2019   ACTIVE
10231   FLO.B15132   PETERSON                 WILTAVIOUS             80   07/26/2019   ACTIVE
10364   FLO.C01253   SESSION                  ZARKEE                 80   07/26/2019   ACTIVE
10600   FLO.C03688   CONTRERAS TARELO         JULIO                  80   07/26/2019   ACTIVE
10657   FLO.C04208   BURNS                    CRAIG                  80   07/26/2019   ACTIVE
10673   FLO.C04327   DUBOSE                   TERRELL                80   07/26/2019   ACTIVE
10763   FLO.C05131   DAVIS                    TWANANTHONY            80   07/26/2019   ACTIVE
10781   FLO.C05275   CAHOON                   RICHARD                80   07/26/2019   ACTIVE
10796   FLO.C05357   CORRADO                  CORY                   80   07/26/2019   ACTIVE
10865   FLO.C05802   GLOVER                   ANTONIO                80   07/26/2019   ACTIVE
10932   FLO.C06266   WALLS                    MARIO                  80   07/26/2019   ACTIVE
11074   FLO.C07319   SANNA                    LAWRENCE               80   07/26/2019   ACTIVE
11166   FLO.C08041   DOUGLAS                  ANDREW                 80   07/26/2019   ACTIVE
11276   FLO.C08951   GONZALEZ                 GENRRY                 80   07/26/2019   ACTIVE
11364   FLO.C09784   BUDHAN                   AVINDRA                80   07/26/2019   ACTIVE
11402   FLO.C10206   WATERS                   MAX                    80   07/26/2019   ACTIVE
11611   FLO.D10163   SOARES                   PETER                  80   07/26/2019   ACTIVE
11660   FLO.D17901   WOLFE                    CORY                   80   07/26/2019   ACTIVE
11866   FLO.D48321   ROSS                     JAMAL                  80   07/26/2019   ACTIVE
11874   FLO.D49634   MORGAN                   CHARLES                80   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 23 of 230
11881   FLO.D51440   HARPER                   WESLEY                 80            .   TEMP ABS
12254   FLO.E20763   COLLINS                  TREVOR                 80   07/26/2019   ACTIVE
12317   FLO.E25439   CHRISTIAN                STEVEN                 80   07/26/2019   ACTIVE
12395   FLO.E30649   JOY                      RICHARD                80   07/26/2019   ACTIVE
12441   FLO.E32821   CIEPLENSKY               JOHN                   80   07/26/2019   ACTIVE
12491   FLO.E36048   STRONG                   MORRIS                 80   07/26/2019   ACTIVE
12543   FLO.E38710   GAMMONS                  VENTREL                80   07/26/2019   ACTIVE
12840   FLO.G02276   LATSON                   SHANE                  80   07/26/2019   ACTIVE
12875   FLO.G04511   MORRIS                   AREALEUS               80   07/26/2019   ACTIVE
12885   FLO.G05714   GAY                      ANDREW                 80   07/26/2019   ACTIVE
13160   FLO.G19985   COLLINS                  DAVID                  80   07/26/2019   ACTIVE
13248   FLO.G23861   GOLSNER                  THOMAS                 80   07/26/2019   ACTIVE
13271   FLO.G26389   INMAN                    KEVIN                  80   07/26/2019   ACTIVE
13297   FLO.H02422   KNIGHT                   MICHAEL                80   07/26/2019   ACTIVE
13375   FLO.H08195   AGUIRRE                  GUADALUPE              80   07/26/2019   ACTIVE
13481   FLO.H14989   BELL                     VINCENT                80   07/26/2019   ACTIVE
13517   FLO.H16931   DONAHOE                  PAUL                   80   07/26/2019   ACTIVE
13712   FLO.H28795   COBB                     BRAXTON                80   07/26/2019   ACTIVE
13940   FLO.H38457   PARKER                   JERRY                  80   07/26/2019   ACTIVE
13965   FLO.H39471   MCARTHUR                 CHRISTOPHER            80   07/26/2019   ACTIVE
13998   FLO.H41145   REED                     DEVIN                  80   07/26/2019   ACTIVE
14328   FLO.I10183   REYNOLDS                 RAYMOND                80   07/26/2019   ACTIVE
14507   FLO.J01035   BROWN                    JAMEL                  80   07/26/2019   ACTIVE
14688   FLO.J11006   BROWN                    ANGELO                 80   07/26/2019   ACTIVE
14836   FLO.J19132   SCOTT                    CHRISTOPHER            80   07/26/2019   ACTIVE
14923   FLO.J23911   MORMAN                   RODERICK               80   07/26/2019   ACTIVE
14958   FLO.J25758   SIMMONS                  JEANIE                 80   07/26/2019   ACTIVE
14977   FLO.J26658   HICKS                    MICHAEL                80   07/26/2019   ACTIVE
15099   FLO.J32158   RUSSELL                  COREY                  80   07/26/2019   ACTIVE
15144   FLO.J33854   ALEXANDER                BRANDON                80   07/26/2019   ACTIVE
15307   FLO.J39016   JOYNER                   QUENTIN                80   07/26/2019   ACTIVE
15554   FLO.J44893   ANDRES                   SPENCER                80   07/26/2019   ACTIVE
15809   FLO.J53887   LUKENS                   KENNETH                80   07/26/2019   ACTIVE
15852   FLO.J56272   MCDANIEL                 EMILY                  80   07/26/2019   ACTIVE
15887   FLO.J58406   MOORE                    DARELL                 80   07/26/2019   ACTIVE
16011   FLO.K52309   JONES                    CHRISTOPHER            80   07/26/2019   ACTIVE
16304   FLO.K70494   DAVIS                    LAMONT                 80   07/26/2019   ACTIVE
16354   FLO.K72995   SHAZER                   DAWAYNE                80   07/26/2019   ACTIVE
16592   FLO.K82864   TORRES                   DAVID                  80   07/26/2019   ACTIVE
16667   FLO.K86156   NARCISSE                 STEVEN                 80   07/26/2019   ACTIVE
16729   FLO.K89270   ROLLE                    STEPHAN                80   07/26/2019   ACTIVE
16823   FLO.L07542   MINNIS                   HERBERT                80   07/26/2019   ACTIVE
16916   FLO.L16890   WILLIAMS                 RONALD                 80   07/26/2019   ACTIVE
17172   FLO.L41747   ALLEN                    JONATHAN               80   07/26/2019   ACTIVE
17268   FLO.L48260   WALLER                   JACOB                  80   07/26/2019   ACTIVE
17331   FLO.L52301   FERRELL                  MARVIN                 80   07/26/2019   ACTIVE
17473   FLO.L61095   PRESSOIR                 YVES                   80   07/26/2019   ACTIVE
17569   FLO.L67648   RODRIGUEZ                FERNANDO               80   07/26/2019   ACTIVE
17815   FLO.L84125   MAINER                   BRANDON                80   07/26/2019   ACTIVE
17962   FLO.L93755   JOHNSON                  GEOVANI                80   07/26/2019   ACTIVE
18161   FLO.M07866   PESTANO                  VICTOR                 80   07/26/2019   ACTIVE
18316   FLO.M20125   FERGUSON                 RENARDO                80   07/26/2019   ACTIVE
18459   FLO.M30704   SANCHEZ                  RICARDO                80   07/26/2019   ACTIVE
18500   FLO.M33832   DIAZ                     ALEX                   80   07/26/2019   ACTIVE
18537   FLO.M36104   JACKSON                  ROBERT                 80   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 24 of 230
18683   FLO.M45128   GRANT                    ULY                    80   07/26/2019   ACTIVE
18694   FLO.M45920   VIDAL                    CHRISTIAN              80   07/26/2019   ACTIVE
19122   FLO.M74059   DIAZ                     DEANDRE                80   07/26/2019   ACTIVE
19132   FLO.M75489   FERNANDEZ                ZENON                  80   07/26/2019   ACTIVE
19273   FLO.M93143   REID                     MICHAEL                80   07/26/2019   ACTIVE
19614   FLO.N19317   MANGO                    STEPHEN                80   07/26/2019   ACTIVE
19724   FLO.N23228   WESTBERRY                WILLIE                 80   07/26/2019   ACTIVE
20180   FLO.P21137   DOUGLAS                  DOMINIQUE              80   07/26/2019   ACTIVE
20337   FLO.P31437   ATKINS                   EDDIE                  80   07/26/2019   ACTIVE
20580   FLO.P42189   EWING                    ANTONIO                80   07/26/2019   ACTIVE
20678   FLO.P46676   BROWN                    CURTIS                 80   07/26/2019   ACTIVE
20781   FLO.P50952   ALLEN                    NICOLE                 80   07/26/2019   ACTIVE
20786   FLO.P51060   MCTEAR                   TALEASHA               80   07/26/2019   ACTIVE
20789   FLO.P51126   ELDER                    RICHARD                80   07/26/2019   ACTIVE
20840   FLO.P54002   FOREHAND                 EQUAN                  80   07/26/2019   ACTIVE
21237   FLO.Q23550   MACK                     KELVIN                 80   07/26/2019   ACTIVE
21666   FLO.R22249   JENKINS                  IRA                    80   07/26/2019   ACTIVE
21892   FLO.R39029   FUENTES                  CARLOS                 80   07/26/2019   ACTIVE
22098   FLO.R52264   CUEVAS                   FRANKIE                80   07/26/2019   ACTIVE
22124   FLO.R53533   LOVETT                   MARQUIS                80   07/26/2019   ACTIVE
22461   FLO.R76684   HORNE                    MATTHEW                80   07/26/2019   ACTIVE
22526   FLO.R85973   TORRES                   ANDRES                 80   07/26/2019   ACTIVE
22530   FLO.R86702   OSIPIANT                 ARMAND                 80   07/26/2019   ACTIVE
22799   FLO.S19454   DELVA                    FRED                   80   07/26/2019   ACTIVE
23015   FLO.S29958   MCDERMED                 ETHAN                  80   07/26/2019   ACTIVE
23567   FLO.T29435   BECKHAM                  EDWIN                  80   07/26/2019   ACTIVE
23954   FLO.T53449   BRYANT                   SHERMAN                80   07/26/2019   ACTIVE
24383   FLO.T77477   BURGOS                   GRATTO                 80   07/26/2019   ACTIVE
24395   FLO.T77916   SORIA-ZAVALA             ROBERTO                80   07/26/2019   ACTIVE
24432   FLO.T79569   ROLDAN                   DAVID                  80   07/26/2019   ACTIVE
24529   FLO.T86488   WINSOR                   ROBERT                 80   07/26/2019   ACTIVE
24570   FLO.T94137   DEFREITAS                BRIAN                  80   07/26/2019   ACTIVE
24647   FLO.U06023   CHITTY                   CHAD                   80   07/26/2019   ACTIVE
24890   FLO.U22619   BROWN                    AMANDA                 80   07/26/2019   ACTIVE
24965   FLO.U27207   HAY                      DAMON                  80   07/26/2019   ACTIVE
25019   FLO.U30236   ECKARD                   STANLEY                80   07/26/2019   ACTIVE
25034   FLO.U31273   PETE                     QUINTON                80   07/26/2019   ACTIVE
25172   FLO.U38014   DESPOSITO                STEVEN                 80   07/26/2019   ACTIVE
25377   FLO.U47326   MCNEIL                   BRENTON                80   07/26/2019   ACTIVE
25423   FLO.U49749   SCOTT                    DEQUAN                 80   07/26/2019   ACTIVE
25727   FLO.V16171   SINGLETON                WILLIE                 80   07/26/2019   ACTIVE
25737   FLO.V16964   RODRIGUEZ                RAUL                   80   07/26/2019   ACTIVE
25982   FLO.V30120   PATTERSON                ANTHONY                80   07/26/2019   ACTIVE
26018   FLO.V31557   TONG                     KENNETH                80   07/26/2019   ACTIVE
26188   FLO.V39859   HOLMES                   DIANTE                 80   07/26/2019   ACTIVE
26220   FLO.V40820   COLE                     JAMES                  80   07/26/2019   ACTIVE
26225   FLO.V40979   JOHNSON                  EDWARD                 80   07/26/2019   ACTIVE
26351   FLO.V50405   MILER                    DAMARCO                80   07/26/2019   ACTIVE
26573   FLO.W18299   NEUBAUER                 JOSEPH                 80   07/26/2019   ACTIVE
26592   FLO.W19448   PULLEN                   OCTAVIUS               80   07/26/2019   ACTIVE
26829   FLO.W35036   CALIXTE                  WIDLY                  80   07/26/2019   ACTIVE
26846   FLO.W35956   HOLLIS                   MARKELL                80   07/26/2019   ACTIVE
26949   FLO.W41036   PRESTON                  BRANDON                80   07/26/2019   ACTIVE
27036   FLO.W45575   MARTINEZ                 DANYELLA               80   07/26/2019   ACTIVE
27247   FLO.X13211   STEPHENSON               MALIK                  80   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 25 of 230
27277   FLO.X16150   RADZIKOWSKI              DENNIS                 80   07/26/2019   ACTIVE
27479   FLO.X33043   BYRD                     LINDON                 80   07/26/2019   ACTIVE
27677   FLO.X46345   OKAFOR                   BESSMAN                80   07/26/2019   ACTIVE
27727   FLO.X48911   WILLIAMS                 DONALD                 80   07/26/2019   ACTIVE
27820   FLO.X54095   JONES                    DEMETRI                80   07/26/2019   ACTIVE
28183   FLO.X70993   JAMES                    SHERNON                80   07/26/2019   ACTIVE
28430   FLO.X81481   HENRY                    DONALD                 80   07/26/2019   ACTIVE
28543   FLO.X88114   GONZALEZ COLON           RAUL                   80   07/26/2019   ACTIVE
28552   FLO.X89028   IVORY                    NATHANEIL              80   07/26/2019   ACTIVE
28576   FLO.X90478   OUTLAW                   MICHAEL                80   07/26/2019   ACTIVE
28704   FLO.Y07120   MCCRAY                   WILLIE                 80   07/26/2019   ACTIVE
28706   FLO.Y07185   HICKS                    KEITH                  80   07/26/2019   ACTIVE
28754   FLO.Y11533   JACKSON                  DEMETRIA               80   07/26/2019   ACTIVE
29021   FLO.Y28364   PALMER                   ADAM                   80   07/26/2019   ACTIVE
29042   FLO.Y29613   JOLLY                    MICHAEL                80   07/26/2019   ACTIVE
29059   FLO.Y30271   GOSSETT                  MARK                   80   07/26/2019   ACTIVE
29221   FLO.Y38656   JOHNSON                  TARVARISE              80   07/26/2019   ACTIVE
29291   FLO.Y41668   JIMENEZ                  VICENTE                80   07/26/2019   ACTIVE
29336   FLO.Y43632   CRUZ                     HUGO                   80   07/26/2019   ACTIVE
29475   FLO.Y50140   LEWIS                    QUAYSHUN               80   07/26/2019   ACTIVE
 1030   FLO.115302   PARKER                   IRA                    81   07/26/2019   ACTIVE
 6521   FLO.583469   SURDAKOWSKI              ROBERT                 81   07/26/2019   ACTIVE
 6718   FLO.625790   EVANS                    HERSEY                 81   07/26/2019   ACTIVE
 7895   FLO.891954   BENTLEY                  JUAN                   81   07/26/2019   ACTIVE
 8900   FLO.B03389   PITTMAN                  ULYSSES                81   07/26/2019   ACTIVE
19105   FLO.M72225   JUNES                    MANUEL                 81   07/26/2019   ACTIVE
27068   FLO.W49166   HILL                     HORACE                 81   07/26/2019   ACTIVE
28475   FLO.X83280   FORD                     JAMES                  81   07/26/2019   ACTIVE
26447   FLO.W08705   CASTILLO                 GERONIMO               82   07/26/2019   ACTIVE
10718   FLO.C04654   RINCON                   LUIS                   83   07/26/2019   ACTIVE
13634   FLO.H24894   EPPS                     CALLISTO               83   07/26/2019   ACTIVE
20476   FLO.P37913   POOLE                    LLOYD                  83   07/26/2019   ACTIVE
23170   FLO.T00198   PORTER                   TRESMAYNE              83   07/26/2019   ACTIVE
29424   FLO.Y47860   REXRODE                  THOMAS                 83   07/26/2019   ACTIVE
 3896   FLO.198574   JONES                    JIMMY                  84   07/26/2019   ACTIVE
25775   FLO.V19485   WOODS                    TOMMY                  84   07/26/2019   ACTIVE
  351   FLO.072641   AUSTIN                   JEFFERY                85   07/26/2019   ACTIVE
  455   FLO.081197   CLEVELAND                MITCHELL               85   07/26/2019   ACTIVE
  705   FLO.098462   CUSTER                   CHARLES                85   07/26/2019   ACTIVE
  781   FLO.102721   GEORGE                   REGINALD               85   07/26/2019   ACTIVE
  858   FLO.108290   PORTER                   EARL                   85   07/26/2019   ACTIVE
 1249   FLO.122426   GENERAL                  WALTER                 85   07/26/2019   ACTIVE
 1523   FLO.127612   JORDAN                   ANDRE                  85   07/26/2019   ACTIVE
 1588   FLO.128712   COLEMAN                  RODDRECAS              85   07/26/2019   ACTIVE
 1659   FLO.129564   ANTUNES-SALGADO          CARLO                  85   07/26/2019   ACTIVE
 1774   FLO.130705   SMITH                    LARODRIC               85   07/26/2019   ACTIVE
 1932   FLO.132286   RAYMOND                  MICHAEL                85   07/26/2019   ACTIVE
 2065   FLO.133699   CREWS                    STEVEN                 85   07/26/2019   ACTIVE
 2211   FLO.134828   BROCK                    BRIAN                  85   07/26/2019   ACTIVE
 2238   FLO.135026   PAYNE                    TYRANN                 85   07/26/2019   ACTIVE
 2349   FLO.136107   RODRIGUEZ                DIONICIO               85   07/26/2019   ACTIVE
 2404   FLO.138388   HURST                    THOMAS                 85   07/26/2019   ACTIVE
 2554   FLO.146811   BEMBOW                   REGINALD               85   07/26/2019   ACTIVE
 3024   FLO.157377   VIERA                    ANDRE                  85   07/26/2019   ACTIVE
 3078   FLO.162594   BOYKIN                   CLOVER                 85   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 26 of 230
 3193   FLO.165911   LABONTE                  SCOTT                  85   07/26/2019   ACTIVE
 3368   FLO.168994   HUGGINS                  JUSTIN                 85   07/26/2019   ACTIVE
 3392   FLO.169428   ROGERS                   FREDDIE                85   07/26/2019   ACTIVE
 3841   FLO.197053   NELSON                   JOAQUIN                85   07/26/2019   ACTIVE
 3935   FLO.199257   SLAUGHTER                LEON                   85   07/26/2019   ACTIVE
 4036   FLO.212885   BORROTO                  OVIDIO                 85   07/26/2019   ACTIVE
 4061   FLO.215373   WILLIAMS                 CARLOS                 85   07/26/2019   ACTIVE
 4415   FLO.291107   ROBINSON                 CLIFFORD               85   07/26/2019   ACTIVE
 4834   FLO.346992   THOMAS                   LUCIE                  85   07/26/2019   ACTIVE
 4920   FLO.361404   WILSON                   WILLIE                 85   07/26/2019   ACTIVE
 4970   FLO.367830   WILSON                   MICHAEL                85   07/26/2019   ACTIVE
 4983   FLO.369441   BASDEO                   BERTRAM                85   07/26/2019   ACTIVE
 5047   FLO.374959   COLLAZO                  ANTHONY                85   07/26/2019   ACTIVE
 5063   FLO.376677   RHODES                   RICKIE                 85   07/26/2019   ACTIVE
 5394   FLO.438121   COLE                     JOHN                   85   07/26/2019   ACTIVE
 5909   FLO.512867   GRIFFITH                 CHARLES                85   07/26/2019   ACTIVE
 5938   FLO.516736   JONES                    HORACE                 85   07/26/2019   ACTIVE
 6134   FLO.535411   BIBBS                    JAMIE                  85   07/26/2019   ACTIVE
 6481   FLO.579108   CLARK                    JAMES                  85   07/26/2019   ACTIVE
 6749   FLO.632062   THOMPSON                 DARBY                  85   07/26/2019   ACTIVE
 6870   FLO.665095   ROBERTS                  JOHN                   85   07/26/2019   ACTIVE
 6910   FLO.672826   DEAS                     PERRY                  85   07/26/2019   ACTIVE
 7002   FLO.699234   BROWN                    BEAUFORD               85   07/26/2019   ACTIVE
 7027   FLO.702885   ABLES                    BRIAN                  85   07/26/2019   ACTIVE
 7295   FLO.752865   HEAD                     JAY                    85   07/26/2019   ACTIVE
 7452   FLO.775759   KAY                      ROBERT                 85   07/26/2019   ACTIVE
 7708   FLO.816605   FILSON                   PATRICK                85   07/26/2019   ACTIVE
 8404   FLO.985118   COLLINS                  VINCENT                85   07/26/2019   ACTIVE
 8526   FLO.A50069   HILL                     REGINALD               85   07/26/2019   ACTIVE
 8598   FLO.A50835   WILSON                   ZACHARY                85   07/26/2019   ACTIVE
 8751   FLO.B00177   ENGLISH                  LEJON                  85   07/26/2019   ACTIVE
 8881   FLO.B03097   HARRISON                 JASON                  85   07/26/2019   ACTIVE
 8897   FLO.B03345   CHARLES                  MAURIAC                85   07/26/2019   ACTIVE
 9105   FLO.B06042   KILGELLON                JAMES                  85   07/26/2019   ACTIVE
 9334   FLO.B08339   MCKENZIE                 TRENARIS               85   07/26/2019   ACTIVE
 9567   FLO.B10039   ROSALES                  JUAN                   85   07/26/2019   ACTIVE
 9573   FLO.B10061   THOMPSON                 OLANDO                 85   07/26/2019   ACTIVE
 9585   FLO.B10158   DOMINGUEZ                YARCET                 85   07/26/2019   ACTIVE
 9592   FLO.B10200   MCKELLER                 GERMAINE               85   07/26/2019   ACTIVE
 9691   FLO.B10928   MOJENA                   EUGENIO                85   07/26/2019   ACTIVE
 9886   FLO.B12279   JOHNSON                  EARL                   85   07/26/2019   ACTIVE
10011   FLO.B13224   GONZALEZ                 YASMANI                85   07/26/2019   ACTIVE
10035   FLO.B13392   BROOKS                   THEOPHILUS             85   07/26/2019   ACTIVE
10048   FLO.B13503   BURGOS                   BADI                   85   07/26/2019   ACTIVE
10187   FLO.B14667   CHRISTENSEN              ANDY                   85   07/26/2019   ACTIVE
10454   FLO.C02260   WINDHAM                  JASON                  85   07/26/2019   ACTIVE
10564   FLO.C03401   MONROE                   MARCELLOUIS            85   07/26/2019   ACTIVE
10729   FLO.C04816   WILLIAMS                 DANIEL                 85   07/26/2019   ACTIVE
10778   FLO.C05250   WATKINS                  VINZETT                85   07/26/2019   ACTIVE
10949   FLO.C06366   RICHARDSON               JASON                  85   07/26/2019   ACTIVE
10990   FLO.C06696   IRVING                   BRIAN                  85   07/26/2019   ACTIVE
11212   FLO.C08454   BUSSEY                   DARRIUS                85   07/26/2019   ACTIVE
11311   FLO.C09250   WHITT                    SHAWN                  85   07/26/2019   ACTIVE
11321   FLO.C09422   WILSON                   ARTHUR                 85   07/26/2019   ACTIVE
11469   FLO.C10850   BOATWRIGHT               FREDDY                 85   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 27 of 230
11593   FLO.D07405   CONRAD                   MICHAEL                85   07/26/2019   ACTIVE
11626   FLO.D11990   MARSANO                  ANTHONY                85   07/26/2019   ACTIVE
11664   FLO.D18194   HICKS                    MICHAEL                85   07/26/2019   ACTIVE
11678   FLO.D21260   JEFFERS                  JOSHUA                 85   07/26/2019   ACTIVE
11855   FLO.D46019   WEATHERSPOON             CALVIN                 85   07/26/2019   ACTIVE
11909   FLO.D84346   CASAL                    YORDANY                85   07/26/2019   ACTIVE
11972   FLO.E00326   GRIMES                   GARY                   85   07/26/2019   ACTIVE
12206   FLO.E17775   TOWNSEND                 CHENOA                 85   07/26/2019   ACTIVE
12351   FLO.E27303   SMITH                    KIM                    85   07/26/2019   ACTIVE
12490   FLO.E35806   DYE                      DYRVAROUS              85   07/26/2019   ACTIVE
12596   FLO.E41800   WILLIAMS                 MOSES                  85   07/26/2019   ACTIVE
12809   FLO.E56380   CHUNG                    GAVIN                  85   07/26/2019   ACTIVE
12889   FLO.G05949   WANTON                   LINDSEY                85   07/26/2019   ACTIVE
13005   FLO.G13065   BOYD                     BLAIR                  85   07/26/2019   ACTIVE
13016   FLO.G13598   BEVERIDGE                MICHAEL                85   07/26/2019   ACTIVE
13111   FLO.G17738   PEREZ                    ARMANDO                85   07/26/2019   ACTIVE
13718   FLO.H29060   TAYLOR                   JARVIS                 85   07/26/2019   ACTIVE
13816   FLO.H33977   CANADY                   REGINALD               85   07/26/2019   ACTIVE
13842   FLO.H34613   LEE                      ALTUS                  85   07/26/2019   ACTIVE
14024   FLO.H42330   BUHLER                   BRIAN                  85   07/26/2019   ACTIVE
14325   FLO.I10054   MATTHEWS                 DERON                  85   07/26/2019   ACTIVE
14348   FLO.I11461   DESILETS                 HEIDI                  85   07/26/2019   ACTIVE
14659   FLO.J09616   GRIFFIN                  ANTHONY                85   07/26/2019   ACTIVE
14795   FLO.J17352   ROSEMBERT                HILARY                 85   07/26/2019   ACTIVE
14992   FLO.J27654   RAY                      JAMES                  85   07/26/2019   ACTIVE
15105   FLO.J32672   ALBERT                   MATTHEW                85   07/26/2019   ACTIVE
15510   FLO.J43750   DUNNELL                  BRANDON                85   07/26/2019   ACTIVE
15676   FLO.J48156   CLARK                    GEORGE                 85   07/26/2019   ACTIVE
15767   FLO.J51716   ROBERTS                  JESSIE                 85            .   TEMP ABS
15794   FLO.J53118   RICHARDSON               TYRELL                 85   07/26/2019   ACTIVE
15958   FLO.K08848   RODRIGUEZ                DANIEL                 85   07/26/2019   ACTIVE
16094   FLO.K59031   LEE                      LOVERIDDE              85   07/26/2019   ACTIVE
16551   FLO.K81072   RUFFIN                   TRAVIUS                85   07/26/2019   ACTIVE
16681   FLO.K87041   PETERKIN                 LAWRENCE               85   07/26/2019   ACTIVE
16780   FLO.L02352   RUSSELL                  KARY                   85   07/26/2019   ACTIVE
16813   FLO.L06399   CARSON                   JARVIS                 85   07/26/2019   ACTIVE
16825   FLO.L07761   MCDADE                   ERIC                   85   07/26/2019   ACTIVE
17067   FLO.L33649   JACOBS                   ADAM                   85   07/26/2019   ACTIVE
17070   FLO.L33799   WOODS                    JOSEPH                 85   07/26/2019   ACTIVE
17286   FLO.L49485   ANDERSON                 ASHLEY                 85   07/26/2019   ACTIVE
17529   FLO.L64353   RAMOS-MURILLO            CRISTHIAN              85   07/26/2019   ACTIVE
17770   FLO.L81015   TRICOLI                  MICHAEL                85   07/26/2019   ACTIVE
17789   FLO.L82611   HIMPHILL                 TRACY                  85   07/26/2019   ACTIVE
17855   FLO.L86680   KIBWIKA                  ANDE                   85   07/26/2019   ACTIVE
17904   FLO.L89842   MYRICK                   FREDDIE                85   07/26/2019   ACTIVE
17972   FLO.L94058   WHITING                  SPENCER                85   07/26/2019   ACTIVE
18172   FLO.M09044   MENDEZ                   HANSEDT                85   07/26/2019   ACTIVE
18354   FLO.M23018   LEWIS                    BERNARD                85   07/26/2019   ACTIVE
18381   FLO.M25035   SANCHEZ                  MANUEL                 85   07/26/2019   ACTIVE
18647   FLO.M43487   MARZO                    ANGEL                  85   07/26/2019   ACTIVE
18651   FLO.M43576   BERRIOS                  GRACIELA               85   07/26/2019   ACTIVE
18895   FLO.M58525   JOHNSON                  CEDRIAL                85   07/26/2019   ACTIVE
18972   FLO.M63715   ANEZ                     ROGER                  85   07/26/2019   ACTIVE
19453   FLO.N10641   MALPHURS                 MICHAEL                85   07/26/2019   ACTIVE
19481   FLO.N12118   LINDSEY                  MICHAEL                85   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 28 of 230
19625   FLO.N19774   WILLIAMS                 JOSEPH                 85   07/26/2019   ACTIVE
19790   FLO.N25088   HOWARD                   AUSTIN                 85   07/26/2019   ACTIVE
19845   FLO.N27103   OWENS                    MARQUESE               85   07/26/2019   ACTIVE
19895   FLO.N29158   GAVIN                    JAMAL                  85   07/26/2019   ACTIVE
20037   FLO.P09017   GODWIN                   JOHN                   85   07/26/2019   ACTIVE
20536   FLO.P40728   EDGAR                    TIMOTHY                85   07/26/2019   ACTIVE
20694   FLO.P47026   PRUITT                   JEFFERY                85   07/26/2019   ACTIVE
21357   FLO.Q28301   ANDERSON                 TONY                   85   07/26/2019   ACTIVE
21452   FLO.R03866   WASHINGTON               KONO                   85   07/26/2019   ACTIVE
21717   FLO.R26962   HERRON                   JOSEPH                 85   07/26/2019   ACTIVE
21878   FLO.R37795   HARRIS                   LEWIS                  85   07/26/2019   ACTIVE
21968   FLO.R44506   PAYNE                    PAUL                   85   07/26/2019   ACTIVE
22198   FLO.R58569   PAGE                     ALEXANDER              85   07/26/2019   ACTIVE
22200   FLO.R58647   GATTUSO                  VINCENT                85   07/26/2019   ACTIVE
22273   FLO.R63572   YANCEY                   NATHANIEL              85   07/26/2019   ACTIVE
22709   FLO.S13368   SIMMONS                  THEODORE               85   07/26/2019   ACTIVE
23089   FLO.S33432   FALCON                   ANTONIO                85   07/26/2019   ACTIVE
23096   FLO.S34510   JOHNSON                  JO-VONTE               85   07/26/2019   ACTIVE
23149   FLO.S39170   GOFF                     CHRISTOPHER            85   07/26/2019   ACTIVE
23338   FLO.T14293   CONWAY                   BRIAN                  85   07/26/2019   ACTIVE
23424   FLO.T19570   GARCIA                   GERALDO                85   07/26/2019   ACTIVE
23577   FLO.T30257   MAYMI                    JAMES                  85   07/26/2019   ACTIVE
23642   FLO.T33821   BROWN                    DENORRIO               85   07/26/2019   ACTIVE
23721   FLO.T38217   RONDON                   JONATHAN               85   07/26/2019   ACTIVE
23926   FLO.T51590   WELCH                    JAMES                  85   07/26/2019   ACTIVE
24107   FLO.T63683   NEAL                     FRANKCO                85   07/26/2019   ACTIVE
24259   FLO.T71864   LIVSEY                   JEREMY                 85   07/26/2019   ACTIVE
24301   FLO.T74037   BURGOS                   JASON                  85   07/26/2019   ACTIVE
24385   FLO.T77514   GRANT                    DEMARKIS               85   07/26/2019   ACTIVE
24457   FLO.T80863   ZERTUCHE                 ARTURO                 85   07/26/2019   ACTIVE
24929   FLO.U24220   GILHAM                   CODY                   85   07/26/2019   ACTIVE
24930   FLO.U24286   HUGHES                   LAMONTE                85   07/26/2019   ACTIVE
25235   FLO.U41005   HICKS                    REBECCA                85   07/26/2019   ACTIVE
25259   FLO.U42121   SANCHEZ                  ROBERT                 85   07/26/2019   ACTIVE
25284   FLO.U43153   TAYLOR                   LEVI                   85   07/26/2019   ACTIVE
25391   FLO.U48183   KING                     JONATHAN               85   07/26/2019   ACTIVE
25661   FLO.V12395   ROPP                     CHRISTOPHER            85   07/26/2019   ACTIVE
25820   FLO.V22340   TAVERNIA                 JOSEPH                 85   07/26/2019   ACTIVE
25830   FLO.V22883   HATCHER                  ROXANNE                85            .   TEMP ABS
26005   FLO.V30910   DENTON                   FAQUION                85   07/26/2019   ACTIVE
26099   FLO.V35468   PIAZZA                   AARON                  85   07/26/2019   ACTIVE
26263   FLO.V43168   LAVOIE                   MARK                   85   07/26/2019   ACTIVE
26410   FLO.W05462   KNOWLES                  MICHAEL                85   07/26/2019   ACTIVE
26724   FLO.W28470   KELLY                    JOHN                   85   07/26/2019   ACTIVE
26757   FLO.W30144   INTERLANDI               NICHOLAS               85   07/26/2019   ACTIVE
27175   FLO.X07568   TORO                     RICARDO                85   07/26/2019   ACTIVE
27255   FLO.X13979   BROWN                    CLARENCE               85   07/26/2019   ACTIVE
27258   FLO.X14425   SCHNEIDER                MICHAEL                85   07/26/2019   ACTIVE
27279   FLO.X16396   LYLES                    WINSOR                 85   07/26/2019   ACTIVE
27368   FLO.X23653   HEYNE                    JUSTIN                 85   07/26/2019   ACTIVE
27389   FLO.X25577   CANADA                   JOSHUA                 85   07/26/2019   ACTIVE
27465   FLO.X31908   STAFFINE                 SAMMY                  85   07/26/2019   ACTIVE
27466   FLO.X31911   HAM                      OTTIS                  85   07/26/2019   ACTIVE
27632   FLO.X43846   ORTA-RIVERA              ADONIS                 85   07/26/2019   ACTIVE
27920   FLO.X58756   DERKOVIC                 MAYA                   85   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 29 of 230
28013   FLO.X63100   SMITH                    MICHAEL                85   07/26/2019   ACTIVE
28102   FLO.X67448   BROWN                    GARY                   85   07/26/2019   ACTIVE
28254   FLO.X74125   SHAVUO                   DOMINIQUE              85   07/26/2019   ACTIVE
28526   FLO.X86865   BARBIERI                 DOMINICK               85   07/26/2019   ACTIVE
28540   FLO.X87639   SANCHEZ                  LUIS                   85   07/26/2019   ACTIVE
28545   FLO.X88326   BRANDT                   CHAD                   85   07/26/2019   ACTIVE
28551   FLO.X88997   LAMPKINS                 EMMANUEL               85   07/26/2019   ACTIVE
28562   FLO.X89552   GREGORY                  JOEL                   85   07/26/2019   ACTIVE
28757   FLO.Y11923   BAKER                    ANNIE                  85   07/26/2019   ACTIVE
28771   FLO.Y12824   GRAHAM                   LAVONTAYE              85   07/26/2019   ACTIVE
29002   FLO.Y27473   SHAW                     TROY                   85   07/26/2019   ACTIVE
29193   FLO.Y37409   HERRERA                  ERASMO                 85   07/26/2019   ACTIVE
29499   FLO.Y51095   WILKES                   JESSIE                 85   07/26/2019   ACTIVE
29590   FLO.Y56442   ESCOBAR                  MAYRON                 85   07/26/2019   ACTIVE
 1240   FLO.122153   DANIELS                  TARRIS                 86   07/26/2019   ACTIVE
 1895   FLO.131931   MYERS                    WILLIAM                86   07/26/2019   ACTIVE
 3188   FLO.165837   BURNS                    MICHAEL                86   07/26/2019   ACTIVE
 9906   FLO.B12418   PENA                     FELIX                  86   07/26/2019   ACTIVE
16096   FLO.K59166   KAHANE                   MICHAEL                86   07/26/2019   ACTIVE
24673   FLO.U08249   RANDOLPH                 ELYARD                 86   07/26/2019   ACTIVE
26371   FLO.W01932   MERCADO                  ADALBERTO              86   07/26/2019   ACTIVE
25511   FLO.V02904   PALMER                   MURRAY                 87   07/26/2019   ACTIVE
29228   FLO.Y38902   FLETCHER                 ERIC                   87   07/26/2019   ACTIVE
 7004   FLO.699349   LOWE                     RODNEY                 88   07/26/2019   ACTIVE
 7076   FLO.710070   WARDELL                  MARK                   88            .   TEMP ABS
21147   FLO.Q18705   DEAN                     CHADWICK               88   07/26/2019   ACTIVE
 3906   FLO.198790   PAULK                    LAWRENCE               89   07/26/2019   ACTIVE
 3909   FLO.198902   JORDE                    HAROLD                 89   07/26/2019   ACTIVE
22600   FLO.S05502   ROSS                     DAMIEN                 89   07/26/2019   ACTIVE
   52   FLO.029266   PRESSLEY                 NATHANIEL              90   07/26/2019   ACTIVE
  302   FLO.067696   STOVALL                  STANLEY                90   07/26/2019   ACTIVE
  366   FLO.073356   DINGLE                   MARK                   90   07/26/2019   ACTIVE
  411   FLO.077737   STEELE                   RICKY                  90   07/26/2019   ACTIVE
  452   FLO.081107   TOWNSEND                 MICHAEL                90   07/26/2019   ACTIVE
  480   FLO.082995   COLEMAN                  GARRY                  90   07/26/2019   ACTIVE
  495   FLO.084228   PORTER                   VERNON                 90   07/26/2019   ACTIVE
  522   FLO.086603   COOK                     JAMES                  90   07/26/2019   ACTIVE
  575   FLO.090477   WILLIAMS                 JOHN                   90   07/26/2019   ACTIVE
  672   FLO.096136   HAWKS                    JOHNNY                 90   07/26/2019   ACTIVE
  689   FLO.097393   MORSE                    ROBERT                 90   07/26/2019   ACTIVE
  791   FLO.103685   YOUNG                    HORACE                 90   07/26/2019   ACTIVE
  924   FLO.111566   WEAVER                   NORMAN                 90   07/26/2019   ACTIVE
 1074   FLO.116780   CARLYLE                  ETAVIUS                90   07/26/2019   ACTIVE
 1283   FLO.123160   BLACKWELL                ROGER                  90   07/26/2019   ACTIVE
 1626   FLO.129193   PITTS                    SAMUEL                 90   07/26/2019   ACTIVE
 1663   FLO.129599   WARD                     DETRAIL                90   07/26/2019   ACTIVE
 2263   FLO.135178   GLOVER                   KENNETH                90   07/26/2019   ACTIVE
 2347   FLO.136000   WILLIAMS                 JERAMY                 90   07/26/2019   ACTIVE
 2392   FLO.138046   BROWN                    EDWARD                 90   07/26/2019   ACTIVE
 2671   FLO.149174   SESCO                    FRANCIS                90   07/26/2019   ACTIVE
 2719   FLO.149726   HARRIS                   JOSHUA                 90   07/26/2019   ACTIVE
 2725   FLO.149794   LYNCH                    MICHAEL                90   07/26/2019   ACTIVE
 2809   FLO.154779   LOPEZ                    MARIA                  90   07/26/2019   ACTIVE
 2812   FLO.154864   LAFOUNTAIN               RAYMOND                90   07/26/2019   ACTIVE
 3126   FLO.163856   SALINAS                  CINTHYA                90   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 30 of 230
3157   FLO.165058   THEOLET                  CARL                   90   07/26/2019   ACTIVE
3158   FLO.165089   EZZELL                   JUDSON                 90   07/26/2019   ACTIVE
3388   FLO.169358   TEOLI                    BRYSON                 90   07/26/2019   ACTIVE
3393   FLO.169431   IBARRA                   EDI                    90   07/26/2019   ACTIVE
3620   FLO.189104   WHITFIELD                RONALD                 90   07/26/2019   ACTIVE
3656   FLO.190791   SCOTT                    CHARLES                90   07/26/2019   ACTIVE
3901   FLO.198672   MANCIAS                  JUAN                   90   07/26/2019   ACTIVE
3934   FLO.199240   ROBINSON                 MICHAEL                90   07/26/2019   ACTIVE
4313   FLO.271684   WILLIAMS                 STEVEN                 90   07/26/2019   ACTIVE
4331   FLO.273457   VANCE                    JOHN                   90   07/26/2019   ACTIVE
4369   FLO.284334   LOVE                     ERNEST                 90   07/26/2019   ACTIVE
4389   FLO.287709   BEST                     CLIFFORD               90   07/26/2019   ACTIVE
4494   FLO.300104   HOPE                     BRENT                  90   07/26/2019   ACTIVE
4578   FLO.306521   HUGHES                   RODRICK                90   07/26/2019   ACTIVE
4636   FLO.310703   WALDING                  RANDY                  90   07/26/2019   ACTIVE
4758   FLO.331981   BELL                     ALTON                  90   07/26/2019   ACTIVE
4780   FLO.338328   TOWNSEND                 CHARLES                90   07/26/2019   ACTIVE
4865   FLO.350291   HUNTER                   CHARLES                90   07/26/2019   ACTIVE
4965   FLO.367084   ALEXANDER                HOWARD                 90   07/26/2019   ACTIVE
5211   FLO.402476   LACASSE                  LUIS                   90   07/26/2019   ACTIVE
5259   FLO.416151   JOHNSON                  WILLIE                 90   07/26/2019   ACTIVE
5322   FLO.425658   NOVATON                  JUAN                   90   07/26/2019   ACTIVE
5443   FLO.444519   RODRIGUEZ                ANGEL                  90   07/26/2019   ACTIVE
5494   FLO.450660   SIERRA                   JESSE                  90   07/26/2019   ACTIVE
5564   FLO.457656   BACON                    DEANDRICK              90   07/26/2019   ACTIVE
5637   FLO.465881   MICHEL                   FRANDRIC               90   07/26/2019   ACTIVE
5683   FLO.469612   SCOTT                    STARLYN                90   07/26/2019   ACTIVE
5898   FLO.512131   HOLCOMB                  LARRY                  90   07/26/2019   ACTIVE
5911   FLO.513128   BOLDUC                   JON                    90   07/26/2019   ACTIVE
5915   FLO.513660   JONES                    RAYMOND                90   07/26/2019   ACTIVE
6096   FLO.532281   MOORE                    ANDREU                 90   07/26/2019   ACTIVE
6202   FLO.542473   LITTLE                   CARL                   90   07/26/2019   ACTIVE
6206   FLO.542918   EARLS                    MICHAEL                90   07/26/2019   ACTIVE
6557   FLO.590851   SIMMONS                  MATTHEW                90   07/26/2019   ACTIVE
6746   FLO.631274   GRIFFIN                  CONCHETIA              90   07/26/2019   ACTIVE
6775   FLO.641961   FINLEY                   JACK                   90   07/26/2019   ACTIVE
6833   FLO.657568   LUCAS                    PRADEL                 90   07/26/2019   ACTIVE
6918   FLO.674005   VANBUREN                 CHARLES                90   07/26/2019   ACTIVE
7034   FLO.703941   JACKSON                  JEFFREY                90   07/26/2019   ACTIVE
7172   FLO.723842   EVANS                    BRAD                   90   07/26/2019   ACTIVE
7244   FLO.745270   DEBOSE                   VIRGIL                 90   07/26/2019   ACTIVE
7421   FLO.772808   SMITH                    MARK                   90   07/26/2019   ACTIVE
7592   FLO.794441   JOINER                   MARK                   90   07/26/2019   ACTIVE
7642   FLO.804933   MCLEOD                   CHARLIE                90   07/26/2019   ACTIVE
7750   FLO.825588   FREEMAN                  FREDERICK              90   07/26/2019   ACTIVE
7878   FLO.888954   MCGINNESS                ROBERT                 90   07/26/2019   ACTIVE
8218   FLO.963020   SEMENEC                  DONALD                 90   07/26/2019   ACTIVE
8375   FLO.980342   DUSHARM                  TY                     90   07/26/2019   ACTIVE
8420   FLO.986896   PITTS                    ROY                    90   07/26/2019   ACTIVE
8442   FLO.989747   COLLINS                  GABRIEL                90   07/26/2019   ACTIVE
8512   FLO.999139   MONTS                    CALVIN                 90   07/26/2019   ACTIVE
8654   FLO.A51157   DAVIS                    BERNARD                90   07/26/2019   ACTIVE
9006   FLO.B05020   ALVA                     CHRISTOPHER            90   07/26/2019   ACTIVE
9174   FLO.B06773   DIAZ                     NELSON                 90   07/26/2019   ACTIVE
9277   FLO.B07811   MULLIN                   MICHAEL                90   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 31 of 230
 9294   FLO.B07980   PEARL                    RYAN                   90   07/26/2019   ACTIVE
 9420   FLO.B08988   MCKINNEY                 ANTWAN                 90   07/26/2019   ACTIVE
 9449   FLO.B09186   LANNIGAN                 DEVON                  90   07/26/2019   ACTIVE
 9505   FLO.B09632   GRAHAM                   KELVIN                 90   07/26/2019   ACTIVE
 9748   FLO.B11311   MEDINA                   VICTOR                 90   07/26/2019   ACTIVE
10041   FLO.B13435   THORPE                   JULIAN                 90   07/26/2019   ACTIVE
10049   FLO.B13511   ABRAMS                   MOAB                   90            .   TEMP ABS
10082   FLO.B13846   MARCELIN                 JAMES                  90   07/26/2019   ACTIVE
10148   FLO.B14367   LOWE                     CARLTON                90   07/26/2019   ACTIVE
10170   FLO.B14495   BONHUER                  KERVINS                90   07/26/2019   ACTIVE
10190   FLO.B14685   GEDEON                   MARC                   90   07/26/2019   ACTIVE
10262   FLO.C00014   SALAS                    MICHAEL                90   07/26/2019   ACTIVE
10274   FLO.C00162   TORRES-RIVERA            HERIBERTO              90   07/26/2019   ACTIVE
10406   FLO.C01704   VARGAS                   JOHN                   90   07/26/2019   ACTIVE
10572   FLO.C03450   PEGEESE                  DANNY                  90   07/26/2019   ACTIVE
10635   FLO.C04030   JACKSON                  TYRELL                 90   07/26/2019   ACTIVE
10891   FLO.C05986   GRANDE                   MICHAEL                90   07/26/2019   ACTIVE
11239   FLO.C08637   DUVAL                    TREYVIUS               90   07/26/2019   ACTIVE
11263   FLO.C08823   ECKERT                   ROBERT                 90   07/26/2019   ACTIVE
11789   FLO.D38645   PLEAS                    SEMAJ                  90   07/26/2019   ACTIVE
11906   FLO.D83831   CASTO                    DEXTER                 90   07/26/2019   ACTIVE
11924   FLO.D88092   KENNEDY                  GEOFFREY               90   07/26/2019   ACTIVE
12118   FLO.E12294   NEMETH                   BRANDON                90   07/26/2019   ACTIVE
12306   FLO.E24707   WILLIAMS                 JOHN                   90   07/26/2019   ACTIVE
12355   FLO.E27457   BROWN                    NICHOLE                90   07/26/2019   ACTIVE
12361   FLO.E28134   SCOTT                    HASSAN                 90   07/26/2019   ACTIVE
12392   FLO.E30633   KNIGHT                   MARVIN                 90   07/26/2019   ACTIVE
12397   FLO.E30735   THOMAS                   EDWARD                 90   07/26/2019   ACTIVE
12483   FLO.E35336   JERRY                    JOSHUA                 90   07/26/2019   ACTIVE
12730   FLO.E48944   PURCELL                  CHRISTIAN              90   07/26/2019   ACTIVE
12731   FLO.E49014   VIVILLE                  JAMES                  90   07/26/2019   ACTIVE
12937   FLO.G08843   HUNSCHE                  BRIAN                  90   07/26/2019   ACTIVE
12942   FLO.G09240   NEWELL                   DEMEATRIS              90   07/26/2019   ACTIVE
12951   FLO.G09759   WILCOX                   MARCUS                 90   07/26/2019   ACTIVE
13161   FLO.G20024   MCDAVID                  TERRENCE               90   07/26/2019   ACTIVE
13536   FLO.H17949   OUTSEY                   DARWIN                 90   07/26/2019   ACTIVE
13558   FLO.H19124   ANDERSON                 DWAYNE                 90   07/26/2019   ACTIVE
13750   FLO.H30669   MARTINEZ                 CARLOS                 90   07/26/2019   ACTIVE
13810   FLO.H33646   CLEARE                   MALIK                  90   07/26/2019   ACTIVE
13840   FLO.H34564   JONES                    ANTWAN                 90   07/26/2019   ACTIVE
14061   FLO.H43791   COLSTON                  TERRANCE               90   07/26/2019   ACTIVE
14092   FLO.H45217   WIDDOWS                  JOSHUA                 90   07/26/2019   ACTIVE
14128   FLO.H47443   JOHNSON                  JAMES                  90   07/26/2019   ACTIVE
14171   FLO.I00606   WELLS                    TIMOTHY                90   07/26/2019   ACTIVE
14532   FLO.J02597   ROBINSON                 TELSA                  90   07/26/2019   ACTIVE
14578   FLO.J05523   SMITH                    ANTHONY                90   07/26/2019   ACTIVE
14733   FLO.J13378   DUNCAN                   ESMOND                 90   07/26/2019   ACTIVE
14945   FLO.J25389   JOHNSON                  EDDIE                  90   07/26/2019   ACTIVE
15014   FLO.J28969   ALDER                    JENNIFER               90   07/26/2019   ACTIVE
15051   FLO.J30374   WESENER                  DEVIN                  90   07/26/2019   ACTIVE
15080   FLO.J31441   WARING                   CORY                   90   07/26/2019   ACTIVE
15103   FLO.J32405   SPRADLING                BRIAN                  90   07/26/2019   ACTIVE
15225   FLO.J36940   TAKACH                   JOSHUA                 90   07/26/2019   ACTIVE
15419   FLO.J41650   VIRGINIA                 ANTHONY                90   07/26/2019   ACTIVE
15466   FLO.J42700   MCREYNOLDS               BLAKE                  90   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 32 of 230
15487   FLO.J43168   MILLER                   ANTHONY                90   07/26/2019   ACTIVE
15646   FLO.J47298   BRAND                    CHEYNE                 90   07/26/2019   ACTIVE
15810   FLO.J53990   CARPENTER                JON                    90   07/26/2019   ACTIVE
16137   FLO.K61112   ALIENELLO                CHARLES                90   07/26/2019   ACTIVE
16196   FLO.K64671   HARRIS                   JOSEPH                 90   07/26/2019   ACTIVE
16284   FLO.K69357   RAMOS-RIOS               ALEJANDRO              90   07/26/2019   ACTIVE
16351   FLO.K72780   PAPAGEORGE               TONY                   90   07/26/2019   ACTIVE
16512   FLO.K79302   ALLEN                    HYRON                  90   07/26/2019   ACTIVE
16699   FLO.K87878   BROPHY                   DENNIS                 90   07/26/2019   ACTIVE
16722   FLO.K89065   ROMERO                   DANIEL                 90   07/26/2019   ACTIVE
16961   FLO.L22004   GILLEN                   ROBERT                 90   07/26/2019   ACTIVE
17963   FLO.L93759   TISBY                    JOHN                   90   07/26/2019   ACTIVE
18009   FLO.L96992   TOHA                     MUNAWAR                90   07/26/2019   ACTIVE
18290   FLO.M17835   PHILIPPE                 RICARDO                90   07/26/2019   ACTIVE
18356   FLO.M23072   BALTHAZAR                RAY                    90   07/26/2019   ACTIVE
18400   FLO.M26470   BEAUVAIS                 BILLY                  90   07/26/2019   ACTIVE
18813   FLO.M53546   PLEZ                     JENAME                 90   07/26/2019   ACTIVE
18941   FLO.M61243   JONES                    WAYNE                  90   07/26/2019   ACTIVE
18959   FLO.M62893   ZUNEGA                   ENRIQUE                90   07/26/2019   ACTIVE
18960   FLO.M62940   GARCIA-MARIQUEZ          BLAS                   90   07/26/2019   ACTIVE
18991   FLO.M64990   TORRES                   IVAN                   90   07/26/2019   ACTIVE
19030   FLO.M67125   GRANGER                  BRANDON                90   07/26/2019   ACTIVE
19042   FLO.M67913   LOPES                    GERARD                 90   07/26/2019   ACTIVE
19331   FLO.N02738   AMISON                   JAMES                  90   07/26/2019   ACTIVE
19654   FLO.N20884   DANIELS                  JONATHAN               90   07/26/2019   ACTIVE
19980   FLO.P04262   REEVES                   DAVID                  90   07/26/2019   ACTIVE
20255   FLO.P26632   HIGGINS                  LEONARD                90   07/26/2019   ACTIVE
20444   FLO.P36893   CARTER                   ALVIN                  90   07/26/2019   ACTIVE
20521   FLO.P40206   CASTANEDA                JUAN                   90   07/26/2019   ACTIVE
20627   FLO.P44523   SHAFFER                  CHRISTOPHER            90   07/26/2019   ACTIVE
20788   FLO.P51120   REYNOLDS                 RHEA                   90   07/26/2019   ACTIVE
20791   FLO.P51260   ODOM                     ADAM                   90   07/26/2019   ACTIVE
20834   FLO.P53521   LANDINGIN                RONNY                  90   07/26/2019   ACTIVE
21047   FLO.Q12750   RASELY                   KIMBERLY               90   07/26/2019   ACTIVE
21219   FLO.Q22500   MILLER                   JAMES                  90   07/26/2019   ACTIVE
21478   FLO.R06480   POWELL                   REGINALD               90   07/26/2019   ACTIVE
21743   FLO.R28516   WILLIAMS                 ADRIAN                 90   07/26/2019   ACTIVE
21897   FLO.R39442   GRANT                    CHARLES                90   07/26/2019   ACTIVE
22371   FLO.R69292   ODONNELL                 DILLON                 90   07/26/2019   ACTIVE
22437   FLO.R74921   LANDRETH                 KYLE                   90   07/26/2019   ACTIVE
22796   FLO.S19140   LANGFORD                 RANDALL                90   07/26/2019   ACTIVE
22850   FLO.S22873   DOUGLAS                  LOGAN                  90   07/26/2019   ACTIVE
22901   FLO.S25148   BLUE                     SHATOYIA               90   07/26/2019   ACTIVE
22940   FLO.S26612   WILLIAMS                 CURTIS                 90   07/26/2019   ACTIVE
23043   FLO.S30828   FUENTES                  JESSIE                 90   07/26/2019   ACTIVE
23627   FLO.T32969   GARCIA                   SAUL                   90   07/26/2019   ACTIVE
23700   FLO.T36827   CROTTS                   JIMMY                  90   07/26/2019   ACTIVE
23712   FLO.T37615   PENANSKY                 RICHARD                90   07/26/2019   ACTIVE
23869   FLO.T48423   PARKS                    DALLAS                 90   07/26/2019   ACTIVE
23871   FLO.T48510   BARNES                   LAWRENCE               90   07/26/2019   ACTIVE
23958   FLO.T53773   CACACIE                  THOMAS                 90   07/26/2019   ACTIVE
24042   FLO.T59646   BRETHAUER-DOWNING        JOSH                   90   07/26/2019   ACTIVE
24068   FLO.T61095   SAVAGE                   RONNIE                 90   07/26/2019   ACTIVE
24159   FLO.T66369   WILLIAMS                 DARRIELLE              90   07/26/2019   ACTIVE
24316   FLO.T74883   RIVERA                   JOSEPH                 90   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 33 of 230
24426   FLO.T79254   RIVERA                   JOVANY                 90   07/26/2019   ACTIVE
24469   FLO.T81652   BORDERS                  TREY                   90   07/26/2019   ACTIVE
24504   FLO.T84089   ROWLAND                  JOSEPH                 90   07/26/2019   ACTIVE
24514   FLO.T84943   OAKES                    BRIANNA                90   07/26/2019   ACTIVE
24642   FLO.U05656   AUSTIN                   SCOTT                  90   07/26/2019   ACTIVE
24736   FLO.U12514   BROWN                    DAVID                  90   07/26/2019   ACTIVE
25109   FLO.U34955   NOLTE                    NICHOLAS               90   07/26/2019   ACTIVE
25152   FLO.U37081   WALKER                   KENNETH                90            .   TEMP ABS
25195   FLO.U39133   DISILVIO                 JOHN                   90   07/26/2019   ACTIVE
25242   FLO.U41397   FUGERE                   SEAN                   90   07/26/2019   ACTIVE
25331   FLO.U45353   LANGLEY                  DARIUS                 90   07/26/2019   ACTIVE
25338   FLO.U45612   GUNTOR                   TRAVIS                 90   07/26/2019   ACTIVE
25360   FLO.U46471   GAGNE                    ALEX                   90   07/26/2019   ACTIVE
25510   FLO.V02893   MCCLENNY                 MARIO                  90   07/26/2019   ACTIVE
25597   FLO.V08387   DEJESUS                  JOSE                   90   07/26/2019   ACTIVE
25602   FLO.V08567   HARRINGTON               JESSIE                 90   07/26/2019   ACTIVE
25725   FLO.V16063   DOBY                     STEPHON                90   07/26/2019   ACTIVE
25881   FLO.V25599   SMITH                    GERREL                 90   07/26/2019   ACTIVE
26097   FLO.V35403   LEWIS                    BRADLEY                90   07/26/2019   ACTIVE
26113   FLO.V36103   BROWN                    DARREN                 90   07/26/2019   ACTIVE
26116   FLO.V36424   HERNANDEZ                ANTONIO                90   07/26/2019   ACTIVE
26203   FLO.V40386   ROSARIO                  JOSHUA                 90   07/26/2019   ACTIVE
26262   FLO.V43146   HARTLEY                  CHRISTIAN              90   07/26/2019   ACTIVE
26311   FLO.V46272   MAHADEO                  LAKHRAM                90   07/26/2019   ACTIVE
26350   FLO.V50370   AMAYA                    MIYER                  90   07/26/2019   ACTIVE
26358   FLO.V51828   ALMONTE                  JOEL                   90   07/26/2019   ACTIVE
26481   FLO.W11056   JENKINS                  REGGIE                 90   07/26/2019   ACTIVE
26651   FLO.W23635   HANNA                    EDNOL                  90   07/26/2019   ACTIVE
26725   FLO.W28568   CANN                     ALONZO                 90   07/26/2019   ACTIVE
26856   FLO.W36295   SHAW                     JOSHUA                 90   07/26/2019   ACTIVE
26868   FLO.W36954   LAWRENCE                 JOSHUA                 90   07/26/2019   ACTIVE
27237   FLO.X12593   BEDFORD                  CLEVELAND              90   07/26/2019   ACTIVE
27526   FLO.X36529   WEBB                     JUSTIN                 90   07/26/2019   ACTIVE
27719   FLO.X48508   PAYNE                    CHRISTOPHER            90   07/26/2019   ACTIVE
27841   FLO.X55491   JOHNSON                  MICHAEL                90            .   TEMP ABS
27939   FLO.X59535   VARGAS                   DIOSDAVID              90   07/26/2019   ACTIVE
28018   FLO.X63528   SMITH                    MARKIS                 90   07/26/2019   ACTIVE
28164   FLO.X70321   CUMMINGS                 AUNDRA                 90   07/26/2019   ACTIVE
28296   FLO.X75979   COLON SANCHEZ            LOIS                   90   07/26/2019   ACTIVE
28803   FLO.Y15148   MADRID                   ERNEST                 90   07/26/2019   ACTIVE
28859   FLO.Y18299   MONTGOMERY               JAMES                  90   07/26/2019   ACTIVE
28935   FLO.Y23615   MALDONADO                JOSE                   90   07/26/2019   ACTIVE
29104   FLO.Y33071   DUCHARME                 ERIK                   90   07/26/2019   ACTIVE
29197   FLO.Y37534   DAVIS                    RYAN                   90   07/26/2019   ACTIVE
29416   FLO.Y47540   BRACEY                   DEMETRIUS              90   07/26/2019   ACTIVE
29491   FLO.Y50883   JENNIS                   GREG                   90   07/26/2019   ACTIVE
29567   FLO.Y54999   SHEPPARD                 RONNIE                 90   07/26/2019   ACTIVE
 3848   FLO.197250   WALKER                   VONTORIA               91   07/26/2019   ACTIVE
24715   FLO.U10748   PAUL                     GIBSON                 91   07/26/2019   ACTIVE
28491   FLO.X84147   BARNES                   JOHNNY                 91            .   TEMP ABS
24494   FLO.T83273   RODRIGUEZ                SESAR                  92   07/26/2019   ACTIVE
28354   FLO.X78212   SCHULTZ                  MIKAEL                 92   07/26/2019   ACTIVE
 1757   FLO.130558   WHITE                    JOHN                   93   07/26/2019   ACTIVE
 9162   FLO.B06665   MICQUAL                  REDDICK                93   07/26/2019   ACTIVE
29007   FLO.Y27806   FLETCHER                 TRAVIS                 93            .   TEMP ABS
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 34 of 230
 5210   FLO.402206   GONZALEZ                 JOSE                   94   07/26/2019   ACTIVE
 5495   FLO.450789   BRADY                    ANTHONY                94   07/26/2019   ACTIVE
11463   FLO.C10773   RUTHERFORD               EDWARD                 94   07/26/2019   ACTIVE
   13   FLO.015048   KING                     PETER                  95   07/26/2019   ACTIVE
  370   FLO.073997   ROBINSON                 ENOCK                  95   07/26/2019   ACTIVE
  454   FLO.081163   PETERSON                 CHARLES                95   07/26/2019   ACTIVE
  655   FLO.095034   WILLIAMS                 OLIVER                 95   07/26/2019   ACTIVE
  758   FLO.101062   DAVIS                    JULIUS                 95   07/26/2019   ACTIVE
  821   FLO.105619   WARD                     WILLIAM                95   07/26/2019   ACTIVE
  828   FLO.106004   SMILEY                   DWAYNE                 95   07/26/2019   ACTIVE
  852   FLO.107693   REGISTER                 KEVIN                  95   07/26/2019   ACTIVE
 1129   FLO.118750   MARGAREJO                RICHARD                95   07/26/2019   ACTIVE
 1228   FLO.121922   MERCER                   MARK                   95   07/26/2019   ACTIVE
 1269   FLO.122828   JACOBS                   LARRY                  95   07/26/2019   ACTIVE
 1694   FLO.130031   GAINER                   ZACCHAEUS              95   07/26/2019   ACTIVE
 1771   FLO.130666   GEORGE                   ALFRED                 95   07/26/2019   ACTIVE
 1864   FLO.131653   EDEN                     ANDREW                 95   07/26/2019   ACTIVE
 2071   FLO.133720   DIVELY                   ROBERT                 95   07/26/2019   ACTIVE
 2094   FLO.133928   HILL                     WILLIE                 95            .   TEMP ABS
 2128   FLO.134115   ALLEN                    ANTONIO                95   07/26/2019   ACTIVE
 2287   FLO.135394   PINDER                   BRANDON                95   07/26/2019   ACTIVE
 2382   FLO.137740   DEAN                     GREGORY                95   07/26/2019   ACTIVE
 2503   FLO.143022   SNOWDEN                  AMOS                   95   07/26/2019   ACTIVE
 2910   FLO.156152   THOMAS                   ERICA                  95   07/26/2019   ACTIVE
 3005   FLO.157079   MITCHELL                 ANDRICA                95   07/26/2019   ACTIVE
 3011   FLO.157155   MASON                    PETER                  95   07/26/2019   ACTIVE
 3088   FLO.163184   POLANCO                  EULIE                  95   07/26/2019   ACTIVE
 3178   FLO.165696   HART                     JOHNNY                 95   07/26/2019   ACTIVE
 3233   FLO.166579   TARVIN                   JASON                  95   07/26/2019   ACTIVE
 3300   FLO.167721   SAWYER                   STACEY                 95   07/26/2019   ACTIVE
 3317   FLO.168046   FRASIER                  GARY                   95   07/26/2019   ACTIVE
 3380   FLO.169231   MORASCO                  THOMAS                 95   07/26/2019   ACTIVE
 3529   FLO.184532   CONCEPTION               BENITO                 95   07/26/2019   ACTIVE
 3655   FLO.190763   ASHTON                   JEFFREY                95   07/26/2019   ACTIVE
 3683   FLO.192202   SMITH                    COREY                  95            .   TEMP ABS
 3701   FLO.192739   CAMPOS                   MICHAEL                95   07/26/2019   ACTIVE
 4177   FLO.245764   COHEN                    MARK                   95   07/26/2019   ACTIVE
 4182   FLO.248438   FOWLER                   LARRY                  95   07/26/2019   ACTIVE
 4610   FLO.308727   HAMILTON                 LARRY                  95   07/26/2019   ACTIVE
 4938   FLO.363956   STEPHENS                 DONALD                 95   07/26/2019   ACTIVE
 5365   FLO.433914   TAYLOR                   GERALD                 95   07/26/2019   ACTIVE
 5478   FLO.449113   PEREZ                    JOSE                   95   07/26/2019   ACTIVE
 6344   FLO.555237   GARRISON                 JONNIE                 95   07/26/2019   ACTIVE
 6375   FLO.561967   JONES                    ALFRED                 95   07/26/2019   ACTIVE
 6723   FLO.626886   PORTER                   MARK                   95   07/26/2019   ACTIVE
 6904   FLO.671245   DELAHOZ                  MARK                   95   07/26/2019   ACTIVE
 7038   FLO.705016   BENNETT                  JAMES                  95   07/26/2019   ACTIVE
 7368   FLO.766482   HAMEEDIO                 ZAHRI                  95   07/26/2019   ACTIVE
 7425   FLO.773264   STERNAMAN                ROBERT                 95   07/26/2019   ACTIVE
 7800   FLO.853400   BRUNSON                  ERVIN                  95   07/26/2019   ACTIVE
 7913   FLO.893967   SHERMAN                  KING                   95   07/26/2019   ACTIVE
 9067   FLO.B05688   JOSEPH                   MARCUS                 95   07/26/2019   ACTIVE
 9100   FLO.B05989   MCINTYRE                 DUSTIN                 95   07/26/2019   ACTIVE
 9493   FLO.B09505   LEWIN                    DWIGHT                 95   07/26/2019   ACTIVE
 9504   FLO.B09619   FAIRNOT                  TRISTAN                95   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 35 of 230
 9597   FLO.B10226   BLOOM                    EDWARD                 95   07/26/2019   ACTIVE
 9695   FLO.B10953   VILLAREAL                JOSE                   95   07/26/2019   ACTIVE
 9788   FLO.B11638   WALKER                   CLINTON                95   07/26/2019   ACTIVE
 9839   FLO.B11949   BUSTAMANTE               FRANCISCO              95   07/26/2019   ACTIVE
 9969   FLO.B12834   GUZMAN                   MANUEL                 95   07/26/2019   ACTIVE
10069   FLO.B13720   BUTLER                   JAMAREE                95   07/26/2019   ACTIVE
10183   FLO.B14601   RENTAS                   RUBEN                  95   07/26/2019   ACTIVE
10228   FLO.B15120   FRANCA                   ANGEL                  95   07/26/2019   ACTIVE
10646   FLO.C04122   TURNER                   RONALD                 95   07/26/2019   ACTIVE
10677   FLO.C04348   WATTS                    BRUCE                  95   07/26/2019   ACTIVE
10732   FLO.C04840   WASHINGTON               KELLY                  95   07/26/2019   ACTIVE
10761   FLO.C05100   AGRAWAL                  KAMLESH                95   07/26/2019   ACTIVE
11084   FLO.C07405   VIGOA                    LOGAN                  95   07/26/2019   ACTIVE
11392   FLO.C10127   ROJAS                    GUILLERMO              95   07/26/2019   ACTIVE
11693   FLO.D24565   MUNOZ                    HECTOR                 95   07/26/2019   ACTIVE
11858   FLO.D46592   MORRIS                   RAPHAEL                95   07/26/2019   ACTIVE
12681   FLO.E46370   MAYO                     LE QUAN                95   07/26/2019   ACTIVE
12739   FLO.E49280   NIEVES                   JORGE                  95   07/26/2019   ACTIVE
12815   FLO.G00642   ROBERTSON                WILSON                 95   07/26/2019   ACTIVE
12953   FLO.G10008   THOMPSON                 HARRY                  95   07/26/2019   ACTIVE
13389   FLO.H08933   BEASLEY                  BOBBY                  95   07/26/2019   ACTIVE
13877   FLO.H35831   JOHNSON                  MARCUS                 95   07/26/2019   ACTIVE
13979   FLO.H40171   RODNEY                   NADEGE                 95   07/26/2019   ACTIVE
14007   FLO.H41564   CONDRY                   DEMETRIUS              95   07/26/2019   ACTIVE
14081   FLO.H44686   OLSEN                    BRYAN                  95   07/26/2019   ACTIVE
14094   FLO.H45241   ROJAS                    LUIS                   95   07/26/2019   ACTIVE
14100   FLO.H45569   SMITH                    JAMELLE                95   07/26/2019   ACTIVE
14138   FLO.H47965   HAIFLICH                 DAMION                 95   07/26/2019   ACTIVE
14525   FLO.J02311   YARNS                    NORMAN                 95   07/26/2019   ACTIVE
14911   FLO.J23380   GREENE                   DAVID                  95   07/26/2019   ACTIVE
15142   FLO.J33788   DAVIS                    BRIAN                  95   07/26/2019   ACTIVE
15387   FLO.J40981   CALDARA                  ANTONY                 95            .   TEMP ABS
15587   FLO.J45682   TILLMAN                  DESEAN                 95   07/26/2019   ACTIVE
15634   FLO.J47053   GRANT                    LAKITA                 95   07/26/2019   ACTIVE
15717   FLO.J49732   STINSON                  LECOREY                95   07/26/2019   ACTIVE
15930   FLO.K07239   DELATORRE                ZACHARIAH              95   07/26/2019   ACTIVE
16023   FLO.K53138   SCOTT                    LEONARD                95   07/26/2019   ACTIVE
16172   FLO.K62985   HOPE                     ANTHONY                95   07/26/2019   ACTIVE
16532   FLO.K80087   RUIZ                     JONATHAN               95   07/26/2019   ACTIVE
16745   FLO.K90368   SCOTT                    WAYNE                  95   07/26/2019   ACTIVE
16851   FLO.L10181   RODRIQUEZ                JAIRO                  95   07/26/2019   ACTIVE
16986   FLO.L25146   NORMAN                   ANTHONY                95   07/26/2019   ACTIVE
17020   FLO.L28737   PASSINO                  GIANNI                 95   07/26/2019   ACTIVE
17087   FLO.L35189   PARKER                   CHRISTIAN              95   07/26/2019   ACTIVE
17375   FLO.L54965   STANBURY                 ROHAN                  95   07/26/2019   ACTIVE
17989   FLO.L95138   IRVIN                    TAVARIS                95   07/26/2019   ACTIVE
18018   FLO.L97426   WALLACE                  DUSTIN                 95   07/26/2019   ACTIVE
18056   FLO.L99987   JEAN                     RODNEY                 95   07/26/2019   ACTIVE
18171   FLO.M08983   HILL                     MARCINE                95   07/26/2019   ACTIVE
18561   FLO.M37514   VEGA                     MARC                   95   07/26/2019   ACTIVE
18562   FLO.M37515   SCOTT                    ANDREW                 95   07/26/2019   ACTIVE
18582   FLO.M38630   ROBESON                  JERMAINE               95   07/26/2019   ACTIVE
18649   FLO.M43568   DEUS                     FRANTZ                 95   07/26/2019   ACTIVE
18914   FLO.M60103   CYRUS                    DELVON                 95   07/26/2019   ACTIVE
19049   FLO.M68379   SALABARRIA               SAMAG                  95   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 36 of 230
19174   FLO.M79432   KELLEY                   MALIK                  95   07/26/2019   ACTIVE
19232   FLO.M85893   DUKES                    MITAVIS                95   07/26/2019   ACTIVE
19245   FLO.M87801   LOUIS                    LOUGENS                95   07/26/2019   ACTIVE
19281   FLO.M95544   WILLIAMS                 MUNEERAH               95   07/26/2019   ACTIVE
19472   FLO.N11550   FLEMING                  MAURICE                95   07/26/2019   ACTIVE
19553   FLO.N15409   MATHIS                   RICHARD                95   07/26/2019   ACTIVE
19721   FLO.N23218   PIROZZI                  ALEXANDER              95   07/26/2019   ACTIVE
19842   FLO.N27020   CHAMBERS                 ZACHIRIAH              95   07/26/2019   ACTIVE
20278   FLO.P27764   CALHOUN                  KENNETH                95   07/26/2019   ACTIVE
20305   FLO.P29352   GRIFFIN                  LORENZO                95   07/26/2019   ACTIVE
20703   FLO.P47355   HOLMAN                   KEVIN                  95   07/26/2019   ACTIVE
20717   FLO.P47948   DURM                     KWANNA                 95   07/26/2019   ACTIVE
21597   FLO.R17502   MCINTYRE                 CASEY                  95   07/26/2019   ACTIVE
21816   FLO.R33389   BAGLEY                   JASON                  95   07/26/2019   ACTIVE
21900   FLO.R39976   JACKSON                  JOHN                   95   07/26/2019   ACTIVE
22214   FLO.R59761   STASKEWICZ               JONATHAN               95   07/26/2019   ACTIVE
22451   FLO.R75888   RIVERA                   JOSSEAN                95   07/26/2019   ACTIVE
22758   FLO.S16891   MULLINS                  JEFFREY                95   07/26/2019   ACTIVE
22821   FLO.S20557   DONJUAN                  ANDRES                 95   07/26/2019   ACTIVE
22957   FLO.S27454   BROOKS                   TIMOTHY                95   07/26/2019   ACTIVE
23169   FLO.T00113   BOYD                     BRIAN                  95   07/26/2019   ACTIVE
23329   FLO.T13590   PONDER                   RICKIE                 95   07/26/2019   ACTIVE
23400   FLO.T18422   DANIELS                  WILLIE                 95   07/26/2019   ACTIVE
23616   FLO.T32302   JOHNSON                  CORNIE                 95   07/26/2019   ACTIVE
23680   FLO.T35739   STEPHENS                 VINCENT                95   07/26/2019   ACTIVE
23758   FLO.T40433   MCQUEEN                  ARON                   95   07/26/2019   ACTIVE
23859   FLO.T47852   SANDERS                  DEWAYNE                95   07/26/2019   ACTIVE
24100   FLO.T63055   WOLYNSKI                 BRANDON                95   07/26/2019   ACTIVE
24104   FLO.T63284   BURR                     JAQUAY                 95   07/26/2019   ACTIVE
24147   FLO.T65510   PAPP                     ANTHONY                95   07/26/2019   ACTIVE
24243   FLO.T70856   HOWARD                   ANDREW                 95   07/26/2019   ACTIVE
24310   FLO.T74642   ROSARIO-ANDINO           DANIEL                 95   07/26/2019   ACTIVE
25282   FLO.U43064   MOCK                     JESSIE                 95   07/26/2019   ACTIVE
25566   FLO.V06551   GRIFFIN                  KEITH                  95   07/26/2019   ACTIVE
25679   FLO.V13006   BOOTH                    HARRY                  95   07/26/2019   ACTIVE
25880   FLO.V25581   BAKER                    CORNELIUS              95   07/26/2019   ACTIVE
26027   FLO.V31967   DEVOE                    CHAD                   95   07/26/2019   ACTIVE
26100   FLO.V35498   MILES                    MICHAEL                95   07/26/2019   ACTIVE
26180   FLO.V39426   VALENTIN                 DENIER                 95            .   TEMP ABS
26196   FLO.V40190   YOUNG                    MICHAEL                95   07/26/2019   ACTIVE
26200   FLO.V40309   PIFER                    CARRIE                 95   07/26/2019   ACTIVE
26737   FLO.W29435   GONZALEZ                 ENRIQUE                95   07/26/2019   ACTIVE
26919   FLO.W39868   FINKLEA                  GARY                   95   07/26/2019   ACTIVE
27269   FLO.X15553   BEDOYA                   JIMMY                  95            .   TEMP ABS
27571   FLO.X40384   THOMAS                   DEMECUS                95   07/26/2019   ACTIVE
27589   FLO.X41481   VELEZ                    GIOVANNI               95   07/26/2019   ACTIVE
27653   FLO.X45266   MELENDEZ                 DAMIAN                 95   07/26/2019   ACTIVE
27852   FLO.X55925   BESS                     RODRICK                95   07/26/2019   ACTIVE
27854   FLO.X56197   RODRIGUEZ                HECTOR                 95   07/26/2019   ACTIVE
27865   FLO.X56709   FEBLES                   MIGUEL                 95   07/26/2019   ACTIVE
28103   FLO.X67494   BODETTE                  CHAD                   95   07/26/2019   ACTIVE
28156   FLO.X69906   MORALES-MARIN            RICHARD                95   07/26/2019   ACTIVE
28303   FLO.X76345   LAKEY                    CHAD                   95   07/26/2019   ACTIVE
28324   FLO.X77054   SMALLWOOD                GEORGE                 95   07/26/2019   ACTIVE
28469   FLO.X83107   BAKER                    DAYRELL                95   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 37 of 230
28483   FLO.X83658   MARTINEZ                 EDWIN                  95   07/26/2019   ACTIVE
28488   FLO.X83834   CUMMINGS                 BRIAN                  95   07/26/2019   ACTIVE
28733   FLO.Y09174   WILLIAMS                 ANTOREY                95   07/26/2019   ACTIVE
28734   FLO.Y09175   GENOVESE                 AURTHUR                95   07/26/2019   ACTIVE
28957   FLO.Y24718   OUTING                   EDDIE                  95   07/26/2019   ACTIVE
28968   FLO.Y25823   GOMEZ                    GERARDO                95   07/26/2019   ACTIVE
29034   FLO.Y29348   SHICK                    JEFFREY                95   07/26/2019   ACTIVE
29373   FLO.Y45275   DIGGS                    XAVIER                 95   07/26/2019   ACTIVE
29450   FLO.Y48771   FOSTER                   SETH                   95   07/26/2019   ACTIVE
15844   FLO.J55940   ARRINGTON                LAMONTE                96   07/26/2019   ACTIVE
18474   FLO.M31814   DANIELS                  TAVARES                96   07/26/2019   ACTIVE
19986   FLO.P04700   MATTHEISS                ANTHONY                96   07/26/2019   ACTIVE
23028   FLO.S30291   BELLE                    DAVID                  96   07/26/2019   ACTIVE
29141   FLO.Y35368   GARCIA                   MATTHEW                96   07/26/2019   ACTIVE
15240   FLO.J37343   SCOTT                    CHARIEZ                97   07/26/2019   ACTIVE
 1489   FLO.127126   MCCRIMAGER               ZEBULUN                98   07/26/2019   ACTIVE
 8127   FLO.946258   PAUL                     PETER                  98   07/26/2019   ACTIVE
16516   FLO.K79402   KEANUM                   JEFFERY                98   07/26/2019   ACTIVE
26404   FLO.W05015   CORONA                   AUGUSTE                98   07/26/2019   ACTIVE
 4748   FLO.329134   HARRIS                   ANTHONY                99   07/26/2019   ACTIVE
 9375   FLO.B08632   GUILLEN                  RENE                   99   07/26/2019   ACTIVE
21292   FLO.Q25911   GATES                    CHAD                   99   07/26/2019   ACTIVE
21973   FLO.R44706   BOSWELL                  GALEN                  99   07/26/2019   ACTIVE
24500   FLO.T83878   SCOTT                    JAMES                  99   07/26/2019   ACTIVE
   40   FLO.027017   COSTELLO                 MICHAEL               100   07/26/2019   ACTIVE
   97   FLO.038009   SMITH                    EARL                  100   07/26/2019   ACTIVE
  235   FLO.060152   BENNETT                  JOHN                  100   07/26/2019   ACTIVE
  349   FLO.072528   JACKSON                  CLINTON               100   07/26/2019   ACTIVE
  466   FLO.081947   BARANDA                  LUIS                  100   07/26/2019   ACTIVE
  467   FLO.082049   BROWN                    MORRIS                100   07/26/2019   ACTIVE
  544   FLO.088399   HARP                     ROBERT                100   07/26/2019   ACTIVE
  545   FLO.088426   BATTERSHALL              GEORGE                100   07/26/2019   ACTIVE
  614   FLO.092931   MICHAUD                  DAVID                 100   07/26/2019   ACTIVE
  712   FLO.098791   ONEAL                    EMANUEL               100   07/26/2019   ACTIVE
  812   FLO.104863   TURNER                   KEITH                 100   07/26/2019   ACTIVE
  877   FLO.109217   LEAF                     GREGORY               100   07/26/2019   ACTIVE
  992   FLO.114259   POSTEMA                  WILLIAM               100   07/26/2019   ACTIVE
 1002   FLO.114502   JOHNSON                  TIMOTHY               100   07/26/2019   ACTIVE
 1011   FLO.114795   JONES                    LEROY                 100   07/26/2019   ACTIVE
 1102   FLO.117836   HENDERSON                REGINALD              100   07/26/2019   ACTIVE
 1148   FLO.119388   BUCKLEY                  BRIAN                 100   07/26/2019   ACTIVE
 1174   FLO.120356   MACK                     THEODORE              100   07/26/2019   ACTIVE
 1238   FLO.122108   CHISOLM                  ALOYSIUS              100   07/26/2019   ACTIVE
 1303   FLO.123784   SMITH                    RICHARD               100   07/26/2019   ACTIVE
 1343   FLO.124518   GRIFFIN                  MICHAEL               100   07/26/2019   ACTIVE
 1370   FLO.124972   BURCH                    HOMER                 100   07/26/2019   ACTIVE
 1414   FLO.125766   BURKE                    FLOYD                 100   07/26/2019   ACTIVE
 1614   FLO.129017   CULLER                   ANTWAINE              100   07/26/2019   ACTIVE
 1637   FLO.129352   POLITE                   PARIS                 100   07/26/2019   ACTIVE
 1673   FLO.129761   RIZVI                    RAZA                  100   07/26/2019   ACTIVE
 1804   FLO.130946   HOLTON                   KENTWAINA             100   07/26/2019   ACTIVE
 2107   FLO.134011   NUNAMAKER                PHILLIP               100   07/26/2019   ACTIVE
 2348   FLO.136008   SMITH                    TYRONE                100   07/26/2019   ACTIVE
 2357   FLO.136567   MINCEY                   KENARD                100   07/26/2019   ACTIVE
 2376   FLO.137448   HUNNICUTT                RICKY                 100   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 38 of 230
2433   FLO.139502   BARNES                   WALTER                100   07/26/2019   ACTIVE
2436   FLO.139543   HAYNES                   CAREY                 100   07/26/2019   ACTIVE
2644   FLO.148907   RULAND                   TYLER                 100   07/26/2019   ACTIVE
2676   FLO.149258   DOUTHIT                  ZACHARY               100   07/26/2019   ACTIVE
2691   FLO.149452   WILLIAMS                 JARRETT               100   07/26/2019   ACTIVE
2703   FLO.149548   CAMPBELL                 JONATHAN              100   07/26/2019   ACTIVE
2712   FLO.149641   LARA                     HUMBERTO              100   07/26/2019   ACTIVE
2789   FLO.154252   DIXON                    BRENDA                100   07/26/2019   ACTIVE
2856   FLO.155636   ELY                      CHARLIE               100   07/26/2019   ACTIVE
2920   FLO.156255   PANKEY                   CHRISTY               100   07/26/2019   ACTIVE
3016   FLO.157247   IRVING                   LISETTE               100   07/26/2019   ACTIVE
3036   FLO.157621   KEENE                    KENNETH               100   07/26/2019   ACTIVE
3038   FLO.157634   KITCHEN                  TED                   100   07/26/2019   ACTIVE
3079   FLO.162698   CARR                     MAGGIE                100   07/26/2019   ACTIVE
3267   FLO.167187   VELEZ                    ANTHONY               100   07/26/2019   ACTIVE
3268   FLO.167203   LORD                     GEORGE                100   07/26/2019   ACTIVE
3291   FLO.167563   JONES                    JERMAURY              100   07/26/2019   ACTIVE
3375   FLO.169206   DOUGLAS                  EDDIE                 100   07/26/2019   ACTIVE
3496   FLO.182543   GRIFFIN                  MICHAEL               100   07/26/2019   ACTIVE
3614   FLO.188752   PETERS                   VINCENT               100   07/26/2019   ACTIVE
3732   FLO.193955   DESTINE                  PATRICK               100   07/26/2019   ACTIVE
3879   FLO.198205   REYES                    WILLIAM               100   07/26/2019   ACTIVE
3883   FLO.198296   SANABRIA                 ROBERTO               100   07/26/2019   ACTIVE
3886   FLO.198316   HOLMES                   RODNEY                100   07/26/2019   ACTIVE
4186   FLO.248923   WILLIAMS                 CHRISTOPHER           100   07/26/2019   ACTIVE
4190   FLO.250652   DEMINT                   CHRISTOPHER           100   07/26/2019   ACTIVE
4201   FLO.252507   WOOTEN                   ANDREA                100   07/26/2019   ACTIVE
4310   FLO.271426   SAXON                    RICHARD               100   07/26/2019   ACTIVE
4339   FLO.274168   ORTIZ                    EDWIN                 100   07/26/2019   ACTIVE
4449   FLO.295103   LENTON                   CHARLES               100   07/26/2019   ACTIVE
4602   FLO.308008   MITCHELL                 FREDERICK             100   07/26/2019   ACTIVE
4886   FLO.356112   LESLIE                   JAMES                 100   07/26/2019   ACTIVE
5007   FLO.371480   BYERS                    ADAM                  100   07/26/2019   ACTIVE
5011   FLO.371768   SIMMONS                  MARLO                 100   07/26/2019   ACTIVE
5035   FLO.373957   LENZ                     STEVEN                100   07/26/2019   ACTIVE
5141   FLO.388502   WILLIAMS                 KEVIN                 100   07/26/2019   ACTIVE
5178   FLO.395453   SAMON-MARTINEZ           DANILO                100   07/26/2019   ACTIVE
5280   FLO.419632   AGUIAR                   LAZARO                100   07/26/2019   ACTIVE
5611   FLO.462675   STAFFORD                 RICARDO               100   07/26/2019   ACTIVE
5666   FLO.468860   COBURN                   LARRY                 100   07/26/2019   ACTIVE
5726   FLO.473418   DEMARCO                  MICHAEL               100   07/26/2019   ACTIVE
5756   FLO.481312   JOHNSON                  CHRISTIAN             100   07/26/2019   ACTIVE
5771   FLO.486637   GONZALEZ-BETANCOURT      JORGE                 100   07/26/2019   ACTIVE
5963   FLO.520048   DURAN                    ADOLFO                100   07/26/2019   ACTIVE
6074   FLO.530138   MILLER                   GEORGIA               100   07/26/2019   ACTIVE
6085   FLO.531046   CABRERA                  ANTHONY               100   07/26/2019   ACTIVE
6174   FLO.538965   HOWARD                   REGINALD              100   07/26/2019   ACTIVE
6287   FLO.550470   JONES                    DAMIAN                100   07/26/2019   ACTIVE
6878   FLO.666136   PONDER                   JOHN                  100   07/26/2019   ACTIVE
7053   FLO.706877   ALDRIDGE                 MARSHALL              100   07/26/2019   ACTIVE
7188   FLO.725965   BRAY                     HOLLIS                100   07/26/2019   ACTIVE
7215   FLO.730980   ANDREWS                  DANIEL                100   07/26/2019   ACTIVE
7486   FLO.779305   SORIA                    RAYMOND               100   07/26/2019   ACTIVE
7645   FLO.805420   MCLEOD                   CALVIN                100   07/26/2019   ACTIVE
7711   FLO.817089   WILLIAMS                 LONNIE                100   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 39 of 230
 7764   FLO.836615   YAWN                     WILLIAM               100   07/26/2019   ACTIVE
 7812   FLO.862107   RODRIGUEZ                RONALD                100   07/26/2019   ACTIVE
 7862   FLO.884475   TATE                     CALVIN                100   07/26/2019   ACTIVE
 8639   FLO.A51084   CHERRY                   CAMERON               100   07/26/2019   ACTIVE
 8905   FLO.B03478   MOORE                    JESSE                 100   07/26/2019   ACTIVE
 8977   FLO.B04611   HILL                     JAMAR                 100   07/26/2019   ACTIVE
 9003   FLO.B05001   EDISON                   XAVIER                100   07/26/2019   ACTIVE
 9028   FLO.B05209   SANTIAGO                 CHRISTOPHER           100   07/26/2019   ACTIVE
 9093   FLO.B05936   CISNERO                  MARCO                 100   07/26/2019   ACTIVE
 9249   FLO.B07512   FORBES                   DENALDO               100   07/26/2019   ACTIVE
 9291   FLO.B07955   FOSTER                   CHRISTOPHER           100   07/26/2019   ACTIVE
 9571   FLO.B10056   LEON                     CESAR                 100   07/26/2019   ACTIVE
 9697   FLO.B10963   ROBA                     CHRISTIAN             100   07/26/2019   ACTIVE
 9722   FLO.B11140   VERMILLION               JONATHAN              100   07/26/2019   ACTIVE
 9787   FLO.B11637   RECALDE                  FERMIN                100   07/26/2019   ACTIVE
 9808   FLO.B11728   COPELAND                 DANIEL                100   07/26/2019   ACTIVE
 9848   FLO.B12013   CASTRO                   OSCAR                 100   07/26/2019   ACTIVE
 9855   FLO.B12066   JONES                    ANTHONY               100   07/26/2019   ACTIVE
 9987   FLO.B12993   VIDEL                    ANTONIO               100   07/26/2019   ACTIVE
 9994   FLO.B13065   CRESPO                   DANIEL                100   07/26/2019   ACTIVE
10032   FLO.B13372   PAZ                      HENRY                 100   07/26/2019   ACTIVE
10085   FLO.B13868   GUTIERREZ                ROLANDO               100   07/26/2019   ACTIVE
10093   FLO.B13902   WILLIAMS                 WAYNE                 100   07/26/2019   ACTIVE
10146   FLO.B14346   WILLIAMS                 MARIO                 100   07/26/2019   ACTIVE
10214   FLO.B14940   GOMES                    RIGOBERTO             100   07/26/2019   ACTIVE
10237   FLO.B15210   RANDOLPH                 FREDERICK             100   07/26/2019   ACTIVE
10569   FLO.C03437   WILLIAMS                 ANTHONY               100   07/26/2019   ACTIVE
10577   FLO.C03516   COTTERMAN                KEVIN                 100   07/26/2019   ACTIVE
10614   FLO.C03815   TYSON                    JESSIE                100   07/26/2019   ACTIVE
10616   FLO.C03825   BATTLE                   ANTONIA               100   07/26/2019   ACTIVE
10712   FLO.C04640   STAVIG                   KENNETH               100   07/26/2019   ACTIVE
10770   FLO.C05172   LOYD                     JONATHAN              100   07/26/2019   ACTIVE
11122   FLO.C07685   LITTLE                   JERMAINE              100            .   TEMP ABS
11200   FLO.C08383   MURPHY                   JONATHAN              100   07/26/2019   ACTIVE
11285   FLO.C08999   JENNINGS                 RICHARD               100   07/26/2019   ACTIVE
11313   FLO.C09282   JOHNSON                  IVERYLEE              100   07/26/2019   ACTIVE
11327   FLO.C09486   KINSLER                  MARCUS                100   07/26/2019   ACTIVE
11361   FLO.C09747   CARTER                   DON                   100   07/26/2019   ACTIVE
11396   FLO.C10174   OSPINA-FLOREZ            JULIAN                100   07/26/2019   ACTIVE
11401   FLO.C10205   BOYCE                    MICHAEL               100   07/26/2019   ACTIVE
11404   FLO.C10242   BRITT                    TERENCE               100   07/26/2019   ACTIVE
11512   FLO.C11345   GRESS                    BRUCE                 100   07/26/2019   ACTIVE
11574   FLO.D05549   WALSH                    KEVIN                 100   07/26/2019   ACTIVE
11610   FLO.D10154   DAUGHERTY                ARCHIE                100   07/26/2019   ACTIVE
12014   FLO.E03994   WAGNER                   BRAD                  100   07/26/2019   ACTIVE
12150   FLO.E13925   BURCHFIELD               JEFF                  100   07/26/2019   ACTIVE
12273   FLO.E21929   JOHNSON                  CHRISTOPHER           100   07/26/2019   ACTIVE
12377   FLO.E29305   SMITH                    MARK                  100   07/26/2019   ACTIVE
12439   FLO.E32736   HORNE                    JARVIS                100   07/26/2019   ACTIVE
12835   FLO.G02141   WEBSTER                  JULIUS                100   07/26/2019   ACTIVE
12905   FLO.G06939   ANDREWS                  LUCIAN                100   07/26/2019   ACTIVE
13052   FLO.G15236   DEERING                  DEXTER                100   07/26/2019   ACTIVE
13163   FLO.G20050   BARBESCO                 JOSEPH                100   07/26/2019   ACTIVE
13176   FLO.G20499   HARRIS                   ADARIUS               100   07/26/2019   ACTIVE
13267   FLO.G26168   TOUCHTON-WILLIAMS        ALEXIS                100   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 40 of 230
13497   FLO.H15865   STARKS                   MAURICE               100   07/26/2019   ACTIVE
13499   FLO.H15999   YATES                    JOHNNY                100   07/26/2019   ACTIVE
13619   FLO.H23136   ROMEO                    EDWARD                100   07/26/2019   ACTIVE
13633   FLO.H24875   CARABALLO                RICARDO               100   07/26/2019   ACTIVE
13657   FLO.H25738   CARDE-ARCE               JOSE                  100   07/26/2019   ACTIVE
13690   FLO.H27344   SNYDER                   ROBERT                100   07/26/2019   ACTIVE
13791   FLO.H32551   KORNIYENKO               BOGDAN                100   07/26/2019   ACTIVE
13803   FLO.H32961   ROBLES                   RUEBEN                100   07/26/2019   ACTIVE
13839   FLO.H34559   ZAMORA                   JOSE                  100   07/26/2019   ACTIVE
13945   FLO.H38638   GOODHUE                  DALTON                100   07/26/2019   ACTIVE
14047   FLO.H43008   MORA                     HECTOR                100   07/26/2019   ACTIVE
14117   FLO.H46735   OROZCO-PORTILLO          JOSE                  100   07/26/2019   ACTIVE
14147   FLO.H49043   FERNANDEZ                REINALDO              100   07/26/2019   ACTIVE
14276   FLO.I07104   DUVAL                    LEROY                 100   07/26/2019   ACTIVE
14352   FLO.I11752   WHITE                    NEQUON                100   07/26/2019   ACTIVE
14365   FLO.I12166   WILLIAMS                 KRISTINE              100   07/26/2019   ACTIVE
14393   FLO.I13598   SWEITZER                 RICHARD               100   07/26/2019   ACTIVE
14409   FLO.I15274   ERVIN                    BRANDON               100   07/26/2019   ACTIVE
14468   FLO.I46604   CUNNINGHAM               GARRETT               100   07/26/2019   ACTIVE
14474   FLO.I47504   LOPEZ                    JEIKER                100            .   TEMP ABS
14568   FLO.J04964   REED                     RONNIE                100   07/26/2019   ACTIVE
14744   FLO.J14095   COON                     MICHAEL               100   07/26/2019   ACTIVE
15229   FLO.J37019   MARTIN                   CHARLES               100   07/26/2019   ACTIVE
15232   FLO.J37115   DALTON                   GEORGE                100   07/26/2019   ACTIVE
15254   FLO.J37621   ANDERSON                 ARTAVIAN              100   07/26/2019   ACTIVE
15441   FLO.J42197   BLANCO                   DOMINADOR             100   07/26/2019   ACTIVE
15540   FLO.J44492   COOPER                   SIDNEY                100   07/26/2019   ACTIVE
15765   FLO.J51692   DAVIS                    JARQUAVIS             100   07/26/2019   ACTIVE
15826   FLO.J55130   LEWIS                    JOHNATHAN             100   07/26/2019   ACTIVE
15859   FLO.J56490   FLANAGAN                 RICHARD               100   07/26/2019   ACTIVE
15865   FLO.J56804   GLYNN                    DENNIS                100   07/26/2019   ACTIVE
15922   FLO.K05225   ROBERTS                  TAUREAN               100   07/26/2019   ACTIVE
16148   FLO.K61779   WEATHERS                 LARRY                 100   07/26/2019   ACTIVE
16155   FLO.K62114   ZYCH                     JOSEPH                100   07/26/2019   ACTIVE
16315   FLO.K70815   PRYCE                    CHRISTOPHER           100   07/26/2019   ACTIVE
16359   FLO.K73155   RODRIGUEZ                MOISE                 100   07/26/2019   ACTIVE
16387   FLO.K74486   MEDRANO                  SAMUEL                100   07/26/2019   ACTIVE
16389   FLO.K74543   WILLIAMS                 DEANDRE               100   07/26/2019   ACTIVE
16480   FLO.K78021   SMITH                    DRAVIAN               100   07/26/2019   ACTIVE
16593   FLO.K82865   MOYA                     NOEL                  100   07/26/2019   ACTIVE
16609   FLO.K83370   WEEKS                    CHASE                 100   07/26/2019   ACTIVE
16628   FLO.K84042   OGRADY                   SHAMUS                100   07/26/2019   ACTIVE
16658   FLO.K85316   SHERMAN                  JOSEPH                100   07/26/2019   ACTIVE
16664   FLO.K85763   GONZALES                 MANUEL                100   07/26/2019   ACTIVE
16774   FLO.L01536   PHILLIPS                 WILLIE                100   07/26/2019   ACTIVE
16841   FLO.L09470   MONTALVO                 ALBERTO               100   07/26/2019   ACTIVE
17084   FLO.L34892   PANKRATZ                 DANNY                 100   07/26/2019   ACTIVE
17408   FLO.L56581   ACTISDANO                JOHN                  100   07/26/2019   ACTIVE
17436   FLO.L58801   RELIFORD                 NICOLE                100   07/26/2019   ACTIVE
17471   FLO.L61015   ALLEN                    ALFRED                100   07/26/2019   ACTIVE
17522   FLO.L64095   OWENS                    DWANE                 100   07/26/2019   ACTIVE
17944   FLO.L92190   HOLMES                   ANTONIO               100   07/26/2019   ACTIVE
17988   FLO.L95128   SHEPPY                   COURTNEY              100   07/26/2019   ACTIVE
18022   FLO.L97694   ROMERO                   JAVIER                100   07/26/2019   ACTIVE
18266   FLO.M16306   ORTIZ                    MATEO                 100   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 41 of 230
18538   FLO.M36109   GOLFIN                   WILLIAM               100   07/26/2019   ACTIVE
18642   FLO.M42997   WILLIAMS                 KENNETH               100            .   TEMP ABS
18995   FLO.M65136   FERGUSON                 HENRY                 100   07/26/2019   ACTIVE
19075   FLO.M70124   TAYLOR                   JOHN                  100   07/26/2019   ACTIVE
19096   FLO.M71468   ORTIZ                    CARLOS                100   07/26/2019   ACTIVE
19102   FLO.M71895   DAVIS                    ANTHONY               100   07/26/2019   ACTIVE
19178   FLO.M79863   BATTLE                   DKAYE                 100   07/26/2019   ACTIVE
19231   FLO.M85892   OSORIO                   FRANKLYN              100   07/26/2019   ACTIVE
19256   FLO.M89273   GUILLEN                  SANDOR                100   07/26/2019   ACTIVE
19259   FLO.M90127   CASTILLO                 JONATHAN              100   07/26/2019   ACTIVE
19417   FLO.N08206   CANNON                   MARVIN                100   07/26/2019   ACTIVE
19828   FLO.N26366   TORRES-GUTIERREZ         LUIS                  100   07/26/2019   ACTIVE
19849   FLO.N27206   BALCOM                   QUANTERIC             100   07/26/2019   ACTIVE
19852   FLO.N27289   THOMPSON                 LATRELLIS             100   07/26/2019   ACTIVE
19863   FLO.N27548   GIAIMO                   STEVEN                100   07/26/2019   ACTIVE
19964   FLO.P02774   SIMMONS                  SHAWN                 100   07/26/2019   ACTIVE
20041   FLO.P09219   SPENCER                  DEMETRICE             100   07/26/2019   ACTIVE
20104   FLO.P14313   JENKINS                  SHEILA                100   07/26/2019   ACTIVE
20140   FLO.P17911   PETERSON                 DENAGELO              100   07/26/2019   ACTIVE
20421   FLO.P35902   DENNE                    MONTE                 100   07/26/2019   ACTIVE
20551   FLO.P41278   COLLINS                  ERIC                  100   07/26/2019   ACTIVE
20899   FLO.P57570   RUSSELL                  RICKY                 100   07/26/2019   ACTIVE
21083   FLO.Q14964   BOLDS                    ADAM                  100   07/26/2019   ACTIVE
21515   FLO.R09894   BRYANT                   MICHAEL               100   07/26/2019   ACTIVE
21644   FLO.R20412   SAMPSON                  ROBERT                100   07/26/2019   ACTIVE
21851   FLO.R36083   JOHNSON                  ANDREW                100   07/26/2019   ACTIVE
21865   FLO.R37008   WEBER                    BODO                  100   07/26/2019   ACTIVE
22040   FLO.R48982   QUIRANTES                DUSTIN                100   07/26/2019   ACTIVE
22054   FLO.R49660   KUNKLE                   RYAN                  100   07/26/2019   ACTIVE
22084   FLO.R51357   COGER                    CHARLES               100   07/26/2019   ACTIVE
22103   FLO.R52394   SCOTT                    JAMARR                100   07/26/2019   ACTIVE
22191   FLO.R58296   NOWLING                  JAKE                  100   07/26/2019   ACTIVE
22242   FLO.R61915   HARRISON                 GARRET                100   07/26/2019   ACTIVE
22277   FLO.R64041   ROBERTS                  PATRICK               100   07/26/2019   ACTIVE
22301   FLO.R65221   DAVIS                    TERRY                 100   07/26/2019   ACTIVE
22455   FLO.R76136   HESS                     BLAKE                 100   07/26/2019   ACTIVE
22545   FLO.R88378   JOHNS                    MALIK                 100   07/26/2019   ACTIVE
22563   FLO.S01507   MARTIN                   LEE                   100   07/26/2019   ACTIVE
22640   FLO.S07956   BAXTER                   SHAWN                 100   07/26/2019   ACTIVE
22718   FLO.S14011   WHITTED                  DANIEL                100   07/26/2019   ACTIVE
22723   FLO.S14440   DESTASIO                 MICHAEL               100   07/26/2019   ACTIVE
22752   FLO.S16332   COLLAZO                  JABIEL                100   07/26/2019   ACTIVE
23086   FLO.S33289   BELL                     TERRICK               100   07/26/2019   ACTIVE
23165   FLO.S40560   MEADOR                   MATTHEW               100   07/26/2019   ACTIVE
23285   FLO.T10096   AIKEN                    CONRAY                100   07/26/2019   ACTIVE
23358   FLO.T15688   MENENDEZ                 DANIEL                100   07/26/2019   ACTIVE
23423   FLO.T19499   JONES                    DONNELL               100            .   TEMP ABS
23434   FLO.T20388   REDDICK                  SHONTEL               100   07/26/2019   ACTIVE
23437   FLO.T20523   GALLON                   THADDEUS              100   07/26/2019   ACTIVE
23464   FLO.T22680   SODDERS                  ROBERT                100   07/26/2019   ACTIVE
23765   FLO.T40873   REYNOLDS                 SIDNEY                100   07/26/2019   ACTIVE
23855   FLO.T47676   AMAYA                    NICHOLAS              100   07/26/2019   ACTIVE
24036   FLO.T59137   EVANS                    LEONDRE               100   07/26/2019   ACTIVE
24057   FLO.T60402   SCOBLE                   CHARLES               100   07/26/2019   ACTIVE
24098   FLO.T62989   WASHINGTON               TRENT                 100   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 42 of 230
24116   FLO.T63934   CAMPANA                  GREGORIO              100   07/26/2019   ACTIVE
24187   FLO.T68219   TAYLOR                   DEMOND                100   07/26/2019   ACTIVE
24307   FLO.T74429   OAKES                    NATHAN                100   07/26/2019   ACTIVE
24422   FLO.T79014   BARNHILL                 PETER                 100   07/26/2019   ACTIVE
24519   FLO.T85583   VILLA-GOMEZ              JOSUE                 100   07/26/2019   ACTIVE
24561   FLO.T92549   JUAREZ                   KAREN                 100   07/26/2019   ACTIVE
24571   FLO.U00006   STOVER                   TIMOTHY               100   07/26/2019   ACTIVE
24788   FLO.U15533   REYES                    MICHAEL               100   07/26/2019   ACTIVE
24806   FLO.U16744   CURTIS                   JESSE                 100   07/26/2019   ACTIVE
24915   FLO.U23549   ANAZCO                   JOSE                  100   07/26/2019   ACTIVE
24916   FLO.U23584   GAGE                     ALLEN                 100   07/26/2019   ACTIVE
25066   FLO.U32871   SHINKLE                  JEREMY                100   07/26/2019   ACTIVE
25112   FLO.U35238   EAGLESTON                JOHN                  100   07/26/2019   ACTIVE
25318   FLO.U44490   YOAKUM                   ROGER                 100   07/26/2019   ACTIVE
25324   FLO.U45033   TROMPETER                EMIL                  100   07/26/2019   ACTIVE
25472   FLO.U55273   WILLIAMS                 MARQUEE               100   07/26/2019   ACTIVE
25545   FLO.V05209   BRYAN                    CLINTON               100   07/26/2019   ACTIVE
25714   FLO.V15408   LAWHORN                  MICHAEL               100   07/26/2019   ACTIVE
25866   FLO.V24889   JOHNSON                  MARLON                100   07/26/2019   ACTIVE
25875   FLO.V25183   BOATWRIGHT               STANLEY               100   07/26/2019   ACTIVE
25963   FLO.V29455   JACKSON                  CANDACE               100   07/26/2019   ACTIVE
25990   FLO.V30407   JOHNSON                  BERNARD               100   07/26/2019   ACTIVE
26071   FLO.V34206   SIMS                     DEAN                  100   07/26/2019   ACTIVE
26106   FLO.V35906   CROSLIN                  HANK                  100   07/26/2019   ACTIVE
26187   FLO.V39851   HOCKENSMITH              BRYAN                 100   07/26/2019   ACTIVE
26230   FLO.V41266   BRADSHAW                 THOMAS                100   07/26/2019   ACTIVE
26251   FLO.V42624   BUESO                    CARLOS                100   07/26/2019   ACTIVE
26289   FLO.V44941   BROWN                    ED                    100   07/26/2019   ACTIVE
26362   FLO.W00439   PROBY                    RASHE                 100   07/26/2019   ACTIVE
26407   FLO.W05266   BROWN                    JUSTIN                100   07/26/2019   ACTIVE
26631   FLO.W22138   OMEARA                   PATRICK               100   07/26/2019   ACTIVE
26803   FLO.W33402   VESPERMAN                CARL                  100   07/26/2019   ACTIVE
26845   FLO.W35915   EVANS                    JAMAL                 100   07/26/2019   ACTIVE
26875   FLO.W37487   HALL                     ANTHONY               100   07/26/2019   ACTIVE
26892   FLO.W38668   COGHIEL                  GARNETT               100   07/26/2019   ACTIVE
27268   FLO.X15484   MCCLAIN                  TERENCE               100   07/26/2019   ACTIVE
27280   FLO.X16409   GALAN                    IVAN                  100   07/26/2019   ACTIVE
27350   FLO.X22304   ROMAN                    MICHAEL               100   07/26/2019   ACTIVE
27420   FLO.X28147   SHEFFIELD                LONNIE                100   07/26/2019   ACTIVE
27606   FLO.X42570   ROSADO                   FRANCISCO             100   07/26/2019   ACTIVE
27607   FLO.X42582   CONTRERAS                RAFAEL                100   07/26/2019   ACTIVE
27690   FLO.X46953   DROSS                    ARIQUE                100   07/26/2019   ACTIVE
27706   FLO.X47961   MOTT                     WILLIAM               100   07/26/2019   ACTIVE
27767   FLO.X51352   TINDELL                  JAMES                 100   07/26/2019   ACTIVE
27929   FLO.X59205   HENRY                    JERRY                 100   07/26/2019   ACTIVE
28040   FLO.X64964   BRISBANE                 MARQUIES              100   07/26/2019   ACTIVE
28099   FLO.X67432   MUNOZ                    SEBASTIAN             100   07/26/2019   ACTIVE
28240   FLO.X73424   BRADLEY                  JUSTIN                100   07/26/2019   ACTIVE
28259   FLO.X74326   GEDEON                   JUNIOR                100   07/26/2019   ACTIVE
28435   FLO.X81642   DAVIS                    DARRELL               100   07/26/2019   ACTIVE
28536   FLO.X87347   PATE                     CARL                  100   07/26/2019   ACTIVE
28609   FLO.X94570   SOTO                     BRANDON               100   07/26/2019   ACTIVE
28635   FLO.Y00650   PARKER                   JASON                 100   07/26/2019   ACTIVE
28728   FLO.Y08823   GRAHAM                   JOHNNIE               100   07/26/2019   ACTIVE
28791   FLO.Y14412   MACK                     SHAKIM                100   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 43 of 230
28961   FLO.Y25274   YOUNG                    DERRICK               100   07/26/2019   ACTIVE
28994   FLO.Y27333   BURNS                    JEREMY                100   07/26/2019   ACTIVE
29074   FLO.Y31340   HAWLEY                   BRIAN                 100   07/26/2019   ACTIVE
29129   FLO.Y34544   TOALA                    JULIO                 100   07/26/2019   ACTIVE
29273   FLO.Y41006   WILLIAMS                 COURTNEY              100   07/26/2019   ACTIVE
29278   FLO.Y41159   MONTEZ                   ERIC                  100   07/26/2019   ACTIVE
29426   FLO.Y47899   PEREZ                    OSCAR                 100   07/26/2019   ACTIVE
29636   FLO.Y61160   GONZALEZ                 CHRISTOPHER           100   07/26/2019   ACTIVE
 3464   FLO.180932   THOMAS                   DEREK                 101   07/26/2019   ACTIVE
 4192   FLO.251154   CHRYSLER                 JAMES                 101   07/26/2019   ACTIVE
 7263   FLO.747580   RIDGE                    JASON                 101   07/26/2019   ACTIVE
13563   FLO.H19378   SEDELL                   STANLEY               101   07/26/2019   ACTIVE
27338   FLO.X21318   SMITH                    MAURICE               101   07/26/2019   ACTIVE
 4471   FLO.297578   SMITH                    ADRIAN                102   07/26/2019   ACTIVE
 5053   FLO.375818   RAYNES                   ANTHONY               102   07/26/2019   ACTIVE
13325   FLO.H05097   DAVIS                    LAMONT                102   07/26/2019   ACTIVE
 1055   FLO.116044   DEATON                   BRIAN                 103   07/26/2019   ACTIVE
 9471   FLO.B09356   GREEN                    BRYAN                 104   07/26/2019   ACTIVE
14302   FLO.I08945   MITCHELL                 KENYON                104   07/26/2019   ACTIVE
18382   FLO.M25169   RUTLEDGE                 TRAVIS                104   07/26/2019   ACTIVE
21975   FLO.R44816   WALKER                   RAMOND                104   07/26/2019   ACTIVE
26072   FLO.V34240   HEADLEY                  SEAN                  104   07/26/2019   ACTIVE
   17   FLO.017584   ROSEMAN                  ANDREW                105   07/26/2019   ACTIVE
   94   FLO.037569   EDMOND                   CLEVE                 105   07/26/2019   ACTIVE
  224   FLO.058484   BLACKSHARE               JEFFERY               105   07/26/2019   ACTIVE
  303   FLO.067722   PARHAM                   JAMES                 105   07/26/2019   ACTIVE
  377   FLO.074638   JACKSON                  LARRY                 105   07/26/2019   ACTIVE
  568   FLO.089993   GONZALEZ                 HAROLD                105   07/26/2019   ACTIVE
  584   FLO.091109   ALVAREZ                  FLORENCIO             105   07/26/2019   ACTIVE
  593   FLO.091536   PATTERSON                KENNETH               105   07/26/2019   ACTIVE
  666   FLO.095569   MANN                     RICHARD               105   07/26/2019   ACTIVE
  818   FLO.105476   KNIGHT                   JEREMIAH              105   07/26/2019   ACTIVE
  837   FLO.106725   EDWARDS                  JOSEPH                105   07/26/2019   ACTIVE
  896   FLO.110135   LYLES                    ANTHONY               105   07/26/2019   ACTIVE
 1210   FLO.121553   JOHNSON                  FREDRICK              105   07/26/2019   ACTIVE
 1648   FLO.129507   LEWIS                    DEMETRY               105   07/26/2019   ACTIVE
 1754   FLO.130542   HOGG                     DONTA                 105   07/26/2019   ACTIVE
 1849   FLO.131515   POLLARD                  TEDWYN                105   07/26/2019   ACTIVE
 2161   FLO.134361   BENNETT                  GEORGE                105   07/26/2019   ACTIVE
 2219   FLO.134872   BOYANCE                  GERALD                105   07/26/2019   ACTIVE
 2505   FLO.143126   DEAN                     KEVIN                 105   07/26/2019   ACTIVE
 2594   FLO.148454   COMPTON                  TRAVIS                105   07/26/2019   ACTIVE
 2628   FLO.148709   BRAGG                    BRANDON               105   07/26/2019   ACTIVE
 3172   FLO.165454   RICHARDSON               JEREMIAH              105   07/26/2019   ACTIVE
 3277   FLO.167352   SOTOMAYOR                FRANCISCO             105   07/26/2019   ACTIVE
 3473   FLO.181514   LANE                     ROBERT                105   07/26/2019   ACTIVE
 3638   FLO.189900   DAVIS                    KEITH                 105   07/26/2019   ACTIVE
 3948   FLO.199542   CRAVER                   LEONARD               105   07/26/2019   ACTIVE
 3995   FLO.204227   BUSH                     RANDALL               105   07/26/2019   ACTIVE
 4255   FLO.263144   HICKS                    CHARLES               105   07/26/2019   ACTIVE
 4334   FLO.273833   SIMON                    PAUL                  105   07/26/2019   ACTIVE
 4555   FLO.304585   FORD                     JAMES                 105   07/26/2019   ACTIVE
 4837   FLO.347318   HATTON                   CHRISTOPHER           105            .   TEMP ABS
 4948   FLO.365305   WHITMORE                 GARY                  105   07/26/2019   ACTIVE
 5135   FLO.387969   ROBINSON                 JAMIE                 105   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 44 of 230
 5183   FLO.396277   MIRANDA                  JORGE                 105   07/26/2019   ACTIVE
 5197   FLO.399856   FIGUEROA                 HARRY                 105   07/26/2019   ACTIVE
 6451   FLO.571342   JORDAN                   FELTON                105   07/26/2019   ACTIVE
 6535   FLO.585235   JOHNSON                  LEONARD               105   07/26/2019   ACTIVE
 6584   FLO.600649   THOMPKINS                ANDRE                 105   07/26/2019   ACTIVE
 6657   FLO.618510   BRAGGS                   DARIUS                105   07/26/2019   ACTIVE
 6919   FLO.674619   LEWIS                    JEFFREY               105   07/26/2019   ACTIVE
 7112   FLO.715347   VASSER                   KENDRICK              105   07/26/2019   ACTIVE
 7273   FLO.749010   ADAMS                    FRANK                 105            .   TEMP ABS
 7298   FLO.753322   CAUTHEN                  WILLIAM               105   07/26/2019   ACTIVE
 7333   FLO.760110   WELLING                  NATHAN                105   07/26/2019   ACTIVE
 7350   FLO.763365   BAKER                    SCOTT                 105   07/26/2019   ACTIVE
 7484   FLO.779164   JENKINS                  WILMON                105   07/26/2019   ACTIVE
 7640   FLO.804453   WINGARD                  DANIEL                105   07/26/2019   ACTIVE
 7715   FLO.817495   BENAFIELD                KEITH                 105   07/26/2019   ACTIVE
 7789   FLO.847158   FAIN                     ROBERT                105   07/26/2019   ACTIVE
 8008   FLO.904327   DANIEL                   JIMMY                 105   07/26/2019   ACTIVE
 8187   FLO.959983   SMITH                    LEONARD               105   07/26/2019   ACTIVE
 8446   FLO.990606   LOWERY                   GREGORY               105   07/26/2019   ACTIVE
 8808   FLO.B01525   BRAMWELL                 THEODORE              105   07/26/2019   ACTIVE
 9009   FLO.B05045   WOLFE                    MICHAEL               105   07/26/2019   ACTIVE
 9207   FLO.B07090   ROBINSON                 ROMIEL                105   07/26/2019   ACTIVE
 9228   FLO.B07286   POLLARD                  KETRON                105   07/26/2019   ACTIVE
 9304   FLO.B08084   WARE                     ARTAVISTUS            105            .   TEMP ABS
 9307   FLO.B08103   JONES                    TYMERE                105   07/26/2019   ACTIVE
 9430   FLO.B09056   HERNANDEZ                LEONEL                105   07/26/2019   ACTIVE
 9953   FLO.B12738   REYNA                    ESTEBAN               105   07/26/2019   ACTIVE
10215   FLO.B14941   CORDON                   EDWARD                105   07/26/2019   ACTIVE
10240   FLO.B15218   PEREZ                    ALEX                  105   07/26/2019   ACTIVE
10504   FLO.C02768   SOPLIN                   JULIO                 105   07/26/2019   ACTIVE
10710   FLO.C04631   BROWN                    DONTAVIOUS            105   07/26/2019   ACTIVE
11213   FLO.C08457   GUERRERO                 LORENZO               105   07/26/2019   ACTIVE
11388   FLO.C10065   HUNTER                   GEORGE                105   07/26/2019   ACTIVE
11419   FLO.C10348   CLARK                    DANIEL                105   07/26/2019   ACTIVE
11614   FLO.D10593   ROSA                     JESUS                 105   07/26/2019   ACTIVE
11658   FLO.D17787   GIBBS                    JAVIERRE              105   07/26/2019   ACTIVE
12555   FLO.E39318   MOORE                    TARANCE               105   07/26/2019   ACTIVE
12741   FLO.E49321   EDWARDS                  PAUL                  105   07/26/2019   ACTIVE
12826   FLO.G01318   LITTLES                  TERVARES              105   07/26/2019   ACTIVE
12867   FLO.G04241   WHARTON                  JASON                 105   07/26/2019   ACTIVE
12930   FLO.G08376   BEDNEAU                  ALRIC                 105   07/26/2019   ACTIVE
13110   FLO.G17730   JACKSON                  MELONEY               105   07/26/2019   ACTIVE
13480   FLO.H14959   JOHNS                    BRANDON               105   07/26/2019   ACTIVE
13684   FLO.H27127   SMITH                    ERIC                  105   07/26/2019   ACTIVE
13904   FLO.H36936   RODRIGUEZ                JOSE                  105   07/26/2019   ACTIVE
13928   FLO.H37928   BOATWRIGHT               TASMINE               105   07/26/2019   ACTIVE
13964   FLO.H39404   MACEDO                   NOE                   105   07/26/2019   ACTIVE
14139   FLO.H47990   JACKSON                  HARVEY                105   07/26/2019   ACTIVE
14433   FLO.I41563   CASCANTE                 MOISES                105   07/26/2019   ACTIVE
14482   FLO.I50066   AGUIAR                   ANTONIO               105   07/26/2019   ACTIVE
14491   FLO.I51771   THOMPSON                 TINIKO                105   07/26/2019   ACTIVE
14801   FLO.J17520   DAVIS                    RAYMOND               105   07/26/2019   ACTIVE
14850   FLO.J19880   GASTON                   JOEL                  105   07/26/2019   ACTIVE
14906   FLO.J23098   BALDREE                  CHRISTOPHER           105   07/26/2019   ACTIVE
14909   FLO.J23277   STEVENS                  COLLIE                105   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 45 of 230
15044   FLO.J30060   KING                     BRANDON               105   07/26/2019   ACTIVE
15203   FLO.J36192   BUTLER                   SCOTT                 105   07/26/2019   ACTIVE
15309   FLO.J39039   GORDON                   JAMMIE                105   07/26/2019   ACTIVE
15319   FLO.J39197   ROBINSON                 KADEEM                105   07/26/2019   ACTIVE
15411   FLO.J41431   MERRITT                  RONALD                105   07/26/2019   ACTIVE
15485   FLO.J43111   GUERRA                   FABIAN                105   07/26/2019   ACTIVE
15570   FLO.J45106   MULLER                   DANIEL                105   07/26/2019   ACTIVE
15718   FLO.J49781   POOLE                    VICTORIA              105   07/26/2019   ACTIVE
16046   FLO.K54483   KOVALESKI                ANTHONY               105   07/26/2019   ACTIVE
16461   FLO.K77443   STOKES                   RONNIE                105   07/26/2019   ACTIVE
17284   FLO.L49296   COOPER                   LATIF                 105   07/26/2019   ACTIVE
18178   FLO.M09358   DIAZ                     IBRAIN                105   07/26/2019   ACTIVE
18533   FLO.M35989   PINEDA                   JOSE                  105   07/26/2019   ACTIVE
18570   FLO.M37756   DUPIN                    WESLEY                105   07/26/2019   ACTIVE
18801   FLO.M52850   GONZALEZ                 LUIS                  105   07/26/2019   ACTIVE
19436   FLO.N09409   HICKS                    JEROME                105   07/26/2019   ACTIVE
19688   FLO.N22080   CANNELLA                 PATRICK               105   07/26/2019   ACTIVE
19785   FLO.N24918   NATTIEL                  MCKENZIE              105   07/26/2019   ACTIVE
19872   FLO.N27778   BROWN                    DESMOND               105   07/26/2019   ACTIVE
20308   FLO.P29464   LUNDY                    VICTOR                105   07/26/2019   ACTIVE
20387   FLO.P34328   KANE                     DANIEL                105   07/26/2019   ACTIVE
20464   FLO.P37651   CHERRY                   ANTHONY               105   07/26/2019   ACTIVE
20514   FLO.P39929   HESTER                   JUSTIN                105   07/26/2019   ACTIVE
20845   FLO.P54326   RUSHING                  DAVID                 105   07/26/2019   ACTIVE
21566   FLO.R15027   JONES                    ARTHUR                105   07/26/2019   ACTIVE
21907   FLO.R40336   GREEN                    JORDAN                105   07/26/2019   ACTIVE
22081   FLO.R50989   PARKER                   BRANDON               105   07/26/2019   ACTIVE
22221   FLO.R60210   JELKS                    ANTOINE               105   07/26/2019   ACTIVE
22232   FLO.R60907   ROWE                     MARQUES               105   07/26/2019   ACTIVE
22309   FLO.R65705   MOSLEY                   LARRY                 105   07/26/2019   ACTIVE
22490   FLO.R80167   KEENAN                   MICHAEL               105   07/26/2019   ACTIVE
22542   FLO.R87657   MILLER                   PETER                 105   07/26/2019   ACTIVE
22652   FLO.S08740   MORELAND                 GARY                  105   07/26/2019   ACTIVE
22719   FLO.S14132   RUSS                     RYAN                  105   07/26/2019   ACTIVE
22744   FLO.S15967   SIMON                    ERNSO                 105   07/26/2019   ACTIVE
22813   FLO.S20207   IMEL                     RONNIE                105   07/26/2019   ACTIVE
22880   FLO.S24212   PAPOUTSAKIS              TERENCE               105   07/26/2019   ACTIVE
22896   FLO.S24972   MITCHELL                 QUINTON               105   07/26/2019   ACTIVE
22970   FLO.S28158   VENTURA                  URIEL                 105   07/26/2019   ACTIVE
23142   FLO.S38511   ANDERSON                 ALBERT                105   07/26/2019   ACTIVE
23143   FLO.S38581   BETANCOURT               ROBERTO               105   07/26/2019   ACTIVE
23159   FLO.S39932   GUTIERREZ                CARLOS                105   07/26/2019   ACTIVE
23211   FLO.T04234   BROWN                    RONALD                105   07/26/2019   ACTIVE
23242   FLO.T07254   SMITH                    JAMES                 105   07/26/2019   ACTIVE
23393   FLO.T18105   AYALA                    ALNESTO               105   07/26/2019   ACTIVE
23542   FLO.T28216   ALLEN                    TRAMMELL              105   07/26/2019   ACTIVE
23628   FLO.T33182   MORALES                  JESSIE                105   07/26/2019   ACTIVE
23964   FLO.T54067   CROUCH                   ANDRE                 105   07/26/2019   ACTIVE
24198   FLO.T68582   SMEDLEY                  JOHN                  105   07/26/2019   ACTIVE
24299   FLO.T73995   MARQUETTI                LEONEL                105   07/26/2019   ACTIVE
24482   FLO.T82344   QUIROZ                   FRANCISCO             105   07/26/2019   ACTIVE
24485   FLO.T82665   FOWLER                   CHARLES               105   07/26/2019   ACTIVE
24508   FLO.T84452   DUPREE                   KENNETH               105   07/26/2019   ACTIVE
24660   FLO.U07065   VAUGHN                   NICHOLAS              105   07/26/2019   ACTIVE
24698   FLO.U09809   ASHTON                   BILLY                 105   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 46 of 230
24719   FLO.U11299   LEE                      CHRISTOPHER           105   07/26/2019   ACTIVE
24801   FLO.U16481   BLALOCK                  ROBERT                105   07/26/2019   ACTIVE
24946   FLO.U25534   CHAPMAN                  MICHAEL               105   07/26/2019   ACTIVE
24948   FLO.U25795   BRUM                     TRISTAN               105   07/26/2019   ACTIVE
25103   FLO.U34613   ORTIZ                    PABLO                 105   07/26/2019   ACTIVE
25299   FLO.U43595   BUCARIA                  ROSARIA               105   07/26/2019   ACTIVE
25513   FLO.V03198   MEAKER                   SHANE                 105   07/26/2019   ACTIVE
25810   FLO.V21960   BOYNTON                  ARETHA                105   07/26/2019   ACTIVE
25827   FLO.V22760   GONSALVES                CLAYTON               105   07/26/2019   ACTIVE
25870   FLO.V25071   SAMPSON                  JONATHAN              105   07/26/2019   ACTIVE
25981   FLO.V30108   GULLO                    KYLE                  105   07/26/2019   ACTIVE
26004   FLO.V30896   WILSON                   JOSEPH                105   07/26/2019   ACTIVE
26053   FLO.V33166   CUE                      CHARLES               105   07/26/2019   ACTIVE
26281   FLO.V44182   MABIFA                   NOAH                  105   07/26/2019   ACTIVE
26310   FLO.V45997   BOYLES                   JUSTIN                105   07/26/2019   ACTIVE
26388   FLO.W03623   LATSON                   ROBERT                105   07/26/2019   ACTIVE
26450   FLO.W08964   SMITH                    AARON                 105   07/26/2019   ACTIVE
26463   FLO.W10007   GARCIA                   JESSE                 105   07/26/2019   ACTIVE
26566   FLO.W17748   PHILLIPS                 COURTNEY              105   07/26/2019   ACTIVE
26699   FLO.W26586   MILLER                   JESSE                 105   07/26/2019   ACTIVE
26808   FLO.W33688   WILLIAMS                 FREDERICK             105   07/26/2019   ACTIVE
26969   FLO.W41651   ESQUENASI                YOSDAN                105   07/26/2019   ACTIVE
27033   FLO.W45311   ALFARO                   JOSE                  105   07/26/2019   ACTIVE
27399   FLO.X26289   WILLIAMS                 MARIN                 105   07/26/2019   ACTIVE
27511   FLO.X35148   BOYD                     HOUSTON               105   07/26/2019   ACTIVE
27517   FLO.X35742   PEARLEY                  DARRYL                105   07/26/2019   ACTIVE
27713   FLO.X48276   SERES                    JOSEPH                105   07/26/2019   ACTIVE
27747   FLO.X49908   FULWORD                  CLIFFORD              105   07/26/2019   ACTIVE
27819   FLO.X54054   DELGADO                  RAYMOND               105   07/26/2019   ACTIVE
27874   FLO.X57179   LAMPKIN                  TERRANCE              105   07/26/2019   ACTIVE
28049   FLO.X65241   LUNDY                    AMIRI                 105   07/26/2019   ACTIVE
28071   FLO.X65922   BLACK                    ADRIAN                105   07/26/2019   ACTIVE
28077   FLO.X66203   HALLMARK                 RUSSELL               105   07/26/2019   ACTIVE
28118   FLO.X68032   GARCIA                   CLEMENTE              105   07/26/2019   ACTIVE
28490   FLO.X84051   ALVELO-APONTE            GARY                  105   07/26/2019   ACTIVE
28514   FLO.X85788   RODRIGUEZ                RAFAEL                105   07/26/2019   ACTIVE
28537   FLO.X87393   ROSARIO                  RAQUEL                105   07/26/2019   ACTIVE
28598   FLO.X92502   AVERITT                  JOSEPH                105   07/26/2019   ACTIVE
28846   FLO.Y17474   BRYSON                   RICHARD               105   07/26/2019   ACTIVE
29070   FLO.Y30960   DESIR                    JOLGAR                105   07/26/2019   ACTIVE
 6162   FLO.537762   PACCIONE                 JAMES                 106   07/26/2019   ACTIVE
18304   FLO.M19080   BORRELL                  MIKE                  106   07/26/2019   ACTIVE
18558   FLO.M37337   MARTINEZ                 ERICK                 106   07/26/2019   ACTIVE
19190   FLO.M80683   BARRIENTOS               ERICK                 106   07/26/2019   ACTIVE
 8346   FLO.976432   SYLVESTER                RONALD                107   07/26/2019   ACTIVE
15061   FLO.J30732   OSGOOD                   KEVIN                 107   07/26/2019   ACTIVE
20347   FLO.P32019   DOWNING                  STEVEN                107   07/26/2019   ACTIVE
  965   FLO.112967   PONTICELLI               ANTHONY               108   07/26/2019   ACTIVE
 3583   FLO.187509   COOPER                   WILLIAM               108   07/26/2019   ACTIVE
 5123   FLO.385200   EVANS                    MARCUS                108   07/26/2019   ACTIVE
24212   FLO.T69449   BECKER                   WILLIAM               108   07/26/2019   ACTIVE
  396   FLO.076293   FACKLER                  LOREN                 109   07/26/2019   ACTIVE
10741   FLO.C04909   NEELY                    JVARIOUS              109   07/26/2019   ACTIVE
16805   FLO.L05669   LONDON                   VASILY                109   07/26/2019   ACTIVE
18734   FLO.M48644   REYNOLDS                 MARQUIS               109   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 47 of 230
20301   FLO.P29230   ANDREWS                  BRIAN                 109   07/26/2019   ACTIVE
21436   FLO.R01845   TISDALE                  SHAWN                 109   07/26/2019   ACTIVE
27492   FLO.X33915   WILLIAMS                 ERIC                  109   07/26/2019   ACTIVE
28975   FLO.Y26304   DELGADO                  VIDAL                 109   07/26/2019   ACTIVE
  151   FLO.047066   SOLANO                   HERMAN                110   07/26/2019   ACTIVE
  295   FLO.066960   BRIM                     ROBERT                110   07/26/2019   ACTIVE
  465   FLO.081911   D ARCANGELO              ANTHONY               110   07/26/2019   ACTIVE
  577   FLO.090566   BOWN                     GARY                  110   07/26/2019   ACTIVE
  592   FLO.091474   EVANS                    GENE                  110   07/26/2019   ACTIVE
  915   FLO.111232   DOSSIE                   ANTONIO               110   07/26/2019   ACTIVE
 1177   FLO.120377   BROWNING                 ADAM                  110   07/26/2019   ACTIVE
 1289   FLO.123301   CORNET                   STANLEY               110   07/26/2019   ACTIVE
 1335   FLO.124430   HALL                     ROY                   110   07/26/2019   ACTIVE
 1378   FLO.125055   BROOKS                   THOMAS                110   07/26/2019   ACTIVE
 1386   FLO.125173   LINDSTROM                DEAN                  110   07/26/2019   ACTIVE
 1533   FLO.127872   HEATH                    SMOKEY                110   07/26/2019   ACTIVE
 1577   FLO.128524   CRUTCHFIELD              MARCUS                110   07/26/2019   ACTIVE
 1705   FLO.130156   VANCE                    RODNEY                110   07/26/2019   ACTIVE
 1882   FLO.131865   ROSE                     TY                    110   07/26/2019   ACTIVE
 1903   FLO.132021   GREGORY                  HOUSTON               110   07/26/2019   ACTIVE
 2042   FLO.133422   TAYLOR                   TYRONE                110   07/26/2019   ACTIVE
 2198   FLO.134699   BAKER                    ANTONIO               110   07/26/2019   ACTIVE
 2262   FLO.135166   KENDRICK                 CLARENCE              110   07/26/2019   ACTIVE
 2423   FLO.139039   MCCONNAUGHY              MATHEW                110   07/26/2019   ACTIVE
 2493   FLO.141808   DAWSON                   LYNDON                110   07/26/2019   ACTIVE
 2639   FLO.148855   VEGA-CARTAS              JANZEL                110   07/26/2019   ACTIVE
 3134   FLO.163938   HARDEN                   WENDY                 110   07/26/2019   ACTIVE
 3390   FLO.169420   RENDON                   RICHARD               110   07/26/2019   ACTIVE
 3756   FLO.194479   COBB                     ANTHONY               110   07/26/2019   ACTIVE
 3911   FLO.198950   MARAGH                   KRISHNA               110   07/26/2019   ACTIVE
 4272   FLO.265652   ALLEN                    BRYAN                 110   07/26/2019   ACTIVE
 4359   FLO.281213   BROWN                    MARVIN                110   07/26/2019   ACTIVE
 4438   FLO.293676   SHUMAN                   SEAN                  110   07/26/2019   ACTIVE
 4705   FLO.316358   EDWARDS                  RICHARD               110   07/26/2019   ACTIVE
 4712   FLO.317124   GRISSOM                  JOHN                  110   07/26/2019   ACTIVE
 4716   FLO.317663   HAYE                     HOWARD                110   07/26/2019   ACTIVE
 5466   FLO.447730   SCOTT                    VRAIN                 110   07/26/2019   ACTIVE
 5475   FLO.448608   BARBARY                  TYRONE                110   07/26/2019   ACTIVE
 5719   FLO.472625   CURRY                    MAURICE               110   07/26/2019   ACTIVE
 5887   FLO.510399   PETERSON                 RICHARD               110   07/26/2019   ACTIVE
 6061   FLO.528487   BORDERS                  MELVIN                110   07/26/2019   ACTIVE
 6139   FLO.535972   FIELDS                   MAURICE               110   07/26/2019   ACTIVE
 6188   FLO.540282   BLOCKER                  TAURUS                110   07/26/2019   ACTIVE
 6295   FLO.550818   PETERSON                 AUNDRA                110   07/26/2019   ACTIVE
 6452   FLO.571445   STAMPER                  STEVEN                110   07/26/2019   ACTIVE
 6463   FLO.572934   MASHBURN                 RODERICK              110   07/26/2019   ACTIVE
 6496   FLO.580932   JACKSON                  JERRY                 110   07/26/2019   ACTIVE
 6694   FLO.622251   KITCHEN                  JOHN                  110   07/26/2019   ACTIVE
 7185   FLO.725420   RILES                    SYLVESTER             110   07/26/2019   ACTIVE
 7348   FLO.763069   HARRIS                   KEVIN                 110   07/26/2019   ACTIVE
 7400   FLO.769898   ROLLINS                  ALTON                 110   07/26/2019   ACTIVE
 7570   FLO.791916   STEED                    MARC                  110   07/26/2019   ACTIVE
 7602   FLO.796249   ENZOR                    TIMOTHY               110   07/26/2019   ACTIVE
 7678   FLO.812884   OWENS                    MICHAEL               110   07/26/2019   ACTIVE
 7695   FLO.814813   BATTLE                   CORNELIUS             110   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 48 of 230
 8058   FLO.921424   BAILEY                   JAMES                 110   07/26/2019   ACTIVE
 8173   FLO.958733   DYAL                     CHRISTOPHER           110   07/26/2019   ACTIVE
 8609   FLO.A50908   BISHOP                   LEVY                  110   07/26/2019   ACTIVE
 8828   FLO.B02074   EDMONDSON                FREDIC                110   07/26/2019   ACTIVE
 9005   FLO.B05017   REID                     JOSHUA                110   07/26/2019   ACTIVE
 9060   FLO.B05628   PINK                     DAMAR                 110            .   TEMP ABS
 9082   FLO.B05786   BOURSIQUOT               LIONEL                110   07/26/2019   ACTIVE
 9106   FLO.B06043   THOMPSON                 CHARLES               110   07/26/2019   ACTIVE
 9410   FLO.B08892   HUBBERT                  JOSHUA                110   07/26/2019   ACTIVE
 9438   FLO.B09116   BOYD                     ANTWON                110   07/26/2019   ACTIVE
 9768   FLO.B11438   FRANCISCO                DIEGO                 110   07/26/2019   ACTIVE
 9825   FLO.B11835   EVANS                    XAVIER                110   07/26/2019   ACTIVE
 9860   FLO.B12105   FRANK                    KELVIN                110   07/26/2019   ACTIVE
 9986   FLO.B12982   WILLIAMS                 FINEST                110   07/26/2019   ACTIVE
10066   FLO.B13654   MONDS                    TEDDRICK              110   07/26/2019   ACTIVE
10252   FLO.B15398   HART                     WALTER                110   07/26/2019   ACTIVE
10628   FLO.C03966   MONTANEZ                 MIGUEL                110   07/26/2019   ACTIVE
10669   FLO.C04284   WALKER                   ADRIAN                110   07/26/2019   ACTIVE
10695   FLO.C04496   SHAW                     GAYLORD               110   07/26/2019   ACTIVE
10976   FLO.C06592   BUTLER                   DESMOND               110   07/26/2019   ACTIVE
11098   FLO.C07516   RUSS                     TRON                  110   07/26/2019   ACTIVE
11188   FLO.C08332   SANTIAGO                 NELSON                110   07/26/2019   ACTIVE
11376   FLO.C09902   BORIA                    DAVID                 110   07/26/2019   ACTIVE
11487   FLO.C11089   BLANCO                   MILTON                110   07/26/2019   ACTIVE
11493   FLO.C11177   GUTIERREZ                RENE                  110   07/26/2019   ACTIVE
11692   FLO.D24479   NIEMOELLER               ROBERT                110   07/26/2019   ACTIVE
11797   FLO.D39039   REYNOLDS                 ROBERT                110   07/26/2019   ACTIVE
11884   FLO.D51906   SPELLS                   JURVIS                110   07/26/2019   ACTIVE
11976   FLO.E00722   BYRD                     RAYDON                110   07/26/2019   ACTIVE
12103   FLO.E11229   WHITE                    DARRYL                110   07/26/2019   ACTIVE
12331   FLO.E26071   ROSS                     DWAIN                 110   07/26/2019   ACTIVE
12382   FLO.E29997   BRADWELL                 CECONGIE              110   07/26/2019   ACTIVE
12450   FLO.E33457   LEE                      JOHNNIE               110   07/26/2019   ACTIVE
12530   FLO.E37898   RODRIGUEZ                CALVIN                110   07/26/2019   ACTIVE
12893   FLO.G06149   HEMPHILL                 TYMETRIC              110   07/26/2019   ACTIVE
12896   FLO.G06357   SHILSTONE                ROBERT                110   07/26/2019   ACTIVE
12995   FLO.G12477   HERRIOTT                 ERIC                  110   07/26/2019   ACTIVE
13018   FLO.G13681   DARBY                    KENDALL               110   07/26/2019   ACTIVE
13142   FLO.G19187   MOSLEY                   REYNARD               110   07/26/2019   ACTIVE
13168   FLO.G20291   PITTS                    CRAIG                 110   07/26/2019   ACTIVE
13178   FLO.G20536   JONES                    FREDDY                110   07/26/2019   ACTIVE
13215   FLO.G22340   MARTIN                   MARANDA               110   07/26/2019   ACTIVE
13321   FLO.H04749   HUTCHINSON               KENNETH               110   07/26/2019   ACTIVE
13345   FLO.H06744   ROGERS                   TERRELL               110   07/26/2019   ACTIVE
13474   FLO.H14407   ANTHONY                  MICHAEL               110   07/26/2019   ACTIVE
13584   FLO.H20930   HALL                     JAVARES               110   07/26/2019   ACTIVE
13759   FLO.H31296   MEDEIROS                 KRISTINA              110   07/26/2019   ACTIVE
13824   FLO.H34117   MELENDEZ                 HECTOR                110            .   TEMP ABS
13890   FLO.H36315   MARTINEZ                 JORGE                 110   07/26/2019   ACTIVE
13911   FLO.H37101   DELEON                   JOSE                  110   07/26/2019   ACTIVE
14057   FLO.H43694   SWEET                    SAMUEL                110   07/26/2019   ACTIVE
14223   FLO.I03786   PRIDGEON                 DAVID                 110   07/26/2019   ACTIVE
14501   FLO.J00369   YOUNG                    KEITH                 110   07/26/2019   ACTIVE
14650   FLO.J09241   SIMMONS                  GREGORY               110   07/26/2019   ACTIVE
14680   FLO.J10490   BOYD                     JAMES                 110   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 49 of 230
14774   FLO.J15841   PARENT                   SYLVIO                110   07/26/2019   ACTIVE
14815   FLO.J18131   BIAS                     TRENTON               110   07/26/2019   ACTIVE
14869   FLO.J21163   OCLOCK                   ERIC                  110   07/26/2019   ACTIVE
15770   FLO.J51929   BLEBOO                   JONATHAN              110   07/26/2019   ACTIVE
15820   FLO.J54754   WHITE                    CASIE                 110   07/26/2019   ACTIVE
15878   FLO.J57486   MORGAN                   TYRIQUE               110   07/26/2019   ACTIVE
16040   FLO.K53980   SLOCUM                   BRIAN                 110   07/26/2019   ACTIVE
16144   FLO.K61685   OSBOURNE                 DEMETRIUS             110   07/26/2019   ACTIVE
16194   FLO.K64603   FLORES                   DEMETRIO              110   07/26/2019   ACTIVE
16253   FLO.K67982   HARDEN                   JOHN                  110   07/26/2019   ACTIVE
16356   FLO.K73034   KAHLE                    SENEWA                110   07/26/2019   ACTIVE
16720   FLO.K89005   MCWHINNEY                SEAN                  110   07/26/2019   ACTIVE
16743   FLO.K90282   TIFFANY                  JOHN                  110   07/26/2019   ACTIVE
16788   FLO.L03612   THIBEDAU                 RONALD                110   07/26/2019   ACTIVE
17021   FLO.L28804   DELVALLE                 DAVID                 110   07/26/2019   ACTIVE
17053   FLO.L31982   GORDON                   RORY                  110   07/26/2019   ACTIVE
17250   FLO.L46773   SOMERVIL                 GREGORY               110   07/26/2019   ACTIVE
17407   FLO.L56542   LOUIS                    ERIC                  110   07/26/2019   ACTIVE
17628   FLO.L71796   SANDERS                  BENJAMIN              110            .   TEMP ABS
18519   FLO.M35094   AMARAN                   ARTURO                110   07/26/2019   ACTIVE
18676   FLO.M44833   DAVIS                    KENNY                 110   07/26/2019   ACTIVE
19015   FLO.M66260   LADSON                   JOSHUA                110   07/26/2019   ACTIVE
19589   FLO.N17838   PONDER                   WILLIE                110   07/26/2019   ACTIVE
19668   FLO.N21354   MARRIA                   TYRELL                110   07/26/2019   ACTIVE
19720   FLO.N23192   RICKETTS                 MARCUS                110   07/26/2019   ACTIVE
19857   FLO.N27365   PARSON                   JEFFERY               110   07/26/2019   ACTIVE
19894   FLO.N29034   ROBINSON                 KEDRICK               110   07/26/2019   ACTIVE
19953   FLO.P02110   FOSTER                   ERIC                  110   07/26/2019   ACTIVE
20045   FLO.P09409   MASK                     WESLEY                110   07/26/2019   ACTIVE
20091   FLO.P13172   JOHNSON                  DEONSEY               110   07/26/2019   ACTIVE
20233   FLO.P25004   PRESSLEY                 EDDIE                 110   07/26/2019   ACTIVE
20404   FLO.P35024   STEWART                  JOSHUA                110   07/26/2019   ACTIVE
20914   FLO.P59540   KLINE                    RICHARD               110   07/26/2019   ACTIVE
21191   FLO.Q21185   LEWIS                    AMANDA                110   07/26/2019   ACTIVE
21192   FLO.Q21213   MILLER                   JUSTIN                110   07/26/2019   ACTIVE
21458   FLO.R04331   MILBURN                  MICHAEL               110   07/26/2019   ACTIVE
21463   FLO.R04747   TATUM                    WESLEY                110   07/26/2019   ACTIVE
21636   FLO.R19946   HILL                     HENRY                 110   07/26/2019   ACTIVE
21638   FLO.R20048   TALABER                  EDWARD                110   07/26/2019   ACTIVE
22202   FLO.R58654   CHANCE                   LANARD                110   07/26/2019   ACTIVE
22263   FLO.R63273   WITCHARD                 WILLIE                110   07/26/2019   ACTIVE
22328   FLO.R66897   BUTLER                   DEVONTAE              110   07/26/2019   ACTIVE
22387   FLO.R70211   KLEIN                    PEYTON                110   07/26/2019   ACTIVE
22504   FLO.R82042   ECK                      RYAN                  110   07/26/2019   ACTIVE
22512   FLO.R82737   HART                     KEEGEN                110   07/26/2019   ACTIVE
22886   FLO.S24619   TUNSTALL                 DEANDRE               110   07/26/2019   ACTIVE
23035   FLO.S30558   CADET                    ROBERT                110   07/26/2019   ACTIVE
23146   FLO.S38999   ALEMAN                   ANTONIO               110   07/26/2019   ACTIVE
23234   FLO.T06477   SCOTT                    JAMES                 110   07/26/2019   ACTIVE
23471   FLO.T23320   HALL                     DERRICK               110   07/26/2019   ACTIVE
23659   FLO.T34590   JOHNSON                  ROBERT                110   07/26/2019   ACTIVE
23975   FLO.T54612   ANDERSON                 CARLOS                110   07/26/2019   ACTIVE
24099   FLO.T63023   GONZALEZ                 FERNANDO              110   07/26/2019   ACTIVE
24190   FLO.T68323   MONTES                   LUIS                  110   07/26/2019   ACTIVE
24349   FLO.T76137   DELGADO                  HUMBERTO              110   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 50 of 230
24477   FLO.T81936   CISNEROS                 PABLO                 110   07/26/2019   ACTIVE
24738   FLO.U12602   PYATT                    JEFFREY               110   07/26/2019   ACTIVE
24997   FLO.U28748   WEBSTER                  SAMANTHA              110   07/26/2019   ACTIVE
25099   FLO.U34426   BREST                    TERRY                 110   07/26/2019   ACTIVE
25132   FLO.U36199   HAY                      JOSHUA                110   07/26/2019   ACTIVE
25223   FLO.U40363   LINDSEY                  DONALD                110   07/26/2019   ACTIVE
25239   FLO.U41270   HASKELL                  CALVA                 110            .   TEMP ABS
25328   FLO.U45331   ROJAS                    CARLOS                110   07/26/2019   ACTIVE
25945   FLO.V28437   SHUDY                    MICHAEL               110   07/26/2019   ACTIVE
26028   FLO.V32072   WARE                     TERRILL               110   07/26/2019   ACTIVE
26083   FLO.V34638   MARINO                   KEVIN                 110   07/26/2019   ACTIVE
26129   FLO.V37316   COOK                     SAMANTHA              110   07/26/2019   ACTIVE
26414   FLO.W05865   DONN                     GREGORY               110   07/26/2019   ACTIVE
26977   FLO.W42216   VELASQUEZ                MATTHEW               110   07/26/2019   ACTIVE
27157   FLO.X06262   ESTIVEN                  SAMUEL                110   07/26/2019   ACTIVE
27319   FLO.X19686   WRIGHT                   NATASHA               110   07/26/2019   ACTIVE
27358   FLO.X22998   NORTHCOTT                DALE                  110   07/26/2019   ACTIVE
27478   FLO.X32884   GELLIS                   JEFFREY               110   07/26/2019   ACTIVE
27552   FLO.X38852   LAMONTAGNE               GEORGE                110   07/26/2019   ACTIVE
27926   FLO.X59132   RODRIGUEZ-TORRES         JOSE                  110   07/26/2019   ACTIVE
28200   FLO.X71752   GREEN                    MALIK                 110   07/26/2019   ACTIVE
28281   FLO.X75112   ROSADO                   LUIS                  110   07/26/2019   ACTIVE
28445   FLO.X82016   MCMILLAN                 HARLEY                110   07/26/2019   ACTIVE
28574   FLO.X90315   TRISKA                   JONATHAN              110   07/26/2019   ACTIVE
28839   FLO.Y17173   KRATMAN                  ERIC                  110   07/26/2019   ACTIVE
28887   FLO.Y20438   NUNEZ                    SALVADOR              110   07/26/2019   ACTIVE
29158   FLO.Y35993   ODOM                     CHANDLER              110   07/26/2019   ACTIVE
29190   FLO.Y37335   THOMAS                   MICHEL                110   07/26/2019   ACTIVE
29234   FLO.Y39387   DELGADO                  ISAAC                 110   07/26/2019   ACTIVE
  576   FLO.090563   EVERSON                  PAUL                  111   07/26/2019   ACTIVE
 4544   FLO.304066   PETERSON                 TYRONE                111   07/26/2019   ACTIVE
 6800   FLO.650327   JACKSON                  CHARLES               111   07/26/2019   ACTIVE
10839   FLO.C05635   MURGUIA                  EDWARD                111   07/26/2019   ACTIVE
17707   FLO.L76799   WINKELHOLZ               CHRISTOPHER           111   07/26/2019   ACTIVE
21340   FLO.Q27584   CHRISTO                  JIMMY                 111   07/26/2019   ACTIVE
23488   FLO.T24028   ARMSTRONG                GERALD                111   07/26/2019   ACTIVE
  162   FLO.048861   GOREE                    DERRICK               112   07/26/2019   ACTIVE
 3071   FLO.161968   MCKENZIE                 THERESA               112   07/26/2019   ACTIVE
10330   FLO.C00867   HILL                     COREY                 112   07/26/2019   ACTIVE
19618   FLO.N19426   JONES                    TIMOTHY               112   07/26/2019   ACTIVE
 4377   FLO.285154   SEAL                     RANDY                 113   07/26/2019   ACTIVE
 4750   FLO.329532   MORRIS                   LASHAWN               113   07/26/2019   ACTIVE
 8857   FLO.B02677   DANIELS                  TREVONTAY             113   07/26/2019   ACTIVE
17154   FLO.L40421   WILLIAMS                 VERNELL               113   07/26/2019   ACTIVE
18548   FLO.M36828   SMITH                    REGINALD              113   07/26/2019   ACTIVE
21019   FLO.Q10636   ROBINSON                 SAMUEL                113   07/26/2019   ACTIVE
 3433   FLO.169929   SAULS                    TODD                  114   07/26/2019   ACTIVE
 5737   FLO.476360   TROTTER                  ROBERT                114   07/26/2019   ACTIVE
 6885   FLO.667286   JOHNSON                  GARY                  114   07/26/2019   ACTIVE
24272   FLO.T72747   BURGOS                   MARK                  114   07/26/2019   ACTIVE
26217   FLO.V40763   GILMORE                  REGINALD              114   07/26/2019   ACTIVE
  166   FLO.049425   LEWIS                    WALTER                115   07/26/2019   ACTIVE
  438   FLO.079740   CLAY                     JOHN                  115   07/26/2019   ACTIVE
  540   FLO.087980   MATHUUS                  ALLEN                 115   07/26/2019   ACTIVE
  569   FLO.090000   FELTON                   SHELDON               115   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 51 of 230
 590   FLO.091436   DANIELS                  CRAIG                 115   07/26/2019   ACTIVE
 627   FLO.093907   LEEKS                    JIMMY                 115   07/26/2019   ACTIVE
 845   FLO.107078   VICTORIA                 KENNETH               115   07/26/2019   ACTIVE
 850   FLO.107552   HARRIS                   TYRONE                115   07/26/2019   ACTIVE
 859   FLO.108420   COOPER                   TIMOTHY               115   07/26/2019   ACTIVE
 930   FLO.111742   ARNETT                   DAVID                 115   07/26/2019   ACTIVE
 959   FLO.112793   CHANDLER                 BOBBY                 115   07/26/2019   ACTIVE
 999   FLO.114387   CROSS                    CURTIS                115   07/26/2019   ACTIVE
1323   FLO.124229   CANADY                   DAVID                 115   07/26/2019   ACTIVE
1579   FLO.128556   GILLEY                   JAMES                 115   07/26/2019   ACTIVE
1635   FLO.129325   WHITE                    SAMUEL                115   07/26/2019   ACTIVE
1669   FLO.129688   ROSS                     BLAINE                115   07/26/2019   ACTIVE
1750   FLO.130510   RODRIGUEZ-DURAN          JOSE                  115   07/26/2019   ACTIVE
1799   FLO.130930   ALLRED                   ANDREW                115   07/26/2019   ACTIVE
2056   FLO.133522   WILLIAMS                 DEMARIO               115   07/26/2019   ACTIVE
2088   FLO.133876   KEYES                    ALBERT                115   07/26/2019   ACTIVE
2224   FLO.134924   POWELL                   ROBERT                115   07/26/2019   ACTIVE
2323   FLO.135836   LILLY                    CHRISTOPHER           115   07/26/2019   ACTIVE
2326   FLO.135842   VELEZ-AYALA              MIGUEL                115   07/26/2019   ACTIVE
2361   FLO.136701   LLANOS                   ARIUS                 115   07/26/2019   ACTIVE
2384   FLO.137773   YORK                     RAYMOND               115   07/26/2019   ACTIVE
2449   FLO.139931   CORBETT                  DARREN                115   07/26/2019   ACTIVE
2661   FLO.149112   MURRAY                   DARREN                115   07/26/2019   ACTIVE
2668   FLO.149154   ROBINSON                 DARRYL                115   07/26/2019   ACTIVE
2732   FLO.149877   PAYNE                    SCOTT                 115   07/26/2019   ACTIVE
2852   FLO.155601   HOWELL                   JOY                   115   07/26/2019   ACTIVE
2979   FLO.156777   BRAGG                    SAMANTHA              115   07/26/2019   ACTIVE
3281   FLO.167402   COLLINS                  WESLEY                115   07/26/2019   ACTIVE
3549   FLO.185455   ANDRADE                  FREDY                 115   07/26/2019   ACTIVE
3824   FLO.196706   VANZILE                  TERRY                 115   07/26/2019   ACTIVE
3862   FLO.197717   JOHN                     DEON                  115   07/26/2019   ACTIVE
3885   FLO.198304   MATTHEW                  STEVE                 115   07/26/2019   ACTIVE
4033   FLO.212336   THOMPSON                 DEREK                 115   07/26/2019   ACTIVE
4275   FLO.265992   BAILEY                   SCOTT                 115   07/26/2019   ACTIVE
4459   FLO.296523   WILSON                   MICHAEL               115   07/26/2019   ACTIVE
4496   FLO.300311   JOYNER                   CARLTON               115   07/26/2019   ACTIVE
4685   FLO.314714   WAY                      ANTWAN                115   07/26/2019   ACTIVE
4730   FLO.321031   SPENCER                  DUSTY                 115   07/26/2019   ACTIVE
4756   FLO.331588   JONES                    CHRISTOPHER           115   07/26/2019   ACTIVE
4795   FLO.342149   COBB                     TAMMY                 115   07/26/2019   ACTIVE
4827   FLO.346226   CARLEY                   BRETT                 115   07/26/2019   ACTIVE
4830   FLO.346415   NEIL                     ERNEST                115   07/26/2019   ACTIVE
4945   FLO.365260   BARBER                   LEON                  115   07/26/2019   ACTIVE
5366   FLO.434015   FAJARDO                  EDDIE                 115   07/26/2019   ACTIVE
5407   FLO.440349   GRIFFIN                  KENNY                 115   07/26/2019   ACTIVE
5444   FLO.444522   WORD                     MARC                  115   07/26/2019   ACTIVE
5634   FLO.465769   WRIGHT                   MARVIN                115   07/26/2019   ACTIVE
5636   FLO.465795   GRIFFIS                  DONALD                115   07/26/2019   ACTIVE
5744   FLO.478075   MACKEY                   THOMAS                115   07/26/2019   ACTIVE
6147   FLO.536400   REIGHARD                 JA                    115   07/26/2019   ACTIVE
6205   FLO.542829   MARTIN                   SAMSON                115   07/26/2019   ACTIVE
6213   FLO.543826   ELLIS                    MICHAEL               115   07/26/2019   ACTIVE
6304   FLO.551636   WOOD                     CHARLES               115   07/26/2019   ACTIVE
6333   FLO.554216   MUCCI                    NICHOLAS              115   07/26/2019   ACTIVE
6465   FLO.573461   TROTTER                  MELVIN                115   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 52 of 230
 6530   FLO.584230   HOOD                     ANTHONY               115   07/26/2019   ACTIVE
 6546   FLO.589807   SANDERS                  ZACCHEUS              115   07/26/2019   ACTIVE
 6710   FLO.624329   MURRELL                  JAMES                 115   07/26/2019   ACTIVE
 7043   FLO.706187   CHAPMAN                  DARELL                115   07/26/2019   ACTIVE
 7177   FLO.724393   THOMLEY                  CARL                  115   07/26/2019   ACTIVE
 7447   FLO.775417   TOLBERT                  KENNETH               115   07/26/2019   ACTIVE
 7849   FLO.879683   TUGGLE                   JERRY                 115   07/26/2019   ACTIVE
 7898   FLO.892456   ROBERTS                  ROY                   115   07/26/2019   ACTIVE
 8335   FLO.975763   POGAR                    ANEATRA               115   07/26/2019   ACTIVE
 8356   FLO.977357   FRASCELLO                BRYAN                 115   07/26/2019   ACTIVE
 8364   FLO.978289   HAMPTON                  LARRY                 115   07/26/2019   ACTIVE
 8428   FLO.987279   AUSTIN                   EUGENIA               115   07/26/2019   ACTIVE
 8509   FLO.998910   HEWITT                   WALDO                 115   07/26/2019   ACTIVE
 8722   FLO.A51769   ZIGLAR                   JAMES                 115   07/26/2019   ACTIVE
 8798   FLO.B01287   PEREZ                    LUIS                  115   07/26/2019   ACTIVE
 8841   FLO.B02325   RUGER                    WILLIAM               115   07/26/2019   ACTIVE
 8978   FLO.B04615   SLEIGHT                  RICKY                 115   07/26/2019   ACTIVE
 9562   FLO.B09998   BROWN                    JASON                 115   07/26/2019   ACTIVE
 9743   FLO.B11271   ATICE                    JEAN                  115   07/26/2019   ACTIVE
 9802   FLO.B11714   AUGUSTIN                 MIKE                  115   07/26/2019   ACTIVE
10018   FLO.B13285   ATHANAZE                 JORIM                 115   07/26/2019   ACTIVE
10189   FLO.B14683   ROMERO                   FREDDY                115   07/26/2019   ACTIVE
10321   FLO.C00770   HODGSON                  JASON                 115   07/26/2019   ACTIVE
10362   FLO.C01231   HARVEY                   ALLEN                 115   07/26/2019   ACTIVE
10680   FLO.C04354   LOPEZ                    SERGIO                115   07/26/2019   ACTIVE
10897   FLO.C06053   PAUL                     RENARD                115   07/26/2019   ACTIVE
11020   FLO.C06924   VAZQUEZ                  JOSE                  115   07/26/2019   ACTIVE
11127   FLO.C07724   GONZALEZ CALA            OSMAIDY               115   07/26/2019   ACTIVE
11351   FLO.C09680   BRICE                    JOHNNY                115   07/26/2019   ACTIVE
11393   FLO.C10147   POUNCEY                  ANTONIO               115   07/26/2019   ACTIVE
11417   FLO.C10333   RIOS                     CARLOS                115   07/26/2019   ACTIVE
11490   FLO.C11130   JONES                    DAISHAUN              115   07/26/2019   ACTIVE
11599   FLO.D08462   MILLAN                   FELIX                 115   07/26/2019   ACTIVE
11837   FLO.D43350   SANCHEZ                  OLVIN                 115   07/26/2019   ACTIVE
11850   FLO.D45265   BROWN                    AYANA                 115   07/26/2019   ACTIVE
11954   FLO.D95596   BRANCH                   JEFFREY               115   07/26/2019   ACTIVE
12270   FLO.E21816   GILL-ARROYO              BRYANT                115   07/26/2019   ACTIVE
12283   FLO.E23176   KENNEY                   DARRYL                115   07/26/2019   ACTIVE
12389   FLO.E30499   ALLICOCK                 REGILLIO              115   07/26/2019   ACTIVE
12418   FLO.E31794   NICHOLS                  GARRETT               115   07/26/2019   ACTIVE
12518   FLO.E37213   HARDEN                   KRYSTAL               115   07/26/2019   ACTIVE
12613   FLO.E42465   LIGHTSEY                 ROBERT                115   07/26/2019   ACTIVE
12845   FLO.G02659   SHAW                     CARMUS                115   07/26/2019   ACTIVE
13006   FLO.G13116   DALLAS                   TIMOTHY               115   07/26/2019   ACTIVE
13179   FLO.G20687   HOUCHENS                 BRIAN                 115   07/26/2019   ACTIVE
13186   FLO.G21092   BLUNT                    OLONTA                115   07/26/2019   ACTIVE
13658   FLO.H25790   NELSON                   ANTWAN                115   07/26/2019   ACTIVE
13794   FLO.H32720   JAIMES-AVILES            OBELIN                115   07/26/2019   ACTIVE
14051   FLO.H43303   SMITH                    SIDNEY                115   07/26/2019   ACTIVE
14140   FLO.H47991   HUMPHREY                 WILLIAM               115   07/26/2019   ACTIVE
14169   FLO.I00597   ROBERSON                 BERRY                 115   07/26/2019   ACTIVE
14279   FLO.I07324   STRICKLAND               WILLIAM               115   07/26/2019   ACTIVE
14377   FLO.I12880   LEYVA                    PEDRO                 115   07/26/2019   ACTIVE
14381   FLO.I13018   PEPPERS                  JOHNATHAN             115   07/26/2019   ACTIVE
14396   FLO.I13752   WORTHY                   APRIL                 115   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 53 of 230
14457   FLO.I45231   KIM                      ROSA                  115   07/26/2019   ACTIVE
14504   FLO.J00794   TOLIVER                  BERNARD               115   07/26/2019   ACTIVE
14678   FLO.J10333   JACKSON                  MARVIN                115   07/26/2019   ACTIVE
14796   FLO.J17431   THOMPSON                 FABIAN                115   07/26/2019   ACTIVE
14873   FLO.J21219   BALDWIN                  MICHAEL               115   07/26/2019   ACTIVE
14928   FLO.J24291   JACKSON                  MARCUS                115   07/26/2019   ACTIVE
14939   FLO.J24875   VANCE                    MARY                  115   07/26/2019   ACTIVE
15048   FLO.J30146   MITCHELL                 ERIC                  115   07/26/2019   ACTIVE
15145   FLO.J33990   BEASLEY                  HERROD                115   07/26/2019   ACTIVE
15444   FLO.J42246   CUNNINGHAM               KAREEN                115   07/26/2019   ACTIVE
15630   FLO.J46969   NICOLAZZI                ANGELA                115   07/26/2019   ACTIVE
15678   FLO.J48201   HAMMER                   CODY                  115   07/26/2019   ACTIVE
16528   FLO.K79991   FRANKLIN                 DEVON                 115   07/26/2019   ACTIVE
16944   FLO.L20356   BROOKS                   RANDALL               115   07/26/2019   ACTIVE
17278   FLO.L49038   VENTER                   DUNITZE               115   07/26/2019   ACTIVE
17285   FLO.L49477   ROSE                     JAROD                 115   07/26/2019   ACTIVE
17313   FLO.L51326   SMITH                    KEITH                 115   07/26/2019   ACTIVE
17332   FLO.L52348   PALMER                   VIVIA                 115   07/26/2019   ACTIVE
17396   FLO.L55857   LIPKA                    CHRISTIAN             115   07/26/2019   ACTIVE
17552   FLO.L66245   ETIENNE                  WISNIA                115   07/26/2019   ACTIVE
17568   FLO.L67219   ROBERTS                  WALTER                115            .   TEMP ABS
17665   FLO.L73417   EDOUARD                  BATSHEBA              115   07/26/2019   ACTIVE
17700   FLO.L76182   BOWEN                    SASHA                 115   07/26/2019   ACTIVE
17746   FLO.L79185   ST                       OCELYN                115   07/26/2019   ACTIVE
17802   FLO.L83569   BOODRAM                  SEERAM                115   07/26/2019   ACTIVE
17816   FLO.L84131   HAWKINS                  REGINALD              115   07/26/2019   ACTIVE
18034   FLO.L98511   LAW                      NICHOLAS              115   07/26/2019   ACTIVE
18421   FLO.M28245   KERNEY                   PARRISH               115            .   TEMP ABS
18491   FLO.M33469   ALEXIS                   JUDE                  115   07/26/2019   ACTIVE
18663   FLO.M44140   VILLALONA                NELSON                115   07/26/2019   ACTIVE
18675   FLO.M44603   LIVINGSTON               FURMAN                115   07/26/2019   ACTIVE
19306   FLO.N00974   SMITH                    FLETCHER              115   07/26/2019   ACTIVE
19796   FLO.N25314   KREPPS                   THOMAS                115   07/26/2019   ACTIVE
19802   FLO.N25451   BRADDY                   DARIUS                115   07/26/2019   ACTIVE
20057   FLO.P10208   GRAHAM                   MICHAEL               115   07/26/2019   ACTIVE
20085   FLO.P12532   CALLIN                   RAY                   115   07/26/2019   ACTIVE
20195   FLO.P22198   POWELL                   STEVEN                115   07/26/2019   ACTIVE
20381   FLO.P34048   BLACKSHEAR               DEAUNDROS             115   07/26/2019   ACTIVE
20497   FLO.P39086   QUICK                    JASON                 115   07/26/2019   ACTIVE
20527   FLO.P40375   BORGWALD                 CHRISTIAN             115   07/26/2019   ACTIVE
21068   FLO.Q14144   ANDREWS                  MATTHEW               115   07/26/2019   ACTIVE
21299   FLO.Q26080   COLLINS                  SHAKA                 115   07/26/2019   ACTIVE
21394   FLO.Q30411   CAMERON                  JAVARES               115   07/26/2019   ACTIVE
21712   FLO.R26261   WILLIAMS                 TIMOTHY               115   07/26/2019   ACTIVE
21964   FLO.R44244   STERLING                 STEPHEN               115   07/26/2019   ACTIVE
22338   FLO.R67303   MELVIN                   KRISTINA              115   07/26/2019   ACTIVE
22494   FLO.R80510   WILSON                   MARCUS                115   07/26/2019   ACTIVE
22555   FLO.S00760   DOBY                     JEFFERY               115   07/26/2019   ACTIVE
22708   FLO.S13348   CASTILLO-MEJIA           SANTOS                115   07/26/2019   ACTIVE
23057   FLO.S31731   ROBLEDO                  DANNY                 115   07/26/2019   ACTIVE
23241   FLO.T07200   WILL                     CHARLES               115   07/26/2019   ACTIVE
23321   FLO.T12785   WOOD                     ANTHONY               115   07/26/2019   ACTIVE
23699   FLO.T36812   BROADNAX                 HARVEY                115   07/26/2019   ACTIVE
23702   FLO.T36964   TURNER                   JOSEPH                115   07/26/2019   ACTIVE
23787   FLO.T42965   WILLIAMS                 TYRONE                115   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 54 of 230
23999   FLO.T55996   FIELDS                   ARNOLD                115   07/26/2019   ACTIVE
24010   FLO.T56631   CARTAGENA-RIVERA         FRIERE                115   07/26/2019   ACTIVE
24031   FLO.T58889   DIAS                     FAGNER                115   07/26/2019   ACTIVE
24137   FLO.T65066   TELFARE                  STANLEY               115   07/26/2019   ACTIVE
24230   FLO.T70291   LAINE                    MATTHEW               115   07/26/2019   ACTIVE
24323   FLO.T75110   FORRESTER                DAMANY                115   07/26/2019   ACTIVE
24536   FLO.T87716   MYERS                    LUZ                   115   07/26/2019   ACTIVE
24547   FLO.T89537   JEFFERSON                BRYAN                 115   07/26/2019   ACTIVE
24876   FLO.U21892   DELEON                   FULGENCIO             115   07/26/2019   ACTIVE
24899   FLO.U22891   DAVIS                    JON                   115   07/26/2019   ACTIVE
25273   FLO.U42738   RITER                    ERNIE                 115   07/26/2019   ACTIVE
25357   FLO.U46319   RAY                      RYAN                  115   07/26/2019   ACTIVE
25480   FLO.V00109   BUTLER                   GABRIEL               115   07/26/2019   ACTIVE
25522   FLO.V03585   DUNLOW                   ROBERT                115   07/26/2019   ACTIVE
25708   FLO.V14710   LEDBETTER                TROY                  115   07/26/2019   ACTIVE
25785   FLO.V20361   WOHLAND                  DAVID                 115   07/26/2019   ACTIVE
26291   FLO.V44957   DEMOTT                   JUSTIN                115   07/26/2019   ACTIVE
26312   FLO.V46406   RUH                      CALEB                 115   07/26/2019   ACTIVE
26322   FLO.V47736   FROLANDER                RAYMOND               115   07/26/2019   ACTIVE
26356   FLO.V51768   LAWLESS                  REBECCA               115   07/26/2019   ACTIVE
26671   FLO.W24925   TELUSME                  STEVE                 115   07/26/2019   ACTIVE
26742   FLO.W29621   MARTINEZ                 LENNY                 115   07/26/2019   ACTIVE
26852   FLO.W36169   TURLEY                   LIAM                  115   07/26/2019   ACTIVE
27107   FLO.X01567   HAIKEY                   JASON                 115   07/26/2019   ACTIVE
27210   FLO.X10609   WEBB                     HOWARD                115   07/26/2019   ACTIVE
27452   FLO.X30740   DAVIS                    BENJAMIN              115   07/26/2019   ACTIVE
27539   FLO.X37524   SIMS                     TYRONE                115   07/26/2019   ACTIVE
27593   FLO.X41687   CAPO                     EDWIN                 115   07/26/2019   ACTIVE
27849   FLO.X55861   NEGRON                   KRYSTLE               115   07/26/2019   ACTIVE
28008   FLO.X62841   BOATWRIGHT               MARK                  115   07/26/2019   ACTIVE
28054   FLO.X65324   GREENE                   DEMETRIUS             115   07/26/2019   ACTIVE
28199   FLO.X71749   HAYWARD                  SCOTT                 115   07/26/2019   ACTIVE
28473   FLO.X83231   LUE                      JORDAN                115   07/26/2019   ACTIVE
28480   FLO.X83591   FALZON                   BRANDON               115   07/26/2019   ACTIVE
28530   FLO.X87047   GUEVARA                  ELIAS                 115   07/26/2019   ACTIVE
28616   FLO.X94943   DIAZ                     MELVIN                115   07/26/2019   ACTIVE
28746   FLO.Y10849   HOOKER                   CRAVELYN              115   07/26/2019   ACTIVE
29004   FLO.Y27701   MORISSAINT               GERARD                115   07/26/2019   ACTIVE
  229   FLO.059128   MAGILL                   PAUL                  116   07/26/2019   ACTIVE
 2002   FLO.133028   GRANT                    JUSTIN                116   07/26/2019   ACTIVE
 4250   FLO.262230   MULDER                   GRANT                 116   07/26/2019   ACTIVE
 5763   FLO.482771   WARD                     CHARLES               116   07/26/2019   ACTIVE
 7069   FLO.708813   HARRISON                 KEVIN                 116   07/26/2019   ACTIVE
 9779   FLO.B11566   HUDSON                   AARON                 116   07/26/2019   ACTIVE
13679   FLO.H26810   HOOVER                   MICHAEL               116   07/26/2019   ACTIVE
16496   FLO.K78754   GASPAR                   GREGORIO              116   07/26/2019   ACTIVE
24758   FLO.U13593   WELLS                    CLAUDE                116   07/26/2019   ACTIVE
 9297   FLO.B08023   FIGUEROA-GONZALEZ        JUAN                  117   07/26/2019   ACTIVE
19297   FLO.N00650   ROBINSON                 MARKIE                117   07/26/2019   ACTIVE
25941   FLO.V28243   LEONARD                  MARK                  117   07/26/2019   ACTIVE
26511   FLO.W13996   MCKENNON                 JASON                 117   07/26/2019   ACTIVE
   33   FLO.025438   LEWIS                    JOE                   118   07/26/2019   ACTIVE
 1276   FLO.123094   JARVIS                   CURTIS                118   07/26/2019   ACTIVE
 6498   FLO.581154   FREAR                    JAMES                 118   07/26/2019   ACTIVE
18127   FLO.M05282   WILLIAMS                 LEMANE                118   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 55 of 230
 2538   FLO.145739   HIGHTOWER                LARRY                 119   07/26/2019   ACTIVE
17000   FLO.L26200   GERMAN                   CORY                  119   07/26/2019   ACTIVE
18554   FLO.M37148   REYES                    YUNIEL                119   07/26/2019   ACTIVE
  118   FLO.042124   SMITH                    KENNETH               120   07/26/2019   ACTIVE
  141   FLO.045960   LITSEY                   SHEPHERD              120   07/26/2019   ACTIVE
  204   FLO.055142   ARCHIE                   DEREK                 120   07/26/2019   ACTIVE
  312   FLO.069359   CARROLL                  ROOSEVELT             120   07/26/2019   ACTIVE
  448   FLO.080622   HINTON                   JEROME                120   07/26/2019   ACTIVE
  613   FLO.092844   ROJAS                    CELEDONIO             120   07/26/2019   ACTIVE
  898   FLO.110323   BURKETT                  GARY                  120   07/26/2019   ACTIVE
 1150   FLO.119446   WAITES                   JEFFREY               120   07/26/2019   ACTIVE
 1621   FLO.129131   MARSHALL                 DONDI                 120   07/26/2019   ACTIVE
 1763   FLO.130600   ROSA                     JOSHUA                120   07/26/2019   ACTIVE
 1781   FLO.130773   WILLIAMSON               MASON                 120   07/26/2019   ACTIVE
 2016   FLO.133170   WATERS                   BRANDON               120   07/26/2019   ACTIVE
 2084   FLO.133850   JOHNSON                  IRVIN                 120   07/26/2019   ACTIVE
 2114   FLO.134044   SEVILLA                  FRANCISCO             120   07/26/2019   ACTIVE
 2268   FLO.135219   ARNETTE                  GREGORY               120   07/26/2019   ACTIVE
 2364   FLO.136748   MOSSBERG                 RAYMOND               120   07/26/2019   ACTIVE
 2396   FLO.138179   LURRY                    KENNETH               120   07/26/2019   ACTIVE
 2473   FLO.140618   GRANGER                  BUDDY                 120   07/26/2019   ACTIVE
 2556   FLO.146991   FRIAS                    HEBER                 120   07/26/2019   ACTIVE
 2664   FLO.149136   HAYNES                   KHEILAN               120   07/26/2019   ACTIVE
 2697   FLO.149487   LEWIS                    CORNELIUS             120   07/26/2019   ACTIVE
 2767   FLO.153714   WELCH                    TINA                  120   07/26/2019   ACTIVE
 2878   FLO.155831   STALLWORTH               CHRISTINE             120   07/26/2019   ACTIVE
 2887   FLO.155910   HUDNALL                  GUENEVERE             120   07/26/2019   ACTIVE
 3039   FLO.157637   GRIDLEY                  JENNIFER              120   07/26/2019   ACTIVE
 3153   FLO.164028   MOLLOY                   BRIEANNE              120            .   TEMP ABS
 3748   FLO.194405   WILLIAMS                 ANTHONY               120   07/26/2019   ACTIVE
 3892   FLO.198417   PEREZ                    ERNESTO               120   07/26/2019   ACTIVE
 4090   FLO.219071   CANFIELD                 WILLIAM               120   07/26/2019   ACTIVE
 4354   FLO.279567   JACKSON                  ANDREA                120   07/26/2019   ACTIVE
 4454   FLO.295551   HOLLOWAY                 DANIEL                120   07/26/2019   ACTIVE
 4567   FLO.305769   MURPHY                   DAVID                 120   07/26/2019   ACTIVE
 4723   FLO.319171   CAIN                     WILLIAM               120   07/26/2019   ACTIVE
 4746   FLO.327223   HARMON                   ANTHONY               120   07/26/2019   ACTIVE
 4871   FLO.352276   CURLS                    MICHAEL               120   07/26/2019   ACTIVE
 4925   FLO.362437   TAYLOR                   BOBBY                 120   07/26/2019   ACTIVE
 5593   FLO.461013   HAMILTON                 JEMEL                 120   07/26/2019   ACTIVE
 5876   FLO.507969   LAMBERTON                JAMES                 120   07/26/2019   ACTIVE
 6179   FLO.539452   BROIS                    WALTER                120   07/26/2019   ACTIVE
 6268   FLO.548749   DARVILLE                 ANTONIO               120   07/26/2019   ACTIVE
 6338   FLO.554684   FLEITAS                  CARLOS                120   07/26/2019   ACTIVE
 6412   FLO.566286   GARRETT                  MOE                   120   07/26/2019   ACTIVE
 6537   FLO.586334   SPENCE                   WILLIAM               120   07/26/2019   ACTIVE
 6788   FLO.647010   HOLLOWAY                 FRED                  120   07/26/2019   ACTIVE
 7065   FLO.708154   JONES                    CLIFTON               120   07/26/2019   ACTIVE
 7187   FLO.725747   MINGO                    TRAVIS                120   07/26/2019   ACTIVE
 7194   FLO.727497   MCCOY                    WILLIAM               120   07/26/2019   ACTIVE
 7224   FLO.739714   GOODMAN                  GLORIA                120   07/26/2019   ACTIVE
 7286   FLO.750635   SMITH                    JOEL                  120   07/26/2019   ACTIVE
 7310   FLO.754648   FELTON                   DAVID                 120   07/26/2019   ACTIVE
 7550   FLO.788478   THOMAS                   DEIDRE                120   07/26/2019   ACTIVE
 7576   FLO.792633   SHIELDS                  TIMOTHY               120   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 56 of 230
 7591   FLO.794189   MULLIN                   JAMES                 120   07/26/2019   ACTIVE
 7852   FLO.880911   CHAPMAN                  ULYSSES               120   07/26/2019   ACTIVE
 7934   FLO.895885   JOHNSON                  ALFONSO               120   07/26/2019   ACTIVE
 8049   FLO.917984   MILLER                   ROGER                 120   07/26/2019   ACTIVE
 8117   FLO.943319   MEWA                     DAVID                 120   07/26/2019   ACTIVE
 8283   FLO.970264   GRAHAM                   LEE                   120   07/26/2019   ACTIVE
 8313   FLO.973721   MYRICK                   TONY                  120   07/26/2019   ACTIVE
 8385   FLO.981413   LEIVA-SUAZO              CARLOS                120   07/26/2019   ACTIVE
 8426   FLO.987191   COWART                   JUSTIN                120   07/26/2019   ACTIVE
 8946   FLO.B04087   CONAWAY                  TYRONE                120   07/26/2019   ACTIVE
 9000   FLO.B04966   WEST                     DANTE                 120   07/26/2019   ACTIVE
 9015   FLO.B05111   SOARES                   JON                   120   07/26/2019   ACTIVE
 9052   FLO.B05539   JOHNSON                  ERIC                  120   07/26/2019   ACTIVE
 9098   FLO.B05965   CANO-LOPEZ               PABLO                 120   07/26/2019   ACTIVE
 9101   FLO.B06013   HALL                     JOHNEY                120   07/26/2019   ACTIVE
 9139   FLO.B06435   GRAY                     WILLIE                120   07/26/2019   ACTIVE
 9167   FLO.B06707   MCCANT                   BRONWYN               120   07/26/2019   ACTIVE
 9186   FLO.B06890   THOMAS                   VERNARD               120   07/26/2019   ACTIVE
 9231   FLO.B07309   WILLIAMS                 JERMAINE              120   07/26/2019   ACTIVE
 9244   FLO.B07457   TORRES                   FREDDY                120   07/26/2019   ACTIVE
 9477   FLO.B09406   COOLEY                   ANDREW                120   07/26/2019   ACTIVE
 9558   FLO.B09969   BANEGAS                  CESAR                 120   07/26/2019   ACTIVE
10050   FLO.B13518   MAE                      ANDRE                 120   07/26/2019   ACTIVE
10065   FLO.B13651   ROUNDTREE                BRIAN                 120   07/26/2019   ACTIVE
10138   FLO.B14281   MORRIS                   SCHUYLER              120   07/26/2019   ACTIVE
10181   FLO.B14596   HARRIS                   DEMETRIUS             120   07/26/2019   ACTIVE
10185   FLO.B14609   VITAL                    FRANZCE               120   07/26/2019   ACTIVE
10310   FLO.C00660   BEDFORD                  JAMAL                 120   07/26/2019   ACTIVE
10327   FLO.C00831   MUSSON                   RONALD                120   07/26/2019   ACTIVE
10639   FLO.C04074   HARTMAN                  TRAVIS                120   07/26/2019   ACTIVE
10663   FLO.C04245   GOMEZ-ROMERO             MARCOS                120   07/26/2019   ACTIVE
10808   FLO.C05434   BARADA                   CARLOS                120   07/26/2019   ACTIVE
11202   FLO.C08408   DELACRUZ                 RAMIRO                120   07/26/2019   ACTIVE
11335   FLO.C09515   DIAZ-BURGOS              RICARDO               120   07/26/2019   ACTIVE
11343   FLO.C09573   BAUTISTA                 YOVANNY               120   07/26/2019   ACTIVE
11352   FLO.C09685   STEWART                  PAUL                  120   07/26/2019   ACTIVE
11385   FLO.C10052   TOLLES                   SCOTT                 120   07/26/2019   ACTIVE
11449   FLO.C10649   MURPHY                   CHRISTOPHER           120   07/26/2019   ACTIVE
11457   FLO.C10718   BRYANT                   TERENCE               120   07/26/2019   ACTIVE
11825   FLO.D41901   GILLREATH                BRANDON               120   07/26/2019   ACTIVE
11918   FLO.D86506   OQUENDO                  JOSE                  120   07/26/2019   ACTIVE
11946   FLO.D93618   CRAPSER                  ERIC                  120   07/26/2019   ACTIVE
12265   FLO.E21503   STALLWORTH               VICTOR                120   07/26/2019   ACTIVE
12358   FLO.E27637   PORTERFIELD-COOPER       JENNIFER              120   07/26/2019   ACTIVE
12446   FLO.E33044   MORRIS                   MICHAEL               120   07/26/2019   ACTIVE
12481   FLO.E35245   TRIEBELL                 ROBERT                120   07/26/2019   ACTIVE
12760   FLO.E50859   KUBECKI                  STANLEY               120   07/26/2019   ACTIVE
12779   FLO.E52049   STANLEY                  JEFFREY               120   07/26/2019   ACTIVE
12869   FLO.G04307   GRIFFIN                  SHANE                 120   07/26/2019   ACTIVE
13000   FLO.G12734   THOMAS                   JACOBY                120   07/26/2019   ACTIVE
13353   FLO.H07141   RODRIGUEZ                RANDY                 120   07/26/2019   ACTIVE
13360   FLO.H07546   MACKEROY                 HORACE                120   07/26/2019   ACTIVE
13361   FLO.H07586   SCAIFE                   WILLIE                120   07/26/2019   ACTIVE
13429   FLO.H11865   WELSH                    MATTHEW               120   07/26/2019   ACTIVE
13552   FLO.H18981   WILSON                   MICHAEL               120   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 57 of 230
13698   FLO.H27884   HOUSTON                  JOHN                  120   07/26/2019   ACTIVE
13725   FLO.H29692   BRYAN                    CHASE                 120   07/26/2019   ACTIVE
13756   FLO.H31179   LEONARD                  SPENCER               120   07/26/2019   ACTIVE
13785   FLO.H32122   MARDUM                   ROBERT                120   07/26/2019   ACTIVE
14087   FLO.H44890   BROWN                    HUBERT                120   07/26/2019   ACTIVE
14155   FLO.H49812   WILLIS                   RAYMOND               120   07/26/2019   ACTIVE
14222   FLO.I03780   DIXON                    TYRONE                120   07/26/2019   ACTIVE
14280   FLO.I07399   CORDELL                  DWAYNE                120   07/26/2019   ACTIVE
14572   FLO.J05014   DAVIS                    DARRELL               120   07/26/2019   ACTIVE
14598   FLO.J06393   MANN                     MARK                  120   07/26/2019   ACTIVE
14612   FLO.J07359   ASHLEY                   TONY                  120   07/26/2019   ACTIVE
14725   FLO.J12890   WORTHEN                  KENNETH               120   07/26/2019   ACTIVE
15625   FLO.J46861   DAVIS                    KEONTA                120   07/26/2019   ACTIVE
15705   FLO.J49075   LOWERY                   ANGELO                120   07/26/2019   ACTIVE
15801   FLO.J53488   JIMMISON                 WILLIAM               120   07/26/2019   ACTIVE
16097   FLO.K59172   HILLSMAN                 CHARLES               120   07/26/2019   ACTIVE
16433   FLO.K76279   MARTINEZ                 BENNY                 120   07/26/2019   ACTIVE
16677   FLO.K86854   GREENE                   WILLIAM               120   07/26/2019   ACTIVE
16683   FLO.K87109   SOLIS                    FABIAN                120   07/26/2019   ACTIVE
16786   FLO.L03542   OCARROLL                 KEVIN                 120   07/26/2019   ACTIVE
16979   FLO.L24475   TATE                     LIONEL                120   07/26/2019   ACTIVE
17019   FLO.L28563   RODRIGUEZ                WILLIAM               120   07/26/2019   ACTIVE
17190   FLO.L42796   GONZALEZ                 ULYSSES               120   07/26/2019   ACTIVE
17503   FLO.L62535   BERGER                   KIMBERLY              120   07/26/2019   ACTIVE
17634   FLO.L72015   OWENS                    DONTOWAN              120   07/26/2019   ACTIVE
17891   FLO.L89120   MOORE                    MICHAEL               120   07/26/2019   ACTIVE
18150   FLO.M07076   JIMENEZ                  JUAN BAUTIS           120   07/26/2019   ACTIVE
18229   FLO.M13885   MENDEZ                   JULIAN                120   07/26/2019   ACTIVE
18308   FLO.M19562   FREDERICK                SHAUN                 120   07/26/2019   ACTIVE
18390   FLO.M25785   GONZALEZ                 EDUARDO               120   07/26/2019   ACTIVE
18644   FLO.M43342   RODRIGUEZ                FIDENCIO              120   07/26/2019   ACTIVE
19077   FLO.M70212   GACHELIN                 XAVIER                120   07/26/2019   ACTIVE
19275   FLO.M93873   PINEDA                   RONALD                120   07/26/2019   ACTIVE
19762   FLO.N24300   WILL                     PETER                 120   07/26/2019   ACTIVE
20313   FLO.P29751   WILLIAMS                 TADDRIC               120   07/26/2019   ACTIVE
20379   FLO.P33957   TAYLOR                   JOHNNY                120   07/26/2019   ACTIVE
20579   FLO.P42163   KING                     THOMAS                120   07/26/2019   ACTIVE
20620   FLO.P44221   CHATMAN                  CHRIS                 120   07/26/2019   ACTIVE
20690   FLO.P46933   SCOTT                    TERRENCE              120   07/26/2019   ACTIVE
20848   FLO.P54495   ADAIR                    JACK                  120   07/26/2019   ACTIVE
20934   FLO.Q01794   WORLEY                   LORRI                 120   07/26/2019   ACTIVE
21205   FLO.Q21697   PETE                     RODELL                120   07/26/2019   ACTIVE
21303   FLO.Q26366   FISHER                   KEYOSHA               120   07/26/2019   ACTIVE
21709   FLO.R25887   ATTOCCHI                 ANDREW                120   07/26/2019   ACTIVE
21746   FLO.R28641   WILKES                   ERIC                  120   07/26/2019   ACTIVE
22011   FLO.R47205   BROOKS                   MARCUS                120   07/26/2019   ACTIVE
22325   FLO.R66560   LITTLE                   CORTEZ                120   07/26/2019   ACTIVE
22333   FLO.R67055   JORDAN                   JATHNIEL              120   07/26/2019   ACTIVE
22476   FLO.R78478   REED                     LARRY                 120   07/26/2019   ACTIVE
22693   FLO.S12252   DERMIO                   ADAM                  120   07/26/2019   ACTIVE
22754   FLO.S16416   FROHLICH                 JOSEPH                120   07/26/2019   ACTIVE
22761   FLO.S16972   LEONARD                  TYLER                 120   07/26/2019   ACTIVE
22779   FLO.S18034   BOURCIER                 JOSEPH                120   07/26/2019   ACTIVE
22808   FLO.S19715   RICHARDSON               JEROME                120   07/26/2019   ACTIVE
22994   FLO.S28934   WOOLLEY                  JOSHUA                120   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 58 of 230
23054   FLO.S31508   GENNELL                  JACOB                 120   07/26/2019   ACTIVE
23058   FLO.S31905   ORR                      VICTOR                120   07/26/2019   ACTIVE
23164   FLO.S40558   MINTON                   AHMED                 120   07/26/2019   ACTIVE
23192   FLO.T02117   SAFRANY                  JOSEPH                120   07/26/2019   ACTIVE
23244   FLO.T07471   WILLIAMS                 LUCIOUS               120   07/26/2019   ACTIVE
23583   FLO.T30381   KELLAR                   EMON                  120   07/26/2019   ACTIVE
23834   FLO.T46168   CHARLEMAGNE              JIMMY                 120   07/26/2019   ACTIVE
23907   FLO.T50763   PABON                    JOSE                  120   07/26/2019   ACTIVE
23939   FLO.T52428   PAIZ                     FABIAN                120   07/26/2019   ACTIVE
24101   FLO.T63058   CURTIS                   DAVID                 120   07/26/2019   ACTIVE
24478   FLO.T82165   ARROYO                   CARLOS                120   07/26/2019   ACTIVE
24486   FLO.T82666   RODRIGUEZ                FRANK                 120   07/26/2019   ACTIVE
24595   FLO.U02224   ALSTON                   RALPH                 120   07/26/2019   ACTIVE
24728   FLO.U12020   FINELLI                  RICHARD               120   07/26/2019   ACTIVE
24835   FLO.U18492   SPRIGGS                  JABAR                 120   07/26/2019   ACTIVE
25051   FLO.U32131   WILLIAMS                 JROKTON               120   07/26/2019   ACTIVE
25117   FLO.U35438   EGAN                     ROBERT                120   07/26/2019   ACTIVE
25681   FLO.V13111   CAMPBEL                  JOHN                  120   07/26/2019   ACTIVE
25833   FLO.V23089   POOLE                    MICHAEL               120   07/26/2019   ACTIVE
25918   FLO.V27412   WOULARD                  DAMETRIS              120   07/26/2019   ACTIVE
25923   FLO.V27579   LOVE                     JUSTIN                120   07/26/2019   ACTIVE
26009   FLO.V31277   SPOHN                    ROBERT                120   07/26/2019   ACTIVE
26245   FLO.V42233   BAYUK                    PAMELA                120   07/26/2019   ACTIVE
26319   FLO.V47397   POGG                     MATTHEW               120   07/26/2019   ACTIVE
26345   FLO.V49820   DAY                      DAVID                 120   07/26/2019   ACTIVE
26440   FLO.W08369   CLAY                     DANIEL                120   07/26/2019   ACTIVE
26751   FLO.W29946   MENDOZA                  ALVARO                120   07/26/2019   ACTIVE
27212   FLO.X10914   EVANS                    ANTONI                120   07/26/2019   ACTIVE
27223   FLO.X11459   RIVERS                   GODDU                 120   07/26/2019   ACTIVE
27246   FLO.X13210   HENDERSON                ANTHONY               120   07/26/2019   ACTIVE
27409   FLO.X27202   HOWARD                   DAVID                 120   07/26/2019   ACTIVE
27531   FLO.X36822   RODRIGUEZ                DAVID                 120   07/26/2019   ACTIVE
27648   FLO.X45004   WILLIAMS                 DERRICK               120   07/26/2019   ACTIVE
27769   FLO.X51442   FIGUEROA                 TULIO                 120   07/26/2019   ACTIVE
27780   FLO.X51891   PELTO                    DEREK                 120   07/26/2019   ACTIVE
27839   FLO.X55476   MENDEZ                   EMANUEL               120   07/26/2019   ACTIVE
27895   FLO.X58103   ALLWOOD                  SADIKI                120   07/26/2019   ACTIVE
27899   FLO.X58142   DE LA CRUZ               KELVIN                120   07/26/2019   ACTIVE
27915   FLO.X58535   GINEL                    HECTOR                120   07/26/2019   ACTIVE
27965   FLO.X60617   LEE                      ATHENA                120   07/26/2019   ACTIVE
28182   FLO.X70986   DANIEL                   GORDON                120   07/26/2019   ACTIVE
28403   FLO.X80346   WILLIAMS                 JEROME                120            .   TEMP ABS
28414   FLO.X80796   DELATORRE                GERMAN                120   07/26/2019   ACTIVE
28464   FLO.X82928   LETTSOME                 JAHLEIL               120   07/26/2019   ACTIVE
28570   FLO.X89970   COLLAZO                  EDGAR                 120   07/26/2019   ACTIVE
28599   FLO.X92529   GAYDEN                   JAVIN                 120   07/26/2019   ACTIVE
28610   FLO.X94584   KAUFMANN                 PASCAL                120   07/26/2019   ACTIVE
28646   FLO.Y01562   MAGNOTTI                 PETER                 120   07/26/2019   ACTIVE
29052   FLO.Y29986   WILKINS                  CHARLES               120   07/26/2019   ACTIVE
29063   FLO.Y30662   HEPFER                   ALAN                  120   07/26/2019   ACTIVE
29130   FLO.Y34548   PUENTES                  RAMON                 120   07/26/2019   ACTIVE
 1149   FLO.119421   REDMOND                  ROLAND                121   07/26/2019   ACTIVE
 5772   FLO.487678   CLARK                    WILLIE                121   07/26/2019   ACTIVE
 7868   FLO.886822   WILLIAMS                 ANTONIO               121   07/26/2019   ACTIVE
10078   FLO.B13801   GONZALEZ-BATISTA         WILLIE                121   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 59 of 230
15557   FLO.J44928   MESSER                   JOSHUA                121   07/26/2019   ACTIVE
22607   FLO.S05678   PACK                     THOMAS                121   07/26/2019   ACTIVE
20754   FLO.P49702   SMALL                    PAUL                  122   07/26/2019   ACTIVE
  611   FLO.092819   BROWNETT                 RANDALL               123   07/26/2019   ACTIVE
   91   FLO.037190   MARTINEZ                 JOSE                  124   07/26/2019   ACTIVE
 7044   FLO.706359   HINSON                   WILLIAM               124   07/26/2019   ACTIVE
13365   FLO.H07778   REID                     JASON                 124   07/26/2019   ACTIVE
19474   FLO.N11597   FLEMING                  DONTE                 124   07/26/2019   ACTIVE
20706   FLO.P47453   BARR                     PRESTON               124   07/26/2019   ACTIVE
27077   FLO.W50204   GORDON                   NAKIA                 124   07/26/2019   ACTIVE
27458   FLO.X31189   COUSIN                   AARON                 124   07/26/2019   ACTIVE
   84   FLO.035405   FLOYD                    GLEN                  125   07/26/2019   ACTIVE
  216   FLO.056617   WHITE                    ANTHONY               125   07/26/2019   ACTIVE
  245   FLO.061698   MCGOWAN                  EARL                  125   07/26/2019   ACTIVE
  677   FLO.096384   SMITH                    MERRITT               125   07/26/2019   ACTIVE
  855   FLO.108166   SPILLIS                  TOBY                  125   07/26/2019   ACTIVE
 1484   FLO.127025   CORNISH                  CORNELL               125   07/26/2019   ACTIVE
 1510   FLO.127389   CLARK                    JOHN                  125   07/26/2019   ACTIVE
 1620   FLO.129092   PALMER                   RAPHAEL               125   07/26/2019   ACTIVE
 1657   FLO.129557   ACEVEDO                  BRANDY                125   07/26/2019   ACTIVE
 2086   FLO.133870   COLON                    LORENZO               125   07/26/2019   ACTIVE
 2314   FLO.135780   WILLIAMS                 DALE                  125   07/26/2019   ACTIVE
 2379   FLO.137603   FORMOR                   CURTIS                125   07/26/2019   ACTIVE
 2619   FLO.148678   SANDERS                  KAREEM                125   07/26/2019   ACTIVE
 2681   FLO.149319   DEVORE                   KENNETH               125   07/26/2019   ACTIVE
 2720   FLO.149751   GARNER                   ALVIN                 125   07/26/2019   ACTIVE
 2985   FLO.156852   MASON                    DEMITRIA              125   07/26/2019   ACTIVE
 3446   FLO.180302   YOUNG                    STEVEN                125   07/26/2019   ACTIVE
 3455   FLO.180507   MALLORY                  CURTIS                125   07/26/2019   ACTIVE
 3501   FLO.182792   CLEVELAND                DAMIAN                125   07/26/2019   ACTIVE
 3842   FLO.197088   PHILLIPS                 JOSE                  125   07/26/2019   ACTIVE
 4064   FLO.215663   NOWAK                    RHONDA                125   07/26/2019   ACTIVE
 4094   FLO.219141   MARTINEZ                 ALFREDO               125   07/26/2019   ACTIVE
 4095   FLO.219162   JACKSON                  TIMOTHY               125   07/26/2019   ACTIVE
 4185   FLO.248834   WOLLARD                  ORVILLE               125   07/26/2019   ACTIVE
 4187   FLO.249920   HAMRICK                  JAMES                 125   07/26/2019   ACTIVE
 4317   FLO.272098   JACKSON                  COLLIN                125   07/26/2019   ACTIVE
 4951   FLO.365427   VANDOORN                 JULE                  125   07/26/2019   ACTIVE
 5014   FLO.371992   HARDEN                   CHARLES               125   07/26/2019   ACTIVE
 5030   FLO.373086   PULLUM                   JOSEPH                125   07/26/2019   ACTIVE
 5032   FLO.373463   TAYLOR                   ENSLOW                125   07/26/2019   ACTIVE
 5094   FLO.379492   PETE                     ANTHONY               125   07/26/2019   ACTIVE
 5179   FLO.395623   ODOM                     KEITH                 125   07/26/2019   ACTIVE
 5257   FLO.416097   CURRY                    MICHAEL               125   07/26/2019   ACTIVE
 5338   FLO.428086   GOMEZ                    ALEX                  125   07/26/2019   ACTIVE
 5568   FLO.458311   PARRISH                  DANNY                 125   07/26/2019   ACTIVE
 5586   FLO.460229   COOK                     TERRY                 125   07/26/2019   ACTIVE
 5602   FLO.461565   RICHARDSON               RICKY                 125   07/26/2019   ACTIVE
 6053   FLO.527810   JEFFERSON                OMORO                 125   07/26/2019   ACTIVE
 6122   FLO.534564   RICHTER                  JORDAN                125   07/26/2019   ACTIVE
 6124   FLO.534659   KNESTAUT                 ALICE                 125   07/26/2019   ACTIVE
 6637   FLO.614414   LOWE                     JOSEPH                125   07/26/2019   ACTIVE
 7057   FLO.707294   HALL                     TONY                  125   07/26/2019   ACTIVE
 7126   FLO.718465   HAYDEN                   KENNETH               125   07/26/2019   ACTIVE
 7343   FLO.761885   WELDON                   ROBERT                125   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 60 of 230
 7542   FLO.787992   ANDREWS                  ANDRE                 125   07/26/2019   ACTIVE
 7617   FLO.798424   AUSTIN                   KARNOVA               125   07/26/2019   ACTIVE
 8069   FLO.926339   LEATY                    TIMOTHY               125   07/26/2019   ACTIVE
 8168   FLO.957461   BAKRI                    IMADEDDIN             125   07/26/2019   ACTIVE
 8987   FLO.B04749   JOSEPH                   SADRACK               125   07/26/2019   ACTIVE
 9116   FLO.B06203   WASHINGTON               LA-RAWN               125   07/26/2019   ACTIVE
 9255   FLO.B07564   NUZZO                    MICHAEL               125   07/26/2019   ACTIVE
 9296   FLO.B07997   JIMENEZ                  GERARDO               125   07/26/2019   ACTIVE
 9401   FLO.B08836   HARP                     NATHAN                125   07/26/2019   ACTIVE
 9603   FLO.B10303   MCCRAY                   JOSE                  125   07/26/2019   ACTIVE
10314   FLO.C00726   THORP                    SCOTT                 125   07/26/2019   ACTIVE
10440   FLO.C02088   PARKER                   GEORGE                125   07/26/2019   ACTIVE
10742   FLO.C04923   VAQUERO                  FIDEL                 125   07/26/2019   ACTIVE
10766   FLO.C05160   ROSS                     TYREE                 125            .   TEMP ABS
10901   FLO.C06086   JARVIS                   RONALD                125   07/26/2019   ACTIVE
11275   FLO.C08941   ROBERTS                  MICHAEL               125   07/26/2019   ACTIVE
11381   FLO.C09940   JONES                    MARK                  125   07/26/2019   ACTIVE
11465   FLO.C10800   CARON                    STEVEN                125   07/26/2019   ACTIVE
11502   FLO.C11267   GOULD                    MCMILLAN              125   07/26/2019   ACTIVE
11670   FLO.D19628   BALDWIN                  THOMAS                125   07/26/2019   ACTIVE
11724   FLO.D30662   BROWN                    THOMAS                125   07/26/2019   ACTIVE
11968   FLO.D98159   WAITHE                   ANTONIO               125   07/26/2019   ACTIVE
11993   FLO.E02265   CONKLIN                  CHARLES               125   07/26/2019   ACTIVE
12175   FLO.E15819   COVINGTON                JAMON                 125   07/26/2019   ACTIVE
12340   FLO.E26769   FLOYD                    RICKEY                125   07/26/2019   ACTIVE
12586   FLO.E41296   WILKINS                  CHRISTOPHER           125   07/26/2019   ACTIVE
12670   FLO.E45741   SHEPHERD                 JEROD                 125   07/26/2019   ACTIVE
12685   FLO.E46485   MUNCH                    ALEXANDER             125   07/26/2019   ACTIVE
12766   FLO.E51216   WENTE                    JOSEPH                125   07/26/2019   ACTIVE
12894   FLO.G06198   MCCULLOUGH               BILLY                 125   07/26/2019   ACTIVE
13044   FLO.G14908   HARVEY                   COURTNEY              125   07/26/2019   ACTIVE
13132   FLO.G18561   GREIG                    JORDAN                125   07/26/2019   ACTIVE
13204   FLO.G21964   WHITE                    RICHARD               125   07/26/2019   ACTIVE
13238   FLO.G23061   THOMAS                   CHARLES               125   07/26/2019   ACTIVE
13259   FLO.G25042   CRAY                     JAVON                 125   07/26/2019   ACTIVE
13675   FLO.H26744   LARAMEE                  JOSEPH                125   07/26/2019   ACTIVE
14108   FLO.H46032   GOMEZ                    RIGOBERTO             125   07/26/2019   ACTIVE
14440   FLO.I42194   HAMILTON                 EVANDER               125   07/26/2019   ACTIVE
14746   FLO.J14123   MENCY                    CORRY                 125   07/26/2019   ACTIVE
14856   FLO.J20205   BROWN                    ALEXANDER             125   07/26/2019   ACTIVE
14956   FLO.J25731   KING                     CECIL                 125   07/26/2019   ACTIVE
15280   FLO.J38421   PARKER                   JASMIN                125   07/26/2019   ACTIVE
15476   FLO.J42940   MOTT                     JONATHAN              125   07/26/2019   ACTIVE
15575   FLO.J45288   ONEAL                    JAZMYN                125   07/26/2019   ACTIVE
15667   FLO.J47975   MCFADDEN                 ERNA                  125   07/26/2019   ACTIVE
15752   FLO.J51219   KING                     ANDREW                125            .   TEMP ABS
15775   FLO.J52186   ROBERTS                  MARQUISE              125   07/26/2019   ACTIVE
16367   FLO.K73591   MCCULLOUGH               GREGORY               125   07/26/2019   ACTIVE
16653   FLO.K85183   BENAVIDES                DAVID                 125   07/26/2019   ACTIVE
16701   FLO.K87994   RODE                     COREY                 125   07/26/2019   ACTIVE
16820   FLO.L07130   SNEED                    DAVID                 125   07/26/2019   ACTIVE
16941   FLO.L20159   EDWARDS                  ZAWALSKI              125   07/26/2019   ACTIVE
16990   FLO.L25770   FLOYD                    DARVIN                125   07/26/2019   ACTIVE
17201   FLO.L43743   COOPER                   DEVEN                 125   07/26/2019   ACTIVE
17235   FLO.L46022   DANIELS                  KEITH                 125   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 61 of 230
17346   FLO.L53115   ELMES                    JAHKELA               125   07/26/2019   ACTIVE
17500   FLO.L62302   PETERS                   TAYLOR                125            .   TEMP ABS
17786   FLO.L82275   AQUINO                   SANTO                 125   07/26/2019   ACTIVE
18068   FLO.M00975   FRANCOIS                 RICHARDSON            125   07/26/2019   ACTIVE
18069   FLO.M01050   ESTRABAO                 FRANCISCO             125   07/26/2019   ACTIVE
18408   FLO.M27310   GONZALEZ                 DORIAN                125   07/26/2019   ACTIVE
18580   FLO.M38379   PERALTA                  CESAR                 125   07/26/2019   ACTIVE
18989   FLO.M64716   WILLIAMS                 JOSEPH                125   07/26/2019   ACTIVE
19175   FLO.M79527   MELENDEZ                 SALVADOR              125   07/26/2019   ACTIVE
19195   FLO.M81624   POWELL                   JONATHAN              125   07/26/2019   ACTIVE
19219   FLO.M83678   RUIZ                     CESAR                 125   07/26/2019   ACTIVE
19550   FLO.N15306   MUNCASTER                MARK                  125   07/26/2019   ACTIVE
19652   FLO.N20864   WASHINGTON               CHANDLER              125   07/26/2019   ACTIVE
19792   FLO.N25179   JAMES                    FRANKLIN              125   07/26/2019   ACTIVE
20159   FLO.P19351   BEACHUM                  GEORGE                125   07/26/2019   ACTIVE
20385   FLO.P34257   GALLAGHER                SEAN                  125   07/26/2019   ACTIVE
20431   FLO.P36265   BECK                     DAVID                 125   07/26/2019   ACTIVE
21229   FLO.Q23061   MIXON                    PHILIP                125   07/26/2019   ACTIVE
21437   FLO.R01892   MILLS                    ERIC                  125   07/26/2019   ACTIVE
21448   FLO.R03240   JACKSON                  SEAN                  125   07/26/2019   ACTIVE
21456   FLO.R04102   WILSON                   JOHN                  125   07/26/2019   ACTIVE
21724   FLO.R27422   RUSSELL                  MICHAEL               125   07/26/2019   ACTIVE
21876   FLO.R37675   SIMMONS                  JOSEPH                125   07/26/2019   ACTIVE
22057   FLO.R49869   BUTLER                   JOSHUA                125   07/26/2019   ACTIVE
22492   FLO.R80347   CLEAVER                  SHAWN                 125   07/26/2019   ACTIVE
22570   FLO.S02225   ALLEN                    LAMONT                125   07/26/2019   ACTIVE
22739   FLO.S15656   HANDLEY                  JOSHUA                125   07/26/2019   ACTIVE
22840   FLO.S21930   GANNON                   WILLIAM               125   07/26/2019   ACTIVE
22891   FLO.S24817   JOLL                     ROBERT                125   07/26/2019   ACTIVE
22958   FLO.S27489   SCOTT                    EARL                  125   07/26/2019   ACTIVE
23147   FLO.S39057   HUGHES                   JOHN                  125   07/26/2019   ACTIVE
23267   FLO.T08861   GLOVER                   CHARLES               125   07/26/2019   ACTIVE
23276   FLO.T09462   KITT                     DAVID                 125   07/26/2019   ACTIVE
23418   FLO.T19206   CHRISTIAN                TERRANCE              125   07/26/2019   ACTIVE
23549   FLO.T28426   STEWART                  MARCUS                125   07/26/2019   ACTIVE
24043   FLO.T59662   ABERNATHY                REBECCA               125   07/26/2019   ACTIVE
24117   FLO.T63955   MARTINEZ-PEREZ           EDWIN                 125   07/26/2019   ACTIVE
24271   FLO.T72617   HOLMES                   CODY                  125   07/26/2019   ACTIVE
24340   FLO.T75885   LONGORIA                 JOSE                  125   07/26/2019   ACTIVE
24713   FLO.U10592   MARTIN                   DENNIS                125   07/26/2019   ACTIVE
25082   FLO.U33400   MILLER                   ROBERT                125   07/26/2019   ACTIVE
25278   FLO.U42933   THOMAS                   XAVIER                125   07/26/2019   ACTIVE
25390   FLO.U48025   TRENT                    DYLAN                 125   07/26/2019   ACTIVE
25620   FLO.V09830   ZURZOLO                  ROBERT                125   07/26/2019   ACTIVE
25628   FLO.V10069   CLARK                    CURTIS                125   07/26/2019   ACTIVE
26169   FLO.V39112   BRICK                    CHRISTINA             125   07/26/2019   ACTIVE
26258   FLO.V42945   CAMERON                  CHASE                 125   07/26/2019   ACTIVE
26377   FLO.W02523   BRYANT                   TARUS                 125   07/26/2019   ACTIVE
27089   FLO.W52681   BOWMAN                   JOHN                  125   07/26/2019   ACTIVE
27392   FLO.X25850   WILLIAMS                 LECARLOS              125   07/26/2019   ACTIVE
27510   FLO.X35066   SANTOS                   ENRIQUE               125   07/26/2019   ACTIVE
27612   FLO.X42652   CARR                     JARVIS                125   07/26/2019   ACTIVE
27800   FLO.X53106   HATTEN                   CORTEZ                125   07/26/2019   ACTIVE
27975   FLO.X61005   JOHN                     ALINTON               125            .   TEMP ABS
28032   FLO.X64484   SMITH                    DAVID                 125   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 62 of 230
28121   FLO.X68176   WILLIS                   JUSTIN                125   07/26/2019   ACTIVE
28139   FLO.X68963   LAYME                    CHRISTOPHER           125   07/26/2019   ACTIVE
28213   FLO.X72450   RAY                      CHARLES               125   07/26/2019   ACTIVE
28620   FLO.X95605   BAUMAN                   KORY                  125   07/26/2019   ACTIVE
28686   FLO.Y05677   ROA                      VICTOR                125   07/26/2019   ACTIVE
29484   FLO.Y50583   LOPEZ-MORALEZ            ALEXIS                125   07/26/2019   ACTIVE
29603   FLO.Y57659   BERRY                    RYAN                  125   07/26/2019   ACTIVE
 7303   FLO.753885   IRELAND                  ROBERT                126   07/26/2019   ACTIVE
20179   FLO.P21030   BURKETT                  CARMEN                126   07/26/2019   ACTIVE
 8535   FLO.A50179   LEE                      NICHOLAS              127   07/26/2019   ACTIVE
22046   FLO.R49219   FELIX                    DAVID                 127   07/26/2019   ACTIVE
 5465   FLO.447613   VEGA                     GEORGE                128   07/26/2019   ACTIVE
29628   FLO.Y60020   LUCERO                   ROSSANA               128   07/26/2019   ACTIVE
 4821   FLO.345709   HARTSOCK                 JAMES                 129   07/26/2019   ACTIVE
20588   FLO.P42634   MARTINEZ                 JUAN                  129   07/26/2019   ACTIVE
21584   FLO.R16417   RIVERA                   ISAAC                 129   07/26/2019   ACTIVE
  149   FLO.046651   HALIBURTON               JERRY                 130   07/26/2019   ACTIVE
  265   FLO.063787   MACFARLAND               DAVID                 130   07/26/2019   ACTIVE
  293   FLO.066659   COCHRAN                  OLIVER                130   07/26/2019   ACTIVE
  422   FLO.078446   GARCIA                   JOSE                  130   07/26/2019   ACTIVE
  730   FLO.099405   PRATER                   RANDALL               130   07/26/2019   ACTIVE
  820   FLO.105571   MOORE                    RALPH                 130   07/26/2019   ACTIVE
  973   FLO.113241   OXENDINE                 CHUTNEY               130   07/26/2019   ACTIVE
  995   FLO.114319   JAMES                    THOMAS                130   07/26/2019   ACTIVE
 1081   FLO.116926   HILL                     DEMETRIS              130   07/26/2019   ACTIVE
 1328   FLO.124292   SYKOSKY                  JOSEPH                130   07/26/2019   ACTIVE
 1391   FLO.125190   FORD                     DERRICK               130   07/26/2019   ACTIVE
 1444   FLO.126371   MINGLEDORFF              RYAN                  130   07/26/2019   ACTIVE
 1513   FLO.127436   FIGUEROA                 MIGUEL                130   07/26/2019   ACTIVE
 1590   FLO.128770   BUTLER                   BENJAMIN              130   07/26/2019   ACTIVE
 1972   FLO.132773   CASTILLO                 MICHAEL               130   07/26/2019   ACTIVE
 2041   FLO.133410   GRAY                     SEAN                  130   07/26/2019   ACTIVE
 2122   FLO.134074   CARROLL                  TOBIAS                130   07/26/2019   ACTIVE
 2411   FLO.138715   WATSON                   ROOSEVELT             130   07/26/2019   ACTIVE
 2756   FLO.152696   CROSS                    NANCY                 130   07/26/2019   ACTIVE
 2861   FLO.155669   BARRETT                  DANIELLE              130   07/26/2019   ACTIVE
 3059   FLO.160735   MANCIL                   GLENDA                130   07/26/2019   ACTIVE
 3074   FLO.162247   JONES                    LATRICE               130   07/26/2019   ACTIVE
 3162   FLO.165272   LOCKWOOD                 STEVEN                130   07/26/2019   ACTIVE
 3187   FLO.165797   ROBERTS                  CHRISTOPHER           130   07/26/2019   ACTIVE
 3202   FLO.166027   STEVENS                  WILLIAM               130   07/26/2019   ACTIVE
 3215   FLO.166271   PENA                     JOSE                  130   07/26/2019   ACTIVE
 3289   FLO.167536   WADATZ                   TODD                  130   07/26/2019   ACTIVE
 3724   FLO.193662   GAITER                   KEVIN                 130   07/26/2019   ACTIVE
 3779   FLO.195366   DEW                      SHAWN                 130   07/26/2019   ACTIVE
 3818   FLO.196570   PUZIO                    DAVID                 130   07/26/2019   ACTIVE
 3953   FLO.199778   PEREZ                    RONNIE                130   07/26/2019   ACTIVE
 4221   FLO.257342   ANDERSON                 PEDRO                 130   07/26/2019   ACTIVE
 4396   FLO.288886   SANDERS                  ANTHONY               130   07/26/2019   ACTIVE
 4519   FLO.302015   FORD                     RONALD                130   07/26/2019   ACTIVE
 4850   FLO.348695   CARDONA                  JOSEPH                130   07/26/2019   ACTIVE
 4857   FLO.349299   VASQUEZ                  MANUEL                130   07/26/2019   ACTIVE
 5164   FLO.391942   FEAGIN                   LINELL                130   07/26/2019   ACTIVE
 5289   FLO.420817   PERKINS                  DERRICK               130   07/26/2019   ACTIVE
 5409   FLO.440412   EDWARDS                  JONATHAN              130   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 63 of 230
 5714   FLO.472259   FOSTER                   BOBBY                 130   07/26/2019   ACTIVE
 6105   FLO.533149   JONES                    SAM                   130   07/26/2019   ACTIVE
 6473   FLO.577106   RICHARDSON               CECIL                 130   07/26/2019   ACTIVE
 6588   FLO.601711   WATSON                   NATHAN                130   07/26/2019   ACTIVE
 6630   FLO.612287   CORNETTE                 ANTHONY               130   07/26/2019   ACTIVE
 6951   FLO.682605   SLATER                   TWION                 130   07/26/2019   ACTIVE
 6971   FLO.690006   RUSHING                  CHAD                  130   07/26/2019   ACTIVE
 7099   FLO.713220   HARRIS                   FREDERICK             130   07/26/2019   ACTIVE
 7162   FLO.722383   MANUS                    GLENN                 130   07/26/2019   ACTIVE
 7242   FLO.744911   HAMPTON                  RONALD                130   07/26/2019   ACTIVE
 7565   FLO.790602   BRADLEY                  GREGORY               130   07/26/2019   ACTIVE
 7781   FLO.844231   COPELAND                 JIMMIE                130   07/26/2019   ACTIVE
 7791   FLO.847604   SHAMBURGER               RODERICK              130   07/26/2019   ACTIVE
 7865   FLO.885658   NEAL                     RICKY                 130   07/26/2019   ACTIVE
 7887   FLO.890397   MACK                     ANTHONY               130   07/26/2019   ACTIVE
 7933   FLO.895692   BROWN                    DAVID                 130   07/26/2019   ACTIVE
 8121   FLO.944818   ROWELL                   CHANEL                130   07/26/2019   ACTIVE
 8212   FLO.962475   JACKSON                  CORNELL               130   07/26/2019   ACTIVE
 8279   FLO.970209   MORENO                   OSCAR                 130   07/26/2019   ACTIVE
 8306   FLO.972735   JONES                    DUANE                 130   07/26/2019   ACTIVE
 8345   FLO.976424   HAYES                    ORINTHID              130   07/26/2019   ACTIVE
 8374   FLO.980290   BUTLER                   JAMES                 130   07/26/2019   ACTIVE
 8439   FLO.989387   LEWIS                    TRAVIS                130   07/26/2019   ACTIVE
 8679   FLO.A51327   JOHNSON                  JERMAINE              130   07/26/2019   ACTIVE
 9369   FLO.B08559   YANES                    ALEX                  130   07/26/2019   ACTIVE
 9605   FLO.B10322   HORNE                    ROGER                 130   07/26/2019   ACTIVE
 9687   FLO.B10912   TOUSSAINT                MICHAEL               130   07/26/2019   ACTIVE
 9926   FLO.B12543   CASTILLO                 JOSE                  130   07/26/2019   ACTIVE
10021   FLO.B13311   LOPEZ                    SANTOS                130   07/26/2019   ACTIVE
10178   FLO.B14579   AARON                    EDWARD                130   07/26/2019   ACTIVE
10200   FLO.B14784   ROLLINSON                KODIE                 130   07/26/2019   ACTIVE
10442   FLO.C02111   DUDLEY                   ERIC                  130   07/26/2019   ACTIVE
10838   FLO.C05618   HERNANDEZ                OMAR                  130   07/26/2019   ACTIVE
10919   FLO.C06184   ARELLANO-MEDRANO         ENRIQUE               130   07/26/2019   ACTIVE
10935   FLO.C06291   DOLCATER                 DANIEL                130   07/26/2019   ACTIVE
10936   FLO.C06294   HYDE                     RUSSELL               130   07/26/2019   ACTIVE
10944   FLO.C06347   OWENS                    DESMOND               130   07/26/2019   ACTIVE
11000   FLO.C06761   GRIDER                   TIMOTHY               130   07/26/2019   ACTIVE
11035   FLO.C07090   PARKER                   JAMES                 130   07/26/2019   ACTIVE
11353   FLO.C09694   NELSON                   DERRICK               130   07/26/2019   ACTIVE
11395   FLO.C10164   GREEN                    JAY                   130   07/26/2019   ACTIVE
11475   FLO.C10908   MOJICA                   JUAN RAFAEL           130   07/26/2019   ACTIVE
11699   FLO.D25118   AGUILAR                  JAVIER                130   07/26/2019   ACTIVE
11863   FLO.D47506   HARRIS                   JOSHUA                130   07/26/2019   ACTIVE
12188   FLO.E16955   BARRINER                 CEDRICK               130   07/26/2019   ACTIVE
12579   FLO.E40761   THOMPSON                 MICHAEL               130   07/26/2019   ACTIVE
12591   FLO.E41616   SMITH                    DWAN                  130   07/26/2019   ACTIVE
12851   FLO.G03041   PETTY                    SCOTT                 130   07/26/2019   ACTIVE
13377   FLO.H08275   NELSON                   THOMAS                130   07/26/2019   ACTIVE
13403   FLO.H09953   CRUZ-BETANCOURT          NASARIO               130   07/26/2019   ACTIVE
13445   FLO.H12439   MORRIS                   DEWARDERICK           130   07/26/2019   ACTIVE
13815   FLO.H33868   DUGAN                    BRADLEY               130   07/26/2019   ACTIVE
13856   FLO.H35068   CLARK                    JEREMY                130   07/26/2019   ACTIVE
13865   FLO.H35479   LONG                     JOHN                  130   07/26/2019   ACTIVE
13879   FLO.H35903   GIOVENGO                 JOSHUA                130   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 64 of 230
13982   FLO.H40311   CLARK                    DAVID                 130   07/26/2019   ACTIVE
14149   FLO.H49362   BROWN                    TIMOTHY               130   07/26/2019   ACTIVE
14215   FLO.I03299   ALLEN                    TAVARIS               130   07/26/2019   ACTIVE
14311   FLO.I09494   DELAFE                   DAVID                 130   07/26/2019   ACTIVE
14462   FLO.I45758   GUERRA                   VICTOR                130   07/26/2019   ACTIVE
14838   FLO.J19184   YOUNG                    DURIEL                130   07/26/2019   ACTIVE
14970   FLO.J26279   SIMMONS                  ROBERT                130   07/26/2019   ACTIVE
14975   FLO.J26613   GARDINER                 ORION                 130   07/26/2019   ACTIVE
14981   FLO.J26774   SIMMONS                  MICHAEL               130   07/26/2019   ACTIVE
15095   FLO.J31997   DUNCAN                   RYAN                  130   07/26/2019   ACTIVE
15136   FLO.J33632   MCCLENDON                BYRON                 130   07/26/2019   ACTIVE
15265   FLO.J37833   NICHOLAS                 BRYAN                 130   07/26/2019   ACTIVE
15422   FLO.J41830   PURVIS                   STEVEN                130   07/26/2019   ACTIVE
15499   FLO.J43521   MARTIN                   JOSHUA                130   07/26/2019   ACTIVE
15828   FLO.J55213   WALLER                   SAYTON                130   07/26/2019   ACTIVE
16041   FLO.K54176   SNYDER                   VINCENT               130   07/26/2019   ACTIVE
16176   FLO.K63132   JENKINS                  JUSTIN                130   07/26/2019   ACTIVE
16212   FLO.K65396   FRANCIS                  GENE                  130   07/26/2019   ACTIVE
17351   FLO.L53347   PAVLIK                   MITCHELL              130   07/26/2019   ACTIVE
17747   FLO.L79326   PALLADINO                MATTHEW               130   07/26/2019   ACTIVE
17978   FLO.L94465   HOOKER                   JOSE                  130   07/26/2019   ACTIVE
18028   FLO.L98271   CRUZ                     GILBERT               130   07/26/2019   ACTIVE
18239   FLO.M14629   TORRES                   YARIEL                130   07/26/2019   ACTIVE
18364   FLO.M24080   MILTON                   AHMAD                 130   07/26/2019   ACTIVE
18593   FLO.M39687   MUHAMMAD                 ALI                   130   07/26/2019   ACTIVE
18706   FLO.M46896   FERNANDEZ                ELOY                  130   07/26/2019   ACTIVE
18729   FLO.M48339   FERINO                   JONATHAN              130   07/26/2019   ACTIVE
18872   FLO.M57228   PRUDENT                  RADEL                 130   07/26/2019   ACTIVE
18983   FLO.M64574   PIGUERIAS                MANUEL                130   07/26/2019   ACTIVE
19910   FLO.N30099   CHISHOLM                 BRANDON               130   07/26/2019   ACTIVE
20227   FLO.P24581   JONES                    SHADRACH              130   07/26/2019   ACTIVE
20398   FLO.P34795   FRENCH                   JEREMY                130   07/26/2019   ACTIVE
20501   FLO.P39331   LEWIS                    CHRISTOPHER           130   07/26/2019   ACTIVE
20637   FLO.P44885   HARTSFIELD               JAMES                 130   07/26/2019   ACTIVE
20682   FLO.P46721   YOUNG                    CHRISTOPHER           130   07/26/2019   ACTIVE
20683   FLO.P46722   HARTLEY                  TERRANCE              130   07/26/2019   ACTIVE
20737   FLO.P48761   ROBINSON                 MCKINLEY              130   07/26/2019   ACTIVE
20759   FLO.P50060   SHERWIN                  GRANT                 130   07/26/2019   ACTIVE
20785   FLO.P51058   MITCHELL                 MARCUS                130   07/26/2019   ACTIVE
20827   FLO.P53328   DOMANSKI                 JAIRO                 130   07/26/2019   ACTIVE
21150   FLO.Q18976   WILLIAMS                 WESLEY                130   07/26/2019   ACTIVE
21178   FLO.Q20246   MILLER                   JOSEPH                130   07/26/2019   ACTIVE
21190   FLO.Q21166   OLIVER                   KIRK                  130   07/26/2019   ACTIVE
21369   FLO.Q28987   SISKA                    ALEJNADRO             130   07/26/2019   ACTIVE
21466   FLO.R05067   MARSHALL                 ANTHONY               130   07/26/2019   ACTIVE
21661   FLO.R21739   MCELROY                  HERBERT               130   07/26/2019   ACTIVE
21792   FLO.R31823   GORDON                   JOHN                  130   07/26/2019   ACTIVE
21864   FLO.R36949   LEAKS                    LENORIS               130   07/26/2019   ACTIVE
22197   FLO.R58567   CURRIN                   WENDELL               130   07/26/2019   ACTIVE
22256   FLO.R62748   AINSLEY                  ASHLEY                130   07/26/2019   ACTIVE
22505   FLO.R82099   MARZARIO                 ANTONIO               130   07/26/2019   ACTIVE
22741   FLO.S15786   BLANTON                  JOSHUA                130   07/26/2019   ACTIVE
22823   FLO.S20802   EILERMANN                JOHN                  130   07/26/2019   ACTIVE
23110   FLO.S35758   ALVAREZ                  LUIS                  130   07/26/2019   ACTIVE
23162   FLO.S40272   SLEIT                    AKRAM                 130   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 65 of 230
23205   FLO.T03732   SANTIAGO-CRUZ            LESTER                130   07/26/2019   ACTIVE
23552   FLO.T28612   MOBLEY                   DWAYNE                130   07/26/2019   ACTIVE
23579   FLO.T30300   SAMPSON                  LARRY                 130   07/26/2019   ACTIVE
23678   FLO.T35647   REID                     MATTHEW               130   07/26/2019   ACTIVE
23741   FLO.T39427   MORGANTI                 ANTHONY               130   07/26/2019   ACTIVE
23850   FLO.T47280   BROWN                    SYLVESTER             130   07/26/2019   ACTIVE
24060   FLO.T60737   WALLACE                  DEANDRE               130   07/26/2019   ACTIVE
24151   FLO.T66027   MARINO                   HEIDI                 130   07/26/2019   ACTIVE
24162   FLO.T66467   FERNANDEZ                ALBERT                130   07/26/2019   ACTIVE
24555   FLO.T91259   FIELDS                   TYRONE                130   07/26/2019   ACTIVE
24920   FLO.U23974   EMANUEL                  ZACHARY               130   07/26/2019   ACTIVE
25055   FLO.U32358   RUIZ                     ALBERTO               130   07/26/2019   ACTIVE
25688   FLO.V13436   JOHNSON                  BRYAN                 130   07/26/2019   ACTIVE
25697   FLO.V14099   JACOB                    GERMAINE              130   07/26/2019   ACTIVE
25717   FLO.V15656   ROBERSON                 LARRY                 130   07/26/2019   ACTIVE
25734   FLO.V16704   CEFALO                   NICHOLAS              130   07/26/2019   ACTIVE
25848   FLO.V23826   GRAY                     RAYMOND               130   07/26/2019   ACTIVE
25934   FLO.V27946   DICKERSON                ERIC                  130   07/26/2019   ACTIVE
26029   FLO.V32087   SCHELBERGER              BRUCE                 130   07/26/2019   ACTIVE
26257   FLO.V42939   LAMOUREUX                GREGORY               130   07/26/2019   ACTIVE
26376   FLO.W02404   BURKES                   COREY                 130   07/26/2019   ACTIVE
27286   FLO.X17027   PINELLAS                 CLIFFORD              130   07/26/2019   ACTIVE
27326   FLO.X20148   DELGADO                  JUAN                  130   07/26/2019   ACTIVE
27931   FLO.X59246   DIXON                    DONALD                130   07/26/2019   ACTIVE
28129   FLO.X68408   WEAVER                   CHRISTOPHER           130   07/26/2019   ACTIVE
28326   FLO.X77151   DIAZ                     DAVID                 130   07/26/2019   ACTIVE
28334   FLO.X77540   BENABE-RIVERA            ALEJANDRO             130   07/26/2019   ACTIVE
28364   FLO.X78603   GILMORE                  DERRICK               130   07/26/2019   ACTIVE
28971   FLO.Y26025   PITTS                    SAVARIO               130   07/26/2019   ACTIVE
29046   FLO.Y29864   LAWSON                   MICAH                 130   07/26/2019   ACTIVE
29111   FLO.Y33633   BLANCO                   BRIAN                 130   07/26/2019   ACTIVE
29592   FLO.Y56691   ALFARO                   GUSTAVO               130   07/26/2019   ACTIVE
 1907   FLO.132032   BERG                     JARED                 131   07/26/2019   ACTIVE
 3462   FLO.180798   SINGLETON                COLLIE                131   07/26/2019   ACTIVE
 3878   FLO.198204   NAYLOR                   EZRA                  131   07/26/2019   ACTIVE
 4362   FLO.281824   GIBSON                   ERNEST                131   07/26/2019   ACTIVE
 6763   FLO.639019   WALKER                   FEUWSHAY              131   07/26/2019   ACTIVE
13512   FLO.H16607   SCOTT                    JASON                 131   07/26/2019   ACTIVE
15016   FLO.J29032   BACCHUS                  MARVIN                131   07/26/2019   ACTIVE
26299   FLO.V45361   PETERS                   BRIAN                 131   07/26/2019   ACTIVE
27520   FLO.X35926   ALLEN                    JOSEPH                131   07/26/2019   ACTIVE
  404   FLO.077060   QUITAN                   MOSLEY                132   07/26/2019   ACTIVE
24011   FLO.T56647   SOTO                     MARCOS                132   07/26/2019   ACTIVE
 3629   FLO.189352   NYMAN                    MATTHEW               133   07/26/2019   ACTIVE
 4696   FLO.315772   MCNEIL                   CARL                  133   07/26/2019   ACTIVE
17476   FLO.L61267   GARCIA                   JOSE                  133   07/26/2019   ACTIVE
22847   FLO.S22797   WITTMEYER                JERRY                 133   07/26/2019   ACTIVE
16298   FLO.K70102   PRIDE                    TREVARIOUS            134   07/26/2019   ACTIVE
18899   FLO.M59030   PALMER                   CAITHLYN              134            .   TEMP ABS
21527   FLO.R11061   PALUMBO                  PATRICK               134   07/26/2019   ACTIVE
  393   FLO.076154   MOODY                    WILLIAM               135   07/26/2019   ACTIVE
  587   FLO.091181   MARSHALL                 ANTHONY               135   07/26/2019   ACTIVE
  632   FLO.094008   DAWES                    REGINALD              135   07/26/2019   ACTIVE
 1026   FLO.115261   TURRILL                  JOHNNY                135   07/26/2019   ACTIVE
 1075   FLO.116823   OPPENHEIMER              PAUL                  135   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 66 of 230
 1122   FLO.118521   MADDOX                   ALDRIC                135   07/26/2019   ACTIVE
 1317   FLO.124054   WALL                     LAMONT                135   07/26/2019   ACTIVE
 1561   FLO.128291   WILLIAMS                 MARQUIS               135   07/26/2019   ACTIVE
 2072   FLO.133724   TYLER                    MATTHEW               135   07/26/2019   ACTIVE
 2312   FLO.135746   SESSIONS                 DAUNTRAY              135   07/26/2019   ACTIVE
 2424   FLO.139067   KILGORE                  ERIC                  135   07/26/2019   ACTIVE
 2455   FLO.140099   NEWELL                   NAIRN                 135   07/26/2019   ACTIVE
 2509   FLO.143326   JACKSON                  FABIANE               135   07/26/2019   ACTIVE
 2708   FLO.149624   AQUINO                   CARLOS                135   07/26/2019   ACTIVE
 2798   FLO.154476   WRIGHT                   NASHONDA              135   07/26/2019   ACTIVE
 3244   FLO.166781   JOHNSON                  ELGER                 135   07/26/2019   ACTIVE
 3470   FLO.181256   BRADFORD                 CHRISTOPHER           135   07/26/2019   ACTIVE
 3502   FLO.182804   JACKSON                  MARK                  135   07/26/2019   ACTIVE
 3521   FLO.184118   MARTINEZ                 ROBERTO               135   07/26/2019   ACTIVE
 3526   FLO.184434   OWENS                    JOHN                  135   07/26/2019   ACTIVE
 3793   FLO.195900   MACKEY                   JOSEPH                135   07/26/2019   ACTIVE
 3923   FLO.199121   PAYNE                    ANTWAN                135   07/26/2019   ACTIVE
 4273   FLO.265653   MORRIS                   OWEN                  135   07/26/2019   ACTIVE
 4575   FLO.306435   HELLER                   DAVID                 135   07/26/2019   ACTIVE
 5013   FLO.371848   OBRIEN                   RICHARD               135   07/26/2019   ACTIVE
 5020   FLO.372427   MORRIS                   DAVID                 135   07/26/2019   ACTIVE
 5813   FLO.496616   GRANT                    DION                  135   07/26/2019   ACTIVE
 5966   FLO.520333   MIRANDA                  FRANCISCO             135   07/26/2019   ACTIVE
 6115   FLO.534010   SAFFOLD                  JAVON                 135   07/26/2019   ACTIVE
 6143   FLO.536176   BROWN                    DWAYNE                135   07/26/2019   ACTIVE
 6359   FLO.557203   PEREZ                    DANIEL                135   07/26/2019   ACTIVE
 6599   FLO.604057   MACKENDRICK              CLARK                 135   07/26/2019   ACTIVE
 7465   FLO.777329   POWELL                   EDDIE                 135   07/26/2019   ACTIVE
 7496   FLO.780557   VEREEN                   TYREN                 135   07/26/2019   ACTIVE
 7579   FLO.793102   YATES                    TRAVIS                135   07/26/2019   ACTIVE
 7720   FLO.817999   JENKINS                  HORACE                135   07/26/2019   ACTIVE
 7784   FLO.846317   JEFFERSON                JAMES                 135   07/26/2019   ACTIVE
 8036   FLO.913913   NOWELL                   WILLIE                135   07/26/2019   ACTIVE
 8177   FLO.959252   THOMPSON                 MELVIN                135   07/26/2019   ACTIVE
 8249   FLO.966664   WHITE                    KIMBERLEY             135   07/26/2019   ACTIVE
 8258   FLO.967456   SEARS                    STEPHON               135   07/26/2019   ACTIVE
 8382   FLO.981309   GREEN                    ANTONIO               135   07/26/2019   ACTIVE
 8624   FLO.A50999   BASS                     PATRICK               135   07/26/2019   ACTIVE
 8928   FLO.B03766   TUOMI                    ANTON                 135   07/26/2019   ACTIVE
 9290   FLO.B07954   MITCHELL                 KENNETH               135   07/26/2019   ACTIVE
 9561   FLO.B09995   ROSADO                   JUAN                  135   07/26/2019   ACTIVE
 9651   FLO.B10654   ALDER                    ANDREW                135   07/26/2019   ACTIVE
 9740   FLO.B11261   FIGUEROA                 TIMOTHY               135   07/26/2019   ACTIVE
 9750   FLO.B11323   GARAVITO-QUIROGA         EDWIN                 135   07/26/2019   ACTIVE
10497   FLO.C02682   RICHARDSON               MOSES                 135   07/26/2019   ACTIVE
10708   FLO.C04592   MARTINEZ                 MELVIN                135   07/26/2019   ACTIVE
10745   FLO.C04937   GENTLE                   FRED                  135   07/26/2019   ACTIVE
10767   FLO.C05163   BRYANT                   DANIEL                135   07/26/2019   ACTIVE
10861   FLO.C05749   ALISMA                   ZENS                  135   07/26/2019   ACTIVE
10974   FLO.C06585   GRACE                    RASHAD                135   07/26/2019   ACTIVE
11386   FLO.C10062   MARCIA-ALVARADO          ELVI                  135            .   TEMP ABS
11550   FLO.D01153   CABRERA                  JONATHAN              135   07/26/2019   ACTIVE
11572   FLO.D05105   LOFTON                   JERMAIN               135   07/26/2019   ACTIVE
12700   FLO.E47207   GAMBLE                   ANTWAIN               135   07/26/2019   ACTIVE
13306   FLO.H03329   PHELPS                   RODNEY                135   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 67 of 230
13511   FLO.H16440   HINDELANG                TONY                  135   07/26/2019   ACTIVE
13522   FLO.H17103   WOOTEN                   JAMES                 135   07/26/2019   ACTIVE
14097   FLO.H45363   DAVIS-LENTZ              JESSICA               135   07/26/2019   ACTIVE
14382   FLO.I13183   BRITT                    ANTHONY               135   07/26/2019   ACTIVE
14722   FLO.J12834   BEAN                     LATOYA                135   07/26/2019   ACTIVE
14763   FLO.J15222   DAWSON                   DONTE                 135   07/26/2019   ACTIVE
14902   FLO.J22987   VELEZ                    HENRY                 135   07/26/2019   ACTIVE
15096   FLO.J32060   ALAI                     JOHN                  135   07/26/2019   ACTIVE
15373   FLO.J40625   ROSA                     MIGUEL                135   07/26/2019   ACTIVE
15713   FLO.J49523   MACKEY                   VICTOR                135   07/26/2019   ACTIVE
15738   FLO.J50463   DIXON                    DAVID                 135   07/26/2019   ACTIVE
15802   FLO.J53645   CURTIS                   DERRICK               135   07/26/2019   ACTIVE
16263   FLO.K68445   BLUE                     JASPER                135   07/26/2019   ACTIVE
16272   FLO.K68816   HERNANDEZ                CARLOZ                135   07/26/2019   ACTIVE
16312   FLO.K70725   MCKINNEY                 ROBERT                135   07/26/2019   ACTIVE
16692   FLO.K87720   GREEN                    TYLER                 135   07/26/2019   ACTIVE
17164   FLO.L41205   GIBSON                   MICHAEL               135   07/26/2019   ACTIVE
17560   FLO.L66864   MAKOVSKY                 KURT                  135   07/26/2019   ACTIVE
18122   FLO.M04987   ROMAN                    CHRISTIAN             135   07/26/2019   ACTIVE
18198   FLO.M11269   ANTOR                    RAYMOND               135   07/26/2019   ACTIVE
18577   FLO.M38200   MELARA                   REINALDO              135   07/26/2019   ACTIVE
18818   FLO.M53872   GOMEZ                    SEAN                  135   07/26/2019   ACTIVE
19059   FLO.M69104   ELLIS                    ADRIAN                135   07/26/2019   ACTIVE
19973   FLO.P03967   BROWN                    JASPER                135   07/26/2019   ACTIVE
20354   FLO.P32472   RIOS                     MIGUEL                135   07/26/2019   ACTIVE
20467   FLO.P37704   ARROYOS                  JOHNNY                135   07/26/2019   ACTIVE
20477   FLO.P37936   DOUGLAS                  JOSHUA                135   07/26/2019   ACTIVE
20711   FLO.P47761   TRAWICK                  SHARMON               135   07/26/2019   ACTIVE
20992   FLO.Q08468   THOMPSON                 JONATHAN              135   07/26/2019   ACTIVE
21119   FLO.Q16915   COUCH                    THOMAS                135   07/26/2019   ACTIVE
21139   FLO.Q18207   CLEMMONS                 TRAVIS                135   07/26/2019   ACTIVE
21475   FLO.R06090   WOODARD                  OMAR                  135   07/26/2019   ACTIVE
21537   FLO.R11728   CHRISTENSEN              ALEXANDER             135   07/26/2019   ACTIVE
21588   FLO.R16798   RUSHING                  DEMONE                135   07/26/2019   ACTIVE
21600   FLO.R17735   SMALL                    NIJIA                 135   07/26/2019   ACTIVE
21913   FLO.R40601   HARMON                   ARIEL                 135   07/26/2019   ACTIVE
21951   FLO.R43196   FIELDS                   RYAN                  135   07/26/2019   ACTIVE
22082   FLO.R51154   HICKS                    STEPHEN               135   07/26/2019   ACTIVE
22135   FLO.R53950   ANDERSON                 MARQUICE              135   07/26/2019   ACTIVE
22193   FLO.R58328   KETTLES                  TEVIN                 135   07/26/2019   ACTIVE
22249   FLO.R62436   IPPOLITO                 PATRICK               135   07/26/2019   ACTIVE
22499   FLO.R81279   THOMAS                   FRANCO                135   07/26/2019   ACTIVE
22622   FLO.S06636   FREEMAN                  MARK                  135   07/26/2019   ACTIVE
23003   FLO.S29259   FORD                     DESMOND               135   07/26/2019   ACTIVE
23007   FLO.S29433   WILDER                   GARY                  135   07/26/2019   ACTIVE
23077   FLO.S32932   NEIPERT                  JOSHUA                135   07/26/2019   ACTIVE
23566   FLO.T29350   KEENE                    STEVEN                135   07/26/2019   ACTIVE
23636   FLO.T33720   DORSEY                   JAIRON                135   07/26/2019   ACTIVE
23711   FLO.T37456   JIMENEZ                  JESUS                 135   07/26/2019   ACTIVE
23873   FLO.T48532   MILLER                   REILIES               135   07/26/2019   ACTIVE
23883   FLO.T49253   ALEXANDER                MARQUIS               135            .   TEMP ABS
23924   FLO.T51586   WILSON                   JEFFREY               135   07/26/2019   ACTIVE
23990   FLO.T55536   FRERE                    SOUVENI               135   07/26/2019   ACTIVE
24452   FLO.T80603   JULES                    EVAN                  135   07/26/2019   ACTIVE
24460   FLO.T81078   MENDEZ                   FREDDIE               135   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 68 of 230
24619   FLO.U04169   NICKS                    MICHAEL               135   07/26/2019   ACTIVE
25031   FLO.U31132   NORMAN                   NATHAN                135   07/26/2019   ACTIVE
25407   FLO.U48770   WILLIAMS                 BRUCE                 135   07/26/2019   ACTIVE
25471   FLO.U54972   MUSCATO                  JOHN                  135   07/26/2019   ACTIVE
25832   FLO.V22954   JOHNSON                  CALVIN                135   07/26/2019   ACTIVE
26130   FLO.V37345   HALLETT                  ALAN                  135   07/26/2019   ACTIVE
26218   FLO.V40791   LIGHTKEP                 GEORGE                135   07/26/2019   ACTIVE
26395   FLO.W04456   BOOTHER                  DONEL                 135   07/26/2019   ACTIVE
26669   FLO.W24689   CRUZ                     EFRAIN                135   07/26/2019   ACTIVE
26719   FLO.W28158   JOHNSON                  CHRISTOPHER           135   07/26/2019   ACTIVE
26975   FLO.W42104   ESCOBAR                  ALBERTO               135   07/26/2019   ACTIVE
27105   FLO.X01381   RIOS                     DENNIS                135   07/26/2019   ACTIVE
27178   FLO.X08169   LIBBY                    DAVID                 135   07/26/2019   ACTIVE
27196   FLO.X09587   KATTICK                  MICHAEL               135   07/26/2019   ACTIVE
27469   FLO.X32255   SANFORD                  BRUCE                 135   07/26/2019   ACTIVE
27654   FLO.X45290   COFFEY                   EDWIN                 135   07/26/2019   ACTIVE
27718   FLO.X48485   NELSON                   ARNOLD                135   07/26/2019   ACTIVE
27777   FLO.X51730   RICE                     CHAD                  135   07/26/2019   ACTIVE
28000   FLO.X62569   MURPHY                   EDWIN                 135   07/26/2019   ACTIVE
28264   FLO.X74540   GRESSETT                 STEPHEN               135   07/26/2019   ACTIVE
28359   FLO.X78498   NIEVES                   EDWIN                 135   07/26/2019   ACTIVE
28427   FLO.X81449   PEREZ                    LUZ                   135   07/26/2019   ACTIVE
28817   FLO.Y16171   PEREZ                    JOSE                  135   07/26/2019   ACTIVE
28901   FLO.Y21597   STODDART                 BRUCE                 135   07/26/2019   ACTIVE
29605   FLO.Y57739   ABBERGER                 CHRISTOPHER           135   07/26/2019   ACTIVE
29611   FLO.Y58279   BIBB                     ANDREW                135   07/26/2019   ACTIVE
 3477   FLO.181631   WILLIAMS                 ANTHONY               136   07/26/2019   ACTIVE
23158   FLO.S39824   OYNEMAECHI               MERALD                136   07/26/2019   ACTIVE
 5881   FLO.508917   FLOYD                    DENNIS                137   07/26/2019   ACTIVE
 7607   FLO.797336   WYCHE                    DERRICK               137   07/26/2019   ACTIVE
16809   FLO.L06232   RANDALL                  TROY                  137   07/26/2019   ACTIVE
 1911   FLO.132056   RIVERA                   ESTEBAN               138   07/26/2019   ACTIVE
 3256   FLO.167023   PATTON                   JONATHAN              138   07/26/2019   ACTIVE
 4479   FLO.298742   FRAUHIGER                ERIC                  138   07/26/2019   ACTIVE
 7916   FLO.894116   ROGERS                   COREY                 138   07/26/2019   ACTIVE
10025   FLO.B13345   GARCIA                   STEVE                 138   07/26/2019   ACTIVE
23469   FLO.T23254   ALLEN                    HAGUN                 138   07/26/2019   ACTIVE
27600   FLO.X42239   HOLNESS                  WINSTON               138   07/26/2019   ACTIVE
 3148   FLO.164020   DELMARO                  CRYSTAL               139   07/26/2019   ACTIVE
 5596   FLO.461079   ROSS                     GREGORY               139   07/26/2019   ACTIVE
 7974   FLO.899500   SMITH                    JOSEPH                139   07/26/2019   ACTIVE
21058   FLO.Q13386   ENFINGER                 JOSEPH                139   07/26/2019   ACTIVE
  222   FLO.058238   GLISSON                  EDWARD                140   07/26/2019   ACTIVE
  262   FLO.063504   MOSES                    GREGORY               140   07/26/2019   ACTIVE
  275   FLO.065058   BROWN                    SAMMY                 140   07/26/2019   ACTIVE
  415   FLO.078081   LIGHTBOURN               IAN                   140   07/26/2019   ACTIVE
  749   FLO.100568   ANTHONY                  JAMES                 140   07/26/2019   ACTIVE
  904   FLO.110505   KELLY                    THOMAS                140   07/26/2019   ACTIVE
  917   FLO.111310   HART                     CARLTON               140   07/26/2019   ACTIVE
 1135   FLO.118995   KNOWLES                  DAVID                 140   07/26/2019   ACTIVE
 1208   FLO.121502   SAFFELL                  MICHAEL               140   07/26/2019   ACTIVE
 1264   FLO.122612   JONES                    DERRICK               140   07/26/2019   ACTIVE
 1470   FLO.126724   JEFFRIES                 DANIEL                140   07/26/2019   ACTIVE
 1603   FLO.128902   SMITH                    WILLIE                140   07/26/2019   ACTIVE
 1912   FLO.132060   COOPER                   JAMES                 140   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 69 of 230
 2284   FLO.135344   WATSON                   BUDDY                 140   07/26/2019   ACTIVE
 2435   FLO.139539   MATHIS                   DERRICK               140   07/26/2019   ACTIVE
 2490   FLO.141710   HARTLEY                  JACOB                 140   07/26/2019   ACTIVE
 2531   FLO.144874   HURLEY                   CECIL                 140   07/26/2019   ACTIVE
 2963   FLO.156593   SCALISE                  MARY                  140   07/26/2019   ACTIVE
 3588   FLO.187951   SMITH                    RONALD                140   07/26/2019   ACTIVE
 3606   FLO.188538   DIXON                    DEMITRIUS             140   07/26/2019   ACTIVE
 3695   FLO.192660   SMITH                    TYRONE                140   07/26/2019   ACTIVE
 3729   FLO.193833   MCFADDEN                 WILLIS                140   07/26/2019   ACTIVE
 3978   FLO.201335   JACKSON                  TERRY                 140   07/26/2019   ACTIVE
 4181   FLO.246867   WATTS                    KELLY                 140   07/26/2019   ACTIVE
 4517   FLO.301980   HOLLAND                  NICHOLAS              140   07/26/2019   ACTIVE
 4527   FLO.302673   ALLEN                    MICHAEL               140   07/26/2019   ACTIVE
 4891   FLO.356908   MCELRATH                 TIMOTHY               140   07/26/2019   ACTIVE
 5544   FLO.455564   CROSS                    SIRLATHIAN            140   07/26/2019   ACTIVE
 5738   FLO.476493   SHEPPARD                 WILBERT               140   07/26/2019   ACTIVE
 5769   FLO.484325   EVERETTE                 GREGORY               140   07/26/2019   ACTIVE
 5852   FLO.504955   HANAH                    ROOSEVELT             140   07/26/2019   ACTIVE
 5875   FLO.507946   CREACH                   CLINTON               140   07/26/2019   ACTIVE
 6707   FLO.624097   HAWKS                    ALMUTA                140   07/26/2019   ACTIVE
 6931   FLO.678386   FORD                     JAMES                 140   07/26/2019   ACTIVE
 7510   FLO.783268   CARTER                   DOUGLAS               140   07/26/2019   ACTIVE
 7606   FLO.797003   HERRING                  STEVE                 140   07/26/2019   ACTIVE
 7691   FLO.814608   CAVE                     FREDRICK              140   07/26/2019   ACTIVE
 7737   FLO.821528   WHITELEY                 FRANK                 140   07/26/2019   ACTIVE
 7836   FLO.871158   GEORGE                   PAUL                  140   07/26/2019   ACTIVE
 7855   FLO.882659   KIRKLAND                 WILBUR                140   07/26/2019   ACTIVE
 8056   FLO.920829   BARAKAT                  ASHRAF                140   07/26/2019   ACTIVE
 8232   FLO.964551   EDWARDS                  MONROE                140   07/26/2019   ACTIVE
 8333   FLO.975702   NARZE                    DAVID                 140   07/26/2019   ACTIVE
 8430   FLO.987429   WILSON                   PATRICK               140   07/26/2019   ACTIVE
 8551   FLO.A50400   SPIVEY                   LEWIS                 140   07/26/2019   ACTIVE
 8647   FLO.A51125   RICHARDSON               ANTONIO               140   07/26/2019   ACTIVE
 8763   FLO.B00574   BLOHM                    RICHARD               140   07/26/2019   ACTIVE
 8776   FLO.B00934   CARTER                   CARLTON               140   07/26/2019   ACTIVE
 9004   FLO.B05009   VENABLE                  MICHAEL               140   07/26/2019   ACTIVE
 9658   FLO.B10694   WILKERSON                JABTAVIS              140   07/26/2019   ACTIVE
 9923   FLO.B12535   GASTON                   WILLIAM               140   07/26/2019   ACTIVE
10083   FLO.B13848   OJEDA                    OSMANI                140   07/26/2019   ACTIVE
10173   FLO.B14528   POLANCO                  HANDEL                140   07/26/2019   ACTIVE
10511   FLO.C02830   LANE                     BRIAN                 140   07/26/2019   ACTIVE
10622   FLO.C03924   MEANS                    JIMMIE                140   07/26/2019   ACTIVE
10666   FLO.C04264   DODSON                   CHARLES               140   07/26/2019   ACTIVE
10874   FLO.C05874   ROSADO                   RAMON                 140   07/26/2019   ACTIVE
11478   FLO.C10981   SANCHEZ-MORALES          LUIS                  140   07/26/2019   ACTIVE
11583   FLO.D06300   KIELMEYER                BRANDON               140   07/26/2019   ACTIVE
11897   FLO.D62492   FOSSETT                  PETER                 140   07/26/2019   ACTIVE
12124   FLO.E12593   AROCHO RAMIREZ           JULIO                 140   07/26/2019   ACTIVE
12125   FLO.E12608   RIVERA                   AMALIO                140   07/26/2019   ACTIVE
12486   FLO.E35557   ELEGELE                  OLAOWEI               140   07/26/2019   ACTIVE
12495   FLO.E36376   SANTO-THOMAS             RENE                  140   07/26/2019   ACTIVE
12501   FLO.E36581   GEROLIMOS                ELI                   140   07/26/2019   ACTIVE
12512   FLO.E36991   DAVIS                    JAVIER                140   07/26/2019   ACTIVE
12562   FLO.E39661   JONES                    WILLIAM               140   07/26/2019   ACTIVE
12568   FLO.E40181   WILLIAMSON               STEVEN                140   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 70 of 230
12614   FLO.E42473   SMITH                    SHANNON               140   07/26/2019   ACTIVE
12708   FLO.E47772   OSTEEN                   RACHEL                140   07/26/2019   ACTIVE
13131   FLO.G18529   GODDEN                   DENNIS                140   07/26/2019   ACTIVE
13214   FLO.G22335   SHOULTS                  ANDREA                140   07/26/2019   ACTIVE
13281   FLO.H00391   BRATHWAITE               DARRICK               140   07/26/2019   ACTIVE
13431   FLO.H11950   HOLMES                   DONNY                 140   07/26/2019   ACTIVE
13565   FLO.H19465   RAMOS                    GUILLERMO             140   07/26/2019   ACTIVE
13587   FLO.H21080   WHITE                    CHESTER               140   07/26/2019   ACTIVE
13655   FLO.H25587   ACEVEDO                  JUSTIN                140   07/26/2019   ACTIVE
13883   FLO.H36022   CASANOVA                 MONICA                140   07/26/2019   ACTIVE
14335   FLO.I10697   BELL                     JEFFERY               140   07/26/2019   ACTIVE
14673   FLO.J10262   MASON                    JOHN                  140   07/26/2019   ACTIVE
14793   FLO.J17034   FLOYD                    MICHAEL               140   07/26/2019   ACTIVE
14952   FLO.J25603   BROWN                    GERALD                140   07/26/2019   ACTIVE
15195   FLO.J35863   FLOWERS                  DARIEN                140   07/26/2019   ACTIVE
15238   FLO.J37299   SMALLS                   KEVIN                 140   07/26/2019   ACTIVE
15393   FLO.J41071   CHAMBERS                 JOSHUA                140   07/26/2019   ACTIVE
15403   FLO.J41266   BULLARD                  TYAN                  140   07/26/2019   ACTIVE
15567   FLO.J45089   RIVERA                   JONNATHAN             140   07/26/2019   ACTIVE
15735   FLO.J50358   SIMMONS                  TAVORIS               140   07/26/2019   ACTIVE
15879   FLO.J57508   GIBSON                   CALEB                 140   07/26/2019   ACTIVE
16344   FLO.K72334   BARRON                   ALEXANDRO             140   07/26/2019   ACTIVE
16423   FLO.K75936   STAMPS                   MAKEDA                140   07/26/2019   ACTIVE
16574   FLO.K82173   SCOTT                    CURTIS                140   07/26/2019   ACTIVE
16676   FLO.K86803   WHITE                    JOHN                  140   07/26/2019   ACTIVE
16684   FLO.K87166   BLAKE                    LYNNETTE              140   07/26/2019   ACTIVE
16970   FLO.L22981   WILSON                   JERRAL                140   07/26/2019   ACTIVE
17128   FLO.L38336   BUCKNOR                  KYAN                  140   07/26/2019   ACTIVE
17536   FLO.L64890   JACKSON                  JERROLD               140   07/26/2019   ACTIVE
17691   FLO.L75570   MERINVILLE               EMMANUEL              140   07/26/2019   ACTIVE
18202   FLO.M11998   HERNANDEZ                TONY                  140   07/26/2019   ACTIVE
18250   FLO.M15315   THOMAS                   JEROME                140   07/26/2019   ACTIVE
18335   FLO.M21671   FRIAS                    LAZARO                140   07/26/2019   ACTIVE
18697   FLO.M46266   MOSES                    KENDE                 140   07/26/2019   ACTIVE
18804   FLO.M53128   METTELLUS                DONNY                 140   07/26/2019   ACTIVE
18894   FLO.M58449   ARROLIGA                 GARY                  140   07/26/2019   ACTIVE
19827   FLO.N26312   COOKS                    ANDRE                 140   07/26/2019   ACTIVE
20075   FLO.P11673   EDWARDS                  CHRISTINE             140   07/26/2019   ACTIVE
20273   FLO.P27379   LOTOA                    PETER                 140   07/26/2019   ACTIVE
20322   FLO.P30398   BISHOP                   SCOTT                 140   07/26/2019   ACTIVE
20425   FLO.P36064   GUYSE                    WILLIAM               140            .   TEMP ABS
20662   FLO.P46149   GRACE                    ANTONIO               140   07/26/2019   ACTIVE
20985   FLO.Q07344   DICKEY                   DAVAN                 140   07/26/2019   ACTIVE
21840   FLO.R35134   LINDSAY                  CHRISTOPHER           140   07/26/2019   ACTIVE
21889   FLO.R38782   KOONCE                   TOMMY                 140   07/26/2019   ACTIVE
22036   FLO.R48902   CLAYTON                  QUINCY                140   07/26/2019   ACTIVE
22572   FLO.S02259   SALDANA                  ELISEO                140   07/26/2019   ACTIVE
22585   FLO.S04004   HARVEY                   QUINTON               140   07/26/2019   ACTIVE
22610   FLO.S05746   ROCHA                    DANIEL                140   07/26/2019   ACTIVE
22669   FLO.S10424   ALARCON                  VICTOR                140   07/26/2019   ACTIVE
22747   FLO.S16079   YARN                     DWIGHT                140   07/26/2019   ACTIVE
22905   FLO.S25300   MARSHALL                 ROKHELE               140   07/26/2019   ACTIVE
22990   FLO.S28771   MCKENZIE                 CHARLES               140   07/26/2019   ACTIVE
23135   FLO.S37694   BUNDRAGE                 RONNIE                140   07/26/2019   ACTIVE
23168   FLO.S40821   ROBINSON                 DEVONTAE              140   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 71 of 230
23318   FLO.T12699   THORNTON                 SUSAN                 140   07/26/2019   ACTIVE
23952   FLO.T53232   MARTINEZ                 JOSE                  140   07/26/2019   ACTIVE
23972   FLO.T54480   MOORE                    TERRANCE              140   07/26/2019   ACTIVE
24047   FLO.T59734   ALESSI                   GABRIEL               140   07/26/2019   ACTIVE
24048   FLO.T59765   FREEMAN                  DONTAE                140   07/26/2019   ACTIVE
24081   FLO.T61529   TOLIVER                  GRECHAM               140   07/26/2019   ACTIVE
24538   FLO.T88002   OLMO-SOTO                MARTIN                140   07/26/2019   ACTIVE
24543   FLO.T88393   RAMIREZ-QUINONES         STEPHEN               140   07/26/2019   ACTIVE
24625   FLO.U04337   MATTHEWS                 IVAN                  140   07/26/2019   ACTIVE
24811   FLO.U17053   MOSELY                   GARY                  140   07/26/2019   ACTIVE
24922   FLO.U24021   REDDING                  SHELDON               140   07/26/2019   ACTIVE
24982   FLO.U27749   WOODEN                   BRIAN                 140   07/26/2019   ACTIVE
25045   FLO.U31731   DELGADO                  JULIO                 140   07/26/2019   ACTIVE
25438   FLO.U50786   KLEINTANK                JACOB                 140   07/26/2019   ACTIVE
25707   FLO.V14473   DOBROWOLSKI              ALBERT                140   07/26/2019   ACTIVE
26006   FLO.V31055   GARCIA                   VICTOR                140   07/26/2019   ACTIVE
26157   FLO.V38576   WRIGHT                   WAYNE                 140   07/26/2019   ACTIVE
26233   FLO.V41441   MOHD                     KHALID                140   07/26/2019   ACTIVE
26507   FLO.W13769   ROBERSON                 MARVIN                140   07/26/2019   ACTIVE
26513   FLO.W14085   CLAIRVOYANT              JETHRO                140   07/26/2019   ACTIVE
26526   FLO.W14770   PAYNE                    FREDDIE               140   07/26/2019   ACTIVE
26536   FLO.W15582   ROBERTS                  BILLY                 140   07/26/2019   ACTIVE
26545   FLO.W16211   JONES                    CHRISTOPHER           140   07/26/2019   ACTIVE
26811   FLO.W33782   FREDERICK                NYRO                  140   07/26/2019   ACTIVE
26874   FLO.W37437   MOORE                    LINNIE                140   07/26/2019   ACTIVE
26952   FLO.W41166   DONEGAL                  NATANII               140   07/26/2019   ACTIVE
27082   FLO.W51189   GONZALEZJUAREZ           LEODAN                140   07/26/2019   ACTIVE
27145   FLO.X05170   LAUMER                   PAUL                  140   07/26/2019   ACTIVE
27174   FLO.X07488   SANDERS                  ISSIAC                140   07/26/2019   ACTIVE
27257   FLO.X14329   DAWSON                   CORNELIUS             140   07/26/2019   ACTIVE
27433   FLO.X29305   HURLEY                   DORION                140   07/26/2019   ACTIVE
27608   FLO.X42612   ALLENDE                  RAYMOND               140   07/26/2019   ACTIVE
27689   FLO.X46934   DREW                     BRYAN                 140   07/26/2019   ACTIVE
28309   FLO.X76627   RIOS-LABRADOR            ANGEL                 140   07/26/2019   ACTIVE
28515   FLO.X85916   DONES                    EDGARDO               140   07/26/2019   ACTIVE
28606   FLO.X93359   TEPALE                   ALEXIS                140   07/26/2019   ACTIVE
28813   FLO.Y15973   COLEMAN                  MICHAEL               140   07/26/2019   ACTIVE
28876   FLO.Y19129   ROLLINS                  JOHN                  140   07/26/2019   ACTIVE
28955   FLO.Y24684   BROWN                    LILLIAN               140   07/26/2019   ACTIVE
29261   FLO.Y40635   ADKINS                   STEVEN                140   07/26/2019   ACTIVE
 4434   FLO.293374   MCNEIL                   THOMAS                141   07/26/2019   ACTIVE
 7377   FLO.767273   POINDEXTER               CHARLES               141   07/26/2019   ACTIVE
20743   FLO.P48911   CAVAZOS                  MANUEL                141   07/26/2019   ACTIVE
26232   FLO.V41321   LILLY                    DANIEL                141   07/26/2019   ACTIVE
27054   FLO.W47219   MCDONALD                 JAVONTE               141   07/26/2019   ACTIVE
27193   FLO.X09075   VILLANUEVA               ANGEL                 141   07/26/2019   ACTIVE
28252   FLO.X74120   CARLTON                  TOMMY                 141   07/26/2019   ACTIVE
  629   FLO.093943   TAYLOR                   LORENZO               142   07/26/2019   ACTIVE
16942   FLO.L20249   JONES                    ANTWAN                142   07/26/2019   ACTIVE
26386   FLO.W03568   NAVA                     BERNARD               142   07/26/2019   ACTIVE
 8573   FLO.A50623   EVANS                    WILLIAM               143   07/26/2019   ACTIVE
12983   FLO.G11712   JAMES                    TERRELL               143   07/26/2019   ACTIVE
24962   FLO.U27090   NELSON                   SEAN                  143   07/26/2019   ACTIVE
 3288   FLO.167506   ARREOLA-ALBARRAN         ALBERTO               144   07/26/2019   ACTIVE
 5653   FLO.467710   TAYLOR                   JOHNNY                144   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 72 of 230
 9031   FLO.B05253   VIEUX                    JOYCELYN              144   07/26/2019   ACTIVE
  109   FLO.041011   PEDRERA                  JORGE                 145   07/26/2019   ACTIVE
  223   FLO.058341   GILES                    BERNARD               145   07/26/2019   ACTIVE
  338   FLO.072033   SUTTON                   LARRY                 145   07/26/2019   ACTIVE
  388   FLO.075917   MITCHELL                 RONNIE                145   07/26/2019   ACTIVE
  472   FLO.082402   QUILLING                 GARY                  145   07/26/2019   ACTIVE
  504   FLO.085160   PHILPOT                  VINCENT               145   07/26/2019   ACTIVE
  638   FLO.094290   BURRIDGE                 DAVID                 145   07/26/2019   ACTIVE
  696   FLO.097759   SIMPSON                  ALAN                  145   07/26/2019   ACTIVE
  702   FLO.097863   JOHNSON                  DELRICK               145   07/26/2019   ACTIVE
 1396   FLO.125289   HOOVER                   ADAM                  145   07/26/2019   ACTIVE
 1785   FLO.130817   COLLINS                  JAMES                 145   07/26/2019   ACTIVE
 1874   FLO.131747   CAVAZOS                  JESUS                 145   07/26/2019   ACTIVE
 2030   FLO.133340   CUMMONS                  FRANCIS               145   07/26/2019   ACTIVE
 2129   FLO.134124   WILLIAMS                 JUSTIN                145   07/26/2019   ACTIVE
 2275   FLO.135289   HAMPTON                  ANTHONY               145   07/26/2019   ACTIVE
 2322   FLO.135831   NEWMAN                   WILLARD               145   07/26/2019   ACTIVE
 2740   FLO.151123   WINFIELD                 CHRISTINA             145   07/26/2019   ACTIVE
 2902   FLO.156036   GOSS                     DESHANA               145   07/26/2019   ACTIVE
 3027   FLO.157499   BRAND                    WILLIAM               145   07/26/2019   ACTIVE
 3365   FLO.168892   WALKER                   BRENDON               145   07/26/2019   ACTIVE
 3509   FLO.183609   WEATHERSBEE              RODNEY                145   07/26/2019   ACTIVE
 3807   FLO.196342   LESTER                   RAMON                 145   07/26/2019   ACTIVE
 3822   FLO.196684   MACK                     BRIAN                 145   07/26/2019   ACTIVE
 3905   FLO.198704   KIRKLAND                 JERMAINE              145   07/26/2019   ACTIVE
 4131   FLO.227472   BOYETT                   MATTHEW               145   07/26/2019   ACTIVE
 4295   FLO.268461   SHINGLES                 DEMOND                145   07/26/2019   ACTIVE
 4446   FLO.294831   MORRIS                   LARRY                 145   07/26/2019   ACTIVE
 4497   FLO.300319   WAITS                    CLARENCE              145   07/26/2019   ACTIVE
 4675   FLO.314355   RHODES                   MANDELL               145   07/26/2019   ACTIVE
 4845   FLO.348424   MCKNIGHT                 CEDRIC                145   07/26/2019   ACTIVE
 5046   FLO.374944   STEPHENS                 ROLAND                145   07/26/2019   ACTIVE
 5252   FLO.414574   MILIAN                   JOSE                  145   07/26/2019   ACTIVE
 5514   FLO.452232   FITZGERALD               JOHN                  145   07/26/2019   ACTIVE
 5606   FLO.462263   JACKSON                  KEITH                 145   07/26/2019   ACTIVE
 5762   FLO.482636   TILLMAN                  GARY                  145   07/26/2019   ACTIVE
 5777   FLO.488615   MORGAN                   EARNEST               145   07/26/2019   ACTIVE
 5827   FLO.499724   PRESSLEY                 RONALD                145   07/26/2019   ACTIVE
 6006   FLO.523875   PATTERSON                ALEXANDER             145   07/26/2019   ACTIVE
 6302   FLO.551593   ADAMS                    NEMO                  145   07/26/2019   ACTIVE
 6640   FLO.615172   EDWARDS                  CALVIN                145   07/26/2019   ACTIVE
 7103   FLO.713800   WILEY                    JERRY                 145   07/26/2019   ACTIVE
 7220   FLO.735739   SHINE                    CARNERI               145   07/26/2019   ACTIVE
 7292   FLO.752291   BASS                     BRETT                 145   07/26/2019   ACTIVE
 7560   FLO.789980   CHESTER                  JOHNNIE               145   07/26/2019   ACTIVE
 7571   FLO.791971   ANDREWS                  JAMES                 145   07/26/2019   ACTIVE
 7931   FLO.895621   LEE                      VERNON                145   07/26/2019   ACTIVE
 8461   FLO.991988   WHEELER                  JASON                 145   07/26/2019   ACTIVE
 8860   FLO.B02721   BERMUDEZ                 ERIC                  145   07/26/2019   ACTIVE
 9017   FLO.B05125   SIMS                     KENDRICK              145   07/26/2019   ACTIVE
 9362   FLO.B08518   SHATSKY                  MICHAEL               145   07/26/2019   ACTIVE
 9363   FLO.B08534   HUERTE                   VICTOR                145   07/26/2019   ACTIVE
 9599   FLO.B10243   WATSON                   MICHAL                145   07/26/2019   ACTIVE
 9766   FLO.B11428   MARIMON                  JUAN                  145   07/26/2019   ACTIVE
10137   FLO.B14256   CASON                    BRUCE                 145   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 73 of 230
10210   FLO.B14907   DOR                      RODRIGUE              145   07/26/2019   ACTIVE
10302   FLO.C00604   RAMIREZ-NINO             ADRIAN                145   07/26/2019   ACTIVE
10554   FLO.C03296   CORREA-SANCHEZ           CARLOS                145   07/26/2019   ACTIVE
10589   FLO.C03581   ELLIS                    AENRI                 145   07/26/2019   ACTIVE
10670   FLO.C04295   MOTATO                   DEIVE                 145   07/26/2019   ACTIVE
10733   FLO.C04876   ALLAMON                  GROVER                145   07/26/2019   ACTIVE
10844   FLO.C05671   WILLIAMS                 KEITTH                145   07/26/2019   ACTIVE
11101   FLO.C07526   FERRARO                  GREGORY               145   07/26/2019   ACTIVE
11151   FLO.C07911   CHARLES                  LEONCE                145   07/26/2019   ACTIVE
11397   FLO.C10177   MCCAULEY                 SHONTELL              145   07/26/2019   ACTIVE
11408   FLO.C10280   CRENSHAW                 JUSTIN                145   07/26/2019   ACTIVE
11504   FLO.C11283   FREITAS-VELEZ            OMAR                  145   07/26/2019   ACTIVE
12422   FLO.E32006   JANSON                   JAMES                 145   07/26/2019   ACTIVE
12544   FLO.E38748   LEWIS                    CASEY                 145   07/26/2019   ACTIVE
12631   FLO.E43363   PHILLIPS                 LEVI                  145   07/26/2019   ACTIVE
12699   FLO.E47159   GRAYSON                  TAVON                 145   07/26/2019   ACTIVE
12744   FLO.E49499   UNDERWOOD                CHRISTOPHER           145   07/26/2019   ACTIVE
12955   FLO.G10094   JOHNSON                  TODD                  145   07/26/2019   ACTIVE
13144   FLO.G19255   ZIPPERER                 DAVID                 145   07/26/2019   ACTIVE
13296   FLO.H02297   HENSON                   MICHAEL               145   07/26/2019   ACTIVE
13415   FLO.H10996   ANDREWS                  RONNIE                145   07/26/2019   ACTIVE
13449   FLO.H12791   BATTLES                  RODNEY                145   07/26/2019   ACTIVE
13516   FLO.H16885   PERRY                    TROY                  145   07/26/2019   ACTIVE
13832   FLO.H34330   CASTANEDA                MICHAEL               145   07/26/2019   ACTIVE
13891   FLO.H36360   MIDGETT                  JOEY                  145   07/26/2019   ACTIVE
14020   FLO.H42213   DEMORETA                 EDWARD                145   07/26/2019   ACTIVE
14119   FLO.H46839   COLEMAN                  JORDAN                145   07/26/2019   ACTIVE
14142   FLO.H48278   MURRAY                   RICHARD               145   07/26/2019   ACTIVE
14432   FLO.I41324   VANHORNE                 ANDRE                 145   07/26/2019   ACTIVE
14586   FLO.J05801   PERRY                    LIVINGSTON            145   07/26/2019   ACTIVE
14619   FLO.J07950   KAY                      PHIRATH               145   07/26/2019   ACTIVE
14880   FLO.J21733   SPIVEY                   MICHAEL               145   07/26/2019   ACTIVE
14982   FLO.J26862   STARKES                  GARRISON              145   07/26/2019   ACTIVE
15157   FLO.J34297   SHINGLER                 RONALD                145   07/26/2019   ACTIVE
15366   FLO.J40410   HUGGINS                  SAMUEL                145   07/26/2019   ACTIVE
15452   FLO.J42364   HOWARD                   MONTRAIL              145   07/26/2019   ACTIVE
15486   FLO.J43139   BLACK                    TRAVIS                145   07/26/2019   ACTIVE
15689   FLO.J48489   EDGINGTON                JAMEY                 145   07/26/2019   ACTIVE
15725   FLO.J50057   PETTWAY                  DEMETRIS              145   07/26/2019   ACTIVE
15744   FLO.J50737   BROOKS                   ANTHONY               145   07/26/2019   ACTIVE
15839   FLO.J55764   PADGETT                  JOSEPH                145   07/26/2019   ACTIVE
15850   FLO.J56159   NEWTON                   JOHN                  145   07/26/2019   ACTIVE
16095   FLO.K59072   GHENT                    ROBERT                145   07/26/2019   ACTIVE
16111   FLO.K60210   JACKSON                  SHERON                145   07/26/2019   ACTIVE
16135   FLO.K61076   COSTA                    RHIANNON              145   07/26/2019   ACTIVE
16274   FLO.K68899   STEWART                  MARK                  145   07/26/2019   ACTIVE
16567   FLO.K81972   STOCKERO                 SAM                   145   07/26/2019   ACTIVE
17094   FLO.L35738   BORNAMAN                 CORY                  145   07/26/2019   ACTIVE
17219   FLO.L44825   MICHEL                   RODNEY                145   07/26/2019   ACTIVE
17622   FLO.L71169   COBBIN                   TYRELL                145   07/26/2019   ACTIVE
17791   FLO.L82713   TAYLOR                   DEMETRIOUS            145   07/26/2019   ACTIVE
18065   FLO.M00614   MICKENS                  TWON                  145   07/26/2019   ACTIVE
18311   FLO.M19604   FRANQUE                  GILBERTO              145   07/26/2019   ACTIVE
18504   FLO.M34115   KNIGHT                   JAMES                 145   07/26/2019   ACTIVE
18520   FLO.M35123   MOSS                     ZABARIEL              145   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 74 of 230
18613   FLO.M41563   OMAQUE                   JUDE                  145   07/26/2019   ACTIVE
18625   FLO.M42181   AQUINO                   JUAN                  145   07/26/2019   ACTIVE
19283   FLO.M96161   ARROYO                   RUBEN                 145   07/26/2019   ACTIVE
19411   FLO.N07735   BELL                     MAURICE               145   07/26/2019   ACTIVE
20266   FLO.P27162   HARRELL                  ROBERT                145   07/26/2019   ACTIVE
20639   FLO.P44906   CAMERON                  JOSEPH                145   07/26/2019   ACTIVE
20768   FLO.P50242   LATNER                   WILLIAM               145   07/26/2019   ACTIVE
20970   FLO.Q05827   BAKER                    TYRONE                145   07/26/2019   ACTIVE
21061   FLO.Q13579   KAPUN                    RICHARD               145   07/26/2019   ACTIVE
21777   FLO.R30731   JENKINS                  LARRY                 145   07/26/2019   ACTIVE
21879   FLO.R37876   WELLING                  DAVID                 145   07/26/2019   ACTIVE
21909   FLO.R40449   KENLY                    JASON                 145   07/26/2019   ACTIVE
21926   FLO.R41328   BAXTER                   KENNETH               145   07/26/2019   ACTIVE
21954   FLO.R43491   ANDERSON                 ROBERT                145   07/26/2019   ACTIVE
22188   FLO.R57879   EASTERLING               SHANE                 145   07/26/2019   ACTIVE
22217   FLO.R59847   WILLOUGHBY               ROBERT                145   07/26/2019   ACTIVE
22268   FLO.R63379   WILLIAMS                 LEON                  145   07/26/2019   ACTIVE
22376   FLO.R69525   CALDWELL                 BRYAN                 145   07/26/2019   ACTIVE
22853   FLO.S23043   GALLOZA                  ELEUTERIO             145   07/26/2019   ACTIVE
23467   FLO.T23045   FRAZIER                  CHARLES               145   07/26/2019   ACTIVE
23547   FLO.T28371   SCRIVENS                 CEDRIC                145   07/26/2019   ACTIVE
23580   FLO.T30310   MOORE                    DORICE                145   07/26/2019   ACTIVE
23701   FLO.T36926   VAZQUEZ-VELAZQUEZ        JOSE                  145   07/26/2019   ACTIVE
23778   FLO.T41986   NOCK                     MICHAEL               145   07/26/2019   ACTIVE
23782   FLO.T42261   RUMBALL                  JOHN                  145   07/26/2019   ACTIVE
23933   FLO.T52180   MELENDEZ                 ERNESTO               145            .   TEMP ABS
24020   FLO.T57198   LOPEZ                    BENJAMIN              145   07/26/2019   ACTIVE
24484   FLO.T82503   EJAK                     AMER                  145   07/26/2019   ACTIVE
24610   FLO.U03321   EDGETTE                  BRIAN                 145   07/26/2019   ACTIVE
24649   FLO.U06285   EARHEART                 RONALD                145   07/26/2019   ACTIVE
24840   FLO.U19153   SULLIVAN                 DONALD                145   07/26/2019   ACTIVE
25032   FLO.U31208   JACKSON                  KENNETH               145   07/26/2019   ACTIVE
25086   FLO.U33689   GARCIA                   DANIEL                145   07/26/2019   ACTIVE
25349   FLO.U46055   CIAMPA                   CRYSTAL               145   07/26/2019   ACTIVE
25947   FLO.V28496   RANGEL                   JOSEPH                145   07/26/2019   ACTIVE
26227   FLO.V41014   SCOTT                    FREDDIE               145   07/26/2019   ACTIVE
26480   FLO.W10929   DONAHUE                  BRYAN                 145   07/26/2019   ACTIVE
26635   FLO.W22448   JEUNE                    JEFFERY               145   07/26/2019   ACTIVE
26980   FLO.W42257   HARVIN                   SHATEAC               145   07/26/2019   ACTIVE
26993   FLO.W42865   ROUNDTREE                DEONTE                145   07/26/2019   ACTIVE
27149   FLO.X05560   CASTILLO                 JUAN                  145   07/26/2019   ACTIVE
27182   FLO.X08393   LEWIS                    BROCK                 145   07/26/2019   ACTIVE
27243   FLO.X12929   MARQUIS                  ALEX                  145   07/26/2019   ACTIVE
27402   FLO.X26639   RUIZ                     SANTOS                145   07/26/2019   ACTIVE
27582   FLO.X41074   KERSEY                   JOHN                  145   07/26/2019   ACTIVE
27591   FLO.X41567   LOGSDON                  BART                  145   07/26/2019   ACTIVE
27709   FLO.X48103   ZARZUELA                 KENNY                 145   07/26/2019   ACTIVE
27716   FLO.X48411   CONTRERAS                JUAN                  145   07/26/2019   ACTIVE
27842   FLO.X55503   INGRAHAM                 DURICK                145   07/26/2019   ACTIVE
27844   FLO.X55544   UTILE                    MARCSENE              145   07/26/2019   ACTIVE
27893   FLO.X58096   STROTHERS                DOMINIQUE             145   07/26/2019   ACTIVE
27952   FLO.X60061   HART                     HORACE                145   07/26/2019   ACTIVE
28027   FLO.X64193   OPONT                    MOISE                 145   07/26/2019   ACTIVE
28663   FLO.Y03027   DORTCH                   JOHNTAY               145   07/26/2019   ACTIVE
28681   FLO.Y05104   GORYNSKI                 BRIAN                 145   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 75 of 230
29148   FLO.Y35664   WOFFORD                  TRISHA                145   07/26/2019   ACTIVE
29189   FLO.Y37328   WILLINGHAM               JOE                   145   07/26/2019   ACTIVE
29282   FLO.Y41314   SUTTON                   GREGORY               145   07/26/2019   ACTIVE
29602   FLO.Y57648   POSTASKI                 MICHELLE              145   07/26/2019   ACTIVE
 1543   FLO.128030   VALCIN                   ERODE                 146   07/26/2019   ACTIVE
 6186   FLO.540231   ALDAJUSTE                ASHLEY                146   07/26/2019   ACTIVE
 6502   FLO.581792   PELLETIER                JASON                 146   07/26/2019   ACTIVE
 9076   FLO.B05722   MURRAY                   ROGER                 146   07/26/2019   ACTIVE
17206   FLO.L44142   LECLAIRE                 JAMES                 146   07/26/2019   ACTIVE
19486   FLO.N12335   BALLARD                  ROSHUAN               146   07/26/2019   ACTIVE
23713   FLO.T37768   HERRING                  JARROD                146   07/26/2019   ACTIVE
24083   FLO.T61736   JENKINS                  LAURICE               146   07/26/2019   ACTIVE
24450   FLO.T80587   LIN                      CHUNPING              146   07/26/2019   ACTIVE
 4848   FLO.348608   PRIMUS                   MARLON                147   07/26/2019   ACTIVE
17912   FLO.L90507   TURNER                   HEZZON                147   07/26/2019   ACTIVE
18765   FLO.M50523   FROMETA                  ARCADIO               147   07/26/2019   ACTIVE
24893   FLO.U22693   COOK                     JAMES                 147   07/26/2019   ACTIVE
 9715   FLO.B11091   PUGH                     ANTHONY               148   07/26/2019   ACTIVE
16730   FLO.K89292   ALBRECHT                 GINA                  148   07/26/2019   ACTIVE
19385   FLO.N05870   DILWORTH                 TAMARIO               148   07/26/2019   ACTIVE
20237   FLO.P25451   MIDDLETON                DEVIN                 148   07/26/2019   ACTIVE
 3647   FLO.190275   MCENTYRE                 DERICK                149   07/26/2019   ACTIVE
11585   FLO.D06695   ESTRADA                  RICHARD               149   07/26/2019   ACTIVE
13881   FLO.H35961   RUIZ                     JOSE                  149   07/26/2019   ACTIVE
14160   FLO.I00189   MCCRAY                   ADAM                  149   07/26/2019   ACTIVE
19547   FLO.N15110   SOLIS                    JOSE                  149   07/26/2019   ACTIVE
19743   FLO.N23898   DOKUN                    TITILAYO              149   07/26/2019   ACTIVE
26024   FLO.V31881   ROTERT                   MICHAEL               149   07/26/2019   ACTIVE
   10   FLO.012902   ALDRICH                  LEVIS                 150   07/26/2019   ACTIVE
  126   FLO.043379   WEEMS                    ISAAC                 150   07/26/2019   ACTIVE
  241   FLO.060769   STEELE                   WILLIAM               150   07/26/2019   ACTIVE
  261   FLO.063236   SETTS                    BURT                  150   07/26/2019   ACTIVE
  679   FLO.096828   HUFFMAN                  CHRISTOPHER           150   07/26/2019   ACTIVE
  704   FLO.098390   BROWN                    FARRELL               150   07/26/2019   ACTIVE
  996   FLO.114342   BOYLE                    WILLIE                150   07/26/2019   ACTIVE
 1185   FLO.120538   MARKS                    CHARLES               150   07/26/2019   ACTIVE
 1365   FLO.124869   ARMEY                    JOHN                  150   07/26/2019   ACTIVE
 1388   FLO.125183   MORRISON                 JAMES                 150   07/26/2019   ACTIVE
 1622   FLO.129144   WILLIAMS                 CAMERON               150   07/26/2019   ACTIVE
 1632   FLO.129247   REESE                    JAMES                 150   07/26/2019   ACTIVE
 1792   FLO.130889   MCLAUGHLAN               BILLY                 150   07/26/2019   ACTIVE
 1806   FLO.130988   VELAZQUEZ                RICARDO               150   07/26/2019   ACTIVE
 1957   FLO.132645   SWEETING                 TELVIN                150   07/26/2019   ACTIVE
 2752   FLO.152247   COBB                     CHANTAY               150   07/26/2019   ACTIVE
 2815   FLO.154911   PRIDE                    MONICA                150   07/26/2019   ACTIVE
 2990   FLO.156936   HOLMES                   TYRA                  150   07/26/2019   ACTIVE
 3034   FLO.157601   DELLAPOLLA               SAMUEL                150   07/26/2019   ACTIVE
 3224   FLO.166408   MICKLER                  DAVID                 150   07/26/2019   ACTIVE
 3508   FLO.183427   MACK                     CRAIG                 150   07/26/2019   ACTIVE
 3533   FLO.184702   MATHIS                   RODERICK              150   07/26/2019   ACTIVE
 3626   FLO.189267   WASHINGTON               DEMETRIUS             150   07/26/2019   ACTIVE
 4559   FLO.305211   LONG                     DENNIS                150   07/26/2019   ACTIVE
 4815   FLO.344763   BOUEY                    DWIGHT                150   07/26/2019   ACTIVE
 5067   FLO.376993   MAY                      KEVIN                 150   07/26/2019   ACTIVE
 5182   FLO.396264   MOSELEY                  JEFFREY               150   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 76 of 230
 5260   FLO.416181   MILLER                   ALBERT                150   07/26/2019   ACTIVE
 5311   FLO.423533   ROLO                     JORGE                 150   07/26/2019   ACTIVE
 5489   FLO.450037   LEMORIN                  ROLIN                 150   07/26/2019   ACTIVE
 5527   FLO.454052   ALCINE                   ROMANE                150   07/26/2019   ACTIVE
 5717   FLO.472548   DIAZ                     AVISSMAEL             150   07/26/2019   ACTIVE
 5748   FLO.478837   GRANT                    MELDON                150   07/26/2019   ACTIVE
 5794   FLO.492768   TAYLOR                   MARLON                150   07/26/2019   ACTIVE
 6321   FLO.553221   DEJESUS                  WILLIAM               150   07/26/2019   ACTIVE
 6526   FLO.583716   GUTIERREZ                ALONZO                150   07/26/2019   ACTIVE
 6666   FLO.619252   KAILING                  MICHAEL               150   07/26/2019   ACTIVE
 7256   FLO.746867   BELLAMY                  GEORGE                150   07/26/2019   ACTIVE
 7262   FLO.747526   HAMILTON                 WILLIAM               150   07/26/2019   ACTIVE
 7278   FLO.749494   DAVIS                    REGIONAL              150   07/26/2019   ACTIVE
 7497   FLO.780961   BOLER                    AFGHARI               150   07/26/2019   ACTIVE
 7545   FLO.788206   LOVELESS                 MICHAEL               150   07/26/2019   ACTIVE
 7551   FLO.788636   CHASE                    LEONARD               150   07/26/2019   ACTIVE
 7863   FLO.885150   HARRIS                   THEODIS               150   07/26/2019   ACTIVE
 7969   FLO.899196   ROLLE                    TYRONE                150   07/26/2019   ACTIVE
 8419   FLO.986319   COATES                   JERRY                 150   07/26/2019   ACTIVE
 8601   FLO.A50863   CHEVALIER                PHILLIP               150   07/26/2019   ACTIVE
 8724   FLO.A51785   WHITING                  TOBIAS                150   07/26/2019   ACTIVE
 8832   FLO.B02167   ROMERO                   ADDY                  150   07/26/2019   ACTIVE
 8853   FLO.B02632   JOSEPH                   GREGORY               150   07/26/2019   ACTIVE
 8942   FLO.B04036   ROSACAMACHO              JUAN                  150   07/26/2019   ACTIVE
 9050   FLO.B05476   EAFFORD                  KENNETH               150   07/26/2019   ACTIVE
 9252   FLO.B07537   YOUNG                    LESLIE                150   07/26/2019   ACTIVE
 9404   FLO.B08862   LOPEZ                    DARWIN                150   07/26/2019   ACTIVE
 9433   FLO.B09068   JACKSON                  RICHARD               150   07/26/2019   ACTIVE
 9496   FLO.B09534   COLWELL                  VINCENT               150   07/26/2019   ACTIVE
 9547   FLO.B09912   WEINGARTEN               JONAH                 150   07/26/2019   ACTIVE
 9618   FLO.B10417   CARMONA                  WASHINGTON            150   07/26/2019   ACTIVE
10123   FLO.B14157   JIMENEZ                  JONATHAN              150   07/26/2019   ACTIVE
10227   FLO.B15105   JUAN                     JOHN                  150   07/26/2019   ACTIVE
10229   FLO.B15125   MASFERRER                CHRISTOPHER           150   07/26/2019   ACTIVE
10868   FLO.C05818   LAWRENCE                 RANDOLPH              150   07/26/2019   ACTIVE
10962   FLO.C06517   HAHN                     SCOTT                 150   07/26/2019   ACTIVE
10964   FLO.C06528   WORKMAN                  STEPHEN               150   07/26/2019   ACTIVE
11094   FLO.C07460   COOK                     MATTHEW               150   07/26/2019   ACTIVE
11107   FLO.C07572   REYNOLDS                 COREY                 150            .   TEMP ABS
11120   FLO.C07642   CHINO-RONQUILLO          GREGORIO              150            .   TEMP ABS
11171   FLO.C08115   KRAMER                   ANDREW                150            .   TEMP ABS
11201   FLO.C08396   MARQUEZ-MOREJON          MAYKEL                150   07/26/2019   ACTIVE
11229   FLO.C08531   ROAN                     BUCK                  150   07/26/2019   ACTIVE
11242   FLO.C08656   CRAM                     JOHN                  150   07/26/2019   ACTIVE
11476   FLO.C10918   JACKSON                  BRUCE                 150   07/26/2019   ACTIVE
11517   FLO.C11405   SOUTHALL                 FREDDIE               150   07/26/2019   ACTIVE
11627   FLO.D12054   HARRISON                 KENYON                150   07/26/2019   ACTIVE
11893   FLO.D57506   ARZOLA                   LUIS                  150   07/26/2019   ACTIVE
12035   FLO.E05152   SMALLWOOD                JUAN                  150   07/26/2019   ACTIVE
12293   FLO.E23911   SUMRALL                  CLAYTON               150   07/26/2019   ACTIVE
12346   FLO.E27054   BLAUGH                   JEFFERY               150   07/26/2019   ACTIVE
12532   FLO.E37990   ROSS                     NICHOLAS              150   07/26/2019   ACTIVE
12537   FLO.E38448   HAMILTON                 GABRIEL               150   07/26/2019   ACTIVE
12637   FLO.E43639   STEPHENS                 DEONTRAE              150   07/26/2019   ACTIVE
12648   FLO.E44094   LEMIEUX                  RENE                  150   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 77 of 230
12787   FLO.E52986   SOLA                     GAVIN                 150   07/26/2019   ACTIVE
13055   FLO.G15438   DANIELS                  ISHMAEL               150   07/26/2019   ACTIVE
13258   FLO.G25032   PARKER                   MICHAEL               150   07/26/2019   ACTIVE
13284   FLO.H00604   FLYE                     CLAUDE                150   07/26/2019   ACTIVE
13435   FLO.H12181   ADAMS                    TIMOTHY               150   07/26/2019   ACTIVE
13478   FLO.H14680   RUST                     JOSE                  150   07/26/2019   ACTIVE
13722   FLO.H29508   BOZEMAN                  GREATLEN              150   07/26/2019   ACTIVE
13970   FLO.H39654   STEVERSON                DAVID                 150   07/26/2019   ACTIVE
14033   FLO.H42702   SMITH                    KENEISHA              150   07/26/2019   ACTIVE
14148   FLO.H49306   BROWN                    ERIC                  150   07/26/2019   ACTIVE
14176   FLO.I00939   JACKSON                  JAMES                 150   07/26/2019   ACTIVE
14231   FLO.I04137   WINCHESTER               ANTHONY               150   07/26/2019   ACTIVE
14369   FLO.I12352   TOWNSEND                 DWIGHT                150   07/26/2019   ACTIVE
14499   FLO.J00305   STEWARD                  CHRISTOPHER           150   07/26/2019   ACTIVE
14517   FLO.J01833   FULTON                   DERRICK               150   07/26/2019   ACTIVE
14519   FLO.J01968   PATTERSON                FREDDIE               150   07/26/2019   ACTIVE
14600   FLO.J06430   ROGERS                   DAVID                 150   07/26/2019   ACTIVE
14603   FLO.J06496   BROWN                    MICHAEL               150   07/26/2019   ACTIVE
14912   FLO.J23390   LOWERY                   JOSHUA                150   07/26/2019   ACTIVE
14994   FLO.J27677   MEDDLER                  ANTOINE               150   07/26/2019   ACTIVE
15194   FLO.J35802   MCCAULEY                 COREY                 150   07/26/2019   ACTIVE
15317   FLO.J39155   FELTON                   THOMAS                150   07/26/2019   ACTIVE
15328   FLO.J39354   DONAHUE                  JUSTIN                150   07/26/2019   ACTIVE
15427   FLO.J41939   SAMUEL                   RODNEY                150   07/26/2019   ACTIVE
15523   FLO.J44166   WRIGHT                   JOCOLBIE              150   07/26/2019   ACTIVE
15592   FLO.J45842   BOAN                     TRENT                 150   07/26/2019   ACTIVE
15672   FLO.J48047   PATTON                   ALEXANDER             150   07/26/2019   ACTIVE
15695   FLO.J48752   RAMIREZ                  JEHU                  150   07/26/2019   ACTIVE
15781   FLO.J52592   COPES                    JOSHUA                150   07/26/2019   ACTIVE
15784   FLO.J52634   VEREEN                   LOUIS                 150   07/26/2019   ACTIVE
15864   FLO.J56630   DAVIS                    KARLA                 150   07/26/2019   ACTIVE
16034   FLO.K53694   SANDERS                  MISHA                 150   07/26/2019   ACTIVE
16100   FLO.K59576   URBINA                   ENRIQUE               150   07/26/2019   ACTIVE
16106   FLO.K60026   HODGE                    LARISHA               150   07/26/2019   ACTIVE
16142   FLO.K61449   GILLIS                   JASON                 150   07/26/2019   ACTIVE
16195   FLO.K64638   MALINOWSKI               RYAN                  150   07/26/2019   ACTIVE
16224   FLO.K65998   PARR                     ANTHONY               150   07/26/2019   ACTIVE
16233   FLO.K66688   DAVIS                    WILLIE                150   07/26/2019   ACTIVE
16332   FLO.K71743   OLIVA                    ALEXEY                150   07/26/2019   ACTIVE
16826   FLO.L07848   BUTLER                   RAYMOND               150   07/26/2019   ACTIVE
16883   FLO.L13906   DEMPS                    BRANDON               150   07/26/2019   ACTIVE
17025   FLO.L29150   MARSHALL                 JENNIFER              150   07/26/2019   ACTIVE
17216   FLO.L44617   MACHADO                  JOSEPH                150   07/26/2019   ACTIVE
17437   FLO.L58906   TELAMY                   PAULIUS               150   07/26/2019   ACTIVE
17613   FLO.L70602   BROWN                    MICHAEL               150   07/26/2019   ACTIVE
17761   FLO.L79961   NOEL                     MICHAEL               150   07/26/2019   ACTIVE
17821   FLO.L84552   OWENS                    DWAYNE                150   07/26/2019   ACTIVE
17980   FLO.L94664   GRAHAM                   JOSEPH                150   07/26/2019   ACTIVE
18066   FLO.M00668   TYMES                    JOSEPH                150   07/26/2019   ACTIVE
18141   FLO.M06494   THOMAS                   DARIUS                150   07/26/2019   ACTIVE
18188   FLO.M10248   DESIRE                   JAMIE                 150   07/26/2019   ACTIVE
18531   FLO.M35855   JOHNSON                  MELVIN                150   07/26/2019   ACTIVE
18630   FLO.M42440   CHAVECO                  JASON                 150   07/26/2019   ACTIVE
18783   FLO.M51612   BOCIO                    MISAEL                150   07/26/2019   ACTIVE
18799   FLO.M52761   DARLING                  DAMON                 150   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 78 of 230
18854   FLO.M56167   ESPINOSA                 HUMBERTO              150   07/26/2019   ACTIVE
19337   FLO.N02926   HARRELL                  CHRISTOPHER           150   07/26/2019   ACTIVE
19380   FLO.N05781   BURKE                    MELVIN                150   07/26/2019   ACTIVE
19952   FLO.P02067   MANNING                  RICHARD               150   07/26/2019   ACTIVE
20412   FLO.P35300   STEVENSON                BILLY                 150   07/26/2019   ACTIVE
20951   FLO.Q03851   FALCON                   REBECCA               150            .   TEMP ABS
21232   FLO.Q23155   SIGNOROTTI               MAUREEN               150   07/26/2019   ACTIVE
21564   FLO.R14821   SMIT                     JACQUELINE            150   07/26/2019   ACTIVE
21711   FLO.R26009   MCCRAY                   EMANUELL              150   07/26/2019   ACTIVE
21871   FLO.R37403   WILSON                   DOMINIQUE             150   07/26/2019   ACTIVE
21894   FLO.R39255   TYLER                    GILBERT               150   07/26/2019   ACTIVE
22320   FLO.R66058   JOHNSON                  LAUREN                150   07/26/2019   ACTIVE
22583   FLO.S03630   GALLAGHER                CURTIS                150   07/26/2019   ACTIVE
22611   FLO.S05766   CLARIDY                  CEDRIC                150   07/26/2019   ACTIVE
22658   FLO.S09417   MASIAS                   NICKOLAS              150   07/26/2019   ACTIVE
22691   FLO.S11843   SANCHEZ                  SELESTINO             150   07/26/2019   ACTIVE
22998   FLO.S29182   ROBLERO                  EBER                  150   07/26/2019   ACTIVE
23044   FLO.S30905   PEREZ                    ANTHONY               150   07/26/2019   ACTIVE
23076   FLO.S32842   JOSEPH                   TOMAS                 150   07/26/2019   ACTIVE
23275   FLO.T09409   BURKE                    APRIL                 150   07/26/2019   ACTIVE
23543   FLO.T28292   MARTIN                   WILLIAM               150   07/26/2019   ACTIVE
23553   FLO.T28750   SMITH                    CURTIS                150   07/26/2019   ACTIVE
23968   FLO.T54299   HAZLETT                  KEVIN                 150   07/26/2019   ACTIVE
23986   FLO.T55401   AGUILAR                  JOSE                  150   07/26/2019   ACTIVE
24077   FLO.T61394   JAMES                    SAMUEL                150   07/26/2019   ACTIVE
24097   FLO.T62720   STEWART                  JAVAREIA              150   07/26/2019   ACTIVE
24113   FLO.T63779   CARRIER                  GENTRY                150   07/26/2019   ACTIVE
24225   FLO.T69978   JORDAN                   PARISH                150   07/26/2019   ACTIVE
24372   FLO.T77199   TREJO                    OSCAR                 150   07/26/2019   ACTIVE
24511   FLO.T84620   MERIDA                   WILLIAM               150   07/26/2019   ACTIVE
24653   FLO.U06420   EICHHORN                 JERAMIE               150   07/26/2019   ACTIVE
24664   FLO.U07458   CASTEEL                  JAMMY                 150   07/26/2019   ACTIVE
24772   FLO.U14752   PHILLIPS                 OSCAR                 150   07/26/2019   ACTIVE
25012   FLO.U29467   CHATMAN                  JERRY                 150   07/26/2019   ACTIVE
25340   FLO.U45698   FINN                     KENNETH               150   07/26/2019   ACTIVE
25385   FLO.U47620   SMITH                    TIMOTHY               150   07/26/2019   ACTIVE
25429   FLO.U50065   NEWTON                   JAMES                 150   07/26/2019   ACTIVE
25591   FLO.V08246   ROCK                     CHRISTOPHER           150   07/26/2019   ACTIVE
25623   FLO.V09992   CLARK                    ROBERT                150   07/26/2019   ACTIVE
25650   FLO.V11961   BODIFORD                 ANDREW                150   07/26/2019   ACTIVE
25677   FLO.V12932   AXON                     MARK                  150   07/26/2019   ACTIVE
25744   FLO.V17316   JIMENEZ                  ANIBAL                150   07/26/2019   ACTIVE
25747   FLO.V17459   CLARK                    ALBERT                150   07/26/2019   ACTIVE
25893   FLO.V26087   SMITH                    FREDRICK              150   07/26/2019   ACTIVE
26248   FLO.V42441   ESPINAL                  JONATHAN              150   07/26/2019   ACTIVE
26250   FLO.V42612   SOTO                     FRANK                 150   07/26/2019   ACTIVE
26274   FLO.V43761   TUCKER                   CLAYTON               150   07/26/2019   ACTIVE
26333   FLO.V48508   GORGAS                   ROBERT                150   07/26/2019   ACTIVE
26532   FLO.W15018   LAKE                     ISRAEL                150   07/26/2019   ACTIVE
26647   FLO.W23484   ALMENDARES               WALTER                150   07/26/2019   ACTIVE
26775   FLO.W31721   ADDERLY                  EDDIE                 150   07/26/2019   ACTIVE
27051   FLO.W46863   WALLACE                  JAMES                 150   07/26/2019   ACTIVE
27180   FLO.X08366   HARRIS                   MICHAEL               150   07/26/2019   ACTIVE
27329   FLO.X20542   FLANAGAN                 BRIAN                 150   07/26/2019   ACTIVE
27364   FLO.X23288   RAMIREZ                  ANGEL                 150   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 79 of 230
27535   FLO.X37057   BOWES                    TODD                  150   07/26/2019   ACTIVE
27666   FLO.X46018   MORRILL                  JASON                 150   07/26/2019   ACTIVE
27883   FLO.X57738   HILAIRE                  JONATHAN              150   07/26/2019   ACTIVE
28246   FLO.X73733   MARRERO                  JULIO                 150   07/26/2019   ACTIVE
28290   FLO.X75616   CASTRO                   NATHANIEL             150   07/26/2019   ACTIVE
28481   FLO.X83621   WILLIAMS                 ROBERT                150   07/26/2019   ACTIVE
28507   FLO.X85356   YEANUE                   YEEFAN                150   07/26/2019   ACTIVE
28564   FLO.X89594   DUDLEY                   MICHAEL               150   07/26/2019   ACTIVE
28678   FLO.Y04651   FIGUEROA                 RENE                  150   07/26/2019   ACTIVE
28696   FLO.Y06528   OLVERA                   EMANUEL               150   07/26/2019   ACTIVE
28700   FLO.Y06911   LEEMING                  TIMOTHY               150   07/26/2019   ACTIVE
28886   FLO.Y20437   NUNEZ                    BALDOMERO             150   07/26/2019   ACTIVE
29118   FLO.Y34053   WILLIAMS                 JAMES                 150   07/26/2019   ACTIVE
29284   FLO.Y41405   TOMPKINS                 MICHAEL               150   07/26/2019   ACTIVE
 5442   FLO.444213   HODGE                    DWIGHT                151   07/26/2019   ACTIVE
 8745   FLO.B00019   LOPEZ                    ERICK                 151   07/26/2019   ACTIVE
12020   FLO.E04319   PERREAULT                MICHAEL               151   07/26/2019   ACTIVE
13122   FLO.G18203   HENDERSON                HILLARY               151   07/26/2019   ACTIVE
13872   FLO.H35671   ASCENCIO                 MARK                  151   07/26/2019   ACTIVE
25123   FLO.U35750   REYNOLDS                 KENNETH               151   07/26/2019   ACTIVE
25517   FLO.V03414   BLYTHE                   EUGENE                151   07/26/2019   ACTIVE
17365   FLO.L54306   BAUTISTA                 SANDREW               152   07/26/2019   ACTIVE
19398   FLO.N06658   TAYLOR                   JACOB                 152   07/26/2019   ACTIVE
28977   FLO.Y26394   CASEY                    JOHN                  152   07/26/2019   ACTIVE
 7283   FLO.750185   MILLER                   JERRY                 153   07/26/2019   ACTIVE
13667   FLO.H26200   HILL                     CHESTER               153   07/26/2019   ACTIVE
19626   FLO.N19861   CAMPBELL                 RUFUS                 153   07/26/2019   ACTIVE
20949   FLO.Q03729   MATHES                   PHILLIP               153   07/26/2019   ACTIVE
25570   FLO.V06750   GRICE                    RICHARD               153   07/26/2019   ACTIVE
27449   FLO.X30549   CASTRO                   JAVIER                153   07/26/2019   ACTIVE
29210   FLO.Y38230   MARGE                    BRANDON               153   07/26/2019   ACTIVE
  137   FLO.045081   LEWIS                    MICHAEL               154   07/26/2019   ACTIVE
 3075   FLO.162311   STAHL                    DAYLE                 154   07/26/2019   ACTIVE
   54   FLO.029381   BORGES                   ROY                   155   07/26/2019   ACTIVE
  380   FLO.075307   MACK                     REHOLGA               155   07/26/2019   ACTIVE
  555   FLO.089244   BROWN                    ULYSSES               155   07/26/2019   ACTIVE
  594   FLO.091591   MELTON                   JEFFREY               155   07/26/2019   ACTIVE
  676   FLO.096344   CRAIN                    WILLIE                155   07/26/2019   ACTIVE
  763   FLO.101451   WILLIAMS                 JESSE                 155   07/26/2019   ACTIVE
 1029   FLO.115287   EDMUNDS                  ALAN                  155   07/26/2019   ACTIVE
 1054   FLO.115966   BEATON                   JOHNNY                155   07/26/2019   ACTIVE
 1078   FLO.116873   GEOPPO                   STEPHEN               155   07/26/2019   ACTIVE
 1105   FLO.117895   DESUE                    JULIAN                155   07/26/2019   ACTIVE
 1422   FLO.125950   JACKSON                  ANTUAN                155   07/26/2019   ACTIVE
 1706   FLO.130162   LOSOYA                   JUAN                  155   07/26/2019   ACTIVE
 1735   FLO.130373   JAMES                    FELTON                155   07/26/2019   ACTIVE
 1830   FLO.131302   WALKER                   ORIN                  155   07/26/2019   ACTIVE
 1989   FLO.132909   FERNANDEZ-ALAMO          JONATHAN              155   07/26/2019   ACTIVE
 2125   FLO.134099   PORCH                    ZACHARY               155   07/26/2019   ACTIVE
 2280   FLO.135320   MEGOIS                   TYLER                 155   07/26/2019   ACTIVE
 2380   FLO.137613   COLLINS                  TERRY                 155   07/26/2019   ACTIVE
 2571   FLO.148315   WALLACE                  JARROD                155   07/26/2019   ACTIVE
 2636   FLO.148825   SMITH                    CAMERON               155   07/26/2019   ACTIVE
 2688   FLO.149436   WILSON                   BRIAN                 155   07/26/2019   ACTIVE
 2690   FLO.149444   BRYANT                   DEANGELO              155   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 80 of 230
 3282   FLO.167409   REYES                    EDWIN                 155   07/26/2019   ACTIVE
 3370   FLO.169121   BURCH                    RANDALL               155   07/26/2019   ACTIVE
 3448   FLO.180310   MANUEL                   GEORGE                155   07/26/2019   ACTIVE
 3460   FLO.180736   ROBINSON                 CHARLES               155            .   TEMP ABS
 3696   FLO.192675   CHANDLER                 BERRY                 155   07/26/2019   ACTIVE
 3795   FLO.195954   PROPHETE                 RICHEEN               155   07/26/2019   ACTIVE
 3802   FLO.196235   WHITE                    NICKOLAS              155            .   TEMP ABS
 3917   FLO.199046   SUAZO                    JULIO                 155   07/26/2019   ACTIVE
 4209   FLO.254572   STILES                   CHRISTOPHER           155   07/26/2019   ACTIVE
 4385   FLO.286453   SMART                    ZACHARY               155   07/26/2019   ACTIVE
 4592   FLO.307366   WILLIAMS                 LANORRIS              155   07/26/2019   ACTIVE
 5623   FLO.464462   JONES                    CARRIE                155   07/26/2019   ACTIVE
 5668   FLO.468927   HIGHSMITH                AMY                   155   07/26/2019   ACTIVE
 6020   FLO.524937   BROWN                    DAVE                  155   07/26/2019   ACTIVE
 6038   FLO.526251   SHERMAN                  NORMAN                155   07/26/2019   ACTIVE
 6433   FLO.568142   GRIMES                   ANTINO                155   07/26/2019   ACTIVE
 6762   FLO.638813   MURRAY                   THOLONIOUS            155   07/26/2019   ACTIVE
 7023   FLO.702363   SCOTT                    REGGIE                155   07/26/2019   ACTIVE
 8024   FLO.910610   NIXON                    JOE                   155   07/26/2019   ACTIVE
 8060   FLO.922209   SMITH                    ROBERT                155   07/26/2019   ACTIVE
 8148   FLO.951775   VARGAS                   ELLIOTT               155   07/26/2019   ACTIVE
 8791   FLO.B01153   PANTOJA                  JERONIMO              155   07/26/2019   ACTIVE
 8895   FLO.B03327   BUTLER                   GARY                  155   07/26/2019   ACTIVE
 8997   FLO.B04945   CARVAJALINO              ANDRES                155   07/26/2019   ACTIVE
 9169   FLO.B06713   PEDRAZA                  MIGUEL                155   07/26/2019   ACTIVE
 9330   FLO.B08305   LEAL-VAZQUEZ             ERNESTO               155   07/26/2019   ACTIVE
 9731   FLO.B11176   CALA                     MIGUEL                155   07/26/2019   ACTIVE
 9765   FLO.B11422   NWAMAH                   BRAYSHUN              155   07/26/2019   ACTIVE
10568   FLO.C03434   RUSSELL                  ADRIAN                155   07/26/2019   ACTIVE
10647   FLO.C04126   CARR                     DERRICK               155   07/26/2019   ACTIVE
11116   FLO.C07613   RECTOR                   JOHN                  155   07/26/2019   ACTIVE
11326   FLO.C09477   BARINES                  GABRIEL               155   07/26/2019   ACTIVE
11711   FLO.D27089   SCOTT                    KENNETH               155   07/26/2019   ACTIVE
11798   FLO.D39104   MCMURRAY                 KAYLA                 155   07/26/2019   ACTIVE
11883   FLO.D51652   DEMBINSKI                AMY                   155   07/26/2019   ACTIVE
11980   FLO.E00985   GOODWINE                 JONATHAN              155   07/26/2019   ACTIVE
12335   FLO.E26234   PATTERSON                REGINALD              155   07/26/2019   ACTIVE
12611   FLO.E42384   BRAYNARD                 HERBERT               155   07/26/2019   ACTIVE
13224   FLO.G22602   HAAS                     JUSTIN                155   07/26/2019   ACTIVE
13319   FLO.H04566   CARTER                   LONNIE                155   07/26/2019   ACTIVE
13381   FLO.H08504   MULLINS                  TYLO                  155   07/26/2019   ACTIVE
13541   FLO.H18159   HENDERSON                BRIAN                 155   07/26/2019   ACTIVE
13623   FLO.H23682   BLUE                     ERASTIOUS             155   07/26/2019   ACTIVE
13651   FLO.H25423   BAILEY                   KRISTOPHER            155   07/26/2019   ACTIVE
14091   FLO.H45017   AMICK                    JEFFREY               155   07/26/2019   ACTIVE
14307   FLO.I09176   BROOKER                  ERIC                  155   07/26/2019   ACTIVE
14403   FLO.I14388   HAENISCH                 ERIC                  155   07/26/2019   ACTIVE
14405   FLO.I14730   DAVIS                    SHAYON                155   07/26/2019   ACTIVE
14489   FLO.I51165   RAMOS                    MARCOS                155   07/26/2019   ACTIVE
14533   FLO.J02611   DAVIS                    WILLIE                155   07/26/2019   ACTIVE
14653   FLO.J09364   MAYZE                    CARL                  155   07/26/2019   ACTIVE
14803   FLO.J17589   FRAZIER                  VANITA                155   07/26/2019   ACTIVE
14878   FLO.J21661   LIGHT                    KEVIN                 155   07/26/2019   ACTIVE
15047   FLO.J30129   KELSEY                   THOMAS                155   07/26/2019   ACTIVE
15160   FLO.J34490   GRAHAM                   JEREMY                155   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 81 of 230
15566   FLO.J45081   COCKRUM                  DONMONIQUE            155   07/26/2019   ACTIVE
15677   FLO.J48171   SIMMONS                  JOSEPH                155   07/26/2019   ACTIVE
15783   FLO.J52613   JOHNSTON                 ANDREW                155   07/26/2019   ACTIVE
16130   FLO.K60997   HUDSON                   JOE                   155   07/26/2019   ACTIVE
16210   FLO.K65377   KING                     LARRY                 155   07/26/2019   ACTIVE
16368   FLO.K73637   MULLINS                  DANIEL                155   07/26/2019   ACTIVE
16472   FLO.K77599   LOPEZ                    JAVIER                155   07/26/2019   ACTIVE
16569   FLO.K82034   BEATY                    WADE                  155   07/26/2019   ACTIVE
16792   FLO.L03988   ROLAND                   JAQUEZ                155   07/26/2019   ACTIVE
17135   FLO.L38945   SANCHEZ                  JOSE                  155   07/26/2019   ACTIVE
17141   FLO.L39283   JAMES                    RAHKIEM               155   07/26/2019   ACTIVE
17257   FLO.L47494   JOHNSON                  JASON                 155   07/26/2019   ACTIVE
18153   FLO.M07152   YOUNG                    TED                   155   07/26/2019   ACTIVE
18294   FLO.M18437   MOLINA                   JUAN                  155   07/26/2019   ACTIVE
18350   FLO.M22640   MARTINEZ                 FREDDY                155   07/26/2019   ACTIVE
18546   FLO.M36765   BERMUDEZ                 JAVIER                155   07/26/2019   ACTIVE
18657   FLO.M43697   STANIS                   WILFRIS               155   07/26/2019   ACTIVE
19016   FLO.M66295   MAIRS                    ODONAHUE              155   07/26/2019   ACTIVE
19029   FLO.M66942   MOORE                    BARON                 155   07/26/2019   ACTIVE
19257   FLO.M89616   JARAMILLO                ASUNCION              155   07/26/2019   ACTIVE
19699   FLO.N22446   ALLEN                    PIERRE                155   07/26/2019   ACTIVE
19915   FLO.N30568   RILEY                    CALVIN                155   07/26/2019   ACTIVE
20058   FLO.P10503   MODLEY                   DEMETRIUS             155   07/26/2019   ACTIVE
20507   FLO.P39708   KIRKLAND                 RONALD                155   07/26/2019   ACTIVE
20570   FLO.P41865   HALL                     ROBERT                155   07/26/2019   ACTIVE
20609   FLO.P43574   BLOUNT                   GEORGE                155   07/26/2019   ACTIVE
20635   FLO.P44879   TORREY                   MICHAEL               155   07/26/2019   ACTIVE
20681   FLO.P46705   LEE                      HEATHER               155   07/26/2019   ACTIVE
20831   FLO.P53489   PARKER                   ZACKARY               155   07/26/2019   ACTIVE
21685   FLO.R23611   LUCAS                    JOSEPH                155   07/26/2019   ACTIVE
21826   FLO.R34059   RAMSEUR                  JAMIE                 155   07/26/2019   ACTIVE
21920   FLO.R40940   VANN                     YAMIN                 155   07/26/2019   ACTIVE
21938   FLO.R42013   INSPRUCKER               JOSHUA                155   07/26/2019   ACTIVE
22145   FLO.R55183   MCKNIGHT                 LETRELL               155   07/26/2019   ACTIVE
22863   FLO.S23554   BROWN                    WILLIAM               155   07/26/2019   ACTIVE
23544   FLO.T28320   FERRER                   JUAN                  155   07/26/2019   ACTIVE
23563   FLO.T29294   JOHNSON                  MARTIN                155   07/26/2019   ACTIVE
23647   FLO.T33906   WELCH                    AKEEM                 155            .   TEMP ABS
23885   FLO.T49278   JOHNSON                  MICHAEL               155   07/26/2019   ACTIVE
23959   FLO.T53777   FLORES                   JASON                 155   07/26/2019   ACTIVE
24064   FLO.T60817   RUSSELL                  FREDERICK             155   07/26/2019   ACTIVE
24535   FLO.T87634   SHAKES                   KURAN                 155   07/26/2019   ACTIVE
24539   FLO.T88198   JAMES                    JASON                 155   07/26/2019   ACTIVE
24940   FLO.U25140   MCWILLIAMS               JOSEPH                155   07/26/2019   ACTIVE
25011   FLO.U29388   FEHER                    MICHAEL               155   07/26/2019   ACTIVE
25162   FLO.U37434   BEAM                     DAVID                 155   07/26/2019   ACTIVE
25253   FLO.U41877   COBB                     JACQUELLA             155   07/26/2019   ACTIVE
25295   FLO.U43502   STERLING                 CURTIS                155   07/26/2019   ACTIVE
25421   FLO.U49643   LACASPER                 JACOB                 155   07/26/2019   ACTIVE
25449   FLO.U51925   DIXON                    BRYAN                 155   07/26/2019   ACTIVE
25536   FLO.V04588   JOYCE                    THOMAS                155   07/26/2019   ACTIVE
25666   FLO.V12610   BECHARD                  RYAN                  155   07/26/2019   ACTIVE
25678   FLO.V12957   ANDERSON                 RICHARD               155   07/26/2019   ACTIVE
25851   FLO.V24042   BRADSHAW                 RUSSELL               155   07/26/2019   ACTIVE
26091   FLO.V35048   GRAY                     LAMIR                 155   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 82 of 230
26094   FLO.V35319   PITTS                    DAVID                 155   07/26/2019   ACTIVE
26674   FLO.W25102   WEST                     ARTAVIOUS             155   07/26/2019   ACTIVE
26687   FLO.W25868   POWELL                   QUENTIN               155   07/26/2019   ACTIVE
26815   FLO.W34155   WILSON                   DEANDRE               155   07/26/2019   ACTIVE
27148   FLO.X05523   DANIELS                  JOSHUA                155   07/26/2019   ACTIVE
27397   FLO.X26180   GAINER                   TORRI                 155   07/26/2019   ACTIVE
27405   FLO.X26989   CRUZ                     JOEL                  155   07/26/2019   ACTIVE
27512   FLO.X35475   REESE                    MICHAEL               155   07/26/2019   ACTIVE
27558   FLO.X39629   SILVA                    LUIS                  155            .   TEMP ABS
27847   FLO.X55710   EAFORD                   DURVELLE              155   07/26/2019   ACTIVE
27870   FLO.X57005   SANTIAGO                 ROBERTO               155   07/26/2019   ACTIVE
27923   FLO.X59037   PEREZ                    ALEXIS                155   07/26/2019   ACTIVE
28002   FLO.X62600   AYALA                    HERIBERTO             155   07/26/2019   ACTIVE
28176   FLO.X70778   PITTS                    LURON                 155   07/26/2019   ACTIVE
28361   FLO.X78550   SEARS                    RONALD                155   07/26/2019   ACTIVE
28794   FLO.Y14707   SAUNDERS                 KEVIN                 155   07/26/2019   ACTIVE
29254   FLO.Y40342   MILLIEN                  CLAUDE                155   07/26/2019   ACTIVE
29286   FLO.Y41510   HARRIS                   TYRONE                155   07/26/2019   ACTIVE
29466   FLO.Y49527   ELDER                    ZACHARY               155   07/26/2019   ACTIVE
29512   FLO.Y51638   PARRISH                  JEROME                155   07/26/2019   ACTIVE
29586   FLO.Y56345   HORST                    DAVID                 155   07/26/2019   ACTIVE
 3924   FLO.199129   MORALES                  EDUARDO               156   07/26/2019   ACTIVE
 5573   FLO.458826   SLOAN                    GEORGE                156   07/26/2019   ACTIVE
14321   FLO.I09995   HAMRICK                  JAMES                 156   07/26/2019   ACTIVE
13427   FLO.H11779   PARRINO                  MICHAEL               157   07/26/2019   ACTIVE
16333   FLO.K71790   HARRIS                   EDWARD                157   07/26/2019   ACTIVE
19951   FLO.P01987   VINING                   JOHN                  157   07/26/2019   ACTIVE
24524   FLO.T86195   RIVERA                   JOAO                  157   07/26/2019   ACTIVE
 3712   FLO.193252   BROWN                    MONTREAL              158   07/26/2019   ACTIVE
 5735   FLO.474968   LEWIS                    WILLIE                158   07/26/2019   ACTIVE
 6491   FLO.580186   BELLAMY                  COY                   158   07/26/2019   ACTIVE
 9535   FLO.B09834   MEJIAS                   JOSE                  158   07/26/2019   ACTIVE
14888   FLO.J22047   WALKER                   ALEXANDER             158   07/26/2019   ACTIVE
17142   FLO.L39362   MARTINEZ                 JONATHAN              158   07/26/2019   ACTIVE
 7553   FLO.789019   GREGG                    HARRY                 159   07/26/2019   ACTIVE
27159   FLO.X06378   MERRITT                  SHANDA                159   07/26/2019   ACTIVE
   47   FLO.028480   WATKINS                  ERNEST                160   07/26/2019   ACTIVE
  318   FLO.069873   CREWS                    THOMAS                160   07/26/2019   ACTIVE
  345   FLO.072400   CHARLTON                 LARRY                 160   07/26/2019   ACTIVE
  358   FLO.073014   HENDERSON                FREDDIE               160   07/26/2019   ACTIVE
  774   FLO.102094   KAISER                   DAVID                 160   07/26/2019   ACTIVE
  910   FLO.110937   WALKER                   GEORGE                160   07/26/2019   ACTIVE
  921   FLO.111477   WHITEHEAD                TYRONE                160            .   TEMP ABS
 1209   FLO.121534   RIVERA                   LUIS                  160   07/26/2019   ACTIVE
 1497   FLO.127195   THOMAS                   WENDELL               160   07/26/2019   ACTIVE
 1567   FLO.128386   DAVIS                    SHELBY                160   07/26/2019   ACTIVE
 1687   FLO.129931   MANUEL                   JAMES                 160   07/26/2019   ACTIVE
 1824   FLO.131236   HUFFER                   MYCHAL                160   07/26/2019   ACTIVE
 1836   FLO.131383   SUTTON                   STEVEN                160   07/26/2019   ACTIVE
 1869   FLO.131692   HART                     JUSTIN                160   07/26/2019   ACTIVE
 1915   FLO.132104   JONES                    ROCKWELL              160   07/26/2019   ACTIVE
 1976   FLO.132816   PAYNE                    STEPHEN               160   07/26/2019   ACTIVE
 2113   FLO.134042   MINARD                   JASON                 160   07/26/2019   ACTIVE
 2205   FLO.134776   MCNAIR                   DYLAN                 160   07/26/2019   ACTIVE
 2258   FLO.135149   BAKER                    RUDOLPH               160   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 83 of 230
 2441   FLO.139725   GORDON                   DWAYNE                160   07/26/2019   ACTIVE
 2499   FLO.142269   WALLACE                  ERIC                  160   07/26/2019   ACTIVE
 2547   FLO.146320   LANDRUM                  NIKIA                 160   07/26/2019   ACTIVE
 2550   FLO.146413   MISHOE                   DANNY                 160   07/26/2019   ACTIVE
 2583   FLO.148383   HALL                     JORDAN                160   07/26/2019   ACTIVE
 2771   FLO.153841   RIVERA                   MARIE                 160   07/26/2019   ACTIVE
 2785   FLO.154212   ZINNERMAN                YOLINDA               160   07/26/2019   ACTIVE
 3047   FLO.157748   ODEN                     ROBERT                160   07/26/2019   ACTIVE
 3305   FLO.167818   RIVERA                   GIOVANI               160   07/26/2019   ACTIVE
 3693   FLO.192640   JOHNSON                  DEREK                 160   07/26/2019   ACTIVE
 3737   FLO.194184   BONANNO                  DUSTY                 160   07/26/2019   ACTIVE
 3754   FLO.194469   WHITAKER                 ISHMAEL               160   07/26/2019   ACTIVE
 3944   FLO.199416   FABREGAS                 JUAN                  160   07/26/2019   ACTIVE
 4017   FLO.208250   SCOTT                    ERIC                  160   07/26/2019   ACTIVE
 4159   FLO.239060   DUKE                     JAMES                 160   07/26/2019   ACTIVE
 4298   FLO.269399   DIAZ                     LORENZO               160   07/26/2019   ACTIVE
 4725   FLO.319564   ERVIN                    MAURICE               160   07/26/2019   ACTIVE
 4747   FLO.328083   MALLINSON                SHANE                 160   07/26/2019   ACTIVE
 5266   FLO.416982   MAGUEIRA                 JORGE                 160   07/26/2019   ACTIVE
 5542   FLO.455485   MEEKS                    VINCENT               160   07/26/2019   ACTIVE
 5930   FLO.515806   MCKINLEY                 FREDRICK              160   07/26/2019   ACTIVE
 6533   FLO.584723   MATTHEWS                 GLENN                 160   07/26/2019   ACTIVE
 6888   FLO.667597   ANDREWS                  ALVIN                 160            .   TEMP ABS
 7114   FLO.715533   SWANSON                  WARREN                160   07/26/2019   ACTIVE
 7229   FLO.741774   KENO                     DARNELL               160   07/26/2019   ACTIVE
 7268   FLO.748461   LEONARD                  ROBERT                160   07/26/2019   ACTIVE
 7593   FLO.794465   FILLMORE                 DWAYNE                160   07/26/2019   ACTIVE
 7719   FLO.817901   VAUGHAN                  DAVID                 160   07/26/2019   ACTIVE
 7823   FLO.864280   PARADIS                  MICHAEL               160   07/26/2019   ACTIVE
 8170   FLO.958294   JOHNSON                  CLYDE                 160   07/26/2019   ACTIVE
 8478   FLO.994739   JAMES                    RICARDO               160   07/26/2019   ACTIVE
 8795   FLO.B01215   DEAN                     CHRISTOPHER           160   07/26/2019   ACTIVE
 8849   FLO.B02538   KOFEL                    MYKHAYLO              160   07/26/2019   ACTIVE
 9051   FLO.B05520   RODRIGUEZ                ANTONIO               160   07/26/2019   ACTIVE
 9508   FLO.B09652   ROJAS-LIRIANO            ANGEL                 160   07/26/2019   ACTIVE
 9536   FLO.B09835   MASIS                    ALVIS                 160   07/26/2019   ACTIVE
 9815   FLO.B11764   MAXEY                    STEPHEN               160            .   TEMP ABS
10036   FLO.B13397   SHIKA                    KENNETH               160   07/26/2019   ACTIVE
10197   FLO.B14762   COLEMAN                  MICHAEL               160   07/26/2019   ACTIVE
10233   FLO.B15154   MAY                      LORENZO               160   07/26/2019   ACTIVE
10273   FLO.C00157   ZEIGLER                  JOSEPH                160   07/26/2019   ACTIVE
10651   FLO.C04151   SANTIAGO                 FAUSTINO              160   07/26/2019   ACTIVE
10684   FLO.C04375   MARTIN                   MICHAEL               160   07/26/2019   ACTIVE
10804   FLO.C05407   FUENTES                  JULIO                 160   07/26/2019   ACTIVE
10848   FLO.C05693   COLLINS                  CHRISTIAN             160   07/26/2019   ACTIVE
10927   FLO.C06237   CROOMS                   STANLEY               160   07/26/2019   ACTIVE
10979   FLO.C06620   HARRISON                 ELIJAH                160   07/26/2019   ACTIVE
11142   FLO.C07820   CONKEL                   THOMAS                160   07/26/2019   ACTIVE
11215   FLO.C08483   CROUCH                   WILLIAM               160   07/26/2019   ACTIVE
11551   FLO.D01187   KELLY                    RAYMOND               160   07/26/2019   ACTIVE
11604   FLO.D09047   GARCIA                   PEDRO                 160   07/26/2019   ACTIVE
11738   FLO.D32167   GORHAM                   DAVID J.              160   07/26/2019   ACTIVE
11776   FLO.D36632   WINNING                  KIMBERLY              160   07/26/2019   ACTIVE
11898   FLO.D80004   MATHIS                   HERBERT               160   07/26/2019   ACTIVE
12007   FLO.E03262   LEON                     CHAD                  160   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 84 of 230
12164   FLO.E14588   HAYNER                   MICHAEL               160   07/26/2019   ACTIVE
12453   FLO.E33510   FORBES                   JKARIO                160   07/26/2019   ACTIVE
13454   FLO.H12987   HASTINGS                 JOSEPH                160   07/26/2019   ACTIVE
13622   FLO.H23490   WHATLEY                  BRIAN                 160   07/26/2019   ACTIVE
13708   FLO.H28671   GONZALEZ-MARTINEZ        HEIZEL                160   07/26/2019   ACTIVE
14107   FLO.H45986   DE JESUS-DIAZ            LUIS                  160   07/26/2019   ACTIVE
14166   FLO.I00390   SERCEY                   DWAYNE                160   07/26/2019   ACTIVE
14175   FLO.I00930   DOYLE                    TIMOTHY               160   07/26/2019   ACTIVE
14421   FLO.I40504   BROWN                    ADRIAN                160   07/26/2019   ACTIVE
14513   FLO.J01696   HUDSON                   LEMMIE                160   07/26/2019   ACTIVE
14671   FLO.J10162   RICHARDSON               RICKY                 160   07/26/2019   ACTIVE
15189   FLO.J35648   TUCKER                   JEREMY                160   07/26/2019   ACTIVE
15429   FLO.J41972   FORSHEE                  JOEL                  160   07/26/2019   ACTIVE
15825   FLO.J55038   ROCHESTER                DENIS                 160   07/26/2019   ACTIVE
15915   FLO.K04640   HART                     STEPHON               160   07/26/2019   ACTIVE
16170   FLO.K62902   HARTZOG                  SEAN                  160   07/26/2019   ACTIVE
16456   FLO.K77271   ALVAREZ                  CHRISTOPHER           160   07/26/2019   ACTIVE
16718   FLO.K88910   WASHINGTON               SAMUEL                160   07/26/2019   ACTIVE
16756   FLO.K91458   BURNETTE                 GARY                  160   07/26/2019   ACTIVE
17162   FLO.L40979   HERNANDEZ                FERNANDO              160   07/26/2019   ACTIVE
17414   FLO.L57030   HOLDREN                  HAROLD                160   07/26/2019   ACTIVE
17453   FLO.L60155   BAILEY                   WALTER                160   07/26/2019   ACTIVE
17584   FLO.L68846   GIBBS                    DEMETRI               160   07/26/2019   ACTIVE
17602   FLO.L70173   MAXWELL                  DEMITRIOUS            160   07/26/2019   ACTIVE
17669   FLO.L73776   RAMOS                    HEVER                 160   07/26/2019   ACTIVE
17703   FLO.L76391   WILLIAMS                 JERROD                160   07/26/2019   ACTIVE
17737   FLO.L78625   HOOKS                    BRIAN                 160   07/26/2019   ACTIVE
17755   FLO.L79681   HARTLEY                  JASON                 160   07/26/2019   ACTIVE
17768   FLO.L80830   VAZ                      ELVIS                 160   07/26/2019   ACTIVE
17868   FLO.L87550   WHITE                    DWAYNE                160   07/26/2019   ACTIVE
18105   FLO.M03747   STILL                    COREY                 160   07/26/2019   ACTIVE
18162   FLO.M08090   PETIT                    CHARLES               160   07/26/2019   ACTIVE
18244   FLO.M15025   NARVAEZ                  JUAN                  160   07/26/2019   ACTIVE
18323   FLO.M20542   BLACK                    NATHANIEL             160   07/26/2019   ACTIVE
18325   FLO.M20623   REYES                    KRIS                  160   07/26/2019   ACTIVE
18389   FLO.M25769   BROOKS                   RAWN                  160   07/26/2019   ACTIVE
18573   FLO.M37860   BAPTISTE                 MARLENE               160   07/26/2019   ACTIVE
18897   FLO.M58787   LOUIS                    FRANCIS               160   07/26/2019   ACTIVE
18964   FLO.M63190   HERNANDEZ                BRIAN                 160   07/26/2019   ACTIVE
19003   FLO.M65366   GONZALEZ                 MICHAEL               160   07/26/2019   ACTIVE
19081   FLO.M70731   ORTIZ                    MARGARET              160   07/26/2019   ACTIVE
19224   FLO.M84569   PEREZ-TEJON              EMILIO                160   07/26/2019   ACTIVE
19903   FLO.N29639   JOHNSON                  MICHAEL               160   07/26/2019   ACTIVE
20231   FLO.P24792   WERESKI                  JACK                  160   07/26/2019   ACTIVE
20250   FLO.P26391   BODY                     CADARRYL              160   07/26/2019   ACTIVE
21554   FLO.R13046   WEHLAND                  CHRISTOPHER           160   07/26/2019   ACTIVE
21748   FLO.R28687   BROOKES                  CLYDE                 160   07/26/2019   ACTIVE
21750   FLO.R28723   CUNNINGHAM               GREGORY               160   07/26/2019   ACTIVE
22025   FLO.R48179   THURMAN                  JERMAINE              160   07/26/2019   ACTIVE
22029   FLO.R48382   WATSON                   WILLIAM               160   07/26/2019   ACTIVE
22274   FLO.R63668   HUME                     KATELYNN              160   07/26/2019   ACTIVE
22938   FLO.S26523   ALEXIS                   LUCIEN                160   07/26/2019   ACTIVE
23004   FLO.S29262   AVILA                    ANGEL                 160   07/26/2019   ACTIVE
23023   FLO.S30211   BARNES                   DONALD                160   07/26/2019   ACTIVE
23236   FLO.T06661   THOMPSON                 JAMES                 160   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 85 of 230
23306   FLO.T11506   EDWARDS                  DEMETRIUS             160   07/26/2019   ACTIVE
23451   FLO.T21940   WILSON                   JOHN                  160   07/26/2019   ACTIVE
23456   FLO.T22282   BURGOS                   ARNALDO               160   07/26/2019   ACTIVE
23648   FLO.T33938   DOTTIN                   ALLINGTON             160   07/26/2019   ACTIVE
23872   FLO.T48521   LANDRUM                  LAISHA                160            .   TEMP ABS
24523   FLO.T85919   DOTSON                   MATTHEW               160   07/26/2019   ACTIVE
24847   FLO.U19366   REDDICK                  ZOLLIE                160   07/26/2019   ACTIVE
25359   FLO.U46422   HOOVER                   JACOB                 160   07/26/2019   ACTIVE
25369   FLO.U46857   WHITLOCK                 REMY                  160   07/26/2019   ACTIVE
25758   FLO.V18140   SHERRAIL                 JERMAL                160   07/26/2019   ACTIVE
25864   FLO.V24797   JARRELL                  OCTAVIUS              160   07/26/2019   ACTIVE
25886   FLO.V25844   MANAGO                   HERBERT               160   07/26/2019   ACTIVE
25926   FLO.V27656   WATTS                    ANTERRIO              160   07/26/2019   ACTIVE
26114   FLO.V36154   GAYHART                  BENJAMIN              160            .   TEMP ABS
26293   FLO.V45121   FULLER                   RONALD                160   07/26/2019   ACTIVE
27254   FLO.X13970   RATLIFF                  ROBERT                160   07/26/2019   ACTIVE
27450   FLO.X30617   TAYLOR                   GARON                 160   07/26/2019   ACTIVE
27456   FLO.X31022   CHERRY                   ULYSSES               160   07/26/2019   ACTIVE
27577   FLO.X40789   RANDOLPH                 JESSE                 160   07/26/2019   ACTIVE
27705   FLO.X47943   RIVAS                    TOMAS                 160   07/26/2019   ACTIVE
28371   FLO.X78951   ONEILL                   MARGARET              160   07/26/2019   ACTIVE
28506   FLO.X85172   DUBOIS                   COREY                 160   07/26/2019   ACTIVE
28597   FLO.X92249   GONZALEZ                 FRANCISCO             160   07/26/2019   ACTIVE
28601   FLO.X92771   RHYNES                   NAJEE                 160   07/26/2019   ACTIVE
28642   FLO.Y01196   POHTO                    WILLIAM               160   07/26/2019   ACTIVE
28669   FLO.Y03341   MORELAND                 IRIS                  160   07/26/2019   ACTIVE
28750   FLO.Y11172   ORTIZ                    ROBERT                160   07/26/2019   ACTIVE
28764   FLO.Y12451   SHIMKO                   JAMES                 160   07/26/2019   ACTIVE
28790   FLO.Y14393   NOE                      MICHAEL               160   07/26/2019   ACTIVE
28888   FLO.Y20520   BALMIR                   ANDY                  160   07/26/2019   ACTIVE
29412   FLO.Y47368   POPE                     WILLIAM               160   07/26/2019   ACTIVE
  213   FLO.056066   LEWIS                    ANTHONY               161   07/26/2019   ACTIVE
 4217   FLO.256787   DENSON                   SAMUEL                161   07/26/2019   ACTIVE
 4997   FLO.370970   RUFF                     CURTIS                161   07/26/2019   ACTIVE
 5027   FLO.372956   JONES                    IVEN                  161   07/26/2019   ACTIVE
 6730   FLO.628535   SPICER                   CURTIS                161   07/26/2019   ACTIVE
13326   FLO.H05113   COLSTON                  PATRICK               161   07/26/2019   ACTIVE
20442   FLO.P36814   HODGES                   WILLIE                161            .   TEMP ABS
27646   FLO.X44988   LOHMAN                   ASHTON                161   07/26/2019   ACTIVE
 8643   FLO.A51102   DORTCH                   JAMES                 163   07/26/2019   ACTIVE
12480   FLO.E35244   COOPER                   DEMETRIOUS            163   07/26/2019   ACTIVE
16015   FLO.K52705   HATCHER                  CHRISTOPHER           163   07/26/2019   ACTIVE
18661   FLO.M43816   WASHINGTON               TOMMY                 163   07/26/2019   ACTIVE
19009   FLO.M65740   JACKSON                  SHELBY                163   07/26/2019   ACTIVE
19147   FLO.M76452   KIDD                     BEJHORN               163   07/26/2019   ACTIVE
23381   FLO.T17528   BOYD                     EDDIE                 163   07/26/2019   ACTIVE
 4464   FLO.297127   BRINSON                  GEORGE                164   07/26/2019   ACTIVE
10802   FLO.C05399   VOLTA-ORTIZ              JULIO                 164   07/26/2019   ACTIVE
  301   FLO.067457   COLEMAN                  MICHAEL               165   07/26/2019   ACTIVE
  556   FLO.089324   COLE                     LEMUEL                165   07/26/2019   ACTIVE
  570   FLO.090084   REED                     EARL                  165   07/26/2019   ACTIVE
  664   FLO.095520   ROYAL                    TERRY                 165   07/26/2019   ACTIVE
  685   FLO.097000   INGRAHAM                 LESTER                165   07/26/2019   ACTIVE
  947   FLO.112397   COLSON                   CLINTON               165   07/26/2019   ACTIVE
  993   FLO.114300   DIVOLL                   MICHAEL               165   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 86 of 230
 1163   FLO.119812   CRAWFORD                 TRICO                 165   07/26/2019   ACTIVE
 2596   FLO.148458   COWAN                    ROBERT                165            .   TEMP ABS
 2629   FLO.148739   JOHNSON                  KENTRELL              165   07/26/2019   ACTIVE
 2857   FLO.155652   BROWN                    BRENDA                165   07/26/2019   ACTIVE
 2998   FLO.156984   JIMENEZ                  NICOLE                165   07/26/2019   ACTIVE
 3072   FLO.162182   WILLIAMS                 CASSANDRA             165   07/26/2019   ACTIVE
 3369   FLO.169038   HARRISON                 DAVID                 165   07/26/2019   ACTIVE
 3434   FLO.169931   REID                     JUSTUS                165   07/26/2019   ACTIVE
 4268   FLO.265483   KELLY                    GARTH                 165   07/26/2019   ACTIVE
 4645   FLO.311934   HILLS                    FREDERICK             165   07/26/2019   ACTIVE
 4868   FLO.350979   PAULK                    DAMON                 165   07/26/2019   ACTIVE
 5150   FLO.390115   PORTER                   KENNETH               165   07/26/2019   ACTIVE
 5222   FLO.406924   WHITHERSPOON             CEDRIC                165   07/26/2019   ACTIVE
 5418   FLO.441024   GOMEZ                    YUDDIET               165   07/26/2019   ACTIVE
 5460   FLO.446802   MENTOR                   CLAVEL                165   07/26/2019   ACTIVE
 5857   FLO.505500   BROWN                    FRANCES               165   07/26/2019   ACTIVE
 6326   FLO.553522   SHIPMAN                  JOHNNY                165   07/26/2019   ACTIVE
 6653   FLO.618204   PLATT                    RICHARD               165   07/26/2019   ACTIVE
 6693   FLO.622241   STEELE                   MELVIN                165   07/26/2019   ACTIVE
 6827   FLO.656621   THOMAS                   HENRY                 165   07/26/2019   ACTIVE
 6858   FLO.662372   GARY                     JERRY                 165   07/26/2019   ACTIVE
 7537   FLO.787605   FREEMAN                  ALFRED                165   07/26/2019   ACTIVE
 8204   FLO.961527   BURKS                    TAVARES               165   07/26/2019   ACTIVE
 8804   FLO.B01464   LOWE                     JASON                 165   07/26/2019   ACTIVE
 9690   FLO.B10925   WALKER                   TOBIAS                165   07/26/2019   ACTIVE
10097   FLO.B13912   URQUIOLA                 DAVID                 165   07/26/2019   ACTIVE
10099   FLO.B13942   SMITH                    KYLE                  165   07/26/2019   ACTIVE
10176   FLO.B14560   HESTER                   ANTOINNE              165   07/26/2019   ACTIVE
10195   FLO.B14723   SAMARTINO                BRYCE                 165   07/26/2019   ACTIVE
10688   FLO.C04419   WILLIS                   MANUEL                165   07/26/2019   ACTIVE
10875   FLO.C05875   MONTGOMERY               TYLER                 165   07/26/2019   ACTIVE
11082   FLO.C07384   MUNN                     MICHAEL               165   07/26/2019   ACTIVE
11304   FLO.C09190   HUSSAIN                  SHAUN                 165   07/26/2019   ACTIVE
11358   FLO.C09722   BHOLA                    SANJEEV               165   07/26/2019   ACTIVE
11649   FLO.D16135   MATTISON                 JEREL                 165   07/26/2019   ACTIVE
11697   FLO.D24934   JONES                    THEOPHILUS            165   07/26/2019   ACTIVE
11773   FLO.D36514   WILSON                   ANDREW                165   07/26/2019   ACTIVE
12299   FLO.E24040   BENJAMIN                 DAMON                 165   07/26/2019   ACTIVE
12509   FLO.E36824   ARMOUR                   SEAN                  165   07/26/2019   ACTIVE
12516   FLO.E37169   BROTHERS                 JARREL                165   07/26/2019   ACTIVE
12981   FLO.G11641   RAMIREZ                  DAVIS                 165   07/26/2019   ACTIVE
13085   FLO.G16496   ALLEN                    CANDACE               165   07/26/2019   ACTIVE
13252   FLO.G24202   PINDAR                   HERBERT               165   07/26/2019   ACTIVE
13282   FLO.H00484   LAWSON                   MARIN                 165   07/26/2019   ACTIVE
13524   FLO.H17176   GARCIA                   DAVID                 165   07/26/2019   ACTIVE
13731   FLO.H29991   PARSONS                  MICHAEL               165   07/26/2019   ACTIVE
14144   FLO.H48681   DUNFEE                   DANIEL                165   07/26/2019   ACTIVE
14412   FLO.I40033   AZYAA                    AHMED                 165   07/26/2019   ACTIVE
14817   FLO.J18288   MAY                      WINDELL               165   07/26/2019   ACTIVE
14894   FLO.J22359   HELSLEY                  JOSEPH                165   07/26/2019   ACTIVE
14937   FLO.J24856   SHIPP                    DAVID                 165   07/26/2019   ACTIVE
15146   FLO.J33991   RAINS                    AMOS                  165   07/26/2019   ACTIVE
15513   FLO.J43811   ROBINSON                 ALBERT                165   07/26/2019   ACTIVE
15690   FLO.J48552   SUDLOW                   DUNCAN                165   07/26/2019   ACTIVE
15778   FLO.J52410   TEMPLE                   JOHN                  165   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 87 of 230
15902   FLO.K01120   BROWN                    JAMES                 165   07/26/2019   ACTIVE
15910   FLO.K02869   MENDEZ                   RAUL                  165   07/26/2019   ACTIVE
15989   FLO.K51093   MCBRIDE                  LATISHA               165   07/26/2019   ACTIVE
16044   FLO.K54395   GOSCIMINSKI              ANDREW                165   07/26/2019   ACTIVE
16191   FLO.K64477   STEELE                   PAUL                  165   07/26/2019   ACTIVE
16407   FLO.K75327   MONROE                   WILLIAM               165   07/26/2019   ACTIVE
16467   FLO.K77547   WALKER                   JESSE                 165   07/26/2019   ACTIVE
16503   FLO.K79038   MURRIEL                  BRADLEY               165   07/26/2019   ACTIVE
16573   FLO.K82162   QUIGLEY                  CHRISTOPHER           165   07/26/2019   ACTIVE
17495   FLO.L62141   WRIGHT                   JAVERROS              165   07/26/2019   ACTIVE
17668   FLO.L73669   JEAN                     WALLY                 165   07/26/2019   ACTIVE
18014   FLO.L97338   GOODMAN                  KYLE                  165   07/26/2019   ACTIVE
18238   FLO.M14596   JACKSON                  CHRISTOPHER           165   07/26/2019   ACTIVE
18292   FLO.M18101   GALINDO                  LAZARO                165   07/26/2019   ACTIVE
18394   FLO.M26065   GIBBS                    ANDREW                165   07/26/2019   ACTIVE
18423   FLO.M28287   HERNANDEZ                CARLOS                165   07/26/2019   ACTIVE
18556   FLO.M37223   SIMON                    THOMAS                165   07/26/2019   ACTIVE
19351   FLO.N03935   BELL                     CHARLES               165   07/26/2019   ACTIVE
20217   FLO.P23467   BARNICOAT                RONALD                165   07/26/2019   ACTIVE
20422   FLO.P35975   MIRACLE                  JEREMY                165   07/26/2019   ACTIVE
20824   FLO.P53169   HARRIS                   JAVON                 165   07/26/2019   ACTIVE
20924   FLO.Q00504   SHERROD                  THOMAS                165   07/26/2019   ACTIVE
21592   FLO.R17121   PATTON                   LOWELL                165   07/26/2019   ACTIVE
21752   FLO.R29119   UNDERWOOD                DOROTHY               165   07/26/2019   ACTIVE
21793   FLO.R31932   FARRINGTON               GARY                  165   07/26/2019   ACTIVE
21983   FLO.R45397   BROOKS                   LEE                   165   07/26/2019   ACTIVE
22056   FLO.R49773   MARTIN                   LATORIA               165   07/26/2019   ACTIVE
22087   FLO.R51624   CLEARE                   GREGORY               165   07/26/2019   ACTIVE
22342   FLO.R67359   LYONS                    VICKY                 165   07/26/2019   ACTIVE
22650   FLO.S08665   CERDA                    JORGE                 165   07/26/2019   ACTIVE
22662   FLO.S09602   PAZ                      EDGAR                 165   07/26/2019   ACTIVE
24270   FLO.T72615   HOLLERAN                 DENNIS                165   07/26/2019   ACTIVE
24339   FLO.T75737   JACKSON                  PRENTISS              165   07/26/2019   ACTIVE
24566   FLO.T93112   LANIER                   ERIC                  165   07/26/2019   ACTIVE
24681   FLO.U08689   THOMPSON                 JASON                 165   07/26/2019   ACTIVE
25017   FLO.U29695   MCDOUGAL                 IRA                   165   07/26/2019   ACTIVE
25035   FLO.U31281   BARTON                   CHARLES               165   07/26/2019   ACTIVE
25316   FLO.U44382   BROWN                    MICHAEL               165   07/26/2019   ACTIVE
25467   FLO.U54005   BRIDGEMAN                DAVID                 165   07/26/2019   ACTIVE
25770   FLO.V19126   ROBINSON                 THOMAS                165   07/26/2019   ACTIVE
25802   FLO.V21540   SCOTT                    ANDREW                165   07/26/2019   ACTIVE
26065   FLO.V33819   LEPPERT                  MORGAN                165   07/26/2019   ACTIVE
26413   FLO.W05839   BLUE                     MICHAEL               165   07/26/2019   ACTIVE
26981   FLO.W42311   CASTELLON                YONIS                 165   07/26/2019   ACTIVE
27095   FLO.X00431   SHEA                     SHAWN                 165   07/26/2019   ACTIVE
28145   FLO.X69304   PAUL                     VIRON                 165   07/26/2019   ACTIVE
28258   FLO.X74231   BATISTA                  JUNIOR                165   07/26/2019   ACTIVE
28299   FLO.X76217   MITCHELL                 DEONTE                165   07/26/2019   ACTIVE
28634   FLO.Y00648   BLOODWORTH               JAMES                 165   07/26/2019   ACTIVE
28717   FLO.Y08116   YOUNG                    ARTHUR                165   07/26/2019   ACTIVE
29078   FLO.Y31535   ROGRIGUEZ                BALDEMAR              165   07/26/2019   ACTIVE
29604   FLO.Y57668   PACHECO                  DUANE                 165   07/26/2019   ACTIVE
12688   FLO.E46569   HOGAN                    ANTHONY               166   07/26/2019   ACTIVE
21020   FLO.Q10900   CONNOR                   SEPTIMUS              166   07/26/2019   ACTIVE
23826   FLO.T45514   CASTRO                   JOSE                  166            .   TEMP ABS
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 88 of 230
 7692   FLO.814680   PETERSON                 VINCENT               167   07/26/2019   ACTIVE
 6864   FLO.663982   HAROLD                   ANDRE                 168   07/26/2019   ACTIVE
16395   FLO.K74794   WHITE                    ALDEN                 169   07/26/2019   ACTIVE
   86   FLO.035739   DICKERSON                JOHN                  170   07/26/2019   ACTIVE
  145   FLO.046621   BARCLAY                  ELWOOD                170   07/26/2019   ACTIVE
  238   FLO.060355   GREEN                    JAMES                 170   07/26/2019   ACTIVE
  255   FLO.062811   PAGE                     HENRY                 170   07/26/2019   ACTIVE
  654   FLO.094950   MARTINEZ                 HUBARDO               170   07/26/2019   ACTIVE
  869   FLO.108759   HENRY                    JOSEPH                170   07/26/2019   ACTIVE
 1001   FLO.114474   LUNT                     JAMES                 170   07/26/2019   ACTIVE
 1147   FLO.119375   JONES                    MICHAEL               170   07/26/2019   ACTIVE
 1175   FLO.120357   BOATWRIGHT               RANDY                 170   07/26/2019   ACTIVE
 1280   FLO.123127   PRICE                    TYRONE                170   07/26/2019   ACTIVE
 1371   FLO.124984   PITTMAN                  JOHNNY                170   07/26/2019   ACTIVE
 1624   FLO.129187   GILES                    JOHN                  170   07/26/2019   ACTIVE
 1743   FLO.130435   SINCLAIR                 GEORGE                170   07/26/2019   ACTIVE
 1762   FLO.130599   JONES                    LEVI                  170   07/26/2019   ACTIVE
 1929   FLO.132254   KING                     MICHAEL               170   07/26/2019   ACTIVE
 2045   FLO.133443   HOLBACK                  VIRGIL                170   07/26/2019   ACTIVE
 2479   FLO.140700   DANGELO                  DONALD                170   07/26/2019   ACTIVE
 2543   FLO.146164   JOHNSON                  CEDRICK               170   07/26/2019   ACTIVE
 2684   FLO.149383   MORA                     KRISTOPHER            170   07/26/2019   ACTIVE
 2742   FLO.151338   ROBINSON                 FELITA                170   07/26/2019   ACTIVE
 2862   FLO.155681   WILLIAMS                 WANAKEE               170   07/26/2019   ACTIVE
 3217   FLO.166297   LE                       NHAN                  170   07/26/2019   ACTIVE
 3323   FLO.168223   STEELE                   JOHN                  170   07/26/2019   ACTIVE
 3405   FLO.169615   RIVERA                   ANTHONY               170   07/26/2019   ACTIVE
 3517   FLO.184005   JAVERS                   ISSAC                 170   07/26/2019   ACTIVE
 4577   FLO.306499   MCCLOUD                  STEVEN                170   07/26/2019   ACTIVE
 4678   FLO.314397   JONES                    DUWAYNE               170   07/26/2019   ACTIVE
 4765   FLO.333277   GILBERT                  FARLEY                170   07/26/2019   ACTIVE
 4856   FLO.349139   NEAL                     FREDRICK              170   07/26/2019   ACTIVE
 5064   FLO.376811   REEVES                   LAJEFFERY             170   07/26/2019   ACTIVE
 5493   FLO.450440   ARRISSON                 JEAN                  170   07/26/2019   ACTIVE
 5546   FLO.455651   JONES                    CORIAN                170   07/26/2019   ACTIVE
 5601   FLO.461546   SOMMA                    SUZANNE               170   07/26/2019   ACTIVE
 5806   FLO.494545   WILLIAMS                 PAUL                  170   07/26/2019   ACTIVE
 5904   FLO.512579   SILVIA                   WILLIAM               170   07/26/2019   ACTIVE
 6099   FLO.532651   WILLIS                   MITCHELL              170   07/26/2019   ACTIVE
 6117   FLO.534143   SPLINTER                 FREDERICK             170   07/26/2019   ACTIVE
 6141   FLO.536162   SILAS                    MAURICE               170   07/26/2019   ACTIVE
 6454   FLO.571960   CLOPEIN                  KEITH                 170   07/26/2019   ACTIVE
 6592   FLO.602386   RUSSELL                  REGINALD              170   07/26/2019   ACTIVE
 6824   FLO.655977   THORNTON                 JOHN                  170   07/26/2019   ACTIVE
 6828   FLO.656760   DUKES                    DEXTER                170   07/26/2019   ACTIVE
 6863   FLO.663920   TEMBRAS                  PAUL                  170   07/26/2019   ACTIVE
 6907   FLO.672022   WILSON                   DERYL                 170   07/26/2019   ACTIVE
 7014   FLO.700901   LUTHER                   WAYNE                 170   07/26/2019   ACTIVE
 7489   FLO.779498   LANE                     RONALD                170   07/26/2019   ACTIVE
 7770   FLO.840375   BARROW                   LESTER                170   07/26/2019   ACTIVE
 8716   FLO.A51738   LEGGS                    DEARIN                170   07/26/2019   ACTIVE
 8820   FLO.B01868   GRIER                    ERIC                  170   07/26/2019   ACTIVE
 9208   FLO.B07097   OROCKO                   LUIS                  170   07/26/2019   ACTIVE
 9215   FLO.B07155   CUNNINGHAM               MILAGRO               170   07/26/2019   ACTIVE
 9239   FLO.B07404   QUIROGA                  FILIBERTO             170   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 89 of 230
 9506   FLO.B09644   BAUGH                    MARTIN                170   07/26/2019   ACTIVE
 9723   FLO.B11141   CERVANTEZ                RAUL                  170   07/26/2019   ACTIVE
10033   FLO.B13380   VALCARCEL                JOSEPH                170   07/26/2019   ACTIVE
10038   FLO.B13412   GIGLIO                   ANTHONY               170   07/26/2019   ACTIVE
10080   FLO.B13822   SHELTON                  AMONZO                170   07/26/2019   ACTIVE
10155   FLO.B14400   MYERS                    ANDREW                170   07/26/2019   ACTIVE
10257   FLO.B15511   RESTREPO                 DAVID                 170   07/26/2019   ACTIVE
10342   FLO.C01007   BURKE                    MANUEL                170   07/26/2019   ACTIVE
10405   FLO.C01681   PHILLIPS                 JOHNNY                170   07/26/2019   ACTIVE
10469   FLO.C02364   MCCOMAS                  JEREMY                170   07/26/2019   ACTIVE
10648   FLO.C04128   MODESTE                  COLLIN                170   07/26/2019   ACTIVE
10900   FLO.C06078   VAZQUEZ-SANTIAGO         ANEUDY                170   07/26/2019   ACTIVE
11081   FLO.C07380   SIMMONS                  TONY                  170   07/26/2019   ACTIVE
11344   FLO.C09592   VEUS                     RONY                  170   07/26/2019   ACTIVE
11547   FLO.D00683   BROWN                    CHARLES               170   07/26/2019   ACTIVE
11810   FLO.D40070   KEEL                     ANTHONY               170   07/26/2019   ACTIVE
12025   FLO.E04527   MARTIN                   TONNIE                170   07/26/2019   ACTIVE
12039   FLO.E05720   LEWIS                    JERMAINE              170   07/26/2019   ACTIVE
12160   FLO.E14388   DUNSMOOR                 KEVIN                 170   07/26/2019   ACTIVE
12184   FLO.E16733   BALK                     THOMAS                170   07/26/2019   ACTIVE
12451   FLO.E33474   STILES                   JEFFREY               170   07/26/2019   ACTIVE
12749   FLO.E49724   BURT                     ISSAC                 170   07/26/2019   ACTIVE
12886   FLO.G05751   MANUEL                   ARNOLD                170   07/26/2019   ACTIVE
12974   FLO.G11093   CARTER                   GERALD                170   07/26/2019   ACTIVE
13049   FLO.G15116   RUTLEDGE                 ODELL                 170   07/26/2019   ACTIVE
13051   FLO.G15206   MORING                   CHASE                 170   07/26/2019   ACTIVE
13068   FLO.G15823   SPENCER                  RASHOD                170   07/26/2019   ACTIVE
13076   FLO.G16131   MAYE                     ANTWAN                170   07/26/2019   ACTIVE
13285   FLO.H00643   WALTON                   ELLIS                 170   07/26/2019   ACTIVE
13330   FLO.H05317   BURD                     SHAWN                 170   07/26/2019   ACTIVE
13491   FLO.H15404   LOPEZ                    DAN                   170   07/26/2019   ACTIVE
13893   FLO.H36397   CRUZ-DIEGO               NOEL                  170   07/26/2019   ACTIVE
13954   FLO.H39016   KIRKLAND                 CHRISTOPHER           170   07/26/2019   ACTIVE
14130   FLO.H47448   PAULETE                  JOSE                  170   07/26/2019   ACTIVE
14347   FLO.I11283   WILSON                   BRANDON               170   07/26/2019   ACTIVE
14516   FLO.J01828   COLE                     DOURNELL              170   07/26/2019   ACTIVE
14628   FLO.J08488   RANDOLPH                 VINSON                170   07/26/2019   ACTIVE
15069   FLO.J30860   HARVEY                   JAMAR                 170   07/26/2019   ACTIVE
15236   FLO.J37219   TRANTHAM                 CODY                  170   07/26/2019   ACTIVE
15661   FLO.J47687   RODGERS                  BRANDON               170   07/26/2019   ACTIVE
15729   FLO.J50181   CAMPBELL                 AUNDRE                170   07/26/2019   ACTIVE
16017   FLO.K53019   BROWN                    FRANK                 170   07/26/2019   ACTIVE
16019   FLO.K53052   KELSO                    PATRICK               170   07/26/2019   ACTIVE
16157   FLO.K62162   COUNCIL                  RONALD                170   07/26/2019   ACTIVE
16228   FLO.K66136   LIMBURG                  DEREK                 170   07/26/2019   ACTIVE
16308   FLO.K70575   HUNT                     BERNARD               170   07/26/2019   ACTIVE
16422   FLO.K75832   RODRIGUEZ                JORGE                 170   07/26/2019   ACTIVE
16626   FLO.K83963   VAUGHN                   DARRIALE              170   07/26/2019   ACTIVE
16789   FLO.L03700   LOSH                     BRUCE                 170   07/26/2019   ACTIVE
16816   FLO.L06785   DAVIS                    TERRELL               170   07/26/2019   ACTIVE
16910   FLO.L16684   MENDEL                   CHARLES               170            .   TEMP ABS
17182   FLO.L42214   CHERFRERE                MORIN                 170            .   TEMP ABS
17213   FLO.L44350   DEAN                     MARK                  170   07/26/2019   ACTIVE
17329   FLO.L52292   JOHNSON                  ANTHONY               170   07/26/2019   ACTIVE
17678   FLO.L74491   SHORTER                  NATHANIEL             170   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 90 of 230
18492   FLO.M33489   WORTHEN                  TERRANCE              170   07/26/2019   ACTIVE
18696   FLO.M46188   REMEDIO                  REYNIER               170   07/26/2019   ACTIVE
19929   FLO.P00414   TRUONG                   TAM                   170   07/26/2019   ACTIVE
20638   FLO.P44887   LOWE                     TIMOTHY               170   07/26/2019   ACTIVE
20911   FLO.P58782   ROBINSON                 DYLAN                 170   07/26/2019   ACTIVE
21107   FLO.Q16093   CAUSEY                   LEON                  170   07/26/2019   ACTIVE
21775   FLO.R30496   HOLMES                   SHARRORD              170   07/26/2019   ACTIVE
22000   FLO.R46639   DONALDSON                LAGARRIAN             170   07/26/2019   ACTIVE
22007   FLO.R47011   FOX                      NICHOLAS              170   07/26/2019   ACTIVE
22069   FLO.R50476   MUSSON                   VANESSA               170   07/26/2019   ACTIVE
22120   FLO.R53330   HILL                     JACQUAILE             170   07/26/2019   ACTIVE
22429   FLO.R74070   SPURGEON                 STEPHANIE             170   07/26/2019   ACTIVE
22443   FLO.R75246   JORDAN                   DEMETRIUS             170   07/26/2019   ACTIVE
22636   FLO.S07854   NEBEL                    DONALD                170   07/26/2019   ACTIVE
22784   FLO.S18416   SOTOMAYOR                ALEXFEL               170   07/26/2019   ACTIVE
23650   FLO.T34068   DAVIS                    LEE                   170   07/26/2019   ACTIVE
23723   FLO.T38303   CORREA                   ANDRES                170   07/26/2019   ACTIVE
23762   FLO.T40679   AUSTIN                   CHRISTOPHER           170   07/26/2019   ACTIVE
23897   FLO.T50193   DANIEL                   ANTHONY               170   07/26/2019   ACTIVE
24049   FLO.T59833   YOUNG                    AMANDA                170   07/26/2019   ACTIVE
24311   FLO.T74697   MCKENDREE                DEVIN                 170            .   TEMP ABS
24393   FLO.T77818   ADAMS                    VANDIE                170   07/26/2019   ACTIVE
24439   FLO.T79956   LINARES-MARTINEZ         RAUL                  170   07/26/2019   ACTIVE
24520   FLO.T85663   MCCLARTY                 CEDRIC                170   07/26/2019   ACTIVE
24648   FLO.U06129   WILSON                   BRYAN                 170   07/26/2019   ACTIVE
24682   FLO.U08737   RIVERA                   JOEL                  170   07/26/2019   ACTIVE
24741   FLO.U12687   MENCHAN                  BRIAN                 170   07/26/2019   ACTIVE
24786   FLO.U15389   CLARK                    DAMION                170   07/26/2019   ACTIVE
24857   FLO.U20633   GRAVIETT                 JIMMY                 170   07/26/2019   ACTIVE
25043   FLO.U31603   HOLDER                   JULIAS                170   07/26/2019   ACTIVE
25182   FLO.U38476   POZO                     MABEL                 170   07/26/2019   ACTIVE
25625   FLO.V10033   BRYANT                   WARNELL               170   07/26/2019   ACTIVE
26107   FLO.V35994   ELMORE                   TRAVON                170   07/26/2019   ACTIVE
26141   FLO.V37747   DUVALL                   JUSTIN                170   07/26/2019   ACTIVE
26477   FLO.W10810   NELSON                   RANDY                 170   07/26/2019   ACTIVE
26723   FLO.W28363   RODRIGUEZ                ROGER                 170   07/26/2019   ACTIVE
26758   FLO.W30178   MILNER                   TERRANCE              170   07/26/2019   ACTIVE
26830   FLO.W35046   PATRICK                  CHAD                  170   07/26/2019   ACTIVE
26932   FLO.W40392   RICHARDSON               TAHSEEM               170   07/26/2019   ACTIVE
26971   FLO.W41925   FLINCHUM                 KAYLA                 170   07/26/2019   ACTIVE
27034   FLO.W45316   SEJOUR                   JEAN                  170   07/26/2019   ACTIVE
27139   FLO.X04865   PERSAUD                  MICHAEL               170   07/26/2019   ACTIVE
27189   FLO.X08824   BURDETTE                 JOE                   170   07/26/2019   ACTIVE
27348   FLO.X22103   ENMOND                   ANDRE                 170   07/26/2019   ACTIVE
27622   FLO.X43311   MERCEDES-CASTRO          HANSEL                170   07/26/2019   ACTIVE
27773   FLO.X51594   HALL                     DERRICK               170   07/26/2019   ACTIVE
27949   FLO.X59937   BARAHONA                 ALLAN                 170   07/26/2019   ACTIVE
28177   FLO.X70851   DIAZ                     ALBERTO               170   07/26/2019   ACTIVE
28736   FLO.Y09557   RODRIGUEZ                MANUEL                170            .   TEMP ABS
28838   FLO.Y17160   SZEWCZYK                 KIMBERLEE             170   07/26/2019   ACTIVE
29086   FLO.Y31817   SOARES                   COREY                 170   07/26/2019   ACTIVE
 3631   FLO.189492   SOLANO                   ALFRED                171   07/26/2019   ACTIVE
 4367   FLO.283775   KEE                      SYLVIA                171   07/26/2019   ACTIVE
 4877   FLO.354952   STEVERSON                BOBBY                 171   07/26/2019   ACTIVE
 8186   FLO.959921   THOMAS                   TIMOTHY               171   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 91 of 230
 9883   FLO.B12256   EMANUEL                  EARL                  171   07/26/2019   ACTIVE
10870   FLO.C05827   FABIAN                   MARCUS                171   07/26/2019   ACTIVE
13347   FLO.H06974   NORTON                   AARON                 171   07/26/2019   ACTIVE
17643   FLO.L72388   MORALES                  ANDY                  171   07/26/2019   ACTIVE
28274   FLO.X75027   POLLOCK                  JAMAL                 171   07/26/2019   ACTIVE
  503   FLO.085139   MYERS                    ROBERT                172   07/26/2019   ACTIVE
 2172   FLO.134471   CLARK                    KENNARD               172   07/26/2019   ACTIVE
 2669   FLO.149158   GRIER                    COREY                 172   07/26/2019   ACTIVE
 4215   FLO.256561   BERRY                    KENNETH               172   07/26/2019   ACTIVE
 8033   FLO.913654   RUNYON                   CRAIG                 172   07/26/2019   ACTIVE
 2081   FLO.133833   GLASPER                  JARROD                173   07/26/2019   ACTIVE
 8575   FLO.A50638   WILLIAMS                 RENARD                173   07/26/2019   ACTIVE
15788   FLO.J52760   LOY                      WILLIAM               173   07/26/2019   ACTIVE
17178   FLO.L41962   HARP                     KENNETH               173   07/26/2019   ACTIVE
24073   FLO.T61231   VALLE                    ALEXIS                173   07/26/2019   ACTIVE
27938   FLO.X59443   CURLIN                   JONATHAN              173   07/26/2019   ACTIVE
12228   FLO.E19183   DIEMER                   DAVID                 174   07/26/2019   ACTIVE
12242   FLO.E19986   LANDINI                  JAMES                 174   07/26/2019   ACTIVE
15338   FLO.J39529   MULLIGAN                 KHALASE               174   07/26/2019   ACTIVE
15965   FLO.K09244   WILKEN                   LOGAN                 174   07/26/2019   ACTIVE
28163   FLO.X70239   NUNEZ                    CHRISTOPHER           174   07/26/2019   ACTIVE
   35   FLO.026260   THOMAS                   STEVEN                175   07/26/2019   ACTIVE
   41   FLO.027417   FOWLER                   JERRY                 175   07/26/2019   ACTIVE
  519   FLO.086158   BOWLES                   GARY                  175   07/26/2019   ACTIVE
  602   FLO.092491   DANIELS                  DARYL                 175   07/26/2019   ACTIVE
  903   FLO.110490   HAGGINS                  MARVIN                175   07/26/2019   ACTIVE
 1609   FLO.128936   CHANEY                   RODNEY                175   07/26/2019   ACTIVE
 1954   FLO.132630   WATSON                   CHRISTOPHER           175   07/26/2019   ACTIVE
 1994   FLO.132950   LOPEZ                    STEVEN                175   07/26/2019   ACTIVE
 2004   FLO.133040   MCDONALD                 JOSEPH                175   07/26/2019   ACTIVE
 2191   FLO.134663   RODRIGUEZ                ANDRES                175   07/26/2019   ACTIVE
 2345   FLO.135996   ORTIZ                    NICHOLAS              175   07/26/2019   ACTIVE
 2372   FLO.137298   HONOR                    RODNEY                175   07/26/2019   ACTIVE
 2385   FLO.137780   SMITH                    HENRY                 175   07/26/2019   ACTIVE
 2451   FLO.139957   ANTHONY                  JAMES                 175   07/26/2019   ACTIVE
 2502   FLO.142978   MCDUFFIE                 DARRELL               175   07/26/2019   ACTIVE
 2830   FLO.155125   GUY                      BIJAN                 175   07/26/2019   ACTIVE
 3132   FLO.163900   DEES                     ANGELA                175   07/26/2019   ACTIVE
 3139   FLO.163985   METAYER                  VENISE                175   07/26/2019   ACTIVE
 3303   FLO.167803   CASTILLO                 STALIN                175   07/26/2019   ACTIVE
 3486   FLO.181895   VALDES                   OSCAR                 175   07/26/2019   ACTIVE
 3775   FLO.195098   JOHNSON                  GERVASE               175   07/26/2019   ACTIVE
 4122   FLO.224902   FERDINANDO               DUDLEY                175   07/26/2019   ACTIVE
 4130   FLO.227444   ROBINSON                 JOHN                  175   07/26/2019   ACTIVE
 4169   FLO.243383   HURST                    JOHN                  175   07/26/2019   ACTIVE
 4294   FLO.268367   NORRIS                   JASON                 175   07/26/2019   ACTIVE
 4614   FLO.309098   WILKERSON                LAVONDA               175   07/26/2019   ACTIVE
 4751   FLO.329579   CURTIS                   MEMWALDY              175   07/26/2019   ACTIVE
 4809   FLO.344405   RIOS                     NOEL                  175   07/26/2019   ACTIVE
 5584   FLO.459734   JOHNSON                  AARON                 175   07/26/2019   ACTIVE
 6011   FLO.524381   HANNAH                   THOMAS                175   07/26/2019   ACTIVE
 6016   FLO.524784   REYES                    JOAB                  175   07/26/2019   ACTIVE
 6390   FLO.563884   ATKINSON                 WILLIE                175   07/26/2019   ACTIVE
 6418   FLO.566985   BOYCE                    JASON                 175   07/26/2019   ACTIVE
 6453   FLO.571550   GARTRELL                 ROBERT                175   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 92 of 230
 6782   FLO.645127   BRUTON                   MELINDA               175   07/26/2019   ACTIVE
 6896   FLO.669951   MOORE                    STACEY                175   07/26/2019   ACTIVE
 6979   FLO.691667   KING                     CURTIS                175   07/26/2019   ACTIVE
 6993   FLO.696372   EDWARD                   JOHN                  175   07/26/2019   ACTIVE
 7315   FLO.756279   SANDOVAL                 VINCENTE              175   07/26/2019   ACTIVE
 7416   FLO.772201   LINER                    ROOSEVELT             175   07/26/2019   ACTIVE
 7516   FLO.784704   BAUTISTA                 CANACE                175   07/26/2019   ACTIVE
 8045   FLO.916652   WOODARD                  TERRY                 175   07/26/2019   ACTIVE
 8164   FLO.956694   VARNIER                  EARL                  175   07/26/2019   ACTIVE
 8275   FLO.969837   SMITH                    CHRISTINA             175   07/26/2019   ACTIVE
 8498   FLO.997178   WHITE                    OTIS                  175   07/26/2019   ACTIVE
 8561   FLO.A50498   JERNIGAN                 EDWARD                175   07/26/2019   ACTIVE
 8732   FLO.A51859   CURRIE                   DEVON                 175   07/26/2019   ACTIVE
 9608   FLO.B10331   SUAREZ                   YAUBRI                175   07/26/2019   ACTIVE
10409   FLO.C01730   BARRON                   CAMERON               175   07/26/2019   ACTIVE
10716   FLO.C04649   MURPHY                   CHARLES               175   07/26/2019   ACTIVE
11537   FLO.C90068   ANDERSON                 MICHAEL               175   07/26/2019   ACTIVE
11774   FLO.D36550   HOWARD                   DAVID                 175   07/26/2019   ACTIVE
12163   FLO.E14539   HOGAN                    SAMMY                 175   07/26/2019   ACTIVE
12424   FLO.E32111   ORTIZ                    AARON                 175   07/26/2019   ACTIVE
12432   FLO.E32303   GIAMATTEI                MICHAEL               175   07/26/2019   ACTIVE
12497   FLO.E36483   BAKER                    BRANDON               175   07/26/2019   ACTIVE
12551   FLO.E39096   MARTINEZ                 RAFAEL                175   07/26/2019   ACTIVE
13473   FLO.H14357   BRYANT                   QUENTEL               175   07/26/2019   ACTIVE
14376   FLO.I12814   COPELAND                 JOSHUA                175   07/26/2019   ACTIVE
14400   FLO.I14079   JONES                    DEION-TAY             175   07/26/2019   ACTIVE
14526   FLO.J02350   CORRELLY                 GERRELL               175   07/26/2019   ACTIVE
14993   FLO.J27657   MADDEN                   LEON                  175   07/26/2019   ACTIVE
15011   FLO.J28833   MESSINA                  TREVIN                175   07/26/2019   ACTIVE
15409   FLO.J41387   LEON                     FOSTER                175   07/26/2019   ACTIVE
15467   FLO.J42723   GLOVER                   GREGORY               175   07/26/2019   ACTIVE
15516   FLO.J44006   ROMERO                   BRYAN                 175   07/26/2019   ACTIVE
15562   FLO.J44984   TOLLINCHI                CRISTERFER            175   07/26/2019   ACTIVE
15743   FLO.J50643   SIMPSON                  AARON                 175   07/26/2019   ACTIVE
15824   FLO.J55004   HYGEMA                   STEPHEN               175   07/26/2019   ACTIVE
16205   FLO.K65221   BOSWELL                  BRAD                  175   07/26/2019   ACTIVE
16209   FLO.K65342   LOWE                     RILEY                 175   07/26/2019   ACTIVE
16231   FLO.K66378   MORENO                   VICTOR                175   07/26/2019   ACTIVE
16776   FLO.L01822   BROWN                    TOBIAS                175   07/26/2019   ACTIVE
16858   FLO.L10652   BUCKNOR                  MICHAEL               175   07/26/2019   ACTIVE
17073   FLO.L34014   HALL                     ANDRE                 175   07/26/2019   ACTIVE
17411   FLO.L56634   PANIAGUA                 JULIO                 175   07/26/2019   ACTIVE
17903   FLO.L89749   JAMES                    TERRANCE              175   07/26/2019   ACTIVE
18247   FLO.M15115   ALBELO-SIRE              OLIVIER               175   07/26/2019   ACTIVE
18343   FLO.M22165   LORENZO                  JOSE                  175   07/26/2019   ACTIVE
18417   FLO.M28105   ELISCAR                  PATRICK               175   07/26/2019   ACTIVE
18463   FLO.M30886   MELENDEZ                 JOHN                  175   07/26/2019   ACTIVE
20479   FLO.P38009   HARRINGTON               RICHARD               175   07/26/2019   ACTIVE
20592   FLO.P42795   GONGORA                  CIPRIANO              175   07/26/2019   ACTIVE
20810   FLO.P52233   DUKE                     WILLIAM               175   07/26/2019   ACTIVE
21072   FLO.Q14442   BUDD                     WILLIAM               175   07/26/2019   ACTIVE
21577   FLO.R16035   JONES                    SHAWN                 175   07/26/2019   ACTIVE
21647   FLO.R20657   GLEN                     MALCOLM               175   07/26/2019   ACTIVE
21730   FLO.R27830   FINK                     DAVID                 175   07/26/2019   ACTIVE
21834   FLO.R34543   MALLETT                  DAMEN                 175   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 93 of 230
22244   FLO.R62065   WILSON                   JARED                 175   07/26/2019   ACTIVE
22525   FLO.R85870   WEST                     MATTHEW               175   07/26/2019   ACTIVE
22885   FLO.S24589   KOENIGS                  MARK                  175   07/26/2019   ACTIVE
22966   FLO.S27894   MALDONADO                DAVID                 175   07/26/2019   ACTIVE
23078   FLO.S33071   XAVIER                   BED                   175   07/26/2019   ACTIVE
23581   FLO.T30338   TITTLE                   WILLIAM               175   07/26/2019   ACTIVE
23656   FLO.T34377   HAYES                    DILLON                175   07/26/2019   ACTIVE
23841   FLO.T46651   SWILLEY                  KYLE                  175   07/26/2019   ACTIVE
23949   FLO.T53140   WALTER                   RICHARD               175   07/26/2019   ACTIVE
24055   FLO.T60256   MORALES                  ROLANDO               175   07/26/2019   ACTIVE
24366   FLO.T76752   HANNEY                   CHRISTOPHER           175   07/26/2019   ACTIVE
24470   FLO.T81656   SANCHEZ                  JORGE                 175   07/26/2019   ACTIVE
24554   FLO.T90924   HAYNES                   VALENTINO             175   07/26/2019   ACTIVE
25166   FLO.U37625   HATCHETT                 ETHAN                 175   07/26/2019   ACTIVE
25217   FLO.U40183   ROBERTS                  FREDERICK             175   07/26/2019   ACTIVE
25512   FLO.V03090   ANDERSON                 CEDRIC                175   07/26/2019   ACTIVE
25768   FLO.V19053   MALLORY                  ANTRONE               175   07/26/2019   ACTIVE
25772   FLO.V19217   VEIRA                    PAUL                  175   07/26/2019   ACTIVE
25927   FLO.V27703   MOSCARITOLO              JOSEPH                175   07/26/2019   ACTIVE
26039   FLO.V32567   JOHNSON                  MICHAEL               175   07/26/2019   ACTIVE
26140   FLO.V37734   HOLCOMB                  ERIC                  175   07/26/2019   ACTIVE
26260   FLO.V43040   BASS                     BRENT                 175   07/26/2019   ACTIVE
26340   FLO.V49309   LALONDE                  DANIEL                175   07/26/2019   ACTIVE
26652   FLO.W23647   TRAN                     PHU                   175   07/26/2019   ACTIVE
26692   FLO.W26085   MARTINEZ                 FELIX                 175   07/26/2019   ACTIVE
26734   FLO.W29317   BENITEZ                  JULIO                 175   07/26/2019   ACTIVE
26764   FLO.W30728   REDDICK                  DEREK                 175   07/26/2019   ACTIVE
26999   FLO.W43145   JACQUES                  DIEUGRAND             175   07/26/2019   ACTIVE
27114   FLO.X02325   CUMMINGS                 ROSCOE                175   07/26/2019   ACTIVE
27217   FLO.X11265   RILEY                    CHARLES               175   07/26/2019   ACTIVE
27565   FLO.X40168   VILLAFANE                JOHNNY                175   07/26/2019   ACTIVE
27797   FLO.X52749   PRYOR                    CALVIN                175   07/26/2019   ACTIVE
28277   FLO.X75088   HERNANDEZ-RIVERA         JAMES                 175   07/26/2019   ACTIVE
28424   FLO.X81295   GARCIAROQUE              FELIPE                175   07/26/2019   ACTIVE
28447   FLO.X82146   MOLINA                   FELIX                 175   07/26/2019   ACTIVE
29167   FLO.Y36466   FULTON                   BRIAN                 175   07/26/2019   ACTIVE
29314   FLO.Y42617   SPENCE                   RICHARD               175   07/26/2019   ACTIVE
29344   FLO.Y43947   MENARD                   JAMES                 175   07/26/2019   ACTIVE
29627   FLO.Y60010   NARANJO                  RODOLFO               175   07/26/2019   ACTIVE
 8272   FLO.969475   RENAUD                   MICHAEL               176   07/26/2019   ACTIVE
12056   FLO.E07486   HENDERSON                TYRONE                176   07/26/2019   ACTIVE
20262   FLO.P27044   GANDER                   JUSTIN                176   07/26/2019   ACTIVE
24624   FLO.U04319   CAVACO                   STEVEN                176   07/26/2019   ACTIVE
28918   FLO.Y22753   SIMPKINS                 SHANE                 176            .   TEMP ABS
15129   FLO.J33408   GIBBS                    TOCOREY               177   07/26/2019   ACTIVE
22725   FLO.S14576   OCHOA                    RUDOLFO               177   07/26/2019   ACTIVE
27169   FLO.X07158   HAMMONDS                 SHAWN                 177   07/26/2019   ACTIVE
 4499   FLO.300671   REESE                    LARRY                 178   07/26/2019   ACTIVE
 5314   FLO.424746   MAPP                     ERIC                  178   07/26/2019   ACTIVE
12373   FLO.E29105   BARBER                   BLAINE                178   07/26/2019   ACTIVE
18930   FLO.M60764   MYLES                    CHRISTOPHER           178   07/26/2019   ACTIVE
 4919   FLO.361372   ANDERSON                 JACE                  179   07/26/2019   ACTIVE
   73   FLO.033942   MELLS                    WALTER                180   07/26/2019   ACTIVE
  447   FLO.080555   ISSAAC-RAMIREZ           LAZARO                180   07/26/2019   ACTIVE
  566   FLO.089764   SMITH                    LOUIS                 180   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 94 of 230
 1437   FLO.126229   PEREZ                    JUAN                  180   07/26/2019   ACTIVE
 1675   FLO.129786   KELLY                    EDDIE                 180   07/26/2019   ACTIVE
 1739   FLO.130394   SANTOS                   RAFAEL                180   07/26/2019   ACTIVE
 2156   FLO.134312   TURPIN                   JOSHUA                180   07/26/2019   ACTIVE
 2437   FLO.139549   NICKERSON                NATHANIEL             180   07/26/2019   ACTIVE
 2446   FLO.139818   GUILDFORD                DARYL                 180   07/26/2019   ACTIVE
 2460   FLO.140252   QUARTERMAN               WILL                  180   07/26/2019   ACTIVE
 2470   FLO.140586   REX                      HAROLD                180   07/26/2019   ACTIVE
 2757   FLO.152996   LARRY                    LASONYA               180   07/26/2019   ACTIVE
 3087   FLO.163183   CATWELL                  JOYCELYN              180   07/26/2019   ACTIVE
 3200   FLO.166018   GANNON                   DOUGLAS               180   07/26/2019   ACTIVE
 3276   FLO.167348   ROUNDS                   ROOSEVELT             180   07/26/2019   ACTIVE
 3432   FLO.169922   FLORES                   ABRAHAM               180   07/26/2019   ACTIVE
 3503   FLO.182956   ALFONSO                  JUAN                  180   07/26/2019   ACTIVE
 3651   FLO.190566   RICHARDSON               DAMION                180   07/26/2019   ACTIVE
 3668   FLO.191533   ATKINS                   RONALD                180   07/26/2019   ACTIVE
 3847   FLO.197248   RODRIGUEZ                PEDRO                 180   07/26/2019   ACTIVE
 4247   FLO.261768   MCAFFEE                  TYRONE                180   07/26/2019   ACTIVE
 4261   FLO.264271   SCARLETT                 ARBA                  180   07/26/2019   ACTIVE
 4357   FLO.280865   JONES                    DAVID                 180   07/26/2019   ACTIVE
 4626   FLO.309863   BROWN                    JEROME                180   07/26/2019   ACTIVE
 4829   FLO.346336   HAMPTON                  HENRY                 180   07/26/2019   ACTIVE
 4985   FLO.369549   JONES                    SCOTT                 180   07/26/2019   ACTIVE
 5068   FLO.377055   HOLLIS                   ANTHONY               180   07/26/2019   ACTIVE
 5220   FLO.406585   MONTERO                  ROLANDO               180   07/26/2019   ACTIVE
 5603   FLO.461776   SIMMONS                  ERIC                  180   07/26/2019   ACTIVE
 5620   FLO.463931   VASSALOTTI               ANTHONY               180   07/26/2019   ACTIVE
 5690   FLO.470461   JONES                    ALEXANDER             180            .   TEMP ABS
 5844   FLO.503261   STANFIELD                WILLIAM               180   07/26/2019   ACTIVE
 5867   FLO.506783   NEWSOME                  RICKY                 180   07/26/2019   ACTIVE
 5942   FLO.517033   ALBURY                   MARLO                 180   07/26/2019   ACTIVE
 6181   FLO.539624   RENDON                   CARLOS                180   07/26/2019   ACTIVE
 6398   FLO.565105   ARNOLD                   STEPHANIE             180   07/26/2019   ACTIVE
 7252   FLO.746453   PRYOR                    HERMAN                180   07/26/2019   ACTIVE
 7538   FLO.787636   HARTWELL                 LANCE                 180   07/26/2019   ACTIVE
 7587   FLO.793999   KICKLIGHTER              JIMMY                 180   07/26/2019   ACTIVE
 8086   FLO.933799   URBINA                   JULIO                 180   07/26/2019   ACTIVE
 8501   FLO.997684   TUCKER                   JASON                 180   07/26/2019   ACTIVE
 9135   FLO.B06367   WAGNER                   JASON                 180            .   TEMP ABS
 9273   FLO.B07770   TURNER                   TRAVIS                180   07/26/2019   ACTIVE
 9726   FLO.B11162   PAREDES                  YEFFREY               180   07/26/2019   ACTIVE
 9984   FLO.B12964   BROWN                    GREG                  180   07/26/2019   ACTIVE
10473   FLO.C02410   PAUL                     WILLARD               180   07/26/2019   ACTIVE
10603   FLO.C03703   JOHNSON                  MONTRELL              180   07/26/2019   ACTIVE
10749   FLO.C04971   MENDOZA                  FELIPE                180   07/26/2019   ACTIVE
10860   FLO.C05746   REDDICK                  HUGH                  180   07/26/2019   ACTIVE
11252   FLO.C08735   HILDAGO                  LORENZO               180   07/26/2019   ACTIVE
11291   FLO.C09055   SCHOONOVER               JOSHUA                180   07/26/2019   ACTIVE
11307   FLO.C09204   IADEMARCO                JOHN                  180   07/26/2019   ACTIVE
11410   FLO.C10294   RODRIGUEZ                MANUEL                180   07/26/2019   ACTIVE
12131   FLO.E13002   TILLMON                  ANTOINE               180   07/26/2019   ACTIVE
12350   FLO.E27288   HARVILL                  MATTHEW               180   07/26/2019   ACTIVE
12435   FLO.E32460   PLAYER                   JUSTIN                180   07/26/2019   ACTIVE
12622   FLO.E43098   SARGENT                  JOSHUA                180   07/26/2019   ACTIVE
12791   FLO.E53402   MONTGOMERY               JACOB                 180   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 95 of 230
14129   FLO.H47444   SONG                     RENPING               180   07/26/2019   ACTIVE
14172   FLO.I00663   TAYLOR                   VINCENT               180   07/26/2019   ACTIVE
14357   FLO.I11959   WHITFIELD                TERRANCE              180   07/26/2019   ACTIVE
14540   FLO.J02944   GIBSON                   NORMAN                180   07/26/2019   ACTIVE
14588   FLO.J05954   WILLIAMS                 JERMEL                180   07/26/2019   ACTIVE
14853   FLO.J19988   WOODS                    JAMES                 180   07/26/2019   ACTIVE
14893   FLO.J22218   BROWN                    RONNIE                180   07/26/2019   ACTIVE
15128   FLO.J33403   TIMMONS                  RODDRICK              180   07/26/2019   ACTIVE
15179   FLO.J35341   MENDOZA                  NABOR                 180   07/26/2019   ACTIVE
15200   FLO.J36085   DUNBAR                   MICHAEL               180   07/26/2019   ACTIVE
15220   FLO.J36612   MACON                    DOMINIQUE             180   07/26/2019   ACTIVE
15471   FLO.J42858   SMITH                    TRAIGE                180   07/26/2019   ACTIVE
15473   FLO.J42893   PRINGLE                  SASHA                 180   07/26/2019   ACTIVE
15723   FLO.J50003   LITTLETON                EDWARD                180   07/26/2019   ACTIVE
15800   FLO.J53463   PRINCE                   AL                    180   07/26/2019   ACTIVE
15929   FLO.K07132   MARQUEZ                  FRANCISCO             180   07/26/2019   ACTIVE
16133   FLO.K61007   REAVES                   JASON                 180   07/26/2019   ACTIVE
16524   FLO.K79829   TOMLINSON                CHRISTOPHER           180   07/26/2019   ACTIVE
16700   FLO.K87934   ESTES                    RICHARD               180   07/26/2019   ACTIVE
16754   FLO.K91097   STRONG                   MARCUS                180   07/26/2019   ACTIVE
17146   FLO.L39713   CRUZ                     TAMARICK              180            .   TEMP ABS
17615   FLO.L70830   MCCOLLUM                 JASON                 180   07/26/2019   ACTIVE
17732   FLO.L78423   HERNANDEZ-CHAPARRO       CARLOS                180   07/26/2019   ACTIVE
17765   FLO.L80448   JEUNE                    JEFFREY               180   07/26/2019   ACTIVE
18019   FLO.L97436   TARR                     NICKOLAS              180            .   TEMP ABS
18070   FLO.M01075   REVILLA                  DANIEL                180   07/26/2019   ACTIVE
18256   FLO.M15493   MUNOZ                    SANTOS                180   07/26/2019   ACTIVE
18396   FLO.M26132   GARCIA                   JAIME                 180   07/26/2019   ACTIVE
18507   FLO.M34423   OUTTEN                   KEVIN                 180   07/26/2019   ACTIVE
18550   FLO.M36882   LANE                     JOHN                  180   07/26/2019   ACTIVE
19447   FLO.N10014   WALKER                   HANDY                 180   07/26/2019   ACTIVE
19742   FLO.N23879   JUNKIN                   GREGORY               180   07/26/2019   ACTIVE
19943   FLO.P01528   COOPER                   CLINTON               180   07/26/2019   ACTIVE
20697   FLO.P47174   BROWN                    DYLAN                 180   07/26/2019   ACTIVE
20967   FLO.Q05735   ROBINSON                 CHARLES               180   07/26/2019   ACTIVE
21389   FLO.Q30001   BROWN-MCCARTER           LAWRENCE              180   07/26/2019   ACTIVE
21471   FLO.R05556   WOODIE                   JAMES                 180   07/26/2019   ACTIVE
21653   FLO.R20924   ROBERSON                 CHRISTOPHER           180   07/26/2019   ACTIVE
21713   FLO.R26270   LECROY                   GEORGE                180   07/26/2019   ACTIVE
22444   FLO.R75423   MITCHELL                 ODELL                 180   07/26/2019   ACTIVE
22506   FLO.R82103   WEED                     CHRISTOPHER           180   07/26/2019   ACTIVE
22777   FLO.S17927   CASONI                   MAURICIO              180   07/26/2019   ACTIVE
22795   FLO.S19138   MILLER                   MATTHEW               180   07/26/2019   ACTIVE
23136   FLO.S37705   BRICE                    TIMOTHY               180   07/26/2019   ACTIVE
23735   FLO.T39048   KOSCIN                   MATTHEW               180   07/26/2019   ACTIVE
23776   FLO.T41855   EUBANKS                  TROY                  180   07/26/2019   ACTIVE
23896   FLO.T50174   GOLDEN                   RONALD                180   07/26/2019   ACTIVE
24000   FLO.T56108   HAGEMAN                  CHRISTOPHER           180   07/26/2019   ACTIVE
24035   FLO.T59127   ANDERSON                 REMIZ                 180   07/26/2019   ACTIVE
24076   FLO.T61393   MORENO                   CESAR                 180   07/26/2019   ACTIVE
24210   FLO.T69302   RODRIGUEZ                JAMIE                 180   07/26/2019   ACTIVE
24266   FLO.T72253   WAITS                    CHARLES               180   07/26/2019   ACTIVE
24421   FLO.T79000   MORGAN                   JAMES                 180   07/26/2019   ACTIVE
24889   FLO.U22572   HANNEMAN                 ROBERT                180   07/26/2019   ACTIVE
25050   FLO.U31889   JONES                    JOSHUA                180   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 96 of 230
25265   FLO.U42350   BOARDWAY                 BRIAN                 180   07/26/2019   ACTIVE
25809   FLO.V21941   JOSEPH                   JOSIASE               180   07/26/2019   ACTIVE
25837   FLO.V23451   TETTAMANTI               BRIAN                 180   07/26/2019   ACTIVE
25846   FLO.V23801   FINK                     ROBERT                180   07/26/2019   ACTIVE
26181   FLO.V39479   MRASAK                   DEREK                 180   07/26/2019   ACTIVE
26237   FLO.V41873   MENDEZ                   ERIC                  180   07/26/2019   ACTIVE
26309   FLO.V45988   RAINGE                   CHRISTIAN             180   07/26/2019   ACTIVE
26419   FLO.W06580   GRINNON                  TORRIE                180   07/26/2019   ACTIVE
26880   FLO.W37723   GRIMSLEY                 SHON                  180   07/26/2019   ACTIVE
27215   FLO.X11156   KATWAROO                 DERYCK                180   07/26/2019   ACTIVE
27273   FLO.X15867   SMITH                    COURTNEY              180   07/26/2019   ACTIVE
27459   FLO.X31485   BUTLER                   SAMUEL                180   07/26/2019   ACTIVE
27496   FLO.X34150   DUNBAR                   ANDRE                 180   07/26/2019   ACTIVE
27659   FLO.X45614   HALL                     BOBBY                 180   07/26/2019   ACTIVE
27856   FLO.X56270   LEWIS                    XAVIER                180   07/26/2019   ACTIVE
27906   FLO.X58315   MARA                     KHALIFA               180   07/26/2019   ACTIVE
28668   FLO.Y03292   TAGTMEIR                 JOHN                  180   07/26/2019   ACTIVE
28879   FLO.Y19827   PALMER                   DONALD                180   07/26/2019   ACTIVE
29332   FLO.Y43526   GALLO                    LOUIS                 180   07/26/2019   ACTIVE
29351   FLO.Y44198   TUCKER                   HAROLD                180   07/26/2019   ACTIVE
29395   FLO.Y46425   BOGGS                    TAYLOR                180   07/26/2019   ACTIVE
 2001   FLO.133024   SACKETT                  MATT                  181   07/26/2019   ACTIVE
 4649   FLO.312291   BUTLER                   TRAVEGUZ              181   07/26/2019   ACTIVE
 7989   FLO.900987   WASHINGTON               JASPER                181   07/26/2019   ACTIVE
10022   FLO.B13312   WEBSTER                  DILBERT               181   07/26/2019   ACTIVE
10967   FLO.C06539   PEREZ                    ISRAEL                181   07/26/2019   ACTIVE
20780   FLO.P50901   WHITFIELD                JOHN                  181   07/26/2019   ACTIVE
28679   FLO.Y04685   JACKSON                  ROBBIE                181   07/26/2019   ACTIVE
29103   FLO.Y32929   BREEDING                 LEE                   181   07/26/2019   ACTIVE
 4525   FLO.302622   DAVIS                    BYRON                 182   07/26/2019   ACTIVE
 6727   FLO.628202   PITTMAN                  ANDRE                 183   07/26/2019   ACTIVE
13888   FLO.H36192   CRESPO-AYALA             JEAN                  183   07/26/2019   ACTIVE
 4341   FLO.274303   GULLEY                   TYRONE                184   07/26/2019   ACTIVE
 6493   FLO.580437   POWELL                   WILLIE                184   07/26/2019   ACTIVE
14273   FLO.I06953   THOMAS                   WALTER                184   07/26/2019   ACTIVE
  133   FLO.044380   GLOVER                   CHARLES               185   07/26/2019   ACTIVE
  220   FLO.057016   BENNETT                  PHILLIP               185   07/26/2019   ACTIVE
 1090   FLO.117221   BURKHARD                 SPENCER               185   07/26/2019   ACTIVE
 1599   FLO.128814   CAMPBELL                 ALPHONSO              185   07/26/2019   ACTIVE
 2417   FLO.138873   COE                      THOMAS                185   07/26/2019   ACTIVE
 2795   FLO.154366   RUIZ                     MARIA                 185   07/26/2019   ACTIVE
 3118   FLO.163764   WALKER                   ERICA                 185   07/26/2019   ACTIVE
 3213   FLO.166244   NEWKIRK                  ANTHONY               185   07/26/2019   ACTIVE
 3250   FLO.166933   MCCORMICK                LLOYD                 185   07/26/2019   ACTIVE
 3481   FLO.181782   MCCULLUM                 GREGORY               185   07/26/2019   ACTIVE
 3743   FLO.194316   GEORGE                   JOHN                  185   07/26/2019   ACTIVE
 3864   FLO.197749   JEAN                     JACK                  185   07/26/2019   ACTIVE
 3897   FLO.198578   YOUNG                    MORRIS                185   07/26/2019   ACTIVE
 4013   FLO.207558   DAVIS                    DONALD                185   07/26/2019   ACTIVE
 4490   FLO.299882   NIXON                    ROBERT                185   07/26/2019   ACTIVE
 4735   FLO.322974   LYMANN                   GARY                  185   07/26/2019   ACTIVE
 4992   FLO.370562   GREEN                    SAMUEL                185   07/26/2019   ACTIVE
 5891   FLO.510568   JACKSON                  KENNETH               185   07/26/2019   ACTIVE
 6982   FLO.692622   CRYSTAL                  RODERICK              185   07/26/2019   ACTIVE
 7013   FLO.700359   OBRIEN                   CORY                  185   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 97 of 230
 7067   FLO.708746   JOHNSON                  RANDY                 185   07/26/2019   ACTIVE
 7981   FLO.900052   KEEN                     MICHAEL               185   07/26/2019   ACTIVE
 8145   FLO.951208   EVANS                    ROBERT                185   07/26/2019   ACTIVE
 8578   FLO.A50662   COTTRELL                 CHRISTOPHER           185   07/26/2019   ACTIVE
 8933   FLO.B03871   SYLVIAN                  ANDY                  185   07/26/2019   ACTIVE
 9551   FLO.B09921   HICKMAN                  MICHAEL               185   07/26/2019   ACTIVE
10371   FLO.C01342   TORRES                   DOMONIC               185   07/26/2019   ACTIVE
10656   FLO.C04198   MILLER                   CLARENCE              185   07/26/2019   ACTIVE
10807   FLO.C05417   CHANDLER                 AKEEM                 185   07/26/2019   ACTIVE
11296   FLO.C09102   HOLT                     RANDALL               185   07/26/2019   ACTIVE
11409   FLO.C10289   FLOWERS                  COREY                 185   07/26/2019   ACTIVE
11484   FLO.C11065   RAMIREZ                  JORDAN                185   07/26/2019   ACTIVE
11591   FLO.D07278   WILLIAMS                 ELIZABETH             185   07/26/2019   ACTIVE
12055   FLO.E07367   GLOVER                   BRIAN                 185   07/26/2019   ACTIVE
12936   FLO.G08812   FRASER                   ROBERT                185   07/26/2019   ACTIVE
13304   FLO.H03165   DEVINE                   RUFUS                 185   07/26/2019   ACTIVE
13600   FLO.H22151   CLOWERS                  JOSEPH                185   07/26/2019   ACTIVE
13846   FLO.H34756   VAZQUEZ                  PEDRO                 185   07/26/2019   ACTIVE
14060   FLO.H43789   TURBI                    STEVEN                185   07/26/2019   ACTIVE
14079   FLO.H44537   WILLIAMS                 JALEN                 185   07/26/2019   ACTIVE
14331   FLO.I10388   MITCHELL                 JEREMY                185   07/26/2019   ACTIVE
14654   FLO.J09439   RIVERA                   JUAN                  185   07/26/2019   ACTIVE
15364   FLO.J40335   BRADLEY                  NATHANIEL             185   07/26/2019   ACTIVE
15515   FLO.J44005   ORTIZ                    JOSE                  185   07/26/2019   ACTIVE
15773   FLO.J52088   KUO                      JU-JING               185   07/26/2019   ACTIVE
15834   FLO.J55409   JONES                    THOMAS                185   07/26/2019   ACTIVE
15860   FLO.J56539   CLARK                    STEVEN                185   07/26/2019   ACTIVE
15974   FLO.K50075   JACKSON                  LEMUEL                185   07/26/2019   ACTIVE
15975   FLO.K50082   DEMPSEY                  COURTNEY              185   07/26/2019   ACTIVE
16239   FLO.K66989   PEDRACA-CARILLO          ROBERTO               185   07/26/2019   ACTIVE
16260   FLO.K68371   BRYANT                   DAMON                 185   07/26/2019   ACTIVE
16317   FLO.K70901   HATCHER                  JULIUS                185   07/26/2019   ACTIVE
16742   FLO.K90273   WALKER                   AURELIA               185   07/26/2019   ACTIVE
16751   FLO.K90986   GRUSKOS                  JOSEPH                185   07/26/2019   ACTIVE
16843   FLO.L09506   SINCLAIR                 DEREK                 185   07/26/2019   ACTIVE
16925   FLO.L18577   CEASAR                   KEITH                 185   07/26/2019   ACTIVE
16969   FLO.L22970   LAMPART                  ANDRE                 185   07/26/2019   ACTIVE
17524   FLO.L64185   SANTIAGO                 CHRISTOPHER           185   07/26/2019   ACTIVE
17587   FLO.L69064   VELAZCO                  CARLOS                185   07/26/2019   ACTIVE
17743   FLO.L79102   HIBBERT                  LEMONT                185   07/26/2019   ACTIVE
17871   FLO.L87884   POWELL                   RASHEED               185            .   TEMP ABS
18187   FLO.M10217   CHEAVES                  ERIC                  185   07/26/2019   ACTIVE
18781   FLO.M51465   CLARK                    JAMES                 185   07/26/2019   ACTIVE
19619   FLO.N19528   PARRISH                  GERALD                185   07/26/2019   ACTIVE
19659   FLO.N20982   BUTLER                   EBONY                 185   07/26/2019   ACTIVE
19683   FLO.N21886   REILLY                   SEAN                  185   07/26/2019   ACTIVE
19694   FLO.N22293   LINDSEY                  MONTAVIOUS            185   07/26/2019   ACTIVE
20076   FLO.P11740   GILMORE                  BERT                  185   07/26/2019   ACTIVE
20218   FLO.P23533   STANDRIDGE               ANTHONY               185   07/26/2019   ACTIVE
20331   FLO.P31311   JOHNSON                  JOHNNIE               185   07/26/2019   ACTIVE
20475   FLO.P37861   PRICE                    CHRIS                 185   07/26/2019   ACTIVE
20664   FLO.P46173   TAMBUNGA                 AMOS                  185   07/26/2019   ACTIVE
21690   FLO.R23997   PORTER                   ORTHIA                185   07/26/2019   ACTIVE
21903   FLO.R40204   NURDIN                   STEVEN                185   07/26/2019   ACTIVE
22014   FLO.R47458   MARTIN                   BENJAMIN              185   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 98 of 230
22104   FLO.R52432   GIANNICO                 JOSHUA                185            .   TEMP ABS
22121   FLO.R53444   JONES                    DENIRO                185   07/26/2019   ACTIVE
22180   FLO.R57454   CORBIN                   JENNIFER              185   07/26/2019   ACTIVE
22316   FLO.R65926   KELLER                   SAMUEL                185   07/26/2019   ACTIVE
22400   FLO.R71095   STOREY                   WILLIAM               185   07/26/2019   ACTIVE
22553   FLO.S00166   DEXTER                   DEMETRIE              185   07/26/2019   ACTIVE
22554   FLO.S00579   MORALES                  LEONARDO              185   07/26/2019   ACTIVE
22904   FLO.S25254   PERIE                    JOHN                  185   07/26/2019   ACTIVE
23065   FLO.S32431   THOMPSON                 MATTHEW               185   07/26/2019   ACTIVE
23177   FLO.T00668   ERNSBERGER               ERIC                  185   07/26/2019   ACTIVE
23294   FLO.T10811   CRUZ                     JUAN                  185   07/26/2019   ACTIVE
23530   FLO.T27428   CHEATHAM                 CHRISTOPHER           185   07/26/2019   ACTIVE
23737   FLO.T39140   ELLERBEE                 KYLE                  185   07/26/2019   ACTIVE
23847   FLO.T46943   REMBERT                  ARCHIE                185            .   TEMP ABS
24155   FLO.T66199   TRINCHET                 ERIC                  185   07/26/2019   ACTIVE
24615   FLO.U03835   DIXON                    ANWAR                 185   07/26/2019   ACTIVE
24733   FLO.U12270   BROWN                    JAVAN                 185   07/26/2019   ACTIVE
24800   FLO.U16480   SHELTON                  BRUCE                 185   07/26/2019   ACTIVE
24917   FLO.U23600   PAUL                     GENA                  185   07/26/2019   ACTIVE
24993   FLO.U28543   KING                     DAMIEN                185   07/26/2019   ACTIVE
25078   FLO.U33164   MCGIRTH                  RENALDO               185            .   TEMP ABS
25209   FLO.U39727   PERSAUD                  RICKY                 185   07/26/2019   ACTIVE
25419   FLO.U49589   HOPKINS                  KENDALL               185   07/26/2019   ACTIVE
25525   FLO.V03720   FULKERSON                WILLIAM               185   07/26/2019   ACTIVE
25698   FLO.V14154   LACEY                    SEDRICK               185   07/26/2019   ACTIVE
25858   FLO.V24441   SCAMAHORN                CHRISTOPHER           185   07/26/2019   ACTIVE
26138   FLO.V37723   CRUZ                     SHANE                 185   07/26/2019   ACTIVE
26163   FLO.V38963   MARUSKA                  JEREMY                185   07/26/2019   ACTIVE
26390   FLO.W04018   SIMMS                    JAMMORA               185   07/26/2019   ACTIVE
26444   FLO.W08603   BARNES                   ERNEST                185   07/26/2019   ACTIVE
26962   FLO.W41392   TORESCO                  MATTHEW               185   07/26/2019   ACTIVE
27039   FLO.W45788   GARCIA                   JUAN                  185   07/26/2019   ACTIVE
27187   FLO.X08724   ROSA                     DINANATH              185   07/26/2019   ACTIVE
28466   FLO.X82962   MAYA                     JOHN                  185   07/26/2019   ACTIVE
28558   FLO.X89332   LYONS                    JAMES                 185   07/26/2019   ACTIVE
28567   FLO.X89763   PILIER-ROBLES            JEAN                  185            .   TEMP ABS
28568   FLO.X89810   COLEMAN                  JOHNATHAN             185   07/26/2019   ACTIVE
28685   FLO.Y05642   SMITH                    MARCELLOUS            185   07/26/2019   ACTIVE
28865   FLO.Y18623   HOLMES                   DONALD                185   07/26/2019   ACTIVE
28928   FLO.Y23407   NANCE                    FRED                  185   07/26/2019   ACTIVE
29026   FLO.Y28696   SEALES                   ELSWORTH              185   07/26/2019   ACTIVE
 7388   FLO.768703   SMITH                    DWIGHT                186   07/26/2019   ACTIVE
 7471   FLO.777915   PATTERSON                GAINOUS               186   07/26/2019   ACTIVE
20805   FLO.P51760   GOODSON                  GREGORY               186   07/26/2019   ACTIVE
23819   FLO.T45008   FERNANDEZ                LAZARO                186   07/26/2019   ACTIVE
23837   FLO.T46444   JACKSON                  JAMES                 186   07/26/2019   ACTIVE
24004   FLO.T56370   NORTON                   ADARIUS               186   07/26/2019   ACTIVE
29058   FLO.Y30264   MELTON                   FABIAN                186   07/26/2019   ACTIVE
 1319   FLO.124109   LOPEZ                    ALFREDO               187   07/26/2019   ACTIVE
 9616   FLO.B10391   LOZIN                    RICARDO               187   07/26/2019   ACTIVE
27749   FLO.X50066   MCCOY                    GERALD                187   07/26/2019   ACTIVE
28349   FLO.X78093   ROEDELL                  ROBERT                187   07/26/2019   ACTIVE
 1111   FLO.117994   HALL                     DANIEL                188   07/26/2019   ACTIVE
 1572   FLO.128453   WINTERS                  RENALDO               188   07/26/2019   ACTIVE
 5122   FLO.384985   ROBINSON                 HAROLD                188   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 99 of 230
 6071   FLO.529742   BRUNO                    ROBERT                188   07/26/2019   ACTIVE
17212   FLO.L44343   BORROTO                  MAURICE               188   07/26/2019   ACTIVE
19435   FLO.N09391   BRYANT                   DEONTA                188   07/26/2019   ACTIVE
19690   FLO.N22185   CARD                     VLADIMAR              188   07/26/2019   ACTIVE
22733   FLO.S15409   DOTSON                   KENNETH               188   07/26/2019   ACTIVE
23174   FLO.T00429   MICKEY                   THOMAS                188   07/26/2019   ACTIVE
11939   FLO.D91874   RYBOLT                   MATTHEW               189   07/26/2019   ACTIVE
12234   FLO.E19373   RINK                     HENRY                 189   07/26/2019   ACTIVE
25516   FLO.V03270   BOZEMAN                  BRADLEY               189   07/26/2019   ACTIVE
28829   FLO.Y16586   FENNELL                  JONATHAN              189   07/26/2019   ACTIVE
  273   FLO.064978   SIMARD                   RUSSELL               190   07/26/2019   ACTIVE
  394   FLO.076275   WILLIAMS                 RONALD                190   07/26/2019   ACTIVE
  494   FLO.083980   CHEATHAM                 GERALD                190   07/26/2019   ACTIVE
  873   FLO.108962   BOOMER                   RICHARD               190   07/26/2019   ACTIVE
  878   FLO.109245   RHODES                   WILLIAM               190   07/26/2019   ACTIVE
  886   FLO.109736   TALLEY                   TIMOTHY               190   07/26/2019   ACTIVE
  971   FLO.113093   PERKINS                  VICTOR                190   07/26/2019   ACTIVE
 1206   FLO.121316   BOYD                     ERIC                  190   07/26/2019   ACTIVE
 1372   FLO.124991   FOUNTAINE                JASON                 190   07/26/2019   ACTIVE
 1682   FLO.129831   ROBINSON                 WILLIAM               190   07/26/2019   ACTIVE
 2496   FLO.142013   VALLE                    JOSE ALFRED           190   07/26/2019   ACTIVE
 2523   FLO.144361   CAMPBELL                 TECOY                 190   07/26/2019   ACTIVE
 2728   FLO.149822   MCGHEE                   AARON                 190            .   TEMP ABS
 2810   FLO.154793   GUTIERREZ                CATHY                 190   07/26/2019   ACTIVE
 2901   FLO.156021   DORKING                  THERESA               190   07/26/2019   ACTIVE
 2986   FLO.156871   VIRUET                   GLORIA                190   07/26/2019   ACTIVE
 3201   FLO.166022   KAIRIS                   WILLIAM               190   07/26/2019   ACTIVE
 3245   FLO.166796   BOYD                     MARQUELL              190   07/26/2019   ACTIVE
 3415   FLO.169685   BEST                     CHONTAE               190   07/26/2019   ACTIVE
 3469   FLO.181196   LEWIS                    ELDRED                190   07/26/2019   ACTIVE
 3797   FLO.195997   SENAT                    RICCARDI              190   07/26/2019   ACTIVE
 3915   FLO.199010   WILSON                   EDWARD                190   07/26/2019   ACTIVE
 3954   FLO.199823   BRAGGS                   ANTHONY               190   07/26/2019   ACTIVE
 4047   FLO.213887   WYNN                     RONALD                190   07/26/2019   ACTIVE
 4355   FLO.280085   BREWER                   JOHN                  190   07/26/2019   ACTIVE
 4397   FLO.288912   DUBBERLY                 SAMMIE                190   07/26/2019   ACTIVE
 4462   FLO.296986   JACKSON                  LAMONT                190   07/26/2019   ACTIVE
 4466   FLO.297398   CLARK                    CLIFTON               190   07/26/2019   ACTIVE
 4660   FLO.313299   TAYLOR                   JAMES                 190   07/26/2019   ACTIVE
 4691   FLO.315009   ISOM                     LORNINOUS             190   07/26/2019   ACTIVE
 4738   FLO.325482   CHILES                   RUEBEN                190   07/26/2019   ACTIVE
 4754   FLO.330843   NUTTER                   MICHAEL               190   07/26/2019   ACTIVE
 4872   FLO.352317   BAXTER                   KIMBERLY              190   07/26/2019   ACTIVE
 4922   FLO.361803   ELLIS                    MICHAEL               190   07/26/2019   ACTIVE
 5176   FLO.394491   JAMES                    JOHN                  190   07/26/2019   ACTIVE
 5261   FLO.416419   MARSHALL                 HENRY                 190   07/26/2019   ACTIVE
 5350   FLO.430461   MARTI                    ALEXIS                190   07/26/2019   ACTIVE
 5381   FLO.436687   MARTIN                   ARTHUR                190   07/26/2019   ACTIVE
 5677   FLO.469334   WYNN                     DONALD                190   07/26/2019   ACTIVE
 5684   FLO.469766   OCHOA                    ALEXANDER             190   07/26/2019   ACTIVE
 5729   FLO.473533   CHING                    JOSE                  190   07/26/2019   ACTIVE
 5822   FLO.498509   ELDRIDGE                 RAY                   190   07/26/2019   ACTIVE
 6361   FLO.559103   WATSON                   MARK                  190   07/26/2019   ACTIVE
 6388   FLO.563512   LINGEL                   LAWRENCE              190   07/26/2019   ACTIVE
 6417   FLO.566903   WHITE                    LATARSA               190   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 100 of 230
 7150   FLO.721097   JENNINGS                 BRANDY                190   07/26/2019   ACTIVE
 7375   FLO.767166   DERVERGER                HUBERT                190   07/26/2019   ACTIVE
 7548   FLO.788407   HARRIS                   SEAN                  190   07/26/2019   ACTIVE
 7965   FLO.898965   BURKE                    JERRY                 190   07/26/2019   ACTIVE
 8161   FLO.954892   GIBSON                   GERRICK               190   07/26/2019   ACTIVE
 8665   FLO.A51219   STANLEY                  SETH                  190   07/26/2019   ACTIVE
 9024   FLO.B05166   TUTTLE                   TIMOTHY               190   07/26/2019   ACTIVE
 9636   FLO.B10531   BYNUM                    KHAMBREL              190   07/26/2019   ACTIVE
 9983   FLO.B12961   WALKER                   BURK                  190   07/26/2019   ACTIVE
10315   FLO.C00741   SMITH                    REJI                  190   07/26/2019   ACTIVE
10334   FLO.C00931   MATHIS                   JELSON                190   07/26/2019   ACTIVE
10841   FLO.C05648   TATE                     ERIC                  190   07/26/2019   ACTIVE
10929   FLO.C06254   DELACRUZ                 JUAN                  190   07/26/2019   ACTIVE
11193   FLO.C08358   TOUCHTON                 JOSHUA                190   07/26/2019   ACTIVE
11324   FLO.C09463   CREWS                    TRAVIS                190   07/26/2019   ACTIVE
11403   FLO.C10214   STUBBS                   ANGUS                 190   07/26/2019   ACTIVE
11434   FLO.C10489   KEYS                     EDDIE                 190   07/26/2019   ACTIVE
11458   FLO.C10719   ORTIZ                    WILLIAM               190   07/26/2019   ACTIVE
11462   FLO.C10762   PUMPHREY                 KEITH                 190   07/26/2019   ACTIVE
11590   FLO.D07197   HETTMANSPERGER           THOMAS                190   07/26/2019   ACTIVE
11647   FLO.D15788   COLON                    JOSE                  190   07/26/2019   ACTIVE
11659   FLO.D17846   WHITEHEAD                ALVIN                 190   07/26/2019   ACTIVE
11749   FLO.D34377   SAMPSON                  LEROY                 190   07/26/2019   ACTIVE
11873   FLO.D49483   ARMSTRONG                SHAWN                 190   07/26/2019   ACTIVE
12005   FLO.E03137   WILLIAMS                 JUDE                  190   07/26/2019   ACTIVE
12417   FLO.E31793   CALDWELL                 DANTRAVIOUS           190   07/26/2019   ACTIVE
12798   FLO.E54805   BRANDENBURG              LUCAS                 190   07/26/2019   ACTIVE
12916   FLO.G07386   WHITE                    REGINALD              190   07/26/2019   ACTIVE
13029   FLO.G14102   HOLLOWAY                 ELAM                  190   07/26/2019   ACTIVE
13391   FLO.H09037   LESTER                   VICTOR                190   07/26/2019   ACTIVE
13405   FLO.H10261   JOHNSON                  SHANNON               190            .   TEMP ABS
13500   FLO.H16001   FORSGREN                 GLEN                  190   07/26/2019   ACTIVE
13952   FLO.H38956   MARC                     LEVEL                 190   07/26/2019   ACTIVE
14027   FLO.H42454   GREGG                    STACY                 190   07/26/2019   ACTIVE
14255   FLO.I05620   SHAW                     RONALD                190   07/26/2019   ACTIVE
15053   FLO.J30499   DANIELS                  CARLOS                190   07/26/2019   ACTIVE
15092   FLO.J31762   HALL                     TONDRICK              190   07/26/2019   ACTIVE
15130   FLO.J33444   CARTER                   ALBERT                190   07/26/2019   ACTIVE
15178   FLO.J35296   CRISP                    IAN                   190   07/26/2019   ACTIVE
15186   FLO.J35538   ODOL                     TREY                  190   07/26/2019   ACTIVE
15333   FLO.J39415   LANCE                    LEANDRE               190   07/26/2019   ACTIVE
15402   FLO.J41264   GARLEJO                  JASON                 190   07/26/2019   ACTIVE
15547   FLO.J44717   WILLIAMS                 JERRIATION            190   07/26/2019   ACTIVE
15642   FLO.J47224   SEALES                   CHARLES               190   07/26/2019   ACTIVE
15924   FLO.K06137   EDWARDS                  OSCAR                 190   07/26/2019   ACTIVE
16128   FLO.K60942   NEWMAN                   ROBERT                190   07/26/2019   ACTIVE
16518   FLO.K79542   IBANEZ                   JOEL                  190   07/26/2019   ACTIVE
16690   FLO.K87544   STEPHENS                 TODD                  190   07/26/2019   ACTIVE
16912   FLO.L16722   BEAL                     MELVIN                190   07/26/2019   ACTIVE
17012   FLO.L27811   BOGART                   CORY                  190   07/26/2019   ACTIVE
18149   FLO.M07039   MANDRI                   CARLOS                190   07/26/2019   ACTIVE
18175   FLO.M09238   PEARSALL                 SIMON                 190   07/26/2019   ACTIVE
18333   FLO.M21253   GARCIA                   FELIERIX              190   07/26/2019   ACTIVE
18847   FLO.M55601   HIGDON                   JASON                 190   07/26/2019   ACTIVE
18856   FLO.M56385   PAUL                     TERRELL               190            .   TEMP ABS
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 101 of 230
19083   FLO.M70804   HARRELL                 THEODORE              190   07/26/2019   ACTIVE
19196   FLO.M81647   CLERMONT                BENSON                190   07/26/2019   ACTIVE
19539   FLO.N14837   GRIFFIN                 MICHAEL               190   07/26/2019   ACTIVE
19777   FLO.N24757   GAINES                  PAUL                  190   07/26/2019   ACTIVE
19791   FLO.N25113   DAVIS                   DEMONTA               190   07/26/2019   ACTIVE
19897   FLO.N29278   SIRMONS                 DEVANTE               190   07/26/2019   ACTIVE
20297   FLO.P28744   DENNIS                  WILLIE                190   07/26/2019   ACTIVE
20314   FLO.P29900   SMITH                   MARVIN                190   07/26/2019   ACTIVE
20561   FLO.P41501   STALLWORTH              TRAVIS                190   07/26/2019   ACTIVE
20883   FLO.P56351   CRENSHAW                FREDERICK             190   07/26/2019   ACTIVE
21883   FLO.R38129   STEWART                 ANTHONY               190   07/26/2019   ACTIVE
22096   FLO.R52161   AHRENS                  KENNETH               190   07/26/2019   ACTIVE
22210   FLO.R59597   HERRERA                 ROBERTO               190   07/26/2019   ACTIVE
22348   FLO.R67718   CHANDLER                JACOB                 190   07/26/2019   ACTIVE
22646   FLO.S08377   DRAPER                  MATTHEW               190   07/26/2019   ACTIVE
22831   FLO.S21350   GILLESPIE               LAVAR                 190   07/26/2019   ACTIVE
22867   FLO.S23706   WALKER                  MICHAEL               190   07/26/2019   ACTIVE
23072   FLO.S32700   MARTINEZ-PEREZ          JONATHAN              190   07/26/2019   ACTIVE
23677   FLO.T35514   BUSH                    JEFFREY               190   07/26/2019   ACTIVE
23733   FLO.T38919   LANE                    CHRISTOPHER           190   07/26/2019   ACTIVE
23920   FLO.T51398   ZAVAGLIA                ROBERT                190   07/26/2019   ACTIVE
24374   FLO.T77226   CORTEZ                  RASHAD                190   07/26/2019   ACTIVE
24696   FLO.U09762   SPENCER                 DAVID                 190   07/26/2019   ACTIVE
25420   FLO.U49613   POTTS                   AARON                 190   07/26/2019   ACTIVE
25441   FLO.U50992   SOUSA                   DERRICK               190   07/26/2019   ACTIVE
25553   FLO.V05580   GIVENS                  CARMAINE              190   07/26/2019   ACTIVE
25948   FLO.V28497   KING                    MOSES                 190   07/26/2019   ACTIVE
26186   FLO.V39678   LADUE                   BRANDON               190   07/26/2019   ACTIVE
26542   FLO.W16005   COKE                    HATACHI               190   07/26/2019   ACTIVE
26555   FLO.W16934   CARROLL                 BENJAMIN              190   07/26/2019   ACTIVE
26559   FLO.W17366   COLLINS                 MARCUS                190   07/26/2019   ACTIVE
26782   FLO.W32278   WILLIAMS                LAMATRA               190   07/26/2019   ACTIVE
26923   FLO.W40148   RANSBERGER              JOSEPH                190   07/26/2019   ACTIVE
27041   FLO.W45834   GABRIEL                 FREDERIC              190   07/26/2019   ACTIVE
27261   FLO.X15009   BADILLO                 ALBERTO               190   07/26/2019   ACTIVE
27425   FLO.X28495   ST NATTIS               EMMANUEL              190   07/26/2019   ACTIVE
27454   FLO.X30894   WILLIAMS                CLAYTON               190   07/26/2019   ACTIVE
27670   FLO.X46140   BURGOS-RIVERA           MARIANA               190   07/26/2019   ACTIVE
28269   FLO.X74800   VALENTINE               CLARENCE              190   07/26/2019   ACTIVE
28680   FLO.Y04769   BARKER                  JOHN                  190   07/26/2019   ACTIVE
28924   FLO.Y23189   PHARISIEN               JERRY                 190   07/26/2019   ACTIVE
28956   FLO.Y24714   ESPINOZA-MONTES         MIGUEL                190   07/26/2019   ACTIVE
28974   FLO.Y26230   CHENAULT                JAIME                 190   07/26/2019   ACTIVE
29194   FLO.Y37418   SUOMINEN                JUSTIN                190   07/26/2019   ACTIVE
  710   FLO.098654   HALL                    THOMAS                191   07/26/2019   ACTIVE
14537   FLO.J02680   WOODARD                 WADE                  191   07/26/2019   ACTIVE
16817   FLO.L06812   CARTWRIGHT              KEVIN                 191   07/26/2019   ACTIVE
18779   FLO.M51333   HIDALGO                 FRANKLIN              191   07/26/2019   ACTIVE
23320   FLO.T12759   ATKINS                  JEWEL                 191   07/26/2019   ACTIVE
27102   FLO.X00925   RICHARDS                BRIAN                 191   07/26/2019   ACTIVE
 3272   FLO.167253   FELTON                  FORREST               192   07/26/2019   ACTIVE
 8370   FLO.979461   ENCARNACION             DAVID                 192   07/26/2019   ACTIVE
15623   FLO.J46769   BOWMAN                  JOHNNY                192   07/26/2019   ACTIVE
20590   FLO.P42789   MCARTHUR                ELLIS                 192   07/26/2019   ACTIVE
27160   FLO.X06442   SILVA                   JUAN                  192   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 102 of 230
23233   FLO.T06376   SMITH                   DAVID                 193   07/26/2019   ACTIVE
26470   FLO.W10474   GOLDSMITH               ROYCE                 193   07/26/2019   ACTIVE
  281   FLO.065599   DIAZ                    ENRIQUE               194   07/26/2019   ACTIVE
13950   FLO.H38936   SNIVELY                 WILLIAM               194   07/26/2019   ACTIVE
26495   FLO.W12713   ROSA                    HECTOR                194   07/26/2019   ACTIVE
  239   FLO.060487   SMILEY                  JIMMY                 195   07/26/2019   ACTIVE
  435   FLO.079554   THOMAS                  HENRY                 195   07/26/2019   ACTIVE
  626   FLO.093894   BAKER                   JAMES                 195   07/26/2019   ACTIVE
  908   FLO.110914   WHITE                   JAMES                 195   07/26/2019   ACTIVE
  922   FLO.111540   ACKER                   MITCHELL              195   07/26/2019   ACTIVE
 1281   FLO.123128   COSTON                  JERMECO               195   07/26/2019   ACTIVE
 1562   FLO.128293   JOHNSON                 JONATHAN              195   07/26/2019   ACTIVE
 2295   FLO.135510   BROOKS                  CLIFTON               195   07/26/2019   ACTIVE
 2867   FLO.155729   CASTILLO                ZORAINA               195   07/26/2019   ACTIVE
 3103   FLO.163560   COOPER                  SHARA                 195   07/26/2019   ACTIVE
 3210   FLO.166224   EAGLIN                  DWIGHT                195   07/26/2019   ACTIVE
 3676   FLO.191763   BROWN                   CLARENCE              195   07/26/2019   ACTIVE
 4059   FLO.215156   FINNEY                  MARTY                 195   07/26/2019   ACTIVE
 4144   FLO.233765   DUNBAR                  ROBERT                195   07/26/2019   ACTIVE
 4288   FLO.267762   ISOM                    TRAVIS                195   07/26/2019   ACTIVE
 4630   FLO.310178   MCCULLERS               ALAN                  195   07/26/2019   ACTIVE
 4683   FLO.314598   BROWN                   DWAUNEARIO            195   07/26/2019   ACTIVE
 4943   FLO.365160   MITCHELL                CARL                  195   07/26/2019   ACTIVE
 5017   FLO.372036   YOUNG                   CATOGA                195   07/26/2019   ACTIVE
 5018   FLO.372093   WILLIAMS                DWAYNE                195   07/26/2019   ACTIVE
 5110   FLO.381295   QUINONES                RALPH                 195   07/26/2019   ACTIVE
 5270   FLO.417649   WILLIAMS                VERNON                195   07/26/2019   ACTIVE
 5302   FLO.422520   MCGEE                   ANTHONY               195            .   TEMP ABS
 5328   FLO.426561   GARCIA                  ROBERTO               195   07/26/2019   ACTIVE
 5589   FLO.460468   MARRERO                 JOSE                  195   07/26/2019   ACTIVE
 5592   FLO.460869   JONES                   PATSY                 195   07/26/2019   ACTIVE
 5706   FLO.471265   WILSON                  JOSEPH                195   07/26/2019   ACTIVE
 5906   FLO.512699   ANDERSON                JESSE                 195   07/26/2019   ACTIVE
 6128   FLO.534984   MCNEIL                  FRED                  195   07/26/2019   ACTIVE
 6190   FLO.540912   LEWIS                   HOWARD                195   07/26/2019   ACTIVE
 6215   FLO.544030   COOPER                  ARTHUR                195   07/26/2019   ACTIVE
 6229   FLO.545609   VANCE                   GREGORY               195   07/26/2019   ACTIVE
 6597   FLO.603352   AMOS                    VERNON                195   07/26/2019   ACTIVE
 6633   FLO.612692   BURDGICK                LARRY                 195   07/26/2019   ACTIVE
 6691   FLO.621892   STOVALL                 PAUL                  195   07/26/2019   ACTIVE
 6846   FLO.660356   EDGE                    PAMELA                195   07/26/2019   ACTIVE
 8007   FLO.904269   JONES                   DALE                  195   07/26/2019   ACTIVE
 8508   FLO.998746   ALMARAZ                 GABRIEL               195   07/26/2019   ACTIVE
 8590   FLO.A50766   WILLIAMS                BRIAN                 195   07/26/2019   ACTIVE
 8750   FLO.B00145   LEAL                    ARSENIO               195   07/26/2019   ACTIVE
 9366   FLO.B08548   VILLAFANE               CHRISTIAN             195   07/26/2019   ACTIVE
 9684   FLO.B10895   ALLEN                   DERRON                195   07/26/2019   ACTIVE
 9838   FLO.B11941   SOSATAQUECHEL           YASELL                195   07/26/2019   ACTIVE
10222   FLO.B15053   DENBY                   BRIAN                 195   07/26/2019   ACTIVE
10303   FLO.C00606   CRAWLEY                 SIR CHARLES           195   07/26/2019   ACTIVE
10494   FLO.C02648   HALFACRE                JEREMY                195   07/26/2019   ACTIVE
10924   FLO.C06212   BROWN                   EARL                  195   07/26/2019   ACTIVE
10957   FLO.C06482   ROSA                    JUAN                  195   07/26/2019   ACTIVE
11087   FLO.C07424   LUND                    JESSE                 195   07/26/2019   ACTIVE
11160   FLO.C07978   GOODMAN                 DENNIS                195   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 103 of 230
11254   FLO.C08739   BANE                    CHRISTOPHER           195   07/26/2019   ACTIVE
11348   FLO.C09630   RIGGINS                 AARON                 195   07/26/2019   ACTIVE
11832   FLO.D42887   HOLMES                  BOBBY                 195   07/26/2019   ACTIVE
12026   FLO.E04666   PEARSON                 ANGELO                195   07/26/2019   ACTIVE
12257   FLO.E20813   MITCHELL                MERCEDES              195   07/26/2019   ACTIVE
12347   FLO.E27109   JOHNSON                 BERNARD               195   07/26/2019   ACTIVE
12588   FLO.E41474   BRAUN                   HOPE                  195   07/26/2019   ACTIVE
12746   FLO.E49526   SLAVINSKI               JUSTIN                195   07/26/2019   ACTIVE
12782   FLO.E52356   OKEEFE                  DEVIN                 195   07/26/2019   ACTIVE
14168   FLO.I00540   DOERFLER                DIETERICH             195   07/26/2019   ACTIVE
14180   FLO.I01159   MIDGETTE                RICHARD               195   07/26/2019   ACTIVE
14245   FLO.I05377   PHILPOT                 MICHAEL               195   07/26/2019   ACTIVE
15181   FLO.J35351   WILLIAMS                CLIFFORD              195   07/26/2019   ACTIVE
15489   FLO.J43283   GELSEY                  JACOREY               195   07/26/2019   ACTIVE
15698   FLO.J48890   BROWN                   TAURICE               195   07/26/2019   ACTIVE
15913   FLO.K04563   EZERSKI                 ADAM                  195   07/26/2019   ACTIVE
16248   FLO.K67658   JOHNSON                 STRAVIOUS             195   07/26/2019   ACTIVE
16278   FLO.K69097   ALEXANDER               TAMARIUS              195   07/26/2019   ACTIVE
16622   FLO.K83815   STINSON                 TOMMY                 195   07/26/2019   ACTIVE
16848   FLO.L09976   KING                    MATTHEW               195   07/26/2019   ACTIVE
17049   FLO.L31773   WOLFORD                 AARON                 195   07/26/2019   ACTIVE
17058   FLO.L32148   SOLOMON                 GREGORY               195   07/26/2019   ACTIVE
18138   FLO.M06139   CLARK                   COURTNEY              195   07/26/2019   ACTIVE
18183   FLO.M09966   VILME                   EDSON                 195   07/26/2019   ACTIVE
18272   FLO.M16600   WILKES                  MICHAEL               195   07/26/2019   ACTIVE
18336   FLO.M21724   PAEZ                    LAZARO                195   07/26/2019   ACTIVE
18516   FLO.M34744   SOLOMON                 CAZU                  195   07/26/2019   ACTIVE
19237   FLO.M86868   CASTRO                  GENARO                195   07/26/2019   ACTIVE
19315   FLO.N01683   EVANS                   DARWIN                195   07/26/2019   ACTIVE
19556   FLO.N15542   PETTITT                 WILLIAM               195   07/26/2019   ACTIVE
20260   FLO.P26968   PATTI                   ISRAEL                195   07/26/2019   ACTIVE
20554   FLO.P41319   TUELE                   MICHAEL               195   07/26/2019   ACTIVE
21552   FLO.R12801   BROWN                   TIFFANY               195   07/26/2019   ACTIVE
21691   FLO.R24202   REED                    PETER                 195   07/26/2019   ACTIVE
21944   FLO.R42739   RUIZ-LOPEZ              JOSE MIGUEL           195   07/26/2019   ACTIVE
22213   FLO.R59724   MCTIER                  BRYAN                 195   07/26/2019   ACTIVE
22436   FLO.R74873   HINCHBERGER             DYLAN                 195   07/26/2019   ACTIVE
23117   FLO.S36256   PINEL                   STEVEN                195   07/26/2019   ACTIVE
23342   FLO.T14610   WHITFIELD               DAVID                 195   07/26/2019   ACTIVE
23366   FLO.T16608   GILBERT                 TARRIST               195   07/26/2019   ACTIVE
23452   FLO.T22069   BRANTON                 ZAMONT                195   07/26/2019   ACTIVE
23774   FLO.T41785   DICKERSON               SAMUEL                195   07/26/2019   ACTIVE
23887   FLO.T49340   WYCHE                   ROSE                  195   07/26/2019   ACTIVE
24431   FLO.T79546   CRUZ                    LUIS                  195   07/26/2019   ACTIVE
24620   FLO.U04175   BRISCIANO               JOHN                  195   07/26/2019   ACTIVE
24802   FLO.U16504   BUTLER                  ANNTAWANNA            195   07/26/2019   ACTIVE
24816   FLO.U17536   WALKER                  JARVIS                195   07/26/2019   ACTIVE
25258   FLO.U42088   GOLDSMITH               SCOTT                 195   07/26/2019   ACTIVE
25435   FLO.U50473   STANTON                 JOHN                  195   07/26/2019   ACTIVE
25552   FLO.V05524   TERRY                   JUSTIN                195   07/26/2019   ACTIVE
25555   FLO.V05818   MURPHY                  DAMION                195   07/26/2019   ACTIVE
25761   FLO.V18281   LACEY                   DAVE                  195   07/26/2019   ACTIVE
25925   FLO.V27655   HUNTER                  ANTONIO               195   07/26/2019   ACTIVE
26417   FLO.W06464   BRACKETT                JASON                 195   07/26/2019   ACTIVE
27585   FLO.X41174   STIEGEL                 JUSTIN                195   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 104 of 230
27601   FLO.X42247   TORRES                   ENRIQUE               195   07/26/2019   ACTIVE
27722   FLO.X48730   ALMODOVAR                MARCELA               195   07/26/2019   ACTIVE
27728   FLO.X48956   EVANS                    ADRIAN                195   07/26/2019   ACTIVE
27922   FLO.X58956   BOUIE                    JOSHUA                195   07/26/2019   ACTIVE
27958   FLO.X60306   VELEZ                    NEPHTALY              195   07/26/2019   ACTIVE
28053   FLO.X65318   EDMOND                   HEROLD                195   07/26/2019   ACTIVE
28912   FLO.Y22386   HILL                     JESSICA               195   07/26/2019   ACTIVE
29319   FLO.Y42880   EAST                     ASHLEY                195   07/26/2019   ACTIVE
29449   FLO.Y48761   BLAIR                    DAVID                 195   07/26/2019   ACTIVE
29547   FLO.Y53566   PERRY                    JEROME                195   07/26/2019   ACTIVE
 7472   FLO.777922   SCHAAF                   CHARLES               196   07/26/2019   ACTIVE
 9203   FLO.B07029   ROSARIO-PEREZ            EDWIN                 196   07/26/2019   ACTIVE
16891   FLO.L14409   PASQUINCE                JOSEPH                196   07/26/2019   ACTIVE
22567   FLO.S01838   COOPER                   TULANI                196   07/26/2019   ACTIVE
28020   FLO.X63637   MAULDIN                  JOHN                  196   07/26/2019   ACTIVE
12380   FLO.E29810   OSHELL                   MICHAEL               197   07/26/2019   ACTIVE
26057   FLO.V33328   LAMUG                    EDWIN                 197   07/26/2019   ACTIVE
 7953   FLO.898313   BRIGGS                   PATRICK               198   07/26/2019   ACTIVE
 8076   FLO.929229   SMITH                    JEROME                198   07/26/2019   ACTIVE
11524   FLO.C11530   MUSTELLIERRODRIGUEZ      ESBEL                 198   07/26/2019   ACTIVE
17024   FLO.L29106   JOSEPH                   FADE                  198   07/26/2019   ACTIVE
17704   FLO.L76579   QUINONES                 RUBEN                 198   07/26/2019   ACTIVE
 2055   FLO.133509   CASTRO-MOLINA            WINEL                 199   07/26/2019   ACTIVE
 6187   FLO.540243   MILNE                    WILLIAM               199   07/26/2019   ACTIVE
10091   FLO.B13890   REBOTE                   ALBERT                199   07/26/2019   ACTIVE
24203   FLO.T69040   COCKING                  CARL                  199   07/26/2019   ACTIVE
25154   FLO.U37285   ROZARIO                  WILLIAM               199   07/26/2019   ACTIVE
28031   FLO.X64401   PADILLA                  EDWIN                 199   07/26/2019   ACTIVE
  130   FLO.044116   WARD                     JERRY                 200   07/26/2019   ACTIVE
  491   FLO.083596   TENNANT                  JIMMIE                200   07/26/2019   ACTIVE
  779   FLO.102580   CLEMONS                  FREDDIE               200   07/26/2019   ACTIVE
 1043   FLO.115674   JOYNER                   DARRON                200   07/26/2019   ACTIVE
 1107   FLO.117909   JACKSON                  MARK                  200   07/26/2019   ACTIVE
 1255   FLO.122498   LOWRY                    LARRY                 200   07/26/2019   ACTIVE
 1279   FLO.123126   HAYNES                   ZACCHEAUS             200   07/26/2019   ACTIVE
 1411   FLO.125750   BOYD                     RICHARD               200   07/26/2019   ACTIVE
 1591   FLO.128771   MYERS                    JASON                 200   07/26/2019   ACTIVE
 1643   FLO.129429   COUCH                    JEFFREY               200   07/26/2019   ACTIVE
 1747   FLO.130455   HELTON                   BOBBY                 200   07/26/2019   ACTIVE
 2037   FLO.133378   ALLEN                    DANIEL                200   07/26/2019   ACTIVE
 2124   FLO.134098   GILL                     STEPHAN               200   07/26/2019   ACTIVE
 2281   FLO.135321   JOHNSON                  LEE                   200   07/26/2019   ACTIVE
 2517   FLO.143919   MILLS                    TODD                  200   07/26/2019   ACTIVE
 2693   FLO.149468   SCOTT                    JEREMIAH              200   07/26/2019   ACTIVE
 2738   FLO.150959   MORRIS                   JACQUELYN             200   07/26/2019   ACTIVE
 2770   FLO.153829   HARRIS                   MELISSA               200   07/26/2019   ACTIVE
 2814   FLO.154898   TAYLOR                   TERESA                200   07/26/2019   ACTIVE
 3376   FLO.169211   MATEOMIRANDA             MAYNOR                200   07/26/2019   ACTIVE
 3407   FLO.169618   GIBSON                   DARRYL                200   07/26/2019   ACTIVE
 3523   FLO.184297   GAINER                   ALPHONSO              200   07/26/2019   ACTIVE
 3801   FLO.196204   MAISONNERVE              JEAN                  200   07/26/2019   ACTIVE
 3919   FLO.199078   PINEDA                   ARGEL                 200   07/26/2019   ACTIVE
 4099   FLO.219973   SLY                      JAMIE                 200   07/26/2019   ACTIVE
 4219   FLO.257162   POOLE                    TONY                  200   07/26/2019   ACTIVE
 4379   FLO.285763   BYERS                    THEODORE              200   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 105 of 230
 4631   FLO.310382   CUMMINGS                 DERRICK               200   07/26/2019   ACTIVE
 4659   FLO.313198   BENNETT                  ROBERT                200   07/26/2019   ACTIVE
 4713   FLO.317158   THOMAS                   BERTRAM               200   07/26/2019   ACTIVE
 4839   FLO.347470   SHAW                     CHAD                  200   07/26/2019   ACTIVE
 4994   FLO.370772   HURD                     RODNEY                200   07/26/2019   ACTIVE
 5043   FLO.374553   SEGER                    JERRY                 200   07/26/2019   ACTIVE
 5077   FLO.377369   SIERRA                   GILBERT               200   07/26/2019   ACTIVE
 5127   FLO.386715   TAYLOR                   GLORIA                200   07/26/2019   ACTIVE
 5172   FLO.393317   BRYANT                   ANTHONY               200   07/26/2019   ACTIVE
 5292   FLO.420964   NORMAN                   RONALD                200   07/26/2019   ACTIVE
 5357   FLO.432145   GATLIN                   ALFEE                 200   07/26/2019   ACTIVE
 5380   FLO.436553   NOVOA                    ROBERT                200   07/26/2019   ACTIVE
 5483   FLO.449578   MONTES                   MICHAEL               200   07/26/2019   ACTIVE
 5792   FLO.492625   ZINK                     JESSE                 200   07/26/2019   ACTIVE
 5841   FLO.502420   MCNEAL                   DERRICK               200   07/26/2019   ACTIVE
 5883   FLO.509319   BONILLA                  JUNIOR                200   07/26/2019   ACTIVE
 5991   FLO.522506   EVANS                    DANIEL                200   07/26/2019   ACTIVE
 6177   FLO.539431   MCELROY                  LESTER                200   07/26/2019   ACTIVE
 6226   FLO.545030   KNIGHT                   RAMON                 200   07/26/2019   ACTIVE
 6315   FLO.552654   PRESTON                  BRIAN                 200   07/26/2019   ACTIVE
 6349   FLO.555691   CURRY                    KENNETH               200   07/26/2019   ACTIVE
 6479   FLO.577947   WASHINGTON               GREGORY               200   07/26/2019   ACTIVE
 6874   FLO.665786   FLETCHER                 THOMAS                200   07/26/2019   ACTIVE
 6940   FLO.680338   CHANEY                   JAMES                 200   07/26/2019   ACTIVE
 7042   FLO.705776   WILSON                   RICHARD               200   07/26/2019   ACTIVE
 7052   FLO.706768   PERKOWSKI                JAMES                 200   07/26/2019   ACTIVE
 7107   FLO.714919   WILLIAMS                 RAYBURN               200   07/26/2019   ACTIVE
 7316   FLO.756364   CARTER                   ANTHONY               200   07/26/2019   ACTIVE
 7345   FLO.762155   HILL                     TERRY                 200   07/26/2019   ACTIVE
 7381   FLO.767643   MARSHALL                 ANTONIO               200   07/26/2019   ACTIVE
 7775   FLO.842556   LARZELERE                VIRGINIA              200   07/26/2019   ACTIVE
 7928   FLO.894839   GALARRAGA                RICARDO               200   07/26/2019   ACTIVE
 7936   FLO.896092   REGISTER                 FRANK                 200   07/26/2019   ACTIVE
 8631   FLO.A51037   GAY                      ANTHONY               200   07/26/2019   ACTIVE
 8652   FLO.A51151   VILLEGAS                 NOE                   200   07/26/2019   ACTIVE
 8865   FLO.B02819   HUTCHINSON               ERNEST                200   07/26/2019   ACTIVE
 9010   FLO.B05053   STANLEY                  DEVON                 200   07/26/2019   ACTIVE
 9218   FLO.B07172   WALL                     KEVIN-MICHA           200   07/26/2019   ACTIVE
 9302   FLO.B08066   RIVERA                   MARIO                 200   07/26/2019   ACTIVE
 9604   FLO.B10307   PALMA                    MARIO                 200   07/26/2019   ACTIVE
 9933   FLO.B12581   HERRERA                  JANSYS                200   07/26/2019   ACTIVE
10338   FLO.C00962   PRIDGEN                  RICKY                 200   07/26/2019   ACTIVE
10631   FLO.C03985   KILNER                   ANTHONY               200   07/26/2019   ACTIVE
10634   FLO.C04022   WHEELER                  CLARENCE              200   07/26/2019   ACTIVE
10866   FLO.C05804   WOODS                    JONATHAN              200   07/26/2019   ACTIVE
10994   FLO.C06714   GEER                     JAMIE                 200   07/26/2019   ACTIVE
11163   FLO.C08018   CONNER                   DAVIEONTA             200   07/26/2019   ACTIVE
11292   FLO.C09062   PITTS                    CHARLES               200   07/26/2019   ACTIVE
11406   FLO.C10265   MEHTALA                  JOSEPH                200   07/26/2019   ACTIVE
11781   FLO.D37545   WRIGHT                   CHANDLER              200   07/26/2019   ACTIVE
12018   FLO.E04172   OWENS                    SHAWN                 200   07/26/2019   ACTIVE
12165   FLO.E14724   BROWN                    MARVIN                200   07/26/2019   ACTIVE
12707   FLO.E47761   RIVERA                   ANGEL                 200   07/26/2019   ACTIVE
13107   FLO.G17561   PLUMMER                  JOSHUA                200   07/26/2019   ACTIVE
13143   FLO.G19214   ALDRIDGE                 CHARLES               200   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 106 of 230
13152   FLO.G19743   DEMPS                    SIMEON                200   07/26/2019   ACTIVE
13208   FLO.G22136   FULLWOOD                 SEAN                  200   07/26/2019   ACTIVE
13217   FLO.G22441   WATSON                   ANDREY                200   07/26/2019   ACTIVE
13432   FLO.H11979   HOPKINS                  JERRY                 200   07/26/2019   ACTIVE
13653   FLO.H25507   GARVIN                   CLARENCE              200   07/26/2019   ACTIVE
14481   FLO.I49807   CIMERA                   DYLAN                 200   07/26/2019   ACTIVE
14524   FLO.J02295   DAVIS                    RAYOSHANN             200   07/26/2019   ACTIVE
14541   FLO.J02975   SMITH                    MALACHI               200   07/26/2019   ACTIVE
14811   FLO.J17966   HIMES                    KYLE                  200   07/26/2019   ACTIVE
14830   FLO.J18821   WATSON                   WILLIAM               200   07/26/2019   ACTIVE
15362   FLO.J40240   WASHINGTON               ERIC                  200   07/26/2019   ACTIVE
15421   FLO.J41779   MARTIN                   JESSICA               200   07/26/2019   ACTIVE
15453   FLO.J42365   CANNON                   JOHN                  200   07/26/2019   ACTIVE
15535   FLO.J44410   HIGHSMITH                NICHOLAS              200   07/26/2019   ACTIVE
15594   FLO.J45988   FORD                     PATRICK               200   07/26/2019   ACTIVE
15619   FLO.J46634   KELLEY                   TYRONE                200   07/26/2019   ACTIVE
15751   FLO.J51207   RICHARDSON               MONTRE                200   07/26/2019   ACTIVE
15837   FLO.J55641   WHITFIELD                JAMES                 200   07/26/2019   ACTIVE
16004   FLO.K51952   DOAK                     SHANE                 200   07/26/2019   ACTIVE
16016   FLO.K52848   GREY                     JOSHUA                200   07/26/2019   ACTIVE
16064   FLO.K56892   SNYDER                   CHRISTOPHER           200   07/26/2019   ACTIVE
16125   FLO.K60768   SUMPTER                  ANDREW                200   07/26/2019   ACTIVE
16149   FLO.K61802   MILLER                   ROBERT                200   07/26/2019   ACTIVE
16294   FLO.K69836   ALVAREZ                  CHRISTOPHER           200   07/26/2019   ACTIVE
16709   FLO.K88278   WYCHE                    DAVONTAE              200   07/26/2019   ACTIVE
16735   FLO.K89830   RUIZ                     LEOPOLDO              200   07/26/2019   ACTIVE
17066   FLO.L33555   JOHNSON                  JAMES                 200   07/26/2019   ACTIVE
17294   FLO.L49974   WILLIAMS                 OLIVER                200            .   TEMP ABS
17383   FLO.L55314   MARROQUIN                HECTOR                200   07/26/2019   ACTIVE
18297   FLO.M18591   CLAUDE                   STANLEY               200   07/26/2019   ACTIVE
18369   FLO.M24333   POLLER                   TROY                  200   07/26/2019   ACTIVE
19249   FLO.M88071   RIVERA                   ERIC                  200   07/26/2019   ACTIVE
19448   FLO.N10136   HARDIN                   BREAWN                200   07/26/2019   ACTIVE
19595   FLO.N18142   WRIGHT                   TRACY                 200   07/26/2019   ACTIVE
19741   FLO.N23867   DRAYTON                  JAY                   200   07/26/2019   ACTIVE
19787   FLO.N24954   ALLEN                    RALPH                 200   07/26/2019   ACTIVE
20062   FLO.P10751   BELL                     RONALD                200   07/26/2019   ACTIVE
20738   FLO.P48772   JACKSON                  DONTAVIUS             200   07/26/2019   ACTIVE
20896   FLO.P57266   SMALLS                   TREVOR                200   07/26/2019   ACTIVE
21034   FLO.Q11711   MCNEIL                   TYPHRUS               200   07/26/2019   ACTIVE
21702   FLO.R24786   DAY                      JAMES                 200   07/26/2019   ACTIVE
21747   FLO.R28675   GIBBS                    CHARLES               200   07/26/2019   ACTIVE
21850   FLO.R36052   SHIRLEY                  JOSHUA                200   07/26/2019   ACTIVE
22146   FLO.R55205   SAUNDERS                 ALONZO                200   07/26/2019   ACTIVE
22864   FLO.S23568   JACKSON                  WILLIE                200   07/26/2019   ACTIVE
23485   FLO.T23832   ADAMSON                  ASHLEY                200   07/26/2019   ACTIVE
23573   FLO.T29897   ARZOLA                   WILLIAM               200   07/26/2019   ACTIVE
23941   FLO.T52625   MINCHEW                  DANIEL                200   07/26/2019   ACTIVE
24222   FLO.T69929   SANTIAGO-MUNIZ           MANUEL                200   07/26/2019   ACTIVE
24353   FLO.T76259   WESTBROOKS               MARK                  200   07/26/2019   ACTIVE
24557   FLO.T91396   HACKNEY                  STEVEN                200   07/26/2019   ACTIVE
25025   FLO.U30768   FREDMAN                  BRIAN                 200   07/26/2019   ACTIVE
25049   FLO.U31868   VELEZ                    MICHAEL               200   07/26/2019   ACTIVE
25169   FLO.U37771   KNIGHT                   CORNELL               200   07/26/2019   ACTIVE
25803   FLO.V21612   HOGAN                    MICHAEL               200   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 107 of 230
25844   FLO.V23740   POWELL                  DAVID                 200   07/26/2019   ACTIVE
26068   FLO.V34126   MORIN                   ERIC                  200   07/26/2019   ACTIVE
26209   FLO.V40471   BOUCHARD                BRIAN                 200   07/26/2019   ACTIVE
26442   FLO.W08499   CHARLES                 FUTO                  200   07/26/2019   ACTIVE
26760   FLO.W30269   HORNSBY                 ISAAC                 200   07/26/2019   ACTIVE
26795   FLO.W33015   MCKINLEY                ERSKINE               200            .   TEMP ABS
26965   FLO.W41507   ATKINS                  WESLEY                200   07/26/2019   ACTIVE
27081   FLO.W50662   KEMP                    JABARI                200   07/26/2019   ACTIVE
27091   FLO.W53506   HENRY                   DONOVAN               200   07/26/2019   ACTIVE
27228   FLO.X11717   BEAN                    CHRISTOPHER           200   07/26/2019   ACTIVE
27700   FLO.X47686   BLACK                   JONATHAN              200   07/26/2019   ACTIVE
28320   FLO.X76991   MARTINEZ                FELIX                 200   07/26/2019   ACTIVE
28548   FLO.X88647   BRAYTON                 BARRY                 200   07/26/2019   ACTIVE
28643   FLO.Y01434   MALDONADO               THOMAS                200   07/26/2019   ACTIVE
28659   FLO.Y02899   BROWN                   PAUL                  200   07/26/2019   ACTIVE
28966   FLO.Y25713   FOUST                   WILLIE                200   07/26/2019   ACTIVE
29029   FLO.Y29030   GROVER                  STEVEN                200   07/26/2019   ACTIVE
29477   FLO.Y50209   HUFFMAN                 DAVID                 200   07/26/2019   ACTIVE
  365   FLO.073354   MOORE                   JERRY                 201   07/26/2019   ACTIVE
 1596   FLO.128793   BUTLER                  DARREN                201   07/26/2019   ACTIVE
 3452   FLO.180476   FLYNN                   SHAWN                 201   07/26/2019   ACTIVE
 8250   FLO.966750   CARSWELL                NATHAN                201   07/26/2019   ACTIVE
21828   FLO.R34076   MCNEAL                  KRISTOFFER            201   07/26/2019   ACTIVE
27111   FLO.X02121   TYSON                   BLAZE                 201   07/26/2019   ACTIVE
27236   FLO.X12536   BLACKBURN               JAMES                 201   07/26/2019   ACTIVE
14933   FLO.J24671   HAND                    BRANDON               202   07/26/2019   ACTIVE
20353   FLO.P32445   DOBIE                   JERMAINE              202   07/26/2019   ACTIVE
 2577   FLO.148357   MIDDLETON               JAAKARRI              203   07/26/2019   ACTIVE
 5839   FLO.502169   SCOTT                   DARREL                203   07/26/2019   ACTIVE
 6026   FLO.525254   RAWLINGS                MALCOLM               203   07/26/2019   ACTIVE
17318   FLO.L51524   PAYTON                  HERLEN                203   07/26/2019   ACTIVE
26093   FLO.V35079   DESASSURE               LEVON                 203   07/26/2019   ACTIVE
14966   FLO.J26157   THOMAS                  CORY                  204   07/26/2019   ACTIVE
26944   FLO.W40808   BAPTISTE                NELSON                204   07/26/2019   ACTIVE
  101   FLO.039462   OWENS                   PAUL                  205   07/26/2019   ACTIVE
  114   FLO.041721   JAY                     MILTON                205   07/26/2019   ACTIVE
  809   FLO.104833   NEWSON                  KEITH                 205   07/26/2019   ACTIVE
  814   FLO.105102   MILLER                  ROBERT                205   07/26/2019   ACTIVE
  868   FLO.108721   HUSTED                  ALAN                  205   07/26/2019   ACTIVE
  872   FLO.108864   POWE                    CEDRIC                205   07/26/2019   ACTIVE
 1114   FLO.118278   LACEY                   MICHAEL               205   07/26/2019   ACTIVE
 1354   FLO.124669   HURST                   TIMOTHY               205            .   TEMP ABS
 1580   FLO.128579   BROWN                   ERNEST                205   07/26/2019   ACTIVE
 1902   FLO.132010   FRANKLIN                CURTIS                205   07/26/2019   ACTIVE
 2377   FLO.137587   BURNS                   KENNETH               205   07/26/2019   ACTIVE
 2604   FLO.148534   HAYES                   JASON                 205   07/26/2019   ACTIVE
 2666   FLO.149143   EDWARDS                 RODERICK              205   07/26/2019   ACTIVE
 2745   FLO.151812   KEATON                  PAULA                 205   07/26/2019   ACTIVE
 3298   FLO.167713   RATHELL                 WILLIAM               205   07/26/2019   ACTIVE
 4142   FLO.231908   DAYS                    MARCUS                205   07/26/2019   ACTIVE
 4235   FLO.259465   STUART                  TODD                  205   07/26/2019   ACTIVE
 4291   FLO.267950   SISLER                  LARRY                 205   07/26/2019   ACTIVE
 4380   FLO.285825   BROWN                   WALTER                205   07/26/2019   ACTIVE
 4539   FLO.303692   INGRAM                  JAMES                 205   07/26/2019   ACTIVE
 4620   FLO.309282   DEAN                    MICHAEL               205   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 108 of 230
 4759   FLO.332243   HUNT                     HORACE                205   07/26/2019   ACTIVE
 5147   FLO.389586   DAVIS                    HENRY                 205   07/26/2019   ACTIVE
 5393   FLO.438092   LEE                      ANTHONY               205   07/26/2019   ACTIVE
 5523   FLO.453374   HARPER                   PHILLIP               205   07/26/2019   ACTIVE
 5549   FLO.456319   HANNA                    SHELTON               205   07/26/2019   ACTIVE
 6138   FLO.535938   SEGURA                   LEONARDO              205   07/26/2019   ACTIVE
 6600   FLO.604363   PROVVEDI                 ROBERT                205   07/26/2019   ACTIVE
 6686   FLO.621256   YOUNG                    LYNN                  205            .   TEMP ABS
 7479   FLO.778753   SANCHEZ                  ANTHONY               205   07/26/2019   ACTIVE
 7635   FLO.803703   BENTLEY                  JAMES                 205   07/26/2019   ACTIVE
 7700   FLO.815499   YOUNG                    JOSEPH                205   07/26/2019   ACTIVE
 8016   FLO.905505   FONSECA                  GARY                  205   07/26/2019   ACTIVE
 8196   FLO.961090   WAYO                     JASON                 205   07/26/2019   ACTIVE
 8332   FLO.975624   WHITLEY                  JOHNNIE               205   07/26/2019   ACTIVE
 8434   FLO.988717   FLOWERS                  ANTOINE               205   07/26/2019   ACTIVE
 9797   FLO.B11673   BUNGAY                   JAMES                 205   07/26/2019   ACTIVE
10579   FLO.C03521   CARABALLO                ANGEL                 205   07/26/2019   ACTIVE
10598   FLO.C03638   DIAZ-DEJESUS             CLEMENTE              205   07/26/2019   ACTIVE
10785   FLO.C05315   DAUENHAUER               JOSHUA                205   07/26/2019   ACTIVE
10797   FLO.C05378   BURTON                   MARCUS                205   07/26/2019   ACTIVE
11162   FLO.C08010   CRANE-LEMING             PETER                 205   07/26/2019   ACTIVE
11176   FLO.C08172   BROOKS                   AARON                 205   07/26/2019   ACTIVE
11294   FLO.C09093   WESLEY                   JERMAINE              205   07/26/2019   ACTIVE
11598   FLO.D08450   TUCK                     BRIAN                 205   07/26/2019   ACTIVE
11619   FLO.D11381   KLEINHENZ                KIMBERLY              205   07/26/2019   ACTIVE
11663   FLO.D18094   VEGA                     VICTOR                205   07/26/2019   ACTIVE
11816   FLO.D40469   COHEN                    JEFFREY               205   07/26/2019   ACTIVE
11953   FLO.D95106   ANDERSON                 DENNIS                205   07/26/2019   ACTIVE
12801   FLO.E55082   HARRIS                   JASON                 205   07/26/2019   ACTIVE
12846   FLO.G02806   HOLDEN                   DANNIE                205   07/26/2019   ACTIVE
13503   FLO.H16125   REEVES                   MICHAEL               205   07/26/2019   ACTIVE
13775   FLO.H31804   REYES                    LUIS                  205   07/26/2019   ACTIVE
13995   FLO.H41064   WATT                     HOLLIS                205   07/26/2019   ACTIVE
14198   FLO.I02523   DENSON                   BEN                   205   07/26/2019   ACTIVE
14979   FLO.J26722   MCCRAE                   LOUIS                 205   07/26/2019   ACTIVE
15239   FLO.J37327   ROBINSON                 MARCUS                205   07/26/2019   ACTIVE
15321   FLO.J39241   WILCOX                   CASSIUS               205   07/26/2019   ACTIVE
15396   FLO.J41183   THOMAS                   DARYL                 205   07/26/2019   ACTIVE
15854   FLO.J56350   SOPENASKY                TERRANCE              205            .   TEMP ABS
16036   FLO.K53754   MATTHEWS                 RUSSEL                205   07/26/2019   ACTIVE
16200   FLO.K65025   KNOWLES                  CORY                  205   07/26/2019   ACTIVE
16214   FLO.K65432   FOSTER                   LEON                  205   07/26/2019   ACTIVE
16375   FLO.K73924   CARBONE                  BRIAN                 205   07/26/2019   ACTIVE
16493   FLO.K78728   LESTER                   ADRIAN                205   07/26/2019   ACTIVE
16661   FLO.K85457   HARVARD                  MARQUIS               205   07/26/2019   ACTIVE
16693   FLO.K87762   FINNEGAN                 THERESA               205   07/26/2019   ACTIVE
16706   FLO.K88065   METELLUS                 KERBEN                205   07/26/2019   ACTIVE
16903   FLO.L15920   ROBINSON                 JARELL                205   07/26/2019   ACTIVE
17043   FLO.L30958   BONELLI                  GEORGE                205   07/26/2019   ACTIVE
17105   FLO.L37153   BUCKNOR                  RONALD                205   07/26/2019   ACTIVE
17271   FLO.L48441   GEORGES                  RANDALL               205   07/26/2019   ACTIVE
17399   FLO.L56040   JACKSON                  ONEIL                 205   07/26/2019   ACTIVE
17941   FLO.L92078   WALKER                   ALVIN                 205   07/26/2019   ACTIVE
18424   FLO.M28326   RAMOS                    ROBERTO               205   07/26/2019   ACTIVE
18427   FLO.M28398   MORALES                  RICARDO               205   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 109 of 230
18521   FLO.M35124   FAUSTIN                 EVENS                 205   07/26/2019   ACTIVE
18866   FLO.M56782   HORMACHEA               HANOI                 205   07/26/2019   ACTIVE
19325   FLO.N02403   FORTSON                 JARVIS                205   07/26/2019   ACTIVE
19370   FLO.N05308   COLEMAN                 PHILLIP               205   07/26/2019   ACTIVE
19607   FLO.N18973   WASHINGTON              ANTHONY               205   07/26/2019   ACTIVE
19881   FLO.N28206   GATELY                  JAMES                 205   07/26/2019   ACTIVE
19982   FLO.P04316   MAYATTE                 DARYL                 205   07/26/2019   ACTIVE
20384   FLO.P34224   WARD                    BRANDON               205   07/26/2019   ACTIVE
21145   FLO.Q18634   SELLERS                 LAYURA                205   07/26/2019   ACTIVE
21925   FLO.R41212   FLEMING                 ALVIN                 205   07/26/2019   ACTIVE
22204   FLO.R59048   DEROUSSE                DEREK                 205            .   TEMP ABS
22575   FLO.S02542   FORD                    LATROY                205   07/26/2019   ACTIVE
22939   FLO.S26604   JACOB                   JUSTIN                205   07/26/2019   ACTIVE
23113   FLO.S36010   RANEW                   JOHNATHAN             205   07/26/2019   ACTIVE
23282   FLO.T09937   BAILEY                  ADONIUS               205   07/26/2019   ACTIVE
23293   FLO.T10782   SMITH                   GREGORY               205   07/26/2019   ACTIVE
23571   FLO.T29772   WELLAND                 WILLIAM               205   07/26/2019   ACTIVE
23719   FLO.T38093   MCDONALD                ANTWON                205   07/26/2019   ACTIVE
23942   FLO.T52639   HOLLOMAN                MARCEL                205   07/26/2019   ACTIVE
24639   FLO.U05262   MERTZ                   CHRISTOPHER           205   07/26/2019   ACTIVE
24938   FLO.U24772   ADKINS                  KENNETH               205   07/26/2019   ACTIVE
25228   FLO.U40685   ROWELL                  ERIC                  205   07/26/2019   ACTIVE
25257   FLO.U42084   FITCH                   MICHAEL               205   07/26/2019   ACTIVE
25518   FLO.V03445   HAYDEN                  JOHN                  205   07/26/2019   ACTIVE
25532   FLO.V04349   GARNER                  MICHAEL               205   07/26/2019   ACTIVE
25694   FLO.V14051   KEY                     ALEXANDER             205   07/26/2019   ACTIVE
26473   FLO.W10678   GREEN                   CHANARD               205   07/26/2019   ACTIVE
26518   FLO.W14369   CHEVEZ                  JOSE                  205   07/26/2019   ACTIVE
26860   FLO.W36564   JERRY                   MARCUS                205   07/26/2019   ACTIVE
27008   FLO.W43695   ROY                     KARMELA               205   07/26/2019   ACTIVE
27022   FLO.W44296   HULLFISH                CHAD                  205   07/26/2019   ACTIVE
27029   FLO.W45085   FENECH                  THOMAS                205   07/26/2019   ACTIVE
27048   FLO.W46555   DORT                    ACES                  205   07/26/2019   ACTIVE
27686   FLO.X46745   SALIARD                 TAMIKA                205   07/26/2019   ACTIVE
27723   FLO.X48860   ROGERS                  LESTER                205   07/26/2019   ACTIVE
27772   FLO.X51508   MUNT                    JACOB                 205   07/26/2019   ACTIVE
27784   FLO.X52046   JAMES                   JEROME                205   07/26/2019   ACTIVE
27913   FLO.X58499   KOKONTIS                JONATHAN              205   07/26/2019   ACTIVE
28057   FLO.X65404   MILLAN                  JUSTIN                205   07/26/2019   ACTIVE
28179   FLO.X70902   BLAKE                   BRIAN                 205   07/26/2019   ACTIVE
28725   FLO.Y08718   JONES                   JERMAINE              205   07/26/2019   ACTIVE
29184   FLO.Y37096   STEELE                  JAMIE                 205   07/26/2019   ACTIVE
29253   FLO.Y40312   HICKS                   STERLING              205   07/26/2019   ACTIVE
29269   FLO.Y40858   KINNEN                  SHANE                 205   07/26/2019   ACTIVE
 1649   FLO.129513   FRANCO-JIMENEZ          ALFREDO               206   07/26/2019   ACTIVE
 2463   FLO.140397   LAWRENCE                RONNIE                206   07/26/2019   ACTIVE
 2471   FLO.140589   KELLY                   CHARLES               206   07/26/2019   ACTIVE
 4774   FLO.336886   WRIGHT                  JOSEPH                206   07/26/2019   ACTIVE
 6928   FLO.677610   SIBBLEY                 PAUL                  206   07/26/2019   ACTIVE
14706   FLO.J11961   JORDAN                  MATTHEW               206   07/26/2019   ACTIVE
15456   FLO.J42475   PERMENTER               JAMES                 206   07/26/2019   ACTIVE
25634   FLO.V10781   PORTER                  WILLIE                206   07/26/2019   ACTIVE
28210   FLO.X72336   OXABLE                  GARFIELD              206   07/26/2019   ACTIVE
29016   FLO.Y28202   TEDDER                  GAYNOR                206   07/26/2019   ACTIVE
 5829   FLO.500218   WALKER                  WILLIAM               208   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 110 of 230
 6849   FLO.660986   WALCOTT                  MICHAEL               208   07/26/2019   ACTIVE
 8449   FLO.990922   BURGESS                  JEROME                208   07/26/2019   ACTIVE
 8171   FLO.958297   BARKETT                  JAMES                 209   07/26/2019   ACTIVE
18445   FLO.M29761   MARTINEZ                 DANY                  209   07/26/2019   ACTIVE
21956   FLO.R43683   BLOUIN                   PAUL                  209   07/26/2019   ACTIVE
23020   FLO.S30182   VALEUR                   ROCKY                 209   07/26/2019   ACTIVE
  161   FLO.048607   MENZIES                  ROLAND                210   07/26/2019   ACTIVE
  294   FLO.066934   SHABAZZ                  ISMAIL                210   07/26/2019   ACTIVE
  395   FLO.076278   DELK                     VIRGIL                210   07/26/2019   ACTIVE
  490   FLO.083561   JONES                    FREDDIE               210   07/26/2019   ACTIVE
  505   FLO.085164   ALLEN                    HENRY                 210   07/26/2019   ACTIVE
  586   FLO.091167   JONES                    DAVID                 210   07/26/2019   ACTIVE
  693   FLO.097574   PETTIS                   JAMES                 210   07/26/2019   ACTIVE
  762   FLO.101445   WILLIAMS                 ANTHONY               210   07/26/2019   ACTIVE
  937   FLO.112038   HENDERSON                SCOTT                 210   07/26/2019   ACTIVE
 1345   FLO.124536   SCHROETER                ERIC                  210   07/26/2019   ACTIVE
 1627   FLO.129197   BROWN                    JEFFERY               210   07/26/2019   ACTIVE
 2416   FLO.138861   BOOKER                   GERARD                210   07/26/2019   ACTIVE
 2474   FLO.140637   SMITH                    CHRISTOPHER           210   07/26/2019   ACTIVE
 2768   FLO.153821   JONES                    LINDA                 210   07/26/2019   ACTIVE
 2947   FLO.156445   SYLVERIN                 SCHERLY               210   07/26/2019   ACTIVE
 2971   FLO.156647   MCCLURE                  AMANDA                210   07/26/2019   ACTIVE
 3191   FLO.165886   MALSKY                   SCOTT                 210   07/26/2019   ACTIVE
 3251   FLO.166966   SERVANO                  MULENE                210   07/26/2019   ACTIVE
 3540   FLO.184825   GONZALEZ                 ERNESTO               210   07/26/2019   ACTIVE
 3645   FLO.190235   WADE                     JOHNNY                210   07/26/2019   ACTIVE
 3875   FLO.198119   CASTELLANOS              YUDEX                 210   07/26/2019   ACTIVE
 4468   FLO.297481   FERGUSON                 ROBERT                210   07/26/2019   ACTIVE
 4547   FLO.304269   BLAND                    KEITH                 210   07/26/2019   ACTIVE
 4798   FLO.342270   REMBERT                  ARCHIE                210   07/26/2019   ACTIVE
 4880   FLO.355264   BUNCH                    JEFFERY               210   07/26/2019   ACTIVE
 5192   FLO.398125   BROWDER                  AWAR                  210   07/26/2019   ACTIVE
 5408   FLO.440351   FUENTES                  ERICK                 210   07/26/2019   ACTIVE
 5572   FLO.458693   SPARKS                   SHANNON               210   07/26/2019   ACTIVE
 5591   FLO.460749   WALKER                   NAKYA                 210   07/26/2019   ACTIVE
 5663   FLO.468754   NIEVES                   FABIO                 210   07/26/2019   ACTIVE
 5868   FLO.507101   FLUCKER                  ALVATINA              210   07/26/2019   ACTIVE
 6298   FLO.551236   JACKSON                  FREDERICK             210   07/26/2019   ACTIVE
 6664   FLO.619221   JOHNSON                  KEVIN                 210   07/26/2019   ACTIVE
 6831   FLO.657292   BROWER                   RICHARD               210   07/26/2019   ACTIVE
 7246   FLO.745649   SIMBOLI                  ROBERT                210   07/26/2019   ACTIVE
 7356   FLO.764338   CRANE                    PHILLIP               210   07/26/2019   ACTIVE
 7519   FLO.785080   GULLION                  MELVIN                210   07/26/2019   ACTIVE
 7544   FLO.788118   SANDERS                  MARCUS                210   07/26/2019   ACTIVE
 7554   FLO.789049   PARKER                   J.                    210   07/26/2019   ACTIVE
 8122   FLO.945068   MCDONALD                 ROHAN                 210   07/26/2019   ACTIVE
 8230   FLO.964177   WILLIAMS                 WILLIE                210   07/26/2019   ACTIVE
 8274   FLO.969807   VANKESTEREN              BRAD                  210   07/26/2019   ACTIVE
 8425   FLO.987180   ARCHER                   JASON                 210   07/26/2019   ACTIVE
 8432   FLO.987818   KENON                    VINCENT               210   07/26/2019   ACTIVE
 8453   FLO.991297   NEWMONES                 JAQUAN                210   07/26/2019   ACTIVE
 9140   FLO.B06466   ROSCANDIDO               DANIEL                210   07/26/2019   ACTIVE
 9214   FLO.B07144   TAYLOR                   DELMAR                210   07/26/2019   ACTIVE
10132   FLO.B14235   SMITH                    MICHAEL               210   07/26/2019   ACTIVE
11099   FLO.C07518   AVERY                    AARON                 210   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 111 of 230
11439   FLO.C10547   ABREU                    ADONYS                210   07/26/2019   ACTIVE
11710   FLO.D27065   JUAREZ                   LINWOOD               210   07/26/2019   ACTIVE
12066   FLO.E08420   DEBOSE                   RONNIE                210   07/26/2019   ACTIVE
12180   FLO.E16339   LEWIS                    GENE                  210   07/26/2019   ACTIVE
14301   FLO.I08919   FORBES                   MICHAEL               210   07/26/2019   ACTIVE
14367   FLO.I12283   RODRIGUEZ                CHRISTIAN             210   07/26/2019   ACTIVE
14777   FLO.J15947   HUNTER                   WILLIE                210   07/26/2019   ACTIVE
14845   FLO.J19522   CROWLEY                  MARCUS                210   07/26/2019   ACTIVE
14910   FLO.J23351   JONES                    WARREN                210   07/26/2019   ACTIVE
15124   FLO.J33276   JOHNSON                  DANIEL                210   07/26/2019   ACTIVE
15242   FLO.J37422   NOBLE                    TURQUAIS              210   07/26/2019   ACTIVE
15543   FLO.J44578   ALLEN                    DEMETRIS              210   07/26/2019   ACTIVE
15593   FLO.J45987   JOSEY                    JACOB                 210   07/26/2019   ACTIVE
15766   FLO.J51706   WRIGHT                   GABRIEL               210   07/26/2019   ACTIVE
16012   FLO.K52489   WHYNOT                   WALTER                210   07/26/2019   ACTIVE
16594   FLO.K82866   MARTIN                   NATRONE               210   07/26/2019   ACTIVE
16811   FLO.L06325   JACKSON                  VAN                   210   07/26/2019   ACTIVE
16882   FLO.L13799   BRYANT                   FREDRICK              210   07/26/2019   ACTIVE
16972   FLO.L23552   WEAVER                   JEFFREY               210   07/26/2019   ACTIVE
17237   FLO.L46156   KIRKMAN                  RAYMOND               210   07/26/2019   ACTIVE
18248   FLO.M15185   GONZALEZ                 NELSON                210   07/26/2019   ACTIVE
18296   FLO.M18450   VALDIVIA                 ANTHONY               210   07/26/2019   ACTIVE
18715   FLO.M47457   PIERRE                   WILLIAM               210   07/26/2019   ACTIVE
18753   FLO.M50068   ATKINS                   JEFFREY               210   07/26/2019   ACTIVE
18770   FLO.M50940   BROWN                    ANTONIO               210   07/26/2019   ACTIVE
18790   FLO.M52029   WILLIAMS                 TADARIUS              210   07/26/2019   ACTIVE
18892   FLO.M58358   CASIMIR                  JAMES                 210   07/26/2019   ACTIVE
19148   FLO.M76555   JOHNSON                  PATRICK               210   07/26/2019   ACTIVE
19236   FLO.M86727   DAVIS                    BRANDON               210   07/26/2019   ACTIVE
19277   FLO.M94679   DIAZ                     RAY                   210   07/26/2019   ACTIVE
19282   FLO.M95755   HOLLINGER                CURTIS                210   07/26/2019   ACTIVE
19494   FLO.N12657   VAUSE                    PHILLIP               210   07/26/2019   ACTIVE
19759   FLO.N24265   GOODWIN                  MARQUNICE             210   07/26/2019   ACTIVE
19797   FLO.N25345   NEWELL                   TYDARAIUS             210   07/26/2019   ACTIVE
20363   FLO.P33207   KING                     MICHAEL               210   07/26/2019   ACTIVE
20461   FLO.P37533   GRIFFIN                  STEVEN                210   07/26/2019   ACTIVE
20565   FLO.P41616   STRINGER                 RAYMONE               210   07/26/2019   ACTIVE
21094   FLO.Q15295   CARGILL                  STEPHON               210   07/26/2019   ACTIVE
21138   FLO.Q18205   GARRETTSON               ANDREW                210   07/26/2019   ACTIVE
21199   FLO.Q21566   HAMBY                    JOSHUA                210   07/26/2019   ACTIVE
21521   FLO.R10613   BALL                     CHRISTOPHER           210   07/26/2019   ACTIVE
21665   FLO.R22179   NORMAN                   JOHN                  210   07/26/2019   ACTIVE
21726   FLO.R27632   LINDSEY                  STEVEN                210   07/26/2019   ACTIVE
22050   FLO.R49600   LAWRENCE                 OMAR                  210   07/26/2019   ACTIVE
22065   FLO.R50086   SORN                     MEN                   210   07/26/2019   ACTIVE
22208   FLO.R59375   JUHL                     KYLE                  210   07/26/2019   ACTIVE
23184   FLO.T01421   BARTHEL                  LOLITA                210            .   TEMP ABS
23377   FLO.T17331   OWINGS                   STEVEN                210   07/26/2019   ACTIVE
23387   FLO.T17740   GARCIA                   JOSE                  210   07/26/2019   ACTIVE
23426   FLO.T19820   ROBERTS                  TYRONE                210   07/26/2019   ACTIVE
23615   FLO.T32294   PORTER                   JASON                 210   07/26/2019   ACTIVE
23784   FLO.T42556   PINA                     ANGEL                 210   07/26/2019   ACTIVE
24220   FLO.T69819   WEST                     JONAH                 210   07/26/2019   ACTIVE
24493   FLO.T83258   MARTINEZ                 DOMINGO               210   07/26/2019   ACTIVE
24657   FLO.U06688   JOHNSON                  PATRICK               210   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 112 of 230
24897   FLO.U22802   PILLA                   JUSTIN                210   07/26/2019   ACTIVE
25160   FLO.U37382   HAAG                    FOREST                210   07/26/2019   ACTIVE
25769   FLO.V19065   DIGGS                   ALLEN                 210   07/26/2019   ACTIVE
25940   FLO.V28235   HOWELL                  RYAN                  210   07/26/2019   ACTIVE
26038   FLO.V32544   KIRSCH                  KAYLEIGH              210   07/26/2019   ACTIVE
26564   FLO.W17636   GRIFFIN                 CHANCEY               210   07/26/2019   ACTIVE
26731   FLO.W29001   RODRIGUEZ-LARA          GABRIEL               210   07/26/2019   ACTIVE
26854   FLO.W36190   ROYES                   CORDERO               210   07/26/2019   ACTIVE
27168   FLO.X06936   RIOS                    ERIC                  210   07/26/2019   ACTIVE
27650   FLO.X45131   HALL                    DONTE                 210   07/26/2019   ACTIVE
27892   FLO.X58092   MOZELL                  COREY                 210   07/26/2019   ACTIVE
28088   FLO.X66900   PAMPHILE                ANTHONIQUE            210   07/26/2019   ACTIVE
28092   FLO.X67241   PAUL                    VIAHAUL               210   07/26/2019   ACTIVE
28189   FLO.X71153   ACOSTAVAZQUEZ           ALBERTO               210   07/26/2019   ACTIVE
28233   FLO.X72993   CLAY                    DONTAE                210   07/26/2019   ACTIVE
28363   FLO.X78564   EZZIDI                  MOHAMED               210   07/26/2019   ACTIVE
28444   FLO.X82001   RAMON                   ROBERTO               210   07/26/2019   ACTIVE
28585   FLO.X91393   BENTLEY                 JASON                 210   07/26/2019   ACTIVE
28647   FLO.Y01565   BLACK                   CHRISTOPHER           210   07/26/2019   ACTIVE
28698   FLO.Y06864   HILL                    ANDREW                210   07/26/2019   ACTIVE
29551   FLO.Y53918   HOLBROOK                HENRY                 210   07/26/2019   ACTIVE
29620   FLO.Y59483   MANLEY                  CHRISTOPHER           210            .   TEMP ABS
  670   FLO.096084   HARRELL                 MICHAEL               211   07/26/2019   ACTIVE
 5121   FLO.384939   LINDSEY                 WILLIAM               211   07/26/2019   ACTIVE
 5471   FLO.447928   CARRANZA                JUAN                  211   07/26/2019   ACTIVE
21817   FLO.R33402   WOLDSETH                JAMES                 211   07/26/2019   ACTIVE
 2904   FLO.156061   WALKER                  MARTHA                212   07/26/2019   ACTIVE
20053   FLO.P10110   BEVENS                  RONALD                212   07/26/2019   ACTIVE
23048   FLO.S31201   HIRD                    DOMINIQUE             212   07/26/2019   ACTIVE
 4171   FLO.244254   BROWN                   STEVEN                213   07/26/2019   ACTIVE
 4431   FLO.292925   FEDRICK                 KERMIT                213   07/26/2019   ACTIVE
 7029   FLO.703163   SMITH                   VINCE                 213   07/26/2019   ACTIVE
 7943   FLO.896953   PEOPLES                 WILLIAM               213   07/26/2019   ACTIVE
14824   FLO.J18549   EDWARDS                 DEVIN                 213   07/26/2019   ACTIVE
15153   FLO.J34140   MILLS                   PAUL                  213   07/26/2019   ACTIVE
21526   FLO.R11024   GIEZENTANNER            TIMOTHY               213   07/26/2019   ACTIVE
11052   FLO.C07196   WEEKS                   DEVINSON              214   07/26/2019   ACTIVE
15126   FLO.J33347   MAULDIN                 DAVID                 214   07/26/2019   ACTIVE
25800   FLO.V21441   HARTLEY                 CHRISTOPHER           214   07/26/2019   ACTIVE
   25   FLO.021174   BLACK                   ROBERT                215   07/26/2019   ACTIVE
  329   FLO.071260   WALTERS                 WILLIAM               215   07/26/2019   ACTIVE
  470   FLO.082131   SMITH                   GARY                  215   07/26/2019   ACTIVE
  603   FLO.092501   BARWICK                 DARRYL                215   07/26/2019   ACTIVE
  800   FLO.104159   IVORY                   STEVE                 215   07/26/2019   ACTIVE
  804   FLO.104581   MEDIATE                 MARC                  215   07/26/2019   ACTIVE
 1034   FLO.115402   NAILS                   JOHN                  215   07/26/2019   ACTIVE
 1225   FLO.121880   DERTING                 CHRISTOPHER           215   07/26/2019   ACTIVE
 1361   FLO.124828   MARRERO                 JONATHAN              215   07/26/2019   ACTIVE
 2425   FLO.139283   REESE                   FRANK                 215   07/26/2019   ACTIVE
 2444   FLO.139799   GROSSBERNDT             KENNETH               215   07/26/2019   ACTIVE
 2806   FLO.154645   MOORE                   TRESSY                215   07/26/2019   ACTIVE
 3574   FLO.187109   PELLOT                  RAFAEL                215   07/26/2019   ACTIVE
 3580   FLO.187353   SCOTT                   CRAIG                 215   07/26/2019   ACTIVE
 3792   FLO.195899   PAULK                   DWAYNE                215   07/26/2019   ACTIVE
 4014   FLO.207781   LYONS                   ARNOLD                215   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 113 of 230
 4179   FLO.246211   BROWN                    JON                   215   07/26/2019   ACTIVE
 4418   FLO.291201   TRUSTY                   DAREN                 215   07/26/2019   ACTIVE
 5992   FLO.522509   LISE                     DERRICK               215   07/26/2019   ACTIVE
 6116   FLO.534087   MCREYNOLDS               NATHAN                215   07/26/2019   ACTIVE
 6258   FLO.548074   PRICE                    JEREMY                215   07/26/2019   ACTIVE
 6276   FLO.550072   HALLMAN                  DESMON                215   07/26/2019   ACTIVE
 6520   FLO.583430   WILLIAMS                 DARRELL               215   07/26/2019   ACTIVE
 7022   FLO.702228   BROWN                    JEFFREY               215   07/26/2019   ACTIVE
 7079   FLO.710250   BATCHELDER               LISA                  215   07/26/2019   ACTIVE
 7190   FLO.726599   LAWSON                   ROSS                  215   07/26/2019   ACTIVE
 7297   FLO.753288   SNELL                    FREDERICK             215   07/26/2019   ACTIVE
 7522   FLO.785509   MAUS                     SCOTTIE               215   07/26/2019   ACTIVE
 7713   FLO.817295   STONE                    ORVIL                 215   07/26/2019   ACTIVE
 8064   FLO.924142   HARRIS                   RONALD                215   07/26/2019   ACTIVE
 8422   FLO.987058   HARDY                    J                     215   07/26/2019   ACTIVE
 8845   FLO.B02402   TOMETI                   TEKUE                 215   07/26/2019   ACTIVE
 8854   FLO.B02635   HOLLEY                   ANTHONY               215   07/26/2019   ACTIVE
 8858   FLO.B02715   DAVIS                    STEVENLAND            215   07/26/2019   ACTIVE
 9099   FLO.B05983   JACKSON                  JOHNNY                215   07/26/2019   ACTIVE
 9909   FLO.B12433   JOSEPH                   JEAN                  215   07/26/2019   ACTIVE
10311   FLO.C00675   REED                     CHAZELLE              215   07/26/2019   ACTIVE
10398   FLO.C01596   THOMAS                   SHANE                 215   07/26/2019   ACTIVE
11400   FLO.C10197   DAVIDSON                 IAN                   215   07/26/2019   ACTIVE
11840   FLO.D43696   CLARK                    ALEXIS                215   07/26/2019   ACTIVE
11915   FLO.D85918   RANSEY                   JOSEPH                215   07/26/2019   ACTIVE
12326   FLO.E25843   MINIX                    COREY                 215   07/26/2019   ACTIVE
12999   FLO.G12733   JOHNSON                  JAMES                 215   07/26/2019   ACTIVE
13320   FLO.H04685   KELLUM                   REGINALD              215   07/26/2019   ACTIVE
13735   FLO.H30065   AUSTIN                   DARRIUS               215   07/26/2019   ACTIVE
13823   FLO.H34112   ABERCROMBIE              GREGORY               215   07/26/2019   ACTIVE
14120   FLO.H46840   NOWAKOWSKI               JOHN                  215   07/26/2019   ACTIVE
14262   FLO.I06094   CHRISTMAS                MICHAEL               215   07/26/2019   ACTIVE
14613   FLO.J07390   WILLIAMS                 SHACOBI               215   07/26/2019   ACTIVE
14647   FLO.J09165   ELLIS                    ERIC                  215   07/26/2019   ACTIVE
14732   FLO.J13290   GAY                      RAIF                  215   07/26/2019   ACTIVE
14883   FLO.J21785   VINES                    MICHAEL               215   07/26/2019   ACTIVE
15329   FLO.J39358   MERCER                   ISHMAEL               215   07/26/2019   ACTIVE
15407   FLO.J41338   HARRIS                   ARCHIE                215   07/26/2019   ACTIVE
16014   FLO.K52651   WRIGHT                   BYRON                 215   07/26/2019   ACTIVE
16255   FLO.K68037   MILLS                    DEMARCUS              215   07/26/2019   ACTIVE
16546   FLO.K80725   JIMENEZ-JIMENEZ          JAVIER                215   07/26/2019   ACTIVE
16806   FLO.L05989   BYERS                    CASEY                 215   07/26/2019   ACTIVE
17119   FLO.L37855   EDISON                   JOSEPH                215   07/26/2019   ACTIVE
18080   FLO.M01796   EDWARDS                  TRENARD               215   07/26/2019   ACTIVE
18167   FLO.M08732   PORTIELES                JUAN                  215   07/26/2019   ACTIVE
18332   FLO.M21016   JACQUES                  ROMULUS               215   07/26/2019   ACTIVE
18868   FLO.M57066   GABRIEL                  MARCKSON              215   07/26/2019   ACTIVE
19001   FLO.M65263   HALLUMS                  KELVIN                215   07/26/2019   ACTIVE
19246   FLO.M87834   ALCANTARA                PEDRO                 215   07/26/2019   ACTIVE
19284   FLO.M96412   RAVELO                   EDUARDO               215   07/26/2019   ACTIVE
19992   FLO.P05087   CARSTAFFNEY              DEMARIUS              215   07/26/2019   ACTIVE
20012   FLO.P06565   BEDWELL                  WILLIAM               215   07/26/2019   ACTIVE
20655   FLO.P45643   GILSDORF                 JAMES                 215   07/26/2019   ACTIVE
20927   FLO.Q00673   JACKSON                  MARK                  215   07/26/2019   ACTIVE
21401   FLO.Q30949   MERCER                   CHAD                  215   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 114 of 230
21519   FLO.R10413   COWART                  EDDIE                 215   07/26/2019   ACTIVE
22106   FLO.R52490   GLOWACKI                AUSTIN                215   07/26/2019   ACTIVE
22147   FLO.R55267   EVERLOVE                ANDREW                215   07/26/2019   ACTIVE
23278   FLO.T09679   VILLARREAL              JESUS                 215   07/26/2019   ACTIVE
23590   FLO.T30737   WILLIAMS                JONTAVIS              215   07/26/2019   ACTIVE
23743   FLO.T39472   BALLIETT                JOSHUA                215   07/26/2019   ACTIVE
24115   FLO.T63860   CORONADO                LUIS                  215   07/26/2019   ACTIVE
25134   FLO.U36257   ARMSTRONG               KEVIN                 215   07/26/2019   ACTIVE
25386   FLO.U47767   SMITH                   GARY                  215   07/26/2019   ACTIVE
25598   FLO.V08468   THOMAS                  WILLIS                215   07/26/2019   ACTIVE
25652   FLO.V12021   MORTON                  DERRICK               215   07/26/2019   ACTIVE
25855   FLO.V24382   CORRALES                MICHAEL               215   07/26/2019   ACTIVE
26587   FLO.W19202   WADE                    TAVARIUS              215   07/26/2019   ACTIVE
26703   FLO.W26737   ARCHER                  KEVIN                 215   07/26/2019   ACTIVE
26770   FLO.W31066   STALLINGS               CLAUDIOUS             215   07/26/2019   ACTIVE
27534   FLO.X37039   JONES                   LAVORIS               215   07/26/2019   ACTIVE
28250   FLO.X73975   RIVERA                  NELSON                215   07/26/2019   ACTIVE
28665   FLO.Y03128   TORRES                  JAVIER                215   07/26/2019   ACTIVE
29240   FLO.Y39570   LORATTO                 KELLY                 215   07/26/2019   ACTIVE
 3730   FLO.193851   COX                     ERIC                  216   07/26/2019   ACTIVE
 5360   FLO.432488   GUERRA                  CARLOS                216   07/26/2019   ACTIVE
 7417   FLO.772234   STEINER                 EDWARD                216   07/26/2019   ACTIVE
 3700   FLO.192725   WESLEY                  JAMES                 217   07/26/2019   ACTIVE
 2876   FLO.155807   LOGUE                   AMANDA                218   07/26/2019   ACTIVE
 8510   FLO.999032   COLEMAN                 JABARCO               218   07/26/2019   ACTIVE
18451   FLO.M30200   RUSS                    OTHLONE               218            .   TEMP ABS
22883   FLO.S24388   VALENZUELA              ORLANDO               218   07/26/2019   ACTIVE
28730   FLO.Y09052   BARRIAULT               ROBERT                218   07/26/2019   ACTIVE
 5922   FLO.515094   BURRIS                  BRIAN                 219   07/26/2019   ACTIVE
18461   FLO.M30774   ROSS                    RICHARD               219   07/26/2019   ACTIVE
20874   FLO.P55779   SMITH                   CHARLES               219   07/26/2019   ACTIVE
28984   FLO.Y26728   GONZALEZ                DAVID                 219   07/26/2019   ACTIVE
  155   FLO.047935   CARSON                  MARVIN                220   07/26/2019   ACTIVE
  444   FLO.080133   JEFFREY                 CHARLES               220   07/26/2019   ACTIVE
  740   FLO.100095   HATTEN                  RUFUS                 220   07/26/2019   ACTIVE
  824   FLO.105662   GARRETT                 JULIUS                220   07/26/2019   ACTIVE
  989   FLO.114123   SHELTON                 LAMAR                 220   07/26/2019   ACTIVE
 1015   FLO.114875   JONES                   CHARLES               220   07/26/2019   ACTIVE
 1040   FLO.115574   ENGLAND                 RICHARD               220   07/26/2019   ACTIVE
 1047   FLO.115760   SCHOFIELD               LEO                   220   07/26/2019   ACTIVE
 1079   FLO.116878   CURE                    LEONARD               220   07/26/2019   ACTIVE
 1407   FLO.125673   BRAWNER                 CAED                  220   07/26/2019   ACTIVE
 1547   FLO.128073   MATHEWS                 CECIL                 220   07/26/2019   ACTIVE
 1631   FLO.129234   BODIE                   CLINT                 220   07/26/2019   ACTIVE
 2028   FLO.133326   ROSE                    TIMOTHY               220   07/26/2019   ACTIVE
 2053   FLO.133500   TAYLOR                  CHARLES               220   07/26/2019   ACTIVE
 2189   FLO.134626   REYES                   LUIS                  220   07/26/2019   ACTIVE
 2283   FLO.135335   HERNANDEZ-OCAMPO        LEONEL                220   07/26/2019   ACTIVE
 2308   FLO.135676   HERNANDEZ               ULISES                220   07/26/2019   ACTIVE
 2374   FLO.137319   JERRY                   CHARLES               220   07/26/2019   ACTIVE
 3159   FLO.165163   VIGLIONE                WILSON                220   07/26/2019   ACTIVE
 3331   FLO.168418   CAMPBELL                JOSHUA                220   07/26/2019   ACTIVE
 4398   FLO.288975   GEE                     MICHAEL               220   07/26/2019   ACTIVE
 4669   FLO.313887   GOLDSMITH               KENNETH               220   07/26/2019   ACTIVE
 4789   FLO.340744   DAVIS                   MELVIN                220   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 115 of 230
 5103   FLO.380491   ALBRITTON                MALCOLM               220   07/26/2019   ACTIVE
 5320   FLO.425491   ORTIZ                    ALEXANDER             220   07/26/2019   ACTIVE
 5422   FLO.441907   PASSMORE                 DARREN                220   07/26/2019   ACTIVE
 5612   FLO.462680   BAKER                    RAQUEL                220   07/26/2019   ACTIVE
 5715   FLO.472463   JOHNSON                  STEVE                 220   07/26/2019   ACTIVE
 6527   FLO.583749   HILL                     RODRICK               220   07/26/2019   ACTIVE
 6671   FLO.619963   POWELL                   STEVEN                220   07/26/2019   ACTIVE
 6717   FLO.625721   BARNES                   FRENICE               220   07/26/2019   ACTIVE
 6861   FLO.663011   JACKSON                  ROBERT                220   07/26/2019   ACTIVE
 6883   FLO.666872   HART                     ERIC                  220   07/26/2019   ACTIVE
 6921   FLO.674787   WEST                     DERRICK               220   07/26/2019   ACTIVE
 6939   FLO.679937   REESE                    REGGIE                220   07/26/2019   ACTIVE
 7339   FLO.760653   DIGERONIMO               JEFFREY               220   07/26/2019   ACTIVE
 7978   FLO.899856   EDME                     MICHAEL               220   07/26/2019   ACTIVE
 7987   FLO.900832   PETERSON                 MARSEL                220   07/26/2019   ACTIVE
 8010   FLO.904513   WILLIAMS                 KEVIN                 220   07/26/2019   ACTIVE
 8047   FLO.917189   SESSIONS                 MELVIN                220   07/26/2019   ACTIVE
 8130   FLO.947233   DAVIS                    MICHAEL               220   07/26/2019   ACTIVE
 8139   FLO.949914   DOEINCK                  BRIAN                 220   07/26/2019   ACTIVE
 8143   FLO.950905   CABALLERO                COSME                 220   07/26/2019   ACTIVE
 8353   FLO.976740   HARDY                    CURTIS                220   07/26/2019   ACTIVE
 8409   FLO.985344   THOMPSON                 SHAWN                 220   07/26/2019   ACTIVE
 8476   FLO.994400   NATIEL                   WALTER                220   07/26/2019   ACTIVE
 8705   FLO.A51586   FOSTER                   JAYMOND               220   07/26/2019   ACTIVE
 9681   FLO.B10853   HARRELL                  KHIRY                 220   07/26/2019   ACTIVE
 9928   FLO.B12548   MITCHELL                 DWEEN                 220   07/26/2019   ACTIVE
10161   FLO.B14425   ROBELO                   JONATHAN              220   07/26/2019   ACTIVE
10213   FLO.B14938   POULOS                   ALEX                  220   07/26/2019   ACTIVE
10234   FLO.B15169   CRESPO                   FRANKLYN              220   07/26/2019   ACTIVE
10491   FLO.C02610   BEVERLY                  ROSS                  220   07/26/2019   ACTIVE
10679   FLO.C04352   TIRADO                   JOSE                  220   07/26/2019   ACTIVE
10928   FLO.C06245   IBARRA                   MIGUEL                220   07/26/2019   ACTIVE
11111   FLO.C07592   SAMUELS                  OLIVER                220   07/26/2019   ACTIVE
11240   FLO.C08639   BOTCHEV                  TIHOMIR               220   07/26/2019   ACTIVE
11318   FLO.C09385   MINOR                    MICHAEL               220   07/26/2019   ACTIVE
11373   FLO.C09878   TEUTA                    MATTHEW               220   07/26/2019   ACTIVE
11398   FLO.C10184   MARTINEZ                 MIGUEL                220   07/26/2019   ACTIVE
12013   FLO.E03903   PETERSON                 IVORY                 220   07/26/2019   ACTIVE
12152   FLO.E14103   BILES                    BRENDAN               220   07/26/2019   ACTIVE
12740   FLO.E49283   MAYSONET                 YACHUA                220   07/26/2019   ACTIVE
13799   FLO.H32818   ANDERSON                 TRAVIS                220   07/26/2019   ACTIVE
14127   FLO.H47439   BLOODWORTH               JAY                   220   07/26/2019   ACTIVE
14512   FLO.J01647   RICHARDSON               JONATHAN              220   07/26/2019   ACTIVE
14660   FLO.J09634   GALLION                  JERRY                 220   07/26/2019   ACTIVE
14719   FLO.J12457   SOTOLONGO                RICHARD               220   07/26/2019   ACTIVE
15106   FLO.J32700   STRATTON                 DAVID                 220   07/26/2019   ACTIVE
15152   FLO.J34139   DOBBINS                  VINCENT               220   07/26/2019   ACTIVE
15293   FLO.J38722   NIMMONS                  DIEROS                220   07/26/2019   ACTIVE
15306   FLO.J38979   WRIGHT                   MARCUS                220   07/26/2019   ACTIVE
15439   FLO.J42182   LUNDY                    JEROME                220   07/26/2019   ACTIVE
15475   FLO.J42907   WHITE                    JASMINE               220   07/26/2019   ACTIVE
15493   FLO.J43400   OSBORNE                  MARK                  220   07/26/2019   ACTIVE
15611   FLO.J46499   JACKSON                  RANDY                 220   07/26/2019   ACTIVE
15632   FLO.J47050   LAMBERT                  ZACHARY               220   07/26/2019   ACTIVE
15845   FLO.J55957   LEFEBVRE                 MARK                  220            .   TEMP ABS
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 116 of 230
16139   FLO.K61159   ROBERTS                 WESLEY                220   07/26/2019   ACTIVE
16508   FLO.K79193   CLAY                    BRAD                  220   07/26/2019   ACTIVE
17033   FLO.L30040   SACHS                   DANIELLE              220   07/26/2019   ACTIVE
17725   FLO.L78031   REDMAN                  ROBIN                 220   07/26/2019   ACTIVE
17905   FLO.L90298   TUCKER                  EVERALD               220   07/26/2019   ACTIVE
17951   FLO.L92957   MALLORY                 CHANCY                220   07/26/2019   ACTIVE
18099   FLO.M03392   CROMWELL                MARCUS                220   07/26/2019   ACTIVE
18488   FLO.M33322   SORIANO                 DAVID                 220   07/26/2019   ACTIVE
18636   FLO.M42684   YARBOROUGH              TERRY                 220   07/26/2019   ACTIVE
18903   FLO.M59174   RODRIGUEZ               MARELYS               220   07/26/2019   ACTIVE
19434   FLO.N09359   WILLIAMS                BRIAN                 220   07/26/2019   ACTIVE
19485   FLO.N12215   RUTH                    HARDY                 220   07/26/2019   ACTIVE
19568   FLO.N16415   DENNIS                  QUANTERIUS            220   07/26/2019   ACTIVE
19806   FLO.N25549   WILHELM                 EVAN                  220   07/26/2019   ACTIVE
20046   FLO.P09442   JACKSON                 JUSTIN                220   07/26/2019   ACTIVE
20059   FLO.P10621   SIMMONS                 JAWORSKI              220   07/26/2019   ACTIVE
20156   FLO.P19044   MIDDLETON               REBECCA               220   07/26/2019   ACTIVE
20473   FLO.P37834   WHITMORE                KIRSTEN               220   07/26/2019   ACTIVE
20696   FLO.P47112   HAMMILL                 JEREMY                220   07/26/2019   ACTIVE
21008   FLO.Q09707   ECKMAN                  CHRIS                 220   07/26/2019   ACTIVE
21036   FLO.Q11724   MCPEEK                  RICHARD               220   07/26/2019   ACTIVE
22171   FLO.R56925   COVINGTON               EDWARD                220   07/26/2019   ACTIVE
22334   FLO.R67120   STEPHEN                 SHANNON               220   07/26/2019   ACTIVE
22705   FLO.S13193   MITCHELL                BYRON                 220   07/26/2019   ACTIVE
22734   FLO.S15443   BARTRUFF                JOSEPH                220   07/26/2019   ACTIVE
22748   FLO.S16103   REDDEN                  TREYON                220   07/26/2019   ACTIVE
22900   FLO.S25146   GUADALUPE               EULISES               220   07/26/2019   ACTIVE
22912   FLO.S25667   PONTOW                  DARREN                220   07/26/2019   ACTIVE
23934   FLO.T52207   EUGENE                  SANCHESSE             220   07/26/2019   ACTIVE
23953   FLO.T53309   STRETCH                 JAMES                 220   07/26/2019   ACTIVE
24757   FLO.U13588   FRITTS                  ALEXANDER             220            .   TEMP ABS
24871   FLO.U21356   RIOS                    BLADIMIR              220   07/26/2019   ACTIVE
25313   FLO.U44218   HOLT                    TIMOTHY               220   07/26/2019   ACTIVE
25362   FLO.U46564   TAYLOR                  AARON                 220   07/26/2019   ACTIVE
25465   FLO.U53797   AYALA-QUINONES          GABRIEL               220            .   TEMP ABS
25750   FLO.V17729   HUSSEY                  JOHN                  220   07/26/2019   ACTIVE
26317   FLO.V47116   OSTRANDER               TYLER                 220   07/26/2019   ACTIVE
26393   FLO.W04292   MCBRIDE                 EDDIE                 220   07/26/2019   ACTIVE
26402   FLO.W04900   LOPEZ                   JESSICA               220   07/26/2019   ACTIVE
26462   FLO.W10006   JONES                   KENNETH               220   07/26/2019   ACTIVE
26627   FLO.W21845   JACOBO                  ISAIAS                220   07/26/2019   ACTIVE
28180   FLO.X70922   FRANCOIS                JAMES                 220   07/26/2019   ACTIVE
28323   FLO.X77045   ROSADO-LORENZO          WILKINS               220   07/26/2019   ACTIVE
28360   FLO.X78499   DURAN                   ANDREW                220   07/26/2019   ACTIVE
28443   FLO.X81997   WALKER                  LYZA                  220   07/26/2019   ACTIVE
28503   FLO.X84975   EZZINE                  WALID                 220   07/26/2019   ACTIVE
28779   FLO.Y13699   VENTURA                 SABINO                220   07/26/2019   ACTIVE
29011   FLO.Y27989   TOST                    AARON                 220   07/26/2019   ACTIVE
29109   FLO.Y33438   TOYE                    ASHLEY                220   07/26/2019   ACTIVE
29222   FLO.Y38721   BATY                    HOLLI                 220   07/26/2019   ACTIVE
29247   FLO.Y40123   TORRES                  MANUEL                220   07/26/2019   ACTIVE
 3385   FLO.169307   BARKER                  JOHNNY                221   07/26/2019   ACTIVE
 4202   FLO.252514   BASCOMB                 REGINALD              221   07/26/2019   ACTIVE
 5627   FLO.464648   MACPHERSON              JEFFERY               221   07/26/2019   ACTIVE
 6261   FLO.548336   TAYLOR                  KENTHADDEUS           221   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 117 of 230
 9698   FLO.B10971   ZEPHY                   RICHARDSON            221   07/26/2019   ACTIVE
21062   FLO.Q13585   MILES                   STANLEY               221   07/26/2019   ACTIVE
21827   FLO.R34074   ROBINSON                RONNIE                221   07/26/2019   ACTIVE
27699   FLO.X47568   CUERVO                  JUAN                  221   07/26/2019   ACTIVE
 1171   FLO.120157   STEPHENS                THEODORE              222   07/26/2019   ACTIVE
22981   FLO.S28549   WINN                    EDWARD                222   07/26/2019   ACTIVE
  283   FLO.065740   JOHNSON                 JAMES                 223   07/26/2019   ACTIVE
 4593   FLO.307511   HODGE                   JAMES                 223   07/26/2019   ACTIVE
 5071   FLO.377158   CLAYTON                 YANCEY                223   07/26/2019   ACTIVE
17417   FLO.L57422   BRADBERY                KERWAYNE              223   07/26/2019   ACTIVE
20357   FLO.P32598   BOGGAN                  KEENAN                223   07/26/2019   ACTIVE
 4600   FLO.307891   CREGO                   ERIC                  224   07/26/2019   ACTIVE
11422   FLO.C10380   DAVIS                   CHRISTOPHER           224   07/26/2019   ACTIVE
12684   FLO.E46417   PEOPLES                 ERIC                  224   07/26/2019   ACTIVE
26717   FLO.W28066   DAVIS                   JOSHUA                224   07/26/2019   ACTIVE
  202   FLO.055091   GOODSON                 JAMES                 225   07/26/2019   ACTIVE
  211   FLO.055673   KINDER                  LARRY                 225   07/26/2019   ACTIVE
 1049   FLO.115825   SHANKS                  SHAWN                 225   07/26/2019   ACTIVE
 1196   FLO.120799   MCPHAIL                 STEVEN                225   07/26/2019   ACTIVE
 1224   FLO.121839   INGRAM                  MICHAEL               225   07/26/2019   ACTIVE
 1321   FLO.124130   WHITE                   ADAM                  225   07/26/2019   ACTIVE
 1430   FLO.126105   HOPE                    CLEVELAND             225   07/26/2019   ACTIVE
 2153   FLO.134272   ROOK                    NOAH                  225   07/26/2019   ACTIVE
 2751   FLO.152246   STALLWORTH              PAULA                 225   07/26/2019   ACTIVE
 2882   FLO.155877   LOGAN                   TIVASHA               225   07/26/2019   ACTIVE
 2889   FLO.155916   SEALEY                  VERNA                 225   07/26/2019   ACTIVE
 3538   FLO.184799   LIGHTNER                JERRY                 225   07/26/2019   ACTIVE
 3721   FLO.193556   HEARN                   STEPHON               225   07/26/2019   ACTIVE
 3820   FLO.196657   PETERSON                DAMON                 225   07/26/2019   ACTIVE
 3825   FLO.196724   CLARKE                  JESSE                 225   07/26/2019   ACTIVE
 3833   FLO.196882   RODRIGUEZ               OMAR                  225   07/26/2019   ACTIVE
 4015   FLO.207982   MCCRAY                  JOHNNY                225   07/26/2019   ACTIVE
 4489   FLO.299743   HOGAN                   JASON                 225   07/26/2019   ACTIVE
 5468   FLO.447776   COLLIER                 TAJ                   225   07/26/2019   ACTIVE
 5501   FLO.451202   BROWN                   TORY                  225   07/26/2019   ACTIVE
 5678   FLO.469367   CALZADA                 WILFREDO              225   07/26/2019   ACTIVE
 5767   FLO.483285   HARRIS                  ALFRED                225   07/26/2019   ACTIVE
 5854   FLO.505097   TURNER                  ISIAH                 225   07/26/2019   ACTIVE
 5934   FLO.516486   JONES                   MICHAEL               225   07/26/2019   ACTIVE
 5997   FLO.523206   GOLDRING                MARK                  225   07/26/2019   ACTIVE
 6185   FLO.540221   DOL                     CLERMEAU              225   07/26/2019   ACTIVE
 6419   FLO.566987   SCHUBERT                MICHAEL               225   07/26/2019   ACTIVE
 6436   FLO.568783   SANSOM                  JOHN                  225   07/26/2019   ACTIVE
 6529   FLO.583897   SIMMONS                 ROBERT                225   07/26/2019   ACTIVE
 6756   FLO.634934   LUCAS                   LETASKIA              225   07/26/2019   ACTIVE
 7124   FLO.717466   THOMAS                  DAVID                 225   07/26/2019   ACTIVE
 7272   FLO.748993   RILEY                   MICHAEL               225   07/26/2019   ACTIVE
 7284   FLO.750240   JOHNS                   GEORGE                225   07/26/2019   ACTIVE
 7572   FLO.792108   BURNS                   REGINALD              225   07/26/2019   ACTIVE
 8167   FLO.957344   GONZALEZ                RAMON                 225   07/26/2019   ACTIVE
 8180   FLO.959500   SHULER                  CHRISTOPHER           225   07/26/2019   ACTIVE
 8271   FLO.969391   LOPEZ                   DAVID                 225   07/26/2019   ACTIVE
10139   FLO.B14288   GAUNTLETT               BOB                   225   07/26/2019   ACTIVE
10184   FLO.B14608   HIDALGO                 VICTOR                225   07/26/2019   ACTIVE
10543   FLO.C03164   HILL                    JAHMEL                225   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 118 of 230
11196   FLO.C08371   WYDRA                   ERIC                  225   07/26/2019   ACTIVE
11390   FLO.C10104   DEACON                  TIMOTHY               225   07/26/2019   ACTIVE
11792   FLO.D38853   LEBRON                  HECTOR                225   07/26/2019   ACTIVE
12083   FLO.E09752   MCFATTEN                GEORGE                225   07/26/2019   ACTIVE
12183   FLO.E16622   JOE                     GERALD                225   07/26/2019   ACTIVE
13124   FLO.G18289   FUTCH                   CHARLES               225   07/26/2019   ACTIVE
13293   FLO.H01684   RACHEL                  REGINALD              225   07/26/2019   ACTIVE
13446   FLO.H12609   KINSEY                  LAZARUS               225   07/26/2019   ACTIVE
13590   FLO.H21194   GOBOURNE                DONOVAN               225   07/26/2019   ACTIVE
14008   FLO.H41581   RIVERA                  LUIS                  225   07/26/2019   ACTIVE
14010   FLO.H41631   SMART                   ROBERT                225   07/26/2019   ACTIVE
14875   FLO.J21448   JOHNSON                 KENDRIC               225   07/26/2019   ACTIVE
16001   FLO.K51817   MIRELES                 ERNESTO               225   07/26/2019   ACTIVE
16303   FLO.K70366   BATES                   SHERI                 225   07/26/2019   ACTIVE
16530   FLO.K80022   PRESSLEY                TAMAINE               225   07/26/2019   ACTIVE
16564   FLO.K81727   KOLODZIEJ               SUZANNE               225   07/26/2019   ACTIVE
16928   FLO.L18787   BOLANOS                 MORGAN                225   07/26/2019   ACTIVE
17103   FLO.L36929   BENJAMIN                HENRY                 225   07/26/2019   ACTIVE
18057   FLO.M00141   RAMIREZ                 JOAN                  225   07/26/2019   ACTIVE
18134   FLO.M05465   ROBERTSON               ALEXANDER             225   07/26/2019   ACTIVE
18402   FLO.M26647   GARCIA                  JOSEPH                225   07/26/2019   ACTIVE
18458   FLO.M30674   CAMPBELL                EARL                  225   07/26/2019   ACTIVE
19270   FLO.M91728   RICHER                  JOSEPH                225   07/26/2019   ACTIVE
19419   FLO.N08429   MOORE                   BOBBY                 225   07/26/2019   ACTIVE
20529   FLO.P40456   JOHNSON                 CORTEZ                225   07/26/2019   ACTIVE
22247   FLO.R62311   GOLDEN                  LATHIERIO             225   07/26/2019   ACTIVE
22478   FLO.R78707   WALLS                   MACK                  225   07/26/2019   ACTIVE
22574   FLO.S02400   WILLIAMS                JERMAINE              225   07/26/2019   ACTIVE
22845   FLO.S22430   LEDEZMA                 JESUS                 225   07/26/2019   ACTIVE
23900   FLO.T50594   JOINER                  TAMRA                 225   07/26/2019   ACTIVE
23998   FLO.T55969   PATIENT                 RONALD                225   07/26/2019   ACTIVE
24267   FLO.T72493   DALE                    ANTHONY               225   07/26/2019   ACTIVE
25261   FLO.U42163   ORTIZ-CRUZ              PEDRO                 225   07/26/2019   ACTIVE
25464   FLO.U53253   PHILLIPS                DERRECK               225   07/26/2019   ACTIVE
25690   FLO.V13486   BRISENO                 ANTONIO               225   07/26/2019   ACTIVE
26624   FLO.W21426   DAVIS                   JAMAR                 225   07/26/2019   ACTIVE
26736   FLO.W29356   UNDERWOOD               TIMOTHY               225   07/26/2019   ACTIVE
26813   FLO.W33931   LEWIS                   LINWOOD               225   07/26/2019   ACTIVE
26951   FLO.W41115   CESAR                   KILIEN                225   07/26/2019   ACTIVE
27017   FLO.W44032   VILSEIS                 THOMAS                225   07/26/2019   ACTIVE
28224   FLO.X72698   RODRIGUEZ               JONATHAN              225   07/26/2019   ACTIVE
28261   FLO.X74347   COMBEE                  JAMES                 225   07/26/2019   ACTIVE
29145   FLO.Y35612   BRISTOL                 RIDGE                 225   07/26/2019   ACTIVE
29211   FLO.Y38245   ROBINSON                KIEV                  225   07/26/2019   ACTIVE
29218   FLO.Y38485   SCOTT                   KASHON                225   07/26/2019   ACTIVE
29239   FLO.Y39515   MACE                    ROBERT                225   07/26/2019   ACTIVE
29451   FLO.Y48775   KUNTZ                   TYLER                 225   07/26/2019   ACTIVE
 3713   FLO.193253   PULIDO                  GUILLERMO             226   07/26/2019   ACTIVE
11662   FLO.D18075   CROSDAILE               STANLEY               226   07/26/2019   ACTIVE
12253   FLO.E20754   REIDY                   DAVID                 226   07/26/2019   ACTIVE
13699   FLO.H27967   RAMIREZ                 ALEJANDRO             226   07/26/2019   ACTIVE
16198   FLO.K64912   LENDON                  CHRISTOPHER           226   07/26/2019   ACTIVE
27340   FLO.X21589   OCER                    JONEL                 226   07/26/2019   ACTIVE
28753   FLO.Y11364   PLASENCIA               JOSE                  226   07/26/2019   ACTIVE
 6353   FLO.555978   MELTON                  CORNELIUS             227   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 119 of 230
11121   FLO.C07679   VILLACORTA               MARBIN                227   07/26/2019   ACTIVE
11622   FLO.D11815   KOEPKE                   CHRISTOPHER           227            .   TEMP ABS
19316   FLO.N01716   ISAAC                    LEMUEL                227   07/26/2019   ACTIVE
23419   FLO.T19267   BELL                     ORLANDO               227   07/26/2019   ACTIVE
24658   FLO.U06736   OBRIEN                   JOHN                  227   07/26/2019   ACTIVE
25644   FLO.V11527   BELL                     ALONZO                227   07/26/2019   ACTIVE
 6200   FLO.542337   WALLACE                  DELMOS                228   07/26/2019   ACTIVE
10296   FLO.C00551   MCDONALD                 DOMINQUYE             228   07/26/2019   ACTIVE
22072   FLO.R50651   ROAKES                   ROBERT                228   07/26/2019   ACTIVE
24352   FLO.T76241   BROWN                    CHRISTOPHER           228   07/26/2019   ACTIVE
20289   FLO.P28646   GRIMDITCH                BEVERLY               229   07/26/2019   ACTIVE
   49   FLO.028658   DAVIS                    THEODORE              230   07/26/2019   ACTIVE
  285   FLO.065840   DRAWDY                   JOHNNY                230   07/26/2019   ACTIVE
  292   FLO.066600   BRADLEY                  DONALD                230   07/26/2019   ACTIVE
  305   FLO.068161   JACOB                    KERRY                 230   07/26/2019   ACTIVE
  446   FLO.080261   WILSON                   MARVIN                230   07/26/2019   ACTIVE
  492   FLO.083717   CRAIG                    ROBERT                230   07/26/2019   ACTIVE
  784   FLO.103014   MORALES                  FREDDIE               230            .   TEMP ABS
  829   FLO.106014   DAVIS                    MARK                  230   07/26/2019   ACTIVE
 1141   FLO.119152   CARTER                   ANDREW                230   07/26/2019   ACTIVE
 1266   FLO.122651   HOLLAND                  ALBERT                230   07/26/2019   ACTIVE
 1355   FLO.124690   HANKS                    FRED                  230   07/26/2019   ACTIVE
 1629   FLO.129224   FARR                     LARRY                 230   07/26/2019   ACTIVE
 1769   FLO.130657   FENT                     KEVIN                 230   07/26/2019   ACTIVE
 2120   FLO.134057   JENNINGS                 JESSE                 230   07/26/2019   ACTIVE
 2574   FLO.148337   WILLIAMS                 CHEQUIAL              230   07/26/2019   ACTIVE
 2658   FLO.149077   GORDON                   DARRYL                230   07/26/2019   ACTIVE
 2759   FLO.153139   LORD                     DONNA                 230   07/26/2019   ACTIVE
 3253   FLO.166985   THOMAS                   FELTIS                230   07/26/2019   ACTIVE
 3680   FLO.191924   SALMONA                  HARLAN                230   07/26/2019   ACTIVE
 3752   FLO.194463   SANTIBANEZ               LUIS                  230   07/26/2019   ACTIVE
 4251   FLO.262530   HOLMES                   RICKIE                230   07/26/2019   ACTIVE
 4550   FLO.304328   WOODY                    THOMAS                230   07/26/2019   ACTIVE
 4828   FLO.346318   TOLLIVER                 ADRIAN                230   07/26/2019   ACTIVE
 4930   FLO.362955   FORD                     KENNETH               230   07/26/2019   ACTIVE
 5177   FLO.395452   DIAZ                     ALFREDO               230   07/26/2019   ACTIVE
 5562   FLO.457623   MCCOGGLE                 COLBY                 230   07/26/2019   ACTIVE
 5747   FLO.478755   CHAMBERLAIN              JOHN                  230   07/26/2019   ACTIVE
 5888   FLO.510402   GREEN                    JAMES                 230   07/26/2019   ACTIVE
 5974   FLO.521163   CANNON                   RODERICK              230   07/26/2019   ACTIVE
 6217   FLO.544196   MAZON                    J                     230   07/26/2019   ACTIVE
 6471   FLO.576372   CLOUD                    KEITH                 230   07/26/2019   ACTIVE
 6561   FLO.593051   HARRIS                   CLIFFORD              230   07/26/2019   ACTIVE
 6683   FLO.620909   ROLAND                   JEFFREY               230   07/26/2019   ACTIVE
 6886   FLO.667341   GRIGGS                   TAURIC                230   07/26/2019   ACTIVE
 6902   FLO.670945   JACKSON                  WILBERT               230   07/26/2019   ACTIVE
 6960   FLO.686712   OSBORNE                  JEFFERY               230   07/26/2019   ACTIVE
 7142   FLO.719930   GORDON                   EDWARD                230   07/26/2019   ACTIVE
 7456   FLO.776000   BROWN                    ADRIAN                230   07/26/2019   ACTIVE
 7662   FLO.810307   ODONNELL                 MICHAEL               230   07/26/2019   ACTIVE
 8080   FLO.930603   RUMINER                  KRISTAN               230   07/26/2019   ACTIVE
 8207   FLO.961964   SMITH                    ANTONIO               230   07/26/2019   ACTIVE
 8955   FLO.B04219   MILLS                    UNDRAE                230   07/26/2019   ACTIVE
 9791   FLO.B11651   POLANCO                  CHRISTOPHER           230   07/26/2019   ACTIVE
 9807   FLO.B11727   DONALDSON                MICHAEL               230   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 120 of 230
 9898   FLO.B12379   DORSEY                  ADDARRYLL             230   07/26/2019   ACTIVE
10004   FLO.B13173   MORALES                 LUIS                  230   07/26/2019   ACTIVE
10129   FLO.B14201   KNIGHT                  JACOB                 230   07/26/2019   ACTIVE
10145   FLO.B14338   GARAY                   ENRIQUE               230   07/26/2019   ACTIVE
10218   FLO.B14962   AGUILERA                RAFAEL                230   07/26/2019   ACTIVE
10713   FLO.C04644   TURNER                  JAMAL                 230   07/26/2019   ACTIVE
10887   FLO.C05953   JONES                   JUAN                  230   07/26/2019   ACTIVE
10893   FLO.C06018   TUCKER                  KEVIN                 230   07/26/2019   ACTIVE
11785   FLO.D37853   VIDAL                   DANIEL                230   07/26/2019   ACTIVE
11831   FLO.D42638   VALDEZ-GONZALES         ANGEL                 230   07/26/2019   ACTIVE
12321   FLO.E25630   RIVERA                  ANGEL                 230   07/26/2019   ACTIVE
12473   FLO.E34526   GOODMAN                 LARRY                 230   07/26/2019   ACTIVE
13175   FLO.G20495   ROMERO-RODRIGUEZ        JOHN                  230            .   TEMP ABS
13579   FLO.H20667   HACKLEY                 ERIC                  230   07/26/2019   ACTIVE
13853   FLO.H35003   MELTON                  JOSHUA                230   07/26/2019   ACTIVE
14219   FLO.I03558   HARRIS                  RONNIE                230   07/26/2019   ACTIVE
14259   FLO.I05895   CLARK                   RONALD                230   07/26/2019   ACTIVE
14595   FLO.J06233   MARTIN                  SYLVESTER             230   07/26/2019   ACTIVE
14917   FLO.J23769   STRICKLAND              CARLOS                230   07/26/2019   ACTIVE
15138   FLO.J33672   CRAWFORD                OSCAR                 230   07/26/2019   ACTIVE
15539   FLO.J44464   PELLOM                  ARTHUR                230   07/26/2019   ACTIVE
15791   FLO.J52879   TAPIA                   LONNIE                230   07/26/2019   ACTIVE
16181   FLO.K63576   PURCHASE                ROBERT                230   07/26/2019   ACTIVE
16465   FLO.K77500   PRIANTI                 CHRISTOPHER           230   07/26/2019   ACTIVE
16527   FLO.K79958   KUNKEMOELLER            KALEY                 230   07/26/2019   ACTIVE
17470   FLO.L60967   JONES                   ULYSSES               230   07/26/2019   ACTIVE
17987   FLO.L95058   GONZALEZ                ZACKARY               230   07/26/2019   ACTIVE
18358   FLO.M23602   ARMINAN                 JISKLY                230   07/26/2019   ACTIVE
19169   FLO.M78688   RODRIGUEZ               ANDY                  230   07/26/2019   ACTIVE
19229   FLO.M85744   LOPEZ                   FRANCISCO             230   07/26/2019   ACTIVE
20455   FLO.P37306   CAPELL                  ADONNIS               230   07/26/2019   ACTIVE
21174   FLO.Q19973   POLSTON                 JUSTIN                230   07/26/2019   ACTIVE
21234   FLO.Q23323   HO                      DUONG                 230   07/26/2019   ACTIVE
21482   FLO.R06964   BROWN                   JOHN                  230   07/26/2019   ACTIVE
21658   FLO.R21529   ROWLAND                 JOHN                  230   07/26/2019   ACTIVE
21784   FLO.R31068   MARYON                  CLIFFORD              230   07/26/2019   ACTIVE
23201   FLO.T03206   SIGMON                  JAMES                 230   07/26/2019   ACTIVE
23231   FLO.T06036   JONES                   JOSEPH                230   07/26/2019   ACTIVE
23526   FLO.T27206   THORNTON                JERMONTE              230   07/26/2019   ACTIVE
23827   FLO.T45685   CASTELLANO              JAIME                 230   07/26/2019   ACTIVE
24223   FLO.T69964   ZERTUCHE                JESUS                 230   07/26/2019   ACTIVE
24322   FLO.T75069   HERNANDEZ               PEDRO                 230   07/26/2019   ACTIVE
24632   FLO.U04674   DOWNS                   CHRISTOPHER           230   07/26/2019   ACTIVE
25291   FLO.U43399   HARE                    JAREN                 230   07/26/2019   ACTIVE
25345   FLO.U45850   RAY                     VIOLET                230   07/26/2019   ACTIVE
25366   FLO.U46752   BEASLEY                 GLENN                 230   07/26/2019   ACTIVE
25766   FLO.V18687   LYNN                    LYDIA                 230   07/26/2019   ACTIVE
25788   FLO.V20917   ANGELO                  MICHAEL               230   07/26/2019   ACTIVE
25853   FLO.V24249   PARHAM                  DUWAN                 230   07/26/2019   ACTIVE
26056   FLO.V33283   ROOSA                   PATRICIA              230   07/26/2019   ACTIVE
26117   FLO.V36472   CROSLIN                 MISTY                 230   07/26/2019   ACTIVE
26620   FLO.W21200   WRIGHT                  OTTO                  230   07/26/2019   ACTIVE
27104   FLO.X01164   LOVE                    THADDEUS              230   07/26/2019   ACTIVE
27352   FLO.X22427   COLON-VAZQUEZ           MARCOS                230   07/26/2019   ACTIVE
27483   FLO.X33460   LOPEZ                   CARLOS                230   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 121 of 230
27490   FLO.X33764   GRISSOM                 DERICK                230   07/26/2019   ACTIVE
27575   FLO.X40594   FIGUEROA                JOEL                  230   07/26/2019   ACTIVE
27732   FLO.X49135   HOEHN                   CHRISTOPHER           230   07/26/2019   ACTIVE
27866   FLO.X56745   URAN                    REZA                  230   07/26/2019   ACTIVE
27884   FLO.X57769   BUCKLEY                 JOSHUA                230   07/26/2019   ACTIVE
28061   FLO.X65603   ANDERSON                IVORY                 230   07/26/2019   ACTIVE
28295   FLO.X75950   MIRANDA                 MANUEL                230   07/26/2019   ACTIVE
28485   FLO.X83731   TORRES                  MIGUEL                230   07/26/2019   ACTIVE
28819   FLO.Y16212   BROWN                   TAVARES               230   07/26/2019   ACTIVE
29093   FLO.Y32089   FUMERO-DIAZ             CARLOS                230   07/26/2019   ACTIVE
 3222   FLO.166380   MARRERO                 ROBERT                231   07/26/2019   ACTIVE
 4585   FLO.306876   BEPLER                  WILLIAM               231   07/26/2019   ACTIVE
13939   FLO.H38440   GARCIA                  DAMASO                231   07/26/2019   ACTIVE
18853   FLO.M55967   GREEN                   DULIE                 231   07/26/2019   ACTIVE
19695   FLO.N22377   STRONG                  GABRIEL               231   07/26/2019   ACTIVE
23356   FLO.T15607   BROOKS                  RAKEITH               231   07/26/2019   ACTIVE
26001   FLO.V30792   ABBAS                   RICHARD               231   07/26/2019   ACTIVE
19443   FLO.N09821   THOMAS                  CURTIS                232   07/26/2019   ACTIVE
26659   FLO.W24054   RAMOS                   ALEX                  232   07/26/2019   ACTIVE
 7630   FLO.802717   JONES                   CHRISTOPHER           233   07/26/2019   ACTIVE
 4687   FLO.314757   UONG                    SON                   234   07/26/2019   ACTIVE
 4706   FLO.316423   JAMES                   HAROLD                234   07/26/2019   ACTIVE
23637   FLO.T33724   MESA                    VLADIMIR              234   07/26/2019   ACTIVE
25207   FLO.U39718   GIGLIOTTI-HAN           TAILING               234   07/26/2019   ACTIVE
27253   FLO.X13813   COCKRELL                JASON                 234   07/26/2019   ACTIVE
   24   FLO.021115   MCCORVEY                JIMMIE                235   07/26/2019   ACTIVE
  143   FLO.046400   COPELAND                JOHNNY                235   07/26/2019   ACTIVE
  199   FLO.054582   RAMIREZ                 JOSEPH                235   07/26/2019   ACTIVE
  416   FLO.078187   JOHNSON                 TERRANCE              235   07/26/2019   ACTIVE
  506   FLO.085194   SOUTHALL                ANTHONY               235   07/26/2019   ACTIVE
 1062   FLO.116169   MOORE                   MORRIS                235   07/26/2019   ACTIVE
 1352   FLO.124636   BANKS                   JERMAINE              235   07/26/2019   ACTIVE
 1508   FLO.127366   MAHOOD                  WILLIAM               235   07/26/2019   ACTIVE
 1527   FLO.127720   HAKIM                   YUSUF                 235   07/26/2019   ACTIVE
 1585   FLO.128671   WORKMAN                 MICHAEL               235   07/26/2019   ACTIVE
 1600   FLO.128831   MCCLARY                 PATRICK               235   07/26/2019   ACTIVE
 1832   FLO.131312   PENA                    BENIGNO               235   07/26/2019   ACTIVE
 2134   FLO.134169   MATASSA                 JOSEPH                235   07/26/2019   ACTIVE
 2138   FLO.134193   WALDREP                 MICHAEL               235   07/26/2019   ACTIVE
 2964   FLO.156607   GRAHAM-TROTT            SHEILA                235   07/26/2019   ACTIVE
 3149   FLO.164022   LEHEW                   BRITTANY              235   07/26/2019   ACTIVE
 3646   FLO.190270   LEWIS                   WALTER                235   07/26/2019   ACTIVE
 3861   FLO.197705   GOSA                    JOHN                  235   07/26/2019   ACTIVE
 4933   FLO.363405   NEWELL                  KAREN                 235   07/26/2019   ACTIVE
 5598   FLO.461269   PETERSON                ROSBY                 235   07/26/2019   ACTIVE
 5673   FLO.469180   MOORE                   THERIOT               235   07/26/2019   ACTIVE
 5788   FLO.491402   SINGLETARY              BRIAN                 235   07/26/2019   ACTIVE
 5954   FLO.519234   ESPINOSA                MIGUEL                235   07/26/2019   ACTIVE
 5962   FLO.520037   ROWELL                  TARUS                 235   07/26/2019   ACTIVE
 5999   FLO.523339   JACKSON                 JAMES                 235   07/26/2019   ACTIVE
 6602   FLO.604991   PINARDI                 MICHAEL               235   07/26/2019   ACTIVE
 7233   FLO.742470   PHILIPS                 MARK                  235   07/26/2019   ACTIVE
 7574   FLO.792355   JACOBS                  EUGENE                235   07/26/2019   ACTIVE
 8496   FLO.996845   MOSER                   TRAVIS                235   07/26/2019   ACTIVE
 8596   FLO.A50809   JOHNSON                 JASON                 235   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 122 of 230
 8890   FLO.B03262   DESSALINES               SIMILOR               235   07/26/2019   ACTIVE
 8941   FLO.B04029   ETIENNE                  EMMANUEL              235   07/26/2019   ACTIVE
 8961   FLO.B04370   SCONIERS                 GREGORY               235   07/26/2019   ACTIVE
 9181   FLO.B06837   DAVIS                    ROBERT                235   07/26/2019   ACTIVE
 9381   FLO.B08706   GUERRERO                 FABIO                 235   07/26/2019   ACTIVE
 9482   FLO.B09443   CHARLES                  KELVIN                235   07/26/2019   ACTIVE
 9776   FLO.B11545   ACEVEDO                  DAVID                 235   07/26/2019   ACTIVE
 9903   FLO.B12408   HUSKEY                   JONATHAN              235   07/26/2019   ACTIVE
10509   FLO.C02824   POWERS                   ANTWAIN               235   07/26/2019   ACTIVE
10815   FLO.C05471   PENA                     ALFREDO               235   07/26/2019   ACTIVE
10993   FLO.C06712   WILSON                   MICHAEL               235   07/26/2019   ACTIVE
12006   FLO.E03172   PRICE                    CARREL                235   07/26/2019   ACTIVE
12170   FLO.E15022   LEMAY                    MATTHEW               235   07/26/2019   ACTIVE
12449   FLO.E33446   HUNTER                   MICKEAL               235   07/26/2019   ACTIVE
12768   FLO.E51333   KRSEK                    JAMIE                 235   07/26/2019   ACTIVE
13222   FLO.G22555   WHEELER                  CHRISTOPHER           235   07/26/2019   ACTIVE
13801   FLO.H32902   ELLIOTT                  DUDLEY                235   07/26/2019   ACTIVE
13857   FLO.H35071   WHITTINGHAM              CLOENSO               235   07/26/2019   ACTIVE
14246   FLO.I05400   PENDER                   CLERENCE              235   07/26/2019   ACTIVE
14372   FLO.I12461   PENDARVIS                TORREY                235   07/26/2019   ACTIVE
14955   FLO.J25712   JOHNSON                  BRANDON               235   07/26/2019   ACTIVE
14961   FLO.J25816   BARTLETT                 BRANDON               235   07/26/2019   ACTIVE
14962   FLO.J25832   KING                     DANIEL                235   07/26/2019   ACTIVE
15013   FLO.J28952   CRINER                   TAKOYA                235   07/26/2019   ACTIVE
15028   FLO.J29433   HALL                     DAVID                 235   07/26/2019   ACTIVE
15226   FLO.J36950   WARREN                   NICHOLAS              235   07/26/2019   ACTIVE
15348   FLO.J39823   GRIFFIN                  REGGIE                235   07/26/2019   ACTIVE
15647   FLO.J47315   THATCHER                 CODY                  235   07/26/2019   ACTIVE
16007   FLO.K52004   CARTER                   TAVARES               235   07/26/2019   ACTIVE
16702   FLO.K88021   DUFFY                    BRIANNA               235   07/26/2019   ACTIVE
16999   FLO.L26194   SIMMS                    VALENCIA              235   07/26/2019   ACTIVE
18142   FLO.M06548   RAMIREZ                  TOMAS                 235   07/26/2019   ACTIVE
18190   FLO.M10420   FLEMING                  DAVID                 235   07/26/2019   ACTIVE
18352   FLO.M22802   GONZALEZ                 GEODIS                235   07/26/2019   ACTIVE
18767   FLO.M50733   GRAHAM                   SHANE                 235   07/26/2019   ACTIVE
18789   FLO.M52015   POZO                     NELSON                235   07/26/2019   ACTIVE
19206   FLO.M82631   GUIGNARD                 RALPH                 235   07/26/2019   ACTIVE
19221   FLO.M84163   ABRAHAM                  JOHNNY                235   07/26/2019   ACTIVE
19471   FLO.N11400   BURNS                    PATRICK               235   07/26/2019   ACTIVE
19586   FLO.N17689   MAXWELL                  SHANE                 235   07/26/2019   ACTIVE
19634   FLO.N20211   SOLACHE                  EFRAIN                235   07/26/2019   ACTIVE
20065   FLO.P10915   WRIGHT                   DAUNTE                235            .   TEMP ABS
20207   FLO.P22895   WALLACE                  JOHN                  235   07/26/2019   ACTIVE
20847   FLO.P54406   BALIUS                   ANTHONY               235   07/26/2019   ACTIVE
21195   FLO.Q21341   HOWARD                   JOSEPH                235   07/26/2019   ACTIVE
22061   FLO.R49993   PEREZ-VELEZ              RAMON                 235   07/26/2019   ACTIVE
22253   FLO.R62614   BATTLES                  DENISE                235   07/26/2019   ACTIVE
22602   FLO.S05557   HUNTER                   ANDRE                 235   07/26/2019   ACTIVE
22830   FLO.S21283   SMITH                    SYLVESTER             235   07/26/2019   ACTIVE
22832   FLO.S21403   KENNON                   GREGORY               235   07/26/2019   ACTIVE
23235   FLO.T06622   DENNARD                  KRIS                  235   07/26/2019   ACTIVE
23317   FLO.T12605   HARLOW                   MICHAEL               235   07/26/2019   ACTIVE
23911   FLO.T50837   PECINA                   ULISEZ                235   07/26/2019   ACTIVE
24118   FLO.T64044   MUNIZ                    PABLO                 235   07/26/2019   ACTIVE
24501   FLO.T83947   ZADRAVEC                 NICHOLAS              235   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 123 of 230
24809   FLO.U16977   WARREN                  MATTHEW               235   07/26/2019   ACTIVE
25322   FLO.U44769   MICHAELS                JAMES                 235   07/26/2019   ACTIVE
25732   FLO.V16415   HELMS                   RONALD                235   07/26/2019   ACTIVE
25856   FLO.V24391   PUCKETT                 JOSHUA                235   07/26/2019   ACTIVE
25959   FLO.V29212   SHAFFNER                JOSHUA                235   07/26/2019   ACTIVE
26768   FLO.W30964   WRIGHT                  TERYLEISHA            235   07/26/2019   ACTIVE
26920   FLO.W39889   DELVA                   MICHAEL               235   07/26/2019   ACTIVE
27183   FLO.X08460   HORNE                   NICHOLAS              235   07/26/2019   ACTIVE
27186   FLO.X08625   THOMSOM                 SHAWN                 235   07/26/2019   ACTIVE
27957   FLO.X60304   SANCHEZ                 JOSE                  235   07/26/2019   ACTIVE
28047   FLO.X65136   BARNES                  CALVIN                235   07/26/2019   ACTIVE
28495   FLO.X84399   BRITT                   ROBERT                235   07/26/2019   ACTIVE
28499   FLO.X84740   PHILLIPS                KEMAR                 235   07/26/2019   ACTIVE
29079   FLO.Y31559   RODRIGUEZ               VICTOR                235   07/26/2019   ACTIVE
29133   FLO.Y34741   AUCLAIR                 MICHAEL               235   07/26/2019   ACTIVE
29378   FLO.Y45552   MERRICKS                EMANUEL               235   07/26/2019   ACTIVE
29400   FLO.Y46617   AROCHO                  JULIAN                235   07/26/2019   ACTIVE
29453   FLO.Y48864   MARIN-RIOS              JULIO                 235   07/26/2019   ACTIVE
 3475   FLO.181611   DUMAS                   JAMES                 236   07/26/2019   ACTIVE
 8303   FLO.972650   MAPP                    SAMMY                 236   07/26/2019   ACTIVE
13664   FLO.H26053   NEFF                    DALLAS                236   07/26/2019   ACTIVE
16966   FLO.L22870   MALLARD                 DEMETRIUS             236   07/26/2019   ACTIVE
28044   FLO.X65033   LOPEZ                   JONATHAN              236   07/26/2019   ACTIVE
 1024   FLO.115223   BROOKS                  LORENZO               237   07/26/2019   ACTIVE
14658   FLO.J09570   WILLIAMS                MARCO                 237   07/26/2019   ACTIVE
17179   FLO.L42013   DE SANTUS               RENE                  237            .   TEMP ABS
 2000   FLO.133020   SARVER                  BRYAN                 238   07/26/2019   ACTIVE
 2077   FLO.133774   HAYWARD                 JOHN                  238   07/26/2019   ACTIVE
14615   FLO.J07597   CRUZ                    OMAR                  238   07/26/2019   ACTIVE
19031   FLO.M67297   SOTOLONGO               FRANCISO              238   07/26/2019   ACTIVE
29425   FLO.Y47884   STOVER                  MICHAEL               238   07/26/2019   ACTIVE
 2773   FLO.153878   TABATA-PEREIRA          AMALIA                239   07/26/2019   ACTIVE
13141   FLO.G19174   THOMAS                  MICHAEL               239   07/26/2019   ACTIVE
23987   FLO.T55437   DUNSON                  SYLVESTER             239   07/26/2019   ACTIVE
   56   FLO.029896   JAMES                   ROOSEVELT             240   07/26/2019   ACTIVE
  136   FLO.044964   WHITE                   REGINALD              240   07/26/2019   ACTIVE
  608   FLO.092745   MILLER                  ROY                   240   07/26/2019   ACTIVE
  709   FLO.098648   FULTON                  JAMES                 240   07/26/2019   ACTIVE
  851   FLO.107566   BROWN                   ALVIN                 240   07/26/2019   ACTIVE
 1330   FLO.124310   WILLIAMS                SAMUEL                240   07/26/2019   ACTIVE
 1339   FLO.124469   MURPHY                  TERENCE               240   07/26/2019   ACTIVE
 1760   FLO.130591   ARNOLD                  ANDRE                 240   07/26/2019   ACTIVE
 1897   FLO.131962   HODGE                   KEVIN                 240   07/26/2019   ACTIVE
 2303   FLO.135621   OWENS                   LAPOLEAN              240   07/26/2019   ACTIVE
 2415   FLO.138858   MARSHALL                KEITH                 240   07/26/2019   ACTIVE
 2567   FLO.148298   JONES                   MARVIN                240   07/26/2019   ACTIVE
 2686   FLO.149397   ROBINSON                MALIK                 240   07/26/2019   ACTIVE
 3165   FLO.165328   KIRKMAN                 VAHTEICE              240   07/26/2019   ACTIVE
 3411   FLO.169651   NABER                   GERIT                 240   07/26/2019   ACTIVE
 3442   FLO.180118   COX                     WENDELL               240   07/26/2019   ACTIVE
 3458   FLO.180650   NELSON                  JOHN                  240   07/26/2019   ACTIVE
 3736   FLO.194148   HAZELTON                JOHN                  240            .   TEMP ABS
 3762   FLO.194679   ABRAMS                  THOMAS                240   07/26/2019   ACTIVE
 4647   FLO.312217   COTTON                  ARTAVIOUS             240   07/26/2019   ACTIVE
 4840   FLO.347548   COPELAND                TRACY                 240   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 124 of 230
 5175   FLO.394165   COX                      EMMETT                240   07/26/2019   ACTIVE
 5294   FLO.421005   JONES                    ANTHONY               240   07/26/2019   ACTIVE
 5304   FLO.422805   SMITH                    BEN                   240   07/26/2019   ACTIVE
 5396   FLO.438416   BETANCOURT               MARIA                 240   07/26/2019   ACTIVE
 5810   FLO.495510   PARDO                    DAVID                 240   07/26/2019   ACTIVE
 5864   FLO.506444   WATKINS                  JOHN                  240   07/26/2019   ACTIVE
 6100   FLO.532725   WYLIE                    EVELYN                240   07/26/2019   ACTIVE
 6168   FLO.538079   GIBSON                   MICHAEL               240   07/26/2019   ACTIVE
 6230   FLO.545688   BARR                     GARY                  240   07/26/2019   ACTIVE
 6277   FLO.550094   GUERRERO                 WILLIE                240   07/26/2019   ACTIVE
 6485   FLO.579245   FLOWERS                  BOOKER                240   07/26/2019   ACTIVE
 6651   FLO.617886   LISBOA                   ISRAEL                240   07/26/2019   ACTIVE
 6924   FLO.676034   PETERSON                 IVY                   240   07/26/2019   ACTIVE
 7588   FLO.794007   SPIVEY                   REGINALD              240   07/26/2019   ACTIVE
 7682   FLO.813456   COPELAND                 MARC                  240   07/26/2019   ACTIVE
 8238   FLO.965702   FONTANA                  JOSEPH                240   07/26/2019   ACTIVE
 8749   FLO.B00075   LEWIS                    GERALD                240   07/26/2019   ACTIVE
 8872   FLO.B02950   BRYANT                   LARON                 240   07/26/2019   ACTIVE
 8878   FLO.B03014   KNIGHT                   LARRY                 240   07/26/2019   ACTIVE
 9096   FLO.B05952   CHEEKS                   TROY                  240   07/26/2019   ACTIVE
 9267   FLO.B07735   JUAREZ                   MARIO                 240   07/26/2019   ACTIVE
 9406   FLO.B08874   FIGUEROA                 LUIS                  240   07/26/2019   ACTIVE
 9483   FLO.B09444   OJEDA                    RODOLFO               240   07/26/2019   ACTIVE
 9515   FLO.B09692   JACOBS                   JAY                   240   07/26/2019   ACTIVE
10169   FLO.B14492   MORSE                    MICHAEL               240   07/26/2019   ACTIVE
10385   FLO.C01508   WRIGHT                   MARCUS                240   07/26/2019   ACTIVE
10427   FLO.C01945   PAGAN                    BERCHMAN              240   07/26/2019   ACTIVE
10909   FLO.C06138   WILSON                   DOUGLAS               240   07/26/2019   ACTIVE
11431   FLO.C10442   TURNER                   SERGIO                240   07/26/2019   ACTIVE
11432   FLO.C10461   BROOKS                   ROOSEVELT             240   07/26/2019   ACTIVE
11473   FLO.C10897   RAYBURN                  MICHAEL               240   07/26/2019   ACTIVE
12022   FLO.E04473   RANDOLPH                 KAYODE                240   07/26/2019   ACTIVE
12029   FLO.E04776   HORNE                    DAVID                 240   07/26/2019   ACTIVE
12223   FLO.E18819   SMITH                    WINSTON               240   07/26/2019   ACTIVE
12503   FLO.E36612   RICHTER                  JAMES                 240   07/26/2019   ACTIVE
12767   FLO.E51261   EMANUELLI                GIOVANNI              240   07/26/2019   ACTIVE
12874   FLO.G04490   GLOVER                   ARTHUR                240   07/26/2019   ACTIVE
13312   FLO.H04050   SMITH                    JOHNNIE               240   07/26/2019   ACTIVE
13328   FLO.H05179   JENNINGS                 MARK                  240   07/26/2019   ACTIVE
13457   FLO.H13408   HAYNES                   KYLE                  240   07/26/2019   ACTIVE
13797   FLO.H32780   JOHNSON                  ANTWAN                240   07/26/2019   ACTIVE
14648   FLO.J09208   WILSON                   RONNIE                240   07/26/2019   ACTIVE
15074   FLO.J31152   MATTOX                   GREGORY               240   07/26/2019   ACTIVE
15377   FLO.J40712   DRY                      DANIEL                240   07/26/2019   ACTIVE
15415   FLO.J41528   YISRAEL                  YESHUWA               240   07/26/2019   ACTIVE
15907   FLO.K02094   TORRES                   YOSVANI               240   07/26/2019   ACTIVE
16092   FLO.K58938   WADE                     DESMOND               240   07/26/2019   ACTIVE
16533   FLO.K80154   FERGUSON                 TIMOTHY               240   07/26/2019   ACTIVE
16713   FLO.K88447   WRIGHT                   STEPHEN               240   07/26/2019   ACTIVE
17353   FLO.L53493   MCDONOUGH                MARY                  240   07/26/2019   ACTIVE
17593   FLO.L69671   PAGE                     PERVIS                240   07/26/2019   ACTIVE
18129   FLO.M05358   KELLY                    ISIAH                 240   07/26/2019   ACTIVE
18611   FLO.M41510   IRIZARRY                 DENNIS                240   07/26/2019   ACTIVE
18832   FLO.M54910   NODAL                    JONATHON              240            .   TEMP ABS
18975   FLO.M63828   STINSON                  CHARLES               240   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 125 of 230
19043   FLO.M68149   GUERRA                  JORGE                 240   07/26/2019   ACTIVE
19299   FLO.N00685   KELLEY                  MARCUS                240   07/26/2019   ACTIVE
19981   FLO.P04306   DAVIS                   WALKER                240   07/26/2019   ACTIVE
20691   FLO.P46935   AUSTIN                  NOVEL                 240   07/26/2019   ACTIVE
21772   FLO.R30209   SAYTHANOM               OUI                   240   07/26/2019   ACTIVE
21991   FLO.R45991   STRYKER                 BLAKE                 240   07/26/2019   ACTIVE
22071   FLO.R50648   GOSSETT                 TOMMY                 240   07/26/2019   ACTIVE
22271   FLO.R63507   RODRIGUEZ               GABRIEL               240   07/26/2019   ACTIVE
22287   FLO.R64344   CARR                    KINSEY                240   07/26/2019   ACTIVE
22290   FLO.R64396   DUDLEY                  TREVOR                240   07/26/2019   ACTIVE
22329   FLO.R66952   WATTS                   BENJAMIN              240   07/26/2019   ACTIVE
22405   FLO.R71473   MANCERO                 MAX                   240   07/26/2019   ACTIVE
22728   FLO.S14712   YODER                   JEREMY                240   07/26/2019   ACTIVE
23779   FLO.T42010   MOSER                   JOSEPH                240   07/26/2019   ACTIVE
23877   FLO.T48974   WALDEN                  DERRICK               240   07/26/2019   ACTIVE
24022   FLO.T57324   COOPER                  GREGORY               240   07/26/2019   ACTIVE
24174   FLO.T67085   GOMEZ                   JORGE                 240   07/26/2019   ACTIVE
24233   FLO.T70414   BURGOS                  ALEXANDER             240   07/26/2019   ACTIVE
24251   FLO.T71248   LOZOYA                  JESUS                 240   07/26/2019   ACTIVE
24359   FLO.T76501   RIVERA                  JOSE                  240   07/26/2019   ACTIVE
24414   FLO.T78517   RODRIGUEZ               EMANUEL               240   07/26/2019   ACTIVE
24498   FLO.T83533   MOYE                    MATTHEW               240   07/26/2019   ACTIVE
24680   FLO.U08642   COBB                    MAURICE               240   07/26/2019   ACTIVE
24693   FLO.U09720   DRAWDY                  MATTHEW               240   07/26/2019   ACTIVE
24824   FLO.U18104   CHISHLOM                SANTINI               240   07/26/2019   ACTIVE
24976   FLO.U27559   WALKER                  STANLEY               240   07/26/2019   ACTIVE
25610   FLO.V08912   PEARCE                  THEOPLAS              240   07/26/2019   ACTIVE
26149   FLO.V38130   BURNS                   SHANE                 240   07/26/2019   ACTIVE
26528   FLO.W14925   SOL                     KENDRIC               240   07/26/2019   ACTIVE
26571   FLO.W17877   SIMMS                   THADDEUS              240   07/26/2019   ACTIVE
26588   FLO.W19214   ST                      BLANCHARD             240   07/26/2019   ACTIVE
26810   FLO.W33780   MICHAUD                 ASTER                 240   07/26/2019   ACTIVE
27011   FLO.W43924   KILLETS                 JOSHUA                240   07/26/2019   ACTIVE
27176   FLO.X07703   KRAWCZYK                JAMES                 240   07/26/2019   ACTIVE
27283   FLO.X16753   THAI                    SONNY                 240   07/26/2019   ACTIVE
27379   FLO.X25127   WHITE                   MARIO                 240   07/26/2019   ACTIVE
27388   FLO.X25565   TANNER                  JONATHAN              240   07/26/2019   ACTIVE
27475   FLO.X32677   GREEN                   MARKUS                240   07/26/2019   ACTIVE
27746   FLO.X49884   GUZMAN                  DEL                   240   07/26/2019   ACTIVE
28235   FLO.X73103   CONTRERAS               JOSE                  240   07/26/2019   ACTIVE
28855   FLO.Y18162   CHERIZARD               FRITZ                 240   07/26/2019   ACTIVE
29142   FLO.Y35404   BANKS                   BRENT                 240   07/26/2019   ACTIVE
29550   FLO.Y53869   BARRIENTOS              JUAN                  240   07/26/2019   ACTIVE
 1778   FLO.130740   SIMPKINS                BRIAN                 241   07/26/2019   ACTIVE
 4322   FLO.272556   CLARK                   PATRICK               241   07/26/2019   ACTIVE
 7203   FLO.729117   BROWN                   RICHARD               241   07/26/2019   ACTIVE
 8266   FLO.969014   MITCHELL                ANSON                 241   07/26/2019   ACTIVE
13458   FLO.H13715   BLAKE                   HAROLD                241   07/26/2019   ACTIVE
17906   FLO.L90309   SAINTGERARD             LADARIUS              241   07/26/2019   ACTIVE
23769   FLO.T41247   LITTLE                  KENNETH               241   07/26/2019   ACTIVE
 3650   FLO.190503   MCPHEE                  KEVIN                 242   07/26/2019   ACTIVE
 8109   FLO.941399   JACKSON                 LAMONT                242   07/26/2019   ACTIVE
10550   FLO.C03258   MACKINNON               ROBERT                242   07/26/2019   ACTIVE
 4529   FLO.302933   CLAYTON                 DONALD                243   07/26/2019   ACTIVE
 6586   FLO.601009   NOWLING                 RICHARD               243   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 126 of 230
 8771   FLO.B00792   SMITH                    BILLY                 243   07/26/2019   ACTIVE
10444   FLO.C02126   MCCLARTY                 AURLIEAS              243   07/26/2019   ACTIVE
23518   FLO.T26692   SERRANO                  MIGUEL                243   07/26/2019   ACTIVE
 6867   FLO.664925   LEIBMAN                  JACK                  244   07/26/2019   ACTIVE
11639   FLO.D14083   AYA                      OMAR                  244   07/26/2019   ACTIVE
23654   FLO.T34290   SCOTT                    GEORGE                244   07/26/2019   ACTIVE
  104   FLO.040002   REAVES                   WILLIAM               245   07/26/2019   ACTIVE
  688   FLO.097184   DAVIS                    GEORGE                245   07/26/2019   ACTIVE
 2393   FLO.138089   DARBY                    EDDIE                 245   07/26/2019   ACTIVE
 2952   FLO.156457   CALDERON                 VANESSA               245            .   TEMP ABS
 3196   FLO.165955   COYLE                    GARY                  245   07/26/2019   ACTIVE
 3814   FLO.196496   NEELEY                   JONATHAN              245   07/26/2019   ACTIVE
 3827   FLO.196767   GODBOLT                  MICHAEL               245   07/26/2019   ACTIVE
 3834   FLO.196910   JACKSON                  ROBERT                245   07/26/2019   ACTIVE
 4655   FLO.312961   WATSON                   LOUIS                 245   07/26/2019   ACTIVE
 5399   FLO.438727   OMOUND                   FRANCO                245   07/26/2019   ACTIVE
 5459   FLO.446742   RUIZ                     JULIO                 245   07/26/2019   ACTIVE
 6031   FLO.525597   JOHNS                    ROBERT                245   07/26/2019   ACTIVE
 6042   FLO.526506   DEAN                     MICHAEL               245   07/26/2019   ACTIVE
 6069   FLO.529399   HARRIS                   LENDRICK              245   07/26/2019   ACTIVE
 6489   FLO.579865   HORNE                    JEFFREY               245   07/26/2019   ACTIVE
 6759   FLO.636659   JONES                    TERRENCE              245   07/26/2019   ACTIVE
 7354   FLO.764052   BROWN                    JAMES                 245   07/26/2019   ACTIVE
 7386   FLO.768105   ROGERS                   ENNIS                 245   07/26/2019   ACTIVE
 7518   FLO.784950   RYALS                    JEFFREY               245   07/26/2019   ACTIVE
 7966   FLO.898980   WALKER                   JERMAINE              245   07/26/2019   ACTIVE
 8155   FLO.952979   CLOWERS                  SUSANNE               245   07/26/2019   ACTIVE
 8240   FLO.966016   LONG                     CLAYTON               245   07/26/2019   ACTIVE
 8366   FLO.978736   RUCKER                   JOSEPH                245   07/26/2019   ACTIVE
 8785   FLO.B01070   PACE                     ANTHONY               245   07/26/2019   ACTIVE
 8974   FLO.B04567   RAMIREZ                  RONNIE                245   07/26/2019   ACTIVE
 9007   FLO.B05021   HERNANDEZ                JOEY                  245   07/26/2019   ACTIVE
 9091   FLO.B05927   JUARBE                   GILBERT               245   07/26/2019   ACTIVE
 9257   FLO.B07577   DUANYS                   ALEJANDRO             245   07/26/2019   ACTIVE
 9351   FLO.B08456   PEREZ                    EDWIN                 245   07/26/2019   ACTIVE
 9793   FLO.B11656   RIOS                     LUIS                  245   07/26/2019   ACTIVE
 9907   FLO.B12422   LEBLANC                  JEAN                  245   07/26/2019   ACTIVE
10131   FLO.B14221   PALMA-LOPEZ              ERICK                 245   07/26/2019   ACTIVE
10675   FLO.C04345   MEDINA                   MICHAEL               245   07/26/2019   ACTIVE
11251   FLO.C08730   NESTON                   EXTAVIEN              245   07/26/2019   ACTIVE
11934   FLO.D90573   LABRIE                   DENNIS                245   07/26/2019   ACTIVE
12100   FLO.E10709   BROWN                    EDDIE                 245   07/26/2019   ACTIVE
12266   FLO.E21625   SCARFONE                 ANTHONY               245   07/26/2019   ACTIVE
12278   FLO.E22845   KAUFFMAN                 ERIC                  245   07/26/2019   ACTIVE
12290   FLO.E23665   EDMUNSON                 RONALD                245   07/26/2019   ACTIVE
12569   FLO.E40235   MCKESSEY                 JOSIAH                245   07/26/2019   ACTIVE
12589   FLO.E41525   PRATT                    CHRISTOPHER           245   07/26/2019   ACTIVE
12784   FLO.E52701   SMITHEY                  ANITA                 245   07/26/2019   ACTIVE
13884   FLO.H36026   PEARSON                  REESHEMAHA            245   07/26/2019   ACTIVE
14023   FLO.H42329   ARMSTRONG                MICHAEL               245   07/26/2019   ACTIVE
14031   FLO.H42651   NEWSOME                  JAMIE                 245   07/26/2019   ACTIVE
14088   FLO.H44895   MERRIMAN                 MALVIN                245   07/26/2019   ACTIVE
14303   FLO.I08977   WEBB                     MELISSA               245   07/26/2019   ACTIVE
14548   FLO.J03479   PHILLIPS                 GALANTE               245   07/26/2019   ACTIVE
14694   FLO.J11339   WEST                     ROBERT                245   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 127 of 230
14754   FLO.J14717   LOWMAN                  ROBERT                245   07/26/2019   ACTIVE
14895   FLO.J22526   ALBERTIE                DANIEL                245   07/26/2019   ACTIVE
15204   FLO.J36217   WATERS                  JAMES                 245            .   TEMP ABS
15332   FLO.J39404   AKINS                   COREY                 245   07/26/2019   ACTIVE
15709   FLO.J49276   GARDNER                 STEVEN                245   07/26/2019   ACTIVE
16078   FLO.K57790   MCKINNOND               EMERY                 245   07/26/2019   ACTIVE
16432   FLO.K76267   GREEN                   CARLYLE               245   07/26/2019   ACTIVE
16881   FLO.L13631   EVANS                   CHUWAN                245   07/26/2019   ACTIVE
17140   FLO.L39272   PASQUALE                TONY                  245   07/26/2019   ACTIVE
17185   FLO.L42459   WILSON                  NICOLA                245   07/26/2019   ACTIVE
17449   FLO.L59888   CAMPBELL                ANTOIN                245   07/26/2019   ACTIVE
17719   FLO.L77486   SMITH                   CURTIS                245   07/26/2019   ACTIVE
17971   FLO.L94028   ADAMS                   SHERARD               245   07/26/2019   ACTIVE
18971   FLO.M63673   CLAUDE                  JONAS                 245   07/26/2019   ACTIVE
19714   FLO.N22960   HARRISON                KYLE                  245   07/26/2019   ACTIVE
19911   FLO.N30204   RUSHING                 JEFFREY               245   07/26/2019   ACTIVE
20039   FLO.P09150   MCARTHUR                BRIAN                 245   07/26/2019   ACTIVE
20657   FLO.P45751   FLOYD                   ROBERT                245   07/26/2019   ACTIVE
21314   FLO.Q26729   MIMIC                   TATJANA               245   07/26/2019   ACTIVE
21737   FLO.R28135   HARRIS                  CHRISTOPHER           245   07/26/2019   ACTIVE
21896   FLO.R39365   TAYLOR                  JUSTIN                245   07/26/2019   ACTIVE
22310   FLO.R65709   BELL                    SHAQUILLE             245   07/26/2019   ACTIVE
22653   FLO.S08881   ROBINSON                DAVID                 245   07/26/2019   ACTIVE
23037   FLO.S30607   GRIFFIN                 STEVE                 245   07/26/2019   ACTIVE
23134   FLO.S37354   KUEHN                   COLIN                 245   07/26/2019   ACTIVE
23383   FLO.T17538   RICHARDSON              CHARLES               245   07/26/2019   ACTIVE
23430   FLO.T20278   PETERSON                ETHAN                 245   07/26/2019   ACTIVE
23524   FLO.T27030   BELLAMY                 CHARLIE               245   07/26/2019   ACTIVE
23744   FLO.T39507   MADAMBA                 KENJI                 245   07/26/2019   ACTIVE
24200   FLO.T68771   CARRILLO                TRENT                 245   07/26/2019   ACTIVE
24684   FLO.U08951   HYDER                   JOSHUA                245            .   TEMP ABS
24778   FLO.U15020   ALLEN                   RODRICK               245   07/26/2019   ACTIVE
25288   FLO.U43295   BRENNAN                 JAMES                 245   07/26/2019   ACTIVE
25689   FLO.V13444   BRASWELL                DEVON                 245   07/26/2019   ACTIVE
25795   FLO.V21131   BLOUNT                  THOMAS                245   07/26/2019   ACTIVE
26601   FLO.W19821   RAINEY                  CAMERON               245   07/26/2019   ACTIVE
27323   FLO.X19954   WRIGHT                  WALLACE               245   07/26/2019   ACTIVE
27487   FLO.X33621   FOREHAND                BOBBIE                245   07/26/2019   ACTIVE
27555   FLO.X39333   ARAGON                  GILBERT               245   07/26/2019   ACTIVE
27714   FLO.X48287   PAMBLANCO               JOSE                  245   07/26/2019   ACTIVE
28345   FLO.X77899   WALDO                   ORION                 245   07/26/2019   ACTIVE
28572   FLO.X89992   MORADI                  NIMA                  245   07/26/2019   ACTIVE
28847   FLO.Y17596   CASTELLON               MELVIN                245   07/26/2019   ACTIVE
28997   FLO.Y27435   CHARITE                 FRANTZ                245   07/26/2019   ACTIVE
29494   FLO.Y50911   SOTO                    CHRISTIAN             245   07/26/2019   ACTIVE
 2431   FLO.139448   JONES                   DAVID                 246   07/26/2019   ACTIVE
 3722   FLO.193575   HECK                    LAKEARY               246   07/26/2019   ACTIVE
11571   FLO.D05020   DINOVO                  NICHOLAS              246   07/26/2019   ACTIVE
17564   FLO.L67044   FERNANDEZ               DENNIS                246   07/26/2019   ACTIVE
26400   FLO.W04774   GEFTOS                  THOMAS                246   07/26/2019   ACTIVE
  625   FLO.093879   MILORD                  DAVID                 247   07/26/2019   ACTIVE
 8280   FLO.970221   CRENSHAW                ROBERT                248   07/26/2019   ACTIVE
10382   FLO.C01494   SABBATH                 KEVIN                 248   07/26/2019   ACTIVE
12032   FLO.E05031   RAMIREZ                 JOSE                  248   07/26/2019   ACTIVE
18089   FLO.M02579   SANDERS                 ANTHONY               248   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 128 of 230
28654   FLO.Y02079   JONES                    JASON                 248   07/26/2019   ACTIVE
20107   FLO.P14373   WARF                     JACOB                 249   07/26/2019   ACTIVE
   34   FLO.025675   OBERRY                   CHARLES               250   07/26/2019   ACTIVE
  117   FLO.042115   ANDERSON                 RICHARD               250   07/26/2019   ACTIVE
  401   FLO.076552   MCKINNEY                 LARRY                 250   07/26/2019   ACTIVE
  507   FLO.085243   SAVINO                   PHILLIP               250   07/26/2019   ACTIVE
  530   FLO.087158   MENDOZA                  HARRY                 250   07/26/2019   ACTIVE
  624   FLO.093790   WILDER                   JAMES                 250   07/26/2019   ACTIVE
  713   FLO.098812   LEACH                    DUANE                 250   07/26/2019   ACTIVE
 1273   FLO.122995   MARQUARD                 JOHN                  250   07/26/2019   ACTIVE
 2203   FLO.134756   CROSBY                   MELVIN                250   07/26/2019   ACTIVE
 2465   FLO.140427   BOWMAN                   SHURNEY               250   07/26/2019   ACTIVE
 2526   FLO.144587   PRIDE                    JERRY                 250   07/26/2019   ACTIVE
 3249   FLO.166923   CONLEY                   LAPAR                 250   07/26/2019   ACTIVE
 3790   FLO.195858   JUSTIZ                   LAZARO                250   07/26/2019   ACTIVE
 3893   FLO.198421   BALFOUR                  ANTHONY               250   07/26/2019   ACTIVE
 4137   FLO.228943   FLOYD                    JAMES                 250   07/26/2019   ACTIVE
 4163   FLO.241345   CARLTON                  WILLIAM               250   07/26/2019   ACTIVE
 4210   FLO.254807   AIKENS                   CHRISTOPHER           250   07/26/2019   ACTIVE
 4487   FLO.299620   JORDAN                   KEITH                 250   07/26/2019   ACTIVE
 4611   FLO.308881   JAMES                    LESHAWN               250   07/26/2019   ACTIVE
 4776   FLO.337403   MORRIS                   RAYMOND               250   07/26/2019   ACTIVE
 4955   FLO.366179   FEHRINGER                ROBERT                250   07/26/2019   ACTIVE
 5899   FLO.512168   FITTS                    ROBERT                250   07/26/2019   ACTIVE
 5987   FLO.522312   ROBINSON                 JASON                 250   07/26/2019   ACTIVE
 6091   FLO.531640   MILLEDGE                 ANTHONY               250   07/26/2019   ACTIVE
 6351   FLO.555827   SOLORZANO                OMAR                  250   07/26/2019   ACTIVE
 6768   FLO.640152   EDSALL                   JAMES                 250   07/26/2019   ACTIVE
 7998   FLO.902070   BASS                     CHRISTOPHER           250   07/26/2019   ACTIVE
 8226   FLO.963802   TERRY                    JEFFREY               250   07/26/2019   ACTIVE
 8322   FLO.974705   FOUST                    JUSTIN                250   07/26/2019   ACTIVE
 8544   FLO.A50328   BRADSHAW                 DENEILO               250   07/26/2019   ACTIVE
 8687   FLO.A51413   RITCHIE                  STEVEN                250   07/26/2019   ACTIVE
 8787   FLO.B01104   SAX                      THOMAS                250   07/26/2019   ACTIVE
 8806   FLO.B01502   MARTINEZ                 ANTONIO               250   07/26/2019   ACTIVE
 9110   FLO.B06138   MYRICK                   JARREK                250   07/26/2019   ACTIVE
 9115   FLO.B06195   JUAREZ                   NOE                   250   07/26/2019   ACTIVE
10535   FLO.C03081   WILLIAMS                 JAHNEE                250   07/26/2019   ACTIVE
11130   FLO.C07738   TILTON                   JEFFERY               250   07/26/2019   ACTIVE
11411   FLO.C10299   GOMEZ                    BLAS                  250   07/26/2019   ACTIVE
12093   FLO.E10101   WHEELOCH                 MICHAEL               250   07/26/2019   ACTIVE
12169   FLO.E15013   BELLAMY                  JERMAINE              250   07/26/2019   ACTIVE
12998   FLO.G12587   SHERMAN                  TRENT                 250   07/26/2019   ACTIVE
13125   FLO.G18399   HUGHES                   ROBERT                250   07/26/2019   ACTIVE
13260   FLO.G25169   FERREE                   PATRICK               250   07/26/2019   ACTIVE
13288   FLO.H01456   HODGES                   ELLIS                 250   07/26/2019   ACTIVE
13359   FLO.H07495   PACE                     CHRISTOPHER           250   07/26/2019   ACTIVE
13383   FLO.H08667   KNIGHTON                 DYLAN                 250   07/26/2019   ACTIVE
13509   FLO.H16335   SPEED                    ALTONIO               250   07/26/2019   ACTIVE
13534   FLO.H17834   GIPSON                   COMER                 250   07/26/2019   ACTIVE
13696   FLO.H27727   SOUTHERLAND              MICHAEL               250   07/26/2019   ACTIVE
13937   FLO.H38393   VAIL                     THOMAS                250   07/26/2019   ACTIVE
14583   FLO.J05716   MARQUEZ                  MIGUEL                250   07/26/2019   ACTIVE
14813   FLO.J18073   EGGIE                    ROMAN                 250   07/26/2019   ACTIVE
15109   FLO.J32820   JARVIS                   JAHN                  250   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 129 of 230
15354   FLO.J40003   BONNER                  ANDRE                 250   07/26/2019   ACTIVE
15416   FLO.J41587   HARTLEY                 JONATHAN              250   07/26/2019   ACTIVE
15545   FLO.J44650   WEBSTER                 IAN                   250   07/26/2019   ACTIVE
15823   FLO.J54996   DOTTSON-PRUETT          AARON                 250   07/26/2019   ACTIVE
15888   FLO.J58514   MORALES-CASTRO          SANDY                 250   07/26/2019   ACTIVE
15961   FLO.K09100   VILLALOBOS              PIERSON               250   07/26/2019   ACTIVE
17001   FLO.L26244   DOCTOR                  UWEVON                250   07/26/2019   ACTIVE
17488   FLO.L61833   SMITH                   JIMMY                 250   07/26/2019   ACTIVE
17919   FLO.L90840   CLARKE                  ANTHONY               250   07/26/2019   ACTIVE
17920   FLO.L90883   IRRIZARRY               MICHAEL               250   07/26/2019   ACTIVE
17925   FLO.L91226   KING                    JEROME                250   07/26/2019   ACTIVE
18481   FLO.M32535   WALTERS                 ANDREW                250   07/26/2019   ACTIVE
18497   FLO.M33662   DAVIS                   CRAIG                 250   07/26/2019   ACTIVE
19014   FLO.M66259   WHITE                   CHARLES               250   07/26/2019   ACTIVE
19078   FLO.M70325   GREGORY                 MATTHEW               250   07/26/2019   ACTIVE
19185   FLO.M80159   JUAREZ                  GERSON                250   07/26/2019   ACTIVE
19310   FLO.N01265   SHORTER                 DALTONICA             250   07/26/2019   ACTIVE
19576   FLO.N17050   RIGHTMIRE               RICHARD               250   07/26/2019   ACTIVE
19954   FLO.P02195   WILLIAMS                MARCUS                250   07/26/2019   ACTIVE
20466   FLO.P37675   SHOEMAKER               CHRISTIAN             250   07/26/2019   ACTIVE
20876   FLO.P55831   HALSTEAD                LOGAN                 250   07/26/2019   ACTIVE
21477   FLO.R06476   TYSON                   JIMMY                 250   07/26/2019   ACTIVE
21613   FLO.R18626   KELLY                   ANTHONY               250   07/26/2019   ACTIVE
21779   FLO.R30975   CLIMES                  MAURICE               250   07/26/2019   ACTIVE
22126   FLO.R53553   BROWN                   DANIEL                250   07/26/2019   ACTIVE
22254   FLO.R62628   FOY                     MICHAEL               250   07/26/2019   ACTIVE
23309   FLO.T11811   MAXWELL                 WARREN                250   07/26/2019   ACTIVE
23325   FLO.T13271   MORRISON                CHRISTOPHER           250   07/26/2019   ACTIVE
23354   FLO.T15534   IRVIN                   CHARLES               250   07/26/2019   ACTIVE
23435   FLO.T20439   HALL                    MAURICE               250   07/26/2019   ACTIVE
23504   FLO.T25326   BROWN                   CEDRIC                250   07/26/2019   ACTIVE
23731   FLO.T38859   SPIEGEL                 PAULA                 250   07/26/2019   ACTIVE
24019   FLO.T57097   RYAN                    DAVID                 250   07/26/2019   ACTIVE
24040   FLO.T59442   IRIZARRY                CHRISTOPHER           250   07/26/2019   ACTIVE
24106   FLO.T63552   HAGAR                   BRIAN                 250   07/26/2019   ACTIVE
24317   FLO.T74912   GUERRA                  GILBERTO              250   07/26/2019   ACTIVE
24445   FLO.T80119   TORRES-LOPEZ            LUIS                  250   07/26/2019   ACTIVE
24556   FLO.T91302   HO                      BRANDON               250   07/26/2019   ACTIVE
24709   FLO.U10326   GORDON                  DESMOND               250   07/26/2019   ACTIVE
24726   FLO.U11979   HALE                    ROBERT                250   07/26/2019   ACTIVE
24746   FLO.U12978   BURGESS                 BRANDON               250   07/26/2019   ACTIVE
25135   FLO.U36267   APREA                   NICHOLAS              250   07/26/2019   ACTIVE
25643   FLO.V11436   KINNEY                  AARON                 250   07/26/2019   ACTIVE
25767   FLO.V18714   ANDERSON                AUDRA                 250   07/26/2019   ACTIVE
25924   FLO.V27600   HARRIS                  ANTONIO               250   07/26/2019   ACTIVE
26401   FLO.W04843   THIBAULT                THOMAS                250   07/26/2019   ACTIVE
26697   FLO.W26513   JONES                   MICHAEL               250   07/26/2019   ACTIVE
26741   FLO.W29592   HART                    DUSTIN                250   07/26/2019   ACTIVE
26957   FLO.W41223   ASENCIO                 TAIDE                 250   07/26/2019   ACTIVE
27006   FLO.W43575   WRIGHT                  DOMINIQUE             250   07/26/2019   ACTIVE
27396   FLO.X26111   BATISTE                 DEVON                 250   07/26/2019   ACTIVE
27557   FLO.X39530   WATTS                   ERROL                 250   07/26/2019   ACTIVE
27707   FLO.X47981   BRYANT                  MICHAEL               250   07/26/2019   ACTIVE
27917   FLO.X58598   HENDERSON               BRANDON               250   07/26/2019   ACTIVE
27950   FLO.X59956   FORGEY                  JOSEPH                250   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 130 of 230
28037   FLO.X64555   PERRY                    LAMAR                 250   07/26/2019   ACTIVE
28093   FLO.X67256   AGNANT                   JEAN-MARC             250   07/26/2019   ACTIVE
28165   FLO.X70352   VICEDO                   MICHAEL               250   07/26/2019   ACTIVE
28202   FLO.X71793   HUNG                     MICHELLE              250   07/26/2019   ACTIVE
28339   FLO.X77812   LINDSEY                  ALLEN                 250   07/26/2019   ACTIVE
28400   FLO.X80151   GUZMAN AVILES            MAX                   250   07/26/2019   ACTIVE
28498   FLO.X84548   BRIDGES                  JOSHUA                250   07/26/2019   ACTIVE
  692   FLO.097566   DOYLE                    JAMES                 251   07/26/2019   ACTIVE
27748   FLO.X50023   TURBE                    ANTHONY               251   07/26/2019   ACTIVE
28762   FLO.Y12221   VICENTE                  BILLY                 251   07/26/2019   ACTIVE
28814   FLO.Y15987   JENKINS                  MARSHALL              251   07/26/2019   ACTIVE
 3686   FLO.192289   RIOS                     JESUS                 252   07/26/2019   ACTIVE
27787   FLO.X52212   ST ANGE                  TRAE                  252   07/26/2019   ACTIVE
 4908   FLO.360257   LOWERY                   LENNOX                253   07/26/2019   ACTIVE
 9818   FLO.B11775   RIDLEY                   MICHAEL               253   07/26/2019   ACTIVE
22661   FLO.S09599   RAMIREZ                  JUAN                  253   07/26/2019   ACTIVE
 1676   FLO.129787   DISHMAN                  WILLIAM               254   07/26/2019   ACTIVE
16025   FLO.K53235   HASTON                   GREGORY               254   07/26/2019   ACTIVE
28294   FLO.X75844   PEREIRA-ESTERAS          ANGEL                 254   07/26/2019   ACTIVE
  326   FLO.071147   BURCH                    BILLY                 255   07/26/2019   ACTIVE
  615   FLO.093009   KOERNER                  ANTHONY               255   07/26/2019   ACTIVE
  663   FLO.095467   IRWIN                    MICHAEL               255   07/26/2019   ACTIVE
  994   FLO.114310   COLBERT                  DARRYL                255   07/26/2019   ACTIVE
 1534   FLO.127897   JESSIE                   JARVIS                255   07/26/2019   ACTIVE
 1823   FLO.131206   CROSLAND                 CHRIS                 255   07/26/2019   ACTIVE
 2450   FLO.139956   RATCLIFFE                DOUGLAS               255   07/26/2019   ACTIVE
 2957   FLO.156521   CHOQUETTE                BRITTANY              255   07/26/2019   ACTIVE
 3030   FLO.157516   ANDREWS                  PRESTON               255   07/26/2019   ACTIVE
 3252   FLO.166983   HOWARD                   DEWEY                 255   07/26/2019   ACTIVE
 3287   FLO.167505   JERRY                    LARRY                 255   07/26/2019   ACTIVE
 3356   FLO.168743   SUMNERS                  DANIEL                255   07/26/2019   ACTIVE
 3587   FLO.187934   BENITEZ                  OSVALDO               255   07/26/2019   ACTIVE
 4326   FLO.272949   FAULKNER                 THOMAS                255   07/26/2019   ACTIVE
 4470   FLO.297569   BARBOUR                  JAMES                 255   07/26/2019   ACTIVE
 5244   FLO.412812   CAMPBELL                 WALTER                255   07/26/2019   ACTIVE
 5526   FLO.453942   WITHERSPOON              JAMES                 255   07/26/2019   ACTIVE
 5609   FLO.462508   SUMMERALL                TEDDY                 255   07/26/2019   ACTIVE
 6459   FLO.572338   HARRIS                   JULIUS                255   07/26/2019   ACTIVE
 6612   FLO.608218   HOBLEY                   DAVID                 255   07/26/2019   ACTIVE
 6724   FLO.627677   GRIFFIN                  LORENZO               255   07/26/2019   ACTIVE
 6992   FLO.695703   JAMES                    ALBERT                255   07/26/2019   ACTIVE
 7095   FLO.712838   BUGGS                    TROD                  255   07/26/2019   ACTIVE
 7105   FLO.714763   JONES                    DEWAYNE               255   07/26/2019   ACTIVE
 7481   FLO.778882   DAWSON                   ALFRED                255   07/26/2019   ACTIVE
 7527   FLO.785827   NYLAND                   JEFFREY               255   07/26/2019   ACTIVE
 7629   FLO.802641   BERTHEL                  BRANDON               255   07/26/2019   ACTIVE
 8237   FLO.965409   POITIER                  JAMES                 255   07/26/2019   ACTIVE
 8727   FLO.A51802   WILCOX                   ROBERT                255   07/26/2019   ACTIVE
 9303   FLO.B08081   SCOTT                    ANTHONY               255   07/26/2019   ACTIVE
 9436   FLO.B09102   TURBIDES                 CESAR                 255            .   TEMP ABS
 9615   FLO.B10373   TRUCCHIO                 PAUL                  255   07/26/2019   ACTIVE
 9796   FLO.B11672   CARTWRIGHT               MARCUS                255   07/26/2019   ACTIVE
 9964   FLO.B12816   GOTTLIEB                 CURTIS                255   07/26/2019   ACTIVE
10594   FLO.C03600   LYLE                     RODNEY                255   07/26/2019   ACTIVE
10914   FLO.C06159   PENA                     HECTOR                255   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 131 of 230
11047   FLO.C07173   EVERETT                  CAMERON               255   07/26/2019   ACTIVE
11389   FLO.C10079   BELCHER                  CHRISTOPHER           255   07/26/2019   ACTIVE
12369   FLO.E28747   DAVIS                    DIONTE                255   07/26/2019   ACTIVE
12687   FLO.E46506   LEIGHTON                 JAMES                 255   07/26/2019   ACTIVE
13157   FLO.G19947   STRAUTHERS               THOMAS                255   07/26/2019   ACTIVE
13689   FLO.H27330   CLARO                    AMAURI                255   07/26/2019   ACTIVE
13694   FLO.H27586   BLALOCK                  DAVID                 255   07/26/2019   ACTIVE
14642   FLO.J08947   PEEPLES                  ALLEN                 255   07/26/2019   ACTIVE
14781   FLO.J16193   WILLIAMS                 J-GERRARD             255   07/26/2019   ACTIVE
14784   FLO.J16461   CARTER                   FRED                  255   07/26/2019   ACTIVE
14925   FLO.J24058   RICHARDSON               CURTIS                255   07/26/2019   ACTIVE
15001   FLO.J28266   ROBINSON                 DERRICK               255   07/26/2019   ACTIVE
15304   FLO.J38937   FLOWERS                  MICHAEL               255   07/26/2019   ACTIVE
15315   FLO.J39141   BLANTON                  CHRISTOPHER           255   07/26/2019   ACTIVE
15380   FLO.J40754   MCGRUDER                 MARQUIS               255   07/26/2019   ACTIVE
15605   FLO.J46297   SMITH                    MICHAEL               255   07/26/2019   ACTIVE
15606   FLO.J46343   NEWMAN                   ANDREWS               255   07/26/2019   ACTIVE
16190   FLO.K64469   FUTCH                    CARLA                 255   07/26/2019   ACTIVE
16217   FLO.K65699   GILLINS                  COYNELIUS             255   07/26/2019   ACTIVE
16438   FLO.K76425   DAVIS                    SHAWN                 255   07/26/2019   ACTIVE
16519   FLO.K79573   PALACIO                  JEREMY                255   07/26/2019   ACTIVE
16523   FLO.K79760   WILLIAMS                 CHRISTOPHER           255   07/26/2019   ACTIVE
16646   FLO.K84898   ORDUNA PARRA             LUIS                  255   07/26/2019   ACTIVE
16802   FLO.L05201   SMITH                    THOMAS                255   07/26/2019   ACTIVE
16991   FLO.L25806   BOWEN                    PATRICK               255   07/26/2019   ACTIVE
18645   FLO.M43403   RACKLEY                  DAVID                 255   07/26/2019   ACTIVE
18682   FLO.M45118   ALVAREZ                  ELIEZER               255   07/26/2019   ACTIVE
18685   FLO.M45270   LUCKY                    RAMON                 255   07/26/2019   ACTIVE
18887   FLO.M58130   CHATFIELD                GREGORY               255   07/26/2019   ACTIVE
19566   FLO.N16363   WALSTON                  DOMINIQUE             255   07/26/2019   ACTIVE
20060   FLO.P10650   BOONE                    RONALD                255   07/26/2019   ACTIVE
20120   FLO.P16282   MENDELSON                JASON                 255   07/26/2019   ACTIVE
20130   FLO.P17073   BROWN                    CURTIS                255   07/26/2019   ACTIVE
20710   FLO.P47629   WILLIAMS                 KENNETH               255   07/26/2019   ACTIVE
20726   FLO.P48282   MCQUEEN                  JUSTIN                255   07/26/2019   ACTIVE
20784   FLO.P51049   DAVIS                    SKYLAR                255   07/26/2019   ACTIVE
20917   FLO.P60457   SANDERS                  TRISTAN               255   07/26/2019   ACTIVE
21484   FLO.R07045   MILLS                    MICHAEL               255   07/26/2019   ACTIVE
21603   FLO.R18220   KUMLEY                   JOE                   255   07/26/2019   ACTIVE
21672   FLO.R22776   MIHOLICS                 THOMAS                255   07/26/2019   ACTIVE
21947   FLO.R42860   DOWD                     CALVIN                255   07/26/2019   ACTIVE
22292   FLO.R64639   WALLE                    JOSE                  255   07/26/2019   ACTIVE
22297   FLO.R65068   GARCIA                   ERIC                  255   07/26/2019   ACTIVE
22649   FLO.S08604   BLAKE                    JUSTIN                255   07/26/2019   ACTIVE
23128   FLO.S36987   SIMMONDS                 MICHAEL               255   07/26/2019   ACTIVE
23181   FLO.T00806   RIVERA                   HECTOR                255   07/26/2019   ACTIVE
23243   FLO.T07312   HOPKINS                  TYRONE                255   07/26/2019   ACTIVE
23323   FLO.T12878   HERNANDEZ                JOSE                  255   07/26/2019   ACTIVE
23697   FLO.T36718   BROWN                    RONALD                255   07/26/2019   ACTIVE
23832   FLO.T46100   HOWARD                   FLOYD                 255   07/26/2019   ACTIVE
23886   FLO.T49337   CARR                     ANTONIO               255   07/26/2019   ACTIVE
24215   FLO.T69694   SMITH                    ERNEST                255   07/26/2019   ACTIVE
24743   FLO.U12816   CONYERS                  ANTHONY               255   07/26/2019   ACTIVE
25128   FLO.U35991   DUNN                     ASHLEY                255   07/26/2019   ACTIVE
25632   FLO.V10747   THOMPSON                 KENWAND               255   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 132 of 230
26199   FLO.V40263   SMITH                   RASHOD                255   07/26/2019   ACTIVE
26213   FLO.V40646   ARROYO                  FRANCISCO             255   07/26/2019   ACTIVE
26321   FLO.V47696   ASH                     AUTUMN                255   07/26/2019   ACTIVE
26370   FLO.W01913   IVY                     AARON                 255   07/26/2019   ACTIVE
26514   FLO.W14213   GARRETT                 VIRGINIA              255   07/26/2019   ACTIVE
26520   FLO.W14416   WALKER                  TAVARIS               255   07/26/2019   ACTIVE
26641   FLO.W23198   CAMPBELL                EULIS                 255   07/26/2019   ACTIVE
27056   FLO.W47326   FAY                     DAVID                 255   07/26/2019   ACTIVE
27271   FLO.X15716   FORD                    DARYL                 255   07/26/2019   ACTIVE
27538   FLO.X37494   DIAZ                    JOSE                  255   07/26/2019   ACTIVE
27580   FLO.X40944   FOSDICK                 RICHARD               255   07/26/2019   ACTIVE
27837   FLO.X55199   HUDSON                  DAMIEN                255   07/26/2019   ACTIVE
28095   FLO.X67301   MATTHEWS                KESHAWN               255   07/26/2019   ACTIVE
28096   FLO.X67334   BROWN                   JOSHUA                255   07/26/2019   ACTIVE
28108   FLO.X67646   CONILL-VALDES           ANTONIO               255   07/26/2019   ACTIVE
28649   FLO.Y01675   LEONARD                 BERNARD               255   07/26/2019   ACTIVE
28691   FLO.Y06133   DIAZ                    JOEL                  255   07/26/2019   ACTIVE
28739   FLO.Y10109   GRECO                   ALEX                  255   07/26/2019   ACTIVE
28849   FLO.Y17694   BANUELOS                JOSE                  255   07/26/2019   ACTIVE
28850   FLO.Y17700   MACNICOL                BRIEN                 255   07/26/2019   ACTIVE
29049   FLO.Y29899   LOPEZ                   KENNETH               255   07/26/2019   ACTIVE
29552   FLO.Y53977   MORETZ                  JEFFERY               255   07/26/2019   ACTIVE
 7059   FLO.707450   DELVALLO                ERIK                  256   07/26/2019   ACTIVE
 7988   FLO.900880   JACKSON                 MITCHELL              256   07/26/2019   ACTIVE
 9667   FLO.B10745   LASTRE                  LEONARDO              256   07/26/2019   ACTIVE
15352   FLO.J39994   WINFREE                 JOHN                  256   07/26/2019   ACTIVE
15996   FLO.K51635   ASHMAN                  SEAN                  256   07/26/2019   ACTIVE
18303   FLO.M19010   FUENTES                 JONATHAN              256   07/26/2019   ACTIVE
18763   FLO.M50396   BUTLER                  TIMOTHY               256   07/26/2019   ACTIVE
27214   FLO.X11055   MILLER                  SHAWN                 256   07/26/2019   ACTIVE
 6392   FLO.564310   STANFORD                JAMES                 257   07/26/2019   ACTIVE
15221   FLO.J36613   WILLIAMS                LINDON                257   07/26/2019   ACTIVE
17701   FLO.L76323   EVANS                   ERIC                  257   07/26/2019   ACTIVE
 5200   FLO.400181   CHANDLER                CALVIN                258   07/26/2019   ACTIVE
 6150   FLO.536531   WILSON                  DARNELL               258   07/26/2019   ACTIVE
 6403   FLO.565503   SCHEXNEIDER             ALFRED                258   07/26/2019   ACTIVE
 8197   FLO.961139   RICHARDSON              TODD                  258   07/26/2019   ACTIVE
 9380   FLO.B08703   COWART                  BRUCE                 258   07/26/2019   ACTIVE
14684   FLO.J10628   SMITH                   AHMAD                 258   07/26/2019   ACTIVE
14750   FLO.J14456   JEFSON                  STANLEY               259   07/26/2019   ACTIVE
18310   FLO.M19592   JOHNSON                 MARCUS                259   07/26/2019   ACTIVE
28005   FLO.X62638   WASHBURN                DARYL                 259   07/26/2019   ACTIVE
   12   FLO.013871   DUNCAN                  DONN                  260   07/26/2019   ACTIVE
  120   FLO.042236   WILLIAMS                JOE                   260   07/26/2019   ACTIVE
  573   FLO.090270   MORRIS                  PAUL                  260   07/26/2019   ACTIVE
  738   FLO.100018   COOK                    DAVID                 260   07/26/2019   ACTIVE
  950   FLO.112461   MOORE                   WILLIE                260   07/26/2019   ACTIVE
 1300   FLO.123740   STRAUSSER               WILLIAM               260   07/26/2019   ACTIVE
 1671   FLO.129697   RAMIRES                 ALBERTO               260   07/26/2019   ACTIVE
 1722   FLO.130267   HUSTED                  THOMAS                260   07/26/2019   ACTIVE
 1738   FLO.130388   PARSONS                 JONATHAN              260   07/26/2019   ACTIVE
 1856   FLO.131574   GOODMAN                 CEDRIC                260   07/26/2019   ACTIVE
 2781   FLO.154111   BARKLEY                 JOANNA                260   07/26/2019   ACTIVE
 3043   FLO.157655   JOHNSON                 SAMUEL                260   07/26/2019   ACTIVE
 3058   FLO.160629   JONES                   ALETHIA               260   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 133 of 230
 3220   FLO.166344   LEWIS                    MICHAEL               260   07/26/2019   ACTIVE
 3504   FLO.183109   BROTHERS                 HAROLD                260   07/26/2019   ACTIVE
 3543   FLO.185009   HOLLINGSWORTH            LEO                   260   07/26/2019   ACTIVE
 3664   FLO.191403   JOHNSON                  TIMOTHY               260   07/26/2019   ACTIVE
 3747   FLO.194403   THOMAS                   DONTAE                260   07/26/2019   ACTIVE
 3764   FLO.194709   SHARPE                   EXAVIER               260   07/26/2019   ACTIVE
 3857   FLO.197466   AKINS                    DEMETRIUS             260   07/26/2019   ACTIVE
 4043   FLO.213785   MCCANTS                  HORACE                260   07/26/2019   ACTIVE
 4285   FLO.267329   NIBLACK                  XAVIER                260   07/26/2019   ACTIVE
 4390   FLO.287862   LUTE                     DANN                  260   07/26/2019   ACTIVE
 4482   FLO.298917   JOHNSON                  RONNIE                260   07/26/2019   ACTIVE
 4500   FLO.300672   WARNER                   JOHNNIE               260   07/26/2019   ACTIVE
 4904   FLO.359876   HOBBS                    JAMES                 260   07/26/2019   ACTIVE
 4981   FLO.369134   FITCH                    JAMES                 260   07/26/2019   ACTIVE
 5278   FLO.419456   SMITH                    BERNARD               260   07/26/2019   ACTIVE
 5499   FLO.451129   ALVAREZ                  ALEXANDER             260   07/26/2019   ACTIVE
 5718   FLO.472575   BABERS                   NORMAN                260   07/26/2019   ACTIVE
 5977   FLO.521370   PENN                     MELVIN                260   07/26/2019   ACTIVE
 6083   FLO.530846   MILLER                   ARSELES               260   07/26/2019   ACTIVE
 6740   FLO.630297   BROWN                    RICKY                 260   07/26/2019   ACTIVE
 8011   FLO.904514   PAYNE                    GARY                  260   07/26/2019   ACTIVE
 8176   FLO.959241   JONES                    REGINA                260   07/26/2019   ACTIVE
 8323   FLO.974906   MILLER                   WADE                  260   07/26/2019   ACTIVE
 8341   FLO.976233   ARMSTRONG                SCOTT                 260   07/26/2019   ACTIVE
 8518   FLO.999775   GRIFFIN                  ALLEN                 260   07/26/2019   ACTIVE
 8543   FLO.A50306   COBB                     CARRON                260   07/26/2019   ACTIVE
 8936   FLO.B03944   GALVAN                   LAZARO                260            .   TEMP ABS
 9014   FLO.B05106   CANCIA                   PHILLIP               260   07/26/2019   ACTIVE
 9413   FLO.B08904   BRADDY                   JOSEPH                260   07/26/2019   ACTIVE
 9706   FLO.B11039   GRAHAM                   ANTWON                260   07/26/2019   ACTIVE
10794   FLO.C05350   GONZALEZ                 EDUARDO               260   07/26/2019   ACTIVE
10822   FLO.C05524   BRAVO                    HECTOR                260   07/26/2019   ACTIVE
11360   FLO.C09746   SANTANA                  BRYAN                 260   07/26/2019   ACTIVE
11677   FLO.D20980   REGLA                    JEISON                260   07/26/2019   ACTIVE
12062   FLO.E08232   LOMBARDO                 MARY                  260   07/26/2019   ACTIVE
12101   FLO.E10840   TYLER                    JOHNNY                260   07/26/2019   ACTIVE
12204   FLO.E17736   CAPERS                   MARKO                 260   07/26/2019   ACTIVE
12529   FLO.E37896   EDWARDS                  EMANUEL               260   07/26/2019   ACTIVE
13237   FLO.G23028   FUSSELL                  ZAIRON                260   07/26/2019   ACTIVE
14124   FLO.H47250   HODGES                   DALTON                260   07/26/2019   ACTIVE
14667   FLO.J09972   RACKLEY                  ALEX                  260   07/26/2019   ACTIVE
14730   FLO.J13233   BENITEZ                  ASTOR                 260   07/26/2019   ACTIVE
14761   FLO.J15197   JACKSON                  RONALD                260   07/26/2019   ACTIVE
14879   FLO.J21701   MAYWEATHER               CLARENCE              260   07/26/2019   ACTIVE
15163   FLO.J34615   GRAHAM                   VINCENT               260   07/26/2019   ACTIVE
15312   FLO.J39111   DEGROSS                  JERROD                260   07/26/2019   ACTIVE
15425   FLO.J41908   TAYLOR                   BRIAN                 260   07/26/2019   ACTIVE
15688   FLO.J48408   TAYLOR                   TAVARIS               260   07/26/2019   ACTIVE
15711   FLO.J49362   WILLIAMS                 KLAY                  260   07/26/2019   ACTIVE
16276   FLO.K68961   NEAL                     BRUCE                 260   07/26/2019   ACTIVE
17131   FLO.L38466   PATTERSON                ERIC                  260   07/26/2019   ACTIVE
17136   FLO.L39020   ROBINSON                 SINCLAIR              260   07/26/2019   ACTIVE
17232   FLO.L45855   CREED                    CHRISTOPHER           260   07/26/2019   ACTIVE
20769   FLO.P50257   CANNON                   JOEY                  260   07/26/2019   ACTIVE
21520   FLO.R10564   TORRES                   MANUEL                260   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 134 of 230
22275   FLO.R63723   HAMM                     KEITH                 260   07/26/2019   ACTIVE
22373   FLO.R69388   MORENO                   DANIEL                260   07/26/2019   ACTIVE
22430   FLO.R74399   MILES                    BRITTANY              260   07/26/2019   ACTIVE
22460   FLO.R76601   CHATMAN                  JOHN                  260   07/26/2019   ACTIVE
22565   FLO.S01620   JONES                    CLIFTON               260   07/26/2019   ACTIVE
22580   FLO.S03484   SAFFOR                   FREDDIE               260   07/26/2019   ACTIVE
22587   FLO.S04163   MILLER                   MARC                  260   07/26/2019   ACTIVE
22740   FLO.S15690   SANTIAGO                 ERIC                  260   07/26/2019   ACTIVE
23225   FLO.T05607   MITCHELL                 ANTONIO               260   07/26/2019   ACTIVE
23328   FLO.T13572   ARROYO-MUNOZ             GERARDO               260   07/26/2019   ACTIVE
23449   FLO.T21577   PADILLA                  ROLANDO               260   07/26/2019   ACTIVE
23777   FLO.T41896   ALMESTICA                ROCKY                 260            .   TEMP ABS
24029   FLO.T58487   SAMUEL                   SHAREEN               260   07/26/2019   ACTIVE
24091   FLO.T62488   JACKSON                  JOHNNIE               260   07/26/2019   ACTIVE
24274   FLO.T72962   PEELER                   MATTHEW               260   07/26/2019   ACTIVE
24677   FLO.U08424   ROSADO                   MICHAEL               260   07/26/2019   ACTIVE
24796   FLO.U16267   DANIELS                  BRYANT                260   07/26/2019   ACTIVE
24862   FLO.U20901   FELSKE                   DALE                  260   07/26/2019   ACTIVE
25106   FLO.U34792   RAGLE                    ROBERT                260   07/26/2019   ACTIVE
25434   FLO.U50259   SPIES                    JASON                 260   07/26/2019   ACTIVE
25542   FLO.V05040   HARRIS                   EUGENE                260   07/26/2019   ACTIVE
25903   FLO.V26667   WAUGH                    CORY                  260   07/26/2019   ACTIVE
25988   FLO.V30366   ROOKSBERRY               CHRISTOPHER           260   07/26/2019   ACTIVE
27314   FLO.X19481   GREY                     DOMINIC               260   07/26/2019   ACTIVE
27359   FLO.X23000   WILLIS                   KALVIN                260   07/26/2019   ACTIVE
28025   FLO.X64098   JOHNSON                  QUENTIN               260   07/26/2019   ACTIVE
28098   FLO.X67405   MITCHELL                 JAMALL                260   07/26/2019   ACTIVE
28212   FLO.X72432   CINTRON                  EDWIN                 260   07/26/2019   ACTIVE
28724   FLO.Y08713   JEAN                     MAZER                 260   07/26/2019   ACTIVE
29202   FLO.Y37839   WARD                     SCOTT                 260   07/26/2019   ACTIVE
29531   FLO.Y52258   ACOSTA                   BILLY                 260   07/26/2019   ACTIVE
 1200   FLO.120990   KEEN                     DAVID                 261   07/26/2019   ACTIVE
 5631   FLO.465274   HADLEY                   ERNEST                261   07/26/2019   ACTIVE
10521   FLO.C02961   SENIOR                   REUBEN                261   07/26/2019   ACTIVE
22635   FLO.S07649   MENDEZ                   ANTONIO               261   07/26/2019   ACTIVE
27299   FLO.X18190   BROWN                    DARREN                261   07/26/2019   ACTIVE
 4739   FLO.325498   DURAN                    ALLEN                 262   07/26/2019   ACTIVE
 1158   FLO.119738   WILSON                   MICHAEL               263   07/26/2019   ACTIVE
12289   FLO.E23580   GLENN                    DARRIUS               263   07/26/2019   ACTIVE
   45   FLO.027681   ACEE                     ROBERT                265   07/26/2019   ACTIVE
   87   FLO.035866   WEAVER                   RENALDO               265   07/26/2019   ACTIVE
  379   FLO.075218   SHEPPARD                 DARREN                265   07/26/2019   ACTIVE
  978   FLO.113388   MORRISON                 RAYMOND               265   07/26/2019   ACTIVE
 1120   FLO.118465   VALDEZ                   ANTHONY               265   07/26/2019   ACTIVE
 1634   FLO.129306   DARDEN                   PAUL                  265   07/26/2019   ACTIVE
 1764   FLO.130622   BLACKHALL                JESSIE                265   07/26/2019   ACTIVE
 2291   FLO.135474   BLAKELY                  TRAVIS                265   07/26/2019   ACTIVE
 2476   FLO.140662   COLLINS                  DERRICK               265   07/26/2019   ACTIVE
 2560   FLO.148032   JOHNSON                  FREDDIE               265   07/26/2019   ACTIVE
 2802   FLO.154541   COBB                     MARLO                 265   07/26/2019   ACTIVE
 4373   FLO.284760   ANDERSON                 TERRY                 265   07/26/2019   ACTIVE
 4742   FLO.326709   COLLIER                  SEAN                  265   07/26/2019   ACTIVE
 4772   FLO.336528   HACKETT                  DAVID                 265   07/26/2019   ACTIVE
 5208   FLO.401841   RINKINS                  MICHAEL               265   07/26/2019   ACTIVE
 5745   FLO.478175   VANN                     FELIX                 265   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 135 of 230
 5921   FLO.514867   GASKIN                  BUSTER                265   07/26/2019   ACTIVE
 6078   FLO.530299   JONES                   CHARLES               265   07/26/2019   ACTIVE
 6137   FLO.535692   DESAMOURS               WILLIAM               265   07/26/2019   ACTIVE
 7902   FLO.892872   CULBERTSON              MICHAEL               265   07/26/2019   ACTIVE
 8081   FLO.931433   MCKENNA                 WILLIAM               265   07/26/2019   ACTIVE
 8113   FLO.942269   SIMMONS                 EARL                  265   07/26/2019   ACTIVE
 8140   FLO.950043   ROSADO                  DAVID                 265   07/26/2019   ACTIVE
 9112   FLO.B06140   HERNANDEZ-MENDOZA       FILIPE                265   07/26/2019   ACTIVE
 9192   FLO.B06932   SUBER                   ARTHUR                265   07/26/2019   ACTIVE
 9384   FLO.B08733   PAUL                    DUANE                 265   07/26/2019   ACTIVE
 9400   FLO.B08831   AMES                    RICHARD               265   07/26/2019   ACTIVE
10472   FLO.C02395   JAMES-RANCE             JASON                 265   07/26/2019   ACTIVE
11267   FLO.C08859   MURRAY                  RYAN                  265   07/26/2019   ACTIVE
11345   FLO.C09593   SMITH                   CLAUDIUS              265   07/26/2019   ACTIVE
11687   FLO.D23628   DICKERSON               JASON                 265   07/26/2019   ACTIVE
12287   FLO.E23389   WILSON                  ROBERT                265   07/26/2019   ACTIVE
12666   FLO.E45520   CURRY                   ANDREAL               265   07/26/2019   ACTIVE
13502   FLO.H16098   BROWN                   EDGAR                 265   07/26/2019   ACTIVE
13603   FLO.H22244   HILL                    CECIL                 265   07/26/2019   ACTIVE
13606   FLO.H22615   WALTERMON               ANDREW                265   07/26/2019   ACTIVE
13695   FLO.H27626   DELABRA                 HUGO                  265   07/26/2019   ACTIVE
14103   FLO.H45870   HEREDIA                 ELEX                  265   07/26/2019   ACTIVE
14904   FLO.J23056   CORREIA                 ERIC                  265   07/26/2019   ACTIVE
15084   FLO.J31552   PALIN                   JOSHUA                265   07/26/2019   ACTIVE
15256   FLO.J37648   COKER                   KYLE                  265   07/26/2019   ACTIVE
15507   FLO.J43713   JENKINS                 MARVIN                265   07/26/2019   ACTIVE
15584   FLO.J45613   REYNOLDS                JAMAAL                265   07/26/2019   ACTIVE
16063   FLO.K56517   TRASK                   JOEL                  265   07/26/2019   ACTIVE
16517   FLO.K79482   SAINT                   LEIGHTON              265   07/26/2019   ACTIVE
16673   FLO.K86547   NAVAS                   JUAN                  265   07/26/2019   ACTIVE
17995   FLO.L95755   BYNES                   MARKITA               265   07/26/2019   ACTIVE
19039   FLO.M67690   CLARO                   JULIAN                265   07/26/2019   ACTIVE
19086   FLO.M70865   GONZALEZ                MIKE                  265   07/26/2019   ACTIVE
19833   FLO.N26723   NELSON                  JOVANTAH              265   07/26/2019   ACTIVE
20491   FLO.P38727   BRACE                   STEPHEN               265   07/26/2019   ACTIVE
22675   FLO.S10778   IBARRA                  AURELIO               265   07/26/2019   ACTIVE
22785   FLO.S18655   HAAS                    SCOTT                 265   07/26/2019   ACTIVE
22811   FLO.S19822   UNGER                   JASON                 265   07/26/2019   ACTIVE
23295   FLO.T10830   MCLEOD                  DAVID                 265   07/26/2019   ACTIVE
23687   FLO.T36098   SMITH                   MILTON                265   07/26/2019   ACTIVE
23791   FLO.T43128   BUTLER                  JOHN                  265   07/26/2019   ACTIVE
23825   FLO.T45435   PARIS                   RONNIE                265   07/26/2019   ACTIVE
25554   FLO.V05687   BENSON                  KRIS                  265   07/26/2019   ACTIVE
25692   FLO.V13866   DOCTOR                  CARINE                265   07/26/2019   ACTIVE
25889   FLO.V25917   ANNATONE                AARON                 265   07/26/2019   ACTIVE
26910   FLO.W39525   ANDRANO                 PASQUALINO            265   07/26/2019   ACTIVE
27298   FLO.X18181   COOK                    WILLIE                265   07/26/2019   ACTIVE
27476   FLO.X32710   DAVIS                   SAMUEL                265   07/26/2019   ACTIVE
27494   FLO.X34026   FEBUS                   ELISEO                265   07/26/2019   ACTIVE
27530   FLO.X36788   JOHNSON                 DULAIN                265   07/26/2019   ACTIVE
28144   FLO.X69135   FREY                    JOSHUA                265            .   TEMP ABS
28544   FLO.X88225   BURGHDOFF               NATHANIEL             265   07/26/2019   ACTIVE
28979   FLO.Y26412   RIVERA                  RAUL                  265   07/26/2019   ACTIVE
29310   FLO.Y42493   PIERCE                  DAVID                 265   07/26/2019   ACTIVE
29370   FLO.Y45133   THOMAS                  MICHAEL               265   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 136 of 230
  243   FLO.060923   GULLY                   JOHNNY                266   07/26/2019   ACTIVE
  867   FLO.108712   HAAKE                   WILLIAM               266   07/26/2019   ACTIVE
 1808   FLO.131029   PEREZ                   ORLANDO               266   07/26/2019   ACTIVE
 2176   FLO.134498   HARRIS                  ROBERT                266   07/26/2019   ACTIVE
13339   FLO.H06039   PENALOZA-HERNANDEZ      FIDEL                 266   07/26/2019   ACTIVE
22584   FLO.S03693   GAJDOSIK                MARK                  266   07/26/2019   ACTIVE
23261   FLO.T08341   TYSON                   RUDOLPH               266   07/26/2019   ACTIVE
26986   FLO.W42587   CAMERON                 GIANCARLO             266   07/26/2019   ACTIVE
29252   FLO.Y40310   BOCANEGRA               CHAD                  266   07/26/2019   ACTIVE
  282   FLO.065655   ODONNELL                TERRANCE              267   07/26/2019   ACTIVE
 4450   FLO.295295   PHILLIPS                EDWARD                267   07/26/2019   ACTIVE
16162   FLO.K62403   MARTINEZ                JOSE                  267   07/26/2019   ACTIVE
17680   FLO.L74943   MALEC                   CHRISTOPHER           267   07/26/2019   ACTIVE
27945   FLO.X59749   DELICE                  WISNER                267   07/26/2019   ACTIVE
11555   FLO.D01789   TONGE                   CHARLES               268   07/26/2019   ACTIVE
13504   FLO.H16138   PIERCE                  RICKY                 268   07/26/2019   ACTIVE
24192   FLO.T68364   DAVIS                   ANTONIO               268   07/26/2019   ACTIVE
27605   FLO.X42559   OSBORNE                 ADAM                  268   07/26/2019   ACTIVE
27669   FLO.X46098   REAVELY                 CHRISTINA             268   07/26/2019   ACTIVE
 3138   FLO.163969   PEOPLES                 CAROLINE              269   07/26/2019   ACTIVE
 4248   FLO.262123   YOSEPH                  YAHZUR                269   07/26/2019   ACTIVE
 8408   FLO.985341   SIMONS                  JASON                 269   07/26/2019   ACTIVE
   27   FLO.022323   BROWN                   WILLIE                270   07/26/2019   ACTIVE
  159   FLO.048553   BROWN                   JOHN                  270   07/26/2019   ACTIVE
  601   FLO.092403   VICKERS                 JAMES                 270   07/26/2019   ACTIVE
  678   FLO.096439   PARRA-DIAZ              MIKE                  270   07/26/2019   ACTIVE
 1003   FLO.114519   MOORE                   STEVEN                270   07/26/2019   ACTIVE
 1384   FLO.125171   CALHOUN                 TYRON                 270   07/26/2019   ACTIVE
 3293   FLO.167596   VARGAS                  DENNIS                270   07/26/2019   ACTIVE
 4109   FLO.221336   ACOSTA                  JOE                   270   07/26/2019   ACTIVE
 5153   FLO.391004   JONES                   THOMAS                270   07/26/2019   ACTIVE
 5453   FLO.445906   SEGURA-MARTINEZ         ERNESTO               270   07/26/2019   ACTIVE
 5618   FLO.463499   MCDUFFIE                RICHARD               270   07/26/2019   ACTIVE
 6110   FLO.533712   RAY                     NED                   270   07/26/2019   ACTIVE
 6337   FLO.554636   THOMPSON                CHRISTOPHER           270   07/26/2019   ACTIVE
 6511   FLO.582714   CONNER                  JETHRO                270   07/26/2019   ACTIVE
 7026   FLO.702607   FOREMAN                 BRIAN                 270   07/26/2019   ACTIVE
 7211   FLO.730777   LINDSAY                 DAVID                 270   07/26/2019   ACTIVE
 8658   FLO.A51177   ROBINSON                RASHID                270   07/26/2019   ACTIVE
 9663   FLO.B10724   BELIZAIRE               EDWARD                270   07/26/2019   ACTIVE
10316   FLO.C00745   FRANKO                  STEVEN                270   07/26/2019   ACTIVE
10425   FLO.C01933   UNDERWOOD               MICHAEL               270   07/26/2019   ACTIVE
10524   FLO.C03015   MERRIEX                 DEVONTA               270   07/26/2019   ACTIVE
10715   FLO.C04648   CORONADO                JOSE                  270   07/26/2019   ACTIVE
10837   FLO.C05615   MITCHELL                DESMOND               270   07/26/2019   ACTIVE
11920   FLO.D86982   BARRON                  BRENT                 270   07/26/2019   ACTIVE
12115   FLO.E12253   SNIPES                  SHONTERRIUS           270   07/26/2019   ACTIVE
12320   FLO.E25624   SIMKINS                 MICHELLE              270   07/26/2019   ACTIVE
12764   FLO.E51025   MASTERS                 ROBERT                270   07/26/2019   ACTIVE
13009   FLO.G13175   ANDRESS                 CODY                  270   07/26/2019   ACTIVE
13033   FLO.G14247   COVERT                  VERA                  270   07/26/2019   ACTIVE
13303   FLO.H03095   ORNELAS                 ADAM                  270   07/26/2019   ACTIVE
13692   FLO.H27451   FANCHER                 ADAM                  270   07/26/2019   ACTIVE
13790   FLO.H32486   TALMAN                  BLAKE                 270   07/26/2019   ACTIVE
15279   FLO.J38381   DELANCY                 JESSICA               270   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 137 of 230
15286   FLO.J38617   HARRIS                  TYREE                 270   07/26/2019   ACTIVE
15360   FLO.J40193   GLEE                    DAMONTRIO             270            .   TEMP ABS
15430   FLO.J41973   BISHOP                  PATRICK               270   07/26/2019   ACTIVE
15448   FLO.J42333   PRIDGEN                 CONNOR                270   07/26/2019   ACTIVE
15855   FLO.J56359   HAMILTON                COREY                 270   07/26/2019   ACTIVE
16005   FLO.K51956   BROWN                   DUANE                 270   07/26/2019   ACTIVE
16161   FLO.K62385   BECKWITH                CEDRICK               270   07/26/2019   ACTIVE
16531   FLO.K80066   COLLINS                 DANIEL                270   07/26/2019   ACTIVE
16959   FLO.L21845   JOSEPH                  KEEVIN                270   07/26/2019   ACTIVE
17171   FLO.L41614   NICOT                   WARREN                270   07/26/2019   ACTIVE
18064   FLO.M00613   LOPEZ                   ALAIN                 270   07/26/2019   ACTIVE
19019   FLO.M66341   SANTIAGO                LISSANDRO             270   07/26/2019   ACTIVE
19408   FLO.N07539   WHITING                 ANTHONY               270   07/26/2019   ACTIVE
19455   FLO.N10697   WILLIAMS                NUKARRI               270   07/26/2019   ACTIVE
20742   FLO.P48889   CRANK                   DAKOTA                270   07/26/2019   ACTIVE
21558   FLO.R13745   TRAN                    LOC                   270   07/26/2019   ACTIVE
21885   FLO.R38301   RODRIGUEZ               NATHANIEL             270   07/26/2019   ACTIVE
22164   FLO.R56484   DAVIS                   DONDRE                270   07/26/2019   ACTIVE
22573   FLO.S02290   MORRIS                  LEONARD               270   07/26/2019   ACTIVE
23802   FLO.T44056   DERAVIL                 DERICK                270   07/26/2019   ACTIVE
24630   FLO.U04457   WARREN                  CLIFFTON              270   07/26/2019   ACTIVE
24675   FLO.U08344   MIRELEZ                 JAMIE                 270   07/26/2019   ACTIVE
24683   FLO.U08764   PACKAN                  JOHN                  270   07/26/2019   ACTIVE
24845   FLO.U19346   BEARDSLEY               AARON                 270   07/26/2019   ACTIVE
25244   FLO.U41472   BARGO                   MICHAEL               270   07/26/2019   ACTIVE
25469   FLO.U54262   HEISS                   JUSTIN                270   07/26/2019   ACTIVE
26445   FLO.W08646   VARGAS                  ERIBERTO              270   07/26/2019   ACTIVE
26683   FLO.W25647   CARN                    JOHN                  270   07/26/2019   ACTIVE
26754   FLO.W30068   MARTYNIUK               DANIEL                270   07/26/2019   ACTIVE
27532   FLO.X36897   IRVING                  STACEY                270   07/26/2019   ACTIVE
27704   FLO.X47925   LOPEZ-VAZQUEZ           WILSON                270   07/26/2019   ACTIVE
28216   FLO.X72466   CINTRON                 CHRISTOPHER           270   07/26/2019   ACTIVE
28438   FLO.X81723   VALLARDE                JASON                 270   07/26/2019   ACTIVE
28554   FLO.X89039   FIGUEROA                FRANCIS               270   07/26/2019   ACTIVE
28555   FLO.X89193   SALMON                  TRISTAN               270   07/26/2019   ACTIVE
28781   FLO.Y13820   MATHIS                  JAMES                 270   07/26/2019   ACTIVE
28827   FLO.Y16431   BENNING                 CHRISTOPHER           270   07/26/2019   ACTIVE
28995   FLO.Y27382   EDWARDS                 BUDDIE                270   07/26/2019   ACTIVE
29045   FLO.Y29862   GROSS                   DANIEL                270   07/26/2019   ACTIVE
29182   FLO.Y36972   GRIFFIN                 REGINALD              270   07/26/2019   ACTIVE
29514   FLO.Y51666   MCCLENDON               TERRELL               270   07/26/2019   ACTIVE
29546   FLO.Y53421   WONG                    FRANCIS               270   07/26/2019   ACTIVE
29563   FLO.Y54523   AKERS                   TODD                  270   07/26/2019   ACTIVE
 1326   FLO.124276   CLEMMONS                LAJUAN                271   07/26/2019   ACTIVE
 2398   FLO.138281   GRAHAM                  FRANKIE               271   07/26/2019   ACTIVE
 3962   FLO.199954   GARCIA                  RIGOBERTO             271   07/26/2019   ACTIVE
 5180   FLO.395838   CHATELOIN               EMILIO                271   07/26/2019   ACTIVE
 9089   FLO.B05911   NORVILUS                JEAN                  271   07/26/2019   ACTIVE
20953   FLO.Q04244   MITCHELL                BROWARD               272   07/26/2019   ACTIVE
27560   FLO.X39894   CRUZ                    FRANCISCO             272   07/26/2019   ACTIVE
 3264   FLO.167147   MORRIS                  JABE                  273   07/26/2019   ACTIVE
12887   FLO.G05887   YASIN                   MALAZIM               273   07/26/2019   ACTIVE
 1056   FLO.116104   REED                    CALVIN                274   07/26/2019   ACTIVE
 4516   FLO.301898   SIMPSON                 JASON                 274   07/26/2019   ACTIVE
 4820   FLO.345604   GREGO                   MICHAEL               274   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 138 of 230
11272   FLO.C08924   DOYLE                    RORY                  274   07/26/2019   ACTIVE
17446   FLO.L59684   HARMON                   WILLIAM               274   07/26/2019   ACTIVE
21483   FLO.R07034   HAPPEL                   SHANE                 274   07/26/2019   ACTIVE
   42   FLO.027573   HUNTER                   WILLIE                275   07/26/2019   ACTIVE
  197   FLO.054228   HEARD                    WILLIAM               275   07/26/2019   ACTIVE
  210   FLO.055640   PORTER                   RALEIGH               275   07/26/2019   ACTIVE
  645   FLO.094588   HALL                     KERRY                 275   07/26/2019   ACTIVE
  737   FLO.099991   ROBINSON                 TALRIC                275   07/26/2019   ACTIVE
 1598   FLO.128812   HENRY                    MAXWELL               275   07/26/2019   ACTIVE
 1602   FLO.128889   POLITIS                  DEVIN                 275   07/26/2019   ACTIVE
 2315   FLO.135785   SCHEPMAN                 KENT                  275   07/26/2019   ACTIVE
 2360   FLO.136671   RAMOS                    MIGUEL                275   07/26/2019   ACTIVE
 2605   FLO.148538   TRUEHILL                 QUENTIN               275   07/26/2019   ACTIVE
 2705   FLO.149608   PAIGO                    MICHAEL               275   07/26/2019   ACTIVE
 3180   FLO.165718   HILL                     DAVID                 275   07/26/2019   ACTIVE
 3639   FLO.189928   TURNER                   MARVIN                275   07/26/2019   ACTIVE
 4350   FLO.277644   GOMEZ                    RAYMOND               275   07/26/2019   ACTIVE
 4453   FLO.295415   WILLARD                  RUSSELL               275   07/26/2019   ACTIVE
 4668   FLO.313825   MICKLES                  MARCEL                275   07/26/2019   ACTIVE
 5085   FLO.378222   WILLIAMS                 SHANNON               275   07/26/2019   ACTIVE
 5554   FLO.456672   COLEMAN                  WILLIAM               275   07/26/2019   ACTIVE
 5929   FLO.515611   WINSLETT                 ANTOINE               275   07/26/2019   ACTIVE
 7019   FLO.701862   EDWARDS                  WILL                  275   07/26/2019   ACTIVE
 7148   FLO.720786   FLORADA                  JOSEPH                275   07/26/2019   ACTIVE
 7198   FLO.728341   WHEELHOUSE               EDWARD                275   07/26/2019   ACTIVE
 7884   FLO.889881   MCGRIFF                  JAMES                 275   07/26/2019   ACTIVE
 8023   FLO.909168   GIBSON                   MICHAEL               275   07/26/2019   ACTIVE
 8029   FLO.911576   HEWITT                   MORLEY                275   07/26/2019   ACTIVE
 8183   FLO.959648   HEATH                    MAURICE               275   07/26/2019   ACTIVE
 8325   FLO.975085   ROBINSON                 MAURICE               275   07/26/2019   ACTIVE
 8441   FLO.989585   FOSTER                   SHALANDREA            275   07/26/2019   ACTIVE
 9173   FLO.B06771   SHAW                     TYRONE                275   07/26/2019   ACTIVE
 9446   FLO.B09159   WILSON                   RODTRAVIUS            275   07/26/2019   ACTIVE
 9854   FLO.B12057   DUKES                    DEXTER                275   07/26/2019   ACTIVE
10395   FLO.C01582   HOLLAND                  STEVEN                275   07/26/2019   ACTIVE
10464   FLO.C02329   GROOMS                   DUSTIN                275   07/26/2019   ACTIVE
11032   FLO.C07067   LUXCIEN                  KEVENE                275   07/26/2019   ACTIVE
11071   FLO.C07309   MACON                    BERNARD               275   07/26/2019   ACTIVE
11247   FLO.C08710   EDWARDS                  JUMAR                 275   07/26/2019   ACTIVE
11273   FLO.C08934   CARTWRIGHT               GORDON                275   07/26/2019   ACTIVE
11454   FLO.C10678   ARNDT                    KYLE                  275   07/26/2019   ACTIVE
11723   FLO.D30364   GARCIA                   JULIO                 275   07/26/2019   ACTIVE
11766   FLO.D35958   SALAMANCA                MIGUEL                275   07/26/2019   ACTIVE
12012   FLO.E03819   PALMER                   MICHAEL               275   07/26/2019   ACTIVE
12091   FLO.E09976   DANIELS                  DURRAN                275   07/26/2019   ACTIVE
12549   FLO.E39048   ROMERO                   JUAN                  275   07/26/2019   ACTIVE
12587   FLO.E41314   STOKES                   CORI                  275   07/26/2019   ACTIVE
13028   FLO.G14095   PHILLIPS                 RYAN                  275   07/26/2019   ACTIVE
14082   FLO.H44735   KOENIG                   CHRISTOPHER           275   07/26/2019   ACTIVE
15154   FLO.J34141   JACKSON                  MICHAEL               275   07/26/2019   ACTIVE
15337   FLO.J39508   WILLIAMS                 ZAVIER                275   07/26/2019   ACTIVE
15504   FLO.J43602   THOMAS                   JOSEPH                275   07/26/2019   ACTIVE
16072   FLO.K57390   CASSISTA                 KEITH                 275   07/26/2019   ACTIVE
16945   FLO.L20572   PRIESTER                 MARIO                 275   07/26/2019   ACTIVE
17465   FLO.L60717   LEE                      TRAVIS                275   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 139 of 230
17865   FLO.L87367   PROPHETE                 JAMAL                 275   07/26/2019   ACTIVE
18243   FLO.M14978   ALEXANDER                LESHON                275   07/26/2019   ACTIVE
18698   FLO.M46381   COLLIE                   LUTHER                275   07/26/2019   ACTIVE
19141   FLO.M76036   JEAN                     EMMANUEL              275   07/26/2019   ACTIVE
20082   FLO.P12292   KASER                    JAMES                 275   07/26/2019   ACTIVE
20148   FLO.P18521   KNIGHT                   OCTAVIUS              275   07/26/2019   ACTIVE
21431   FLO.R01429   MARSTON                  JAMES                 275   07/26/2019   ACTIVE
21547   FLO.R12485   RODERICK                 MICHAEL               275   07/26/2019   ACTIVE
21714   FLO.R26530   PLANTY                   MARTIN                275   07/26/2019   ACTIVE
22067   FLO.R50254   FIELDS                   THOMAS                275   07/26/2019   ACTIVE
22097   FLO.R52181   CAMPBELL                 BRIAN                 275   07/26/2019   ACTIVE
23130   FLO.S37075   WALKER-SCHMOYER          COLTEN                275   07/26/2019   ACTIVE
23137   FLO.S37900   HORNER                   DANNIE                275   07/26/2019   ACTIVE
23455   FLO.T22195   TIMMONS                  STEVEN                275   07/26/2019   ACTIVE
23742   FLO.T39459   JOHNSON                  DIJON                 275   07/26/2019   ACTIVE
23993   FLO.T55617   RODRIGUEZ                SEAN                  275   07/26/2019   ACTIVE
24364   FLO.T76640   TAYLOR                   ALEXANDER             275   07/26/2019   ACTIVE
24370   FLO.T76887   SHULER                   ANTWON                275   07/26/2019   ACTIVE
24944   FLO.U25461   SPEEGLE                  JASON                 275   07/26/2019   ACTIVE
25315   FLO.U44355   TATARA                   DAVID                 275   07/26/2019   ACTIVE
25411   FLO.U49079   NEIL                     THOMAS                275   07/26/2019   ACTIVE
25671   FLO.V12797   TRULL                    JONATHAN              275   07/26/2019   ACTIVE
25771   FLO.V19171   MOORE                    RYAN                  275   07/26/2019   ACTIVE
25892   FLO.V26069   ALI                      ALEEN                 275   07/26/2019   ACTIVE
26155   FLO.V38507   CORBITT                  AVERY                 275   07/26/2019   ACTIVE
26171   FLO.V39131   CARTER                   ALAN                  275   07/26/2019   ACTIVE
26307   FLO.V45855   MILLS                    MICHAEL               275   07/26/2019   ACTIVE
27144   FLO.X05157   STONE                    SHELLI                275   07/26/2019   ACTIVE
27721   FLO.X48650   HOLMES                   MARK                  275   07/26/2019   ACTIVE
28063   FLO.X65693   PIERRE                   ROSSEVELT             275   07/26/2019   ACTIVE
28472   FLO.X83206   JUDSON                   KENNETH               275   07/26/2019   ACTIVE
28619   FLO.X95590   DEMPS                    DARIUS                275   07/26/2019   ACTIVE
28740   FLO.Y10217   HAYWARD                  AHMAD                 275   07/26/2019   ACTIVE
28821   FLO.Y16271   WALKER                   KENNETH               275   07/26/2019   ACTIVE
28883   FLO.Y20140   CURL                     ANDREW                275   07/26/2019   ACTIVE
29599   FLO.Y57354   STURGIS                  KORTNE                275   07/26/2019   ACTIVE
 2121   FLO.134072   COPELAND                 RODNEY                276   07/26/2019   ACTIVE
 6084   FLO.530930   JONES                    LERONI                276   07/26/2019   ACTIVE
 6915   FLO.673611   MCALHANY                 JERRY                 276   07/26/2019   ACTIVE
14758   FLO.J15080   FORD                     CECIL                 276   07/26/2019   ACTIVE
15490   FLO.J43305   KITCHEN                  DARRION               276            .   TEMP ABS
16382   FLO.K74342   DEMORATO                 ANTHONY               277   07/26/2019   ACTIVE
18798   FLO.M52686   WOODS                    THADDEUS              277   07/26/2019   ACTIVE
24702   FLO.U09874   REINHART                 EDWARD                277   07/26/2019   ACTIVE
27123   FLO.X03020   KEY                      JULIEN                277   07/26/2019   ACTIVE
27873   FLO.X57176   TORRES                   JONATHAN              277   07/26/2019   ACTIVE
 6136   FLO.535453   PERRY                    BRANDON               278   07/26/2019   ACTIVE
27603   FLO.X42332   CUMMINGS                 RYAN                  278   07/26/2019   ACTIVE
16009   FLO.K52238   CORPUZ                   CORITA                279   07/26/2019   ACTIVE
19139   FLO.M75778   GONZALEZ                 ANTHONY               279   07/26/2019   ACTIVE
  253   FLO.062653   DYAL                     ROYAL                 280   07/26/2019   ACTIVE
  498   FLO.084680   HURTADO                  SILVINO               280   07/26/2019   ACTIVE
  879   FLO.109378   TOWNSEND                 HUBERT                280   07/26/2019   ACTIVE
  990   FLO.114213   HOGAN                    JOHNNIE               280   07/26/2019   ACTIVE
 1193   FLO.120716   GAY                      JOHN                  280   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 140 of 230
 1491   FLO.127140   BOOTH                    JAMES                 280   07/26/2019   ACTIVE
 1815   FLO.131114   HICKS                    GREGORY               280   07/26/2019   ACTIVE
 1840   FLO.131407   RIGGS                    ARTHUR                280   07/26/2019   ACTIVE
 2247   FLO.135082   CLARK                    JOSHUA                280   07/26/2019   ACTIVE
 2489   FLO.141635   JOHNSON                  LENZY                 280   07/26/2019   ACTIVE
 2602   FLO.148526   BATTLE                   REGINALD              280   07/26/2019   ACTIVE
 3295   FLO.167632   BRANNUM                  SENECA                280   07/26/2019   ACTIVE
 3640   FLO.189964   LEWIS                    ALEPHONIA             280   07/26/2019   ACTIVE
 4394   FLO.288421   JORDAN                   LEON                  280   07/26/2019   ACTIVE
 5052   FLO.375690   DOTY                     WAYNE                 280   07/26/2019   ACTIVE
 5224   FLO.407167   HAM                      LARRY                 280   07/26/2019   ACTIVE
 5373   FLO.435340   HALL                     ANDREW                280   07/26/2019   ACTIVE
 5600   FLO.461381   TURNER                   EDWARD                280   07/26/2019   ACTIVE
 5932   FLO.516200   JAMES                    DARIAN                280   07/26/2019   ACTIVE
 6018   FLO.524892   ROLFE                    JOSEPH                280   07/26/2019   ACTIVE
 6891   FLO.668376   KRIKORIAN                GEORGE                280   07/26/2019   ACTIVE
 6927   FLO.677593   STEEL                    OLIVER                280   07/26/2019   ACTIVE
 6965   FLO.687955   MARTIN                   CARLOS                280   07/26/2019   ACTIVE
 6987   FLO.693225   SMELLIE                  WAYNE                 280   07/26/2019   ACTIVE
 7208   FLO.729706   PERRY                    JOHN                  280   07/26/2019   ACTIVE
 7363   FLO.765618   LYONS                    JAMES                 280   07/26/2019   ACTIVE
 7911   FLO.893909   MELENDEZ                 ERIC                  280   07/26/2019   ACTIVE
 8043   FLO.915848   BRYANT                   SHIEAN                280   07/26/2019   ACTIVE
 9033   FLO.B05288   MADEROS                  ERNESTO               280   07/26/2019   ACTIVE
 9143   FLO.B06498   RODRIGUEZ                MICHAEL               280   07/26/2019   ACTIVE
 9275   FLO.B07793   HUDNELL                  GERARD                280   07/26/2019   ACTIVE
10152   FLO.B14385   BROWN                    ERWIN                 280   07/26/2019   ACTIVE
10156   FLO.B14405   FARFAN-MENDOZA           LUIS                  280   07/26/2019   ACTIVE
10432   FLO.C02010   RAMSAY                   DEAN                  280   07/26/2019   ACTIVE
10553   FLO.C03293   THOMAS                   MARCUS                280   07/26/2019   ACTIVE
10724   FLO.C04787   SIMMONS                  KEVIN                 280   07/26/2019   ACTIVE
10906   FLO.C06111   MARTINEZ                 MICHAEL               280   07/26/2019   ACTIVE
11146   FLO.C07841   ROSARIO                  KENNETH               280   07/26/2019   ACTIVE
11872   FLO.D49234   ROY                      CHRISTOPHER           280   07/26/2019   ACTIVE
12251   FLO.E20660   JAMES                    DONALD                280   07/26/2019   ACTIVE
12414   FLO.E31614   BERNHART                 MATTHEW               280   07/26/2019   ACTIVE
12929   FLO.G08270   THOMAS                   KWAMIN                280   07/26/2019   ACTIVE
13070   FLO.G15860   ROBINSON                 ALDRICK               280   07/26/2019   ACTIVE
13193   FLO.G21401   STARLING                 DAVID                 280   07/26/2019   ACTIVE
14308   FLO.I09239   COHN                     RAYMOND               280   07/26/2019   ACTIVE
14591   FLO.J06073   MITCHELL                 ANTHONY               280   07/26/2019   ACTIVE
15002   FLO.J28278   RODRIGUEZ                ISMAEL                280   07/26/2019   ACTIVE
15031   FLO.J29488   WOODARD                  LISA                  280   07/26/2019   ACTIVE
15636   FLO.J47107   HILL                     TAYLOR                280   07/26/2019   ACTIVE
16091   FLO.K58906   OYIBO                    ANTHONY               280   07/26/2019   ACTIVE
16445   FLO.K76664   TOOMBS                   DWIGHT                280   07/26/2019   ACTIVE
17076   FLO.L34355   WARNER                   JAQUES                280   07/26/2019   ACTIVE
17858   FLO.L86827   KULJIS                   DANIEL                280   07/26/2019   ACTIVE
17969   FLO.L93999   BABBS                    EDWARD                280   07/26/2019   ACTIVE
18337   FLO.M21783   SANCHEZ                  JOHNNY                280   07/26/2019   ACTIVE
18605   FLO.M40485   CAMPFORT                 BERLIN                280   07/26/2019   ACTIVE
18786   FLO.M51672   CENDAN                   ADAM                  280   07/26/2019   ACTIVE
18793   FLO.M52056   MORICEAU                 ANTWAUN               280   07/26/2019   ACTIVE
18912   FLO.M59831   GONZALEZ                 CARLOS                280   07/26/2019   ACTIVE
19507   FLO.N13148   STEVENS                  CHRISTOPHER           280   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 141 of 230
20016   FLO.P07130   WYATT                   NATHANIEL             280   07/26/2019   ACTIVE
20164   FLO.P19647   DAVIDSON                PAUL                  280   07/26/2019   ACTIVE
20509   FLO.P39805   GAFFORD                 BRYANT                280   07/26/2019   ACTIVE
21578   FLO.R16098   HOOKER                  ARTEZ                 280   07/26/2019   ACTIVE
22133   FLO.R53821   SIMONS                  DENZEL                280   07/26/2019   ACTIVE
22305   FLO.R65503   COLEMAN                 DANTE                 280            .   TEMP ABS
22487   FLO.R80093   HELMS                   DANIEL                280   07/26/2019   ACTIVE
22964   FLO.S27838   VALDEZ                  JESSIE                280   07/26/2019   ACTIVE
23145   FLO.S38928   BAUTISTA                JACOB                 280   07/26/2019   ACTIVE
23348   FLO.T14895   FRANCIS                 ANTHONY               280   07/26/2019   ACTIVE
23447   FLO.T21519   GIVENS                  DALE                  280   07/26/2019   ACTIVE
23545   FLO.T28347   RUIZ                    TONY                  280   07/26/2019   ACTIVE
23976   FLO.T54784   WILLIAMS                JERROD                280   07/26/2019   ACTIVE
24071   FLO.T61144   BURGOS                  CATALINO              280   07/26/2019   ACTIVE
24278   FLO.T73242   ARCHIQUETTE             RANDY                 280   07/26/2019   ACTIVE
24582   FLO.U01228   SPAGNOLO                GIANNI                280   07/26/2019   ACTIVE
24998   FLO.U28778   GODWIN                  ALLEN                 280   07/26/2019   ACTIVE
25113   FLO.U35257   HOUSTON                 THEODORE              280   07/26/2019   ACTIVE
25414   FLO.U49276   SHEAREN                 JOHN                  280   07/26/2019   ACTIVE
25546   FLO.V05306   HORNE                   JAVARISS              280   07/26/2019   ACTIVE
25563   FLO.V06401   RAINEY                  JOHN                  280   07/26/2019   ACTIVE
25895   FLO.V26313   DANIELS                 DALE                  280   07/26/2019   ACTIVE
26216   FLO.V40663   MOORE                   WILLIAM               280   07/26/2019   ACTIVE
26434   FLO.W07669   JOHNSON                 NATIA                 280   07/26/2019   ACTIVE
26711   FLO.W27290   DEJESUS                 EDWIN                 280   07/26/2019   ACTIVE
27260   FLO.X14973   BREWER                  KWAN                  280   07/26/2019   ACTIVE
27270   FLO.X15675   STUCKMEYER              ROY                   280   07/26/2019   ACTIVE
27278   FLO.X16266   SHARP                   JARMEN                280   07/26/2019   ACTIVE
27658   FLO.X45609   SIMMONS                 ERNEST                280   07/26/2019   ACTIVE
27664   FLO.X45814   DEJESUS                 ROSA                  280   07/26/2019   ACTIVE
27805   FLO.X53237   LICHTENFELS             CHARLES               280   07/26/2019   ACTIVE
28306   FLO.X76456   GEATHERS                JIMMY                 280            .   TEMP ABS
28383   FLO.X79340   BROWN                   LYONEL                280   07/26/2019   ACTIVE
28452   FLO.X82357   WASHINGTON              NICHOLAS              280   07/26/2019   ACTIVE
28512   FLO.X85688   WRIGHT                  MARCUS                280   07/26/2019   ACTIVE
28604   FLO.X93016   EPPLE                   BRENT                 280   07/26/2019   ACTIVE
28992   FLO.Y27114   NORTON                  STEPHANIE             280   07/26/2019   ACTIVE
29177   FLO.Y36820   DAVIS                   DASHAWN               280   07/26/2019   ACTIVE
29326   FLO.Y43186   CISNEROS                DANIEL                280   07/26/2019   ACTIVE
 3351   FLO.168647   DISDIER                 DAVID                 281   07/26/2019   ACTIVE
  157   FLO.048292   MARSHALL                DAVID                 282   07/26/2019   ACTIVE
13703   FLO.H28386   BLANKENSHIP             THOMAS                282   07/26/2019   ACTIVE
15313   FLO.J39120   HENDRIX                 ZACHARY               282   07/26/2019   ACTIVE
17193   FLO.L43116   PERMENTER               LAWRENCE              283   07/26/2019   ACTIVE
19856   FLO.N27358   MERCER                  OMAR                  283   07/26/2019   ACTIVE
20084   FLO.P12434   TEAMER                  KERICK                283   07/26/2019   ACTIVE
28713   FLO.Y07706   NONEY                   MICHAEL               283   07/26/2019   ACTIVE
 1721   FLO.130263   GUEVARA-GARCIA          JIVERTO               284   07/26/2019   ACTIVE
 6656   FLO.618491   MANY                    JEAN                  284   07/26/2019   ACTIVE
   55   FLO.029487   COBB                    CHARLES               285            .   TEMP ABS
  156   FLO.047977   MURRAY                  DAVID                 285   07/26/2019   ACTIVE
  260   FLO.063228   STIDHAM                 CHARLES               285   07/26/2019   ACTIVE
  353   FLO.072746   FREEMAN                 JOHN                  285   07/26/2019   ACTIVE
  537   FLO.087905   SWAFFORD                ROY                   285   07/26/2019   ACTIVE
  765   FLO.101503   WRIGHT                  GARRETT               285   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 142 of 230
 1262   FLO.122585   KELVIN                   KEITH                 285   07/26/2019   ACTIVE
 1363   FLO.124849   HUTCHINSON               JEFFREY               285   07/26/2019   ACTIVE
 1482   FLO.127002   DAVIS                    TYREE                 285   07/26/2019   ACTIVE
 1641   FLO.129403   MONTGOMERY               BERNEST               285   07/26/2019   ACTIVE
 1905   FLO.132026   THOMAS                   CRISTEN               285   07/26/2019   ACTIVE
 2007   FLO.133089   WILLIAMS                 SHONDRE               285   07/26/2019   ACTIVE
 2432   FLO.139493   KINSEY                   WILLIE                285   07/26/2019   ACTIVE
 3239   FLO.166698   DUQUETTE                 DAVID                 285   07/26/2019   ACTIVE
 3831   FLO.196838   JOSEPH                   WATSONIQUE            285   07/26/2019   ACTIVE
 5530   FLO.454388   THOMPKINS                TUQUINCEY             285   07/26/2019   ACTIVE
 6659   FLO.618742   REED                     RICHARD               285   07/26/2019   ACTIVE
 6660   FLO.618834   ASHLEY                   JAMES                 285   07/26/2019   ACTIVE
 7049   FLO.706621   MOTON                    JEFFREY               285   07/26/2019   ACTIVE
 7449   FLO.775636   MILLER                   CHARLES               285   07/26/2019   ACTIVE
 7531   FLO.786913   JOHNSON                  WARREN                285   07/26/2019   ACTIVE
 7975   FLO.899580   HERNANDEZ                ALELI                 285   07/26/2019   ACTIVE
 9379   FLO.B08696   GRAEBER                  CARL                  285   07/26/2019   ACTIVE
 9990   FLO.B13020   HIGHTOWER                ALEXANDER             285   07/26/2019   ACTIVE
10490   FLO.C02599   SWIFT                    WILLIAM               285   07/26/2019   ACTIVE
11173   FLO.C08161   NOWELL                   RODFREDRICK           285   07/26/2019   ACTIVE
11587   FLO.D06791   LAKES                    ISAAC                 285   07/26/2019   ACTIVE
11809   FLO.D40018   DIRENZO                  PAUL                  285   07/26/2019   ACTIVE
11888   FLO.D52934   DAVIDSON                 JOHN                  285   07/26/2019   ACTIVE
12190   FLO.E17113   JOHNSON                  RUSSELL               285   07/26/2019   ACTIVE
12258   FLO.E20906   OAKS                     JOSEPH                285   07/26/2019   ACTIVE
12330   FLO.E26067   KIRBY                    JUSTIN                285   07/26/2019   ACTIVE
12508   FLO.E36822   PETERSON                 DARNELL               285   07/26/2019   ACTIVE
12511   FLO.E36972   LANCASTER                BRANDON               285   07/26/2019   ACTIVE
12816   FLO.G00797   MCCALLUM                 EDDIE                 285   07/26/2019   ACTIVE
12884   FLO.G05656   DANIELS                  GALVESTER             285   07/26/2019   ACTIVE
12908   FLO.G07091   REDDICK                  DOMINIC               285   07/26/2019   ACTIVE
12919   FLO.G07607   SYMONDS                  SHEILA                285   07/26/2019   ACTIVE
13080   FLO.G16291   DOVE                     GREGORY               285   07/26/2019   ACTIVE
13992   FLO.H40842   GREENE                   SEAN                  285   07/26/2019   ACTIVE
14614   FLO.J07589   SANDS                    RANDY                 285   07/26/2019   ACTIVE
14675   FLO.J10276   LAWSON                   DANA                  285   07/26/2019   ACTIVE
14874   FLO.J21300   BAILEY                   STACEY                285   07/26/2019   ACTIVE
15375   FLO.J40658   COOPER                   TIMOTHY               285   07/26/2019   ACTIVE
15631   FLO.J46990   NICKELS                  CHANCE                285   07/26/2019   ACTIVE
16305   FLO.K70512   CARTER                   JERMAIN               285   07/26/2019   ACTIVE
16759   FLO.L00068   ANAYA                    YASSER                285   07/26/2019   ACTIVE
16836   FLO.L08912   BLACKWOOD                JARROD                285   07/26/2019   ACTIVE
17123   FLO.L38042   BAPTISTE                 JEAN                  285   07/26/2019   ACTIVE
17800   FLO.L83301   STURRIDGE                JEFFREY               285   07/26/2019   ACTIVE
18204   FLO.M12036   GONZALEZ                 MIGUEL                285   07/26/2019   ACTIVE
18559   FLO.M37362   DOTEL                    GEORGE                285   07/26/2019   ACTIVE
19850   FLO.N27262   ROSS                     DEANDRE               285   07/26/2019   ACTIVE
20029   FLO.P08647   GOLDSMITH                RICKIE                285   07/26/2019   ACTIVE
21464   FLO.R04762   HESS                     OLIN                  285   07/26/2019   ACTIVE
21556   FLO.R13064   BAKER                    ARTEZ                 285   07/26/2019   ACTIVE
23919   FLO.T51087   ERVIN                    MICHAEL               285   07/26/2019   ACTIVE
24053   FLO.T59964   EVERETT                  MICHAEL               285   07/26/2019   ACTIVE
24378   FLO.T77355   JENKINS                  REGINALD              285   07/26/2019   ACTIVE
24843   FLO.U19315   MCKINNON                 ORBARY                285   07/26/2019   ACTIVE
25686   FLO.V13319   MILLER                   ERIC                  285   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 143 of 230
25799   FLO.V21411   TOLER                    PAUL                  285   07/26/2019   ACTIVE
25871   FLO.V25138   CANTRELL                 ANTHONY               285   07/26/2019   ACTIVE
26208   FLO.V40405   BROUGHTON                KEILAHN               285   07/26/2019   ACTIVE
26314   FLO.V46811   STEVENS                  JAMES                 285   07/26/2019   ACTIVE
27093   FLO.X00139   HEWITT                   MICHAEL               285   07/26/2019   ACTIVE
27373   FLO.X24234   TORRES                   LUIS                  285   07/26/2019   ACTIVE
27403   FLO.X26869   DIAZ                     FRANCISCO             285   07/26/2019   ACTIVE
27602   FLO.X42314   KEYS                     KYLE                  285   07/26/2019   ACTIVE
28007   FLO.X62771   REID                     DAVIAN                285   07/26/2019   ACTIVE
  102   FLO.039481   BROXTON                  RICARDO               286   07/26/2019   ACTIVE
 4271   FLO.265628   STEWART                  DALE                  286   07/26/2019   ACTIVE
 8433   FLO.988064   BRAUN                    JASON                 286   07/26/2019   ACTIVE
12914   FLO.G07366   SILVESTRI                FRANKIE               286   07/26/2019   ACTIVE
13723   FLO.H29512   BROWN                    DERRICK               286   07/26/2019   ACTIVE
20229   FLO.P24644   THORNTON                 SHIRLEY               286   07/26/2019   ACTIVE
24870   FLO.U21348   MUTCH                    CHRISTOPHER           286   07/26/2019   ACTIVE
27430   FLO.X29030   RAINEY                   CLIFFORD              287   07/26/2019   ACTIVE
 4885   FLO.356054   BEASLEY                  CURTIS                288   07/26/2019   ACTIVE
20321   FLO.P30355   NEWSON                   RONALD                288   07/26/2019   ACTIVE
29156   FLO.Y35920   CLAY                     DERRICK               288   07/26/2019   ACTIVE
 1311   FLO.123947   NEIL                     GARY                  289   07/26/2019   ACTIVE
 6697   FLO.622686   BUNDY                    JOHN                  289   07/26/2019   ACTIVE
   70   FLO.033479   KNIGHT                   CHRISTOPHER           290   07/26/2019   ACTIVE
 1113   FLO.118167   MERCK                    TROY                  290   07/26/2019   ACTIVE
 1182   FLO.120467   ATWATER                  JEFFREY               290   07/26/2019   ACTIVE
 1662   FLO.129595   JERNIGAN                 CECIL                 290   07/26/2019   ACTIVE
 2242   FLO.135048   DOUGHTIE                 JONATHAN              290   07/26/2019   ACTIVE
 2296   FLO.135524   ORTIZ                    JEOVANY               290   07/26/2019   ACTIVE
 2735   FLO.150357   MCCORMICK                VIRGINIA              290   07/26/2019   ACTIVE
 2907   FLO.156096   MICAN                    ASHLEY                290   07/26/2019   ACTIVE
 3364   FLO.168868   GRIFFITH                 KENNETH               290   07/26/2019   ACTIVE
 3453   FLO.180485   RENDER                   MICHAEL               290            .   TEMP ABS
 3859   FLO.197614   OLDEN                    GORONWY               290   07/26/2019   ACTIVE
 3943   FLO.199412   PARMER                   TYRONE                290   07/26/2019   ACTIVE
 4165   FLO.242020   SEABROOK                 MARBLEE               290   07/26/2019   ACTIVE
 4870   FLO.351572   BALTICH                  MICHAEL               290   07/26/2019   ACTIVE
 4879   FLO.355000   WILLIAMS                 LEROY                 290   07/26/2019   ACTIVE
 5022   FLO.372660   KENT                     MICHAEL               290   07/26/2019   ACTIVE
 5863   FLO.506332   GONZALEZ                 ALFONSO               290   07/26/2019   ACTIVE
 5969   FLO.520533   PARRIS                   CHARLES               290   07/26/2019   ACTIVE
 6094   FLO.532161   MOSLEY                   DONALD                290   07/26/2019   ACTIVE
 6173   FLO.538753   SERIO                    ROGER                 290   07/26/2019   ACTIVE
 6273   FLO.549563   MOSBY                    GEORGE                290   07/26/2019   ACTIVE
 6387   FLO.563317   MATHIS                   RICHARD               290   07/26/2019   ACTIVE
 6438   FLO.569248   PORTER                   DON                   290   07/26/2019   ACTIVE
 6684   FLO.621251   PRANFKY                  ROBERT                290   07/26/2019   ACTIVE
 7237   FLO.743515   GANGLOFF                 GARY                  290   07/26/2019   ACTIVE
 7535   FLO.787445   TYSON                    JOHNNY                290   07/26/2019   ACTIVE
 7608   FLO.797337   JENKINS                  MARCUS                290   07/26/2019   ACTIVE
 7724   FLO.818118   MATHIS                   KEITH                 290   07/26/2019   ACTIVE
 7793   FLO.848638   DRAWDY                   VERNON                290   07/26/2019   ACTIVE
 8144   FLO.951031   CERVANTES                ABELARDO              290   07/26/2019   ACTIVE
 8407   FLO.985340   HEIZLER                  JEREMY                290   07/26/2019   ACTIVE
 8662   FLO.A51205   ODOM                     NOAH                  290   07/26/2019   ACTIVE
 8831   FLO.B02128   CAMPBELL                 JERRY                 290   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 144 of 230
 8931   FLO.B03808   SPAZIANI                 IAN                   290   07/26/2019   ACTIVE
 9148   FLO.B06552   CLARK                    ANTONIO               290   07/26/2019   ACTIVE
 9391   FLO.B08766   BLACKMON                 KIARUS                290   07/26/2019   ACTIVE
10294   FLO.C00517   BESHEARS                 THOMAS                290   07/26/2019   ACTIVE
10462   FLO.C02315   DICKERSON                JASON                 290   07/26/2019   ACTIVE
10786   FLO.C05318   MURGIA                   MATTHEW               290   07/26/2019   ACTIVE
10986   FLO.C06675   BRACKETT                 THOMAS                290   07/26/2019   ACTIVE
11100   FLO.C07520   HARTSFIELD               BRANDON               290   07/26/2019   ACTIVE
11179   FLO.C08215   MORALES                  HEINE                 290   07/26/2019   ACTIVE
11973   FLO.E00394   SCOTT                    RICHARD               290   07/26/2019   ACTIVE
12506   FLO.E36795   RAMIREZ                  LUIS                  290   07/26/2019   ACTIVE
14058   FLO.H43772   CALA                     JUAN                  290   07/26/2019   ACTIVE
14136   FLO.H47747   WRIGHT                   TRAVIS                290            .   TEMP ABS
14342   FLO.I10950   MCCARTHY                 KENDAL                290   07/26/2019   ACTIVE
14498   FLO.J00263   ACCETTURRI               KENNETH               290   07/26/2019   ACTIVE
15790   FLO.J52853   UNDERWOOD                ALEXANDER             290   07/26/2019   ACTIVE
15908   FLO.K02106   CARRERO BAEZ             FRANCISCO             290   07/26/2019   ACTIVE
16936   FLO.L19295   HARRIS                   RASHID                290   07/26/2019   ACTIVE
16943   FLO.L20284   CLEMMONS                 MICHAEL               290   07/26/2019   ACTIVE
17549   FLO.L65937   CRAIN                    WESLEY                290   07/26/2019   ACTIVE
17597   FLO.L69884   ROSSI                    GEORGE                290   07/26/2019   ACTIVE
17609   FLO.L70505   FLEISCHER                JOSEPH                290   07/26/2019   ACTIVE
18917   FLO.M60145   DAGRIN                   FRITZNER              290   07/26/2019   ACTIVE
19238   FLO.M86978   SANDOVAL                 MICHAEL               290   07/26/2019   ACTIVE
19523   FLO.N14012   REMBERT                  WILLIE                290   07/26/2019   ACTIVE
21692   FLO.R24244   BARFIELD                 SEAN                  290   07/26/2019   ACTIVE
21922   FLO.R41067   COBB                     CHRISTOPHER           290   07/26/2019   ACTIVE
22424   FLO.R73365   ANASTASAS                ANTHONY               290   07/26/2019   ACTIVE
23641   FLO.T33803   DENIZARD                 ROBERTO               290   07/26/2019   ACTIVE
24598   FLO.U02566   BARNES                   LUCKIE                290   07/26/2019   ACTIVE
24754   FLO.U13536   GUNSBY                   COREY                 290   07/26/2019   ACTIVE
24827   FLO.U18179   MCMULLEN                 JESSIE                290   07/26/2019   ACTIVE
24994   FLO.U28566   BRADLEY                  ROOSEVELT             290   07/26/2019   ACTIVE
26070   FLO.V34201   ZWALLY                   MATTHEW               290   07/26/2019   ACTIVE
26165   FLO.V38995   GAINES                   MICHAEL               290   07/26/2019   ACTIVE
26191   FLO.V40010   DEFEIS                   WILLIAM               290   07/26/2019   ACTIVE
27327   FLO.X20214   BELL                     TORRANCE              290   07/26/2019   ACTIVE
27461   FLO.X31721   DALPHOND                 RYLE                  290   07/26/2019   ACTIVE
27554   FLO.X38915   EDWARDS                  TIMOTHY               290   07/26/2019   ACTIVE
27880   FLO.X57589   WILLIAMS                 DEMARIO               290   07/26/2019   ACTIVE
27983   FLO.X61664   MORRIS                   TRELVIS               290   07/26/2019   ACTIVE
28033   FLO.X64515   GREEN                    NAEEM                 290   07/26/2019   ACTIVE
28059   FLO.X65535   MCLEOD                   NEWTON                290   07/26/2019   ACTIVE
28249   FLO.X73935   HILTIBRAN                MICHAEL               290   07/26/2019   ACTIVE
28301   FLO.X76287   LANIER                   RAVON                 290   07/26/2019   ACTIVE
28311   FLO.X76682   TOWNSEND                 SHAWN                 290   07/26/2019   ACTIVE
29272   FLO.Y40958   TAYLOR                   FREDERICK             290   07/26/2019   ACTIVE
  729   FLO.099401   WILLIAMS                 MILTON                291   07/26/2019   ACTIVE
 3612   FLO.188727   CALIX                    RICHARD               291   07/26/2019   ACTIVE
 4051   FLO.214117   RAGAN                    JAMES                 291   07/26/2019   ACTIVE
 4766   FLO.333374   LAVALLE                  MICHAEL               291   07/26/2019   ACTIVE
 6256   FLO.547884   DOBBINS                  LEON                  291   07/26/2019   ACTIVE
 6296   FLO.551083   RUCKER                   KINTE                 291   07/26/2019   ACTIVE
13357   FLO.H07351   EVETT                    RICHARD               291   07/26/2019   ACTIVE
14553   FLO.J03877   BONNER                   ALEJANDRO             291   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 145 of 230
21989   FLO.R45761   GLICK                    BRIAN                 291   07/26/2019   ACTIVE
23599   FLO.T31296   THOMAS                   CLODIS                291   07/26/2019   ACTIVE
23804   FLO.T44131   PINK                     WARREN                291   07/26/2019   ACTIVE
 2801   FLO.154533   TOBIE                    KAREN                 293            .   TEMP ABS
 7549   FLO.788419   VICKERS                  PAULONZIO             293   07/26/2019   ACTIVE
15747   FLO.J50870   EVANS                    DANIEL                293            .   TEMP ABS
  997   FLO.114353   SMOCK                    LOUIS                 294   07/26/2019   ACTIVE
  314   FLO.069632   YERO                     EFREN                 295            .   TEMP ABS
  520   FLO.086160   TAYLOR                   PERRY                 295   07/26/2019   ACTIVE
  528   FLO.087077   FILMORE                  DONALD                295   07/26/2019   ACTIVE
 1775   FLO.130727   PINKNEY                  ERIC                  295   07/26/2019   ACTIVE
 2572   FLO.148320   HOLSEY                   MICHAEL               295   07/26/2019   ACTIVE
 2616   FLO.148665   WELLER                   KYLE                  295   07/26/2019   ACTIVE
 3022   FLO.157312   DRINKS                   ANDRE                 295   07/26/2019   ACTIVE
 3248   FLO.166834   RIED                     WILLIAM               295   07/26/2019   ACTIVE
 3423   FLO.169756   AUREOLES                 JESUS                 295   07/26/2019   ACTIVE
 4115   FLO.223059   COPE                     CHARLES               295   07/26/2019   ACTIVE
 4145   FLO.233802   WHITE                    RONALD                295   07/26/2019   ACTIVE
 4343   FLO.274934   STUBBINS                 MALERIE               295   07/26/2019   ACTIVE
 4507   FLO.301276   GOODRICH                 JAMES                 295   07/26/2019   ACTIVE
 4520   FLO.302018   DANIELS                  CHUNACEY              295   07/26/2019   ACTIVE
 4708   FLO.316522   STARKEY                  MARTIN                295   07/26/2019   ACTIVE
 4862   FLO.349878   ZOMMER                   TODD                  295   07/26/2019   ACTIVE
 5318   FLO.425269   HOLMES                   CASEY                 295   07/26/2019   ACTIVE
 5651   FLO.467323   YOUNIS                   ROBERT                295   07/26/2019   ACTIVE
 5828   FLO.500055   DIX                      JULIUS                295   07/26/2019   ACTIVE
 5830   FLO.500471   GROOMS                   CARLTON               295   07/26/2019   ACTIVE
 6554   FLO.590714   HEIDRICK                 JOSEPH                295   07/26/2019   ACTIVE
 7384   FLO.767967   LITTLE                   DANA                  295   07/26/2019   ACTIVE
 7796   FLO.852203   TAYLOR                   DOUGLAS               295   07/26/2019   ACTIVE
 8159   FLO.954132   VEGA                     JUAN                  295   07/26/2019   ACTIVE
 9095   FLO.B05946   CURRIE                   JAMES                 295   07/26/2019   ACTIVE
10500   FLO.C02718   JONES                    ADAM                  295   07/26/2019   ACTIVE
12987   FLO.G11778   ODELL                    DAVID                 295   07/26/2019   ACTIVE
13709   FLO.H28709   CROWDER                  JAMES                 295   07/26/2019   ACTIVE
14528   FLO.J02461   NGUYEN                   CA                    295   07/26/2019   ACTIVE
14948   FLO.J25448   CORTES                   ABRAHAM               295   07/26/2019   ACTIVE
15417   FLO.J41592   HALL                     JOSI                  295   07/26/2019   ACTIVE
15447   FLO.J42332   SOUTHERN                 CHARLES               295   07/26/2019   ACTIVE
15491   FLO.J43329   ROBINSON                 PATRICK               295   07/26/2019   ACTIVE
15674   FLO.J48122   ROBINSON                 LESTER                295   07/26/2019   ACTIVE
15787   FLO.J52754   ORTIZ                    GEORGE                295   07/26/2019   ACTIVE
16132   FLO.K61002   ROTTINGHAUS              ANN                   295   07/26/2019   ACTIVE
16168   FLO.K62825   HAGOOD                   JOHNTHAN              295   07/26/2019   ACTIVE
16173   FLO.K63002   HARRIS                   JOHNNY                295   07/26/2019   ACTIVE
17629   FLO.L71816   YOUNG                    RUFUS                 295   07/26/2019   ACTIVE
17717   FLO.L77256   MILLINER                 ANTHONY               295   07/26/2019   ACTIVE
18460   FLO.M30711   FRAZIER                  JOVANTA               295   07/26/2019   ACTIVE
19036   FLO.M67533   RODRIGUEZ                JOHNNY                295   07/26/2019   ACTIVE
19295   FLO.N00534   THOMPSON                 BRIAN                 295   07/26/2019   ACTIVE
20061   FLO.P10705   REDMON                   KENNETH               295   07/26/2019   ACTIVE
22472   FLO.R77578   COOK                     BRIAN                 295   07/26/2019   ACTIVE
22496   FLO.R80873   TRAMELL                  JONATHAN              295   07/26/2019   ACTIVE
22552   FLO.S00113   CRUZ                     JESSIE                295   07/26/2019   ACTIVE
22606   FLO.S05666   KRALOVETZ                JASON                 295   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 146 of 230
23074   FLO.S32764   WADE                    RONALD                295   07/26/2019   ACTIVE
23505   FLO.T25369   FLORES                  JASON                 295   07/26/2019   ACTIVE
23546   FLO.T28354   HEATER                  BRYAN                 295   07/26/2019   ACTIVE
24089   FLO.T62459   BALDERAS                PASCACIO              295   07/26/2019   ACTIVE
24204   FLO.T69086   DELACRUZ                ELVIDO                295   07/26/2019   ACTIVE
25381   FLO.U47469   DAVIS                   NICHOLE               295   07/26/2019   ACTIVE
25599   FLO.V08485   WILLIAMS                VASHAUN               295   07/26/2019   ACTIVE
25658   FLO.V12256   MACALUSO                PHILIP                295   07/26/2019   ACTIVE
25738   FLO.V16971   MCKEOWN                 STEPHANIE             295   07/26/2019   ACTIVE
26061   FLO.V33631   KOZLOV                  KIMBERLY              295   07/26/2019   ACTIVE
26897   FLO.W38971   PIERRE                  WILSON                295   07/26/2019   ACTIVE
27087   FLO.W51547   CHARLES                 PAUL                  295   07/26/2019   ACTIVE
28524   FLO.X86683   EXILASSE                WILFRED               295            .   TEMP ABS
 5045   FLO.374769   PETERSON                JEFFREY               296   07/26/2019   ACTIVE
 5617   FLO.463478   BOYD                    DARIUS                296   07/26/2019   ACTIVE
 7669   FLO.811412   CREWS                   BOBBY                 296   07/26/2019   ACTIVE
 8246   FLO.966528   JONES                   DWAYNE                296   07/26/2019   ACTIVE
14700   FLO.J11767   WARLICK                 ROBERT                296   07/26/2019   ACTIVE
15206   FLO.J36229   WOLLITZ                 JAMES                 296   07/26/2019   ACTIVE
21633   FLO.R19880   COTHRON                 TIMOTHY               296   07/26/2019   ACTIVE
27621   FLO.X43288   OLIVER                  TORIS                 296   07/26/2019   ACTIVE
  866   FLO.108666   CAREN                   WILLIAM               297   07/26/2019   ACTIVE
11460   FLO.C10741   LUCIANO                 ANDRE                 297            .   TEMP ABS
14972   FLO.J26456   HIPPEN                  DOUGLAS               297   07/26/2019   ACTIVE
15037   FLO.J29642   BEVEL                   THOMAS                297   07/26/2019   ACTIVE
21845   FLO.R35642   FLORES                  JOSE                  297   07/26/2019   ACTIVE
25027   FLO.U30887   PRIMAVERA               PAUL                  297   07/26/2019   ACTIVE
 9061   FLO.B05642   ORTIZ                   PEDRO                 298   07/26/2019   ACTIVE
 9265   FLO.B07690   KOVANES                 CHRISTOPHER           299   07/26/2019   ACTIVE
12763   FLO.E51000   MOOMAW                  THOMAS                299   07/26/2019   ACTIVE
22710   FLO.S13400   COOK                    MARK                  299   07/26/2019   ACTIVE
24157   FLO.T66327   MCGALL                  BRENDAN               299   07/26/2019   ACTIVE
   31   FLO.025011   DALY                    MICHAEL               300   07/26/2019   ACTIVE
   68   FLO.032960   BLACKWELL               THOMAS                300   07/26/2019   ACTIVE
  405   FLO.077081   BIR                     MARK                  300   07/26/2019   ACTIVE
 1164   FLO.119842   PHILLIPS                DONNIE                300   07/26/2019   ACTIVE
 1278   FLO.123120   SINCLAIR                KEVIN                 300   07/26/2019   ACTIVE
 1589   FLO.128762   CAMPOS-REYES            JORGE                 300   07/26/2019   ACTIVE
 1749   FLO.130508   LARUE                   DEVAN                 300   07/26/2019   ACTIVE
 1758   FLO.130561   BURROWS                 JESSY                 300   07/26/2019   ACTIVE
 1985   FLO.132862   DEVINEY                 RANDALL               300   07/26/2019   ACTIVE
 2515   FLO.143650   THURBER                 JOHN                  300   07/26/2019   ACTIVE
 2613   FLO.148626   DECKER                  COLE                  300   07/26/2019   ACTIVE
 2617   FLO.148671   JORDAN                  TERRELL               300   07/26/2019   ACTIVE
 2787   FLO.154237   KENNEDY                 DIXIE                 300   07/26/2019   ACTIVE
 3314   FLO.168015   FULLER                  JASON                 300   07/26/2019   ACTIVE
 3794   FLO.195933   PAGE                    GLADSTONE             300   07/26/2019   ACTIVE
 3815   FLO.196509   HERRERA                 SAMIR                 300   07/26/2019   ACTIVE
 4456   FLO.295948   BYRD                    MICHAEL               300   07/26/2019   ACTIVE
 4569   FLO.306050   BRANCACCIO              VICTOR                300   07/26/2019   ACTIVE
 4618   FLO.309184   JONES                   JOHNNY                300   07/26/2019   ACTIVE
 4698   FLO.315871   STURGIS                 WILLIE                300   07/26/2019   ACTIVE
 4724   FLO.319515   RICKERSON               KENNETH               300   07/26/2019   ACTIVE
 5006   FLO.371450   LAUGHLIN                JASON                 300   07/26/2019   ACTIVE
 5212   FLO.402745   GILLIS                  RANIER                300   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 147 of 230
 5783   FLO.490420   SELLERS                  DAVID                 300   07/26/2019   ACTIVE
 6029   FLO.525341   LOPEZ                    JOSE                  300   07/26/2019   ACTIVE
 6458   FLO.572292   IRVING                   ERIC                  300   07/26/2019   ACTIVE
 7919   FLO.894391   KAUFMAN                  DEREK                 300   07/26/2019   ACTIVE
 8040   FLO.915407   GRIFFIN                  CALVIN                300   07/26/2019   ACTIVE
 8119   FLO.944050   SYLVIA                   JOHN                  300   07/26/2019   ACTIVE
 8800   FLO.B01333   LEVY                     ASTOR                 300   07/26/2019   ACTIVE
 8830   FLO.B02123   SANTOYO                  HUBERT                300   07/26/2019   ACTIVE
 8848   FLO.B02536   LUNGER                   JOHN                  300   07/26/2019   ACTIVE
 9155   FLO.B06610   CLAYTON                  PHILLIP               300   07/26/2019   ACTIVE
 9159   FLO.B06640   MILOTTE                  BRENNEN               300   07/26/2019   ACTIVE
 9465   FLO.B09320   VERMILUS                 JIM                   300   07/26/2019   ACTIVE
 9798   FLO.B11675   DEVEAUX                  ANTONE                300   07/26/2019   ACTIVE
10379   FLO.C01421   MARTIN                   MALCOLM               300   07/26/2019   ACTIVE
11010   FLO.C06869   PEARSON                  SHANE                 300   07/26/2019   ACTIVE
11421   FLO.C10369   RODRIGUEZ                NELSON                300   07/26/2019   ACTIVE
11768   FLO.D36150   GORDON                   CELESE                300   07/26/2019   ACTIVE
11806   FLO.D39764   GARDNER                  JIMMIE                300   07/26/2019   ACTIVE
12448   FLO.E33148   ROTHERY                  LARISSA               300   07/26/2019   ACTIVE
12578   FLO.E40724   GRAY                     SHAWNA                300   07/26/2019   ACTIVE
12652   FLO.E44306   PENCE                    NATALIE               300   07/26/2019   ACTIVE
12810   FLO.E56468   HALL                     CORY                  300   07/26/2019   ACTIVE
13116   FLO.G17885   POOLE                    CAMERON               300   07/26/2019   ACTIVE
13538   FLO.H17991   LAWSON                   JOHN                  300   07/26/2019   ACTIVE
13581   FLO.H20824   GUNSBY                   LATOYA                300   07/26/2019   ACTIVE
13953   FLO.H38983   JARAMILLO                OMAR                  300   07/26/2019   ACTIVE
15378   FLO.J40721   EWING                    MARCUS                300   07/26/2019   ACTIVE
16463   FLO.K77457   SANTIBANEZ-JAIMES        FIDEL                 300   07/26/2019   ACTIVE
16466   FLO.K77546   HILER                    DAVID                 300   07/26/2019   ACTIVE
17132   FLO.L38570   JOHNSON                  ALBERT                300   07/26/2019   ACTIVE
17275   FLO.L48712   THOMAS                   STEVEN                300   07/26/2019   ACTIVE
17438   FLO.L58951   KELLY                    RANDY                 300   07/26/2019   ACTIVE
17546   FLO.L65867   SHAW                     TRAVIS                300   07/26/2019   ACTIVE
18532   FLO.M35948   PATTERSON                JACOB                 300   07/26/2019   ACTIVE
18910   FLO.M59616   RODRIGUEZ                CHRISTOPHER           300   07/26/2019   ACTIVE
19159   FLO.M77772   GONZALEZ                 YOANKY                300   07/26/2019   ACTIVE
20112   FLO.P15047   SWINDALL                 ANGELIA               300   07/26/2019   ACTIVE
20249   FLO.P26223   MCDONALD                 ANDREW                300   07/26/2019   ACTIVE
20641   FLO.P45009   CANNON                   CURTIS                300   07/26/2019   ACTIVE
20712   FLO.P47791   DOUGLAS                  MARCUS                300   07/26/2019   ACTIVE
21051   FLO.Q12978   HORNE                    ERIC                  300   07/26/2019   ACTIVE
21157   FLO.Q19178   BROWN                    JARED                 300   07/26/2019   ACTIVE
21569   FLO.R15127   COSTELLO                 GEORGE                300   07/26/2019   ACTIVE
22053   FLO.R49657   HUMPHREY                 BRIAN                 300   07/26/2019   ACTIVE
22093   FLO.R51991   LIVINGSTON               KRISTA                300   07/26/2019   ACTIVE
22304   FLO.R65416   MURATOVIC                ALMEDIN               300   07/26/2019   ACTIVE
22359   FLO.R68136   WALKER                   JOHN                  300   07/26/2019   ACTIVE
23227   FLO.T05683   FUENTES                  JEREMY                300   07/26/2019   ACTIVE
23254   FLO.T08041   BAILEY                   ANTHONY               300   07/26/2019   ACTIVE
23705   FLO.T37131   BANASKY                  THOMAS                300   07/26/2019   ACTIVE
23969   FLO.T54345   CARTER                   BRIAN                 300   07/26/2019   ACTIVE
24001   FLO.T56199   HANNA                    TERELL                300   07/26/2019   ACTIVE
24028   FLO.T58416   HOMESLEY                 JONATHAN              300   07/26/2019   ACTIVE
24188   FLO.T68259   HARKENREADER             CODY                  300   07/26/2019   ACTIVE
24548   FLO.T89538   CARVAJAL                 JENNIFER              300   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 148 of 230
25040   FLO.U31429   PATRICK                 JEREMIAH              300   07/26/2019   ACTIVE
25549   FLO.V05463   WARD                    TYRONE                300   07/26/2019   ACTIVE
25616   FLO.V09586   ROBINSON                JAMAL                 300   07/26/2019   ACTIVE
25782   FLO.V19818   SLAGTER                 KEVIN                 300   07/26/2019   ACTIVE
25857   FLO.V24400   SCOTT                   FREDDIE               300   07/26/2019   ACTIVE
25974   FLO.V29879   BARDWELL                STEPHEN               300   07/26/2019   ACTIVE
26538   FLO.W15647   PRIDE                   REGINALD              300   07/26/2019   ACTIVE
26739   FLO.W29523   CHAVERS                 FREDDIE               300   07/26/2019   ACTIVE
26876   FLO.W37505   DAVID                   REYNALDO              300   07/26/2019   ACTIVE
27043   FLO.W46168   JEANLOUIS               WATSON                300   07/26/2019   ACTIVE
27380   FLO.X25172   HOFFMAN                 TK                    300   07/26/2019   ACTIVE
27447   FLO.X30499   DAVIS                   JAMMIE                300   07/26/2019   ACTIVE
27464   FLO.X31821   JONES                   VANTESE               300   07/26/2019   ACTIVE
27908   FLO.X58387   JANES                   TIMOTHY               300   07/26/2019   ACTIVE
28342   FLO.X77826   AROCHO                  LUIS                  300   07/26/2019   ACTIVE
28489   FLO.X83995   SANDHAUS                CRAIG                 300   07/26/2019   ACTIVE
29153   FLO.Y35787   MOORE                   WESLEY                300   07/26/2019   ACTIVE
29308   FLO.Y42355   PROFETTO                THOMAS                300   07/26/2019   ACTIVE
  699   FLO.097818   BROWN                   KENNETH               301   07/26/2019   ACTIVE
 2891   FLO.155919   COOK                    ADA                   301   07/26/2019   ACTIVE
 3280   FLO.167372   ROCK                    DANIEL                301   07/26/2019   ACTIVE
 3767   FLO.194782   COLLINS                 GEORGE                301   07/26/2019   ACTIVE
 6644   FLO.615506   DEBRANGO                LAWRENCE              301   07/26/2019   ACTIVE
 8263   FLO.968122   BOWERSOCK               MICHAEL               301   07/26/2019   ACTIVE
 8762   FLO.B00539   MARRERO                 JOSE                  301   07/26/2019   ACTIVE
18126   FLO.M05248   BIGIO                   RICARDO               301   07/26/2019   ACTIVE
23363   FLO.T16374   RAMIREZ                 JESSIE                301   07/26/2019   ACTIVE
27757   FLO.X50727   PARKS                   ANDRE                 301   07/26/2019   ACTIVE
19328   FLO.N02519   NOACK                   MARVIN                302            .   TEMP ABS
22671   FLO.S10498   HENDERSON               RICHARD               302   07/26/2019   ACTIVE
22980   FLO.S28532   STEPHEN-VICENS          JORY                  302   07/26/2019   ACTIVE
24447   FLO.T80184   DICKEY                  LAWRENCE              302   07/26/2019   ACTIVE
21282   FLO.Q25416   HARRELL                 TERRANCE              303   07/26/2019   ACTIVE
25986   FLO.V30340   BELLEFEUILLE            DAVID                 304   07/26/2019   ACTIVE
26078   FLO.V34460   SELMAN                  ERIKA                 304   07/26/2019   ACTIVE
   99   FLO.038574   JOHNSON                 PATRICK               305   07/26/2019   ACTIVE
  458   FLO.081480   WHITE                   LINDON                305   07/26/2019   ACTIVE
  622   FLO.093634   BRYANT                  LARRY                 305   07/26/2019   ACTIVE
 1461   FLO.126542   HUGHES                  ROGER                 305   07/26/2019   ACTIVE
 3286   FLO.167503   NEWSOME                 ERIC                  305   07/26/2019   ACTIVE
 3853   FLO.197337   MANGUM                  TRONNEAL              305   07/26/2019   ACTIVE
 4208   FLO.253595   BROWN                   CHRISTOPHER           305   07/26/2019   ACTIVE
 4281   FLO.266781   KING                    JOHN                  305   07/26/2019   ACTIVE
 4416   FLO.291140   MURRAY                  GERALD                305   07/26/2019   ACTIVE
 4526   FLO.302624   PERRY                   JOSH                  305   07/26/2019   ACTIVE
 4677   FLO.314364   GRINER                  CHARLESTON            305   07/26/2019   ACTIVE
 4803   FLO.343082   STATEN                  ANTHONY               305   07/26/2019   ACTIVE
 4807   FLO.344031   HALL                    NEMEA                 305   07/26/2019   ACTIVE
 5364   FLO.433886   SUTTON                  JEFFREY               305   07/26/2019   ACTIVE
 5531   FLO.454465   ODOM                    ARNICIOUS             305   07/26/2019   ACTIVE
 5949   FLO.518495   WHITE                   JAMES                 305   07/26/2019   ACTIVE
 6140   FLO.536090   BELL                    PATRICK               305   07/26/2019   ACTIVE
 6322   FLO.553248   KRAUSE                  DAVID                 305   07/26/2019   ACTIVE
 6341   FLO.555018   NIXON                   TREMELLE              305   07/26/2019   ACTIVE
 7182   FLO.725254   FARINA                  JEFFREY               305   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 149 of 230
 7373   FLO.767097   HERNANDEZ               STEPHEN               305   07/26/2019   ACTIVE
 7568   FLO.791358   HAWKINS                 FREDDIE               305   07/26/2019   ACTIVE
 7757   FLO.830710   PRESLEY                 SHIRLEY               305   07/26/2019   ACTIVE
 8055   FLO.920720   WRIGHT                  CHRISTOPHER           305   07/26/2019   ACTIVE
 8314   FLO.973735   DILLINGHAM              ERIC                  305   07/26/2019   ACTIVE
 9367   FLO.B08549   COLON                   JASON                 305   07/26/2019   ACTIVE
 9700   FLO.B10987   ULLOA                   FERNANDO              305   07/26/2019   ACTIVE
10756   FLO.C05068   ALVAREZ                 XAVIER                305   07/26/2019   ACTIVE
11140   FLO.C07817   JOY                     CHRISTIAN             305   07/26/2019   ACTIVE
11553   FLO.D01591   ANDUJAR                 OMAR                  305   07/26/2019   ACTIVE
11563   FLO.D02701   PERCOSKI                ROBERT                305   07/26/2019   ACTIVE
11835   FLO.D43141   JAMES                   JOSHUA                305   07/26/2019   ACTIVE
11857   FLO.D46506   BROWN                   KENDRA                305   07/26/2019   ACTIVE
13290   FLO.H01512   SAUM                    DUSTIN                305   07/26/2019   ACTIVE
13355   FLO.H07313   BUTLER                  BOBBY                 305   07/26/2019   ACTIVE
14317   FLO.I09926   COMBS                   SHERMAN               305   07/26/2019   ACTIVE
14712   FLO.J12302   GRAHAM                  DERRICK               305   07/26/2019   ACTIVE
14778   FLO.J15968   DANTZLER                JOHN                  305   07/26/2019   ACTIVE
14867   FLO.J21120   OBRYANT                 ANTONIO               305   07/26/2019   ACTIVE
15369   FLO.J40512   PHILLIPS                TERRANCE              305   07/26/2019   ACTIVE
15446   FLO.J42327   MALONE                  ERIC                  305   07/26/2019   ACTIVE
15730   FLO.J50195   MENDEZ                  FRANCISCO             305   07/26/2019   ACTIVE
15905   FLO.K01596   HILLMAN                 THOMAS                305   07/26/2019   ACTIVE
16039   FLO.K53928   RICHARDS                DERRICK               305   07/26/2019   ACTIVE
17077   FLO.L34395   OSCEOLA                 JASON                 305            .   TEMP ABS
17660   FLO.L73071   BARRENECHE              RICHARD               305   07/26/2019   ACTIVE
17736   FLO.L78624   DAUGHERTY               THOMAS                305   07/26/2019   ACTIVE
18096   FLO.M03128   CALLOWAY                TAVARES               305            .   TEMP ABS
19298   FLO.N00676   LOONEY                  JASON                 305   07/26/2019   ACTIVE
19770   FLO.N24648   ANDRE                   MONIQUE               305   07/26/2019   ACTIVE
19994   FLO.P05204   VASS                    JOSHUA                305   07/26/2019   ACTIVE
19996   FLO.P05281   VANDERHALL              TREVOIR               305   07/26/2019   ACTIVE
20749   FLO.P49431   CALLAND                 DAVID                 305   07/26/2019   ACTIVE
21128   FLO.Q17454   TARVER                  CHARLES               305   07/26/2019   ACTIVE
21188   FLO.Q20979   ARCURI                  JODY                  305   07/26/2019   ACTIVE
21601   FLO.R17753   FREDERICK               JOHN                  305   07/26/2019   ACTIVE
21745   FLO.R28615   BURCH                   WILLIAM               305   07/26/2019   ACTIVE
21866   FLO.R37056   WALLACE                 ERNEST                305   07/26/2019   ACTIVE
21993   FLO.R46088   PALAZZOLO               ANTHONY               305   07/26/2019   ACTIVE
22083   FLO.R51290   MURPHY                  THOMAS                305   07/26/2019   ACTIVE
22394   FLO.R70879   HARRIS                  GLEN                  305   07/26/2019   ACTIVE
22426   FLO.R73603   PARKER                  MICHAEL               305   07/26/2019   ACTIVE
22624   FLO.S06808   MAIZE                   DOMINIC               305   07/26/2019   ACTIVE
23067   FLO.S32541   BOMBARDIER              CHRISTIAN             305   07/26/2019   ACTIVE
24124   FLO.T64141   SMITH                   RASHAD                305   07/26/2019   ACTIVE
24250   FLO.T71247   RIEMANN                 CHERYL                305   07/26/2019   ACTIVE
24362   FLO.T76593   CAVERO                  JULIUS                305   07/26/2019   ACTIVE
24505   FLO.T84303   RIVERA                  LENOY                 305   07/26/2019   ACTIVE
25305   FLO.U43956   PAGAN                   GABRIEL               305   07/26/2019   ACTIVE
25606   FLO.V08764   NEWKIRK                 RICHARD               305   07/26/2019   ACTIVE
25695   FLO.V14060   KING                    JOSEPH                305   07/26/2019   ACTIVE
26908   FLO.W39476   NEIL                    STEVEN                305   07/26/2019   ACTIVE
26945   FLO.W40873   BOOTH                   CARL                  305   07/26/2019   ACTIVE
27333   FLO.X20938   GARCIA                  RADEL                 305   07/26/2019   ACTIVE
27751   FLO.X50203   NATARENO                JOSHUA                305   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 150 of 230
28708   FLO.Y07523   LITTS                   PETER                 305   07/26/2019   ACTIVE
29311   FLO.Y42498   HERNANDEZ               GERARDO               305   07/26/2019   ACTIVE
29343   FLO.Y43937   TORRES                  JEFFREY               305   07/26/2019   ACTIVE
  643   FLO.094528   HOLLINS                 WILBERT               306   07/26/2019   ACTIVE
 1656   FLO.129549   WASHINGTON              DARRELL               306   07/26/2019   ACTIVE
 5528   FLO.454349   GREEN                   DERON                 306   07/26/2019   ACTIVE
10619   FLO.C03862   RIVERA                  NORBERTO              306   07/26/2019   ACTIVE
14563   FLO.J04504   LANG                    CEDRIC                306   07/26/2019   ACTIVE
22480   FLO.R79148   LAM                     NHUT                  306   07/26/2019   ACTIVE
 5608   FLO.462401   RYLAND                  WATY                  307   07/26/2019   ACTIVE
26599   FLO.W19672   VELASQUEZ               MANOLO                307   07/26/2019   ACTIVE
 8965   FLO.B04455   CARRANZA                JESSIE                308   07/26/2019   ACTIVE
11648   FLO.D15939   SAINATA                 THOMAS                308   07/26/2019   ACTIVE
26843   FLO.W35801   SMITH                   ANTWON                308   07/26/2019   ACTIVE
 6949   FLO.682283   DURAL                   FRED                  309   07/26/2019   ACTIVE
 7402   FLO.770058   BESARABA                JOSEPH                309   07/26/2019   ACTIVE
10512   FLO.C02836   MOANING                 ALVIN                 309   07/26/2019   ACTIVE
19004   FLO.M65386   HERNANDEZ               MICHAEL               309   07/26/2019   ACTIVE
21789   FLO.R31547   MCCOY                   TIMOTHY               309   07/26/2019   ACTIVE
  125   FLO.043080   MCMAHON                 RAYMOND               310   07/26/2019   ACTIVE
  131   FLO.044153   OLSEN                   ROBERT                310   07/26/2019   ACTIVE
  198   FLO.054306   DAVIS                   CARL                  310   07/26/2019   ACTIVE
  324   FLO.070749   PRIVETTE                ROBERT                310   07/26/2019   ACTIVE
 1207   FLO.121449   JOHNSON                 EARL                  310   07/26/2019   ACTIVE
 1211   FLO.121572   SMITH                   DEREK                 310   07/26/2019   ACTIVE
 1329   FLO.124309   DEVEAUX                 SAMUEL                310   07/26/2019   ACTIVE
 1400   FLO.125433   MILLER                  LOQUAN                310   07/26/2019   ACTIVE
 1563   FLO.128334   DAVIS                   SEAN                  310   07/26/2019   ACTIVE
 1638   FLO.129366   SHELTON                 BRANDON               310   07/26/2019   ACTIVE
 1700   FLO.130102   MOORE                   JAMES                 310   07/26/2019   ACTIVE
 1770   FLO.130659   SUMMERLIN               WILLIAM               310   07/26/2019   ACTIVE
 2350   FLO.136112   WILLIAMS                CURTIS                310   07/26/2019   ACTIVE
 2457   FLO.140133   ALLEN                   CHARLES               310   07/26/2019   ACTIVE
 2553   FLO.146673   BOWERS                  DEXTER                310   07/26/2019   ACTIVE
 3321   FLO.168168   LAMACCHIA               RANDALL               310   07/26/2019   ACTIVE
 3530   FLO.184579   GLOVER                  BRUCE                 310   07/26/2019   ACTIVE
 3553   FLO.185548   HERNANDEZ               MARCO                 310   07/26/2019   ACTIVE
 3665   FLO.191445   HERNANDEZ               FRANK                 310   07/26/2019   ACTIVE
 3685   FLO.192282   FILGUIERAS              ALEJANDRO             310   07/26/2019   ACTIVE
 3819   FLO.196615   FLANIGAN                BRIAN                 310   07/26/2019   ACTIVE
 3942   FLO.199403   POLLARD                 JOSEPH                310   07/26/2019   ACTIVE
 4009   FLO.206938   BUSH                    RONALD                310   07/26/2019   ACTIVE
 4224   FLO.257752   HAYES                   DAVAELYN              310   07/26/2019   ACTIVE
 4282   FLO.266917   JENNINGS                MICHAEL               310   07/26/2019   ACTIVE
 4686   FLO.314748   MOBLEY                  TONY                  310   07/26/2019   ACTIVE
 4793   FLO.341269   HOWARD                  ANTOINE               310   07/26/2019   ACTIVE
 4851   FLO.348712   PINTO                   PEDRO                 310   07/26/2019   ACTIVE
 5098   FLO.379909   FITZGERALD              ROBERT                310   07/26/2019   ACTIVE
 5142   FLO.388603   WALKER                  JAMOUS                310   07/26/2019   ACTIVE
 5599   FLO.461325   GILBERT                 DERRICK               310   07/26/2019   ACTIVE
 5896   FLO.511533   HICKS                   TIMOTHY               310   07/26/2019   ACTIVE
 6194   FLO.541308   WOODS                   JOHN                  310   07/26/2019   ACTIVE
 6425   FLO.567542   AKINS                   AUNDRA                310   07/26/2019   ACTIVE
 6591   FLO.602008   ARNOLD                  DENNIS                310   07/26/2019   ACTIVE
 6595   FLO.602787   THIBAULT                ROBERT                310   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 151 of 230
 6638   FLO.615058   SMITH                   SCOTT                 310   07/26/2019   ACTIVE
 6736   FLO.629742   MCDAVID                 CHARLES               310   07/26/2019   ACTIVE
 7151   FLO.721187   CUSTARD                 JASON                 310   07/26/2019   ACTIVE
 7152   FLO.721220   RENYE                   DONALD                310   07/26/2019   ACTIVE
 7559   FLO.789708   RUSSELL                 KATHRYN               310   07/26/2019   ACTIVE
 7716   FLO.817749   FORD                    LASCELLES             310   07/26/2019   ACTIVE
 7731   FLO.819131   LEWIS                   LACY                  310   07/26/2019   ACTIVE
 8768   FLO.B00654   GIVENS                  SHAWN                 310   07/26/2019   ACTIVE
 9039   FLO.B05367   GUIRAND                 BIRMENGHAM            310   07/26/2019   ACTIVE
10318   FLO.C00756   JACKSON                 NATHANIEL             310   07/26/2019   ACTIVE
10502   FLO.C02745   SAMPLE                  RAYMOND               310   07/26/2019   ACTIVE
10552   FLO.C03277   ANDERSON                ISAAC                 310   07/26/2019   ACTIVE
11701   FLO.D25373   OSORIO                  MOISES                310   07/26/2019   ACTIVE
11727   FLO.D31045   ANZALONE                THOMAS                310   07/26/2019   ACTIVE
12806   FLO.E55793   THOMAS                  DYLAN                 310   07/26/2019   ACTIVE
13373   FLO.H07976   HAIMOWITZ               RONALD                310   07/26/2019   ACTIVE
13464   FLO.H13991   SMITH                   GARY                  310   07/26/2019   ACTIVE
14493   FLO.I52557   BAILEY                  OMAR                  310   07/26/2019   ACTIVE
14785   FLO.J16640   GRIFFIN                 ANGELO                310   07/26/2019   ACTIVE
15363   FLO.J40263   EDWARD                  DEON                  310   07/26/2019   ACTIVE
16178   FLO.K63333   HOLTHAUS                CHRISTOPHER           310   07/26/2019   ACTIVE
16188   FLO.K64329   MCNAMEE                 PAUL                  310   07/26/2019   ACTIVE
16635   FLO.K84323   LEWIS                   KIRK                  310   07/26/2019   ACTIVE
16744   FLO.K90349   MOOK                    TYLER                 310   07/26/2019   ACTIVE
17297   FLO.L50156   MURRAY                  TARA                  310   07/26/2019   ACTIVE
18116   FLO.M04501   MEDINA                  JOSE                  310   07/26/2019   ACTIVE
19296   FLO.N00539   JAY                     MALCOM                310   07/26/2019   ACTIVE
20232   FLO.P24974   LAMARCHE                GREGORY               310   07/26/2019   ACTIVE
20401   FLO.P34921   TOWNSEND                TIMOTHY               310   07/26/2019   ACTIVE
20574   FLO.P41950   ARTHUR                  JOHN                  310   07/26/2019   ACTIVE
20758   FLO.P50034   GLASS                   JONATHAN              310   07/26/2019   ACTIVE
21129   FLO.Q17706   MCDONALD                BENJAMIN              310   07/26/2019   ACTIVE
21704   FLO.R24897   IBRAHIM                 ABDUL                 310   07/26/2019   ACTIVE
21759   FLO.R29501   RIOS                    ALEXANDER             310   07/26/2019   ACTIVE
22138   FLO.R54227   CEJAS                   RUSSELL               310   07/26/2019   ACTIVE
22540   FLO.R87367   LAPOINTE                MARK                  310   07/26/2019   ACTIVE
22920   FLO.S26011   SOTO                    JERRY                 310   07/26/2019   ACTIVE
22948   FLO.S26942   CHIAPPELLONI            GREGORY               310   07/26/2019   ACTIVE
23215   FLO.T04648   MILLER                  DANIEL                310   07/26/2019   ACTIVE
23966   FLO.T54128   ESPINOZA                JOSE                  310   07/26/2019   ACTIVE
24246   FLO.T70893   SCURRY                  EUGENE                310   07/26/2019   ACTIVE
24980   FLO.U27608   WELLS                   JUSTIN                310   07/26/2019   ACTIVE
25196   FLO.U39189   DARNELL                 CHARLES               310   07/26/2019   ACTIVE
25825   FLO.V22726   DAVIS                   JOHN                  310   07/26/2019   ACTIVE
26779   FLO.W32252   COSTA                   TERESA                310   07/26/2019   ACTIVE
27432   FLO.X29217   ANTHONY                 TERRANCE              310   07/26/2019   ACTIVE
27572   FLO.X40387   MANN                    EDWIN                 310   07/26/2019   ACTIVE
28128   FLO.X68388   REGISTER                JON                   310   07/26/2019   ACTIVE
29317   FLO.Y42844   COLLIBEE                JUSTIN                310   07/26/2019   ACTIVE
29342   FLO.Y43892   ROBERTS                 AMBER                 310   07/26/2019   ACTIVE
 1301   FLO.123763   GONZALEZ                RICARDO               311   07/26/2019   ACTIVE
12533   FLO.E38009   BROWN                   JAMMIE                311   07/26/2019   ACTIVE
23376   FLO.T17275   DAVIS                   CHRISTOPHER           311   07/26/2019   ACTIVE
23458   FLO.T22379   VANN                    ARREN                 311   07/26/2019   ACTIVE
 3173   FLO.165490   SIMS                    MICHAEL               312   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 152 of 230
 7081   FLO.710489   CORNO                    VINCENT               312   07/26/2019   ACTIVE
11380   FLO.C09938   DOUCETTE                 CHRISTOPHER           312   07/26/2019   ACTIVE
 5654   FLO.467839   STRICKLAND               GEORGE                313   07/26/2019   ACTIVE
23322   FLO.T12820   SMITH                    DOUGLAS               313   07/26/2019   ACTIVE
27703   FLO.X47914   LEWIN                    MAURICE               313   07/26/2019   ACTIVE
  119   FLO.042163   RANDOLPH                 TOMMY                 315   07/26/2019   ACTIVE
  206   FLO.055448   JOHNSON                  WESLEY                315   07/26/2019   ACTIVE
  805   FLO.104673   SPOONER                  JOHN                  315   07/26/2019   ACTIVE
  957   FLO.112728   BLACKMON                 GREGORY               315   07/26/2019   ACTIVE
 1088   FLO.117054   GRESH                    GEORGE                315   07/26/2019   ACTIVE
 2043   FLO.133428   DUBOSE                   RASHEEM               315   07/26/2019   ACTIVE
 2330   FLO.135862   FORDE                    RYAN                  315   07/26/2019   ACTIVE
 2443   FLO.139775   PALMORE                  FRANK                 315   07/26/2019   ACTIVE
 2545   FLO.146238   HOJNOSKI                 PHILLIP               315   07/26/2019   ACTIVE
 2955   FLO.156489   SCHENECKER               JULIE                 315   07/26/2019   ACTIVE
 3355   FLO.168713   STRANGE                  JERRY                 315   07/26/2019   ACTIVE
 4030   FLO.211631   HARRIS                   CLAUDE                315   07/26/2019   ACTIVE
 4897   FLO.358381   THORNTON                 FRANK                 315   07/26/2019   ACTIVE
 5983   FLO.521955   ROSS                     ANTHONY               315   07/26/2019   ACTIVE
 6221   FLO.544466   WILSON                   WILLIAM               315   07/26/2019   ACTIVE
 6534   FLO.585014   BROWN                    RICHARD               315   07/26/2019   ACTIVE
 7459   FLO.776256   HILLERY                  TERRANCE              315   07/26/2019   ACTIVE
 8265   FLO.968647   PIZANA                   KENNETH               315   07/26/2019   ACTIVE
 8466   FLO.992677   INMON                    MARLON                315   07/26/2019   ACTIVE
 8479   FLO.994767   GARNER                   STEVIE                315   07/26/2019   ACTIVE
 8666   FLO.A51229   MOULTRIE                 CHARLES               315   07/26/2019   ACTIVE
 8871   FLO.B02943   SMITH                    CHARLES               315   07/26/2019   ACTIVE
 9241   FLO.B07417   ILLAIT                   WAJNICK               315   07/26/2019   ACTIVE
 9378   FLO.B08685   GONZALEZ                 ODALIZ                315   07/26/2019   ACTIVE
12416   FLO.E31726   RICHARDS                 SORIYA                315   07/26/2019   ACTIVE
14458   FLO.I45396   STER                     MICHAEL               315   07/26/2019   ACTIVE
14738   FLO.J13780   NORTHRUP                 ISHMIR                315   07/26/2019   ACTIVE
15098   FLO.J32134   SANCHEZ                  ERIC                  315   07/26/2019   ACTIVE
16506   FLO.K79073   ALLEGRA                  ERYN                  315   07/26/2019   ACTIVE
17430   FLO.L58426   BARLITT                  RICHARD               315   07/26/2019   ACTIVE
18849   FLO.M55823   SMITH                    DAVAL                 315   07/26/2019   ACTIVE
18901   FLO.M59044   KELLY                    DAMIAN                315   07/26/2019   ACTIVE
19129   FLO.M75342   ELIAS                    SAMUEL                315   07/26/2019   ACTIVE
21739   FLO.R28222   AKINE                    CORNELIUS             315   07/26/2019   ACTIVE
22468   FLO.R77110   THOMPSON                 DANIEL                315   07/26/2019   ACTIVE
22815   FLO.S20272   BASKIN                   REGINALD              315   07/26/2019   ACTIVE
23761   FLO.T40522   SALTER                   CEDRICK               315   07/26/2019   ACTIVE
23965   FLO.T54123   BOYD                     JEREMY                315   07/26/2019   ACTIVE
24739   FLO.U12618   GOODSON                  BRENT                 315   07/26/2019   ACTIVE
24831   FLO.U18333   REINHARDT                MARK                  315   07/26/2019   ACTIVE
25237   FLO.U41192   ESTRADA                  JEFFREY               315   07/26/2019   ACTIVE
25454   FLO.U52264   RUCKMAN                  ANDREJS               315   07/26/2019   ACTIVE
25939   FLO.V28224   ATKINSON                 JOHNNY                315   07/26/2019   ACTIVE
26178   FLO.V39364   RATTLEY                  KENDELL               315   07/26/2019   ACTIVE
27262   FLO.X15149   TIGNO                    JAMES                 315   07/26/2019   ACTIVE
28113   FLO.X67938   COLON                    LUIS                  315   07/26/2019   ACTIVE
28411   FLO.X80654   WOODS                    CHEYANNE              315   07/26/2019   ACTIVE
29235   FLO.Y39481   KENDELL                  TROY                  315   07/26/2019   ACTIVE
 1230   FLO.121959   FISHER                   ANDRE                 316   07/26/2019   ACTIVE
 5786   FLO.490985   WHITE                    GREGORY               316   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 153 of 230
12365   FLO.E28290   FREEMAN                  ANGELO                316   07/26/2019   ACTIVE
15533   FLO.J44357   GARTON                   JOHN                  316   07/26/2019   ACTIVE
19103   FLO.M71948   MCPHEE                   DERRICK               316   07/26/2019   ACTIVE
19926   FLO.P00231   LEWIS                    ALSTON                316   07/26/2019   ACTIVE
  139   FLO.045845   PRINCE                   THELONIUS             317   07/26/2019   ACTIVE
 7632   FLO.803114   MOORE                    ROBERT                317   07/26/2019   ACTIVE
15342   FLO.J39695   RINGWOOD                 WILLIAM               317   07/26/2019   ACTIVE
 8101   FLO.939911   DOCHTERMAN               MICHAEL               318   07/26/2019   ACTIVE
10408   FLO.C01729   ALVAREZ                  RAYMOND               318   07/26/2019   ACTIVE
10787   FLO.C05319   BELL                     JERARD                318   07/26/2019   ACTIVE
 1937   FLO.132368   MCNEIL                   WILLIAM               319   07/26/2019   ACTIVE
12080   FLO.E09467   ALEXANDER                ANTONIO               319   07/26/2019   ACTIVE
12918   FLO.G07552   HOLMES                   MICHAEL               319   07/26/2019   ACTIVE
  300   FLO.067448   CARVER                   CHARLES               320   07/26/2019   ACTIVE
  497   FLO.084306   PEARSON                  DENNIS                320   07/26/2019   ACTIVE
  583   FLO.091002   ARNOLD                   ARDELL                320   07/26/2019   ACTIVE
  734   FLO.099752   MCCOY                    RICHARD               320   07/26/2019   ACTIVE
 1191   FLO.120697   REEP                     JOHN                  320   07/26/2019   ACTIVE
 1464   FLO.126639   EDWARDS                  CHARLES               320   07/26/2019   ACTIVE
 1894   FLO.131929   SKIPWORTH                DOUGLAS               320   07/26/2019   ACTIVE
 2383   FLO.137757   DEBOLES                  MICHAEL               320   07/26/2019   ACTIVE
 2409   FLO.138657   HAUGHBROOK               HERMAN                320   07/26/2019   ACTIVE
 2844   FLO.155437   MALLORY                  MARY                  320   07/26/2019   ACTIVE
 3278   FLO.167367   OUELLETTE                ROGER                 320   07/26/2019   ACTIVE
 3577   FLO.187228   JENKINS                  DERRICK               320   07/26/2019   ACTIVE
 3725   FLO.193670   GREEN                    LAMONT                320   07/26/2019   ACTIVE
 4087   FLO.218693   ANDERSON                 FRED                  320   07/26/2019   ACTIVE
 4156   FLO.238402   BALLARD                  DANIEL                320   07/26/2019   ACTIVE
 5010   FLO.371626   WIDEMAN                  ALONZA                320   07/26/2019   ACTIVE
 5050   FLO.375265   WELCH                    DAVID                 320   07/26/2019   ACTIVE
 5070   FLO.377134   FLUELLEN                 TERRELL               320   07/26/2019   ACTIVE
 5385   FLO.437028   VELEZ                    SAMUEL                320   07/26/2019   ACTIVE
 5723   FLO.473245   CARTER                   JASON                 320   07/26/2019   ACTIVE
 5859   FLO.505552   JACKSON                  TONY                  320   07/26/2019   ACTIVE
 6158   FLO.537295   LEWIS                    DOUGLAS               320   07/26/2019   ACTIVE
 6700   FLO.623358   SMITH                    KELLY                 320   07/26/2019   ACTIVE
 7061   FLO.707739   COLLAZO                  JASON                 320   07/26/2019   ACTIVE
 7801   FLO.853417   KENDALL                  LAWRENCE              320   07/26/2019   ACTIVE
 8075   FLO.928448   ALI-MUHAMMAD             ABDULLAH              320   07/26/2019   ACTIVE
 8158   FLO.953712   PHAM                     TAI                   320   07/26/2019   ACTIVE
 8381   FLO.981300   ST                       RENEL                 320   07/26/2019   ACTIVE
 8389   FLO.982003   WARD                     RODERICK              320   07/26/2019   ACTIVE
 8870   FLO.B02918   AUGHINBAUGH              WILLIAM               320   07/26/2019   ACTIVE
 9011   FLO.B05061   KING                     LEVOD                 320   07/26/2019   ACTIVE
 9264   FLO.B07658   DUARTE                   PABLO                 320   07/26/2019   ACTIVE
 9425   FLO.B09018   WILSON                   JARVIS                320   07/26/2019   ACTIVE
 9895   FLO.B12361   MARTINEZ                 ISRAEL                320   07/26/2019   ACTIVE
10697   FLO.C04516   ELLIOT                   ROGER                 320   07/26/2019   ACTIVE
12221   FLO.E18809   HAGGINS                  SENECA                320   07/26/2019   ACTIVE
13165   FLO.G20172   DANIELS                  ANTHONY               320   07/26/2019   ACTIVE
14134   FLO.H47742   LAFAUCE                  NICHOLAS              320   07/26/2019   ACTIVE
14208   FLO.I02867   MANAC                    HARVEY                320   07/26/2019   ACTIVE
14483   FLO.I50241   STEFFENS                 NICHOLAS              320   07/26/2019   ACTIVE
14590   FLO.J06064   JOHNSON                  XAVIER                320   07/26/2019   ACTIVE
14844   FLO.J19511   BUTTERMAN                JAMIE                 320   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 154 of 230
14851   FLO.J19923   LEE                     PHILLIP               320   07/26/2019   ACTIVE
14954   FLO.J25706   GRAHAM                  TERRANCE              320   07/26/2019   ACTIVE
15101   FLO.J32213   WINGARD                 TONY                  320   07/26/2019   ACTIVE
16405   FLO.K75237   VALENTINE               JACK                  320   07/26/2019   ACTIVE
17116   FLO.L37750   HOWARD                  RONEY                 320   07/26/2019   ACTIVE
17854   FLO.L86592   SILVER                  MARVIN                320   07/26/2019   ACTIVE
17894   FLO.L89273   FLOYD                   CHARLES               320   07/26/2019   ACTIVE
18058   FLO.M00348   GELIN                   ELDWIN                320   07/26/2019   ACTIVE
19208   FLO.M82819   PALACIO                 CRISTOBAL             320   07/26/2019   ACTIVE
19505   FLO.N13078   MCBRIDE                 JARVIS                320   07/26/2019   ACTIVE
20280   FLO.P27932   FLORES-MONTES           JUAN                  320   07/26/2019   ACTIVE
20969   FLO.Q05818   HARRISON                TOMMY                 320   07/26/2019   ACTIVE
21492   FLO.R07650   HAAG                    BRIAN                 320   07/26/2019   ACTIVE
21923   FLO.R41077   HERMAN                  ANDREW                320   07/26/2019   ACTIVE
22344   FLO.R67601   LOPEZ                   MATTHEW               320   07/26/2019   ACTIVE
22450   FLO.R75823   WHITE                   MATTHEW               320   07/26/2019   ACTIVE
23157   FLO.S39685   LAKES                   JARED                 320   07/26/2019   ACTIVE
23202   FLO.T03337   SANDERS                 TERRY                 320   07/26/2019   ACTIVE
23291   FLO.T10378   DAVIS                   ALFRED                320   07/26/2019   ACTIVE
23392   FLO.T18083   COWAN                   RICHARD               320   07/26/2019   ACTIVE
23474   FLO.T23364   NORWOOD                 RONNIE                320   07/26/2019   ACTIVE
23517   FLO.T26490   PETTIGREW               QUENTIN               320   07/26/2019   ACTIVE
24176   FLO.T67177   BERIGUETTE              MICHAEL               320   07/26/2019   ACTIVE
25116   FLO.U35431   BUSTAMANTE              JOEL                  320   07/26/2019   ACTIVE
25787   FLO.V20686   DRIGGERS                DALE                  320   07/26/2019   ACTIVE
25897   FLO.V26377   FULTON                  MARQUISE              320   07/26/2019   ACTIVE
27725   FLO.X48882   COLLINS                 MARCUS                320   07/26/2019   ACTIVE
27909   FLO.X58424   CAMACHO                 SEAN                  320   07/26/2019   ACTIVE
28317   FLO.X76768   FELIX                   AKIL                  320   07/26/2019   ACTIVE
29140   FLO.Y35312   REYES                   CARLOS                320   07/26/2019   ACTIVE
29295   FLO.Y41865   MUNDLE                  JARRETT               320   07/26/2019   ACTIVE
29527   FLO.Y52133   EVANS                   CHARLES               320   07/26/2019   ACTIVE
29623   FLO.Y59682   RICHARDSON              BARSHAUN              320   07/26/2019   ACTIVE
  525   FLO.086746   DAVENPORT               RODNEY                321   07/26/2019   ACTIVE
 4024   FLO.210714   HARRIS                  LORENZO               321   07/26/2019   ACTIVE
13140   FLO.G19103   MOSS                    RONNIE                321   07/26/2019   ACTIVE
13780   FLO.H32014   HANNAH                  REGINALD              321   07/26/2019   ACTIVE
15276   FLO.J38309   MASON                   KENNETH               321   07/26/2019   ACTIVE
27155   FLO.X05938   BURTON                  JARVIS                321   07/26/2019   ACTIVE
28852   FLO.Y17945   PAUL                    WESLEY                321   07/26/2019   ACTIVE
 1068   FLO.116335   MOORE                   THOMAS                322   07/26/2019   ACTIVE
 8947   FLO.B04091   SMITH                   DERRICK               323   07/26/2019   ACTIVE
28602   FLO.X92772   BUTLER                  TIMOTHY               323   07/26/2019   ACTIVE
11328   FLO.C09488   BROSNAN                 RYAN                  324   07/26/2019   ACTIVE
12745   FLO.E49514   REYGAERT                TYLER                 324   07/26/2019   ACTIVE
26979   FLO.W42239   TAKAHASI                MATTHEW               324   07/26/2019   ACTIVE
  512   FLO.085795   FRANCIS                 ALBERT                325   07/26/2019   ACTIVE
  865   FLO.108542   SVOBODA                 ANTHONY               325   07/26/2019   ACTIVE
 1157   FLO.119719   BETTS                   DERRICK               325   07/26/2019   ACTIVE
 1342   FLO.124493   STEPHENS                JASON                 325   07/26/2019   ACTIVE
 1472   FLO.126790   CLARK                   RENARDO               325   07/26/2019   ACTIVE
 1492   FLO.127141   MCPETERS                STEVE                 325   07/26/2019   ACTIVE
 1813   FLO.131085   GRAHAM                  JOSEPH                325   07/26/2019   ACTIVE
 2369   FLO.137161   GEATHERS                JAMES                 325   07/26/2019   ACTIVE
 3092   FLO.163293   GRAVES                  JENNIFER              325   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 155 of 230
 3179   FLO.165703   TERRELL                 ANDREW                325   07/26/2019   ACTIVE
 3689   FLO.192401   HARGRETT                THOMAS                325   07/26/2019   ACTIVE
 4245   FLO.261183   BROOM                   DALLAS                325   07/26/2019   ACTIVE
 4863   FLO.350011   MCCLURKIN               JARBIS                325   07/26/2019   ACTIVE
 4932   FLO.363273   COURTNEY                DERRICK               325   07/26/2019   ACTIVE
 5860   FLO.505702   CANADY                  MICHAEL               325   07/26/2019   ACTIVE
 5923   FLO.515104   RODRIGUEZ               ASCARY                325   07/26/2019   ACTIVE
 6081   FLO.530705   CRAIN                   JOSEPH                325   07/26/2019   ACTIVE
 6120   FLO.534405   BOLTON                  ALVIN                 325   07/26/2019   ACTIVE
 6234   FLO.546486   SURBER                  MALACHI               325   07/26/2019   ACTIVE
 6260   FLO.548251   CARSON                  TAVARES               325   07/26/2019   ACTIVE
 6549   FLO.589917   HURLEY                  PHILIP                325   07/26/2019   ACTIVE
 7279   FLO.749537   ANDERSON                CHARLES               325   07/26/2019   ACTIVE
 7329   FLO.759674   JOHNSON                 TIMOTHY               325   07/26/2019   ACTIVE
 8298   FLO.971665   MARTIN                  DELBERT               325   07/26/2019   ACTIVE
 9435   FLO.B09095   ELKINS                  RICHARD               325   07/26/2019   ACTIVE
 9657   FLO.B10689   MATTIS                  THEADENE              325   07/26/2019   ACTIVE
 9826   FLO.B11839   SHAW                    SHANE                 325   07/26/2019   ACTIVE
10054   FLO.B13544   GRAMER                  WILLIAM               325   07/26/2019   ACTIVE
11268   FLO.C08891   EDOUARD                 HAYWOOD               325   07/26/2019   ACTIVE
11384   FLO.C10032   FABER                   JASON                 325   07/26/2019   ACTIVE
11706   FLO.D26142   TAYLOR                  CHRISTOPHER           325   07/26/2019   ACTIVE
11744   FLO.D33084   LILLARD                 LARVELL               325   07/26/2019   ACTIVE
12786   FLO.E52904   MANCINE                 PETER                 325   07/26/2019   ACTIVE
14622   FLO.J08204   PIERCE                  RAYFIELD              325   07/26/2019   ACTIVE
15675   FLO.J48151   BENNETT                 CHANCE                325   07/26/2019   ACTIVE
15795   FLO.J53158   GARCIA                  ERIC                  325   07/26/2019   ACTIVE
15933   FLO.K07483   VENUTO                  CALVIN                325   07/26/2019   ACTIVE
16080   FLO.K58030   MURRAY                  BENJAMIN              325   07/26/2019   ACTIVE
17228   FLO.L45396   HOFFMAN                 KEVIN                 325   07/26/2019   ACTIVE
17614   FLO.L70715   THOMAS                  TERRENCE              325   07/26/2019   ACTIVE
18157   FLO.M07687   DOMINGUEZ               JOSVANI               325   07/26/2019   ACTIVE
18212   FLO.M12533   DODD                    BRYAN                 325   07/26/2019   ACTIVE
19365   FLO.N04876   SHORTER                 TERRANCE              325   07/26/2019   ACTIVE
19497   FLO.N12721   BOYD                    GARY                  325   07/26/2019   ACTIVE
19521   FLO.N13882   KEYS                    CHADRICK              325   07/26/2019   ACTIVE
20339   FLO.P31566   BAGENT                  CHRISTOPHER           325   07/26/2019   ACTIVE
20583   FLO.P42367   THORNTON                FREDERICK             325   07/26/2019   ACTIVE
21073   FLO.Q14524   BURNS                   AARON                 325   07/26/2019   ACTIVE
21127   FLO.Q17450   NEWSOME                 MARK                  325   07/26/2019   ACTIVE
21631   FLO.R19864   WOODS                   PAUL                  325   07/26/2019   ACTIVE
21649   FLO.R20719   GADSON                  DOMINICK              325   07/26/2019   ACTIVE
21972   FLO.R44655   BARRUS                  JEREMIAH              325   07/26/2019   ACTIVE
23214   FLO.T04419   PERRY                   ALONSO                325   07/26/2019   ACTIVE
23461   FLO.T22526   ALMAGUER                ROBERTO               325   07/26/2019   ACTIVE
23980   FLO.T54930   DAVIS                   GREGORY               325   07/26/2019   ACTIVE
23992   FLO.T55602   WOODRUFF                DEANDRE               325   07/26/2019   ACTIVE
24954   FLO.U26354   POHLMAN                 ROBERT                325   07/26/2019   ACTIVE
25115   FLO.U35360   WOODALL                 JOHN                  325   07/26/2019   ACTIVE
26177   FLO.V39329   WILLIAMS                JERMONE               325   07/26/2019   ACTIVE
26879   FLO.W37719   LUIS                    ERNESTO               325   07/26/2019   ACTIVE
27216   FLO.X11260   SAGAR                   RISHAN                325            .   TEMP ABS
27313   FLO.X19453   VIEJO                   DERRICK               325   07/26/2019   ACTIVE
27567   FLO.X40182   HIGHBERGER              JOSHALYNNE            325   07/26/2019   ACTIVE
27737   FLO.X49360   VELAZQUEZ               JAIME                 325   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 156 of 230
28181   FLO.X70965   PURSELL                  ERIC                  325   07/26/2019   ACTIVE
28214   FLO.X72453   GUZMAN                   LUIS                  325   07/26/2019   ACTIVE
29263   FLO.Y40675   SMITH                    MICHAEL               325   07/26/2019   ACTIVE
29617   FLO.Y58990   BROWN                    JUSTIN                325   07/26/2019   ACTIVE
  857   FLO.108201   CHRISTMAS                MARC                  326   07/26/2019   ACTIVE
23194   FLO.T02261   TORRES                   ALEX                  326   07/26/2019   ACTIVE
12127   FLO.E12840   JIRAU                    ARTHUR                327   07/26/2019   ACTIVE
25824   FLO.V22626   MCLAUGHLIN               EDWARD                327   07/26/2019   ACTIVE
 3678   FLO.191859   ROLACK                   DANDRE                328   07/26/2019   ACTIVE
 5028   FLO.372984   GREEN                    TERRENCE              328   07/26/2019   ACTIVE
 6406   FLO.565962   ROBERSON                 KEITH                 328   07/26/2019   ACTIVE
20040   FLO.P09204   WESTBROOK                BENTLEY               328   07/26/2019   ACTIVE
20219   FLO.P23566   LANDRUM                  JAVARES               328   07/26/2019   ACTIVE
20288   FLO.P28639   RODRIGUE                 MATTHEW               328   07/26/2019   ACTIVE
18454   FLO.M30341   DAVILA                   RICARDO               329   07/26/2019   ACTIVE
27513   FLO.X35542   SAMRAOUI                 AI                    329   07/26/2019   ACTIVE
  746   FLO.100330   AVERY                    JAMES                 330   07/26/2019   ACTIVE
 1125   FLO.118718   WACHSMUTH                KEVIN                 330   07/26/2019   ACTIVE
 1625   FLO.129188   WATKINS                  CHRISTOPHER           330   07/26/2019   ACTIVE
 1863   FLO.131647   COLEMAN                  OSCAR                 330   07/26/2019   ACTIVE
 2943   FLO.156431   PALMER                   STARQUINESH           330   07/26/2019   ACTIVE
 3223   FLO.166387   GARRISON                 ONTARIO               330   07/26/2019   ACTIVE
 3465   FLO.180964   FRAZIER                  ERIC                  330   07/26/2019   ACTIVE
 3569   FLO.186737   BILES                    PAUL                  330   07/26/2019   ACTIVE
 3903   FLO.198690   CHAVERS                  MILLARD               330   07/26/2019   ACTIVE
 4068   FLO.216420   TURBYVILLE               ALMA                  330   07/26/2019   ACTIVE
 4299   FLO.269855   WALKER                   MASHOBIE              330   07/26/2019   ACTIVE
 4474   FLO.298324   HUGHES                   ARTHUR                330   07/26/2019   ACTIVE
 4603   FLO.308251   CROSS                    PATRICK               330   07/26/2019   ACTIVE
 4753   FLO.330608   LEWIS                    PAUL                  330   07/26/2019   ACTIVE
 5218   FLO.406417   SUAREZ                   JAMES                 330   07/26/2019   ACTIVE
 5330   FLO.426719   PEEK                     JOHN                  330   07/26/2019   ACTIVE
 5402   FLO.439226   HERNANDEZ                JOSE                  330   07/26/2019   ACTIVE
 5429   FLO.442564   SNELGROVE                DAVID                 330   07/26/2019   ACTIVE
 5534   FLO.454725   ECHEVARRIA               ELECTO                330   07/26/2019   ACTIVE
 6002   FLO.523524   EDDIE                    MICHAEL               330   07/26/2019   ACTIVE
 6063   FLO.528694   SHEFFIELD                DEVON                 330   07/26/2019   ACTIVE
 6211   FLO.543205   BAXTER                   WILLIAM               330   07/26/2019   ACTIVE
 6820   FLO.655463   SMITH                    RONALD                330   07/26/2019   ACTIVE
 6932   FLO.678532   THOMPSON                 JULIUS                330   07/26/2019   ACTIVE
 8074   FLO.927933   THOMAS                   JOHN                  330   07/26/2019   ACTIVE
 8630   FLO.A51029   PITTMAN                  SHAQUILLE             330   07/26/2019   ACTIVE
 8812   FLO.B01647   VERAS                    MARK                  330   07/26/2019   ACTIVE
 9262   FLO.B07646   MARTIN                   DEREK                 330   07/26/2019   ACTIVE
10359   FLO.C01193   CAMPBELL                 LAWRENCE              330   07/26/2019   ACTIVE
10850   FLO.C05702   CERAVOLO                 FRANK                 330   07/26/2019   ACTIVE
10987   FLO.C06681   COKLEY                   KELVIN                330   07/26/2019   ACTIVE
11838   FLO.D43606   DOS SANTOS               PEDRO                 330   07/26/2019   ACTIVE
12059   FLO.E08046   LIBECAP                  BILLY                 330   07/26/2019   ACTIVE
12212   FLO.E18217   JACKSON                  TEDRIC                330   07/26/2019   ACTIVE
12348   FLO.E27245   ANNON                    TAVARES               330   07/26/2019   ACTIVE
13129   FLO.G18436   WHITE                    JASMINE               330   07/26/2019   ACTIVE
13719   FLO.H29066   JILES                    JARVIS                330   07/26/2019   ACTIVE
14083   FLO.H44752   BAISDEN                  ROBERT                330   07/26/2019   ACTIVE
14934   FLO.J24717   ANDREWS                  DONALD                330   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 157 of 230
15148   FLO.J34045   ODOL                    COREY                 330   07/26/2019   ACTIVE
15662   FLO.J47692   WILLIAMS                CLINTON               330   07/26/2019   ACTIVE
15979   FLO.K50427   GAINES                  JOHN                  330   07/26/2019   ACTIVE
16165   FLO.K62605   CURTIS                  JUSTIN                330   07/26/2019   ACTIVE
16818   FLO.L06924   TRAPP                   JASON                 330   07/26/2019   ACTIVE
17803   FLO.L83571   SOLOMON                 JOHNNIE               330   07/26/2019   ACTIVE
18083   FLO.M02031   JORDAN                  WILLIAM               330   07/26/2019   ACTIVE
18571   FLO.M37760   MACHUCA                 GIOVANI               330   07/26/2019   ACTIVE
18633   FLO.M42557   LEGGETT                 CARL                  330   07/26/2019   ACTIVE
19371   FLO.N05314   HAMILTON                MARCIE                330   07/26/2019   ACTIVE
23476   FLO.T23411   CONTRERAS               ALEXANDER             330   07/26/2019   ACTIVE
24332   FLO.T75444   MOTHERSHED              CLIFTON               330   07/26/2019   ACTIVE
24433   FLO.T79660   ROSARIO                 HECTOR                330   07/26/2019   ACTIVE
25085   FLO.U33564   DIAZ                    NILTON                330   07/26/2019   ACTIVE
25092   FLO.U33970   BONHOMME                DAVID                 330   07/26/2019   ACTIVE
25304   FLO.U43937   MARTINEZ                CHRISTOPHER           330   07/26/2019   ACTIVE
25943   FLO.V28352   POWERS                  MICHAEL               330   07/26/2019   ACTIVE
26015   FLO.V31456   GARCIA                  JUAN                  330   07/26/2019   ACTIVE
26502   FLO.W13562   WILLIAMS                BRANDIN               330   07/26/2019   ACTIVE
27016   FLO.W44000   MILLER                  HEATH                 330   07/26/2019   ACTIVE
27143   FLO.X05140   MCDONALD                STEVESON              330   07/26/2019   ACTIVE
27424   FLO.X28375   HOUSER                  BUDDY                 330   07/26/2019   ACTIVE
27691   FLO.X47044   HUECK                   JENZ                  330   07/26/2019   ACTIVE
27701   FLO.X47704   BAEZ                    JOSE                  330   07/26/2019   ACTIVE
27868   FLO.X56803   CLARE                   VITO                  330   07/26/2019   ACTIVE
27943   FLO.X59632   SCOTT                   STACY                 330   07/26/2019   ACTIVE
27946   FLO.X59818   CRUZ                    JORGE                 330   07/26/2019   ACTIVE
28072   FLO.X65923   RIOS                    JOAQUIN               330   07/26/2019   ACTIVE
28219   FLO.X72597   BLANCHARD               ZACHARY               330   07/26/2019   ACTIVE
28409   FLO.X80508   BROWN                   TRAVIS                330   07/26/2019   ACTIVE
28454   FLO.X82414   FOSTER                  CLAYBORN              330   07/26/2019   ACTIVE
28877   FLO.Y19186   STOKES                  BRETT                 330   07/26/2019   ACTIVE
29048   FLO.Y29872   FERNANDEZ               IVAN                  330   07/26/2019   ACTIVE
 1517   FLO.127453   GUZMAN                  SERGIO                331   07/26/2019   ACTIVE
 2381   FLO.137633   YOUNGBLOOD              OSCAR                 331   07/26/2019   ACTIVE
14685   FLO.J10638   SPAN                    MARIO                 331   07/26/2019   ACTIVE
27598   FLO.X41889   NARVAEZ                 ARTHUR                331   07/26/2019   ACTIVE
 9002   FLO.B04994   JANVIER                 QUINDY                332   07/26/2019   ACTIVE
 4732   FLO.321765   WILDER                  RAYNARD               333   07/26/2019   ACTIVE
 6369   FLO.561317   CAMBRIDGE               TOBY                  333   07/26/2019   ACTIVE
12595   FLO.E41779   HIGGINS                 STEPHEN               333   07/26/2019   ACTIVE
  521   FLO.086447   WALLY                   ROGER                 334   07/26/2019   ACTIVE
18422   FLO.M28259   VALDES                  JOEL                  334   07/26/2019   ACTIVE
  185   FLO.052461   BROOKS                  ARTHUR                335   07/26/2019   ACTIVE
  308   FLO.068676   BROOKS                  FRED                  335   07/26/2019   ACTIVE
  717   FLO.099009   WALLACE                 KENNETH               335   07/26/2019   ACTIVE
  884   FLO.109634   LEE                     TOMMY                 335   07/26/2019   ACTIVE
 1325   FLO.124270   KIMBROUGH               GERALD                335   07/26/2019   ACTIVE
 1501   FLO.127308   SCOTT                   ADRIAN                335   07/26/2019   ACTIVE
 2456   FLO.140114   TENNANT                 JERRY                 335   07/26/2019   ACTIVE
 2461   FLO.140325   LAMA                    ROBERT                335   07/26/2019   ACTIVE
 2535   FLO.145457   BARBER                  JIMMY                 335   07/26/2019   ACTIVE
 3279   FLO.167371   THOMAS                  EDDIE                 335   07/26/2019   ACTIVE
 3741   FLO.194287   CRAFT                   CEDRICK               335   07/26/2019   ACTIVE
 4442   FLO.294423   FLOWERS                 MICHAEL               335   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 158 of 230
 4598   FLO.307803   HALL                    WALTER                335   07/26/2019   ACTIVE
 4999   FLO.371097   MCINTYRE                PATRICK               335   07/26/2019   ACTIVE
 5232   FLO.409864   BELL                    ALEX                  335   07/26/2019   ACTIVE
 5450   FLO.445553   JAMES                   CURTIS                335   07/26/2019   ACTIVE
 5736   FLO.475665   CASTLEBERRY             JEFFREY               335   07/26/2019   ACTIVE
 6245   FLO.547306   MENDOZA                 SANTIAGO              335   07/26/2019   ACTIVE
 6822   FLO.655709   DEMLER                  WILLIAM               335   07/26/2019   ACTIVE
 7181   FLO.725230   KIJEWSKI                MICHAEL               335   07/26/2019   ACTIVE
 7721   FLO.818033   WILLIAMS                DANNY                 335   07/26/2019   ACTIVE
 7843   FLO.874906   PERKINS                 MICHAEL               335   07/26/2019   ACTIVE
 8035   FLO.913760   SIEBERT                 MICHAEL               335   07/26/2019   ACTIVE
 8261   FLO.967786   JACKSON                 DEMETRIUS             335   07/26/2019   ACTIVE
 8533   FLO.A50153   WUERTLEY                SHAWN                 335   07/26/2019   ACTIVE
 8670   FLO.A51248   MARTINEZ-RAMIREZ        GELVER                335   07/26/2019   ACTIVE
10629   FLO.C03979   GRIECO                  THOMAS                335   07/26/2019   ACTIVE
10970   FLO.C06556   LINDSEY                 NICHOLAS              335   07/26/2019   ACTIVE
11372   FLO.C09874   TATE                    IVAN                  335   07/26/2019   ACTIVE
12136   FLO.E13164   NIEVES                  SANTOS                335   07/26/2019   ACTIVE
12322   FLO.E25642   TURNEY                  COREY                 335   07/26/2019   ACTIVE
12366   FLO.E28578   HARTLEY                 MICHAEL               335            .   TEMP ABS
12398   FLO.E30814   LAWRENCE                KEDRIAN               335   07/26/2019   ACTIVE
12499   FLO.E36542   TODD                    ASA                   335   07/26/2019   ACTIVE
13753   FLO.H30967   WILLIS                  BRADLEY               335   07/26/2019   ACTIVE
13844   FLO.H34673   COURSEY                 ALAN                  335   07/26/2019   ACTIVE
14389   FLO.I13407   OATSVALL                MICHAEL               335   07/26/2019   ACTIVE
15036   FLO.J29603   BANKS                   DONALD                335   07/26/2019   ACTIVE
15398   FLO.J41186   PICKENS                 HUGH                  335   07/26/2019   ACTIVE
16110   FLO.K60199   WILEY                   JAMES                 335   07/26/2019   ACTIVE
16282   FLO.K69288   DANSA                   BRIAN                 335   07/26/2019   ACTIVE
17183   FLO.L42375   ANTHONY                 DEREK                 335   07/26/2019   ACTIVE
18401   FLO.M26488   PIERRE                  NICOL                 335   07/26/2019   ACTIVE
20032   FLO.P08799   MILLER                  TYLER                 335   07/26/2019   ACTIVE
20517   FLO.P39999   WOODS                   QUONNAY               335   07/26/2019   ACTIVE
20730   FLO.P48306   MITCHEM                 CRAIG                 335   07/26/2019   ACTIVE
22894   FLO.S24966   MCDERMID                KELLEY                335   07/26/2019   ACTIVE
22931   FLO.S26365   BELTRAMORENO            VICENTE               335   07/26/2019   ACTIVE
23111   FLO.S35802   DELERME                 ROBERTO               335   07/26/2019   ACTIVE
23148   FLO.S39073   HANKINS                 ERIC                  335   07/26/2019   ACTIVE
23529   FLO.T27411   SHANKS                  GBRAILLE              335   07/26/2019   ACTIVE
23658   FLO.T34581   GUTIERREZ               PAULA                 335   07/26/2019   ACTIVE
26143   FLO.V37797   DIAZ                    ROMEL                 335   07/26/2019   ACTIVE
26714   FLO.W27976   HERNANDEZ               LAZARO                335   07/26/2019   ACTIVE
27672   FLO.X46181   JARAL                   EFRAIN                335   07/26/2019   ACTIVE
27979   FLO.X61297   SANCHEZ                 VICTOR                335   07/26/2019   ACTIVE
28034   FLO.X64516   TOUSSAINT               DARLANNE              335   07/26/2019   ACTIVE
28358   FLO.X78477   MAISONET-MALDONADO      JOSE                  335   07/26/2019   ACTIVE
28633   FLO.Y00612   MCGEE                   MALCOLM               335   07/26/2019   ACTIVE
29068   FLO.Y30857   MENDEZ                  JUAN                  335   07/26/2019   ACTIVE
29508   FLO.Y51388   MARTINEZ-LARA           ERVING                335   07/26/2019   ACTIVE
 3610   FLO.188633   ORTIZ                   WILLIAM               336   07/26/2019   ACTIVE
15082   FLO.J31521   POLLOCK                 JAMISON               336   07/26/2019   ACTIVE
22558   FLO.S01066   LEVERETTE               KENJI                 336   07/26/2019   ACTIVE
 4506   FLO.301189   SMITH                   LARRY                 337   07/26/2019   ACTIVE
23891   FLO.T49629   SIMPSON                 SALEEM                337   07/26/2019   ACTIVE
21026   FLO.Q11314   DUNKLIN                 KYLE                  338   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 159 of 230
 8239   FLO.965880   DOVER                    MICHAEL               339   07/26/2019   ACTIVE
18331   FLO.M20846   BUTLER                   LORRENCE              339   07/26/2019   ACTIVE
24550   FLO.T90046   MALONEY                  COLIN                 339   07/26/2019   ACTIVE
  409   FLO.077622   RICHARDS                 RONALD                340   07/26/2019   ACTIVE
  414   FLO.077941   SMITH                    LARAY                 340   07/26/2019   ACTIVE
  514   FLO.085987   REINHARD                 FREDERICK             340   07/26/2019   ACTIVE
  673   FLO.096227   MISASI                   MICHAEL               340   07/26/2019   ACTIVE
 1136   FLO.118997   NELSON                   REGINALD              340   07/26/2019   ACTIVE
 1357   FLO.124741   WOODEN                   CHARLES               340   07/26/2019   ACTIVE
 1389   FLO.125186   ASHFORD                  ERESTER               340   07/26/2019   ACTIVE
 1660   FLO.129577   MCKENNIE                 REX                   340   07/26/2019   ACTIVE
 2164   FLO.134386   SCOTT                    CHESTER               340   07/26/2019   ACTIVE
 3123   FLO.163845   RIVERA                   MELISSA               340   07/26/2019   ACTIVE
 3238   FLO.166694   MADDOX                   RODNEY                340   07/26/2019   ACTIVE
 3353   FLO.168691   MONTREUIL                THIERRY               340   07/26/2019   ACTIVE
 3723   FLO.193614   BLANTON                  WILLIAM               340   07/26/2019   ACTIVE
 3744   FLO.194346   HALL                     IVAN                  340   07/26/2019   ACTIVE
 4083   FLO.218192   DONALDSON                CHARLES               340   07/26/2019   ACTIVE
 4196   FLO.251375   FORD                     ALEXENDER             340   07/26/2019   ACTIVE
 4280   FLO.266676   STROLE                   JOHN                  340            .   TEMP ABS
 4481   FLO.298891   PARKS                    CHRISTOPHER           340   07/26/2019   ACTIVE
 4561   FLO.305355   DAMIAN                   ARTHUR                340   07/26/2019   ACTIVE
 4722   FLO.318987   HARTLEY                  KENNETH               340   07/26/2019   ACTIVE
 5160   FLO.391498   HEARNS                   MONTOYA               340   07/26/2019   ACTIVE
 5774   FLO.488577   AMOROS                   REINALDO              340   07/26/2019   ACTIVE
 6525   FLO.583641   ENCHAUTEGUI              ERNESTOR              340   07/26/2019   ACTIVE
 6676   FLO.620588   BLASHFORD                MICHAEL               340   07/26/2019   ACTIVE
 7174   FLO.723919   CASEY                    SCOTT                 340   07/26/2019   ACTIVE
 7193   FLO.727440   CARTER                   BISHOP                340   07/26/2019   ACTIVE
 7718   FLO.817830   WHETSTONE                FRANKIE               340   07/26/2019   ACTIVE
 7971   FLO.899391   ASHLEY                   PATRICK               340   07/26/2019   ACTIVE
 8013   FLO.905107   SIMMONS                  CECIL                 340   07/26/2019   ACTIVE
 8118   FLO.943816   CRUM                     KENNETH               340   07/26/2019   ACTIVE
 8281   FLO.970237   COOLEY                   STEVEN                340   07/26/2019   ACTIVE
 8583   FLO.A50703   EWING                    JOSEPH                340   07/26/2019   ACTIVE
 8877   FLO.B03002   PEDROSO                  ORTILIO               340   07/26/2019   ACTIVE
 9444   FLO.B09143   LUBERISSE                JUNIOR                340   07/26/2019   ACTIVE
 9524   FLO.B09755   JEFFERSON                MARQUIS               340   07/26/2019   ACTIVE
 9627   FLO.B10488   CLARK                    JAMES                 340   07/26/2019   ACTIVE
 9828   FLO.B11853   HAMIL                    DAVID                 340   07/26/2019   ACTIVE
10016   FLO.B13276   ALAJBEGU                 ETEM                  340   07/26/2019   ACTIVE
10062   FLO.B13594   DUBLYN                   WILLIAM               340   07/26/2019   ACTIVE
10859   FLO.C05741   TETZLOFF                 MATTHEW               340   07/26/2019   ACTIVE
12467   FLO.E34232   MADISON                  MICHAEL               340   07/26/2019   ACTIVE
13036   FLO.G14427   PISTORINO                DANIEL                340   07/26/2019   ACTIVE
13042   FLO.G14791   SMITH                    MARK                  340   07/26/2019   ACTIVE
13295   FLO.H02235   DAVIS                    CEDRIC                340   07/26/2019   ACTIVE
13710   FLO.H28778   PADILLA                  JOSE                  340   07/26/2019   ACTIVE
13733   FLO.H30031   TANNER                   MICHAEL               340   07/26/2019   ACTIVE
13983   FLO.H40349   HICKS                    JASON                 340   07/26/2019   ACTIVE
14179   FLO.I01079   BOYD                     KELLY                 340   07/26/2019   ACTIVE
15346   FLO.J39761   BLACK                    CARON                 340   07/26/2019   ACTIVE
15383   FLO.J40926   JERRELL                  ASHLEY                340   07/26/2019   ACTIVE
15822   FLO.J54875   MCCOY                    WALTER                340   07/26/2019   ACTIVE
16060   FLO.K55879   PRODELL                  SHANNAN               340   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 160 of 230
16238   FLO.K66962   MALONE                  NATHANIEL             340   07/26/2019   ACTIVE
16386   FLO.K74452   GIANCONTIERI            ERIC                  340   07/26/2019   ACTIVE
17848   FLO.L86306   CALIXTE                 MICHAEL               340   07/26/2019   ACTIVE
19559   FLO.N15701   PALMER                  STEVEN                340   07/26/2019   ACTIVE
19971   FLO.P03482   MAJORS                  DAVID                 340   07/26/2019   ACTIVE
20515   FLO.P39958   GREEN                   JUSTIN                340   07/26/2019   ACTIVE
20596   FLO.P42939   FARLEY                  LAQUITA               340   07/26/2019   ACTIVE
21037   FLO.Q11740   COX                     JASON                 340   07/26/2019   ACTIVE
21572   FLO.R15243   HANSEN                  JOHATHAN              340   07/26/2019   ACTIVE
22860   FLO.S23456   ROOT                    BYRON                 340   07/26/2019   ACTIVE
23442   FLO.T21157   BROWN                   VINCENT               340   07/26/2019   ACTIVE
23854   FLO.T47601   CHRISTIAN               JOSHUA                340   07/26/2019   ACTIVE
25600   FLO.V08561   VILLANUEVA              CHRISTOPHER           340   07/26/2019   ACTIVE
26612   FLO.W20581   ANDREWS                 JASON                 340   07/26/2019   ACTIVE
26713   FLO.W27880   WEBSTER                 COREY                 340   07/26/2019   ACTIVE
26730   FLO.W28956   SHARMA                  NIKHIL                340   07/26/2019   ACTIVE
28415   FLO.X80882   BUCHANAN                TODD                  340   07/26/2019   ACTIVE
28482   FLO.X83657   SEQUERIA                DEVEN                 340   07/26/2019   ACTIVE
11926   FLO.D88276   BEAN                    JOHN                  341   07/26/2019   ACTIVE
13390   FLO.H08982   JENNIS                  CARLOS                341   07/26/2019   ACTIVE
14005   FLO.H41401   SANTIAGO                OMEE                  341   07/26/2019   ACTIVE
21055   FLO.Q13157   EVERETT                 PAUL                  341   07/26/2019   ACTIVE
 8293   FLO.971414   KITTRELL                JOHN                  342   07/26/2019   ACTIVE
23752   FLO.T39874   NARINE                  CHEO                  342   07/26/2019   ACTIVE
 9440   FLO.B09120   TOOMBS                  ERVING                343   07/26/2019   ACTIVE
22134   FLO.R53846   THOMAS                  ISIAH                 343   07/26/2019   ACTIVE
22742   FLO.S15819   MAJORS                  STEVEN                343   07/26/2019   ACTIVE
23706   FLO.T37133   KICKLITER               CHRISTOPHER           343   07/26/2019   ACTIVE
24775   FLO.U14952   HACKNEY                 ROOSEVELT             344   07/26/2019   ACTIVE
  946   FLO.112340   KAHLOW                  THOMAS                345   07/26/2019   ACTIVE
 1108   FLO.117922   GROW                    CHRISTOPHER           345   07/26/2019   ACTIVE
 2466   FLO.140446   PARSONS                 KENNETH               345   07/26/2019   ACTIVE
 2762   FLO.153654   SWAFFORD                MANDY                 345   07/26/2019   ACTIVE
 3049   FLO.157785   DOSS                    YOLINDA               345   07/26/2019   ACTIVE
 3319   FLO.168107   SANCHEZ                 JUAN                  345   07/26/2019   ACTIVE
 3374   FLO.169204   PERALTA                 GUSTAVO               345   07/26/2019   ACTIVE
 3489   FLO.182149   ESPINOSA                ROBERTO               345   07/26/2019   ACTIVE
 3682   FLO.192018   ROUNDTREE               ALLEN                 345   07/26/2019   ACTIVE
 3728   FLO.193811   FIELD                   JAMES                 345   07/26/2019   ACTIVE
 4761   FLO.332709   HOLSTON                 EUGENE                345   07/26/2019   ACTIVE
 4889   FLO.356491   NGUYEN                  HANH                  345   07/26/2019   ACTIVE
 5451   FLO.445612   COLON                   JUAN                  345   07/26/2019   ACTIVE
 5506   FLO.451628   ROMAN                   ARISTIDE              345   07/26/2019   ACTIVE
 6146   FLO.536272   NANCE                   THOMAS                345   07/26/2019   ACTIVE
 6356   FLO.556659   LEDBETTER               RAYMOND               345   07/26/2019   ACTIVE
 6461   FLO.572762   YOUNG                   KENNETH               345   07/26/2019   ACTIVE
 6760   FLO.637195   WOOD                    WILLIAM               345   07/26/2019   ACTIVE
 7062   FLO.707742   WILLACY                 CHADWICK              345   07/26/2019   ACTIVE
 7153   FLO.721223   LOVE                    GRADY                 345   07/26/2019   ACTIVE
 7164   FLO.722720   SHUMAN                  MATHEW                345   07/26/2019   ACTIVE
 7299   FLO.753651   BUTLER                  GARY                  345   07/26/2019   ACTIVE
 7412   FLO.771662   HARTGE                  HAROLD                345   07/26/2019   ACTIVE
 7478   FLO.778570   BAITY                   CHRISTOPHER           345   07/26/2019   ACTIVE
 7880   FLO.889325   TAYLOR                  JOSEPH                345   07/26/2019   ACTIVE
 8355   FLO.977160   WILLIAMS                ERIC                  345   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 161 of 230
 9462   FLO.B09306   DELEON                   RUBEN                 345   07/26/2019   ACTIVE
10449   FLO.C02221   LEWIS                    CORRIS                345   07/26/2019   ACTIVE
10925   FLO.C06214   STEWART                  JUSTIN                345   07/26/2019   ACTIVE
11698   FLO.D25055   HEDVALL                  PETER                 345   07/26/2019   ACTIVE
11929   FLO.D89537   GILBERT                  CHRISTOPHER           345   07/26/2019   ACTIVE
13767   FLO.H31710   LANHAM                   JOSHUA                345   07/26/2019   ACTIVE
14141   FLO.H48062   KING                     SHAQUELLE             345   07/26/2019   ACTIVE
14724   FLO.J12883   SIRIAS                   RAMON                 345   07/26/2019   ACTIVE
14759   FLO.J15123   MILLER                   KEVIN                 345   07/26/2019   ACTIVE
14772   FLO.J15757   YOUNG                    DANIEL                345   07/26/2019   ACTIVE
14947   FLO.J25445   BOOKER                   PETER                 345   07/26/2019   ACTIVE
14971   FLO.J26376   DEVAUGHN                 RODERICK              345   07/26/2019   ACTIVE
15423   FLO.J41842   SUTHERLAND               SETH                  345   07/26/2019   ACTIVE
16906   FLO.L16203   RAINEY                   TRAVIS                345   07/26/2019   ACTIVE
17720   FLO.L77487   RHOOMS                   ANDRE                 345   07/26/2019   ACTIVE
18473   FLO.M31731   DIAZ                     LEONARDO              345   07/26/2019   ACTIVE
19477   FLO.N11785   HUMMEL                   MILES                 345   07/26/2019   ACTIVE
19487   FLO.N12376   SANDS                    BRANDON               345   07/26/2019   ACTIVE
19646   FLO.N20635   THOMPSON                 CARLOS                345   07/26/2019   ACTIVE
19958   FLO.P02406   GRICE                    NOAH                  345   07/26/2019   ACTIVE
20437   FLO.P36696   THURBER                  JACOB                 345   07/26/2019   ACTIVE
20698   FLO.P47197   JENKINS                  DAMARCUS              345   07/26/2019   ACTIVE
20714   FLO.P47930   HENDERSON                NICOLE                345   07/26/2019   ACTIVE
21664   FLO.R22137   CLARK                    JOHN                  345   07/26/2019   ACTIVE
21740   FLO.R28268   COOPER                   JOHN                  345   07/26/2019   ACTIVE
22881   FLO.S24229   AGUSTIN                  MARTIN                345   07/26/2019   ACTIVE
23625   FLO.T32941   VICKERS                  LEVERTIS              345   07/26/2019   ACTIVE
23977   FLO.T54815   JOHNSON                  KELVIN                345   07/26/2019   ACTIVE
24375   FLO.T77259   REYES                    ALBERTO               345   07/26/2019   ACTIVE
24942   FLO.U25236   DEMPSEY                  TIERRE                345   07/26/2019   ACTIVE
25937   FLO.V28189   BELLE                    DANGELO               345   07/26/2019   ACTIVE
28035   FLO.X64529   PERRY                    RAYMOND               345   07/26/2019   ACTIVE
28944   FLO.Y24197   QUIJIJE                  PEDRO                 345   07/26/2019   ACTIVE
29204   FLO.Y37930   MEJIA-ROJO               OSCAR                 345   07/26/2019   ACTIVE
29217   FLO.Y38458   NICHOLSON                DONALD                345   07/26/2019   ACTIVE
29303   FLO.Y42259   MORITZ                   MICHAEL               345   07/26/2019   ACTIVE
29544   FLO.Y53292   SIBILIA                  FRANK                 345   07/26/2019   ACTIVE
 3322   FLO.168187   BALKO                    KEVIN                 346   07/26/2019   ACTIVE
 5228   FLO.408017   ELLIS                    DARRYL                346   07/26/2019   ACTIVE
 5707   FLO.471396   GUERRA                   GUSTAVO               346   07/26/2019   ACTIVE
10015   FLO.B13265   RAVELO                   EMMANUEL              346   07/26/2019   ACTIVE
18160   FLO.M07800   FERNANDEZ                ALEX                  347   07/26/2019   ACTIVE
 1661   FLO.129592   WASHINGTON               JERRY                 348   07/26/2019   ACTIVE
 7285   FLO.750290   MCCULLOUGH               CALVIN                348   07/26/2019   ACTIVE
 8398   FLO.984299   DURRANCE                 GEORGE                349   07/26/2019   ACTIVE
12600   FLO.E41966   ELMORE                   VINCENT               349   07/26/2019   ACTIVE
15715   FLO.J49675   SMALLS                   GARRETT               349   07/26/2019   ACTIVE
18232   FLO.M13941   WRIGHT                   SEDRICK               349   07/26/2019   ACTIVE
   20   FLO.019513   JOHNSON                  PAUL                  350            .   TEMP ABS
  200   FLO.054585   MCDERMOTT                MICHAEL               350   07/26/2019   ACTIVE
  785   FLO.103059   BARRETT                  CHRISTOPHER           350   07/26/2019   ACTIVE
  918   FLO.111342   BROOKS                   CLARENCE              350   07/26/2019   ACTIVE
 1248   FLO.122401   LOVETTE                  MICHAEL               350   07/26/2019   ACTIVE
 1392   FLO.125252   SMITH                    DAMION                350   07/26/2019   ACTIVE
 1542   FLO.128019   SALAZAR                  NEIL                  350   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 162 of 230
 1712   FLO.130216   WILLIAMS                KALVIN                350   07/26/2019   ACTIVE
 1809   FLO.131040   BROWN                   DARNELL               350   07/26/2019   ACTIVE
 2116   FLO.134047   BROWN                   DANTE                 350   07/26/2019   ACTIVE
 2190   FLO.134631   MIDDLETON               JAY                   350   07/26/2019   ACTIVE
 2462   FLO.140388   STILSON                 JAMES                 350   07/26/2019   ACTIVE
 3019   FLO.157300   JOHNSON                 PATRICK               350   07/26/2019   ACTIVE
 3363   FLO.168865   KEITH                   TONY                  350   07/26/2019   ACTIVE
 3617   FLO.188905   ROBERTS                 RICHARD               350   07/26/2019   ACTIVE
 3759   FLO.194586   WRIGHT                  DAVID                 350   07/26/2019   ACTIVE
 4203   FLO.252613   GIRARD                  DARREN                350   07/26/2019   ACTIVE
 4383   FLO.286173   BELCHER                 JAMES                 350   07/26/2019   ACTIVE
 4967   FLO.367518   SCOTT                   ANTHONY               350   07/26/2019   ACTIVE
 5217   FLO.405980   DOE                     JANE                  350   07/26/2019   ACTIVE
 5235   FLO.410437   WOODS                   JEROME                350   07/26/2019   ACTIVE
 5240   FLO.411406   GRATE                   SAMUEL                350   07/26/2019   ACTIVE
 5427   FLO.442185   DESCALLY                PAUL                  350   07/26/2019   ACTIVE
 5804   FLO.494326   ANTON                   ROBERT                350   07/26/2019   ACTIVE
 6589   FLO.601741   COYNE                   WILLIAM               350   07/26/2019   ACTIVE
 6669   FLO.619845   HALL                    KENNETH               350   07/26/2019   ACTIVE
 7180   FLO.725114   HENDERSON               JOHN                  350   07/26/2019   ACTIVE
 7555   FLO.789337   ARNOLD                  WILLIAM               350   07/26/2019   ACTIVE
 8030   FLO.913316   ROUNDTREE               CHRISTOPHER           350   07/26/2019   ACTIVE
 8667   FLO.A51231   BONNER                  DENNIS                350   07/26/2019   ACTIVE
 8840   FLO.B02324   HERNANDEZ               ALBERTO               350   07/26/2019   ACTIVE
 9453   FLO.B09216   WELLONS                 CHARLES               350   07/26/2019   ACTIVE
10459   FLO.C02295   DAWES                   PATRICK               350   07/26/2019   ACTIVE
11991   FLO.E02201   STANLEY                 LAMAR                 350   07/26/2019   ACTIVE
12064   FLO.E08343   BEVLIN                  WAYNE                 350   07/26/2019   ACTIVE
12217   FLO.E18513   HUCK                    BRENT                 350   07/26/2019   ACTIVE
12856   FLO.G03484   GILBERT                 JOHNNY                350   07/26/2019   ACTIVE
13079   FLO.G16256   PRESTON                 CORRY                 350   07/26/2019   ACTIVE
13428   FLO.H11848   JENKINS                 KRISTOPHER            350   07/26/2019   ACTIVE
13433   FLO.H11991   SCHROEDER               CHRISTOPHER           350   07/26/2019   ACTIVE
14720   FLO.J12616   GREENWADE               BARON                 350   07/26/2019   ACTIVE
14812   FLO.J18065   PETERS                  JAMES                 350   07/26/2019   ACTIVE
14978   FLO.J26691   HODGES                  CHRISTIAN             350   07/26/2019   ACTIVE
15472   FLO.J42867   HOWARD                  DERRISE               350   07/26/2019   ACTIVE
16140   FLO.K61236   WILLIAMS                JOZELL                350   07/26/2019   ACTIVE
16220   FLO.K65839   AYRES                   THOMAS                350   07/26/2019   ACTIVE
16552   FLO.K81099   KRIMSLEY                STEPHEN               350   07/26/2019   ACTIVE
16963   FLO.L22493   BROWN                   ARTORI                350   07/26/2019   ACTIVE
17588   FLO.L69109   JEAN                    MEKINSON              350   07/26/2019   ACTIVE
17979   FLO.L94502   DENNIS                  DAQUARIES             350   07/26/2019   ACTIVE
18792   FLO.M52045   PIERRE                  PHILLIPS              350   07/26/2019   ACTIVE
19420   FLO.N08467   ARDLEY                  FREDDICK              350   07/26/2019   ACTIVE
19661   FLO.N21069   OLIVERA                 MARLON                350   07/26/2019   ACTIVE
21308   FLO.Q26485   NORMAN                  MICHAEL               350   07/26/2019   ACTIVE
22114   FLO.R52921   SWEITZER                ANDREW                350   07/26/2019   ACTIVE
22641   FLO.S07969   CARDENAS                JUAN                  350   07/26/2019   ACTIVE
24507   FLO.T84377   CINEAS                  RONALD                350   07/26/2019   ACTIVE
25353   FLO.U46237   ABNEY                   ANTHONY               350   07/26/2019   ACTIVE
25630   FLO.V10226   WILKERSON               DAVID                 350   07/26/2019   ACTIVE
26519   FLO.W14414   CLAY                    MICHAEL               350   07/26/2019   ACTIVE
27307   FLO.X18821   HARRISON                CHRISTOPHER           350   07/26/2019   ACTIVE
27596   FLO.X41765   GONZALEZ                WENSE                 350   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 163 of 230
27810   FLO.X53479   GENTRY                   HOWARD                350   07/26/2019   ACTIVE
28314   FLO.X76738   FLORES                   DAVID                 350   07/26/2019   ACTIVE
28930   FLO.Y23526   JONES                    JEREMY                350   07/26/2019   ACTIVE
29162   FLO.Y36296   MORONEY                  MICHAEL               350   07/26/2019   ACTIVE
29454   FLO.Y48866   ADAMS                    MATTHEW               350   07/26/2019   ACTIVE
29474   FLO.Y50128   BURTON                   MARGARET              350   07/26/2019   ACTIVE
 3181   FLO.165739   BUTLER                   KENNETH               351            .   TEMP ABS
 3927   FLO.199154   GUZMAN                   GABRIEL               351   07/26/2019   ACTIVE
 7424   FLO.773156   HANKEY                   NATHAN                351   07/26/2019   ACTIVE
11985   FLO.E01809   MARCH                    THOMAS                351   07/26/2019   ACTIVE
18317   FLO.M20187   RICHARESONE              LADEHE                351   07/26/2019   ACTIVE
20189   FLO.P21838   BELCHER                  EDMOND                351   07/26/2019   ACTIVE
23207   FLO.T03963   GRIEVE                   PAULA                 351   07/26/2019   ACTIVE
27438   FLO.X29744   NICHOLS                  JOSEPH                351   07/26/2019   ACTIVE
19112   FLO.M73087   COLLINS                  LARRY                 352   07/26/2019   ACTIVE
23208   FLO.T04026   SHOREY                   JOSIAH                352   07/26/2019   ACTIVE
25146   FLO.U36901   OLMO                     GEORGE                352   07/26/2019   ACTIVE
29131   FLO.Y34592   MORERA                   NEURY                 352   07/26/2019   ACTIVE
 8357   FLO.977430   PECK                     JOSEPH                353   07/26/2019   ACTIVE
28804   FLO.Y15191   KENYON                   WAYNE                 353   07/26/2019   ACTIVE
16257   FLO.K68246   LAURENT                  JAMESON               354   07/26/2019   ACTIVE
  187   FLO.052575   WHEELER                  WAYNE                 355   07/26/2019   ACTIVE
  189   FLO.052882   JACKSON                  DANNY                 355   07/26/2019   ACTIVE
  191   FLO.053727   HENRY                    JOHN                  355   07/26/2019   ACTIVE
  935   FLO.111949   THOMAS                   OSCAR                 355   07/26/2019   ACTIVE
 1463   FLO.126605   WALKER                   ROBERT                355   07/26/2019   ACTIVE
 1509   FLO.127374   BAILEY                   JOHN                  355   07/26/2019   ACTIVE
 1520   FLO.127580   ALLEN                    MICHAEL               355   07/26/2019   ACTIVE
 1737   FLO.130383   OQUINN                   OLIVER                355   07/26/2019   ACTIVE
 1886   FLO.131884   PEARSON                  JONATHAN              355   07/26/2019   ACTIVE
 2166   FLO.134413   HARRIS                   MARCUS                355   07/26/2019   ACTIVE
 4200   FLO.252110   COLLINS                  ZACHARY               355   07/26/2019   ACTIVE
 4395   FLO.288500   TAYLOR                   STEVEN                355   07/26/2019   ACTIVE
 4509   FLO.301492   CRAWFORD                 RODERICK              355   07/26/2019   ACTIVE
 4876   FLO.354418   DUBUQUE                  LAURA                 355   07/26/2019   ACTIVE
 5082   FLO.377765   COOK                     ROBERT                355   07/26/2019   ACTIVE
 5105   FLO.380537   TORO                     OSCAR                 355            .   TEMP ABS
 5358   FLO.432198   RICO                     FELIX                 355   07/26/2019   ACTIVE
 5669   FLO.469113   HENNECY                  RODNEY                355   07/26/2019   ACTIVE
 6055   FLO.527953   BARTHOLOMEW              KENDALL               355   07/26/2019   ACTIVE
 6220   FLO.544379   HOLT                     JEFFREY               355   07/26/2019   ACTIVE
 6513   FLO.582742   KONOIR                   THEODORE              355   07/26/2019   ACTIVE
 7753   FLO.828892   ANDREWS                  HARRY                 355   07/26/2019   ACTIVE
 8547   FLO.A50346   CALHOUN                  DEWAYNE               355   07/26/2019   ACTIVE
 8983   FLO.B04687   PAGE                     WILLIAM               355   07/26/2019   ACTIVE
 9077   FLO.B05726   POWELL                   JONATHAN              355   07/26/2019   ACTIVE
10266   FLO.C00078   AQUINO                   STEVEN                355   07/26/2019   ACTIVE
10348   FLO.C01078   LOZADA                   GILBERTO              355   07/26/2019   ACTIVE
11371   FLO.C09870   MASSO                    RAFAEL                355   07/26/2019   ACTIVE
11971   FLO.D99374   NAVICKY                  STEVEN                355   07/26/2019   ACTIVE
12440   FLO.E32808   BLAKEY                   ERICK                 355   07/26/2019   ACTIVE
13088   FLO.G16671   CREECH                   KERRY                 355   07/26/2019   ACTIVE
15075   FLO.J31157   HENDERSON                RAYNARD               355   07/26/2019   ACTIVE
15089   FLO.J31704   PEEPLES                  SHELTON               355   07/26/2019   ACTIVE
15177   FLO.J35286   ALEXANDER                THOMAS                355   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 164 of 230
16625   FLO.K83906   BOWMAN                  DAVID                 355   07/26/2019   ACTIVE
16880   FLO.L13565   FOSTER                  ALEXANDER             355   07/26/2019   ACTIVE
17356   FLO.L53709   GIBSON                  TERREL                355   07/26/2019   ACTIVE
18100   FLO.M03451   QUINONES                GUILLERMO             355   07/26/2019   ACTIVE
18493   FLO.M33499   BROWN                   SHANE                 355   07/26/2019   ACTIVE
18768   FLO.M50738   SUAREZ                  MARLON                355   07/26/2019   ACTIVE
19416   FLO.N08042   SAUNDERS                CHESLEY               355   07/26/2019   ACTIVE
19657   FLO.N20937   SAINTYL                 YVES                  355   07/26/2019   ACTIVE
19879   FLO.N28099   VOYLES                  RICHARD               355   07/26/2019   ACTIVE
20344   FLO.P31890   PRATT                   STEVEN                355   07/26/2019   ACTIVE
20485   FLO.P38438   RAND                    JEREMY                355   07/26/2019   ACTIVE
21345   FLO.Q27751   CAHOURS                 JEREMIAH              355   07/26/2019   ACTIVE
21646   FLO.R20573   CHURCH                  SHAWNTRELL            355   07/26/2019   ACTIVE
21941   FLO.R42413   KAMBERI                 ALMEDIN               355   07/26/2019   ACTIVE
22703   FLO.S13119   DESHIELDS               JEFFREY               355   07/26/2019   ACTIVE
23940   FLO.T52494   HILL                    QUAZAY                355   07/26/2019   ACTIVE
24530   FLO.T86669   HAKKEN                  JOSHUA                355   07/26/2019   ACTIVE
24727   FLO.U11982   HERNANDEZ               JOEL                  355   07/26/2019   ACTIVE
25774   FLO.V19318   RAMSEY                  DONALD                355   07/26/2019   ACTIVE
26300   FLO.V45428   STUUT                   SCOTT                 355   07/26/2019   ACTIVE
26955   FLO.W41204   MARTINEZ-SANTANA        JOSE                  355   07/26/2019   ACTIVE
27209   FLO.X10528   DELATORRE               ENRIQUE               355   07/26/2019   ACTIVE
27226   FLO.X11524   ENGLISH                 JAMES                 355   07/26/2019   ACTIVE
28853   FLO.Y17962   KUHNS                   RICHARD               355   07/26/2019   ACTIVE
29367   FLO.Y45038   STEELE                  ANTHONY               355   07/26/2019   ACTIVE
 4399   FLO.289025   WHIGHAM                 GLENN                 356   07/26/2019   ACTIVE
 4513   FLO.301817   ARLINE                  THOMAS                356   07/26/2019   ACTIVE
12030   FLO.E04901   JOHNSON                 STEVEN                356   07/26/2019   ACTIVE
14770   FLO.J15659   GRAHAM-FOY              SCOTT                 356   07/26/2019   ACTIVE
28062   FLO.X65633   MATHIS                  THERESA               356   07/26/2019   ACTIVE
21773   FLO.R30296   MCDUFFIE                ANQUANTAE             357   07/26/2019   ACTIVE
21795   FLO.R32183   JALBERT                 KEVIN                 357   07/26/2019   ACTIVE
 5390   FLO.437921   DIAZ                    LAUDI                 358   07/26/2019   ACTIVE
 5482   FLO.449442   MELANCIANO              BIENVENIDO            358   07/26/2019   ACTIVE
 7360   FLO.765089   LANE                    WENDELL               358   07/26/2019   ACTIVE
21324   FLO.Q26921   GAY                     TERENCE               358   07/26/2019   ACTIVE
 9349   FLO.B08447   RIVERA                  MICHAEL               359   07/26/2019   ACTIVE
20920   FLO.Q00054   GREEN                   ADRIAN                359   07/26/2019   ACTIVE
21694   FLO.R24256   SMITH                   LAWRENCE              359   07/26/2019   ACTIVE
  722   FLO.099172   MENDOZA                 GEORGE                360   07/26/2019   ACTIVE
 2123   FLO.134081   THOMAS                  TIMOTHY               360   07/26/2019   ACTIVE
 3109   FLO.163666   SADLER                  DEBRA                 360   07/26/2019   ACTIVE
 3436   FLO.169939   BERNARD                 VEEKECY               360   07/26/2019   ACTIVE
 5049   FLO.375155   BROWN                   MATTHEW               360   07/26/2019   ACTIVE
 5587   FLO.460254   ARLINE                  REGINALD              360   07/26/2019   ACTIVE
 6198   FLO.542223   JAMES                   JOHNNY                360   07/26/2019   ACTIVE
 7649   FLO.806464   EVANS                   ROBERT                360   07/26/2019   ACTIVE
 8570   FLO.A50608   FILLINGIM               CHRISTOPHER           360   07/26/2019   ACTIVE
 8702   FLO.A51538   CHEATUM                 LESTER                360   07/26/2019   ACTIVE
 8819   FLO.B01803   GIANNETTI               DORIAN                360   07/26/2019   ACTIVE
 9224   FLO.B07229   ROGERS                  LAVARICK              360   07/26/2019   ACTIVE
10280   FLO.C00324   BOYD                    CAREY                 360   07/26/2019   ACTIVE
11194   FLO.C08360   ADORNO-OCASIO           ISRAEL                360   07/26/2019   ACTIVE
11707   FLO.D26361   LEGERE                  ARTHUR                360   07/26/2019   ACTIVE
12252   FLO.E20741   MORIN                   MICHAEL               360   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 165 of 230
12462   FLO.E34099   MCCLAIN                  PRESTON               360   07/26/2019   ACTIVE
13716   FLO.H28980   ABBATOY                  NATHANIEL             360   07/26/2019   ACTIVE
13862   FLO.H35325   OWENS                    MARVIN                360   07/26/2019   ACTIVE
13958   FLO.H39204   HOLT                     STOBERT               360   07/26/2019   ACTIVE
14043   FLO.H42913   TALBERT                  TROY                  360   07/26/2019   ACTIVE
14711   FLO.J12258   WHITE                    MICHAEL               360   07/26/2019   ACTIVE
14780   FLO.J16010   SPENCER                  ROBERT                360   07/26/2019   ACTIVE
15264   FLO.J37811   HAYES                    JEFFERSON             360   07/26/2019   ACTIVE
15305   FLO.J38962   BELCHER                  REINALDO              360   07/26/2019   ACTIVE
15322   FLO.J39246   JACKSON                  RONALD                360   07/26/2019   ACTIVE
15733   FLO.J50319   HINSON                   MATTHEW               360   07/26/2019   ACTIVE
15982   FLO.K50687   CUTTS                    KEVIN                 360   07/26/2019   ACTIVE
16707   FLO.K88200   LANDRY                   JACOB                 360   07/26/2019   ACTIVE
18273   FLO.M16659   DIAZ                     PABLO                 360   07/26/2019   ACTIVE
18622   FLO.M42091   TORRES                   CARLOS                360   07/26/2019   ACTIVE
18950   FLO.M61995   ROBERSON                 TAVARIS               360   07/26/2019   ACTIVE
19130   FLO.M75435   FERGUSON                 DON                   360   07/26/2019   ACTIVE
19144   FLO.M76187   DUNCAN                   TERRANCE              360   07/26/2019   ACTIVE
19189   FLO.M80629   CHERRY                   JAMES                 360   07/26/2019   ACTIVE
20508   FLO.P39769   WHITE                    MICHAEL               360            .   TEMP ABS
21198   FLO.Q21461   POWERS                   CHRISTOPHER           360   07/26/2019   ACTIVE
21812   FLO.R33089   ROSS                     DEMETRICE             360   07/26/2019   ACTIVE
22100   FLO.R52328   PRESTERO                 ANTHONY               360   07/26/2019   ACTIVE
22216   FLO.R59817   RALL                     STEPHEN               360   07/26/2019   ACTIVE
22714   FLO.S13852   DERRY                    TODD                  360   07/26/2019   ACTIVE
24959   FLO.U26613   BRYANT                   MAURICE               360   07/26/2019   ACTIVE
27375   FLO.X24416   ORTIZ                    JENISE                360   07/26/2019   ACTIVE
27448   FLO.X30523   WILL                     RAYMOND               360   07/26/2019   ACTIVE
27838   FLO.X55206   WHITE                    BRANDON               360   07/26/2019   ACTIVE
28068   FLO.X65734   MATHIS                   JORDAN                360   07/26/2019   ACTIVE
28143   FLO.X69092   PETERS                   ISHMAEL               360            .   TEMP ABS
28382   FLO.X79309   CASTRO                   FELIX                 360   07/26/2019   ACTIVE
 4384   FLO.286208   BROWN                    CHARLES               361   07/26/2019   ACTIVE
24502   FLO.T83952   RAY                      DAVID                 361   07/26/2019   ACTIVE
24725   FLO.U11879   PEREZ                    HECTOR                361   07/26/2019   ACTIVE
11554   FLO.D01673   EULETT                   AARON                 362   07/26/2019   ACTIVE
29090   FLO.Y31970   WINTERS                  ASHLEY                362   07/26/2019   ACTIVE
 3412   FLO.169652   WILSON                   MICHAEL               363   07/26/2019   ACTIVE
10333   FLO.C00926   JOHNSON                  LELAND                363   07/26/2019   ACTIVE
25642   FLO.V11312   SEGURA                   MICHAEL               363   07/26/2019   ACTIVE
18357   FLO.M23280   REYES                    MAXIMO                364   07/26/2019   ACTIVE
21860   FLO.R36487   GILLIAND                 DAVID                 364   07/26/2019   ACTIVE
27232   FLO.X11871   WALKER                   MARCUS                364   07/26/2019   ACTIVE
  595   FLO.091647   BELL                     ANTHONY               365   07/26/2019   ACTIVE
  652   FLO.094856   FRAZIER                  VERNON                365   07/26/2019   ACTIVE
  668   FLO.095685   DAMBOISE                 MICHAEL               365   07/26/2019   ACTIVE
  799   FLO.104061   ORLANDO                  DAVID                 365   07/26/2019   ACTIVE
 1229   FLO.121926   SCOTT                    NORVALL               365   07/26/2019   ACTIVE
 2200   FLO.134705   LOPEZ                    JEFFREY               365   07/26/2019   ACTIVE
 2796   FLO.154464   JACKSON                  VICTORIA              365   07/26/2019   ACTIVE
 2835   FLO.155265   SYKES                    HOPE                  365   07/26/2019   ACTIVE
 3241   FLO.166721   CASTIGLIONE              SHAWN                 365   07/26/2019   ACTIVE
 4311   FLO.271461   WARD                     MATTHEW               365   07/26/2019   ACTIVE
 4695   FLO.315700   LEE                      VICTOR                365   07/26/2019   ACTIVE
 5194   FLO.398565   TORANZO                  EDUARDO               365   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 166 of 230
 5378   FLO.436015   SIMS                    MERRIT                365   07/26/2019   ACTIVE
 5765   FLO.483135   HUGHES                  CHARLES               365   07/26/2019   ACTIVE
 5998   FLO.523294   MARCINIAK               MICHAEL               365   07/26/2019   ACTIVE
 6925   FLO.676068   DIXON                   DARLENE               365   07/26/2019   ACTIVE
 7131   FLO.719242   WILLIAMS                RUSTY                 365   07/26/2019   ACTIVE
 7264   FLO.747607   BURRUSS                 WESLEY                365   07/26/2019   ACTIVE
 7947   FLO.897544   GRAHAM                  CORRICE               365   07/26/2019   ACTIVE
 8348   FLO.976504   CRAWFORD                RICHARD               365   07/26/2019   ACTIVE
 8584   FLO.A50709   TYNDAL                  RICHARD               365   07/26/2019   ACTIVE
 9612   FLO.B10348   CARTAYA                 JOSE                  365   07/26/2019   ACTIVE
10671   FLO.C04296   JONES                   TYRONE                365   07/26/2019   ACTIVE
11091   FLO.C07440   REAGAN                  RICHARD               365   07/26/2019   ACTIVE
11178   FLO.C08214   SCOTT                   EDWARD                365   07/26/2019   ACTIVE
12292   FLO.E23793   BREVICK                 DAVID                 365   07/26/2019   ACTIVE
12993   FLO.G12365   ROBINSON                PHILLIP               365   07/26/2019   ACTIVE
13631   FLO.H24689   TRIBBITT                MARCUS                365   07/26/2019   ACTIVE
14936   FLO.J24851   ALVAREZ                 MARK                  365   07/26/2019   ACTIVE
15007   FLO.J28699   RICHARDSON              JAMES                 365   07/26/2019   ACTIVE
15223   FLO.J36860   HENTON                  OMRI                  365   07/26/2019   ACTIVE
16601   FLO.K83064   HERNANDEZ               JUAN                  365   07/26/2019   ACTIVE
16739   FLO.K90129   BOOTHBY                 ALEXANDER             365   07/26/2019   ACTIVE
17625   FLO.L71352   GRANGE                  OWEN                  365   07/26/2019   ACTIVE
18745   FLO.M49538   VINSON                  MARVIN                365   07/26/2019   ACTIVE
18787   FLO.M51814   EDWARDS                 KAVARES               365   07/26/2019   ACTIVE
19524   FLO.N14014   COOK                    MONTRAIL              365   07/26/2019   ACTIVE
19612   FLO.N19250   MEYER                   JASON                 365   07/26/2019   ACTIVE
20123   FLO.P16498   ROSSER                  JOSHUA                365   07/26/2019   ACTIVE
20364   FLO.P33232   BARRETT                 MYCAH                 365   07/26/2019   ACTIVE
20634   FLO.P44779   WHITE                   DAKODA                365   07/26/2019   ACTIVE
23925   FLO.T51589   LIMA                    BRIAN                 365   07/26/2019   ACTIVE
24085   FLO.T62083   LLOYD                   BRIAN                 365   07/26/2019   ACTIVE
24388   FLO.T77639   MATOS                   NELSON                365   07/26/2019   ACTIVE
24429   FLO.T79375   RIVERA                  ALEJANDRO             365   07/26/2019   ACTIVE
26469   FLO.W10343   CODY                    EDWIN                 365   07/26/2019   ACTIVE
26667   FLO.W24527   CORBETT                 ISIAH                 365   07/26/2019   ACTIVE
27495   FLO.X34108   HELMES                  MAURICE               365   07/26/2019   ACTIVE
28624   FLO.Y00065   SANDERSON               IAN                   365   07/26/2019   ACTIVE
28715   FLO.Y07891   PORTER                  ERIC                  365   07/26/2019   ACTIVE
29325   FLO.Y43154   SOTO                    EDGAR                 365   07/26/2019   ACTIVE
  508   FLO.085488   BYRD                    MILFORD               366   07/26/2019   ACTIVE
 4427   FLO.292124   LOEB                    GEORGE                366   07/26/2019   ACTIVE
21499   FLO.R08620   COOPER                  MARLON                366   07/26/2019   ACTIVE
23751   FLO.T39790   FOGLE                   MEMPHIS               366   07/26/2019   ACTIVE
18720   FLO.M47615   MELENDEZ                JUAN                  367   07/26/2019   ACTIVE
11793   FLO.D38855   JENKINS                 JARED                 368   07/26/2019   ACTIVE
19722   FLO.N23219   MASSENGALE              STEPHEN               368   07/26/2019   ACTIVE
23822   FLO.T45246   ARMBRUSTER              JOSEPH                368   07/26/2019   ACTIVE
   48   FLO.028527   SCARBOROUGH             ARTIS                 370   07/26/2019   ACTIVE
  113   FLO.041640   MARTIN                  FRED                  370   07/26/2019   ACTIVE
  991   FLO.114238   RODRIGUEZ               HERIBERTO             370   07/26/2019   ACTIVE
 1380   FLO.125075   EMERY                   JOHNNY                370   07/26/2019   ACTIVE
 1878   FLO.131804   WHITEHEAD               JOHN                  370   07/26/2019   ACTIVE
 3055   FLO.160217   ROBERTS                 MARILYN               370   07/26/2019   ACTIVE
 3925   FLO.199135   GARCIA                  NELSON                370   07/26/2019   ACTIVE
 4005   FLO.205949   BROWN                   JOHN                  370   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 167 of 230
 5367   FLO.434150   MONTANEZ                RICARDO               370   07/26/2019   ACTIVE
 6114   FLO.534006   HAND                    BRIAN                 370   07/26/2019   ACTIVE
 6240   FLO.546977   KENON                   ROBERT                370   07/26/2019   ACTIVE
 6448   FLO.571035   SANSON                  CHARLES               370   07/26/2019   ACTIVE
 7312   FLO.755860   COLLINS                 MARY                  370   07/26/2019   ACTIVE
 8089   FLO.935582   TEAMER                  RAYMOND               370   07/26/2019   ACTIVE
 8552   FLO.A50442   POWELL                  NICHOLAS              370   07/26/2019   ACTIVE
 8986   FLO.B04747   MCPHERSON               MARK                  370   07/26/2019   ACTIVE
 9890   FLO.B12319   CRESPO                  DENNIS                370   07/26/2019   ACTIVE
 9941   FLO.B12636   NOCK                    GABRIEL               370   07/26/2019   ACTIVE
11332   FLO.C09505   HUMPHREY                ANDRE                 370   07/26/2019   ACTIVE
12539   FLO.E38540   RIOS                    ISMAEL                370   07/26/2019   ACTIVE
13475   FLO.H14600   TILL                    CASEY                 370   07/26/2019   ACTIVE
14633   FLO.J08535   JONES                   DALE                  370   07/26/2019   ACTIVE
14701   FLO.J11775   PHILLIPS                JOSHUA                370   07/26/2019   ACTIVE
14797   FLO.J17485   DEVEAUX                 ANDRE                 370   07/26/2019   ACTIVE
15034   FLO.J29527   HENRICKS                CHRISTOPHER           370   07/26/2019   ACTIVE
15188   FLO.J35573   DEVINEY                 WENDELL               370   07/26/2019   ACTIVE
15228   FLO.J36989   GUYTON                  ADRIAN                370   07/26/2019   ACTIVE
15521   FLO.J44110   MOBLEY                  JAMEL                 370   07/26/2019   ACTIVE
15687   FLO.J48407   CUTTER                  SHERROD               370   07/26/2019   ACTIVE
15707   FLO.J49244   WALKER                  ALEXANDER             370   07/26/2019   ACTIVE
15746   FLO.J50825   EMERY                   DERRELL               370            .   TEMP ABS
16050   FLO.K54747   MAYS                    MICHAEL               370   07/26/2019   ACTIVE
16889   FLO.L14340   ADAMS                   JEFFREY               370   07/26/2019   ACTIVE
17621   FLO.L71168   DAWES                   EDMUND                370   07/26/2019   ACTIVE
18560   FLO.M37430   MURILLO                 MATTHEW               370   07/26/2019   ACTIVE
18712   FLO.M47260   SOTO                    RUBEN                 370   07/26/2019   ACTIVE
19551   FLO.N15346   MCDANIEL                LEI                   370   07/26/2019   ACTIVE
19752   FLO.N24132   CHESTER                 MATTHEW               370   07/26/2019   ACTIVE
21346   FLO.Q27777   PITTMAN                 JABARIUS              370   07/26/2019   ACTIVE
21683   FLO.R23557   LEE                     CHARLES               370   07/26/2019   ACTIVE
23264   FLO.T08613   TERRY                   JASON                 370   07/26/2019   ACTIVE
24103   FLO.T63079   VARGAS                  RAUL                  370   07/26/2019   ACTIVE
24136   FLO.T64966   FREEMAN                 LEVON                 370   07/26/2019   ACTIVE
24865   FLO.U20987   TAYLOR                  ROBERT                370   07/26/2019   ACTIVE
25936   FLO.V28124   DOUGLAS                 JUSTIN                370   07/26/2019   ACTIVE
26640   FLO.W23070   PEREZ                   SILVIA                370   07/26/2019   ACTIVE
27000   FLO.W43169   GREEN ANDERSON          CYNTHIA               370   07/26/2019   ACTIVE
27642   FLO.X44549   MORALES                 CHRISTIAN             370   07/26/2019   ACTIVE
27671   FLO.X46145   PETERSON                JOHN                  370   07/26/2019   ACTIVE
28389   FLO.X79564   SNOWDEN                 ZACHARY               370   07/26/2019   ACTIVE
29113   FLO.Y33712   AMAYA                   GILBERTO              370   07/26/2019   ACTIVE
  526   FLO.086777   GILES                   KEVAN                 371   07/26/2019   ACTIVE
  644   FLO.094571   SARTORE                 BRYANT                371   07/26/2019   ACTIVE
 1413   FLO.125753   TIMMONS                 CHRISTOPHER           371   07/26/2019   ACTIVE
 3225   FLO.166418   CONRAD                  EDWARD                371   07/26/2019   ACTIVE
 5958   FLO.519549   LEE                     CLARENCE              371   07/26/2019   ACTIVE
 6777   FLO.642941   WOLACK                  PATRICIA              371   07/26/2019   ACTIVE
15937   FLO.K07715   DELATORRE               MAYKEL                371   07/26/2019   ACTIVE
20135   FLO.P17407   ARNOLD                  CHRISTOPHER           371   07/26/2019   ACTIVE
20428   FLO.P36131   HOWARD                  IVAN                  371   07/26/2019   ACTIVE
22019   FLO.R48023   ZWACK                   RICHARD               371   07/26/2019   ACTIVE
23203   FLO.T03405   LEWIS                   CORNELL               371   07/26/2019   ACTIVE
17603   FLO.L70301   LUXAMA                  PAUL                  372   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 168 of 230
15087   FLO.J31701   WRIGHT                  AARON                 373   07/26/2019   ACTIVE
15481   FLO.J43046   MOORE                   DAVID                 373   07/26/2019   ACTIVE
16876   FLO.L13218   ONEAL                   ROGER                 373   07/26/2019   ACTIVE
 4093   FLO.219108   HOUSTON                 DARRYL                374   07/26/2019   ACTIVE
11956   FLO.D95943   BELL                    KENNETH               374   07/26/2019   ACTIVE
15978   FLO.K50174   BAILEY                  BILLY                 374   07/26/2019   ACTIVE
20300   FLO.P29186   LISTER                  WESLEY                374   07/26/2019   ACTIVE
  532   FLO.087429   CAVE                    ALPHONSO              375   07/26/2019   ACTIVE
  725   FLO.099269   RHODES                  RICHARD               375   07/26/2019   ACTIVE
 3080   FLO.162735   ALLEN                   SARAH                 375   07/26/2019   ACTIVE
 3667   FLO.191482   PEREZ                   LEONARDO              375   07/26/2019   ACTIVE
 5055   FLO.376011   YAIST                   DARRELL               375   07/26/2019   ACTIVE
 5577   FLO.459110   WILSON                  ORTAVIOUS             375   07/26/2019   ACTIVE
 5826   FLO.499405   WILLIAMS                TONY                  375   07/26/2019   ACTIVE
 5919   FLO.514739   WATSON                  JAYSON                375   07/26/2019   ACTIVE
 5948   FLO.518122   MATOS                   EDWIN                 375   07/26/2019   ACTIVE
 7167   FLO.723015   DONLEY                  BILLY                 375   07/26/2019   ACTIVE
 7802   FLO.853601   LEWIS                   DERRICK               375   07/26/2019   ACTIVE
 8123   FLO.945078   PYNE                    MICHAEL               375   07/26/2019   ACTIVE
 9402   FLO.B08844   PIERRE-LOUIS            BAINET                375   07/26/2019   ACTIVE
 9545   FLO.B09904   LOPEZ                   JULIO                 375   07/26/2019   ACTIVE
 9764   FLO.B11417   NOELZINORD              WILBERTSON            375   07/26/2019   ACTIVE
10124   FLO.B14164   KYLES                   TIMOTHY               375   07/26/2019   ACTIVE
10297   FLO.C00556   BRYANT                  MICHAEL               375   07/26/2019   ACTIVE
10764   FLO.C05132   CASH                    KEVIN                 375   07/26/2019   ACTIVE
11763   FLO.D35843   CAMPBELL                JOHN                  375   07/26/2019   ACTIVE
11770   FLO.D36219   TURNBULL                JONATHAN              375   07/26/2019   ACTIVE
12407   FLO.E31252   HUTCHISON               BRANDON               375   07/26/2019   ACTIVE
12733   FLO.E49084   MULLANE                 KODY                  375   07/26/2019   ACTIVE
13616   FLO.H23122   BUCKLE                  STEPFONE              375   07/26/2019   ACTIVE
14773   FLO.J15777   TODD                    RANDALL               375   07/26/2019   ACTIVE
14805   FLO.J17688   MCDANNOLD               ROBERT                375   07/26/2019   ACTIVE
15495   FLO.J43421   KENNEDY                 MICHAEL               375   07/26/2019   ACTIVE
18477   FLO.M32119   WILSON                  ANTHONY               375   07/26/2019   ACTIVE
18795   FLO.M52123   WILLIAMS                JUSTIN                375   07/26/2019   ACTIVE
20419   FLO.P35822   HARRIS                  JOSHUA                375   07/26/2019   ACTIVE
21038   FLO.Q11764   EDGE                    ALEXANDER             375   07/26/2019   ACTIVE
21758   FLO.R29474   XUEREB                  MARIA                 375   07/26/2019   ACTIVE
21810   FLO.R32983   WYATT                   JOSEPH                375   07/26/2019   ACTIVE
22412   FLO.R71943   MIZIC                   DARIJAN               375   07/26/2019   ACTIVE
22483   FLO.R79745   SCUDDER                 DERRICK               375   07/26/2019   ACTIVE
23263   FLO.T08545   HILLS                   MAURICE               375   07/26/2019   ACTIVE
23337   FLO.T14215   HINSON                  EARL                  375   07/26/2019   ACTIVE
23893   FLO.T49870   NUGENT                  FABIO                 375   07/26/2019   ACTIVE
24794   FLO.U16057   GILLMAN                 ROBERT                375   07/26/2019   ACTIVE
26131   FLO.V37351   SHOVER                  CHRISTOPHER           375   07/26/2019   ACTIVE
26715   FLO.W27991   CIFUENTES               JOSUE                 375   07/26/2019   ACTIVE
27276   FLO.X16099   RICHARDS                JASON                 375   07/26/2019   ACTIVE
27860   FLO.X56404   BRITO                   EVISLANDYS            375   07/26/2019   ACTIVE
28933   FLO.Y23570   GARY                    DOMINIQUE             375   07/26/2019   ACTIVE
29529   FLO.Y52213   SMITH                   JEFFREY               375   07/26/2019   ACTIVE
  489   FLO.083534   OBERST                  SCOTT                 376   07/26/2019   ACTIVE
 6411   FLO.566284   MYERS                   ALEXANDER             376   07/26/2019   ACTIVE
16418   FLO.K75650   HOLT                    JOHN                  376   07/26/2019   ACTIVE
19239   FLO.M87150   MCGEE                   MICHAEL               377   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 169 of 230
21563   FLO.R14749   RITTER                   WILLIAM               377   07/26/2019   ACTIVE
  320   FLO.069948   GILMAN                   DENNIS                378   07/26/2019   ACTIVE
 8614   FLO.A50935   WRIGHT                   LA VONTRAY            378   07/26/2019   ACTIVE
17705   FLO.L76737   JOSEPH                   MCKENZIE              378   07/26/2019   ACTIVE
25018   FLO.U30226   BISHOP                   RORY                  378   07/26/2019   ACTIVE
  154   FLO.047716   OLIVER                   EDGAR                 379   07/26/2019   ACTIVE
  711   FLO.098661   GIBBS                    MAX                   380   07/26/2019   ACTIVE
  772   FLO.101980   COON                     ROBERT                380   07/26/2019   ACTIVE
 1420   FLO.125861   HURLEY                   WENDELL               380   07/26/2019   ACTIVE
 2335   FLO.135886   BRYANT                   CALVIN                380   07/26/2019   ACTIVE
 2755   FLO.152641   BARBER                   TINA                  380   07/26/2019   ACTIVE
 3056   FLO.160525   RAY                      MELINDA               380   07/26/2019   ACTIVE
 3169   FLO.165399   SENTERS                  PHILLIP               380   07/26/2019   ACTIVE
 3459   FLO.180680   MONTANYE                 CARL                  380   07/26/2019   ACTIVE
 4711   FLO.317046   ANDERSON                 RODERICK              380   07/26/2019   ACTIVE
 4962   FLO.366773   VAZQUEZ                  JOSE                  380   07/26/2019   ACTIVE
 6250   FLO.547583   ROSARIO                  RANDY                 380   07/26/2019   ACTIVE
 6428   FLO.567668   HERTZ                    GUERRY                380   07/26/2019   ACTIVE
 7138   FLO.719588   POWELL                   GREGORY               380   07/26/2019   ACTIVE
 7349   FLO.763279   DYER                     RICHARD               380   07/26/2019   ACTIVE
 7450   FLO.775697   DUNN                     JAMES                 380   07/26/2019   ACTIVE
 7582   FLO.793589   JACKSON                  ROYAL                 380   07/26/2019   ACTIVE
 7893   FLO.891047   PADGETT                  DAVID                 380   07/26/2019   ACTIVE
 8951   FLO.B04123   SADRAC                   NELSON                380   07/26/2019   ACTIVE
 9908   FLO.B12426   FERRARI                  ANTHONY               380            .   TEMP ABS
10503   FLO.C02756   HALL                     THOMAS                380   07/26/2019   ACTIVE
12121   FLO.E12396   GRIMES                   DARIC                 380   07/26/2019   ACTIVE
12243   FLO.E20021   MITCHEL                  DWAYNE                380   07/26/2019   ACTIVE
12878   FLO.G04966   WHITE                    ERSKIN                380   07/26/2019   ACTIVE
13367   FLO.H07810   HUNTLEY                  DERRICK               380   07/26/2019   ACTIVE
14015   FLO.H42018   LOTT                     ALANDRA               380   07/26/2019   ACTIVE
14908   FLO.J23218   ROBERTS                  WILLIE                380   07/26/2019   ACTIVE
15977   FLO.K50172   TIJERINA                 JOSE                  380   07/26/2019   ACTIVE
16045   FLO.K54482   JACKSON                  TRAVIS                380   07/26/2019   ACTIVE
16117   FLO.K60466   SHOTTO                   JASON                 380   07/26/2019   ACTIVE
16392   FLO.K74748   RAMIREZ                  ARNULFO               380   07/26/2019   ACTIVE
17620   FLO.L71031   SALMERON                 JUAN                  380   07/26/2019   ACTIVE
17841   FLO.L85895   WATSON                   NAQWAN                380   07/26/2019   ACTIVE
18112   FLO.M04222   MORGAN                   TERRANCE              380   07/26/2019   ACTIVE
18370   FLO.M24360   SAWYER                   JONATHAN              380   07/26/2019   ACTIVE
19138   FLO.M75764   HENDERSON                SHERARD               380   07/26/2019   ACTIVE
21241   FLO.Q23713   WINSLOW                  GARY                  380   07/26/2019   ACTIVE
24169   FLO.T66819   GONZALEZ-INES            LUIS                  380   07/26/2019   ACTIVE
24239   FLO.T70729   MCCULLEN                 WILLARD               380   07/26/2019   ACTIVE
24412   FLO.T78481   GIBBONS                  WILLIAM               380   07/26/2019   ACTIVE
25558   FLO.V06042   ALLOTEY                  ROLLAND               380   07/26/2019   ACTIVE
25779   FLO.V19671   LETO                     THOMAS                380   07/26/2019   ACTIVE
25847   FLO.V23823   CACCAVARI                KEVIN                 380   07/26/2019   ACTIVE
26090   FLO.V35043   HIGHTOWER                LATELVIN              380   07/26/2019   ACTIVE
28169   FLO.X70599   HANKINS                  LEON                  380            .   TEMP ABS
29589   FLO.Y56385   FINNERTY                 ADAM                  380   07/26/2019   ACTIVE
 5498   FLO.451118   FRANCIS                  DEANAH                381   07/26/2019   ACTIVE
10881   FLO.C05908   MCKINNON                 WILLIE                381   07/26/2019   ACTIVE
14547   FLO.J03472   WRIGHT                   MACARTHUR             381   07/26/2019   ACTIVE
18374   FLO.M24556   HERNANDEZ                WILLIAM               381   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 170 of 230
27362   FLO.X23181   MILLER                  HOWARD                382   07/26/2019   ACTIVE
27546   FLO.X38118   CARTER                  JUSTIN                383   07/26/2019   ACTIVE
  340   FLO.072237   SMITH                   DARRYL                384   07/26/2019   ACTIVE
22801   FLO.S19541   HESKETT                 KENNETH               384   07/26/2019   ACTIVE
  870   FLO.108781   STOKES                  CHARLES               385   07/26/2019   ACTIVE
 1132   FLO.118851   PULA                    WAYNE                 385   07/26/2019   ACTIVE
 1221   FLO.121815   COLLINS                 RICHARD               385   07/26/2019   ACTIVE
 1410   FLO.125740   SHIRLEY                 RUFUS                 385            .   TEMP ABS
 1556   FLO.128164   SHELL                   JOHNNY                385   07/26/2019   ACTIVE
 2358   FLO.136574   SHEPARDSON              SHANNON               385   07/26/2019   ACTIVE
 3258   FLO.167043   RUIZ                    DAVID                 385   07/26/2019   ACTIVE
 3615   FLO.188754   FAIL                    ANTHONY               385   07/26/2019   ACTIVE
 3998   FLO.205072   BAILEY                  KYLE                  385   07/26/2019   ACTIVE
 5097   FLO.379895   HUDSON                  CHARLES               385   07/26/2019   ACTIVE
 5246   FLO.413488   RODRIGUEZ               PEDRO                 385   07/26/2019   ACTIVE
 5447   FLO.444904   WILCOX                  DARIOUS               385   07/26/2019   ACTIVE
 7010   FLO.700066   BENTLEY                 RICHARD               385   07/26/2019   ACTIVE
 7480   FLO.778813   PARADIS                 DENNIS                385   07/26/2019   ACTIVE
10319   FLO.C00761   NEWGARD                 PHILLIP               385   07/26/2019   ACTIVE
10397   FLO.C01592   MARTINEZ                SERGIO                385   07/26/2019   ACTIVE
10954   FLO.C06408   TORRES-PEREZ            MARCUS                385   07/26/2019   ACTIVE
11407   FLO.C10271   JACKSON                 JAMES                 385   07/26/2019   ACTIVE
13045   FLO.G14967   OLIVER                  JOSHUA                385   07/26/2019   ACTIVE
13411   FLO.H10777   HUDSON                  CALVIN                385   07/26/2019   ACTIVE
14013   FLO.H41920   BAKER                   RICHARD               385   07/26/2019   ACTIVE
14823   FLO.J18546   SHEPPARD                BILLY                 385   07/26/2019   ACTIVE
16326   FLO.K71283   HANNIGAN                BRIAN                 385   07/26/2019   ACTIVE
16762   FLO.L00291   TUKES                   ANTONIO               385   07/26/2019   ACTIVE
16962   FLO.L22122   KASS                    JOSEPH                385   07/26/2019   ACTIVE
17434   FLO.L58663   CALISCE                 GRACIA                385   07/26/2019   ACTIVE
20203   FLO.P22634   TOLES                   JERMAINE              385   07/26/2019   ACTIVE
21189   FLO.Q21014   HIXENBAUGH              KENNETH               385   07/26/2019   ACTIVE
21570   FLO.R15198   MURRAY                  WILLIAM               385   07/26/2019   ACTIVE
22794   FLO.S18986   KOVALSKY                BRIAN                 385   07/26/2019   ACTIVE
23446   FLO.T21384   JACOBS                  MICHAEL               385   07/26/2019   ACTIVE
23604   FLO.T31478   ORTIZ                   ROBERTO               385   07/26/2019   ACTIVE
24371   FLO.T77068   BRINSER                 BRADLEY               385   07/26/2019   ACTIVE
25705   FLO.V14470   FLETCHER                TIMOTHY               385   07/26/2019   ACTIVE
27080   FLO.W50395   HARRISON                ANDREW                385   07/26/2019   ACTIVE
27665   FLO.X45985   LEMON                   ANTONIO               385   07/26/2019   ACTIVE
28282   FLO.X75187   MOUNTAIN                RAYMOND               385   07/26/2019   ACTIVE
28316   FLO.X76763   HAMILTON                LACY                  385   07/26/2019   ACTIVE
28327   FLO.X77173   PIMENTEL                RAFAEL                385   07/26/2019   ACTIVE
 3784   FLO.195577   ROSS                    BOBBY                 386   07/26/2019   ACTIVE
 5102   FLO.380243   WILSON                  BOBBY                 386   07/26/2019   ACTIVE
 6490   FLO.579914   ISOM                    DANA                  386   07/26/2019   ACTIVE
 7914   FLO.893971   YOUNG                   DELROY                386   07/26/2019   ACTIVE
12909   FLO.G07123   COLE                    MARC                  386   07/26/2019   ACTIVE
25236   FLO.U41142   SHEPHERD                ADAM                  386   07/26/2019   ACTIVE
21757   FLO.R29471   LANG                    WILLIAM               387   07/26/2019   ACTIVE
26007   FLO.V31069   VILLAZANO               CESAR                 387   07/26/2019   ACTIVE
 5152   FLO.390753   DAVIDSON                JEFFREY               388   07/26/2019   ACTIVE
 9212   FLO.B07121   NESBITT                 LEANDER               388   07/26/2019   ACTIVE
18387   FLO.M25411   ATKINSON                STEVE                 388   07/26/2019   ACTIVE
27239   FLO.X12648   VEGA                    GIOVANNI              388   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 171 of 230
17837   FLO.L85783   GOODEN                  FAVIAN                389   07/26/2019   ACTIVE
  885   FLO.109669   JONES                   JAMES                 390   07/26/2019   ACTIVE
 1344   FLO.124519   BOUKNIGHT               LATROY                390   07/26/2019   ACTIVE
 2132   FLO.134151   SMITH                   MANUEL                390   07/26/2019   ACTIVE
 2525   FLO.144514   COOPER                  VOHN                  390   07/26/2019   ACTIVE
 3105   FLO.163592   FACEN                   ANGELA                390   07/26/2019   ACTIVE
 3190   FLO.165856   GUTIERREZ               LORENZO               390   07/26/2019   ACTIVE
 4530   FLO.303027   CUMMINGS                HORACE                390   07/26/2019   ACTIVE
 4625   FLO.309630   SMITH                   WILLIE                390   07/26/2019   ACTIVE
 4628   FLO.310094   FOSTER                  JERMAINE              390   07/26/2019   ACTIVE
 5700   FLO.470967   GRIFFIN                 JAMARCUS              390   07/26/2019   ACTIVE
 7541   FLO.787810   MCCLOUD                 MICHAEL               390   07/26/2019   ACTIVE
 8037   FLO.914811   HARRELL                 RAYMONDO              390   07/26/2019   ACTIVE
 8194   FLO.961016   JAMES                   LASELL                390   07/26/2019   ACTIVE
 8254   FLO.967172   MCKINZIE                DEREK                 390   07/26/2019   ACTIVE
 9046   FLO.B05425   JAYE                    DUSTIN                390   07/26/2019   ACTIVE
10031   FLO.B13369   MISLOW                  NICKOLAS              390   07/26/2019   ACTIVE
10051   FLO.B13530   DUNCAN                  NISSIM                390   07/26/2019   ACTIVE
11674   FLO.D20547   PALOMINO                FRANK                 390   07/26/2019   ACTIVE
11944   FLO.D92956   STANBERRY               DARRELL               390   07/26/2019   ACTIVE
12002   FLO.E02957   WELCH                   ANTHONY               390   07/26/2019   ACTIVE
12286   FLO.E23292   WORDEN                  ANDREW                390   07/26/2019   ACTIVE
12459   FLO.E33884   HARVEY                  BRIAN                 390   07/26/2019   ACTIVE
13162   FLO.G20044   KNAPP                   JOSHUA                390   07/26/2019   ACTIVE
14339   FLO.I10836   MEYERS                  THERESA               390   07/26/2019   ACTIVE
14502   FLO.J00484   ELLIOTT                 KENNETH               390   07/26/2019   ACTIVE
14682   FLO.J10600   OLNEY                   PAULA                 390   07/26/2019   ACTIVE
16830   FLO.L08238   GRANT                   MAURICE               390   07/26/2019   ACTIVE
17849   FLO.L86339   CSOLKOVITS              PAMELA                390   07/26/2019   ACTIVE
18687   FLO.M45367   VALDES                  PEDRO                 390   07/26/2019   ACTIVE
20328   FLO.P30915   DAVIS                   ROCHELLE              390   07/26/2019   ACTIVE
20535   FLO.P40702   HICKS                   BRYAN                 390   07/26/2019   ACTIVE
20787   FLO.P51067   BLAIR                   LANA                  390   07/26/2019   ACTIVE
26142   FLO.V37787   ORTIZ                   JOSE                  390   07/26/2019   ACTIVE
26383   FLO.W03249   GREEN                   JOSEPH                390   07/26/2019   ACTIVE
26530   FLO.W14993   MCCRAY                  BRENTON               390   07/26/2019   ACTIVE
26847   FLO.W35990   RUSS                    STANLEIGH             390   07/26/2019   ACTIVE
27332   FLO.X20917   DIRESTA                 ADAM                  390   07/26/2019   ACTIVE
27597   FLO.X41840   LEGRANDE                TERRENCE              390   07/26/2019   ACTIVE
27815   FLO.X53799   TORRES                  JOSE                  390   07/26/2019   ACTIVE
27827   FLO.X54553   LOFTON                  MARLON                390   07/26/2019   ACTIVE
28614   FLO.X94754   SANCHEZ                 ROBBY                 390   07/26/2019   ACTIVE
29237   FLO.Y39489   BUTLER                  GEORGE                390   07/26/2019   ACTIVE
29411   FLO.Y47302   CLARK                   RAJSHUN               390   07/26/2019   ACTIVE
29534   FLO.Y52296   BERUBE                  JOSEPH                390   07/26/2019   ACTIVE
 8103   FLO.940249   RICHARDSON              GREGORY               391   07/26/2019   ACTIVE
23813   FLO.T44525   NEWSOME                 ANTHONY               391   07/26/2019   ACTIVE
 1299   FLO.123735   BELL                    CHARLES               392   07/26/2019   ACTIVE
 4629   FLO.310107   GARNER                  ROBERT                393   07/26/2019   ACTIVE
14605   FLO.J06607   GRAHAM                  ANTHONY               393   07/26/2019   ACTIVE
16229   FLO.K66141   GUTIERREZ               ROBBY                 393   07/26/2019   ACTIVE
12615   FLO.E42479   HAMIEL                  BRETT                 394   07/26/2019   ACTIVE
16500   FLO.K78964   JUNTUNEN                SHAWN                 394   07/26/2019   ACTIVE
 1127   FLO.118728   BURGESS                 ELVIN                 395   07/26/2019   ACTIVE
 1506   FLO.127352   HICKMAN                 MICHAEL               395   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 172 of 230
 2662   FLO.149115   GONZALEZ                CARLOS                395   07/26/2019   ACTIVE
 3192   FLO.165908   SCOVENS                 LEONARD               395   07/26/2019   ACTIVE
 3488   FLO.182131   BRIAN                   CURTIS                395   07/26/2019   ACTIVE
 3982   FLO.201712   TARVER                  AKEENA                395   07/26/2019   ACTIVE
 4661   FLO.313418   SHIFLETT                PHILLIP               395   07/26/2019   ACTIVE
 5644   FLO.466899   JACKSON                 DOMINIC               395   07/26/2019   ACTIVE
 6362   FLO.559708   VALDEZ                  EDUARDO               395   07/26/2019   ACTIVE
 7335   FLO.760155   PONTOON                 KENT                  395   07/26/2019   ACTIVE
 8991   FLO.B04784   CHAPMAN                 THOMAS                395   07/26/2019   ACTIVE
11907   FLO.D83875   LOCKE                   DAVID                 395   07/26/2019   ACTIVE
12213   FLO.E18244   COATES                  RONALD                395   07/26/2019   ACTIVE
12646   FLO.E44074   PITTMAN                 JAMES                 395   07/26/2019   ACTIVE
15008   FLO.J28715   MOSLEY                  JOHN                  395   07/26/2019   ACTIVE
15149   FLO.J34124   MCINTOSH                MICHAEL               395   07/26/2019   ACTIVE
15603   FLO.J46200   JAMES                   CORNELIUS             395   07/26/2019   ACTIVE
16785   FLO.L03402   BUTLER                  CHAUNCEY              395   07/26/2019   ACTIVE
19549   FLO.N15172   WILKINS                 QUAVE                 395   07/26/2019   ACTIVE
23171   FLO.T00297   FUQUA                   MICHAEL               395   07/26/2019   ACTIVE
26081   FLO.V34569   JOHNSON                 DEANDRE               395   07/26/2019   ACTIVE
26618   FLO.W21132   MCINDOO                 RAYMOND               395   07/26/2019   ACTIVE
27001   FLO.W43234   JAHODA                  KEYAN                 395   07/26/2019   ACTIVE
27683   FLO.X46646   SUAREZ                  ARSENIO               395   07/26/2019   ACTIVE
27816   FLO.X53950   CHERRY                  JAMES                 395   07/26/2019   ACTIVE
27970   FLO.X60803   ROSA                    CARLOS                395            .   TEMP ABS
28964   FLO.Y25520   MACIAS                  ELIO                  395   07/26/2019   ACTIVE
 2133   FLO.134164   GOMEZ                   ANDREW                396   07/26/2019   ACTIVE
25332   FLO.U45354   MCWATERS                CASSIDY               396   07/26/2019   ACTIVE
 1288   FLO.123296   BURTON                  JEFFREY               397   07/26/2019   ACTIVE
 2510   FLO.143410   LESSING                 PAUL                  397   07/26/2019   ACTIVE
 3437   FLO.169996   HUYNH                   THAI                  397   07/26/2019   ACTIVE
 7064   FLO.707949   WAHL                    ADRIAN                397   07/26/2019   ACTIVE
23739   FLO.T39379   BROWN                   KEITH                 397   07/26/2019   ACTIVE
16385   FLO.K74449   BAER                    JOSHUA                398   07/26/2019   ACTIVE
 1630   FLO.129232   SERRANO                 NELSON                399   07/26/2019   ACTIVE
 3487   FLO.181958   MCINTOSH                PATRICK               399   07/26/2019   ACTIVE
26653   FLO.W23673   RICHARDSON              DANIEL                399   07/26/2019   ACTIVE
  284   FLO.065751   ZAMOT                   FELIX                 400   07/26/2019   ACTIVE
  304   FLO.067799   BRUNSON                 RONNIE                400   07/26/2019   ACTIVE
  316   FLO.069717   ROBERTS                 JERRY                 400   07/26/2019   ACTIVE
  502   FLO.085118   GURGANUS                LARRY                 400   07/26/2019   ACTIVE
  715   FLO.098940   MCKOWEN                 JOHN                  400   07/26/2019   ACTIVE
 1399   FLO.125386   OXENDINE                TYRONE                400   07/26/2019   ACTIVE
 2068   FLO.133706   SAINTAUDE               JACQUIS               400   07/26/2019   ACTIVE
 2527   FLO.144594   MOZIE                   TRAVIOUS              400   07/26/2019   ACTIVE
 2623   FLO.148696   LEVY                    JEREMIAH              400   07/26/2019   ACTIVE
 2652   FLO.149024   SMART                   PETER                 400   07/26/2019   ACTIVE
 3604   FLO.188405   PEARSON                 GREGORY               400   07/26/2019   ACTIVE
 3734   FLO.194034   CASON                   JAMES                 400   07/26/2019   ACTIVE
 4037   FLO.212933   DAVIS                   JIMMY                 400   07/26/2019   ACTIVE
 4358   FLO.281003   ORICK                   ANTHONY               400   07/26/2019   ACTIVE
 4768   FLO.334146   JOHNSON                 KENNETH               400   07/26/2019   ACTIVE
 5486   FLO.449922   PAYNE                   DAVID                 400   07/26/2019   ACTIVE
 5492   FLO.450307   MENDOZA                 MARBEL                400   07/26/2019   ACTIVE
 5635   FLO.465780   STEPHENS                ANDRE                 400   07/26/2019   ACTIVE
 6429   FLO.567693   BELL                    CHESTER               400   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 173 of 230
 6570   FLO.595303   REUTER                  JEFFREY               400   07/26/2019   ACTIVE
 7637   FLO.804247   STIRES                  ROBERT                400   07/26/2019   ACTIVE
 8343   FLO.976327   IRVIN                   JERAMIE               400   07/26/2019   ACTIVE
 9629   FLO.B10495   DE OLEO                 JORGE                 400   07/26/2019   ACTIVE
 9966   FLO.B12822   SERNA                   ISAIAH                400   07/26/2019   ACTIVE
10991   FLO.C06702   CORBISEZ                DONALD                400   07/26/2019   ACTIVE
10997   FLO.C06739   MATOS                   EDVALDO               400   07/26/2019   ACTIVE
11520   FLO.C11485   KIM                     ANDREW                400   07/26/2019   ACTIVE
11952   FLO.D94419   ZANI                    NATHAN                400   07/26/2019   ACTIVE
11955   FLO.D95724   PRICE                   JEFFERY               400   07/26/2019   ACTIVE
12793   FLO.E53787   RESLIER                 DANIEL                400   07/26/2019   ACTIVE
12819   FLO.G01034   SMITH                   ROBERT                400   07/26/2019   ACTIVE
15532   FLO.J44345   CLARK                   CALVIN                400   07/26/2019   ACTIVE
15906   FLO.K02090   MOORE                   MARK                  400   07/26/2019   ACTIVE
17112   FLO.L37561   FALMER                  KEVIN                 400   07/26/2019   ACTIVE
17782   FLO.L82089   JANVIER                 LUNICK                400   07/26/2019   ACTIVE
20395   FLO.P34587   LOFTON                  DERRICK               400   07/26/2019   ACTIVE
21443   FLO.R02713   ADAMS                   ANTWON                400   07/26/2019   ACTIVE
21462   FLO.R04427   FITE                    RANDALL               400   07/26/2019   ACTIVE
22365   FLO.R68785   STEWART                 SEAN                  400            .   TEMP ABS
22551   FLO.S00055   GAITHER                 KEVIN                 400   07/26/2019   ACTIVE
24172   FLO.T66904   GAFFNEY                 DARIUS                400   07/26/2019   ACTIVE
24753   FLO.U13532   GUTIERREZ               RUBEN                 400   07/26/2019   ACTIVE
26475   FLO.W10697   HUEWITT                 MICHAEL               400   07/26/2019   ACTIVE
27284   FLO.X16760   TORRES-GARCIA           CLAUDIO               400   07/26/2019   ACTIVE
27297   FLO.X18164   ROCA-MORENO             ALFREDO               400   07/26/2019   ACTIVE
27542   FLO.X37829   NIEVES                  HARRY                 400   07/26/2019   ACTIVE
27543   FLO.X37841   FREEMAN                 KEIRA                 400   07/26/2019   ACTIVE
27814   FLO.X53789   SANDERS                 PRINCE                400   07/26/2019   ACTIVE
28366   FLO.X78670   NIEVES                  TONI                  400   07/26/2019   ACTIVE
28763   FLO.Y12246   TANNER                  BRADFORD              400   07/26/2019   ACTIVE
 7749   FLO.824802   DUQUE                   JOSE                  401   07/26/2019   ACTIVE
 9189   FLO.B06925   CREW                    LACY                  401   07/26/2019   ACTIVE
13346   FLO.H06896   LEON                    CARLOS                401   07/26/2019   ACTIVE
16002   FLO.K51874   ASHE                    LANADIEAL             401   07/26/2019   ACTIVE
17258   FLO.L47642   MASSAS                  ANGEL                 401   07/26/2019   ACTIVE
19439   FLO.N09496   ROBINSON                ELGIN                 401   07/26/2019   ACTIVE
17377   FLO.L55034   COLES                   CHARLY                402   07/26/2019   ACTIVE
27382   FLO.X25237   ROBINSON                VAN                   402   07/26/2019   ACTIVE
27752   FLO.X50231   OCASIO                  MANUEL                402   07/26/2019   ACTIVE
 6990   FLO.694579   MICKO                   GEORGE                403   07/26/2019   ACTIVE
 1406   FLO.125652   WISE                    JOHN                  405   07/26/2019   ACTIVE
 1767   FLO.130653   ROBINSON                ANDREW                405   07/26/2019   ACTIVE
 1955   FLO.132634   TIRADO                  JOSE                  405   07/26/2019   ACTIVE
 2699   FLO.149491   LAWSON                  DAVID                 405   07/26/2019   ACTIVE
 2746   FLO.151931   JOHNSON                 CYNTHIA               405   07/26/2019   ACTIVE
 3026   FLO.157472   BYERS                   RAMON                 405   07/26/2019   ACTIVE
 5267   FLO.417338   CASSELS                 ROBERT                405   07/26/2019   ACTIVE
 5412   FLO.440555   DELANCY                 GEORGE                405   07/26/2019   ACTIVE
 5417   FLO.440967   MCLIN                   TRACY                 405   07/26/2019   ACTIVE
 5559   FLO.457262   GAYLE                   PETER                 405   07/26/2019   ACTIVE
 6003   FLO.523614   SEAGO                   EDDIE                 405   07/26/2019   ACTIVE
 7661   FLO.810194   REED                    JAMES                 405   07/26/2019   ACTIVE
 7777   FLO.843130   WHITED                  ROY                   405   07/26/2019   ACTIVE
 7901   FLO.892566   BUTH                    VANNA                 405   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 174 of 230
 8318   FLO.974220   OWENS                   CHRISTOPHER           405   07/26/2019   ACTIVE
 8796   FLO.B01216   WILSON                  TARVIS                405   07/26/2019   ACTIVE
 8802   FLO.B01376   ALVAREZ                 ALFRED                405   07/26/2019   ACTIVE
10279   FLO.C00288   GONZALEZ                EDSEL                 405   07/26/2019   ACTIVE
11298   FLO.C09118   MARTINEZ                ALEXIS                405   07/26/2019   ACTIVE
12214   FLO.E18314   PRIMOUS                 CORDELL               405   07/26/2019   ACTIVE
12303   FLO.E24317   BLYTH                   ADAM                  405   07/26/2019   ACTIVE
12804   FLO.E55331   UMBERGER                JESSICA               405   07/26/2019   ACTIVE
12820   FLO.G01036   JACKSON                 MARK                  405   07/26/2019   ACTIVE
15038   FLO.J29767   RHETT                   SAMUEL                405   07/26/2019   ACTIVE
15266   FLO.J37898   DOUGLAS                 RICHARD               405   07/26/2019   ACTIVE
16779   FLO.L02023   STAFFORD                KENDRICK              405   07/26/2019   ACTIVE
17457   FLO.L60515   ROBINSON                CLAY                  405   07/26/2019   ACTIVE
18004   FLO.L96739   SMITH                   DENNIS                405   07/26/2019   ACTIVE
18085   FLO.M02203   LOWE                    SCOTT                 405   07/26/2019   ACTIVE
18380   FLO.M24996   DELVA                   SANYO                 405   07/26/2019   ACTIVE
19397   FLO.N06530   FAUST                   TYREESE               405   07/26/2019   ACTIVE
22195   FLO.R58365   PEREZ                   JASON                 405   07/26/2019   ACTIVE
22969   FLO.S28155   WATTS                   DONALD                405   07/26/2019   ACTIVE
23088   FLO.S33387   DUBIK                   JOSHUA                405   07/26/2019   ACTIVE
23690   FLO.T36282   GIBBS                   RICHARD               405   07/26/2019   ACTIVE
24655   FLO.U06590   PERKINS                 ANDREW                405   07/26/2019   ACTIVE
25543   FLO.V05075   KEITH                   JASON                 405   07/26/2019   ACTIVE
25899   FLO.V26422   MERRILL                 WILLIAM               405   07/26/2019   ACTIVE
26553   FLO.W16443   BRAZILL                 NATHANIEL             405   07/26/2019   ACTIVE
14495   FLO.I53170   MAFFEI                  THOMAS                406   07/26/2019   ACTIVE
24797   FLO.U16277   CARR                    MARTIN                406   07/26/2019   ACTIVE
28645   FLO.Y01561   FOSTER                  KEVIN                 406   07/26/2019   ACTIVE
 8957   FLO.B04269   COLPITT                 ARTHUR                407   07/26/2019   ACTIVE
19068   FLO.M69686   WRIGHT                  DAIL                  407   07/26/2019   ACTIVE
 6538   FLO.586993   STUCKEY                 STEPHEN               408            .   TEMP ABS
16856   FLO.L10476   CROSBY                  QUINN                 408   07/26/2019   ACTIVE
 2420   FLO.138906   WITCHEL                 STEVEN                409   07/26/2019   ACTIVE
16171   FLO.K62912   EMLEY                   BEAU                  409   07/26/2019   ACTIVE
   19   FLO.018615   COTTON                  ALLEN                 410   07/26/2019   ACTIVE
 1290   FLO.123345   ROSALES                 PABLO                 410   07/26/2019   ACTIVE
 1479   FLO.126916   DENNEY                  ROBERT                410   07/26/2019   ACTIVE
 1982   FLO.132845   HIERREZUELO-ZAMORA      FRANCISCO             410   07/26/2019   ACTIVE
 2418   FLO.138881   HENCHELL                RICARDO               410   07/26/2019   ACTIVE
 2625   FLO.148701   BRAVO                   PEDRO                 410   07/26/2019   ACTIVE
 3060   FLO.160862   ARWOOD                  ESTELLE               410   07/26/2019   ACTIVE
 3101   FLO.163526   PADRON                  TERESA                410   07/26/2019   ACTIVE
 4460   FLO.296624   HOWARD                  JAMES                 410   07/26/2019   ACTIVE
 4895   FLO.357484   MOSELEY                 DERRICK               410   07/26/2019   ACTIVE
 5561   FLO.457570   WIGGINS                 TAVARENCE             410   07/26/2019   ACTIVE
 5759   FLO.482027   RABETTE                 CHARLES               410   07/26/2019   ACTIVE
 5811   FLO.495786   SAMPSON                 RENALDO               410   07/26/2019   ACTIVE
 7787   FLO.846983   OLIVERIA                MARK                  410   07/26/2019   ACTIVE
 8027   FLO.911193   OVERTON                 THOMAS                410   07/26/2019   ACTIVE
 8206   FLO.961798   AQUINO                  RAMON                 410   07/26/2019   ACTIVE
 9271   FLO.B07756   ZAVALA                  RAUL                  410   07/26/2019   ACTIVE
10474   FLO.C02412   BURGOS                  AGUSTIN               410   07/26/2019   ACTIVE
11965   FLO.D97991   GULLETT                 MATTHEW               410   07/26/2019   ACTIVE
12430   FLO.E32215   ELERBY                  DESMOND               410   07/26/2019   ACTIVE
12903   FLO.G06764   MCGIRTH                 QUINTON               410   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 175 of 230
12990   FLO.G11980   CHAPMAN                 KELVIN                410   07/26/2019   ACTIVE
13336   FLO.H05817   GUZMAN                  ALBERTO               410   07/26/2019   ACTIVE
13962   FLO.H39308   MAURO                   CHRISTOPHER           410   07/26/2019   ACTIVE
14829   FLO.J18698   BANKS                   CHADDRICK             410   07/26/2019   ACTIVE
14870   FLO.J21175   BOSTON                  MILTON                410   07/26/2019   ACTIVE
15174   FLO.J35030   MCSPADDEN               JAMES                 410   07/26/2019   ACTIVE
15538   FLO.J44448   KILPATRICK              ANTONIO               410            .   TEMP ABS
16013   FLO.K52543   SAMPSON                 PITTMAN               410   07/26/2019   ACTIVE
16160   FLO.K62309   CRONIN                  ROBERT                410   07/26/2019   ACTIVE
16213   FLO.K65421   TZOC-CAXAJ              JOSE                  410   07/26/2019   ACTIVE
17859   FLO.L86876   WHITELEY                WILLIAM               410   07/26/2019   ACTIVE
18428   FLO.M28445   MCNEIL                  JAMEY                 410   07/26/2019   ACTIVE
18998   FLO.M65199   FUMERO                  LUIS                  410   07/26/2019   ACTIVE
19947   FLO.P01757   HOLMES                  DAVID                 410   07/26/2019   ACTIVE
20158   FLO.P19336   ARMSTRONG               ERICK                 410   07/26/2019   ACTIVE
21540   FLO.R11903   EVANS                   JOHNATHAN             410   07/26/2019   ACTIVE
21634   FLO.R19940   CONNER                  ROBERT                410   07/26/2019   ACTIVE
22397   FLO.R71008   MEYERS                  JUSTIN                410   07/26/2019   ACTIVE
23098   FLO.S34799   FALING                  MATHEW                410   07/26/2019   ACTIVE
23830   FLO.T45910   WILKINS                 KAREN                 410   07/26/2019   ACTIVE
24034   FLO.T59102   PRESTON                 IRVINR                410   07/26/2019   ACTIVE
24315   FLO.T74856   NUNEZ                   JORGE                 410   07/26/2019   ACTIVE
25250   FLO.U41727   RIVERA                  MELISSA               410   07/26/2019   ACTIVE
25739   FLO.V16977   SCARFATO                JASON                 410   07/26/2019   ACTIVE
26681   FLO.W25511   LEVINE                  MICHAEL               410   07/26/2019   ACTIVE
26700   FLO.W26632   BUENO                   MARINA                410   07/26/2019   ACTIVE
27238   FLO.X12613   LOWE                    DANIEL                410   07/26/2019   ACTIVE
27306   FLO.X18819   LYNCH                   KAMALI                410   07/26/2019   ACTIVE
27370   FLO.X23917   BLANTON                 JESSE                 410   07/26/2019   ACTIVE
27730   FLO.X49051   MORSS                   DEMARKUS              410   07/26/2019   ACTIVE
28279   FLO.X75101   LAMPKIN                 DANIEL                410   07/26/2019   ACTIVE
  247   FLO.061924   VASQUEZ                 STEPHEN               411   07/26/2019   ACTIVE
26583   FLO.W18800   SANCHEZ                 JADDIER               411   07/26/2019   ACTIVE
  192   FLO.053779   THOMPSON                WILLIAM               412            .   TEMP ABS
 3539   FLO.184818   RICHARDSON              GLENN                 412   07/26/2019   ACTIVE
29241   FLO.Y39621   BROWN                   BRIAN                 413   07/26/2019   ACTIVE
   92   FLO.037220   WILLIAMS                JESSE                 415   07/26/2019   ACTIVE
  179   FLO.051395   MORGAN                  STANLEY               415   07/26/2019   ACTIVE
 1552   FLO.128104   DANIELS                 CONTAVIOUS            415   07/26/2019   ACTIVE
 3068   FLO.161701   COHEN                   JOYCE                 415   07/26/2019   ACTIVE
 3205   FLO.166125   ROBINSON                ROBBIE                415   07/26/2019   ACTIVE
 5387   FLO.437420   LUCKNER                 JOSEPH                415   07/26/2019   ACTIVE
 6379   FLO.562297   JONES                   JOHNNY                415   07/26/2019   ACTIVE
 7355   FLO.764283   LUTHER                  ANTHONY               415   07/26/2019   ACTIVE
 8214   FLO.962557   DALE                    JOHN                  415   07/26/2019   ACTIVE
 8452   FLO.991139   JONES                   KENNETH               415   07/26/2019   ACTIVE
 8628   FLO.A51020   MATHIAS                 JESSI                 415   07/26/2019   ACTIVE
 9157   FLO.B06626   AVIANEDA-BENITEZ        ANGEL                 415   07/26/2019   ACTIVE
13322   FLO.H04860   DEWEESE                 TRIGG                 415   07/26/2019   ACTIVE
13404   FLO.H10118   WRIGHT                  TAVARES               415   07/26/2019   ACTIVE
14461   FLO.I45598   SUAREZ                  HERMES                415   07/26/2019   ACTIVE
16222   FLO.K65942   EICHELSDERFER           JOHN                  415   07/26/2019   ACTIVE
16266   FLO.K68654   BERGAMYER               ROLAND                415   07/26/2019   ACTIVE
16316   FLO.K70883   RAMOS                   MARTINO               415   07/26/2019   ACTIVE
16373   FLO.K73917   HILL                    ROBERT                415   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 176 of 230
18144   FLO.M06791   RIVERA                   RENE                  415   07/26/2019   ACTIVE
18915   FLO.M60119   KNIGHT                   DERRICK               415   07/26/2019   ACTIVE
19082   FLO.M70736   DAVIS                    QURI                  415   07/26/2019   ACTIVE
19747   FLO.N24005   MADISON                  JAMES                 415   07/26/2019   ACTIVE
19957   FLO.P02362   DONSON                   ANTHONY               415   07/26/2019   ACTIVE
20124   FLO.P16501   SLACK                    ROBERT                415   07/26/2019   ACTIVE
20127   FLO.P16762   ROBERTS                  WALTER                415   07/26/2019   ACTIVE
20943   FLO.Q02660   ROSS                     RONALD                415   07/26/2019   ACTIVE
21801   FLO.R32489   GLEN                     ALAN                  415   07/26/2019   ACTIVE
23935   FLO.T52291   RENTAS                   LUIS                  415   07/26/2019   ACTIVE
24182   FLO.T67601   HUSEBO                   JOEL                  415   07/26/2019   ACTIVE
24487   FLO.T82673   PECCI ANDUJOR            JEAN                  415   07/26/2019   ACTIVE
24921   FLO.U23981   ARTU                     ANGEL                 415   07/26/2019   ACTIVE
25595   FLO.V08359   TEPPER                   JASON                 415   07/26/2019   ACTIVE
25622   FLO.V09982   NEWCOMB                  JAY                   415   07/26/2019   ACTIVE
25890   FLO.V25933   ANNATONE                 ANTHONY               415   07/26/2019   ACTIVE
26019   FLO.V31561   KENNEDY                  RYAN                  415   07/26/2019   ACTIVE
27146   FLO.X05216   SKOCZ                    JEREMY                415   07/26/2019   ACTIVE
27195   FLO.X09334   THOMAS                   COREY                 415   07/26/2019   ACTIVE
28905   FLO.Y21765   DANSKY                   TERRI                 415   07/26/2019   ACTIVE
29524   FLO.Y52051   LANDOWSKI                CHERIE                415   07/26/2019   ACTIVE
19333   FLO.N02787   CLAUSEN                  CARL                  416   07/26/2019   ACTIVE
12031   FLO.E04931   TALLEY                   DAVID                 417   07/26/2019   ACTIVE
  782   FLO.102725   BOBO                     CURTIS                418   07/26/2019   ACTIVE
 6761   FLO.637338   ANDERSON                 MOSES                 419   07/26/2019   ACTIVE
11055   FLO.C07207   CLAIR                    JASON                 419   07/26/2019   ACTIVE
27351   FLO.X22307   CRAMER                   THOMAS                419   07/26/2019   ACTIVE
  150   FLO.046999   DENNIS                   JOHN                  420   07/26/2019   ACTIVE
  311   FLO.069206   LOVE                     GERALD                420   07/26/2019   ACTIVE
  863   FLO.108509   DAILEY                   JAMES                 420   07/26/2019   ACTIVE
 1237   FLO.122078   JONES                    WADE                  420   07/26/2019   ACTIVE
 1692   FLO.130013   DRESSEL                  BOBBIE                420   07/26/2019   ACTIVE
 2467   FLO.140474   SMITH                    SHEDRICK              420   07/26/2019   ACTIVE
 2559   FLO.147974   DELEON                   ALFONSO               420   07/26/2019   ACTIVE
 3420   FLO.169717   RERA                     LEONARD               420   07/26/2019   ACTIVE
 3785   FLO.195602   OTERO                    ERIK                  420   07/26/2019   ACTIVE
 4183   FLO.248560   GAVALAS                  CRAIG                 420   07/26/2019   ACTIVE
 4898   FLO.358556   MCGILLIVARY              JOHN                  420   07/26/2019   ACTIVE
 5362   FLO.433461   BOYD                     SAMUEL                420   07/26/2019   ACTIVE
 5988   FLO.522351   SALLINS                  TANZOLIA              420   07/26/2019   ACTIVE
 7658   FLO.808187   MACK                     DONALD                420   07/26/2019   ACTIVE
 8128   FLO.946555   MCCARTHY                 RICHARD               420   07/26/2019   ACTIVE
 9078   FLO.B05742   FRANCIS                  MICHAEL               420   07/26/2019   ACTIVE
 9234   FLO.B07337   CIVIL                    YVES                  420   07/26/2019   ACTIVE
10921   FLO.C06195   GONZALEZ-VILLEGAS        EDGARDO               420   07/26/2019   ACTIVE
12870   FLO.G04382   BROWN                    SHEDRICK              420   07/26/2019   ACTIVE
13309   FLO.H03578   ENZOR                    REGINALD              420   07/26/2019   ACTIVE
13621   FLO.H23465   CANALES                  AGUSTIN               420   07/26/2019   ACTIVE
14790   FLO.J16935   CARILLO                  AARON                 420   07/26/2019   ACTIVE
15261   FLO.J37762   ATKINS                   HENRY                 420   07/26/2019   ACTIVE
15294   FLO.J38730   CAMPBELL                 ORANDO                420   07/26/2019   ACTIVE
16071   FLO.K57239   WYATT                    RISTO                 420   07/26/2019   ACTIVE
16291   FLO.K69726   NELSON                   JEREMY                420   07/26/2019   ACTIVE
17878   FLO.L88290   HERARD                   JAMES                 420   07/26/2019   ACTIVE
18081   FLO.M01805   FLOUNORY                 TERROD                420   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 177 of 230
18528   FLO.M35585   GONZALEZ                JESUS                 420   07/26/2019   ACTIVE
18597   FLO.M40062   DEAS                    MICHAEL               420   07/26/2019   ACTIVE
18736   FLO.M48726   PIERRE                  JERRY                 420   07/26/2019   ACTIVE
19322   FLO.N02305   SMITH                   TORRIE                420   07/26/2019   ACTIVE
20903   FLO.P58393   ELLISON                 TERRY                 420            .   TEMP ABS
21386   FLO.Q29781   GEORGE                  BRUCE                 420   07/26/2019   ACTIVE
21522   FLO.R10699   TAYLOR                  JOHN                  420   07/26/2019   ACTIVE
24787   FLO.U15390   HAYWARD                 RICHARD               420   07/26/2019   ACTIVE
25370   FLO.U46884   HOLAN                   KYLE                  420   07/26/2019   ACTIVE
25482   FLO.V00221   WILLIAMS                JAMES                 420   07/26/2019   ACTIVE
25762   FLO.V18324   GULLETT                 BRIAN                 420   07/26/2019   ACTIVE
25952   FLO.V28808   JONES                   SEAN                  420   07/26/2019   ACTIVE
26712   FLO.W27563   WALKER                  TERRANCE              420   07/26/2019   ACTIVE
26840   FLO.W35733   DENNARD                 LAVELLE               420   07/26/2019   ACTIVE
27088   FLO.W51890   QUINTERO                MARCO                 420   07/26/2019   ACTIVE
27610   FLO.X42619   VEGA                    RICARDO               420   07/26/2019   ACTIVE
29456   FLO.Y49117   BARTHELUS               KENEL                 420   07/26/2019   ACTIVE
   59   FLO.030841   RICHARDSON              KEITH                 421   07/26/2019   ACTIVE
 5837   FLO.501831   ACKER                   JAMES                 421   07/26/2019   ACTIVE
 6307   FLO.551837   VAUGHN                  THOMAS                421   07/26/2019   ACTIVE
 8160   FLO.954294   HAND                    LARRY                 421   07/26/2019   ACTIVE
15451   FLO.J42360   CAUDILLA                KRIS                  421   07/26/2019   ACTIVE
24721   FLO.U11410   MORTENSEN               PAUL                  421   07/26/2019   ACTIVE
26823   FLO.W34826   SOUFFRANT               BRIAN                 421   07/26/2019   ACTIVE
 8157   FLO.953710   CROSS                   MICHAEL               422   07/26/2019   ACTIVE
16952   FLO.L21125   HECTOR                  ROMAN                 422   07/26/2019   ACTIVE
27843   FLO.X55531   LOPEZ                   JUAN                  422   07/26/2019   ACTIVE
  496   FLO.084289   MEYERS                  JOHN                  423   07/26/2019   ACTIVE
14254   FLO.I05558   RICHARDSON              KEITH                 423   07/26/2019   ACTIVE
23413   FLO.T19119   HAMPTON                 APRIL                 424   07/26/2019   ACTIVE
  144   FLO.046544   RUTLEDGE                JESSE                 425   07/26/2019   ACTIVE
 1032   FLO.115329   MOODY                   COREY                 425   07/26/2019   ACTIVE
 1046   FLO.115733   WOODS                   ALFRED                425   07/26/2019   ACTIVE
 1538   FLO.127991   NEGRON                  ADOLFO                425   07/26/2019   ACTIVE
 2388   FLO.137857   BOOKER                  DEMOND                425   07/26/2019   ACTIVE
 3359   FLO.168780   CHANDLER                WILLIAM               425   07/26/2019   ACTIVE
 3513   FLO.183663   OCONNOR                 JAMES                 425   07/26/2019   ACTIVE
 4148   FLO.235299   CLARY                   JOSEPH                425   07/26/2019   ACTIVE
 4277   FLO.266188   DUDLEY                  TIMOTHY               425   07/26/2019   ACTIVE
 5174   FLO.394141   RODRIGUEZ               JUAN                  425   07/26/2019   ACTIVE
 5754   FLO.480984   WILKES                  JEFFREY               425   07/26/2019   ACTIVE
 5770   FLO.486112   SAMUELS                 GREGORY               425   07/26/2019   ACTIVE
 5785   FLO.490810   MCDONALD                KASIM                 425   07/26/2019   ACTIVE
 5878   FLO.508506   CHILDS                  SAMUEL                425   07/26/2019   ACTIVE
 5946   FLO.517663   MERRITT                 LARRY                 425   07/26/2019   ACTIVE
 6086   FLO.531193   LAWTON                  DAMARIS               425   07/26/2019   ACTIVE
 6825   FLO.656166   CEFOLA                  ROBERT                425   07/26/2019   ACTIVE
 7050   FLO.706634   DENNIS                  MICHAEL               425   07/26/2019   ACTIVE
 7799   FLO.852961   COLLINS                 ANDREW                425   07/26/2019   ACTIVE
10776   FLO.C05229   SANTIAGO                GERMAN                425   07/26/2019   ACTIVE
12402   FLO.E31076   LUMADUE                 KELLY                 425   07/26/2019   ACTIVE
13279   FLO.H00268   SCHULER                 GEORGE                425   07/26/2019   ACTIVE
13422   FLO.H11317   WILLIAMS                KIMBERLY              425   07/26/2019   ACTIVE
14488   FLO.I51031   MORRIS                  ROBERT                425   07/26/2019   ACTIVE
14596   FLO.J06259   JENKINS                 ANTWON                425   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 178 of 230
14963   FLO.J26050   WATSON                   TARVARES              425   07/26/2019   ACTIVE
16543   FLO.K80597   ANDERSON                 TIMOTHY               425   07/26/2019   ACTIVE
17273   FLO.L48547   ELLINGTON                ELIJAH                425   07/26/2019   ACTIVE
18759   FLO.M50221   ANDREWS                  ANTWAN                425   07/26/2019   ACTIVE
19262   FLO.M90290   DIAZ                     WILMEN                425   07/26/2019   ACTIVE
20100   FLO.P13829   JOHNSON                  JOHN                  425   07/26/2019   ACTIVE
22017   FLO.R47865   BRINSON                  ANTWAN                425   07/26/2019   ACTIVE
22177   FLO.R57247   LOCKMER                  THOMAS                425   07/26/2019   ACTIVE
23310   FLO.T11861   MCFADDEN                 AARON                 425   07/26/2019   ACTIVE
23343   FLO.T14621   HAYES                    DEANDRE               425   07/26/2019   ACTIVE
24129   FLO.T64563   MUSTAFA                  MOHAMAD               425   07/26/2019   ACTIVE
25997   FLO.V30582   GOMEZ                    JENNIFER              425   07/26/2019   ACTIVE
27441   FLO.X30051   BOLAND                   BRADLEY               425   07/26/2019   ACTIVE
27460   FLO.X31514   SMITH                    JAMEL                 425   07/26/2019   ACTIVE
28965   FLO.Y25624   SMITH                    RONALD                425   07/26/2019   ACTIVE
28969   FLO.Y25829   LUNN                     DAVID                 425   07/26/2019   ACTIVE
29383   FLO.Y45808   FREUDENBERG              RYAN                  425   07/26/2019   ACTIVE
 3571   FLO.186856   REYES                    JAVIER                426   07/26/2019   ACTIVE
17272   FLO.L48545   YOUNG                    CARLOS                426   07/26/2019   ACTIVE
23876   FLO.T48952   BULLEN                   GIFFARD               426   07/26/2019   ACTIVE
20149   FLO.P18535   GORDON                   JAMIE                 428   07/26/2019   ACTIVE
  169   FLO.049593   MCCLOUD                  GERALD                429   07/26/2019   ACTIVE
 4901   FLO.358986   RUSS                     DAVID                 429   07/26/2019   ACTIVE
22475   FLO.R78273   NICHOLS                  JUSTIN                429   07/26/2019   ACTIVE
25175   FLO.U38079   IRIZARRY                 NORBERTO              429   07/26/2019   ACTIVE
   29   FLO.024107   WASLEY                   RICHARD               430   07/26/2019   ACTIVE
  257   FLO.062949   GREEN                    RICHARD               430   07/26/2019   ACTIVE
  546   FLO.088495   DOUGLAS                  RANDY                 430   07/26/2019   ACTIVE
 1128   FLO.118741   GORDON                   MICHAEL               430   07/26/2019   ACTIVE
 1385   FLO.125172   DOUGLAS                  LUTHER                430   07/26/2019   ACTIVE
 2749   FLO.152168   GIELLO                   MICHELLE              430   07/26/2019   ACTIVE
 2772   FLO.153855   KING                     STEPHANIE             430   07/26/2019   ACTIVE
 3211   FLO.166225   ROM                      CHANNARY              430   07/26/2019   ACTIVE
 3255   FLO.167014   BONILLA-FLORES           EUGENIO               430   07/26/2019   ACTIVE
 3871   FLO.197940   PRESTON                  CLYDE                 430   07/26/2019   ACTIVE
 3959   FLO.199927   FREEMAN                  DALE                  430   07/26/2019   ACTIVE
 4503   FLO.300930   BRELAND                  CARLILE               430   07/26/2019   ACTIVE
 4852   FLO.348855   THOMAS                   MAURICE               430   07/26/2019   ACTIVE
 5515   FLO.452294   CARRAZANA                ULISES                430   07/26/2019   ACTIVE
 5846   FLO.503663   TOZZI                    RONALD                430   07/26/2019   ACTIVE
 5853   FLO.504999   SANSOM                   JAMES                 430   07/26/2019   ACTIVE
 6823   FLO.655946   LAKE                     DAVID                 430   07/26/2019   ACTIVE
 7311   FLO.755001   LORRISON                 ROBERT                430   07/26/2019   ACTIVE
 7811   FLO.861639   WINE                     RICHARD               430   07/26/2019   ACTIVE
 7968   FLO.899109   PINCKNEY                 JINO                  430   07/26/2019   ACTIVE
 8363   FLO.978247   DOUGLAS                  BYRON                 430   07/26/2019   ACTIVE
 9965   FLO.B12819   GAMEZ                    ANGEL                 430   07/26/2019   ACTIVE
10360   FLO.C01222   OZKARDES                 SITKI                 430   07/26/2019   ACTIVE
10883   FLO.C05915   HOWER                    BRYAN                 430   07/26/2019   ACTIVE
11128   FLO.C07725   HICKMAN                  JIMMIE                430   07/26/2019   ACTIVE
13539   FLO.H18077   SHEFFIELD                LANCE                 430   07/26/2019   ACTIVE
13638   FLO.H25005   JONES                    WILBERT               430   07/26/2019   ACTIVE
15122   FLO.J33176   RAMIREZ-GONZALEZ         CLAUDIA               430   07/26/2019   ACTIVE
16888   FLO.L14290   CHERENFANT               KERLIN                430   07/26/2019   ACTIVE
17350   FLO.L53303   TAYLOR                   BYRON                 430   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 179 of 230
18054   FLO.L99867   XOLO                     JOSE                  430   07/26/2019   ACTIVE
19689   FLO.N22160   JEAN                     KEVIN                 430   07/26/2019   ACTIVE
19708   FLO.N22849   HARRIS                   TROUMAINE             430   07/26/2019   ACTIVE
21697   FLO.R24688   THOMPSON                 JOSEPH                430   07/26/2019   ACTIVE
25158   FLO.U37370   BLEICH                   BARAK                 430   07/26/2019   ACTIVE
25541   FLO.V04848   STINSON                  NONI                  430   07/26/2019   ACTIVE
25793   FLO.V21104   PITTMAN                  DARRELL               430   07/26/2019   ACTIVE
25831   FLO.V22937   SCHNEIDER                TIM                   430   07/26/2019   ACTIVE
29353   FLO.Y44336   DEFEO                    HENRY                 430   07/26/2019   ACTIVE
 1958   FLO.132646   THORNTON                 DARRELL               431   07/26/2019   ACTIVE
14683   FLO.J10624   LOPEZ                    GABRIEL               431   07/26/2019   ACTIVE
10855   FLO.C05714   JOHNSON                  MICHAEL               432   07/26/2019   ACTIVE
17205   FLO.L44027   WATSON                   LEE                   432   07/26/2019   ACTIVE
 3570   FLO.186824   STRALEAU                 BRIAN                 433   07/26/2019   ACTIVE
 9617   FLO.B10407   PINSON                   WILLIE                433   07/26/2019   ACTIVE
22977   FLO.S28362   WILLIAMS                 DREW                  433   07/26/2019   ACTIVE
 5892   FLO.510636   HARPER                   LARRY                 434   07/26/2019   ACTIVE
   69   FLO.033405   WILLIAMS                 FREDDIE               435   07/26/2019   ACTIVE
  975   FLO.113311   SAUNDERS                 CHARLIE               435   07/26/2019   ACTIVE
 1332   FLO.124334   RAMIREZ                  NATHAN                435   07/26/2019   ACTIVE
 3983   FLO.201714   STOUDMIRE                JEFFERY               435   07/26/2019   ACTIVE
 4278   FLO.266262   STOVER                   JAMES                 435   07/26/2019   ACTIVE
 4784   FLO.339162   INGRAM                   STEVEN                435   07/26/2019   ACTIVE
 5169   FLO.392712   SANTOS                   JOSE                  435   07/26/2019   ACTIVE
 5670   FLO.469124   RAINEY                   JOHN                  435   07/26/2019   ACTIVE
 5716   FLO.472502   BROWN                    DARRYL                435   07/26/2019   ACTIVE
 5993   FLO.522524   SAMPSON                  SHAWN                 435   07/26/2019   ACTIVE
 6466   FLO.574068   QUESENBERRY              JEFFERY               435   07/26/2019   ACTIVE
 8124   FLO.945171   BAKER                    SUSAN                 435   07/26/2019   ACTIVE
 8811   FLO.B01626   GONCZARON                EDWARD                435   07/26/2019   ACTIVE
10704   FLO.C04561   PINET                    PEDRO                 435   07/26/2019   ACTIVE
11301   FLO.C09133   ZAPATA                   ALEXANDER             435   07/26/2019   ACTIVE
12367   FLO.E28594   BOUEY                    CORTEZ                435   07/26/2019   ACTIVE
12573   FLO.E40474   ROYSUM                   CARISSA               435   07/26/2019   ACTIVE
13022   FLO.G13899   BERRY                    DONNIE                435   07/26/2019   ACTIVE
13607   FLO.H22658   MILLER                   LEE                   435   07/26/2019   ACTIVE
13670   FLO.H26299   RHOTON                   KEVIN                 435   07/26/2019   ACTIVE
14417   FLO.I40348   COMSA                    JENNIFER              435   07/26/2019   ACTIVE
15115   FLO.J32921   THOMPSON                 KENNETH               435   07/26/2019   ACTIVE
15344   FLO.J39737   RATLEY                   MICHAEL               435   07/26/2019   ACTIVE
15469   FLO.J42801   WATSON                   CHRISTOPHER           435   07/26/2019   ACTIVE
16814   FLO.L06506   WALKER                   DURIEL                435   07/26/2019   ACTIVE
16827   FLO.L07865   AVRAM                    JOSEPH                435   07/26/2019   ACTIVE
18123   FLO.M04991   CONCEPCION               ISRAEL                435   07/26/2019   ACTIVE
19151   FLO.M77034   ALCIDE                   MARK                  435   07/26/2019   ACTIVE
19749   FLO.N24027   DESNOYER                 CHRISTOPHER           435   07/26/2019   ACTIVE
21931   FLO.R41671   PETERSON                 PHILIP                435   07/26/2019   ACTIVE
22262   FLO.R63221   EKDAHL                   ADAM                  435   07/26/2019   ACTIVE
22790   FLO.S18928   ACEVEDO-BELTRAN          FAUSTINO              435   07/26/2019   ACTIVE
23308   FLO.T11764   BRANNIC                  NIKEYSHIA             435   07/26/2019   ACTIVE
23427   FLO.T19865   ZENO                     ARIAL                 435   07/26/2019   ACTIVE
23623   FLO.T32857   TOWNSEND                 PATRICK               435   07/26/2019   ACTIVE
24577   FLO.U00598   WALTER                   BOBBY                 435   07/26/2019   ACTIVE
25653   FLO.V12039   JILES                    KEVIN                 435   07/26/2019   ACTIVE
25668   FLO.V12727   GENTLE                   GREGORY               435   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 180 of 230
26394   FLO.W04301   PERKINS                 ALEXANDER             435   07/26/2019   ACTIVE
26409   FLO.W05363   MITCHELL                MICHAEL               435   07/26/2019   ACTIVE
27859   FLO.X56365   AYALA                   JOSE                  435   07/26/2019   ACTIVE
27990   FLO.X62160   FERRER                  ALEJANDRO             435   07/26/2019   ACTIVE
28501   FLO.X84787   ALBUREZ-ALVARADO        AFNER                 435   07/26/2019   ACTIVE
28522   FLO.X86542   KEYES                   ALVIN                 435   07/26/2019   ACTIVE
28727   FLO.Y08805   TOWNSEND                KELVIN                435   07/26/2019   ACTIVE
 1784   FLO.130811   HAWKINS                 BRIAN                 436   07/26/2019   ACTIVE
 3428   FLO.169862   MARSHALL                CLINTON               436   07/26/2019   ACTIVE
24735   FLO.U12394   BURZYNSKI               RICHARD               436   07/26/2019   ACTIVE
28672   FLO.Y03713   MEYNARD                 TAIREEF               436   07/26/2019   ACTIVE
 9026   FLO.B05183   MONROE                  MARLON                437   07/26/2019   ACTIVE
14555   FLO.J03995   JONES                   CHRISTOPHER           437            .   TEMP ABS
 1584   FLO.128657   JOHNS                   COREY                 438   07/26/2019   ACTIVE
10933   FLO.C06272   HAND                    GEORGE                438   07/26/2019   ACTIVE
25450   FLO.U51926   ADAMS                   DUANE                 439   07/26/2019   ACTIVE
 1408   FLO.125693   DYSON                   ANTOINE               440   07/26/2019   ACTIVE
 2453   FLO.140022   KELLY                   SAMUEL                440   07/26/2019   ACTIVE
 2744   FLO.151601   MORTON                  KIMBERLY              440   07/26/2019   ACTIVE
 3471   FLO.181454   BAPTISTE                BERNARD               440   07/26/2019   ACTIVE
 3581   FLO.187433   SCOTT                   DOUGLAS               440   07/26/2019   ACTIVE
 4363   FLO.282008   GRIM                    NORMAN                440   07/26/2019   ACTIVE
 4411   FLO.290547   RIGDON                  RUSSELL               440   07/26/2019   ACTIVE
 5645   FLO.466944   BRADY                   BILLY                 440   07/26/2019   ACTIVE
 5979   FLO.521704   ROUSE                   GREGORY               440   07/26/2019   ACTIVE
 6274   FLO.550026   MORRIS                  ROBERT                440   07/26/2019   ACTIVE
 6769   FLO.640486   LELAND                  JAMES                 440   07/26/2019   ACTIVE
 7139   FLO.719666   GARRISON                BRIAN                 440   07/26/2019   ACTIVE
 7420   FLO.772645   SUTTON                  ROOSEVELT             440   07/26/2019   ACTIVE
 7611   FLO.797624   KEY                     DELILAH               440   07/26/2019   ACTIVE
 7651   FLO.806919   BRASS                   BISHOP                440   07/26/2019   ACTIVE
 7900   FLO.892535   PRESLEY                 JOHNNY                440   07/26/2019   ACTIVE
 8334   FLO.975757   NIX                     KEVIN                 440   07/26/2019   ACTIVE
 8837   FLO.B02243   SNELL                   ANTWAUN               440   07/26/2019   ACTIVE
 9922   FLO.B12531   GRANADOS                BRYAN                 440   07/26/2019   ACTIVE
10110   FLO.B14023   SOTO                    FELIX                 440   07/26/2019   ACTIVE
10606   FLO.C03754   PURSE                   JERMAINE              440   07/26/2019   ACTIVE
11902   FLO.D82647   ARVELO                  ROMEO                 440   07/26/2019   ACTIVE
13386   FLO.H08872   ETHEREDGE               STEVEN                440   07/26/2019   ACTIVE
14562   FLO.J04323   CRUEL                   ANTHONY               440   07/26/2019   ACTIVE
15916   FLO.K04658   ST VIL                  FRED                  440   07/26/2019   ACTIVE
16207   FLO.K65326   PADUANO                 MICHAEL               440   07/26/2019   ACTIVE
17508   FLO.L62910   BOYD                    CHASE                 440            .   TEMP ABS
18046   FLO.L99306   TILLMAN                 DONOVAN               440   07/26/2019   ACTIVE
18205   FLO.M12156   WOODS                   JABBAR                440   07/26/2019   ACTIVE
18788   FLO.M51994   ROBERTS                 ANTHONY               440   07/26/2019   ACTIVE
19826   FLO.N26311   GRIFFITH                JORDAN                440   07/26/2019   ACTIVE
22713   FLO.S13681   HOYT                    WILLIAM               440   07/26/2019   ACTIVE
23144   FLO.S38615   FELICIANO               WILFREDO              440   07/26/2019   ACTIVE
23305   FLO.T11272   MILLER                  RIAN                  440   07/26/2019   ACTIVE
24767   FLO.U14220   MCBRIDE                 DOMONIQUE             440   07/26/2019   ACTIVE
27444   FLO.X30376   REED                    KELVIN                440   07/26/2019   ACTIVE
28187   FLO.X71077   SMITH                   GREGORY               440   07/26/2019   ACTIVE
 7009   FLO.700017   PARISH                  GARY                  441   07/26/2019   ACTIVE
 7362   FLO.765604   AVILA                   FELIPE                441   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 181 of 230
16281   FLO.K69166   MEREDITH                WILLIAM               441   07/26/2019   ACTIVE
  461   FLO.081748   RINEHART                HARRY                 442   07/26/2019   ACTIVE
 9233   FLO.B07326   YATES                   KYLE                  443   07/26/2019   ACTIVE
10698   FLO.C04517   MCFARLANE               ROGER                 443   07/26/2019   ACTIVE
16350   FLO.K72773   GRAHAM                  JESSIE LEE            443   07/26/2019   ACTIVE
18794   FLO.M52120   HAWKINS                 VENICES               443            .   TEMP ABS
 2498   FLO.142192   MILLER                  ANTONIO               444   07/26/2019   ACTIVE
16292   FLO.K69757   POCIASK                 JOHN                  444   07/26/2019   ACTIVE
16297   FLO.K70039   PELLETIER               KEVIN                 444   07/26/2019   ACTIVE
 1350   FLO.124607   DENNIS                  LABRANT               445            .   TEMP ABS
 2165   FLO.134411   LAWRENCE                MARLON                445   07/26/2019   ACTIVE
 3435   FLO.169937   WOODYARD                MARLOWE               445   07/26/2019   ACTIVE
 3739   FLO.194272   COLEMAN                 STEVEN                445   07/26/2019   ACTIVE
 3816   FLO.196552   RIVERO                  HECTOR                445   07/26/2019   ACTIVE
 3894   FLO.198447   MATUTE-CHIRINOS         ALUDIN                445   07/26/2019   ACTIVE
 3895   FLO.198543   PHILO                   RONDY                 445   07/26/2019   ACTIVE
 5524   FLO.453569   MICKENS                 KHWAN                 445   07/26/2019   ACTIVE
 5910   FLO.512955   MILBRY                  CHARLES               445   07/26/2019   ACTIVE
 6292   FLO.550746   DAVIS                   JEFFREY               445   07/26/2019   ACTIVE
 6395   FLO.564660   JONES                   VERNON                445   07/26/2019   ACTIVE
 6420   FLO.567223   OSBORNE                 RUSSELL               445   07/26/2019   ACTIVE
 7430   FLO.773731   DIAZ                    ALFREDO               445   07/26/2019   ACTIVE
 7733   FLO.819877   GASKINS                 DONZULO               445   07/26/2019   ACTIVE
 8198   FLO.961195   CHILMONIK               ADAM                  445   07/26/2019   ACTIVE
 9083   FLO.B05818   HUNTER                  FREDERICK             445   07/26/2019   ACTIVE
10313   FLO.C00710   SANDOVAL                PABLO                 445   07/26/2019   ACTIVE
10599   FLO.C03660   STUCKY                  TRAVIS                445   07/26/2019   ACTIVE
10752   FLO.C05014   CRAWFORD                THOMAS                445   07/26/2019   ACTIVE
10753   FLO.C05027   YEARY                   STEVEN                445   07/26/2019   ACTIVE
10945   FLO.C06348   EMMONS                  ANDREW                445   07/26/2019   ACTIVE
10985   FLO.C06665   CURTIS                  ROBERT                445   07/26/2019   ACTIVE
11927   FLO.D88982   CASTRO                  ISMAEL                445   07/26/2019   ACTIVE
12926   FLO.G07842   WALLACE                 DEMETRIUS             445   07/26/2019   ACTIVE
15170   FLO.J34811   BUTLER                  TROY                  445   07/26/2019   ACTIVE
15509   FLO.J43733   JONES                   SHAKETA               445   07/26/2019   ACTIVE
19681   FLO.N21787   THOMPSON                MARK                  445   07/26/2019   ACTIVE
19882   FLO.N28217   HANTON                  TYRIK                 445   07/26/2019   ACTIVE
21233   FLO.Q23270   RUSS                    KEVIN                 445   07/26/2019   ACTIVE
23558   FLO.T29036   STEVENSON               LEON                  445   07/26/2019   ACTIVE
23669   FLO.T35115   FREED                   AARON                 445   07/26/2019   ACTIVE
26613   FLO.W20617   DAIGLE                  TOMMY                 445   07/26/2019   ACTIVE
29001   FLO.Y27446   KEITH                   MARION                445   07/26/2019   ACTIVE
29362   FLO.Y44869   PIKE                    BRYAN                 445   07/26/2019   ACTIVE
 5477   FLO.448854   SHELEY                  MATTHEW               446   07/26/2019   ACTIVE
 5833   FLO.500992   BYRD                    MARK                  446   07/26/2019   ACTIVE
11216   FLO.C08488   LEE                     SANNY                 446   07/26/2019   ACTIVE
 5452   FLO.445903   FRANQUI                 LEONARDO              447   07/26/2019   ACTIVE
 1012   FLO.114818   TAYLOR                  HARRY                 448   07/26/2019   ACTIVE
 8934   FLO.B03909   MASON                   MICHAEL               449   07/26/2019   ACTIVE
 1436   FLO.126224   WILLIAMS                DONNIE                450   07/26/2019   ACTIVE
 1941   FLO.132424   CORDERA                 TONY                  450   07/26/2019   ACTIVE
 5722   FLO.473064   LANZA                   ANTHONY               450   07/26/2019   ACTIVE
 6695   FLO.622295   CONCEPCION              ROBERTO               450   07/26/2019   ACTIVE
 6713   FLO.624833   CAMPOS                  JUAN                  450   07/26/2019   ACTIVE
 6735   FLO.629504   PRICE                   ERIC                  450   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 182 of 230
 7089   FLO.712167   KNIGHT                  MARVIN                450   07/26/2019   ACTIVE
 7909   FLO.893729   WALKER                  MICHAEL               450   07/26/2019   ACTIVE
 8063   FLO.923211   FORD                    MICHAEL               450   07/26/2019   ACTIVE
 9511   FLO.B09673   CAJUSTE                 ABNER                 450   07/26/2019   ACTIVE
10911   FLO.C06147   HATTEN                  JOSEPH                450   07/26/2019   ACTIVE
12116   FLO.E12259   CAREY                   JOHN                  450   07/26/2019   ACTIVE
12319   FLO.E25583   SMITH                   RASEAN                450   07/26/2019   ACTIVE
12718   FLO.E48200   DOUGLAS                 JOSHUA                450   07/26/2019   ACTIVE
14006   FLO.H41477   POWERS                  MATTHEW               450   07/26/2019   ACTIVE
14237   FLO.I04536   GARDNER                 DICORIUM              450   07/26/2019   ACTIVE
16499   FLO.K78941   OLIVERA                 MARTIN                450   07/26/2019   ACTIVE
16984   FLO.L24900   SHUFORD                 JOHN                  450   07/26/2019   ACTIVE
18164   FLO.M08296   GONZALEZ                ARSELIO               450   07/26/2019   ACTIVE
18368   FLO.M24273   LAING                   LIONEL                450   07/26/2019   ACTIVE
19207   FLO.M82812   PEREZ                   TATIANA               450   07/26/2019   ACTIVE
20310   FLO.P29569   SUMNER                  GARY                  450   07/26/2019   ACTIVE
21815   FLO.R33245   MURRAY                  JARED                 450   07/26/2019   ACTIVE
23644   FLO.T33843   JAFAR                   ILYAS                 450            .   TEMP ABS
25397   FLO.U48434   DUBEY                   ROBERT                450   07/26/2019   ACTIVE
26499   FLO.W13304   SMITH                   ANDRE                 450   07/26/2019   ACTIVE
27055   FLO.W47253   GALCZYNSKI              JACLYN                450   07/26/2019   ACTIVE
27063   FLO.W48600   DOMINGUEZ               HORACIO               450   07/26/2019   ACTIVE
27925   FLO.X59131   COLLAZO                 JOSUE                 450   07/26/2019   ACTIVE
27997   FLO.X62353   JOHNSON                 TOMARIO               450   07/26/2019   ACTIVE
15638   FLO.J47151   WADHAMS                 TIMOTHY               452   07/26/2019   ACTIVE
20440   FLO.P36771   GRIEGO                  ANTHONY               452   07/26/2019   ACTIVE
27969   FLO.X60779   BAPTISTE                ESTERY                452            .   TEMP ABS
  897   FLO.110300   HUDSON                  HORACE                454   07/26/2019   ACTIVE
  550   FLO.088785   WILLIAMS                RICHARD               455   07/26/2019   ACTIVE
 2860   FLO.155667   MENENDEZCOLLAZO         GILLYMAR              455   07/26/2019   ACTIVE
 5890   FLO.510519   TURNER                  DERRICK               455   07/26/2019   ACTIVE
 6480   FLO.578179   WILLIAMS                JIMMY                 455   07/26/2019   ACTIVE
 6837   FLO.658996   KNIGHT                  RICHARD               455   07/26/2019   ACTIVE
 7166   FLO.722901   TOTH                    ROBERT                455   07/26/2019   ACTIVE
 8068   FLO.925963   WIBBERLEY               WAYNE                 455   07/26/2019   ACTIVE
 9036   FLO.B05316   PREGIBON                SEAN                  455   07/26/2019   ACTIVE
 9988   FLO.B13004   PORTILLO                LUIS                  455   07/26/2019   ACTIVE
10587   FLO.C03553   VOVNENKO                VLADYSLAV             455   07/26/2019   ACTIVE
10592   FLO.C03596   MILLS                   EARNEST               455   07/26/2019   ACTIVE
10736   FLO.C04884   GAGNE                   DAVID                 455   07/26/2019   ACTIVE
12142   FLO.E13504   MARVINNEY               MICHAEL               455   07/26/2019   ACTIVE
13305   FLO.H03218   SANFORD                 LANCE                 455   07/26/2019   ACTIVE
13426   FLO.H11681   ALSTON                  LANCE                 455   07/26/2019   ACTIVE
15017   FLO.J29037   CORKRAN                 CHRISTOPHER           455   07/26/2019   ACTIVE
15748   FLO.J50897   LYONS                   LANDIS                455   07/26/2019   ACTIVE
16206   FLO.K65306   PENNOYER                JILL                  455   07/26/2019   ACTIVE
16987   FLO.L25362   WEBSTER                 DALE                  455   07/26/2019   ACTIVE
17061   FLO.L32684   HILL                    TONY                  455   07/26/2019   ACTIVE
17652   FLO.L72689   RAO                     BRENDAN               455   07/26/2019   ACTIVE
20378   FLO.P33932   EUGENE                  CARLTON               455   07/26/2019   ACTIVE
21161   FLO.Q19379   LLOYD                   WILLIE                455   07/26/2019   ACTIVE
21618   FLO.R18900   STAFFORD                RODNEY                455   07/26/2019   ACTIVE
21621   FLO.R18998   KUENN                   JAMES                 455   07/26/2019   ACTIVE
22755   FLO.S16511   CINTRON                 VIRGILIO              455   07/26/2019   ACTIVE
23747   FLO.T39704   PEREZ                   ALEX                  455   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 183 of 230
24879   FLO.U21989   JOHNSON                 JONATHAN              455   07/26/2019   ACTIVE
27136   FLO.X04626   FORD                    SHAMIEKKA             455   07/26/2019   ACTIVE
29386   FLO.Y45911   SCHRAMM                 ANDREW                455   07/26/2019   ACTIVE
  559   FLO.089513   LANGDON                 JAMES                 456   07/26/2019   ACTIVE
 4081   FLO.217897   SNYDER                  RICHARD               456   07/26/2019   ACTIVE
 5461   FLO.446841   NELSON                  FRANTZ                456   07/26/2019   ACTIVE
 5694   FLO.470616   SCULLY                  FRANK                 456   07/26/2019   ACTIVE
 9852   FLO.B12053   HIGGS                   GREGORY               456   07/26/2019   ACTIVE
14225   FLO.I03933   WATKINS                 JAMES                 456   07/26/2019   ACTIVE
23609   FLO.T31883   RODRIGUEZ               JORGE                 456   07/26/2019   ACTIVE
28980   FLO.Y26477   PEREZ                   GERADO                456   07/26/2019   ACTIVE
21698   FLO.R24700   THANONGLIT              CHANPHENG             457   07/26/2019   ACTIVE
15556   FLO.J44920   THOMAS                  MARKEIL               458   07/26/2019   ACTIVE
  649   FLO.094828   STEPHENS                KARL                  459   07/26/2019   ACTIVE
 1730   FLO.130335   ABDOOL                  DANE                  459   07/26/2019   ACTIVE
 3189   FLO.165844   BABCOCK                 ROGER                 459   07/26/2019   ACTIVE
  588   FLO.091297   BODIFORD                JOHNNY                460   07/26/2019   ACTIVE
 1168   FLO.119994   SCHEBEL                 TIMOTHY               460   07/26/2019   ACTIVE
 2013   FLO.133141   PLUMMER                 GARFIELD              460   07/26/2019   ACTIVE
 2989   FLO.156917   WHITAKER                LISA                  460   07/26/2019   ACTIVE
 4149   FLO.235450   ROBERTS                 NATHANIEL             460   07/26/2019   ACTIVE
 4627   FLO.309943   THOMPSON                VICTOR                460   07/26/2019   ACTIVE
 5078   FLO.377380   SPIVEY                  AREE                  460   07/26/2019   ACTIVE
 5619   FLO.463625   LEWIS                   RODERICK              460   07/26/2019   ACTIVE
 5674   FLO.469217   BURKETT                 RICHARD               460   07/26/2019   ACTIVE
 6148   FLO.536426   SNOWDEN                 AUGUSTUS              460   07/26/2019   ACTIVE
 6343   FLO.555204   LONG                    CHRISTOPHER           460   07/26/2019   ACTIVE
 7383   FLO.767816   ADAMS                   RICHARD               460   07/26/2019   ACTIVE
 8380   FLO.981088   THOMAS                  MANDINGO              460   07/26/2019   ACTIVE
 9081   FLO.B05773   SHERRY                  HAROLD                460   07/26/2019   ACTIVE
10277   FLO.C00232   SUAREZ-VENCES           FELIPE                460   07/26/2019   ACTIVE
12837   FLO.G02213   ALESTON                 WILLIE                460   07/26/2019   ACTIVE
15972   FLO.K10002   WILLIAMS                BRANDON               460   07/26/2019   ACTIVE
16038   FLO.K53915   HOWLAND                 TABER                 460   07/26/2019   ACTIVE
16335   FLO.K71948   KEE                     GLEEN                 460   07/26/2019   ACTIVE
16412   FLO.K75495   GARCIA                  ARTURO                460   07/26/2019   ACTIVE
17111   FLO.L37319   BARNHILL                ROY                   460   07/26/2019   ACTIVE
17290   FLO.L49672   BLACKWOOD               WARREN                460   07/26/2019   ACTIVE
17571   FLO.L67787   MONDAY                  WILDOKENS             460   07/26/2019   ACTIVE
18049   FLO.L99597   STRICKER                DUSTIN                460   07/26/2019   ACTIVE
18430   FLO.M28601   JOANEM                  LOOBENS               460   07/26/2019   ACTIVE
22959   FLO.S27523   LESAGE                  ANNIQUE               460   07/26/2019   ACTIVE
24774   FLO.U14918   GUNTER                  STEVEN                460   07/26/2019   ACTIVE
25792   FLO.V21084   ROBBINS                 PAUL                  460   07/26/2019   ACTIVE
26978   FLO.W42237   SAUBERER                PEDRO                 460   07/26/2019   ACTIVE
27282   FLO.X16594   SQUIRES                 TIMOTHY               460   07/26/2019   ACTIVE
27785   FLO.X52164   MARSHALL                JOHNNY                460   07/26/2019   ACTIVE
28674   FLO.Y04277   MARDIS                  ALFORD                460   07/26/2019   ACTIVE
28811   FLO.Y15855   PRENDERGAST             TIMOTHY               460   07/26/2019   ACTIVE
  533   FLO.087442   COOPER                  RICHARD               461   07/26/2019   ACTIVE
 4814   FLO.344693   SHIFLET                 STANLEY               461   07/26/2019   ACTIVE
 5395   FLO.438201   SMITH                   ANTHONY               461   07/26/2019   ACTIVE
 6077   FLO.530293   BLANTON                 SHAWN                 461   07/26/2019   ACTIVE
20064   FLO.P10893   SMITH                   CHARLES               461   07/26/2019   ACTIVE
 3063   FLO.160904   CAILLIER                CARLA                 463   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 184 of 230
  237   FLO.060248   RHODES                  MICHAEL               464   07/26/2019   ACTIVE
  278   FLO.065187   KNIGHT                  JAMES                 465   07/26/2019   ACTIVE
  368   FLO.073818   BROWN                   SYLVESTER             465   07/26/2019   ACTIVE
 1967   FLO.132747   GRIDINE                 SHIMEEKA              465   07/26/2019   ACTIVE
 2748   FLO.152154   MARSHALL                STEVEN                465   07/26/2019   ACTIVE
 3851   FLO.197291   NEGRON                  IGNACIO               465   07/26/2019   ACTIVE
 4371   FLO.284611   VOORHEES                DONALD                465   07/26/2019   ACTIVE
 5709   FLO.471562   JOHNSON                 SIRRON                465   07/26/2019   ACTIVE
 5903   FLO.512564   JOHNSON                 PATRICK               465   07/26/2019   ACTIVE
 6297   FLO.551206   CARRENO                 ANDRES                465   07/26/2019   ACTIVE
 6628   FLO.612063   AMENTO                  PAUL                  465   07/26/2019   ACTIVE
10304   FLO.C00608   HARRISON                KEVIN                 465   07/26/2019   ACTIVE
11031   FLO.C07036   LEDE                    CRAIG                 465   07/26/2019   ACTIVE
12009   FLO.E03402   DAWSON                  RICHARD               465   07/26/2019   ACTIVE
13102   FLO.G17411   CENECHARL               JEAN                  465   07/26/2019   ACTIVE
13626   FLO.H24314   HARDY                   ARTHUR                465   07/26/2019   ACTIVE
13744   FLO.H30509   APONTE                  JOSE                  465   07/26/2019   ACTIVE
15936   FLO.K07668   HENSON                  TROY                  465   07/26/2019   ACTIVE
15967   FLO.K09345   FERRO                   NICHOLAS              465   07/26/2019   ACTIVE
16204   FLO.K65130   SMITH                   ANTRAEVIS             465   07/26/2019   ACTIVE
16998   FLO.L26140   CASTILLO                ANGEL                 465   07/26/2019   ACTIVE
17218   FLO.L44643   COPELAND                PAUL                  465   07/26/2019   ACTIVE
18518   FLO.M35003   DUNCAN                  JIMMY                 465   07/26/2019   ACTIVE
19974   FLO.P04030   BECKER                  DAVID                 465   07/26/2019   ACTIVE
20063   FLO.P10752   MAESTAS                 KRISTEL               465   07/26/2019   ACTIVE
21507   FLO.R09612   LAMBERT                 JEFFREY               465   07/26/2019   ACTIVE
22092   FLO.R51883   SPISAK                  RICKY                 465   07/26/2019   ACTIVE
24296   FLO.T73910   LANE                    RICKY                 465   07/26/2019   ACTIVE
24324   FLO.T75197   HENDERSON               JOVONTAE              465   07/26/2019   ACTIVE
25815   FLO.V22193   GILBERT                 MICHAEL               465   07/26/2019   ACTIVE
26052   FLO.V33156   MUNDELL                 ANDREW                465   07/26/2019   ACTIVE
26416   FLO.W06402   ALEXANDER               DANIEL                465   07/26/2019   ACTIVE
27442   FLO.X30196   FILOMENO                EDUARDO               465   07/26/2019   ACTIVE
29321   FLO.Y43049   CASTILLO-HERNANDEZ      ALFONSO               465   07/26/2019   ACTIVE
 1212   FLO.121590   TICKNOR                 LOUIS                 466   07/26/2019   ACTIVE
 8436   FLO.989102   NELSON                  JOSHUA                466   07/26/2019   ACTIVE
 8315   FLO.973971   BISHOP                  WILLIAM               467   07/26/2019   ACTIVE
  107   FLO.040872   DETTMER                 TERRY                 468   07/26/2019   ACTIVE
  721   FLO.099165   ANDERSON                ERIC                  470   07/26/2019   ACTIVE
 1265   FLO.122649   CARR                    CHRISTOPHER           470   07/26/2019   ACTIVE
 2237   FLO.135014   CLARK                   SEAN                  470   07/26/2019   ACTIVE
 3135   FLO.163955   JAMES                   CLARISSA              470   07/26/2019   ACTIVE
 4622   FLO.309485   HOLMES                  JUAN                  470   07/26/2019   ACTIVE
 8393   FLO.982800   MCGILL                  THOMAS                470   07/26/2019   ACTIVE
10493   FLO.C02629   SCOTT                   SEAN                  470   07/26/2019   ACTIVE
10951   FLO.C06380   ANDREWS                 JASON                 470   07/26/2019   ACTIVE
11856   FLO.D46146   KECK                    BRANDON               470   07/26/2019   ACTIVE
12267   FLO.E21639   HAUSER                  BRANDON               470   07/26/2019   ACTIVE
13374   FLO.H08065   BENITEZ-SALDANA         MANUEL                470   07/26/2019   ACTIVE
14207   FLO.I02866   INFINGER                BRAD                  470   07/26/2019   ACTIVE
14608   FLO.J06818   STUBBS                  JEREMIAH              470   07/26/2019   ACTIVE
14657   FLO.J09561   WATKINS                 ARNOLD                470   07/26/2019   ACTIVE
14800   FLO.J17510   HOLLOWAY                KENNETH               470   07/26/2019   ACTIVE
15405   FLO.J41332   WASH                    MARCELLUS             470   07/26/2019   ACTIVE
16169   FLO.K62901   PRINCE                  JAIRUS                470   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 185 of 230
21044   FLO.Q12445   BANKS                    ALPHONSO              470   07/26/2019   ACTIVE
21933   FLO.R41725   BRANESKY                 STEVEN                470   07/26/2019   ACTIVE
22248   FLO.R62432   FANCHER                  JAMES                 470   07/26/2019   ACTIVE
22283   FLO.R64237   DEBOSE                   TRAVONTI              470   07/26/2019   ACTIVE
24896   FLO.U22781   SCARBARY                 CLINTON               470   07/26/2019   ACTIVE
25579   FLO.V07218   FLYNT                    CRAIG                 470   07/26/2019   ACTIVE
25608   FLO.V08797   DEBOSE                   MICHAEL               470   07/26/2019   ACTIVE
27861   FLO.X56427   HENDERSON                JUSTIN                470   07/26/2019   ACTIVE
28671   FLO.Y03664   BLACKERT                 MATTHEW               470   07/26/2019   ACTIVE
29606   FLO.Y57744   CIRONE                   JUSTINO               470   07/26/2019   ACTIVE
 1696   FLO.130093   SCHRIDER                 TREVOR                471   07/26/2019   ACTIVE
 2784   FLO.154176   CRAWFORD                 DIANNE                471   07/26/2019   ACTIVE
 3511   FLO.183641   GONZALEZ                 LAZARO                471   07/26/2019   ACTIVE
 6246   FLO.547389   TYLER                    EARON                 472   07/26/2019   ACTIVE
12371   FLO.E28972   LYLO                     DIONE                 472   07/26/2019   ACTIVE
  317   FLO.069770   GONZALEZ                 ORLANDO               473   07/26/2019   ACTIVE
 5671   FLO.469130   CLEMENTE                 ANTONIO               474   07/26/2019   ACTIVE
 6795   FLO.649233   LARSEN                   GLENN                 474   07/26/2019   ACTIVE
13286   FLO.H01298   MONDRAGON                ALEJANDRO             474   07/26/2019   ACTIVE
19744   FLO.N23928   BARZYKIN                 DANIELLE              474   07/26/2019   ACTIVE
  833   FLO.106482   TORRES                   LEON                  475   07/26/2019   ACTIVE
 1154   FLO.119562   CALLAHAN                 DENNIS                475   07/26/2019   ACTIVE
 1368   FLO.124951   BRADWELL                 NICHOLOUS             475   07/26/2019   ACTIVE
 1918   FLO.132129   YUN                      KEVIN                 475   07/26/2019   ACTIVE
 2486   FLO.141065   MOORE                    HANIA                 475   07/26/2019   ACTIVE
 2970   FLO.156643   SANTINI                  KARLI                 475   07/26/2019   ACTIVE
 3395   FLO.169453   MCCUE                    RAYMOND               475   07/26/2019   ACTIVE
 4241   FLO.260301   GARRISON                 CHAD                  475   07/26/2019   ACTIVE
 5021   FLO.372648   LEWIS                    DRENARDO              475   07/26/2019   ACTIVE
 5132   FLO.387423   HEBERT                   MARK                  475   07/26/2019   ACTIVE
 5286   FLO.420491   WHITE                    HOWARD                475   07/26/2019   ACTIVE
 5795   FLO.493143   GREEN                    ROBERT                475   07/26/2019   ACTIVE
 6004   FLO.523707   FORWARD                  REBECCA               475   07/26/2019   ACTIVE
 7394   FLO.769064   GRANT                    KEITH                 475   07/26/2019   ACTIVE
 9177   FLO.B06786   AGUERO                   JUAN                  475   07/26/2019   ACTIVE
 9270   FLO.B07755   ZAVALA                   CARLOS                475   07/26/2019   ACTIVE
11204   FLO.C08415   CEBOLLERO                LAWRENCE              475   07/26/2019   ACTIVE
12632   FLO.E43404   DESJARDINS               MICHELLE              475   07/26/2019   ACTIVE
14211   FLO.I02948   ANDERSON                 DEMETRIUS             475   07/26/2019   ACTIVE
14634   FLO.J08542   HARRISON                 DERRICK               475   07/26/2019   ACTIVE
14899   FLO.J22902   JOHNSON                  RICHARD               475   07/26/2019   ACTIVE
16027   FLO.K53290   WIECHL                   JOHN                  475   07/26/2019   ACTIVE
16042   FLO.K54304   VANDERGRIFFT             THOMAS                475   07/26/2019   ACTIVE
16334   FLO.K71878   CHAPA                    DANIEL                475   07/26/2019   ACTIVE
18125   FLO.M05219   ROMERO                   OSVALDO               475   07/26/2019   ACTIVE
18656   FLO.M43686   LOUIS                    JOURNEL               475   07/26/2019   ACTIVE
18690   FLO.M45666   BROWN                    ADRIAN                475   07/26/2019   ACTIVE
21599   FLO.R17681   TRUITT                   ERIC                  475   07/26/2019   ACTIVE
22852   FLO.S22926   BALDWIN                  DWIGHT                475   07/26/2019   ACTIVE
23359   FLO.T16031   MURRAY                   JAMES                 475   07/26/2019   ACTIVE
24522   FLO.T85854   GARCIA                   LOUIS                 475   07/26/2019   ACTIVE
24849   FLO.U19583   TATE                     REGGIE                475   07/26/2019   ACTIVE
25523   FLO.V03592   TORRES                   ROBERT                475   07/26/2019   ACTIVE
25619   FLO.V09801   SCOTT                    ANDRUNAE              475   07/26/2019   ACTIVE
26120   FLO.V36764   BLACK                    CHANING               475   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 186 of 230
26226   FLO.V40982   REED                    MURRAY                475   07/26/2019   ACTIVE
27629   FLO.X43804   JOHNSON                 JEANETTE              475   07/26/2019   ACTIVE
27830   FLO.X54717   BOYKIN                  MICHAEL               475   07/26/2019   ACTIVE
27886   FLO.X57807   MOELLER                 AMANDA                475   07/26/2019   ACTIVE
27955   FLO.X60174   GRIFFEN                 JERRY                 475   07/26/2019   ACTIVE
14854   FLO.J20026   WILEY                   WILLIE                476   07/26/2019   ACTIVE
17734   FLO.L78548   SANTISTEBAN             FLAVIO                476   07/26/2019   ACTIVE
20226   FLO.P24516   LUTZ                    DAVID                 476   07/26/2019   ACTIVE
28844   FLO.Y17438   RIVAS                   ALVARO                476   07/26/2019   ACTIVE
21528   FLO.R11201   TYRRELL                 ROBERT                478   07/26/2019   ACTIVE
 1186   FLO.120574   MOULTRIE                DAVID                 479   07/26/2019   ACTIVE
10492   FLO.C02619   HERNANDEZ               ISAAC                 479   07/26/2019   ACTIVE
28014   FLO.X63195   DELGADO                 ISMAEL                479   07/26/2019   ACTIVE
  963   FLO.112907   MARION                  CORNELIUS             480   07/26/2019   ACTIVE
 1072   FLO.116654   MCKNIGHT                SEAN                  480            .   TEMP ABS
 1833   FLO.131333   JONES                   TIMOTHY               480   07/26/2019   ACTIVE
 1876   FLO.131760   COLLINS                 ERIC                  480   07/26/2019   ACTIVE
 3341   FLO.168552   WALKER                  JACOB                 480   07/26/2019   ACTIVE
 5448   FLO.444920   CLARK                   ARNOLD                480   07/26/2019   ACTIVE
 5773   FLO.487756   TAYLOR                  MARK                  480   07/26/2019   ACTIVE
 5790   FLO.492049   MAYES                   GREGORY               480   07/26/2019   ACTIVE
 6340   FLO.554880   WASHINGTON              VASHON                480   07/26/2019   ACTIVE
 8489   FLO.995983   NOTTAGE                 KEO                   480   07/26/2019   ACTIVE
10667   FLO.C04272   ORTIZ MARROQUIN         MARVIN                480   07/26/2019   ACTIVE
10896   FLO.C06050   LIBERTY                 MICHAEL               480   07/26/2019   ACTIVE
12047   FLO.E06543   RETHER                  MILES                 480   07/26/2019   ACTIVE
13485   FLO.H15114   ROBERTS                 RANDALE               480   07/26/2019   ACTIVE
14835   FLO.J19087   DUROUSSEAU              PAUL                  480   07/26/2019   ACTIVE
19478   FLO.N11807   HUMMEL                  MONTY                 480   07/26/2019   ACTIVE
19959   FLO.P02429   BARNES                  OMAR                  480   07/26/2019   ACTIVE
20929   FLO.Q01166   TOOKER                  DANIEL                480   07/26/2019   ACTIVE
22077   FLO.R50844   MATIAS                  NELSON                480   07/26/2019   ACTIVE
23178   FLO.T00677   SENTLINGAR              SEAN                  480   07/26/2019   ACTIVE
24987   FLO.U28175   SPITALIERI              EUGENIO               480   07/26/2019   ACTIVE
26644   FLO.W23338   CISNERO                 UMBERTO               480   07/26/2019   ACTIVE
27971   FLO.X60849   AGUILAR                 ROBERTO               480   07/26/2019   ACTIVE
 6169   FLO.538262   ROLLE                   THOMAS                481   07/26/2019   ACTIVE
12406   FLO.E31242   AYALA                   ELIEZER               481   07/26/2019   ACTIVE
 4680   FLO.314476   RANDOLPH                JOSEPH                482   07/26/2019   ACTIVE
13896   FLO.H36626   MORENO                  ROBERT                482   07/26/2019   ACTIVE
20122   FLO.P16311   HENRY                   ATWAIN                482   07/26/2019   ACTIVE
 7705   FLO.816168   MCCUTCHEON              MICHAEL               483   07/26/2019   ACTIVE
 1447   FLO.126380   GARVIN                  MICHAEL               484   07/26/2019   ACTIVE
13378   FLO.H08286   SMITH                   JOHNNY                484   07/26/2019   ACTIVE
15804   FLO.J53780   LINDSAY                 JONATHAN              484   07/26/2019   ACTIVE
 1364   FLO.124856   KINCHELOE               TROY                  485   07/26/2019   ACTIVE
 1564   FLO.128354   GONZALEZ                STEVEN                485   07/26/2019   ACTIVE
 1845   FLO.131463   MCGAHEE                 DESMOND               485   07/26/2019   ACTIVE
 1963   FLO.132727   HARVEY                  JOSEPH                485   07/26/2019   ACTIVE
 3422   FLO.169755   BENNETT                 BRANDON               485   07/26/2019   ACTIVE
 4286   FLO.267525   HOPPERT                 JAMES                 485   07/26/2019   ACTIVE
 5370   FLO.435189   PHILPOT                 KWESI                 485   07/26/2019   ACTIVE
 6303   FLO.551598   MCRORIE                 DONNA                 485   07/26/2019   ACTIVE
 6402   FLO.565471   SCOTT                   SIDNEY                485   07/26/2019   ACTIVE
 7738   FLO.821894   BUNCE                   DAVID                 485   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 187 of 230
 8191   FLO.960553   MADACSI                  BRIAN                 485   07/26/2019   ACTIVE
 8383   FLO.981399   STINE                    JAMES                 485   07/26/2019   ACTIVE
 8502   FLO.997901   SWINDELL                 CHARLIE               485   07/26/2019   ACTIVE
10487   FLO.C02562   RAWLINS                  SHANE                 485   07/26/2019   ACTIVE
10876   FLO.C05884   BRIGHTON                 JACOB                 485   07/26/2019   ACTIVE
11477   FLO.C10979   HELTON                   SKYLER                485   07/26/2019   ACTIVE
11709   FLO.D27032   ORTIZ-REYES              XAVIER                485   07/26/2019   ACTIVE
12756   FLO.E50531   KERCHNER                 ANDRIA                485   07/26/2019   ACTIVE
13569   FLO.H19657   SMITH                    TASHICA               485   07/26/2019   ACTIVE
16764   FLO.L00713   GONZALEZ                 AGAPITO               485   07/26/2019   ACTIVE
18670   FLO.M44396   WILLIAMS                 KRISTINA              485   07/26/2019   ACTIVE
21994   FLO.R46175   DAWN                     MICHAEL               485   07/26/2019   ACTIVE
22285   FLO.R64303   MITCHELL                 TIFFANY               485   07/26/2019   ACTIVE
22663   FLO.S09751   WORTMAN                  KYLE                  485   07/26/2019   ACTIVE
22664   FLO.S10037   MILLETTE                 REYNALDO              485   07/26/2019   ACTIVE
22911   FLO.S25625   HUDSON                   ALFREDO               485   07/26/2019   ACTIVE
26095   FLO.V35356   GADSON                   LEROY                 485   07/26/2019   ACTIVE
 4174   FLO.245533   GRIFFEN                  KENNETH               486   07/26/2019   ACTIVE
 4892   FLO.357061   ANDREWS                  SCOTT                 486   07/26/2019   ACTIVE
 7045   FLO.706377   JOHNSON                  NIKKI                 486   07/26/2019   ACTIVE
 3273   FLO.167298   BRADLEY                  RICKY                 487   07/26/2019   ACTIVE
13813   FLO.H33769   FITZGIBBONS              MATTHEW               488   07/26/2019   ACTIVE
17288   FLO.L49669   KEITT                    JARRELL               489   07/26/2019   ACTIVE
29420   FLO.Y47691   FLORIAN                  LENIN                 489   07/26/2019   ACTIVE
 1465   FLO.126644   NORTON                   PHILLIP               490   07/26/2019   ACTIVE
 1857   FLO.131596   ALTERSBERGER             JOSHUA                490   07/26/2019   ACTIVE
 2256   FLO.135147   DUNNING                  BRANDON               490   07/26/2019   ACTIVE
 2265   FLO.135185   SAGE                     JUSTIN                490   07/26/2019   ACTIVE
 2741   FLO.151249   GARRETT                  IRENE                 490   07/26/2019   ACTIVE
 3236   FLO.166659   ORTIZ                    CARLOS                490   07/26/2019   ACTIVE
 3798   FLO.196077   LIGHTNER                 YANCY                 490            .   TEMP ABS
 4551   FLO.304396   RUSHING                  ERIC                  490   07/26/2019   ACTIVE
 5403   FLO.439645   MARTINEZ                 GUILLERMO             490   07/26/2019   ACTIVE
 5664   FLO.468785   CABALLERO                DANIEL                490   07/26/2019   ACTIVE
 6219   FLO.544343   BRYANT                   LAHUSSON              490   07/26/2019   ACTIVE
 6376   FLO.562082   GREEN                    BRETT                 490   07/26/2019   ACTIVE
 7660   FLO.809030   RAYA                     JOSE                  490   07/26/2019   ACTIVE
 7742   FLO.823185   THOMPSON                 KEVIN                 490   07/26/2019   ACTIVE
 7986   FLO.900524   HOFFMAN                  RUSSELL               490   07/26/2019   ACTIVE
 9489   FLO.B09480   GORDON                   ORLANDO               490   07/26/2019   ACTIVE
10268   FLO.C00095   CANNON                   ROBERT                490   07/26/2019   ACTIVE
10678   FLO.C04350   MORENO-RIVERA            ALFREDO               490   07/26/2019   ACTIVE
10916   FLO.C06175   GREEN                    GERALD                490   07/26/2019   ACTIVE
11753   FLO.D34670   HEEKIN                   PHILLIP               490   07/26/2019   ACTIVE
11868   FLO.D48436   GONZALEZ                 HERIBERTO             490   07/26/2019   ACTIVE
12466   FLO.E34183   FILOMENO                 JULIO                 490   07/26/2019   ACTIVE
13519   FLO.H17038   PHILLIPS                 JEFFERY               490            .   TEMP ABS
13963   FLO.H39349   RICE                     DANIEL                490   07/26/2019   ACTIVE
15022   FLO.J29298   CHARLES                  JOSHUA                490   07/26/2019   ACTIVE
15210   FLO.J36298   NIXON                    LILAUTHOR             490   07/26/2019   ACTIVE
18658   FLO.M43702   FERNANDEZ                JORGE                 490   07/26/2019   ACTIVE
19818   FLO.N26019   BUSH                     ANTHONY               490   07/26/2019   ACTIVE
20186   FLO.P21548   WATTS                    MARVIN                490   07/26/2019   ACTIVE
20367   FLO.P33328   LOGAN                    ROBERT                490   07/26/2019   ACTIVE
24678   FLO.U08465   KIZER                    ALTORY                490   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 188 of 230
25804   FLO.V21694   NORDMAN                 JONATHAN              490   07/26/2019   ACTIVE
27138   FLO.X04818   COLLAZO                 JULIO                 490   07/26/2019   ACTIVE
28135   FLO.X68811   DAY                     ANTHONY               490   07/26/2019   ACTIVE
28527   FLO.X86984   DZIEKAN                 ROBERT                490   07/26/2019   ACTIVE
28766   FLO.Y12556   GUNN                    KENNETH               490   07/26/2019   ACTIVE
29040   FLO.Y29577   SHEETS                  TED                   490   07/26/2019   ACTIVE
  423   FLO.078566   POCOCK                  JAMES                 491   07/26/2019   ACTIVE
  840   FLO.106838   GREEN                   ISAAC                 491   07/26/2019   ACTIVE
 8464   FLO.992634   BARNHILL                ARTHUR                491   07/26/2019   ACTIVE
17044   FLO.L31274   IBAR                    PABLO                 491   07/26/2019   ACTIVE
23391   FLO.T18055   DYE                     MICHAEL               491   07/26/2019   ACTIVE
24901   FLO.U22931   CURRY                   RICHARD               491   07/26/2019   ACTIVE
26547   FLO.W16317   DUVALL                  SAMMUEL               491   07/26/2019   ACTIVE
 2555   FLO.146948   ROSADO                  ELIAS                 492   07/26/2019   ACTIVE
17117   FLO.L37798   EASON                   ERIK                  493   07/26/2019   ACTIVE
 4161   FLO.240128   SILKETT                 RICHARD               494   07/26/2019   ACTIVE
10361   FLO.C01227   HAMLETT                 SHAWN                 494   07/26/2019   ACTIVE
 2223   FLO.134923   JONES                   TIJHARI               495   07/26/2019   ACTIVE
 3566   FLO.186513   SUTTON                  VONDYLEYN             495   07/26/2019   ACTIVE
 5291   FLO.420931   JAMES                   THOMAS                495   07/26/2019   ACTIVE
 6007   FLO.523946   WALKER                  TARRINSON             495   07/26/2019   ACTIVE
 6432   FLO.567735   TIMMONS                 JAIME                 495   07/26/2019   ACTIVE
 6455   FLO.572080   THOMAS                  ASTLEY                495   07/26/2019   ACTIVE
 7396   FLO.769194   CORINTHIAN              CHRISTOPHER           495   07/26/2019   ACTIVE
 7730   FLO.818835   ISAAC                   ALFRED                495   07/26/2019   ACTIVE
 8638   FLO.A51073   DILLARD                 JONATHAN              495   07/26/2019   ACTIVE
10288   FLO.C00456   PAINTER                 MICHAEL               495   07/26/2019   ACTIVE
12436   FLO.E32506   SPRINGER                ANDREW                495   07/26/2019   ACTIVE
12943   FLO.G09296   MITCHELL                ALBERT                495   07/26/2019   ACTIVE
13778   FLO.H31943   MURRAY                  RAIMAR                495   07/26/2019   ACTIVE
13942   FLO.H38541   HERNANDEZ               DAMIAN                495   07/26/2019   ACTIVE
14709   FLO.J12089   HOUSE                   JUNTE                 495   07/26/2019   ACTIVE
18737   FLO.M48752   ELLIS                   RODERICK              495   07/26/2019   ACTIVE
20719   FLO.P47977   RICHARDSON              AARON                 495   07/26/2019   ACTIVE
21630   FLO.R19802   BROWN                   MARQUIS               495   07/26/2019   ACTIVE
23333   FLO.T14027   GATLIN                  BRANDAN               495   07/26/2019   ACTIVE
23486   FLO.T23844   CARDOZA                 ROBERTO               495   07/26/2019   ACTIVE
24526   FLO.T86220   GRIFFIN                 CHARLES               495   07/26/2019   ACTIVE
24759   FLO.U13683   JONES                   CEDRIC                495   07/26/2019   ACTIVE
24791   FLO.U15689   LUCAS                   TRAVIS                495   07/26/2019   ACTIVE
25484   FLO.V00294   SUTTON                  KARON                 495   07/26/2019   ACTIVE
27285   FLO.X16947   DAVIS                   ANSIS                 495   07/26/2019   ACTIVE
27343   FLO.X21888   ROSA                    WELLINGTON            495   07/26/2019   ACTIVE
27507   FLO.X35026   MORGAN                  MARTEL                495   07/26/2019   ACTIVE
27613   FLO.X42718   MUNOZ                   JORGE                 495   07/26/2019   ACTIVE
28640   FLO.Y01043   SMITH                   VERMONT               495   07/26/2019   ACTIVE
 3839   FLO.197013   REYNOLDS                JORGE                 496   07/26/2019   ACTIVE
11994   FLO.E02442   CALVERT                 GEOFFREY              496   07/26/2019   ACTIVE
18383   FLO.M25274   CONDE                   RORY                  496            .   TEMP ABS
28222   FLO.X72664   FOURNIER                BRETT                 496   07/26/2019   ACTIVE
19530   FLO.N14150   SIERRA                  MIGUEL                497   07/26/2019   ACTIVE
11634   FLO.D13396   BALL                    KAWAND                498   07/26/2019   ACTIVE
26610   FLO.W20501   DEBUONO                 ZACHARY               498   07/26/2019   ACTIVE
10830   FLO.C05561   MARTINEZ                RIGOBERTO             499   07/26/2019   ACTIVE
11827   FLO.D42134   CARSON                  ROBERT                499   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 189 of 230
11959   FLO.D96775   BONIA                    ROBERT                499   07/26/2019   ACTIVE
24254   FLO.T71576   SARCHI                   ANDRES                499   07/26/2019   ACTIVE
24691   FLO.U09637   OSTANE                   DARA                  499            .   TEMP ABS
  115   FLO.042008   BURCHFIELD               RILEY                 500   07/26/2019   ACTIVE
  279   FLO.065381   BANDA                    JUAN                  500   07/26/2019   ACTIVE
  955   FLO.112721   TIO                      JOHN                  500   07/26/2019   ACTIVE
  961   FLO.112845   BELL                     MATTHEW               500   07/26/2019   ACTIVE
 1091   FLO.117302   KOENIG                   KENNETH               500   07/26/2019   ACTIVE
 2305   FLO.135637   BRYANT                   KHALIN                500   07/26/2019   ACTIVE
 2329   FLO.135861   PAL                      MARTON                500   07/26/2019   ACTIVE
 2337   FLO.135901   HABERLIN                 RICHARD               500   07/26/2019   ACTIVE
 3666   FLO.191450   POSADA                   MARIO                 500   07/26/2019   ACTIVE
 3692   FLO.192637   HUGGINS                  NAKIA                 500   07/26/2019   ACTIVE
 3817   FLO.196555   ZILE                     WALTER                500   07/26/2019   ACTIVE
 4154   FLO.236979   LANDERS                  EUGENE                500   07/26/2019   ACTIVE
 4352   FLO.277973   GRAHAM                   MARK                  500   07/26/2019   ACTIVE
 5298   FLO.421783   TELFORT                  JOEL                  500   07/26/2019   ACTIVE
 5894   FLO.510827   HICKS                    STEPHEN               500   07/26/2019   ACTIVE
 6235   FLO.546620   PETERSON                 TERRANCE              500   07/26/2019   ACTIVE
 6441   FLO.569675   MUNDY                    DAVID                 500   07/26/2019   ACTIVE
 6500   FLO.581745   LIPFORD                  DAVID                 500   07/26/2019   ACTIVE
 6970   FLO.689949   PRATT                    LARRY                 500   07/26/2019   ACTIVE
 7352   FLO.763444   FOWLER                   STEPHEN               500   07/26/2019   ACTIVE
 8015   FLO.905469   DOBSON                   CHRISTOPHER           500   07/26/2019   ACTIVE
 8493   FLO.996350   BROCK                    BRUCE                 500   07/26/2019   ACTIVE
 8842   FLO.B02331   JOYA                     JOSE                  500   07/26/2019   ACTIVE
 9488   FLO.B09479   VELEZ                    MICHAEL               500   07/26/2019   ACTIVE
10585   FLO.C03549   SNIPES                   CHRISTOPHER           500   07/26/2019   ACTIVE
14515   FLO.J01740   MYERS                    WILFREDO              500   07/26/2019   ACTIVE
15205   FLO.J36220   THOMAS                   DONOVAN               500   07/26/2019   ACTIVE
15817   FLO.J54634   BRITT                    ARTHUR                500   07/26/2019   ACTIVE
15944   FLO.K08268   BERRY                    MATTHEW               500   07/26/2019   ACTIVE
15981   FLO.K50679   MILLER                   TRIMIDUS              500   07/26/2019   ACTIVE
16057   FLO.K55348   ABBATE                   WILLIAM               500   07/26/2019   ACTIVE
16444   FLO.K76648   LUNA                     ARON                  500   07/26/2019   ACTIVE
16838   FLO.L09300   BROWN                    MORRIS                500   07/26/2019   ACTIVE
17121   FLO.L37926   ZALEWSKI                 PATRICK               500   07/26/2019   ACTIVE
18155   FLO.M07368   VASQUEZ                  RAMON                 500   07/26/2019   ACTIVE
18858   FLO.M56419   DAWKINS                  CHARLES               500   07/26/2019   ACTIVE
20863   FLO.P55361   DANJEAN                  HOLDEN                500   07/26/2019   ACTIVE
21571   FLO.R15213   MYRICK                   SEAN                  500   07/26/2019   ACTIVE
21794   FLO.R32023   JACOBS                   JAMES                 500   07/26/2019   ACTIVE
22976   FLO.S28320   BENNETT                  JARRETT               500   07/26/2019   ACTIVE
24280   FLO.T73286   OLIVO-LIRIANO            ALESANDRO             500   07/26/2019   ACTIVE
24348   FLO.T76068   IZZO                     WILLIAM               500   07/26/2019   ACTIVE
24437   FLO.T79918   BAILEY                   MICHAEL               500   07/26/2019   ACTIVE
25403   FLO.U48699   GRIFFIN                  MARK                  500   07/26/2019   ACTIVE
25451   FLO.U52176   OLIVER                   KORDELL               500   07/26/2019   ACTIVE
25561   FLO.V06141   BAKER                    OMAR                  500   07/26/2019   ACTIVE
26266   FLO.V43341   LIGHTNER                 MARC                  500   07/26/2019   ACTIVE
27541   FLO.X37530   RICO                     IVAN                  500   07/26/2019   ACTIVE
28104   FLO.X67548   BROWN                    JERRAIL               500   07/26/2019   ACTIVE
29018   FLO.Y28263   LEHMAN                   JUAN                  500   07/26/2019   ACTIVE
 1308   FLO.123846   HAMILTON                 RICHARD               501   07/26/2019   ACTIVE
17098   FLO.L36345   KNIGHT                   RICHARD               501   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 190 of 230
23799   FLO.T43949   MONSANTO-BERRIO          JONATHAN              501   07/26/2019   ACTIVE
 5093   FLO.379390   CHILCOTT                 COURTNEY              503   07/26/2019   ACTIVE
16093   FLO.K58965   WEINER                   MELISSA               503   07/26/2019   ACTIVE
 1445   FLO.126373   HUDSON                   MARCUS                505   07/26/2019   ACTIVE
 5300   FLO.421921   MENDOZA                  ALFREDO               505   07/26/2019   ACTIVE
 6170   FLO.538358   BEACH                    SAMANTHA              505   07/26/2019   ACTIVE
 6484   FLO.579225   BALLEW                   LESLIE                505   07/26/2019   ACTIVE
 6871   FLO.665240   TOMLINSON                AUSTIN                505   07/26/2019   ACTIVE
10534   FLO.C03075   WILSON                   DAVID                 505   07/26/2019   ACTIVE
11293   FLO.C09075   DOMBROSKY                PAUL                  505   07/26/2019   ACTIVE
13395   FLO.H09209   STREETER                 SYLATHUM              505   07/26/2019   ACTIVE
14552   FLO.J03801   LYMUS                    BOBBY                 505   07/26/2019   ACTIVE
15443   FLO.J42238   COOK                     SANDRA                505   07/26/2019   ACTIVE
15992   FLO.K51434   BROWN                    MICHAEL               505   07/26/2019   ACTIVE
16674   FLO.K86635   VOSE                     BRADFORD              505   07/26/2019   ACTIVE
17156   FLO.L40459   CHANCY                   ROBERT                505   07/26/2019   ACTIVE
18024   FLO.L97918   SINGLETON                WILLIAM               505   07/26/2019   ACTIVE
18379   FLO.M24982   ALIX                     KEVIN                 505   07/26/2019   ACTIVE
19876   FLO.N27984   YANCEY                   TIFFANY               505   07/26/2019   ACTIVE
20493   FLO.P38803   MAGWOOD                  DANIEL                505   07/26/2019   ACTIVE
23433   FLO.T20383   ATKINS                   EGAN                  505   07/26/2019   ACTIVE
23560   FLO.T29174   STANTON                  JASON                 505   07/26/2019   ACTIVE
28406   FLO.X80386   PERSUAD                  RICHARD               505   07/26/2019   ACTIVE
29166   FLO.Y36427   REARDON                  KEVIN                 505   07/26/2019   ACTIVE
29341   FLO.Y43887   OTT                      MICHELLE              505   07/26/2019   ACTIVE
29447   FLO.Y48634   WISNIEWSKI               DYLAN                 505   07/26/2019   ACTIVE
 7528   FLO.785980   GARRETT                  WILLIAM               506   07/26/2019   ACTIVE
12868   FLO.G04276   DARBY                    DENNIS                506   07/26/2019   ACTIVE
16616   FLO.K83609   SEELEY                   BLAKE                 506   07/26/2019   ACTIVE
17289   FLO.L49671   CARRASCO                 ADAM                  506   07/26/2019   ACTIVE
18601   FLO.M40339   METAYER                  FRANCIE               506   07/26/2019   ACTIVE
14564   FLO.J04696   MAXWELL                  JOSEPH                507   07/26/2019   ACTIVE
18957   FLO.M62527   JOSEPH                   PRINCELIN             507   07/26/2019   ACTIVE
23273   FLO.T09171   WILLIAMS                 MAURICE               508   07/26/2019   ACTIVE
 1689   FLO.130005   HOWELL                   JEFFERY               509   07/26/2019   ACTIVE
19309   FLO.N01250   KORNEGAY                 STEVEN                509   07/26/2019   ACTIVE
  219   FLO.056980   TURNER                   PHILLIP               510   07/26/2019   ACTIVE
  831   FLO.106311   PEARCY                   JACK                  510   07/26/2019   ACTIVE
 2351   FLO.136135   CLAYCOMB                 LARRY                 510   07/26/2019   ACTIVE
 3185   FLO.165764   SANCHEZ                  GEORGE                510   07/26/2019   ACTIVE
 3218   FLO.166301   COLLAZO                  STEVEN                510   07/26/2019   ACTIVE
 3483   FLO.181844   PETERSON                 JAMES                 510   07/26/2019   ACTIVE
 4522   FLO.302119   MELVIN                   SHANNON               510   07/26/2019   ACTIVE
 5054   FLO.375836   BERES                    JOSHUA                510   07/26/2019   ACTIVE
 6159   FLO.537539   ABSHER                   CHRIS                 510   07/26/2019   ACTIVE
 6678   FLO.620713   MACKENZIE                THOMAS                510   07/26/2019   ACTIVE
11346   FLO.C09597   GAINES                   VICTOR                510   07/26/2019   ACTIVE
13574   FLO.H20209   FORD                     ELTON                 510   07/26/2019   ACTIVE
13635   FLO.H24958   SCOTT                    DOMINIQUE             510   07/26/2019   ACTIVE
14014   FLO.H41962   TULLY                    TYLON                 510   07/26/2019   ACTIVE
14897   FLO.J22590   THOMAS                   COREY                 510   07/26/2019   ACTIVE
15072   FLO.J31121   JONES                    PHILIP                510   07/26/2019   ACTIVE
15580   FLO.J45534   DINGLER                  CURTIS                510   07/26/2019   ACTIVE
16003   FLO.K51951   JEFFERSON                QUINCY                510   07/26/2019   ACTIVE
16158   FLO.K62172   IACONA                   JOSEPH                510   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 191 of 230
19390   FLO.N05992   KENON                    JEFFERY               510   07/26/2019   ACTIVE
22034   FLO.R48744   SEABERRY                 LAWRENCE              510   07/26/2019   ACTIVE
22518   FLO.R84022   SMITH                    CARL                  510   07/26/2019   ACTIVE
24898   FLO.U22879   JAHNA                    JONATHAN              510   07/26/2019   ACTIVE
25167   FLO.U37664   NEGRON                   CARLOS                510   07/26/2019   ACTIVE
25486   FLO.V00627   GROVE                    BRUCE                 510   07/26/2019   ACTIVE
28191   FLO.X71255   BENWAY                   PATRICK               510   07/26/2019   ACTIVE
29615   FLO.Y58660   VALDES                   JAMES                 510   07/26/2019   ACTIVE
  108   FLO.040940   FORSON                   STEPHEN               511   07/26/2019   ACTIVE
 3716   FLO.193340   DURAN                    BENAVENTURA           512   07/26/2019   ACTIVE
 5933   FLO.516349   FINNEY                   CHARLES               512   07/26/2019   ACTIVE
29092   FLO.Y32073   VOUKITCHEVITICH          FRANZ                 513   07/26/2019   ACTIVE
 8960   FLO.B04369   UPDIKE                   ZACHARY               514   07/26/2019   ACTIVE
17881   FLO.L88409   NAGEL                    LANCE                 514   07/26/2019   ACTIVE
  347   FLO.072458   MILLER                   DONALD                515   07/26/2019   ACTIVE
 1409   FLO.125696   WALKER                   TIMOTHY               515   07/26/2019   ACTIVE
 3384   FLO.169303   MEYER                    MARK                  515   07/26/2019   ACTIVE
 5924   FLO.515108   ZIMMERMAN                DAVID                 515   07/26/2019   ACTIVE
 6279   FLO.550107   WOOLFORK                 TRAVESE               515   07/26/2019   ACTIVE
 6386   FLO.563183   WALLACE                  WILLIAM               515   07/26/2019   ACTIVE
 6547   FLO.589818   MIDGETT                  GREGORY               515   07/26/2019   ACTIVE
10581   FLO.C03528   STEELE                   KENNETH               515   07/26/2019   ACTIVE
12356   FLO.E27459   KENDRICK                 JEFFERY               515   07/26/2019   ACTIVE
19837   FLO.N26889   PEOPLES                  ANTHONY               515   07/26/2019   ACTIVE
20994   FLO.Q08611   ARROWOOD                 RONALD                515   07/26/2019   ACTIVE
23844   FLO.T46748   GRACE                    ERIC                  515   07/26/2019   ACTIVE
23985   FLO.T55398   KUNTZ                    CURTISS               515   07/26/2019   ACTIVE
28114   FLO.X67961   SCOTT                    DEMATYJORA            515   07/26/2019   ACTIVE
28547   FLO.X88501   HARTMAN                  NATHAN                515   07/26/2019   ACTIVE
29084   FLO.Y31714   LOPEZ                    JUAN                  515   07/26/2019   ACTIVE
 4266   FLO.265378   SOULE                    CHRIS                 516   07/26/2019   ACTIVE
11668   FLO.D19400   DESHAZIER                SHARRON               516   07/26/2019   ACTIVE
21875   FLO.R37672   SWISHER                  NEIL                  516   07/26/2019   ACTIVE
23686   FLO.T36091   HUMMEL                   PAUL                  516   07/26/2019   ACTIVE
29055   FLO.Y30194   RAGLAND                  TERRY                 516   07/26/2019   ACTIVE
 5838   FLO.501960   ROWAN                    MICHAEL               519   07/26/2019   ACTIVE
29290   FLO.Y41623   PARDO                    RONLY                 519   07/26/2019   ACTIVE
 1978   FLO.132826   MCINTOSH                 BARRY                 520   07/26/2019   ACTIVE
 5512   FLO.451889   SMITH                    TRAMAIN               520   07/26/2019   ACTIVE
 5632   FLO.465347   BROWN                    HERMAN                520   07/26/2019   ACTIVE
 6447   FLO.570672   PERMENTER                TIMOTHY               520   07/26/2019   ACTIVE
 8545   FLO.A50337   CAMPBELL                 JOHN                  520   07/26/2019   ACTIVE
 8822   FLO.B01918   MARTINEZ                 EDUARDO               520   07/26/2019   ACTIVE
10045   FLO.B13475   SANTOS                   BRIAN                 520   07/26/2019   ACTIVE
10540   FLO.C03140   YOUNG                    RYAN                  520   07/26/2019   ACTIVE
11851   FLO.D45345   RUMPH                    ROBERT                520   07/26/2019   ACTIVE
12472   FLO.E34485   EXAVIER                  ERNST                 520   07/26/2019   ACTIVE
14102   FLO.H45840   FELIPE                   KENNETH               520   07/26/2019   ACTIVE
15991   FLO.K51349   BROWN                    DEMARION              520   07/26/2019   ACTIVE
16024   FLO.K53157   HEDRICK                  ALAN                  520   07/26/2019   ACTIVE
16107   FLO.K60070   COOPER                   ROBERT                520   07/26/2019   ACTIVE
16184   FLO.K63999   PERRY                    JOHN                  520   07/26/2019   ACTIVE
17573   FLO.L68052   THOMPSON                 MILTON                520   07/26/2019   ACTIVE
17826   FLO.L85114   WIMBERLY                 TEAH                  520   07/26/2019   ACTIVE
18063   FLO.M00571   HALL                     MILTON                520   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 192 of 230
20733   FLO.P48493   WEBSTER                 FRANK                 520   07/26/2019   ACTIVE
20844   FLO.P54277   BEASLEY                 DARIUS                520   07/26/2019   ACTIVE
21048   FLO.Q12785   MORRISON                CHRISTOPHER           520   07/26/2019   ACTIVE
22967   FLO.S27926   GAUTHIER                WILLIAM               520   07/26/2019   ACTIVE
24423   FLO.T79034   CANO                    JARED                 520   07/26/2019   ACTIVE
24609   FLO.U03283   NORMAN                  ANDREW                520   07/26/2019   ACTIVE
25125   FLO.U35877   GOLDEN                  WALTER                520   07/26/2019   ACTIVE
25232   FLO.U40930   NUSSBAUM                GEORGE                520   07/26/2019   ACTIVE
25735   FLO.V16869   SALGADO                 ADAM                  520   07/26/2019   ACTIVE
26424   FLO.W06819   ALLEN                   DERRICK               520   07/26/2019   ACTIVE
27367   FLO.X23632   LAMPKIN                 CHARLES               520   07/26/2019   ACTIVE
27371   FLO.X24103   VELAZQUEZ               ERYK                  520   07/26/2019   ACTIVE
28368   FLO.X78708   LOPEZ VAZQUEZ           MIGUEL                520   07/26/2019   ACTIVE
29307   FLO.Y42295   JONES                   AUNDREY               520   07/26/2019   ACTIVE
19563   FLO.N16006   MAIORANO                ANTHONY               521   07/26/2019   ACTIVE
20315   FLO.P29917   GRIFFIN                 ROBERT                521   07/26/2019   ACTIVE
26273   FLO.V43751   POINDEXTER              WILLIE                521   07/26/2019   ACTIVE
23288   FLO.T10287   COBBS                   BOBBY                 523   07/26/2019   ACTIVE
 2407   FLO.138464   WINCHESTER              EDWARD                524   07/26/2019   ACTIVE
18529   FLO.M35640   FLORANT                 GEORGE                524   07/26/2019   ACTIVE
26429   FLO.W07242   EHRLICH                 MISTI                 524   07/26/2019   ACTIVE
  334   FLO.071588   LAMARCA                 ANTHONY               525   07/26/2019   ACTIVE
 2813   FLO.154880   BALAGAN                 KAHEALANI             525   07/26/2019   ACTIVE
 4510   FLO.301508   MORRISON                DENNIS                525   07/26/2019   ACTIVE
 5303   FLO.422714   SMITH                   JOSEPH                525   07/26/2019   ACTIVE
 7277   FLO.749418   MCHELLEN                ROLAND                525   07/26/2019   ACTIVE
 8821   FLO.B01888   WADE                    OCTAVIOUS             525   07/26/2019   ACTIVE
 8903   FLO.B03451   MERCHAN                 MARIO                 525   07/26/2019   ACTIVE
 9519   FLO.B09712   GRANT                   COURTNEY              525   07/26/2019   ACTIVE
 9879   FLO.B12228   PEREZ                   LEONARD               525   07/26/2019   ACTIVE
10436   FLO.C02071   FINLEY                  AARON                 525            .   TEMP ABS
12465   FLO.E34176   JOHNSON                 KELVIN                525   07/26/2019   ACTIVE
13388   FLO.H08919   DUQUESNE                JEAN                  525   07/26/2019   ACTIVE
14729   FLO.J13088   HOGWOOD                 JOHN                  525   07/26/2019   ACTIVE
15215   FLO.J36425   DOWDELL                 GREGORY               525   07/26/2019   ACTIVE
18136   FLO.M05650   FIGUEROA                MARCELINO             525   07/26/2019   ACTIVE
18257   FLO.M15678   JOHNSON                 GEORGE                525   07/26/2019   ACTIVE
20080   FLO.P12160   SCOTT                   JULIUS                525   07/26/2019   ACTIVE
24650   FLO.U06352   WEAVER                  JOSEPH                525   07/26/2019   ACTIVE
27924   FLO.X59098   HARDEOSING              DHANESH               525   07/26/2019   ACTIVE
27986   FLO.X61855   WOODALL                 ANQUANETTE            525   07/26/2019   ACTIVE
  391   FLO.076071   WILLIAMS                STANLEY               526   07/26/2019   ACTIVE
24355   FLO.T76397   JEFFERSON               RICHARD               526   07/26/2019   ACTIVE
 1827   FLO.131287   GOW                     PATRICK               528   07/26/2019   ACTIVE
14503   FLO.J00530   GLOVER                  BENJAMIN              529   07/26/2019   ACTIVE
  610   FLO.092757   GEORGES                 TWAN                  530   07/26/2019   ACTIVE
 1187   FLO.120598   SMITH                   ANTHONY               530   07/26/2019   ACTIVE
 4441   FLO.294122   CAMERON                 LINDSEY               530   07/26/2019   ACTIVE
 5101   FLO.380188   ADAMS                   JUSTIN                530   07/26/2019   ACTIVE
 5404   FLO.439839   BONNER                  BERNARD               530   07/26/2019   ACTIVE
 7341   FLO.760889   RIVERS                  JONTE                 530   07/26/2019   ACTIVE
 9653   FLO.B10664   MAXWELL                 CHRISTOPHER           530   07/26/2019   ACTIVE
 9694   FLO.B10942   MCCLENDON               CHRISTOPHER           530   07/26/2019   ACTIVE
10574   FLO.C03479   EDINGER                 ANTHONY               530   07/26/2019   ACTIVE
10835   FLO.C05603   ELLIS                   JOHN                  530   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 193 of 230
11078   FLO.C07364   BURKE                   CHRISTOPHER           530   07/26/2019   ACTIVE
11931   FLO.D90160   MCKENNEY                SHANE                 530   07/26/2019   ACTIVE
13874   FLO.H35684   GONZALEZ                NOEL                  530   07/26/2019   ACTIVE
14009   FLO.H41608   PAGORIA                 ROBIN                 530   07/26/2019   ACTIVE
16469   FLO.K77569   WYNN                    ANTONIO               530   07/26/2019   ACTIVE
18108   FLO.M03836   SHAW                    ROBERT                530   07/26/2019   ACTIVE
18413   FLO.M27825   CHAMBERS                TRAVIS                530   07/26/2019   ACTIVE
19278   FLO.M94706   PRUDENT                 ERVENS                530   07/26/2019   ACTIVE
20405   FLO.P35041   MCLENDON                STEVEN                530   07/26/2019   ACTIVE
20665   FLO.P46194   FORREST                 LYLE                  530   07/26/2019   ACTIVE
21350   FLO.Q28013   TUCKER                  CODEY                 530   07/26/2019   ACTIVE
24163   FLO.T66498   SYLVESTER               NICOLE                530   07/26/2019   ACTIVE
24345   FLO.T76004   BIGIO                   KEILA                 530   07/26/2019   ACTIVE
27361   FLO.X23180   HOCROFT                 ANGELA                530   07/26/2019   ACTIVE
29036   FLO.Y29437   HARRELL                 SHANE                 530   07/26/2019   ACTIVE
29270   FLO.Y40898   UNGLESBEE               DEREK                 530   07/26/2019   ACTIVE
 2269   FLO.135220   SPOONER                 BRIAN                 531   07/26/2019   ACTIVE
26367   FLO.W01620   ESTABANEZ               ALEX                  531   07/26/2019   ACTIVE
27242   FLO.X12766   HERNANDEZ               ARIEL                 533   07/26/2019   ACTIVE
  708   FLO.098639   MATTHEWS                ROBERT                535   07/26/2019   ACTIVE
 2869   FLO.155757   BAEZ                    SIOMARILY             535   07/26/2019   ACTIVE
 3296   FLO.167697   GRIFFIN                 DANIEL                535   07/26/2019   ACTIVE
 4672   FLO.314254   JEANTILUS               FRANCIS               535   07/26/2019   ACTIVE
 4946   FLO.365279   BRICKHOUSE              BRIAN                 535   07/26/2019   ACTIVE
 5937   FLO.516673   HUFF                    SORRELL               535   07/26/2019   ACTIVE
 6330   FLO.553842   CASTRO                  JUAN                  535   07/26/2019   ACTIVE
 8571   FLO.A50616   WILLIAMS                ANTHONY               535   07/26/2019   ACTIVE
 9201   FLO.B07011   GONZALEZ                ADONAI                535   07/26/2019   ACTIVE
10431   FLO.C02009   MCGILL                  JOSEPH                535   07/26/2019   ACTIVE
11199   FLO.C08380   DUNGAN-CARPENTER        MARK                  535   07/26/2019   ACTIVE
15141   FLO.J33777   WRIGHT                  DANIEL                535   07/26/2019   ACTIVE
16120   FLO.K60559   PRESTON                 TRENTON               535   07/26/2019   ACTIVE
17255   FLO.L47462   PLUMMER                 WILLIAM               535   07/26/2019   ACTIVE
20947   FLO.Q03705   COUGHLIN                COURTNEY              535   07/26/2019   ACTIVE
21544   FLO.R12421   SICOLA                  FRANCIS               535   07/26/2019   ACTIVE
21761   FLO.R29553   JACKSON                 JOSHUA                535   07/26/2019   ACTIVE
22539   FLO.R87343   GREGORITS               JUSTIN                535   07/26/2019   ACTIVE
27509   FLO.X35057   BOLEY                   KORI                  535   07/26/2019   ACTIVE
28916   FLO.Y22739   SNIFFEN                 KENNETH               535   07/26/2019   ACTIVE
29152   FLO.Y35780   STEVENS                 FELTON                535   07/26/2019   ACTIVE
25139   FLO.U36627   TYSON                   JAMIE                 536   07/26/2019   ACTIVE
27378   FLO.X24675   STAFFORD                PHILLIP               536   07/26/2019   ACTIVE
28718   FLO.Y08177   KELLEY                  NIGEL                 536   07/26/2019   ACTIVE
  134   FLO.044499   LIVINGSTON              ROGER                 540   07/26/2019   ACTIVE
  714   FLO.098822   STONE                   FRANCIS               540   07/26/2019   ACTIVE
 1440   FLO.126332   JOHNSON                 LESTER                540   07/26/2019   ACTIVE
 1550   FLO.128087   WALCZAK                 KURT                  540   07/26/2019   ACTIVE
 1970   FLO.132769   JACQUEMIN               JOHN                  540   07/26/2019   ACTIVE
 2452   FLO.139966   JACKSON                 MICHAEL               540   07/26/2019   ACTIVE
 2532   FLO.145002   FENSTER                 BRETT                 540   07/26/2019   ACTIVE
 3632   FLO.189493   SEAMAN                  NORMAN                540   07/26/2019   ACTIVE
 4690   FLO.314860   WYATT                   SONYA                 540   07/26/2019   ACTIVE
 4923   FLO.361844   BROOKS                  ERROL                 540   07/26/2019   ACTIVE
 6568   FLO.594289   COLLINS                 WINTON                540   07/26/2019   ACTIVE
 9503   FLO.B09603   LIGHTBURN               MICHAEL               540   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 194 of 230
10537   FLO.C03101   BRYANT                  DESMOND               540   07/26/2019   ACTIVE
13239   FLO.G23172   JACQUES                 ZENG                  540   07/26/2019   ACTIVE
13350   FLO.H07086   RODRIGUEZ               JUAN                  540   07/26/2019   ACTIVE
15525   FLO.J44245   BRASWELL                JOHNNIE               540   07/26/2019   ACTIVE
15668   FLO.J47976   HAYNES                  DOUGLAS               540   07/26/2019   ACTIVE
15750   FLO.J51073   FRAZIER                 DEJON                 540   07/26/2019   ACTIVE
15777   FLO.J52262   OLIVER                  MARISSA               540   07/26/2019   ACTIVE
15987   FLO.K51035   MCCARTNEY               WILLIAM               540   07/26/2019   ACTIVE
17099   FLO.L36466   YOUMANS                 ALFONSO               540   07/26/2019   ACTIVE
17410   FLO.L56622   BROWN                   DAVID                 540   07/26/2019   ACTIVE
18305   FLO.M19154   ROBINSON                COURTNEY              540   07/26/2019   ACTIVE
18668   FLO.M44248   STERLIN                 STEVE                 540   07/26/2019   ACTIVE
19409   FLO.N07561   JERRELL                 ROBERT                540   07/26/2019   ACTIVE
21808   FLO.R32916   CELOTTO                 PETER                 540   07/26/2019   ACTIVE
22189   FLO.R58163   THIBODEAU               DAVID                 540   07/26/2019   ACTIVE
22561   FLO.S01285   JOHNSON                 AVIER                 540   07/26/2019   ACTIVE
23251   FLO.T07765   GIBSON                  MARK                  540   07/26/2019   ACTIVE
23679   FLO.T35732   SPIVEY                  MAURICE               540   07/26/2019   ACTIVE
24368   FLO.T76771   FOX                     CHARLES               540   07/26/2019   ACTIVE
26381   FLO.W02936   VARGAS                  ELIJAH                540   07/26/2019   ACTIVE
28305   FLO.X76398   TOUSIGNANT              MARK                  540   07/26/2019   ACTIVE
 6674   FLO.620323   LINSSENS                JOHN                  541   07/26/2019   ACTIVE
 7896   FLO.892102   GLOVER                  MICHAEL               541   07/26/2019   ACTIVE
12997   FLO.G12528   ROLAND                  MATTHEW               541   07/26/2019   ACTIVE
 5316   FLO.424808   LANGSTON                GEORGE                542   07/26/2019   ACTIVE
25374   FLO.U47222   HIGGINSON               THEODORE              542   07/26/2019   ACTIVE
 3974   FLO.201261   SPRINGER                JASON                 543   07/26/2019   ACTIVE
21965   FLO.R44401   HATTON                  ROLAND                544   07/26/2019   ACTIVE
 1165   FLO.119847   ROBINSON                MATTHEW               545   07/26/2019   ACTIVE
 1906   FLO.132028   CARR                    JASON                 545   07/26/2019   ACTIVE
 1984   FLO.132854   SAMUELS                 CHRISTOPHER           545   07/26/2019   ACTIVE
 2494   FLO.141942   LARMAN                  DAVID                 545   07/26/2019   ACTIVE
 3774   FLO.195078   MYRICK                  SHIRD                 545   07/26/2019   ACTIVE
 4512   FLO.301737   THOMAS                  CARLOS                545   07/26/2019   ACTIVE
 6778   FLO.643142   BROWN                   MONTE                 545   07/26/2019   ACTIVE
 7291   FLO.752183   BAKER                   BRIAN                 545   07/26/2019   ACTIVE
10122   FLO.B14114   WASHINGTON              KENNETH               545   07/26/2019   ACTIVE
12231   FLO.E19259   HUFFMAN                 BRIAN                 545   07/26/2019   ACTIVE
18044   FLO.L99039   MUNOZ                   CARLOS                545   07/26/2019   ACTIVE
19503   FLO.N12962   OLIFF                   AARON                 545   07/26/2019   ACTIVE
20661   FLO.P45979   WALLACE                 WANDA                 545   07/26/2019   ACTIVE
24038   FLO.T59269   PATTERSON               CHRISTOPHER           545   07/26/2019   ACTIVE
26449   FLO.W08899   EDWARD                  SENECA                545   07/26/2019   ACTIVE
29398   FLO.Y46515   PRICE                   MARGARET              545   07/26/2019   ACTIVE
15176   FLO.J35212   COLE                    TIFFANY               546   07/26/2019   ACTIVE
 1310   FLO.123911   GORDON                  ROBERT                547   07/26/2019   ACTIVE
18176   FLO.M09259   WALZ                    HAROLD                547   07/26/2019   ACTIVE
27166   FLO.X06883   SMITH                   SEAN                  547   07/26/2019   ACTIVE
19188   FLO.M80586   ALEXANDER               DEMARCUS              548   07/26/2019   ACTIVE
29421   FLO.Y47699   WILKIE                  MICHAEL               548   07/26/2019   ACTIVE
  194   FLO.054037   HOGG                    JOE                   550   07/26/2019   ACTIVE
  230   FLO.059192   WADE                    ROBERT                550   07/26/2019   ACTIVE
  641   FLO.094446   BANKS                   CALVIN                550   07/26/2019   ACTIVE
 1258   FLO.122550   LAKE                    TERRANCE              550   07/26/2019   ACTIVE
 1948   FLO.132520   MACK                    JESSE                 550   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 195 of 230
 3230   FLO.166517   ROGERS                  JUSTIN                550   07/26/2019   ACTIVE
 3510   FLO.183640   BOUCHER                 GREGORY               550   07/26/2019   ACTIVE
 3702   FLO.192767   SMITH                   BARRY                 550   07/26/2019   ACTIVE
 7304   FLO.754170   BLASI                   JOHN                  550   07/26/2019   ACTIVE
 8141   FLO.950531   THOMAS                  GLENN                 550   07/26/2019   ACTIVE
 8324   FLO.975059   FOSTER                  MARK                  550   07/26/2019   ACTIVE
 8471   FLO.993275   CARLSON                 BRETT                 550   07/26/2019   ACTIVE
 9325   FLO.B08272   CLAYTON                 DEXTER                550   07/26/2019   ACTIVE
12580   FLO.E40872   SANCHEZ                 DAVID                 550   07/26/2019   ACTIVE
14855   FLO.J20102   GEORGE                  PHILLIP               550   07/26/2019   ACTIVE
16441   FLO.K76536   GILES-PEREZ             MIGUEL                550   07/26/2019   ACTIVE
18442   FLO.M29288   HAUGABOOK               JOHNNY                550   07/26/2019   ACTIVE
20177   FLO.P20954   AMES                    LOREN                 550   07/26/2019   ACTIVE
21887   FLO.R38757   KEATON                  ROBERT                550   07/26/2019   ACTIVE
24044   FLO.T59702   WING                    PATRICK               550   07/26/2019   ACTIVE
24919   FLO.U23642   INGRAM                  LAWRENCE              550   07/26/2019   ACTIVE
25487   FLO.V00831   EMMANUEL                KIM                   550   07/26/2019   ACTIVE
25667   FLO.V12689   COOPER                  TYSJOHAUN             550   07/26/2019   ACTIVE
26254   FLO.V42809   DANIEL                  TIMOTHY               550   07/26/2019   ACTIVE
27131   FLO.X04084   SMITH                   DERRICK               550   07/26/2019   ACTIVE
28232   FLO.X72841   LE                      HOP                   550   07/26/2019   ACTIVE
29407   FLO.Y46985   BERKEY                  HAROLD                550   07/26/2019   ACTIVE
29559   FLO.Y54274   BROWN                   DONNA                 550   07/26/2019   ACTIVE
 1169   FLO.120062   GARRETT                 ALAN                  551   07/26/2019   ACTIVE
 3332   FLO.168436   RADA                    GEORGE                551   07/26/2019   ACTIVE
 4504   FLO.300991   LEACH                   ROGER                 551   07/26/2019   ACTIVE
17975   FLO.L94249   JACKSON                 JESSIE                551   07/26/2019   ACTIVE
18448   FLO.M29984   MARTINEZ                JASON                 551   07/26/2019   ACTIVE
 3197   FLO.165970   WILLIAMS                VINCENT               553   07/26/2019   ACTIVE
  942   FLO.112243   PAPINEAU                NORMAN J              555   07/26/2019   ACTIVE
 1398   FLO.125373   DALE                    JON                   555   07/26/2019   ACTIVE
 1761   FLO.130597   HINES                   THOMAS                555   07/26/2019   ACTIVE
 3926   FLO.199141   ALEMAN                  ALEXIS                555   07/26/2019   ACTIVE
 4388   FLO.287530   CALDWELL                KENNETH               555   07/26/2019   ACTIVE
 5003   FLO.371289   HERRON                  KENDRICK              555   07/26/2019   ACTIVE
 5508   FLO.451664   JACKSON                 FRANK                 555   07/26/2019   ACTIVE
 6225   FLO.544900   RHEA                    ROBERT                555   07/26/2019   ACTIVE
 6345   FLO.555260   COOKINSON               WILLIE                555   07/26/2019   ACTIVE
 8833   FLO.B02169   VALLE-MEJIA             LEONARD               555   07/26/2019   ACTIVE
 8988   FLO.B04753   FARLEY                  SEAN                  555   07/26/2019   ACTIVE
11073   FLO.C07317   CLARKE                  RYAN                  555   07/26/2019   ACTIVE
11155   FLO.C07966   REINHARDT               REGINALD              555   07/26/2019   ACTIVE
12534   FLO.E38192   KING                    BRIENCE               555   07/26/2019   ACTIVE
13989   FLO.H40629   MELLAN                  PATRICK               555   07/26/2019   ACTIVE
14995   FLO.J27690   BOAZ                    JASON                 555   07/26/2019   ACTIVE
15918   FLO.K04863   JAMES                   CHRISTOPHER           555   07/26/2019   ACTIVE
19057   FLO.M68892   GONZALEZ                NELSON                555   07/26/2019   ACTIVE
19676   FLO.N21659   MORRIS                  TAJH                  555   07/26/2019   ACTIVE
20051   FLO.P09866   STOKES                  TEDDY                 555   07/26/2019   ACTIVE
20205   FLO.P22702   CROOM                   JOSHUA                555   07/26/2019   ACTIVE
22148   FLO.R55311   SOCA                    WILLIAM               555   07/26/2019   ACTIVE
23532   FLO.T27616   GAUTREAUX               LUIS                  555   07/26/2019   ACTIVE
24592   FLO.U02155   WOODS                   JAVON                 555   07/26/2019   ACTIVE
25662   FLO.V12397   MALLORY                 KING                  555   07/26/2019   ACTIVE
26461   FLO.W09927   PETITO                  ANTHONY               555   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 196 of 230
27342   FLO.X21770   SIMPSON                  DONIELLE              555   07/26/2019   ACTIVE
28857   FLO.Y18191   AMIE                     JEAN                  555   07/26/2019   ACTIVE
 4535   FLO.303378   LUCAS                    TEQUILA               556   07/26/2019   ACTIVE
20003   FLO.P05766   RICHARDSON               ALLEN                 556   07/26/2019   ACTIVE
25121   FLO.U35685   MURRAY                   DANIEL                556   07/26/2019   ACTIVE
  148   FLO.046640   RUSSELL                  MARION                557   07/26/2019   ACTIVE
 1379   FLO.125069   JOHNSON                  JONATHAN              558   07/26/2019   ACTIVE
 6347   FLO.555549   COLLIER                  ANTHONY               558   07/26/2019   ACTIVE
 6450   FLO.571224   FULFORD                  THOMAS                559   07/26/2019   ACTIVE
24838   FLO.U18606   MUNNERLYN                TLARENCE              559   07/26/2019   ACTIVE
  931   FLO.111746   MALONE                   THOMAS                560   07/26/2019   ACTIVE
 3449   FLO.180335   HARRIS                   ADRIAN                560   07/26/2019   ACTIVE
 3912   FLO.198957   HAMILTON                 WILLIE                560   07/26/2019   ACTIVE
 6614   FLO.608940   VOVOU                    DEMETRIOS             560   07/26/2019   ACTIVE
 7566   FLO.790631   LEE                      DYAYMUS               560   07/26/2019   ACTIVE
 8073   FLO.927836   MISCH                    JAY                   560   07/26/2019   ACTIVE
 8235   FLO.965104   PRICE                    ANTRAWN               560   07/26/2019   ACTIVE
 8397   FLO.983736   ANDERSON                 ERIC                  560   07/26/2019   ACTIVE
 8778   FLO.B00966   HARLAND                  MICHAEL               560   07/26/2019   ACTIVE
 8844   FLO.B02368   BROCK                    JOSHUA                560   07/26/2019   ACTIVE
12342   FLO.E26923   OWEN                     STEPHEN               560   07/26/2019   ACTIVE
16437   FLO.K76404   BOSWORTH                 CHRISTOPHER           560   07/26/2019   ACTIVE
17431   FLO.L58431   SHARP                    JACOB                 560   07/26/2019   ACTIVE
20944   FLO.Q02753   STAGG                    CLINT                 560   07/26/2019   ACTIVE
21782   FLO.R31025   WEARS                    RICHARD               560   07/26/2019   ACTIVE
25440   FLO.U50903   GUINN                    JEFFERSON             560   07/26/2019   ACTIVE
27344   FLO.X21890   TWINAM                   BRADLEY               560   07/26/2019   ACTIVE
27372   FLO.X24212   GONZALEZ                 MALAQUIAS             560   07/26/2019   ACTIVE
27695   FLO.X47228   MEDINA                   JONATHAN              560   07/26/2019   ACTIVE
28826   FLO.Y16423   WROBLEWSKI               BRIAN                 560   07/26/2019   ACTIVE
29107   FLO.Y33370   ORR                      JOHN                  560   07/26/2019   ACTIVE
 2083   FLO.133843   DURHAM                   KANYON                561   07/26/2019   ACTIVE
 7725   FLO.818234   JACKSON                  SHAWN                 561   07/26/2019   ACTIVE
 4488   FLO.299693   STORTON                  DAMIAN                562   07/26/2019   ACTIVE
 6076   FLO.530161   AUSTIN                   SAMUEL                562   07/26/2019   ACTIVE
12769   FLO.E51399   LUNDSTROM                LEIF                  562   07/26/2019   ACTIVE
19644   FLO.N20535   ALBAHRI                  YASER                 562   07/26/2019   ACTIVE
12553   FLO.E39227   HOUSTON                  JONATHAN              563   07/26/2019   ACTIVE
 1051   FLO.115850   PETERSON                 PATRICK               564   07/26/2019   ACTIVE
  542   FLO.088079   MORRISSEY                MICHAEL               565   07/26/2019   ACTIVE
  598   FLO.092161   RICHARDSON               RODERICK              565   07/26/2019   ACTIVE
 1559   FLO.128241   DELANCY                  KEIR                  565   07/26/2019   ACTIVE
 1582   FLO.128612   MATHIS                   ANTONIO               565   07/26/2019   ACTIVE
 2777   FLO.153909   TREXLER                  ANN                   565   07/26/2019   ACTIVE
 4194   FLO.251322   ARTHUR                   JAMES                 565   07/26/2019   ACTIVE
 4461   FLO.296864   HILL                     TONY                  565   07/26/2019   ACTIVE
 4788   FLO.340123   MINCEY                   LENORRIS              565   07/26/2019   ACTIVE
 6019   FLO.524936   HEATHMAN                 DUSTIN                565   07/26/2019   ACTIVE
 7204   FLO.729185   GERALDS                  MARK                  565   07/26/2019   ACTIVE
 8390   FLO.982251   LEDINH                   THUAN                 565   07/26/2019   ACTIVE
13335   FLO.H05660   WILLIAMS                 ANTONIO               565   07/26/2019   ACTIVE
13802   FLO.H32935   JARAMILLO                CIMITRIO              565   07/26/2019   ACTIVE
15650   FLO.J47338   SAPP                     RICKY                 565   07/26/2019   ACTIVE
15805   FLO.J53782   RICHARDSON               THEODIST              565   07/26/2019   ACTIVE
18030   FLO.L98362   FETZNER                  MATTHEW               565   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 197 of 230
20520   FLO.P40168   RIESEL                  RANDY                 565   07/26/2019   ACTIVE
22266   FLO.R63352   NUGENT                  MATTHEW               565   07/26/2019   ACTIVE
24458   FLO.T80890   LEWIS                   MARK                  565   07/26/2019   ACTIVE
25100   FLO.U34465   HILLIS                  JEREMY                565   07/26/2019   ACTIVE
26431   FLO.W07313   LUCAS                   ERIC                  565   07/26/2019   ACTIVE
27153   FLO.X05874   BUTLER                  AMIR                  565   07/26/2019   ACTIVE
27964   FLO.X60587   KOON                    STEPHEN               565   07/26/2019   ACTIVE
28939   FLO.Y24010   MEDRANO                 ESAU                  565   07/26/2019   ACTIVE
16995   FLO.L25989   JONES                   GARFIELD              566   07/26/2019   ACTIVE
28158   FLO.X70087   KRAWCZAK                BENEDICT              566   07/26/2019   ACTIVE
  846   FLO.107159   PEAVY                   JOHN                  567   07/26/2019   ACTIVE
 4688   FLO.314765   LANDER                  MICHAEL               567   07/26/2019   ACTIVE
17502   FLO.L62483   RUIZ                    JOSE                  567   07/26/2019   ACTIVE
  636   FLO.094209   ARMITAGE                MATHEW                569   07/26/2019   ACTIVE
  382   FLO.075400   MITCHELL                HARLIN                570   07/26/2019   ACTIVE
 3518   FLO.184018   NEWBERRY                RICHARD               570   07/26/2019   ACTIVE
 3591   FLO.187992   MATTHEWS                ANTHONY               570   07/26/2019   ACTIVE
 4542   FLO.303968   MITCHELL                DAVID                 570   07/26/2019   ACTIVE
 5130   FLO.387207   WASHINGTON              RANDY                 570   07/26/2019   ACTIVE
 5198   FLO.399911   PADRON                  WILLIAM               570   07/26/2019   ACTIVE
 5264   FLO.416936   EVANS                   DERRICK               570   07/26/2019   ACTIVE
 5321   FLO.425552   JOHNSON                 DWAYNE                570   07/26/2019   ACTIVE
 5675   FLO.469247   BROOKS                  JESSE                 570   07/26/2019   ACTIVE
11760   FLO.D35514   TISZAI                  JASON                 570   07/26/2019   ACTIVE
13496   FLO.H15829   HANDLEY                 STEVEN                570   07/26/2019   ACTIVE
13923   FLO.H37657   HALL                    GLEN                  570   07/26/2019   ACTIVE
14792   FLO.J16978   HAYNES                  SHEDRICK              570   07/26/2019   ACTIVE
15005   FLO.J28457   BROWN                   JARVIS                570   07/26/2019   ACTIVE
17051   FLO.L31912   WILSON                  CHRISTOPHER           570   07/26/2019   ACTIVE
19072   FLO.M69986   NUNEZ                   JOHNATHAN             570   07/26/2019   ACTIVE
20474   FLO.P37840   DICK                    ROBERT                570   07/26/2019   ACTIVE
21560   FLO.R14560   IM                      SOKHEANG              570   07/26/2019   ACTIVE
23367   FLO.T16700   COX                     OLIVER                570   07/26/2019   ACTIVE
23820   FLO.T45066   NEAL                    OTIS                  570   07/26/2019   ACTIVE
25576   FLO.V07050   WALKER                  ANTHONY               570   07/26/2019   ACTIVE
27292   FLO.X17743   LOPEZ                   JOSE                  570   07/26/2019   ACTIVE
 1540   FLO.128006   AURICH                  CRAIG                 571   07/26/2019   ACTIVE
 6239   FLO.546946   WELLS                   CORRE                 571   07/26/2019   ACTIVE
14611   FLO.J07347   WALKER                  MICHAEL               571   07/26/2019   ACTIVE
15585   FLO.J45659   WATERS                  JAMES                 571   07/26/2019   ACTIVE
21629   FLO.R19764   GISI                    MICHAEL               571   07/26/2019   ACTIVE
23361   FLO.T16206   SCOTT                   DAVID                 571   07/26/2019   ACTIVE
 7102   FLO.713735   ROBINSON                MICHAEL               572   07/26/2019   ACTIVE
23638   FLO.T33725   SCULL                   JUAN                  572   07/26/2019   ACTIVE
20954   FLO.Q04377   DUBBERLY                CAREY                 573   07/26/2019   ACTIVE
15550   FLO.J44786   SANDEFUR                ERIC                  574            .   TEMP ABS
17698   FLO.L76059   ARNOLD                  JERMAINE              574   07/26/2019   ACTIVE
  478   FLO.082884   REESE                   CLARENCE              575   07/26/2019   ACTIVE
  909   FLO.110921   SCHEIDER                DONALD                575   07/26/2019   ACTIVE
 1545   FLO.128053   DELOACH                 ANKOMA                575   07/26/2019   ACTIVE
 3373   FLO.169184   IBRAHIM                 KASHIM                575   07/26/2019   ACTIVE
 3810   FLO.196391   BURNS                   BRENSON               575   07/26/2019   ACTIVE
 4797   FLO.342268   SMITH                   BENJAMIN              575   07/26/2019   ACTIVE
 6264   FLO.548416   CASTRO-FLORES           GERONIMO              575   07/26/2019   ACTIVE
 6937   FLO.679161   QUINONES                HIRAM                 575   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 198 of 230
 8486   FLO.995712   BARROS                  HUGO                  575   07/26/2019   ACTIVE
12203   FLO.E17708   ROBERTS                 PRINCE                575   07/26/2019   ACTIVE
12802   FLO.E55272   LINDSEY                 JAMES                 575   07/26/2019   ACTIVE
17008   FLO.L27074   BROWN                   ISAC                  575   07/26/2019   ACTIVE
18581   FLO.M38480   SUAREZ                  YILEYMI               575   07/26/2019   ACTIVE
21236   FLO.Q23494   CAYLOR                  MATTHEW               575   07/26/2019   ACTIVE
24480   FLO.T82288   STANTON                 CODY                  575   07/26/2019   ACTIVE
25037   FLO.U31334   DAWSON                  RAYMOND               575   07/26/2019   ACTIVE
25444   FLO.U51495   HERR                    CYNTHIA               575   07/26/2019   ACTIVE
25493   FLO.V01785   LANG                    CHRISTOPHER           575   07/26/2019   ACTIVE
26508   FLO.W13804   MILA                    JEAN                  575   07/26/2019   ACTIVE
27096   FLO.X00457   CLARK                   WILLIAM               575   07/26/2019   ACTIVE
28880   FLO.Y19880   LONG                    SEAN                  575   07/26/2019   ACTIVE
15597   FLO.J46067   ADKISON                 TERRY                 576   07/26/2019   ACTIVE
 1366   FLO.124889   HARRIS                  FREDERICK             577   07/26/2019   ACTIVE
10343   FLO.C01017   BROWN                   JOSEPH                577   07/26/2019   ACTIVE
11601   FLO.D08840   GUTIERREZ               KIRK                  577   07/26/2019   ACTIVE
13119   FLO.G18153   BUNN                    ANTHONY               579   07/26/2019   ACTIVE
  128   FLO.044051   MCCRAY                  HARRY                 580   07/26/2019   ACTIVE
 1349   FLO.124598   ALFARO                  LUIS                  580            .   TEMP ABS
 4071   FLO.217039   FORDHAM                 LARRY                 580   07/26/2019   ACTIVE
 7372   FLO.766992   GIRALDO                 MIGUEL                580   07/26/2019   ACTIVE
 8215   FLO.962609   ADDERLEY                ALVIN                 580   07/26/2019   ACTIVE
10621   FLO.C03903   MUNDO-DELACRUZ          ANTONIO               580   07/26/2019   ACTIVE
14451   FLO.I43912   HWANG                   EUGENE                580   07/26/2019   ACTIVE
16853   FLO.L10399   PHILLIPS                JAVORIS               580   07/26/2019   ACTIVE
19242   FLO.M87458   WYCHE                   QUENTIN               580            .   TEMP ABS
20261   FLO.P27032   BOWDEN                  GREGORY               580   07/26/2019   ACTIVE
20512   FLO.P39895   OYARVID                 HARRY                 580   07/26/2019   ACTIVE
22670   FLO.S10475   MIDDLETON               BRENT                 580   07/26/2019   ACTIVE
26487   FLO.W11537   PAULCIN                 PROPHET               580   07/26/2019   ACTIVE
28142   FLO.X69090   EVANS                   PARIS                 580   07/26/2019   ACTIVE
 1779   FLO.130749   HOLLY                   RICKY                 581   07/26/2019   ACTIVE
 1892   FLO.131914   TURNER                  RONALD                581   07/26/2019   ACTIVE
16087   FLO.K58537   WESLEY                  TREVARES              581   07/26/2019   ACTIVE
20539   FLO.P40763   MORALES                 JUAN                  581   07/26/2019   ACTIVE
18163   FLO.M08149   SOTOLONG                FERNANDO              584   07/26/2019   ACTIVE
  355   FLO.072847   JACKSON                 ETHERIA               585   07/26/2019   ACTIVE
 1854   FLO.131570   LAFRANCE                ADAM                  585   07/26/2019   ACTIVE
 3212   FLO.166239   DEW                     JASON                 585   07/26/2019   ACTIVE
 3497   FLO.182610   INGRAHAM                DAVID                 585   07/26/2019   ACTIVE
 4767   FLO.333628   SMITH                   BRUCE                 585   07/26/2019   ACTIVE
 6107   FLO.533520   GIVENS                  MELVIN                585   07/26/2019   ACTIVE
 6289   FLO.550519   MOBLEY                  RICHARD               585   07/26/2019   ACTIVE
 6435   FLO.568722   LOUDERMILK-CONKEL       SANDRA                585   07/26/2019   ACTIVE
 6988   FLO.693348   CAREY                   VERNON                585   07/26/2019   ACTIVE
15496   FLO.J43435   SIMPO                   TIMYSHA               585   07/26/2019   ACTIVE
16849   FLO.L09983   DAVIS                   ALTON                 585   07/26/2019   ACTIVE
18584   FLO.M38710   MARTINEZ                ERIC                  585   07/26/2019   ACTIVE
18796   FLO.M52280   COLLINS                 DEMETRI               585   07/26/2019   ACTIVE
21958   FLO.R43762   PETERSON                ANTHONY               585   07/26/2019   ACTIVE
23255   FLO.T08067   FERNANDEZ               LEONARDO              585   07/26/2019   ACTIVE
26801   FLO.W33371   ROE                     BRITTANY              585   07/26/2019   ACTIVE
27717   FLO.X48443   GATLIN                  AARON                 585   07/26/2019   ACTIVE
20575   FLO.P41980   MANNING                 MARK                  587   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 199 of 230
20489   FLO.P38550   LEWIS                    CORNELIUS             588   07/26/2019   ACTIVE
27676   FLO.X46343   WILSON                   DWAYNE                589   07/26/2019   ACTIVE
  429   FLO.079099   WILSON                   EDWARD                590   07/26/2019   ACTIVE
 2231   FLO.134965   MORGAN                   JOHN                  590   07/26/2019   ACTIVE
 7294   FLO.752644   BEDSOLE                  JAMES                 590   07/26/2019   ACTIVE
 8995   FLO.B04868   MEDEROS                  JOSE                  590   07/26/2019   ACTIVE
10952   FLO.C06383   MRAKOVIC                 ADMIR                 590   07/26/2019   ACTIVE
12880   FLO.G05223   HOPE                     AARON                 590   07/26/2019   ACTIVE
14509   FLO.J01145   PURIFOY                  CARLETHA              590   07/26/2019   ACTIVE
18900   FLO.M59043   JOHNSON                  WESLEY                590   07/26/2019   ACTIVE
21576   FLO.R16034   RICHARDSON               ANWAR                 590   07/26/2019   ACTIVE
23355   FLO.T15540   CHIVAS                   LEE                   590   07/26/2019   ACTIVE
23409   FLO.T18692   SANTIAGO                 JOSE                  590   07/26/2019   ACTIVE
24291   FLO.T73805   ROMERO                   JOSE                  590   07/26/2019   ACTIVE
24900   FLO.U22899   RIVERA                   ANGEL                 590   07/26/2019   ACTIVE
29260   FLO.Y40607   MACHADO                  JESUS                 590   07/26/2019   ACTIVE
 1166   FLO.119854   HARDT                    KENNETH               591   07/26/2019   ACTIVE
 1188   FLO.120600   BROUGHTON                ERIC                  591   07/26/2019   ACTIVE
 3115   FLO.163702   MALHOTRA                 THRITY                591   07/26/2019   ACTIVE
 3916   FLO.199038   MARTINEZ                 FREDDY                591   07/26/2019   ACTIVE
 4573   FLO.306394   ROBERTS                  BRIAN                 591   07/26/2019   ACTIVE
 9280   FLO.B07851   QUINN                    MICHAEL               591   07/26/2019   ACTIVE
19350   FLO.N03897   BUSH                     ABRAHAM               591   07/26/2019   ACTIVE
23238   FLO.T07057   WALKER                   DEMETRIUS             591   07/26/2019   ACTIVE
 6027   FLO.525274   PADRON                   LAZARO                592   07/26/2019   ACTIVE
 8059   FLO.921463   CASHE                    JERRIS                592   07/26/2019   ACTIVE
24183   FLO.T67793   VERELA                   RAMON                 592   07/26/2019   ACTIVE
  387   FLO.075836   MCELROY                  JAMES                 594   07/26/2019   ACTIVE
 3372   FLO.169175   GREEN                    HAROLD                594   07/26/2019   ACTIVE
 9517   FLO.B09701   JAVED                    MOHAMMAD              594   07/26/2019   ACTIVE
28234   FLO.X73041   EDOUARD                  RONALD                594   07/26/2019   ACTIVE
 1341   FLO.124484   THOMAS                   ALEX                  595   07/26/2019   ACTIVE
 3144   FLO.164009   JUAREZ                   BERENICE              595   07/26/2019   ACTIVE
 5428   FLO.442538   MOSLEY                   VON                   595   07/26/2019   ACTIVE
 5445   FLO.444523   ANCRUM                   ARNOLD                595   07/26/2019   ACTIVE
 5449   FLO.445086   DAVIS                    REYNELDON             595   07/26/2019   ACTIVE
 5752   FLO.479774   STEWART                  KENNETH               595   07/26/2019   ACTIVE
 7196   FLO.727968   CASPER                   SCOTT                 595   07/26/2019   ACTIVE
 8244   FLO.966429   MARTINEZ                 JAVIEL                595   07/26/2019   ACTIVE
 8519   FLO.999811   NORWOOD                  WILLIE                595   07/26/2019   ACTIVE
 8875   FLO.B02983   HESTER                   DARNZELL              595   07/26/2019   ACTIVE
 9858   FLO.B12087   ARAUZ                    JAMES                 595   07/26/2019   ACTIVE
12050   FLO.E07049   WATSON                   CHARLES               595   07/26/2019   ACTIVE
14996   FLO.J27838   CHISHOLM                 PAUL                  595   07/26/2019   ACTIVE
23665   FLO.T34836   WALKER                   NATHAN                595   07/26/2019   ACTIVE
24407   FLO.T78246   DUNN                     WALTER                595   07/26/2019   ACTIVE
28828   FLO.Y16432   CLARKE                   CLAYTON               595   07/26/2019   ACTIVE
29203   FLO.Y37863   TREVINO                  LUCIO                 595   07/26/2019   ACTIVE
 9746   FLO.B11297   COLON                    REYNALDO              596   07/26/2019   ACTIVE
 9759   FLO.B11367   LEON                     PEDRO                 596   07/26/2019   ACTIVE
17686   FLO.L75349   VALLEY                   MARK                  597   07/26/2019   ACTIVE
  323   FLO.070716   COBB                     WILLIE                600   07/26/2019   ACTIVE
 2548   FLO.146365   KNIGHT                   JONATHAN              600   07/26/2019   ACTIVE
 3525   FLO.184417   LEFLEUR                  ROBERT                600            .   TEMP ABS
 3889   FLO.198412   GUTIERREZ                MARVIN                600   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 200 of 230
 4524   FLO.302314   SUGAR                    WALTER                600   07/26/2019   ACTIVE
 4859   FLO.349548   PEREZ                    RALPH                 600   07/26/2019   ACTIVE
 8044   FLO.916500   HANSON                   CHRISTOPHER           600   07/26/2019   ACTIVE
 8083   FLO.931875   SAKALAUSKAS              ARTHUR                600   07/26/2019   ACTIVE
 8996   FLO.B04923   PINA                     WALFRIDO              600   07/26/2019   ACTIVE
 9108   FLO.B06068   WORTHY                   CARTER                600   07/26/2019   ACTIVE
10612   FLO.C03806   MORALES                  JUAN                  600   07/26/2019   ACTIVE
11606   FLO.D09146   SHELDON                  BRADFORD              600   07/26/2019   ACTIVE
13717   FLO.H29013   WILSON                   TODD                  600   07/26/2019   ACTIVE
14218   FLO.I03542   GREENE                   CRAIG                 600   07/26/2019   ACTIVE
16428   FLO.K76077   SMITH                    ALFONZIE              600   07/26/2019   ACTIVE
17592   FLO.L69574   MALDONADO                DAVID                 600   07/26/2019   ACTIVE
21880   FLO.R37961   MCGEE                    DAMON                 600   07/26/2019   ACTIVE
22346   FLO.R67662   WADE                     RACHAEL               600   07/26/2019   ACTIVE
23109   FLO.S35552   MACKEY                   KYLE                  600   07/26/2019   ACTIVE
24850   FLO.U19599   COURTNEY                 TIMOTHY               600   07/26/2019   ACTIVE
27551   FLO.X38806   SKINNER                  KEITH                 600   07/26/2019   ACTIVE
27770   FLO.X51444   MCCORMACK                LARRY                 600   07/26/2019   ACTIVE
29554   FLO.Y54121   RAMOS                    INOCENCIO             600   07/26/2019   ACTIVE
29618   FLO.Y59005   HERB                     JON                   600   07/26/2019   ACTIVE
 2390   FLO.138008   HURST                    CHARLES               601   07/26/2019   ACTIVE
 2469   FLO.140568   FIGUEROA                 RAYMOND               601   07/26/2019   ACTIVE
 3309   FLO.167903   SOTO                     LUIS                  601   07/26/2019   ACTIVE
 4515   FLO.301856   HOUSE                    MELINDA               601   07/26/2019   ACTIVE
 8267   FLO.969121   JAMES                    EDWARD                601   07/26/2019   ACTIVE
17023   FLO.L29102   DIAZ                     ANGEL                 601   07/26/2019   ACTIVE
18282   FLO.M16990   THOMPSON                 ISAAC                 601   07/26/2019   ACTIVE
18888   FLO.M58172   JACKSON                  STEVRICK              601   07/26/2019   ACTIVE
12408   FLO.E31261   MESSIER                  STEPHEN               603   07/26/2019   ACTIVE
  604   FLO.092504   KIRKLAND                 TIMOTHY               605   07/26/2019   ACTIVE
  651   FLO.094848   LEIMAN                   WILLIAM               605   07/26/2019   ACTIVE
  700   FLO.097824   ESTREMERA                JOEL                  605   07/26/2019   ACTIVE
 1094   FLO.117512   JACKSON                  SHELTON               605            .   TEMP ABS
 1359   FLO.124767   JACOBS                   CEDRIC                605   07/26/2019   ACTIVE
 4088   FLO.218838   ARMSTRONG                PAUL                  605   07/26/2019   ACTIVE
 4353   FLO.279066   PARKER                   ROBERT                605   07/26/2019   ACTIVE
 4574   FLO.306433   ALSTON                   DERRELL               605   07/26/2019   ACTIVE
 4802   FLO.342929   STEVENS                  JOHN                  605   07/26/2019   ACTIVE
 5996   FLO.522803   BEIERLEIN                MICHAEL               605   07/26/2019   ACTIVE
 6790   FLO.648254   MARSHALL                 MATTHEW               605   07/26/2019   ACTIVE
12667   FLO.E45569   ROLDAN                   WILFREDO              605   07/26/2019   ACTIVE
15742   FLO.J50615   GALLAGHER                DAVID                 605   07/26/2019   ACTIVE
19093   FLO.M71380   INVALDI                  EDWIN                 605   07/26/2019   ACTIVE
21602   FLO.R17884   MULLENS                  KHADAFY               605   07/26/2019   ACTIVE
23369   FLO.T16746   DIAZ                     EDWARD                605   07/26/2019   ACTIVE
25706   FLO.V14472   SCIARRILLO               JOSEPH                605   07/26/2019   ACTIVE
27211   FLO.X10674   RAY                      JASON                 605   07/26/2019   ACTIVE
28225   FLO.X72699   LUCAS                    JEREMY                605   07/26/2019   ACTIVE
 1057   FLO.116106   JONES                    CLARENCE              606   07/26/2019   ACTIVE
 9498   FLO.B09545   ESTEVEZ                  VICTOR                606   07/26/2019   ACTIVE
 3494   FLO.182327   TOWBRIDGE                OTIS                  607   07/26/2019   ACTIVE
 7411   FLO.771222   DAVIDSON                 STEVEN                608   07/26/2019   ACTIVE
 3708   FLO.193120   WILLIAMS                 ANDRE                 609   07/26/2019   ACTIVE
  249   FLO.062029   ENNIS                    CLAY                  610   07/26/2019   ACTIVE
  589   FLO.091390   PIERSON                  ERIC                  610   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 201 of 230
  967   FLO.113021   WHITE                   LEVERNE               610   07/26/2019   ACTIVE
 1042   FLO.115629   SONDERGAARD             NEIL                  610   07/26/2019   ACTIVE
 2429   FLO.139425   SMITH                   KENNETH               610   07/26/2019   ACTIVE
 6350   FLO.555756   ROSS                    TORLANE               610   07/26/2019   ACTIVE
 7482   FLO.778908   DANIELS                 JOSEPH                610   07/26/2019   ACTIVE
 7605   FLO.796894   MCGRIFF                 JULIUS                610   07/26/2019   ACTIVE
 7826   FLO.865355   DAVIS                   WILLIE                610   07/26/2019   ACTIVE
 7842   FLO.874362   VANCE                   GREGORY               610   07/26/2019   ACTIVE
12196   FLO.E17317   JAMES                   ADRIAN                610   07/26/2019   ACTIVE
16443   FLO.K76647   ALLEN                   JARROD                610   07/26/2019   ACTIVE
21886   FLO.R38331   WALKER                  SETH                  610   07/26/2019   ACTIVE
24695   FLO.U09759   CHISOLM                 CLIFTON               610   07/26/2019   ACTIVE
 4777   FLO.337922   OVLETREA                CURTIS                611   07/26/2019   ACTIVE
14731   FLO.J13267   WARD                    JOSHUA                611   07/26/2019   ACTIVE
28263   FLO.X74520   POITRAS                 KRISTIAN              613   07/26/2019   ACTIVE
 1021   FLO.115136   TUTT                    CORDELL               614   07/26/2019   ACTIVE
28929   FLO.Y23461   DANIEL                  RICHARD               614   07/26/2019   ACTIVE
 3070   FLO.161918   HUNT                    DEIDRE                615   07/26/2019   ACTIVE
 3876   FLO.198146   BROWN                   FRANCHOT              615            .   TEMP ABS
 4056   FLO.214858   DIXON                   MELVIN                615   07/26/2019   ACTIVE
 4648   FLO.312226   HARRIS                  TROY                  615   07/26/2019   ACTIVE
10737   FLO.C04887   JOHNSON                 BRANDON               615   07/26/2019   ACTIVE
12054   FLO.E07297   SUMMERS                 JAMES                 615   07/26/2019   ACTIVE
12668   FLO.E45602   MOLINELL                ADAM                  615   07/26/2019   ACTIVE
13240   FLO.G23311   BILUS                   ROBERT                615   07/26/2019   ACTIVE
14597   FLO.J06361   STAMPER                 JARON                 615   07/26/2019   ACTIVE
15113   FLO.J32897   CURRY                   JAMES                 615   07/26/2019   ACTIVE
15830   FLO.J55234   CHAMBERS                JOSEPH                615   07/26/2019   ACTIVE
17957   FLO.L93321   JOHNSON                 JAQUAN                615   07/26/2019   ACTIVE
21762   FLO.R29636   WASHINGTON              DENICES               615   07/26/2019   ACTIVE
24008   FLO.T56541   TIESS                   MARK                  615   07/26/2019   ACTIVE
24425   FLO.T79193   BOMPARTITO              JOSEPH                615   07/26/2019   ACTIVE
26606   FLO.W20114   SHENFELD                JASON                 615   07/26/2019   ACTIVE
27381   FLO.X25224   WHITE                   TIMOTHY               615   07/26/2019   ACTIVE
28477   FLO.X83385   PERRY                   CHRISTOPHER           615   07/26/2019   ACTIVE
 5000   FLO.371121   MARTINEZ                ROBERTO               616   07/26/2019   ACTIVE
23984   FLO.T55288   CHANTARAK               DON                   616   07/26/2019   ACTIVE
  691   FLO.097494   DERRICK                 SAMUEL                617   07/26/2019   ACTIVE
17144   FLO.L39581   GIBBS                   CHARLIE               618   07/26/2019   ACTIVE
25379   FLO.U47403   BAEZ                    RUDY                  618   07/26/2019   ACTIVE
26608   FLO.W20173   WHYMS                   RICARDO               618   07/26/2019   ACTIVE
 1403   FLO.125577   SANCHEZ                 ALEJANDRO             620   07/26/2019   ACTIVE
 2143   FLO.134224   TUTEN                   JEREMY                620   07/26/2019   ACTIVE
 4234   FLO.259235   BARRETT                 JOHN                  620   07/26/2019   ACTIVE
 6706   FLO.624092   FERGUSON                GREGORY               620   07/26/2019   ACTIVE
 7323   FLO.759190   JORDAN                  MICHAEL               620   07/26/2019   ACTIVE
 7598   FLO.795903   SUIT                    ROBERT                620   07/26/2019   ACTIVE
 7620   FLO.799156   BRANNEN                 JESSE                 620   07/26/2019   ACTIVE
 8082   FLO.931860   SPANISH                 BRIAN                 620   07/26/2019   ACTIVE
 8868   FLO.B02861   MATTHEWS                DAVID                 620   07/26/2019   ACTIVE
13561   FLO.H19291   GREEN                   JEFFREY               620   07/26/2019   ACTIVE
14919   FLO.J23806   CARTER                  CARROL                620   07/26/2019   ACTIVE
15052   FLO.J30379   LEE                     OLICIA                620   07/26/2019   ACTIVE
15772   FLO.J51995   MYLES                   ARIANNE               620   07/26/2019   ACTIVE
17165   FLO.L41415   POVEROMO                JAMES                 620   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 202 of 230
17899   FLO.L89579   POLK                    YANCY                 620   07/26/2019   ACTIVE
19803   FLO.N25501   ROBINSON                DEMONTARIVO           620   07/26/2019   ACTIVE
20093   FLO.P13343   FOUNTAIN                KEVIN                 620   07/26/2019   ACTIVE
21616   FLO.R18827   MARTIN                  THOMAS                620   07/26/2019   ACTIVE
24777   FLO.U15018   COLEMAN                 CLARK                 620   07/26/2019   ACTIVE
25238   FLO.U41208   ANAYA                   ALVARO                620   07/26/2019   ACTIVE
 1713   FLO.130220   LEE                     DAVID                 621   07/26/2019   ACTIVE
10390   FLO.C01555   DOWNING                 MARCUS                621   07/26/2019   ACTIVE
 4206   FLO.253200   CHAPPEL                 JAMES                 623   07/26/2019   ACTIVE
 1218   FLO.121718   CLARK                   LIONEL                624   07/26/2019   ACTIVE
 1253   FLO.122454   HICKOX                  VICTOR                625   07/26/2019   ACTIVE
 3981   FLO.201703   RICH                    COLLIS                625   07/26/2019   ACTIVE
 4018   FLO.208447   ROSENBERG               MICHAEL               625   07/26/2019   ACTIVE
 7414   FLO.771848   MCBRIDE                 DENNIS                625   07/26/2019   ACTIVE
 8017   FLO.905530   REDDING                 CARL                  625   07/26/2019   ACTIVE
13577   FLO.H20436   ROWE                    NORMAN                625   07/26/2019   ACTIVE
15835   FLO.J55458   SHEPARD                 ADAM                  625   07/26/2019   ACTIVE
16659   FLO.K85331   WHITE                   CHRIS                 625   07/26/2019   ACTIVE
16748   FLO.K90519   RODRIGUEZ               MILTON                625   07/26/2019   ACTIVE
19462   FLO.N10947   FRANKLIN                HOMER                 625   07/26/2019   ACTIVE
26837   FLO.W35582   REHMAN                  SYED                  625   07/26/2019   ACTIVE
26994   FLO.W42877   MARTIN                  RENEE                 625   07/26/2019   ACTIVE
29598   FLO.Y57268   JONES                   MARY                  625   07/26/2019   ACTIVE
 3766   FLO.194753   MONTERO                 EDDIE                 626   07/26/2019   ACTIVE
 4435   FLO.293531   MONGEAU                 MICHAEL               626   07/26/2019   ACTIVE
 5625   FLO.464610   HAROLD                  GLENN                 626   07/26/2019   ACTIVE
 6772   FLO.640779   RIVERA                  MICHAEL               626   07/26/2019   ACTIVE
27985   FLO.X61689   AVILA-SERRANO           FRANCISCO             626   07/26/2019   ACTIVE
 6906   FLO.671759   ARSIS                   WILLIAM               628   07/26/2019   ACTIVE
 8637   FLO.A51069   SMITH                   ANTHONY               628   07/26/2019   ACTIVE
 4707   FLO.316518   MITCHELL                RONALD                629   07/26/2019   ACTIVE
   39   FLO.026985   LOTT                    KEN                   630   07/26/2019   ACTIVE
 1811   FLO.131055   NIETO                   CARLOS                630   07/26/2019   ACTIVE
 6548   FLO.589851   BARRS                   DWIGHT                630   07/26/2019   ACTIVE
 7723   FLO.818087   DOUGLAS                 TIMMIE                630   07/26/2019   ACTIVE
 7977   FLO.899748   BRADDOCK                MATTHEW               630   07/26/2019   ACTIVE
 8233   FLO.964613   GRIMES                  AARON                 630   07/26/2019   ACTIVE
 9583   FLO.B10151   RENTAS                  RASCUAL               630   07/26/2019   ACTIVE
17840   FLO.L85894   ESTENI                  BATHEL                630   07/26/2019   ACTIVE
21356   FLO.Q28265   ARMSTEAD                ROSSI                 630   07/26/2019   ACTIVE
26268   FLO.V43488   VERGARA                 OMAR                  630   07/26/2019   ACTIVE
26748   FLO.W29902   HARRIS                  JOSE                  630   07/26/2019   ACTIVE
 1522   FLO.127606   HUEBNER                 MARK                  631   07/26/2019   ACTIVE
 4571   FLO.306233   JENKINS                 DARRELL               631   07/26/2019   ACTIVE
 9626   FLO.B10486   SCOTT                   UTERON                634   07/26/2019   ACTIVE
  743   FLO.100237   RUSSELL                 SEAN                  635   07/26/2019   ACTIVE
 1789   FLO.130852   DAVIS                   JAMES                 635   07/26/2019   ACTIVE
 3076   FLO.162470   TAVIA                   RAMONA                635   07/26/2019   ACTIVE
 4969   FLO.367671   JAMES                   ALVIN                 635   07/26/2019   ACTIVE
 6399   FLO.565283   BURGESS                 TERRY                 635   07/26/2019   ACTIVE
 6855   FLO.661850   WILLIAMS                MICHAEL               635   07/26/2019   ACTIVE
 7932   FLO.895682   DORN                    JOY                   635   07/26/2019   ACTIVE
 9432   FLO.B09065   LEMINEUR                WOODNEY               635   07/26/2019   ACTIVE
11556   FLO.D01861   RUNKLE                  SHANE                 635   07/26/2019   ACTIVE
14334   FLO.I10616   GASKINS                 JUSTEN                635   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 203 of 230
21461   FLO.R04425   DAVIS                    JOSHUA                635   07/26/2019   ACTIVE
22314   FLO.R65901   CLAPP                    JASON                 635   07/26/2019   ACTIVE
23362   FLO.T16352   CALDERON                 OTNIEL                635   07/26/2019   ACTIVE
24476   FLO.T81901   MANNA                    MANUEL                635   07/26/2019   ACTIVE
25129   FLO.U36030   MITCHELL                 MARQUES               635   07/26/2019   ACTIVE
25405   FLO.U48746   RHEA                     JAMES                 635   07/26/2019   ACTIVE
26118   FLO.V36497   CUMMINGS                 RONALD                635   07/26/2019   ACTIVE
27793   FLO.X52547   MELENDEZ                 EDRICK                635   07/26/2019   ACTIVE
 5256   FLO.415443   PINEIRO                  FRANCISO              636   07/26/2019   ACTIVE
 5604   FLO.462101   RIVERA                   DANIEL                636   07/26/2019   ACTIVE
17369   FLO.L54519   OLMEDA                   ANTONIO               636   07/26/2019   ACTIVE
28630   FLO.Y00427   WRIGHT                   DAVID                 636   07/26/2019   ACTIVE
25309   FLO.U44139   MARQUARDT                BILL                  637            .   TEMP ABS
 7792   FLO.848049   BANKS                    BRADFORD              638   07/26/2019   ACTIVE
  739   FLO.100063   SWEET                    WILLIAM               640   07/26/2019   ACTIVE
  968   FLO.113037   WILLIAMS                 ERIC                  640   07/26/2019   ACTIVE
 1277   FLO.123101   RODGERS                  JEREMIAH              640   07/26/2019   ACTIVE
 1850   FLO.131530   WRIGHT                   SEAN                  640   07/26/2019   ACTIVE
 2131   FLO.134149   NANTON                   BARRY                 640   07/26/2019   ACTIVE
 3182   FLO.165745   NGUYEN                   THIEN                 640   07/26/2019   ACTIVE
 3237   FLO.166676   GIBLIN                   KEVIN                 640   07/26/2019   ACTIVE
 3556   FLO.185617   JACKSON                  KENNETH               640   07/26/2019   ACTIVE
 8850   FLO.B02575   CASARRUBIAS              ANDRES                640   07/26/2019   ACTIVE
16737   FLO.K89961   FRANCOIS                 KENZY                 640   07/26/2019   ACTIVE
18730   FLO.M48357   CESPEDES                 CARLOS                640   07/26/2019   ACTIVE
19438   FLO.N09491   PRUITT                   TRAVARUS              640   07/26/2019   ACTIVE
20559   FLO.P41473   PRIDE                    DWAUN                 640   07/26/2019   ACTIVE
22005   FLO.R46823   ECHOLS                   HENRY                 640   07/26/2019   ACTIVE
22568   FLO.S01957   PRATT                    MICHAEL               640   07/26/2019   ACTIVE
22762   FLO.S17067   SIMMONS                  RYAN                  640   07/26/2019   ACTIVE
23374   FLO.T17224   ELKIN                    JOLENE                640   07/26/2019   ACTIVE
23420   FLO.T19297   MILLER                   JONATHAN              640   07/26/2019   ACTIVE
24145   FLO.T65478   VALDES                   JOSE                  640   07/26/2019   ACTIVE
24218   FLO.T69755   JASPER                   MAX                   640   07/26/2019   ACTIVE
25528   FLO.V03771   CATALA                   DAVID                 640   07/26/2019   ACTIVE
25593   FLO.V08328   BLACK                    BRENTON               640   07/26/2019   ACTIVE
25664   FLO.V12511   SILVA                    JOHN                  640   07/26/2019   ACTIVE
 4321   FLO.272333   GINSBERG                 MICHAEL               641   07/26/2019   ACTIVE
16362   FLO.K73423   ESTER                    THOMAS                641   07/26/2019   ACTIVE
27150   FLO.X05610   HENLEY                   ANDRE                 641   07/26/2019   ACTIVE
27739   FLO.X49436   BYROM                    SHAUN                 641   07/26/2019   ACTIVE
27944   FLO.X59666   HAWKS                    OBRIAN                641   07/26/2019   ACTIVE
 1636   FLO.129343   YOUNG                    LAPANKEY              643   07/26/2019   ACTIVE
 9065   FLO.B05669   HOUSMAN                  ERIK                  643   07/26/2019   ACTIVE
14745   FLO.J14116   SYKES                    MELVIN                643   07/26/2019   ACTIVE
20724   FLO.P48207   PATTERSON                LAWRENCE              643   07/26/2019   ACTIVE
19763   FLO.N24391   GILES                    MICHAEL               644   07/26/2019   ACTIVE
 4478   FLO.298674   PERDUE                   VERONICA              645   07/26/2019   ACTIVE
 7104   FLO.714660   MURPHY                   JACE                  645   07/26/2019   ACTIVE
 8413   FLO.985711   CHRISTIAN                LARCESS               645   07/26/2019   ACTIVE
10727   FLO.C04806   JOHNSON                  JAMES                 645   07/26/2019   ACTIVE
12565   FLO.E39772   HUBBARD                  CHRISTOPHER           645   07/26/2019   ACTIVE
13294   FLO.H02203   ANDERSON                 NAIM                  645   07/26/2019   ACTIVE
14681   FLO.J10580   JOHNIGAN                 WILLIE                645   07/26/2019   ACTIVE
15325   FLO.J39305   COLLIER                  ROBERT                645   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 204 of 230
17034   FLO.L30055   SHRADER                 PAMELA                645   07/26/2019   ACTIVE
18695   FLO.M46002   DYSON                   JESSIE                645   07/26/2019   ACTIVE
18842   FLO.M55196   SINGLETON               ALVIN                 645   07/26/2019   ACTIVE
20369   FLO.P33434   STANCLIFF               TREVOR                645   07/26/2019   ACTIVE
20537   FLO.P40740   CARTER                  EUGENE                645   07/26/2019   ACTIVE
22706   FLO.S13237   CAMPBELL                DANIEL                645   07/26/2019   ACTIVE
24975   FLO.U27545   DODGENS                 AARON                 645   07/26/2019   ACTIVE
26572   FLO.W17925   PROSSER                 NICHOLAS              645   07/26/2019   ACTIVE
29568   FLO.Y55096   BERT                    REESE                 645   07/26/2019   ACTIVE
  360   FLO.073053   HARDWICK                JOHN                  646   07/26/2019   ACTIVE
 1316   FLO.124052   RALEIGH                 BOBBY                 646   07/26/2019   ACTIVE
 6066   FLO.529143   MORELL                  TITO                  646   07/26/2019   ACTIVE
 3324   FLO.168232   SANABRIA                JONATHAN              647   07/26/2019   ACTIVE
 8031   FLO.913520   GRANT                   STEPHEN               647   07/26/2019   ACTIVE
16855   FLO.L10471   HALL                    LARRY                 649   07/26/2019   ACTIVE
18412   FLO.M27666   JAMES                   KELLY                 649   07/26/2019   ACTIVE
 5040   FLO.374300   NETTLES                 FRANKIE               650   07/26/2019   ACTIVE
 5331   FLO.426750   KINDRED                 CHRISTOPHER           650   07/26/2019   ACTIVE
13010   FLO.G13223   GRANT                   COUTRTNEY             650   07/26/2019   ACTIVE
13349   FLO.H07048   RIGGINS                 REGINALD              650   07/26/2019   ACTIVE
13498   FLO.H15995   AUGUSTIN                YVON                  650   07/26/2019   ACTIVE
14574   FLO.J05170   ROWELL                  TYRONNE               650   07/26/2019   ACTIVE
16448   FLO.K76853   FOX                     CRISTINA              650   07/26/2019   ACTIVE
17451   FLO.L59999   STOLTZ                  AMANDA                650   07/26/2019   ACTIVE
18830   FLO.M54724   MOISE                   PHILLIPP              650   07/26/2019   ACTIVE
18902   FLO.M59129   STEWART                 DESHAWN               650   07/26/2019   ACTIVE
20157   FLO.P19286   KLEINATLAND             PAUL                  650   07/26/2019   ACTIVE
21451   FLO.R03826   SOLOMON                 RICO                  650   07/26/2019   ACTIVE
23490   FLO.T24435   CRUZ                    JIMMY                 650   07/26/2019   ACTIVE
27439   FLO.X29881   ROSADO                  HECTOR                650   07/26/2019   ACTIVE
28673   FLO.Y04095   DEAN                    THOMAS                650   07/26/2019   ACTIVE
 5312   FLO.423873   NORRIS                  CHRISTOPHER           651   07/26/2019   ACTIVE
15049   FLO.J30258   MARTIN                  DAVID                 651   07/26/2019   ACTIVE
23250   FLO.T07709   GRUBB                   ANTHONY               651   07/26/2019   ACTIVE
14822   FLO.J18508   SIMMONS                 JESSIE                652   07/26/2019   ACTIVE
18893   FLO.M58368   JACKSON                 KELVIN                653   07/26/2019   ACTIVE
10942   FLO.C06332   CORBIN                  THOMAS                654   07/26/2019   ACTIVE
  768   FLO.101660   OWEN                    DUANE                 655   07/26/2019   ACTIVE
 4270   FLO.265543   PARSLOW                 DAVID                 655   07/26/2019   ACTIVE
 4480   FLO.298848   COGDELL                 JACKI                 655            .   TEMP ABS
 4570   FLO.306209   DENNARD                 DARRICK               655   07/26/2019   ACTIVE
 5639   FLO.466336   DEVINE                  ANTAWN                655   07/26/2019   ACTIVE
 6462   FLO.572784   BRUCE                   BRADLEY               655            .   TEMP ABS
11190   FLO.C08338   ALFARO                  CHRISTIAN             655   07/26/2019   ACTIVE
12071   FLO.E08753   CUEBAS                  CARLOS                655   07/26/2019   ACTIVE
24945   FLO.U25502   GREEN                   JAMES                 655   07/26/2019   ACTIVE
25401   FLO.U48586   BYRD                    MATTHEW               655   07/26/2019   ACTIVE
25731   FLO.V16337   FLUKER                  LAMONDRE              655   07/26/2019   ACTIVE
26585   FLO.W19117   MAUK                    ALAN                  655   07/26/2019   ACTIVE
 9675   FLO.B10796   CHARLOTTEN              RUBEN                 656   07/26/2019   ACTIVE
16073   FLO.K57395   ROLAND                  CHRISTOPHER           656   07/26/2019   ACTIVE
27982   FLO.X61523   CORTEZ                  ARNALDO               656   07/26/2019   ACTIVE
27230   FLO.X11848   VALENTIN                JOSE                  657   07/26/2019   ACTIVE
22401   FLO.R71360   HARRIS                  NICHOLAS              658   07/26/2019   ACTIVE
26931   FLO.W40345   MORRIS                  MICHAEL               658   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 205 of 230
10384   FLO.C01504   ANDREWS                 JAMES                 659   07/26/2019   ACTIVE
16866   FLO.L11709   FLOYD                   JAMES                 659   07/26/2019   ACTIVE
27735   FLO.X49222   MARTS                   SIDNEY                659   07/26/2019   ACTIVE
 2414   FLO.138843   HUNT                    JARED                 660   07/26/2019   ACTIVE
 7113   FLO.715484   DAVIS                   SUSAN                 660   07/26/2019   ACTIVE
13762   FLO.H31474   WASYKOWSKI              JOHN                  660   07/26/2019   ACTIVE
14786   FLO.J16756   DICKERSON               JESSICA               660   07/26/2019   ACTIVE
18496   FLO.M33531   DRUMMOND                WALTER                660   07/26/2019   ACTIVE
21517   FLO.R10062   BROWN                   LARRY                 660            .   TEMP ABS
24560   FLO.T92461   TAPIA                   OSCAR                 660   07/26/2019   ACTIVE
26929   FLO.W40282   ROBINSON                CARLOS                660   07/26/2019   ACTIVE
27071   FLO.W49518   DAVIS                   JONATHAN              660   07/26/2019   ACTIVE
27584   FLO.X41113   KIMBLE                  HAROLD                660   07/26/2019   ACTIVE
27817   FLO.X54009   REDDING                 NOAH                  660   07/26/2019   ACTIVE
21619   FLO.R18921   GIOVO                   MICHAEL               662   07/26/2019   ACTIVE
29024   FLO.Y28488   FRANKEL                 JOSEPH                662   07/26/2019   ACTIVE
23258   FLO.T08246   VASQUEZ                 RAUL                  663   07/26/2019   ACTIVE
13818   FLO.H34013   DYAL                    RONALD                664   07/26/2019   ACTIVE
20980   FLO.Q07002   BEARDEN                 JAMES                 664   07/26/2019   ACTIVE
  425   FLO.078668   FRAZIER                 GEORGE                665   07/26/2019   ACTIVE
  631   FLO.093966   SMART                   SCOTT                 665   07/26/2019   ACTIVE
  728   FLO.099389   GUILARTE                JOSE                  665   07/26/2019   ACTIVE
 1993   FLO.132945   GUILLEN                 KENNETH               665   07/26/2019   ACTIVE
 4283   FLO.267062   LIVERNOIS               DUANE                 665   07/26/2019   ACTIVE
 6237   FLO.546903   WHITTEN                 DAMION                665   07/26/2019   ACTIVE
 7567   FLO.791227   COBERLY                 STEVEN                665   07/26/2019   ACTIVE
11917   FLO.D86320   BARNES                  JAMES                 665   07/26/2019   ACTIVE
14765   FLO.J15375   TOLBERT                 JASON                 665   07/26/2019   ACTIVE
14860   FLO.J20499   KACZMAR                 LEO                   665   07/26/2019   ACTIVE
15382   FLO.J40864   MILTON                  MICHAEL               665   07/26/2019   ACTIVE
22778   FLO.S17987   SUTHERLAND              CHRISTOPHER           665   07/26/2019   ACTIVE
26552   FLO.W16434   CONTI                   THOMAS                665   07/26/2019   ACTIVE
26710   FLO.W27207   COLLAZO                 JOSE                  665   07/26/2019   ACTIVE
 1478   FLO.126913   ANDERSON                JOHN                  666   07/26/2019   ACTIVE
17079   FLO.L34422   VITTORIO                RUDOLPH               666   07/26/2019   ACTIVE
17933   FLO.L91699   LEWIS                   RUSSELL               666   07/26/2019   ACTIVE
19451   FLO.N10353   BROWNING                GINO                  666   07/26/2019   ACTIVE
 3803   FLO.196250   HUNTER                  WOODROW               668   07/26/2019   ACTIVE
 7639   FLO.804450   BLACK                   KEVIN                 668   07/26/2019   ACTIVE
 2375   FLO.137320   KOPKO                   MARTIN                670   07/26/2019   ACTIVE
 3116   FLO.163712   SIMS                    CANDACE               670   07/26/2019   ACTIVE
 3512   FLO.183643   LABARBERA               CHARLES               670   07/26/2019   ACTIVE
 4684   FLO.314648   PHILMORE                LENARD                670   07/26/2019   ACTIVE
 5290   FLO.420823   STOUMBELIS              NICHOLAS              670   07/26/2019   ACTIVE
 9782   FLO.B11625   CHACON                  ELBYS                 670   07/26/2019   ACTIVE
14863   FLO.J20639   JOHNSON                 TRAVIS                670   07/26/2019   ACTIVE
16410   FLO.K75428   JONES                   JAMES                 670   07/26/2019   ACTIVE
16831   FLO.L08277   LOUIS                   WASHINGTON            670   07/26/2019   ACTIVE
17462   FLO.L60586   MAXWELL                 JASON                 670   07/26/2019   ACTIVE
17833   FLO.L85621   SCHLAFER                TIMOTHY               670   07/26/2019   ACTIVE
22627   FLO.S07027   GANLEY                  ROGER                 670   07/26/2019   ACTIVE
22632   FLO.S07282   SAMPSON                 PETER                 670   07/26/2019   ACTIVE
23334   FLO.T14124   DINASO                  ANTHONY               670   07/26/2019   ACTIVE
23817   FLO.T44878   ANDERSON                DERRICK               670   07/26/2019   ACTIVE
25490   FLO.V01321   WARD                    JACKIE                670   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 206 of 230
26389   FLO.W03677   MACEY                   MATTHEW               670   07/26/2019   ACTIVE
26698   FLO.W26522   BUTLER                  BRADON                670   07/26/2019   ACTIVE
27882   FLO.X57701   LANGHORNE               KYLE                  670   07/26/2019   ACTIVE
15207   FLO.J36236   MESSER                  RANDALL               671   07/26/2019   ACTIVE
 1507   FLO.127364   FULMER                  JAMES                 673   07/26/2019   ACTIVE
 7158   FLO.721945   GARCIA                  ROY                   673   07/26/2019   ACTIVE
23266   FLO.T08837   ESCOBEDO                JOSE                  674   07/26/2019   ACTIVE
 2782   FLO.154123   RUFF                    DAWN                  675   07/26/2019   ACTIVE
14849   FLO.J19813   LAWSON                  BENJAMIN              675   07/26/2019   ACTIVE
15201   FLO.J36158   OSMANOVIC               AZAR                  675   07/26/2019   ACTIVE
17322   FLO.L51723   MERETSKY                ADAM                  675   07/26/2019   ACTIVE
22614   FLO.S06078   MORALES                 CRESPIN               675   07/26/2019   ACTIVE
23635   FLO.T33562   GREINER                 CRAIG                 675   07/26/2019   ACTIVE
24823   FLO.U17996   MCCOY                   PAMELA                675   07/26/2019   ACTIVE
25776   FLO.V19522   GREGORY                 WILLIAM               675   07/26/2019   ACTIVE
27377   FLO.X24509   MARCHIS                 ISRAEL                675   07/26/2019   ACTIVE
28732   FLO.Y09068   CUMMINGS                JAMES                 675   07/26/2019   ACTIVE
 1511   FLO.127395   STRAUSS                 JAMES                 677   07/26/2019   ACTIVE
 5204   FLO.400376   ROGERS                  RODNEY                678   07/26/2019   ACTIVE
 2292   FLO.135481   KUSIAK                  CHARLES               679   07/26/2019   ACTIVE
 7671   FLO.811496   WRIGHT                  WAUTARA               679   07/26/2019   ACTIVE
 1027   FLO.115270   GRIFFIN                 RUDO                  680   07/26/2019   ACTIVE
 2054   FLO.133501   SUMPTER                 DARROW                680   07/26/2019   ACTIVE
 2750   FLO.152179   CLARKE                  MELANIE               680   07/26/2019   ACTIVE
10596   FLO.C03607   DONAHUE                 RYAN                  680   07/26/2019   ACTIVE
14286   FLO.I07937   NIXON                   RICHARD               680   07/26/2019   ACTIVE
19428   FLO.N09155   ROLLE                   TOBIAS                680   07/26/2019   ACTIVE
21250   FLO.Q24105   MATTSON                 CHAD                  680   07/26/2019   ACTIVE
22383   FLO.R69964   HEMPHILL                JERRY                 680   07/26/2019   ACTIVE
 7179   FLO.725071   BELLAMY                 EARNEST               681   07/26/2019   ACTIVE
19248   FLO.M88029   PACHECO                 ERICK                 681   07/26/2019   ACTIVE
21798   FLO.R32339   LESTER                  AARON                 681   07/26/2019   ACTIVE
23315   FLO.T12555   AHRENS                  DAVID                 681   07/26/2019   ACTIVE
   62   FLO.031427   WRIGHT                  MAC                   682   07/26/2019   ACTIVE
 2854   FLO.155623   PUIG                    SYLVIA                684   07/26/2019   ACTIVE
 1118   FLO.118417   HELTON                  MARK                  685   07/26/2019   ACTIVE
 3176   FLO.165628   BROWNING                RICHARD               685   07/26/2019   ACTIVE
 8284   FLO.970497   NORIEGA                 ROSA                  685   07/26/2019   ACTIVE
12972   FLO.G10992   BUTLER                  TIMOTHY               685   07/26/2019   ACTIVE
21893   FLO.R39035   BELNIAK                 DAVID                 685   07/26/2019   ACTIVE
27363   FLO.X23226   CARPINO                 VINCENT               685   07/26/2019   ACTIVE
27792   FLO.X52495   ENEGESS                 GREGORY               685   07/26/2019   ACTIVE
29187   FLO.Y37206   ABRAHAM                 SEAN                  685   07/26/2019   ACTIVE
29403   FLO.Y46686   PAGE-MARTIN             VICTORIA              685   07/26/2019   ACTIVE
 5435   FLO.443419   GUTIERREZ               LUIS                  686   07/26/2019   ACTIVE
26621   FLO.W21278   PEDROZA                 LINDA                 686   07/26/2019   ACTIVE
18634   FLO.M42595   VALDES                  GUSTAVO               687   07/26/2019   ACTIVE
 4374   FLO.284916   NORMAN                  OSCAR                 688   07/26/2019   ACTIVE
 7344   FLO.761892   BIRMINGHAM              PAUL                  688   07/26/2019   ACTIVE
26173   FLO.V39160   HUSTON                  JOSHUA                688   07/26/2019   ACTIVE
 5721   FLO.472727   RICHARDSON              BRYAN                 690   07/26/2019   ACTIVE
11607   FLO.D09876   ALSOBROOK               CHRISTOPHER           690   07/26/2019   ACTIVE
12061   FLO.E08119   SMITH                   STEPHEN               690   07/26/2019   ACTIVE
13241   FLO.G23351   PITTMAN                 RODERICK              690   07/26/2019   ACTIVE
17834   FLO.L85686   DORCELUS                WESLEY                690   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 207 of 230
18373   FLO.M24512   MARTINEZ                RAYNIER               690   07/26/2019   ACTIVE
19560   FLO.N15776   BROWN                   JAVAIR                690   07/26/2019   ACTIVE
 1541   FLO.128009   STRAUGHAN               CRIS                  691   07/26/2019   ACTIVE
 5574   FLO.458928   WILLIAMS                JEFFERY               691   07/26/2019   ACTIVE
 6747   FLO.631650   HAWKINS                 TIMOTHY               691   07/26/2019   ACTIVE
18185   FLO.M10027   CLARK                   JOSEPH                691   07/26/2019   ACTIVE
  127   FLO.044049   BOOKER                  STEPHEN               692   07/26/2019   ACTIVE
  564   FLO.089668   HOFFMAN                 STEVEN                694   07/26/2019   ACTIVE
  240   FLO.060705   GARNSEY                 DALE                  695   07/26/2019   ACTIVE
 1069   FLO.116421   THOMAS                  ROBERT                695   07/26/2019   ACTIVE
 7831   FLO.866336   BRANA                   STEVE                 695   07/26/2019   ACTIVE
 7875   FLO.888553   WILLIAMS                CHRISTOPHER           695   07/26/2019   ACTIVE
12301   FLO.E24176   STRAHORN                VIDAL                 695   07/26/2019   ACTIVE
21943   FLO.R42733   YOUNG                   KEO                   695   07/26/2019   ACTIVE
22322   FLO.R66333   NGUYEN                  DUONG                 695   07/26/2019   ACTIVE
24663   FLO.U07367   WASHINGTON              RODERICK              695   07/26/2019   ACTIVE
27163   FLO.X06789   SANDERS                 FREDRICK              695   07/26/2019   ACTIVE
28437   FLO.X81668   PENNEY                  DAVID                 695   07/26/2019   ACTIVE
 6332   FLO.554000   ZAKRZEWSKI              EDWARD                696   07/26/2019   ACTIVE
 7202   FLO.728893   COOK                    PHILLIP               696   07/26/2019   ACTIVE
  634   FLO.094168   WOERNER                 KIM                   697   07/26/2019   ACTIVE
 7783   FLO.845244   GREEN                   ISSAC                 697   07/26/2019   ACTIVE
25006   FLO.U29120   LANE                    MICHAEL               697   07/26/2019   ACTIVE
26493   FLO.W12029   FREDERICK               EDWARD                697   07/26/2019   ACTIVE
21049   FLO.Q12806   NGUYEN                  DIEP                  699   07/26/2019   ACTIVE
  168   FLO.049487   MCEVER                  ARNOLD                700   07/26/2019   ACTIVE
  182   FLO.052149   DELAP                   DAVID                 700   07/26/2019   ACTIVE
 1257   FLO.122502   MORGAN                  MICHAEL               700   07/26/2019   ACTIVE
 2401   FLO.138335   BROWN                   MATTHEW               700   07/26/2019   ACTIVE
 3204   FLO.166119   BRUNET                  PIERRE                700   07/26/2019   ACTIVE
 3290   FLO.167541   TALAVERA                JASON                 700   07/26/2019   ACTIVE
 3312   FLO.167973   TALBERT                 DONALD                700   07/26/2019   ACTIVE
 3409   FLO.169641   HANN                    CHARLES               700   07/26/2019   ACTIVE
 5469   FLO.447865   HALLMON                 ALBERT                700   07/26/2019   ACTIVE
10939   FLO.C06312   OBERRY                  JOSHUA                700   07/26/2019   ACTIVE
16121   FLO.K60702   VENTURA                 IMMER                 700   07/26/2019   ACTIVE
17130   FLO.L38463   MARTELUS                LUKENS                700   07/26/2019   ACTIVE
19655   FLO.N20898   ANDERSON                MONTEZ                700   07/26/2019   ACTIVE
21430   FLO.R01270   BRINSON                 PETER                 700   07/26/2019   ACTIVE
21741   FLO.R28481   BAILEY                  RANDALYNN             700   07/26/2019   ACTIVE
23034   FLO.S30557   FAUGHN                  COLTON                700   07/26/2019   ACTIVE
23898   FLO.T50241   NELSON                  SAMUEL                700   07/26/2019   ACTIVE
25367   FLO.U46759   FOUT                    GEORGE                700   07/26/2019   ACTIVE
27568   FLO.X40241   RUIZ                    JORGE                 700   07/26/2019   ACTIVE
28137   FLO.X68911   GUGLIELMINI             ANTHONY               700   07/26/2019   ACTIVE
28607   FLO.X93467   RICARDO                 FERNANDO              700   07/26/2019   ACTIVE
  234   FLO.060104   JACKSON                 SMITH                 702   07/26/2019   ACTIVE
 4971   FLO.367877   LANDY                   IRVIN                 702   07/26/2019   ACTIVE
16924   FLO.L18568   LANZAFAME               DAVID                 702   07/26/2019   ACTIVE
 7408   FLO.770807   CAMERON                 LEONARD               704   07/26/2019   ACTIVE
 1000   FLO.114417   BROWN                   KEVIN                 705   07/26/2019   ACTIVE
 7108   FLO.715060   NIEVES                  MICHAEL               705   07/26/2019   ACTIVE
 8251   FLO.966948   PAUL                    WILLIAM               705   07/26/2019   ACTIVE
 8888   FLO.B03226   WHITAKER                TERRANCE              705   07/26/2019   ACTIVE
 9217   FLO.B07170   GONZALEZ                JAVIER                705   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 208 of 230
17125   FLO.L38193   ALVARADO                 EDWARD                705   07/26/2019   ACTIVE
17314   FLO.L51402   PENN                     KAREEM                705   07/26/2019   ACTIVE
17785   FLO.L82178   REYES                    FRANK                 705   07/26/2019   ACTIVE
17921   FLO.L90938   ABITANTE                 PETER                 705   07/26/2019   ACTIVE
26031   FLO.V32298   MCGINN                   TYLER                 705   07/26/2019   ACTIVE
 7949   FLO.897661   SAYLOR                   JOHNATHON             706   07/26/2019   ACTIVE
 8761   FLO.B00521   SCIARRABBA               CHARLES               706   07/26/2019   ACTIVE
 7036   FLO.704282   FERGUSON                 JEVON                 707   07/26/2019   ACTIVE
29122   FLO.Y34167   MORRISON                 STEVEN                707   07/26/2019   ACTIVE
 3675   FLO.191739   RUSSELL                  MAX                   709   07/26/2019   ACTIVE
18505   FLO.M34175   SMITH                    JAMEL                 709   07/26/2019   ACTIVE
  680   FLO.096867   PIETRI                   NOBERTO               710   07/26/2019   ACTIVE
  895   FLO.110053   HILL                     ISAAC                 710   07/26/2019   ACTIVE
 3183   FLO.165750   NOEGEL                   LARRY                 710   07/26/2019   ACTIVE
10292   FLO.C00476   CLAYTON                  ALEXANDER             710   07/26/2019   ACTIVE
12971   FLO.G10973   GRESHAM                  ROBERT                710   07/26/2019   ACTIVE
14946   FLO.J25408   FOWLER                   ALEJANDRO             710   07/26/2019   ACTIVE
15180   FLO.J35347   CARSWELL                 NATHANIEL             710   07/26/2019   ACTIVE
27745   FLO.X49872   REDD                     JOSHUA                710   07/26/2019   ACTIVE
23931   FLO.T51871   THOMAS                   CHARLES               711   07/26/2019   ACTIVE
16905   FLO.L16011   STROBRIDGE               ANTHONY               712   07/26/2019   ACTIVE
21927   FLO.R41359   IRONS                    LUKE                  714   07/26/2019   ACTIVE
22459   FLO.R76528   SAUGER                   JASON                 714   07/26/2019   ACTIVE
 1651   FLO.129537   LIVINGSTON               OMAR                  715   07/26/2019   ACTIVE
 2366   FLO.137005   RODRIGUEZ                VICTOR                715   07/26/2019   ACTIVE
 3285   FLO.167488   LANE                     DARRELL               715   07/26/2019   ACTIVE
 6156   FLO.537151   MCDONALD                 JOSEPH                715   07/26/2019   ACTIVE
 9716   FLO.B11109   BEAUVOIR                 KEMPEZ                715   07/26/2019   ACTIVE
13437   FLO.H12195   BROWN                    TAUREAN               715   07/26/2019   ACTIVE
14054   FLO.H43498   MANLEY                   MICHAEL               715   07/26/2019   ACTIVE
25547   FLO.V05356   RAY                      CLIFTON               715   07/26/2019   ACTIVE
27429   FLO.X29013   MIKELL                   WILLIE                715   07/26/2019   ACTIVE
 8917   FLO.B03570   FONSECA                  SATURNINO             716   07/26/2019   ACTIVE
27315   FLO.X19500   ROMO-JIMENEZ             JUAN                  716   07/26/2019   ACTIVE
  337   FLO.072002   KOKAL                    GREGORY               719   07/26/2019   ACTIVE
 6875   FLO.666023   HARRIS                   CHARLES               719   07/26/2019   ACTIVE
 9321   FLO.B08230   URIBE                    ABRAHAM               719   07/26/2019   ACTIVE
18231   FLO.M13927   SMITH                    ROBERT                719   07/26/2019   ACTIVE
  246   FLO.061824   PALOZIE                  DANIEL                720   07/26/2019   ACTIVE
  499   FLO.084723   THOMAS                   ANDREA                720   07/26/2019   ACTIVE
 8209   FLO.962032   HOSKINS                  JOHNNY                720   07/26/2019   ACTIVE
11603   FLO.D09030   WULFF                    CARRIE                720   07/26/2019   ACTIVE
18508   FLO.M34440   THOMAS                   OLIVER                720   07/26/2019   ACTIVE
20457   FLO.P37404   MCMEANS                  EMMANUEL              720   07/26/2019   ACTIVE
22593   FLO.S04613   TAYLOR                   MICHAEL               720   07/26/2019   ACTIVE
 6470   FLO.575181   ALBRITTON                WILLIAM               721   07/26/2019   ACTIVE
12120   FLO.E12367   ARCE                     JONATHAN              721   07/26/2019   ACTIVE
15418   FLO.J41631   SCUDERI                  JONATHAN              721   07/26/2019   ACTIVE
 1044   FLO.115685   MAYS                     JAMES                 722   07/26/2019   ACTIVE
 9910   FLO.B12434   LAWLER                   TAVARES               722   07/26/2019   ACTIVE
21760   FLO.R29509   ALVARADO                 CHRISTIAN             723   07/26/2019   ACTIVE
 1084   FLO.116997   SMITH                    ROBERT                725   07/26/2019   ACTIVE
 5061   FLO.376518   MORELAND                 CHAD                  725   07/26/2019   ACTIVE
 5326   FLO.426356   GUTIERREZ                ALEX                  725   07/26/2019   ACTIVE
12149   FLO.E13881   SMITH                    ROBERT                725   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 209 of 230
17118   FLO.L37800   THOMAS                  CONWAY                725   07/26/2019   ACTIVE
19264   FLO.M90696   FRIEND                  CLIFFORD              725   07/26/2019   ACTIVE
20526   FLO.P40297   YOUTES                  BRYAN                 725   07/26/2019   ACTIVE
 7926   FLO.894806   GALLAGHER               JASON                 726   07/26/2019   ACTIVE
 8219   FLO.963022   PUCCIO                  MARTIN                726   07/26/2019   ACTIVE
  460   FLO.081660   MULLIN                  PATRICK               727   07/26/2019   ACTIVE
28622   FLO.Y00008   CARTER                  ANTHONY               727   07/26/2019   ACTIVE
27615   FLO.X43100   TEJADA                  EDWARD                729   07/26/2019   ACTIVE
 1819   FLO.131148   JONES                   HENRY                 730   07/26/2019   ACTIVE
 2024   FLO.133259   BLAKE                   TAHEEM                730   07/26/2019   ACTIVE
 3536   FLO.184735   OWENS                   MATTHEW               730   07/26/2019   ACTIVE
 3758   FLO.194585   JENNINGS                CARLOS                730   07/26/2019   ACTIVE
 3789   FLO.195840   COLETTO                 ROBERT                730   07/26/2019   ACTIVE
 4714   FLO.317474   MCCOMBS                 RICHARD               730   07/26/2019   ACTIVE
 7358   FLO.764970   WHITFIELD               ERNEST                730   07/26/2019   ACTIVE
 9693   FLO.B10941   BETANCOURT              LUIS                  730   07/26/2019   ACTIVE
12037   FLO.E05518   BORSARI                 WILLIAM               730   07/26/2019   ACTIVE
12582   FLO.E40990   REYES                   REYNALDO              730   07/26/2019   ACTIVE
25527   FLO.V03727   BUSBY                   ANDREW                730   07/26/2019   ACTIVE
25613   FLO.V09152   LONG                    OMAR                  730   07/26/2019   ACTIVE
27408   FLO.X27187   NETTLES                 DOUGLAS               730   07/26/2019   ACTIVE
28205   FLO.X71830   HAWTHORNE               JOHN                  730   07/26/2019   ACTIVE
 1215   FLO.121648   CHAMBERS                MICHAEL               731   07/26/2019   ACTIVE
 8372   FLO.980007   HAMMOND                 RANDELL               734   07/26/2019   ACTIVE
22889   FLO.S24748   MOORE                   MARTIN                734   07/26/2019   ACTIVE
 1052   FLO.115866   WARNER                  DAVID                 735   07/26/2019   ACTIVE
 1672   FLO.129753   CURRY                   DEVIN                 735   07/26/2019   ACTIVE
 2641   FLO.148872   NEWMAN                  BRIAN                 735   07/26/2019   ACTIVE
 2794   FLO.154342   DEMENIUK                LESLIE                735   07/26/2019   ACTIVE
 4364   FLO.282268   JOHNSON                 DANA                  735   07/26/2019   ACTIVE
 4968   FLO.367566   PARTEE                  CORNELIUS             735   07/26/2019   ACTIVE
 6519   FLO.583151   KRUEGER                 STEPHEN               735   07/26/2019   ACTIVE
 7997   FLO.902042   WAGNER                  RALPH                 735   07/26/2019   ACTIVE
13627   FLO.H24329   OSTEEN                  SHAUN                 735   07/26/2019   ACTIVE
14522   FLO.J02243   SHEFFIELD               AHMON                 735   07/26/2019   ACTIVE
16414   FLO.K75533   UNDERHILL               DEREK                 735   07/26/2019   ACTIVE
27804   FLO.X53234   BEHARRY                 JONATHAN              735   07/26/2019   ACTIVE
13198   FLO.G21674   FRANKLIN                BHAKTIVINOD           736   07/26/2019   ACTIVE
 7338   FLO.760556   PHILLIPS                C                     737   07/26/2019   ACTIVE
27015   FLO.W43995   GOODMAN                 JOHN                  737   07/26/2019   ACTIVE
28953   FLO.Y24628   HOLLAND                 GREGORY               737   07/26/2019   ACTIVE
    6   FLO.011225   ROSE                    JAMES                 738   07/26/2019   ACTIVE
 4562   FLO.305509   MCCLELLAN               JASON                 738   07/26/2019   ACTIVE
 6431   FLO.567730   JONES                   JASON                 739   07/26/2019   ACTIVE
 1284   FLO.123207   MACARTHUR               THEODORE              740   07/26/2019   ACTIVE
 5628   FLO.464829   YATES                   MICHAEL               740   07/26/2019   ACTIVE
 6468   FLO.574694   MCDUFFIE                ROY                   740   07/26/2019   ACTIVE
13919   FLO.H37425   FILPPULA                KIEFER                740   07/26/2019   ACTIVE
17938   FLO.L92012   BENEFIELD               ALEX                  740   07/26/2019   ACTIVE
26000   FLO.V30719   WOOD                    ROBERT                740   07/26/2019   ACTIVE
27765   FLO.X51328   APONTE                  LEONARDO              740   07/26/2019   ACTIVE
28010   FLO.X62960   CONNELLY                AMANDA                740   07/26/2019   ACTIVE
29389   FLO.Y46169   TURNER                  TIMOTHY               740   07/26/2019   ACTIVE
18510   FLO.M34545   PEREA                   ROBEL                 741   07/26/2019   ACTIVE
   15   FLO.016130   CIRACK                  CHARLES               742   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 210 of 230
 3694   FLO.192649   STRONG                   OSCAR                 743   07/26/2019   ACTIVE
 3069   FLO.161870   GORDON                   IRENE                 744   07/26/2019   ACTIVE
 4218   FLO.256894   LONG                     EUGENE                745   07/26/2019   ACTIVE
 5069   FLO.377056   HARRIS                   WILLIE                745   07/26/2019   ACTIVE
 7871   FLO.887518   MCFARLIN                 DONOVAN               745   07/26/2019   ACTIVE
12288   FLO.E23496   MANDELBAUM               NATHANIEL             745   07/26/2019   ACTIVE
13184   FLO.G20959   FERDERBER                EVAN                  745   07/26/2019   ACTIVE
13999   FLO.H41164   CABRERA                  NICHOLAS              745   07/26/2019   ACTIVE
14900   FLO.J22943   GRAY                     ALBERT                745   07/26/2019   ACTIVE
19873   FLO.N27861   ZIEGLER                  WILLIAM               745   07/26/2019   ACTIVE
20201   FLO.P22534   TORRES                   JOSE                  745   07/26/2019   ACTIVE
20486   FLO.P38443   PATERSON                 CHRISTOPHER           745   07/26/2019   ACTIVE
20832   FLO.P53490   BETTIES                  DEVALIOUS             745   07/26/2019   ACTIVE
22076   FLO.R50806   RAMIREZ                  DAVID                 745   07/26/2019   ACTIVE
23862   FLO.T48155   RIOS                     WILLIAM               745   07/26/2019   ACTIVE
23890   FLO.T49562   BARFIELD                 APRIL                 745   07/26/2019   ACTIVE
27386   FLO.X25461   JONES                    MICHAEL               745   07/26/2019   ACTIVE
 7008   FLO.699996   LANG                     BRYAN                 746   07/26/2019   ACTIVE
11802   FLO.D39367   EVANS                    LAMAR                 747   07/26/2019   ACTIVE
20492   FLO.P38733   HILL                     ROBERT                747   07/26/2019   ACTIVE
 2513   FLO.143595   BATTLE                   ANDRION               748   07/26/2019   ACTIVE
27113   FLO.X02169   GILDING                  DOUGLAS               749            .   TEMP ABS
  264   FLO.063703   BRUNSON                  RICKY                 750   07/26/2019   ACTIVE
  786   FLO.103065   PINGEL                   GERALD                750   07/26/2019   ACTIVE
 2074   FLO.133740   RANGEL                   FRANCISCO             750   07/26/2019   ACTIVE
 3671   FLO.191627   ATKINS                   TRAVIS                750   07/26/2019   ACTIVE
 4665   FLO.313498   LOWERY                   ARTHUR                750   07/26/2019   ACTIVE
 5118   FLO.384177   GOSHA                    MICHEAL               750   07/26/2019   ACTIVE
 6068   FLO.529293   POZZI                    CHRISTOPHER           750   07/26/2019   ACTIVE
 6679   FLO.620812   SHELLMAN                 MONTA                 750   07/26/2019   ACTIVE
 9086   FLO.B05867   WILSON                   KEITH                 750   07/26/2019   ACTIVE
 9341   FLO.B08414   REYES CASTILLO           LUIS                  750   07/26/2019   ACTIVE
 9654   FLO.B10668   ST CROIX                 JAMAL                 750   07/26/2019   ACTIVE
13617   FLO.H23125   VANN                     ROBERT                750   07/26/2019   ACTIVE
13671   FLO.H26435   WILSON                   DOLEN                 750   07/26/2019   ACTIVE
15399   FLO.J41221   COVEY                    MATTHEW               750   07/26/2019   ACTIVE
15811   FLO.J54136   MCCHRISTON               MILES                 750   07/26/2019   ACTIVE
17750   FLO.L79554   IRBY                     SANTILL               750   07/26/2019   ACTIVE
21659   FLO.R21568   CHILDS                   SEAN                  750   07/26/2019   ACTIVE
24841   FLO.U19223   STOER                    JOHN                  750   07/26/2019   ACTIVE
27119   FLO.X02644   GLOVER                   EMMITT                750   07/26/2019   ACTIVE
29548   FLO.Y53731   HOLMES                   NATHAN                750   07/26/2019   ACTIVE
 4902   FLO.359302   GRIFFIN                  JAMES                 751   07/26/2019   ACTIVE
13354   FLO.H07267   LIGHT                    ARTHUR                751   07/26/2019   ACTIVE
10559   FLO.C03373   SANTOS                   EDWIN                 754   07/26/2019   ACTIVE
 2230   FLO.134956   GABRIEL                  SCOTT                 755   07/26/2019   ACTIVE
 3761   FLO.194631   KNIGHT                   TERRIO                755   07/26/2019   ACTIVE
 3989   FLO.203229   CARSON                   DAVID                 755   07/26/2019   ACTIVE
15277   FLO.J38336   WOODALL                  DOUGLAS               755   07/26/2019   ACTIVE
20170   FLO.P20474   PEACOCK                  KEVIN                 755   07/26/2019   ACTIVE
 1066   FLO.116320   SHERE                    RICHARD               756   07/26/2019   ACTIVE
 6685   FLO.621254   SCHOFIELD                GLENN                 758   07/26/2019   ACTIVE
14189   FLO.I01816   WALKER                   JERMAINE              758   07/26/2019   ACTIVE
21067   FLO.Q14051   BUGG                     RICHARD               758   07/26/2019   ACTIVE
11225   FLO.C08521   PERREAULT                JONATHAN              759   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 211 of 230
 2370   FLO.137201   BUSKAGER                 JOHN                  760   07/26/2019   ACTIVE
 2716   FLO.149703   IVEY                     TIMOTHY               760   07/26/2019   ACTIVE
 4425   FLO.292040   BOGGS                    KENNETH               760   07/26/2019   ACTIVE
 5229   FLO.408755   LAFLEUR                  HOLLICE               760   07/26/2019   ACTIVE
 9343   FLO.B08425   NG                       CHI                   760   07/26/2019   ACTIVE
25656   FLO.V12134   GARIN                    MARCO                 760   07/26/2019   ACTIVE
 3371   FLO.169135   SERRANO                  ANTHONY               761   07/26/2019   ACTIVE
 6426   FLO.567557   POMPOSELLO               JASON                 761   07/26/2019   ACTIVE
21662   FLO.R21926   MURPH                    SEAN                  761   07/26/2019   ACTIVE
18616   FLO.M41780   RAMOS                    JUAN                  763   07/26/2019   ACTIVE
14592   FLO.J06161   DRIVER                   SCOTT                 764   07/26/2019   ACTIVE
15059   FLO.J30657   HILL                     DONALD                764   07/26/2019   ACTIVE
 1028   FLO.115271   PARKER                   TROY                  765   07/26/2019   ACTIVE
 5159   FLO.391485   LUKEHART                 ANDREW                765   07/26/2019   ACTIVE
 6421   FLO.567256   WILLIAMS                 DAN                   765   07/26/2019   ACTIVE
 7127   FLO.718537   CARUSO                   MICHAEL               765   07/26/2019   ACTIVE
15414   FLO.J41513   PEELER                   MICHAEL               765   07/26/2019   ACTIVE
23013   FLO.S29887   PIKE                     WILLIAM               765   07/26/2019   ACTIVE
18271   FLO.M16493   DOLCE                    KENEL                 767            .   TEMP ABS
 8889   FLO.B03254   PIERRE                   BERNARD               768   07/26/2019   ACTIVE
 2786   FLO.154232   LATTIMORE                ALICIA                770   07/26/2019   ACTIVE
 5505   FLO.451471   MASSEY                   DERRICK               770   07/26/2019   ACTIVE
 7144   FLO.720433   MYCOFF                   JAMES                 770   07/26/2019   ACTIVE
 7623   FLO.800403   SPROW                    DARRYL                770   07/26/2019   ACTIVE
 8221   FLO.963308   RUIZ                     DAVID                 770   07/26/2019   ACTIVE
12376   FLO.E29264   WILLIAMS                 RODERICK              770   07/26/2019   ACTIVE
14651   FLO.J09267   WALKER                   NORMAN                770   07/26/2019   ACTIVE
17735   FLO.L78566   GALLO                    JONATHAN              770   07/26/2019   ACTIVE
24651   FLO.U06359   JENKINS                  COREY                 770   07/26/2019   ACTIVE
 3207   FLO.166161   MARKS                    RICHMOND              771   07/26/2019   ACTIVE
 9405   FLO.B08866   JOHNSON                  LAWRENCE              771   07/26/2019   ACTIVE
 8779   FLO.B00983   HUSKEY                   WILLIAM               772   07/26/2019   ACTIVE
  707   FLO.098527   HARJO                    BURTON                774   07/26/2019   ACTIVE
18267   FLO.M16320   DOORBAL                  NOEL                  774            .   TEMP ABS
 1181   FLO.120422   DENNARD                  ROBERT                775   07/26/2019   ACTIVE
 2096   FLO.133949   ALICEA                   JONATHAN              775   07/26/2019   ACTIVE
 7442   FLO.774792   GASTER                   DEBRA                 775   07/26/2019   ACTIVE
11112   FLO.C07599   ORDUNA                   ALEJANDRO             775   07/26/2019   ACTIVE
12044   FLO.E06452   HARRIS                   TAMAS                 775   07/26/2019   ACTIVE
18137   FLO.M06039   PEREIRA                  FRANCISCO             775   07/26/2019   ACTIVE
22023   FLO.R48116   KOVACH                   THOMAS                775   07/26/2019   ACTIVE
23874   FLO.T48895   ZELAYA-RIEGO             JOSE                  775   07/26/2019   ACTIVE
   51   FLO.028890   JONES                    CHRIS                 776   07/26/2019   ACTIVE
 9641   FLO.B10587   JOSEPH                   SHAWN                 776   07/26/2019   ACTIVE
14216   FLO.I03303   HINES                    FREDERICK             776   07/26/2019   ACTIVE
14514   FLO.J01698   DENEV                    DENTCHO               777   07/26/2019   ACTIVE
 3522   FLO.184202   WEIL                     RANDALL               778   07/26/2019   ACTIVE
10659   FLO.C04219   DAVIS                    CLIFFORD              778   07/26/2019   ACTIVE
 2540   FLO.145995   COLE                     TAMOND                779   07/26/2019   ACTIVE
 2341   FLO.135949   TORRES                   JOSE                  780   07/26/2019   ACTIVE
 5355   FLO.431747   PATTERSON                KERRY                 780   07/26/2019   ACTIVE
16202   FLO.K65045   FINKELSTEIN              IAN                   780   07/26/2019   ACTIVE
27559   FLO.X39841   TILUS                    KENEL                 780   07/26/2019   ACTIVE
29087   FLO.Y31857   JEAN-NOEL                DARNELL               780   07/26/2019   ACTIVE
 9188   FLO.B06898   PATTON                   DAVID                 781   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 212 of 230
24202   FLO.T68900   ARTILES                 ERIE                  781   07/26/2019   ACTIVE
19938   FLO.P01240   CRUM                    EMMITT                784   07/26/2019   ACTIVE
 6973   FLO.690236   GROBMYER                MARK                  785   07/26/2019   ACTIVE
 7012   FLO.700224   HARRISON                LAMONT                785   07/26/2019   ACTIVE
 9415   FLO.B08912   WILLIAMS                RONALD                785   07/26/2019   ACTIVE
11878   FLO.D51077   CASTIGLIONE             BENJAMIN              785   07/26/2019   ACTIVE
12755   FLO.E50442   SMITH                   ALAN                  785   07/26/2019   ACTIVE
13092   FLO.G16891   WAGNER                  JOHN                  785   07/26/2019   ACTIVE
17793   FLO.L82763   PARKER                  SADIKIE               785   07/26/2019   ACTIVE
20239   FLO.P25486   FRAZIER                 DESHAUN               785   07/26/2019   ACTIVE
21244   FLO.Q23819   PARSONS                 LEROY                 785   07/26/2019   ACTIVE
25548   FLO.V05453   KALAPP                  JASON                 785   07/26/2019   ACTIVE
14959   FLO.J25803   PREVOST                 ROBERT                786   07/26/2019   ACTIVE
25929   FLO.V27797   HOLMAN                  GEORGE                788   07/26/2019   ACTIVE
10394   FLO.C01579   BENNETT                 JOHN                  789   07/26/2019   ACTIVE
23746   FLO.T39574   COLEMAN                 JAMES                 789   07/26/2019   ACTIVE
 1581   FLO.128586   PEREZ                   LUIS                  790   07/26/2019   ACTIVE
 3579   FLO.187339   VANDENBORRE             RUDY                  790   07/26/2019   ACTIVE
 4162   FLO.240583   HERRICK                 KEVIN                 790   07/26/2019   ACTIVE
 5886   FLO.510258   STOKES                  JAMES                 790   07/26/2019   ACTIVE
 7378   FLO.767417   FISHER                  LEROY                 790   07/26/2019   ACTIVE
10307   FLO.C00631   DODIER                  SHANE                 790   07/26/2019   ACTIVE
12992   FLO.G12207   ROBINSON                RODERICK              790   07/26/2019   ACTIVE
22638   FLO.S07916   BROWN                   IRA                   790   07/26/2019   ACTIVE
 3170   FLO.165422   KANE                    WILLIAM               791   07/26/2019   ACTIVE
 3131   FLO.163887   TUCK                    STACEY                793   07/26/2019   ACTIVE
 4150   FLO.235499   SOUTH                   CHRISTOPHER           793   07/26/2019   ACTIVE
 9254   FLO.B07561   VELASQUEZ               EDGAR                 794   07/26/2019   ACTIVE
 1787   FLO.130840   DOWNS                   WILLIAM               795   07/26/2019   ACTIVE
 2899   FLO.156011   REID                    JAMILA                795   07/26/2019   ACTIVE
 5002   FLO.371192   AVELLO                  MARK                  795   07/26/2019   ACTIVE
 7455   FLO.775949   TAYLOR                  PATRICK               795   07/26/2019   ACTIVE
11565   FLO.D04049   MIDKIFF                 MICHAEL               795   07/26/2019   ACTIVE
26822   FLO.W34725   JERRY                   ERNEST                795   07/26/2019   ACTIVE
 4135   FLO.228289   SALERNO                 NICHOLAS              796   07/26/2019   ACTIVE
16867   FLO.L11917   ARUTYUNYAN              HARUTYUN              796   07/26/2019   ACTIVE
 1837   FLO.131395   PHOMMACHACK             MANTRA                797   07/26/2019   ACTIVE
22502   FLO.R81657   NICHOLS                 MATTHEW               797   07/26/2019   ACTIVE
24877   FLO.U21924   WHITNEY                 SCOTT                 797   07/26/2019   ACTIVE
 3387   FLO.169343   CALCOTE                 ADAM                  798   07/26/2019   ACTIVE
  642   FLO.094506   MUEHLEMAN               JEFFREY               800   07/26/2019   ACTIVE
 1260   FLO.122566   DEANGELO                DOMINICK              800   07/26/2019   ACTIVE
 5066   FLO.376930   BARTLETT                SCOTT                 800   07/26/2019   ACTIVE
 7674   FLO.811768   BENNETT                 CHRISTOPHER           800   07/26/2019   ACTIVE
11984   FLO.E01253   CALABRESE               DENNIS                800   07/26/2019   ACTIVE
19026   FLO.M66829   BAPTISTE                JERRY                 800   07/26/2019   ACTIVE
27846   FLO.X55691   WOODALL                 ROBERT                800   07/26/2019   ACTIVE
 4070   FLO.216962   COLLINS                 CHRISTOPHER           805   07/26/2019   ACTIVE
 4910   FLO.360807   PAYNE                   DUDLEY                805   07/26/2019   ACTIVE
18261   FLO.M15898   ALLEYNE                 MICHAEL               805   07/26/2019   ACTIVE
26085   FLO.V34819   HAGER                   RICHARD               805   07/26/2019   ACTIVE
27027   FLO.W44941   LOPEZ                   DAYAM                 805   07/26/2019   ACTIVE
27823   FLO.X54286   BRIDLEY                 JARCARUS              805   07/26/2019   ACTIVE
 2438   FLO.139618   HOUGHTALING             DION                  810   07/26/2019   ACTIVE
 3945   FLO.199497   PEREZ                   LUIS                  810   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 213 of 230
 6014   FLO.524637   HUNT                    TERRANTON             810   07/26/2019   ACTIVE
13448   FLO.H12764   JOHNSON                 ROYCE                 810   07/26/2019   ACTIVE
15971   FLO.K09722   MILES                   DIDIER                810   07/26/2019   ACTIVE
16542   FLO.K80543   REBER                   CHRISTOPHER           810   07/26/2019   ACTIVE
17550   FLO.L65983   PERICLES                EDWARD                810   07/26/2019   ACTIVE
27416   FLO.X27809   JONES                   RANDY                 810   07/26/2019   ACTIVE
 3500   FLO.182775   DUNSTON                 PIERRE                811   07/26/2019   ACTIVE
29445   FLO.Y48527   REYNOLDS                JOSHUA                811   07/26/2019   ACTIVE
 3073   FLO.162184   RHODES                  VALERIE               812   07/26/2019   ACTIVE
21450   FLO.R03771   JUAREZ                  MANUEL                813   07/26/2019   ACTIVE
25676   FLO.V12868   LEWIS                   JIMMY                 814   07/26/2019   ACTIVE
 1219   FLO.121732   DEHATE                  JOHN                  815   07/26/2019   ACTIVE
13676   FLO.H26754   CATI                    VICTORINO             815   07/26/2019   ACTIVE
20274   FLO.P27484   MCDANIEL                TERRY                 815   07/26/2019   ACTIVE
21183   FLO.Q20682   MANIKOWSKI              CHRISTOPHER           815   07/26/2019   ACTIVE
23312   FLO.T12328   RICKS                   SHAUN                 815   07/26/2019   ACTIVE
27768   FLO.X51371   KENDRICK                DAVID                 815   07/26/2019   ACTIVE
29298   FLO.Y42023   SPAULDING               BRIAN                 815   07/26/2019   ACTIVE
   44   FLO.027676   MITCHELL                DONALD                818   07/26/2019   ACTIVE
 5250   FLO.414251   MONROE                  RAUL                  818   07/26/2019   ACTIVE
  793   FLO.103852   FRETT                   DERRICK               820   07/26/2019   ACTIVE
 4804   FLO.343086   GOODWIN                 JERRY                 820   07/26/2019   ACTIVE
 5688   FLO.470047   TILLERY                 JEREMIAH              820   07/26/2019   ACTIVE
 6719   FLO.626360   PAIGE                   PATRICK               820   07/26/2019   ACTIVE
 6955   FLO.684135   FARINA                  ANTHONY               820   07/26/2019   ACTIVE
 7957   FLO.898522   LAWRENCE                JONATHAN              820   07/26/2019   ACTIVE
12178   FLO.E16195   KILPATRICK              ROBERT                820   07/26/2019   ACTIVE
17851   FLO.L86437   PREVALIY                EMMANUEL              820   07/26/2019   ACTIVE
23347   FLO.T14795   FOY                     DAVID                 820            .   TEMP ABS
27426   FLO.X28576   NIEVES                  DAVID                 820   07/26/2019   ACTIVE
 8337   FLO.975825   BURDETTE                BARRY                 823   07/26/2019   ACTIVE
 9642   FLO.B10591   BRAMMER                 MICHAEL               823   07/26/2019   ACTIVE
  695   FLO.097733   KILLING                 ERIC                  825   07/26/2019   ACTIVE
  783   FLO.102921   BYRD                    THURMAN               825   07/26/2019   ACTIVE
 2046   FLO.133457   DITULLIO                JOHN                  825   07/26/2019   ACTIVE
 4381   FLO.285900   HEATH                   KENNETH               825   07/26/2019   ACTIVE
 6167   FLO.537964   GREEN                   JERMAINE              825   07/26/2019   ACTIVE
 7021   FLO.702152   MOCK                    GARY                  825   07/26/2019   ACTIVE
 7505   FLO.782141   WAGAR                   KEVIN                 825   07/26/2019   ACTIVE
 8257   FLO.967355   WHITTENTON              DWAYNE                825   07/26/2019   ACTIVE
11721   FLO.D30023   ARMSTRONG               JOHN                  825   07/26/2019   ACTIVE
24710   FLO.U10328   JEFFERSON               DEL                   825   07/26/2019   ACTIVE
26412   FLO.W05624   HUTCHINSON              PATRICK               825   07/26/2019   ACTIVE
 7834   FLO.869173   VOGLER                  GARY                  826   07/26/2019   ACTIVE
 3663   FLO.191281   GARCIA                  GUSTAVO               827   07/26/2019   ACTIVE
16081   FLO.K58057   JIMENEZ                 ISREAL                828   07/26/2019   ACTIVE
 1711   FLO.130214   GADSON                  JORDAN                830   07/26/2019   ACTIVE
 9421   FLO.B08990   VALLE                   ANGEL                 830   07/26/2019   ACTIVE
11925   FLO.D88122   LEVIEUX                 MICHAEL               830   07/26/2019   ACTIVE
16497   FLO.K78766   BORING                  CALEB                 830   07/26/2019   ACTIVE
17174   FLO.L41852   THOMAS                  SHERMAN               830   07/26/2019   ACTIVE
18996   FLO.M65149   DUARTE                  JULIO                 830   07/26/2019   ACTIVE
23670   FLO.T35125   EVANS                   JOSHUA                830   07/26/2019   ACTIVE
23757   FLO.T40331   MEDICH                  JOHN                  830   07/26/2019   ACTIVE
27724   FLO.X48864   HARDWICK                BENNIE                830   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 214 of 230
27759   FLO.X50940   SANTOS                  EDWIN                 830   07/26/2019   ACTIVE
29340   FLO.Y43876   FRAZIER                 SHEDDRICK             830   07/26/2019   ACTIVE
27641   FLO.X44354   BARTON                  THOMAS                831   07/26/2019   ACTIVE
 7848   FLO.879606   BRADLEY                 CHRISTOPHER           833   07/26/2019   ACTIVE
 9550   FLO.B09918   VANN                    MYRON                 833   07/26/2019   ACTIVE
17404   FLO.L56324   CRAWFORD                MARLON                834   07/26/2019   ACTIVE
27634   FLO.X44065   CALHOUN                 JASON                 834   07/26/2019   ACTIVE
 4336   FLO.274063   SLAUGHTER               BILL                  835   07/26/2019   ACTIVE
 5087   FLO.378301   DOUGLAS                 GERALD                835   07/26/2019   ACTIVE
15282   FLO.J38466   MINIER                  MILTON                835   07/26/2019   ACTIVE
17338   FLO.L52579   RAMIREZ                 IVAN                  835   07/26/2019   ACTIVE
20608   FLO.P43531   CASSITY                 CHRISTOPHER           835   07/26/2019   ACTIVE
22001   FLO.R46702   SHAFFER                 JULIAN                835   07/26/2019   ACTIVE
28455   FLO.X82421   FRASER                  LESHAWN               835   07/26/2019   ACTIVE
 7369   FLO.766560   YOUNG                   FREDERICK             836   07/26/2019   ACTIVE
17340   FLO.L52711   WHITE                   DANE                  836   07/26/2019   ACTIVE
20235   FLO.P25393   ARD                     CHRISTOPHER           837   07/26/2019   ACTIVE
27594   FLO.X41699   MALIK                   NAJIB                 838   07/26/2019   ACTIVE
  142   FLO.046346   MEEKS                   DOUGLAS               840   07/26/2019   ACTIVE
 7327   FLO.759622   SUNDBERG                KYLE                  840   07/26/2019   ACTIVE
 9172   FLO.B06740   BOYKIN                  DARNELL               840   07/26/2019   ACTIVE
14862   FLO.J20519   FERGUSON                CHARLES               840   07/26/2019   ACTIVE
15009   FLO.J28812   GRIFFIN                 EDWIN                 840   07/26/2019   ACTIVE
21811   FLO.R33007   YORK                    JACK                  840   07/26/2019   ACTIVE
26615   FLO.W20867   VASQUEZ                 MIGUEL                840   07/26/2019   ACTIVE
20193   FLO.P22103   HOLLAND                 GREG                  841   07/26/2019   ACTIVE
14190   FLO.I01851   EDWARDS                 MICHAEL               842   07/26/2019   ACTIVE
 5691   FLO.470484   BERTRAM                 MICHAEL               843   07/26/2019   ACTIVE
  437   FLO.079609   JONES                   MARK                  845   07/26/2019   ACTIVE
 1460   FLO.126534   STOKES                  KENNETH               845   07/26/2019   ACTIVE
 7364   FLO.765663   CLEMONS                 BOBBY                 845   07/26/2019   ACTIVE
 9474   FLO.B09395   BAILEY                  PERRY                 845   07/26/2019   ACTIVE
11644   FLO.D15240   MAYO                    ARNOLD                845   07/26/2019   ACTIVE
12145   FLO.E13620   ALEXANDER               DUSTIN                845   07/26/2019   ACTIVE
16812   FLO.L06329   MARTIN                  KEVIN                 845   07/26/2019   ACTIVE
17630   FLO.L71862   HERNANDEZ               MARVIN                845   07/26/2019   ACTIVE
26353   FLO.V51460   DUONG                   DAVID                 845   07/26/2019   ACTIVE
18000   FLO.L96045   DAVIS                   ALPHONSO              846   07/26/2019   ACTIVE
16504   FLO.K79049   ORMAN                   TIMOTHY               847   07/26/2019   ACTIVE
27345   FLO.X21984   NARVAEZ                 ALBERTO               847   07/26/2019   ACTIVE
11997   FLO.E02632   SALAMACHA               DAVID                 849   07/26/2019   ACTIVE
18262   FLO.M15993   VALDEZ                  RICHARD               849   07/26/2019   ACTIVE
 5241   FLO.412024   BULLITT                 ORVILLE               850   07/26/2019   ACTIVE
 5276   FLO.419028   WILSON                  FREDDIE               850   07/26/2019   ACTIVE
19736   FLO.N23539   MARIN-GALAN             JOSE                  850   07/26/2019   ACTIVE
24325   FLO.T75223   LOPEZ                   KENNETH               850   07/26/2019   ACTIVE
26448   FLO.W08713   EDWARDS                 MORGAN                850   07/26/2019   ACTIVE
28805   FLO.Y15206   TREECE                  WILLIAM               850   07/26/2019   ACTIVE
 3633   FLO.189544   WHITE                   ANTOINE               851   07/26/2019   ACTIVE
 9526   FLO.B09774   HAMIL                   STEPHAN               851   07/26/2019   ACTIVE
 1336   FLO.124439   ZACK                    MICHAEL               855   07/26/2019   ACTIVE
 9059   FLO.B05592   ALVARENGA               RIKARDO               855   07/26/2019   ACTIVE
11238   FLO.C08628   RHOADES                 MICHAEL               855   07/26/2019   ACTIVE
13687   FLO.H27232   EDWARDS                 THOMAS                855   07/26/2019   ACTIVE
22434   FLO.R74761   EVANS                   PATRICK               855   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 215 of 230
24815   FLO.U17448   BRYANT                  MATTHEW               855   07/26/2019   ACTIVE
25245   FLO.U41480   PECK                    CECIL                 855   07/26/2019   ACTIVE
 8477   FLO.994481   FLOYD                   CHRISTOPHER           856            .   TEMP ABS
  667   FLO.095608   WILLIAMS                THOMAS                858   07/26/2019   ACTIVE
 4423   FLO.291825   BING                    ROBERT                859   07/26/2019   ACTIVE
 3466   FLO.180990   ELLIS                   JERRY                 860   07/26/2019   ACTIVE
 6355   FLO.556455   BARRITT                 ANTHONY               860   07/26/2019   ACTIVE
11623   FLO.D11823   PIOTROWSKI              JOSEPH                860   07/26/2019   ACTIVE
12110   FLO.E11617   BUZIA                   JOHN                  860   07/26/2019   ACTIVE
13225   FLO.G22615   BROWN                   DONALD                860   07/26/2019   ACTIVE
17751   FLO.L79572   ADAMS                   EDWARD                860   07/26/2019   ACTIVE
18568   FLO.M37699   PIERRE                  OLSON                 860   07/26/2019   ACTIVE
20522   FLO.P40210   JOHNSON                 CALVIN                860   07/26/2019   ACTIVE
26984   FLO.W42488   JEFFS                   CASEY                 860   07/26/2019   ACTIVE
28636   FLO.Y00744   GANDY                   DEDRIC                860   07/26/2019   ACTIVE
 3147   FLO.164017   SMITH                   MORGAN                861   07/26/2019   ACTIVE
 3594   FLO.188102   BALLESTEROS             ROLANDO               861   07/26/2019   ACTIVE
20959   FLO.Q05048   JACKSON                 MICHAEL               863   07/26/2019   ACTIVE
 8147   FLO.951290   JACKSON                 JOHN                  865   07/26/2019   ACTIVE
19011   FLO.M65897   TOLBERT                 AVERY                 865   07/26/2019   ACTIVE
19976   FLO.P04103   PARKER                  KENYA                 865   07/26/2019   ACTIVE
24912   FLO.U23431   ROBERTS                 JARRORD               865   07/26/2019   ACTIVE
 7722   FLO.818055   ALBRITTON               ALEXANDER             866   07/26/2019   ACTIVE
 7745   FLO.823454   MEDINA                  IVAN                  867   07/26/2019   ACTIVE
24694   FLO.U09735   MORTON                  JOHN                  867   07/26/2019   ACTIVE
 1160   FLO.119773   PETERKA                 DANIEL                870   07/26/2019   ACTIVE
 2800   FLO.154495   SCHULHOFF               COURTNEY              870   07/26/2019   ACTIVE
 5749   FLO.478889   TARPLEY                 WILLIE                870   07/26/2019   ACTIVE
 5812   FLO.496300   POWE                    GREGORY               870   07/26/2019   ACTIVE
 8368   FLO.978936   CASSIDY                 ROGER                 870   07/26/2019   ACTIVE
 8386   FLO.981420   ARTIST                  LARRY                 870   07/26/2019   ACTIVE
 8450   FLO.990938   NELSON                  EARL                  870   07/26/2019   ACTIVE
 9390   FLO.B08764   WATTY                   MERVIN                870   07/26/2019   ACTIVE
17439   FLO.L58953   KNOLL                   ADAM                  870   07/26/2019   ACTIVE
22238   FLO.R61551   ALEXANDER               CHRISTOPHER           870   07/26/2019   ACTIVE
14627   FLO.J08481   GARCIA                  ANTHONY               871   07/26/2019   ACTIVE
 7495   FLO.780431   BARNES                  EUGENE                873   07/26/2019   ACTIVE
14794   FLO.J17099   ESTRADA                 ROMANO                873   07/26/2019   ACTIVE
 5633   FLO.465689   NGUYEN                  NHAN                  875   07/26/2019   ACTIVE
 8336   FLO.975778   PETERSON                ANTHONY               875   07/26/2019   ACTIVE
12994   FLO.G12410   DAVIS                   ERNEIL                875   07/26/2019   ACTIVE
16868   FLO.L11925   PEOPLES                 CHYVAS                875   07/26/2019   ACTIVE
20168   FLO.P20424   STRICKLAND              RONALD                875   07/26/2019   ACTIVE
27126   FLO.X03514   MCCLAIN                 DAVID                 875   07/26/2019   ACTIVE
 1373   FLO.124992   FRAZIER                 JUSTIN                876   07/26/2019   ACTIVE
 7547   FLO.788227   ANICET                  ERNST                 876   07/26/2019   ACTIVE
 1346   FLO.124538   BROOKS                  LAMAR                 878   07/26/2019   ACTIVE
 7937   FLO.896129   ZAMARRIPO               JORGE                 880   07/26/2019   ACTIVE
12401   FLO.E30998   SCHMIDT                 SAMANTHA              880   07/26/2019   ACTIVE
27916   FLO.X58567   SPELLERS                BRYAN                 880   07/26/2019   ACTIVE
 9588   FLO.B10170   MEJIA                   ROBERT                881   07/26/2019   ACTIVE
15055   FLO.J30553   INSCOE                  DAVID                 883   07/26/2019   ACTIVE
  385   FLO.075712   ARN                     CARL                  885   07/26/2019   ACTIVE
 1358   FLO.124759   CARROLL                 JAMES                 885   07/26/2019   ACTIVE
 3450   FLO.180422   PEREZ                   JOSEPH                885   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 216 of 230
 3778   FLO.195261   THOMPSON                JERMAINE              885   07/26/2019   ACTIVE
 5353   FLO.431150   CASTANEDA               JOSE                  885   07/26/2019   ACTIVE
 5905   FLO.512667   FUSSELL                 JOE                   885   07/26/2019   ACTIVE
14747   FLO.J14175   LAFLEUR                 CATHERINE             885   07/26/2019   ACTIVE
15056   FLO.J30586   WEBB                    IVAN                  885   07/26/2019   ACTIVE
19446   FLO.N09930   CHILDERS                GREGORY               885   07/26/2019   ACTIVE
20153   FLO.P18771   DEJOIE                  JOSEPH                885   07/26/2019   ACTIVE
 1494   FLO.127174   SAMPSON                 MICHAEL               886   07/26/2019   ACTIVE
 6631   FLO.612291   FREEMAN                 LANTZ                 887   07/26/2019   ACTIVE
 3563   FLO.186140   MYERS                   JAMES                 889   07/26/2019   ACTIVE
 5713   FLO.472100   BRELAND                 WILLIAM               890   07/26/2019   ACTIVE
 6515   FLO.582864   MASSEY                  RAYMOND               890   07/26/2019   ACTIVE
 7326   FLO.759418   DRAWDY                  RUSSELL               890   07/26/2019   ACTIVE
 8457   FLO.991483   SANTIAGO                ABIMAEL               890   07/26/2019   ACTIVE
16123   FLO.K60725   DAIGLE                  JOEL                  890   07/26/2019   ACTIVE
18452   FLO.M30249   RODRIGUEZ               DENNIS                890   07/26/2019   ACTIVE
23795   FLO.T43370   COLEMAN                 RENALDO               893            .   TEMP ABS
13688   FLO.H27248   DAVIS                   LEON                  894   07/26/2019   ACTIVE
 6780   FLO.644119   THOMPSON                PATRICK               895   07/26/2019   ACTIVE
 9090   FLO.B05917   HAMILTON                RALSTON               895   07/26/2019   ACTIVE
15813   FLO.J54223   LITTLE                  WILLIAM               895   07/26/2019   ACTIVE
23503   FLO.T25278   LOFTON                  ANGELO                895   07/26/2019   ACTIVE
12858   FLO.G03557   BADAGLIACCA             JOSEPH                896   07/26/2019   ACTIVE
12387   FLO.E30188   MARPLE                  BENJAMIN              897   07/26/2019   ACTIVE
24235   FLO.T70538   ALEMAN                  ARTURO                897   07/26/2019   ACTIVE
26439   FLO.W08131   LUGO                    EDISON                897   07/26/2019   ACTIVE
  152   FLO.047371   KNIGHT                  EDWARD                900   07/26/2019   ACTIVE
 1259   FLO.122551   STEIN                   STEVEN                900   07/26/2019   ACTIVE
 1338   FLO.124452   ROBERTS                 CHRISTOPHER           900   07/26/2019   ACTIVE
 2481   FLO.140726   WALL                    CRAIG                 900   07/26/2019   ACTIVE
 3082   FLO.162841   SYSYN                   SANDRA                900   07/26/2019   ACTIVE
 4633   FLO.310591   DEMPSEY                 KENNETH               900   07/26/2019   ACTIVE
 6803   FLO.650925   HECK                    ROBERT                900   07/26/2019   ACTIVE
 7580   FLO.793291   MORRIS                  DAVID                 900   07/26/2019   ACTIVE
21546   FLO.R12431   PINKERTON               JONATHAN              900   07/26/2019   ACTIVE
24960   FLO.U26870   LAVALLEY                ARTHUR                900   07/26/2019   ACTIVE
 3634   FLO.189588   PAGAN                   JORGE                 905   07/26/2019   ACTIVE
12135   FLO.E13162   HOUSTON                 THERON                905   07/26/2019   ACTIVE
18351   FLO.M22644   WILLIAMS                NIGEL                 905   07/26/2019   ACTIVE
20481   FLO.P38092   DEAN                    ANTONIO               905   07/26/2019   ACTIVE
 3403   FLO.169565   HUFF                    DAVID                 906   07/26/2019   ACTIVE
 3808   FLO.196352   BODIE                   JASON                 906   07/26/2019   ACTIVE
 5629   FLO.465184   JARRETT                 DEVIN                 907   07/26/2019   ACTIVE
16163   FLO.K62503   KELLY                   THEODORE              907   07/26/2019   ACTIVE
27858   FLO.X56301   JACKSON                 KELVIN                908   07/26/2019   ACTIVE
26474   FLO.W10693   LANGFORD                DARREN                910   07/26/2019   ACTIVE
 3941   FLO.199394   STEIN                   BRADLEY               915   07/26/2019   ACTIVE
 7175   FLO.724267   HILL                    ERIC                  915   07/26/2019   ACTIVE
10460   FLO.C02303   SLUDER                  ROBERT                915   07/26/2019   ACTIVE
16839   FLO.L09339   MADDEN                  MICHELLE              915   07/26/2019   ACTIVE
19990   FLO.P05034   TIPTON                  HARRY                 915   07/26/2019   ACTIVE
21842   FLO.R35316   PHILLIPS                LORENZO               915   07/26/2019   ACTIVE
21934   FLO.R41757   MEISSNER                JEREMIAH              915   07/26/2019   ACTIVE
27599   FLO.X42033   IRIZARRY                SIGFREDO              915   07/26/2019   ACTIVE
  659   FLO.095189   JOHNSON                 GUY                   919   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 217 of 230
  647   FLO.094632   MARVEL                   RODNEY                920   07/26/2019   ACTIVE
 4587   FLO.307172   WALLS                    ROBERT                920   07/26/2019   ACTIVE
 5253   FLO.414620   CHERUBIN                 CLAUDE                920   07/26/2019   ACTIVE
12113   FLO.E12008   BROWN                    KENNETH               920   07/26/2019   ACTIVE
16773   FLO.L01347   MARTONE                  CHRISTOPHER           921   07/26/2019   ACTIVE
 2477   FLO.140665   ORMISTON                 ROBERT                924   07/26/2019   ACTIVE
 1134   FLO.118907   ALLEN                    BOBBY                 925   07/26/2019   ACTIVE
 4873   FLO.352496   KINGHAM                  JOHN                  925   07/26/2019   ACTIVE
 5967   FLO.520396   GRAY                     CHRISTOPHER           925   07/26/2019   ACTIVE
10061   FLO.B13586   NIEVES                   JOSE                  925   07/26/2019   ACTIVE
12281   FLO.E23040   HUNTER                   CHRISTOPHER           925   07/26/2019   ACTIVE
18652   FLO.M43582   CORTINAS                 JOSE                  925   07/26/2019   ACTIVE
19307   FLO.N01044   RUIS                     CASEY                 925   07/26/2019   ACTIVE
 4501   FLO.300807   DAVIS                    TONEY                 926   07/26/2019   ACTIVE
 7487   FLO.779366   ROSENWALD                DERICK                926   07/26/2019   ACTIVE
13507   FLO.H16212   TENEYCK                  DANIEL                929   07/26/2019   ACTIVE
 5202   FLO.400264   COHEN                    BRYAN                 930   07/26/2019   ACTIVE
 7948   FLO.897608   MILLER                   AUDRAKO               930   07/26/2019   ACTIVE
 8747   FLO.B00064   CARTER                   EVERETT               930   07/26/2019   ACTIVE
20626   FLO.P44503   TOMLINSON                JOHN                  930   07/26/2019   ACTIVE
  839   FLO.106738   PAYNE                    TY                    931   07/26/2019   ACTIVE
12161   FLO.E14396   WOOLF                    DWIGHT                931   07/26/2019   ACTIVE
28999   FLO.Y27444   BAKER                    RICHARD               931   07/26/2019   ACTIVE
22906   FLO.S25331   KALLENBACH               PAUL                  932   07/26/2019   ACTIVE
15182   FLO.J35401   WADE                     ALAN                  935   07/26/2019   ACTIVE
19991   FLO.P05071   WOLF                     CLAYTON               935   07/26/2019   ACTIVE
20038   FLO.P09052   GORDON                   MATTHEW               935   07/26/2019   ACTIVE
20068   FLO.P11078   COOK                     RACHEL                935   07/26/2019   ACTIVE
25586   FLO.V07923   GALIANA                  EDUARDO               935   07/26/2019   ACTIVE
 7123   FLO.717362   HUBBARD                  DAVID                 936   07/26/2019   ACTIVE
29510   FLO.Y51478   BUCK                     CHRISTIAN             936   07/26/2019   ACTIVE
11777   FLO.D37099   CLEMENT                  NICKSON               938   07/26/2019   ACTIVE
  215   FLO.056338   SIRECI                   HENRY                 939   07/26/2019   ACTIVE
 5914   FLO.513617   COLLINS                  GEORGE                939   07/26/2019   ACTIVE
 2391   FLO.138010   BENOIT                   RAYMOND               940   07/26/2019   ACTIVE
 7221   FLO.736087   CONNOLLY                 STEVEN                940   07/26/2019   ACTIVE
 7818   FLO.863153   WILSON                   ARTHUR                940   07/26/2019   ACTIVE
 4129   FLO.227170   REEVES                   ALEX                  941   07/26/2019   ACTIVE
19404   FLO.N07180   WILKIE                   JAHAN                 941   07/26/2019   ACTIVE
20108   FLO.P14458   LOSEY                    KIRK                  941   07/26/2019   ACTIVE
25590   FLO.V08120   WERT                     JOSHUA                941   07/26/2019   ACTIVE
18612   FLO.M41531   WHITE                    THOMAS                943   07/26/2019   ACTIVE
 8051   FLO.918875   HARRISON                 MARK                  945   07/26/2019   ACTIVE
21231   FLO.Q23115   WOOD                     STORM                 945   07/26/2019   ACTIVE
23277   FLO.T09488   THOMAS                   JEREMY                945   07/26/2019   ACTIVE
24792   FLO.U15900   PEACOCK                  MICHAEL               945   07/26/2019   ACTIVE
 4393   FLO.288322   MUNGIN                   ANTHONY               950   07/26/2019   ACTIVE
 5816   FLO.497372   INCARDONA                RALPH                 950   07/26/2019   ACTIVE
19012   FLO.M65961   DURM                     ANTHONY               952   07/26/2019   ACTIVE
 3397   FLO.169487   DANIELS                  SHAWN                 953   07/26/2019   ACTIVE
 9683   FLO.B10878   NEWBILL                  GLEN                  953   07/26/2019   ACTIVE
 7145   FLO.720636   BUSTAMANTE               MARIO                 954   07/26/2019   ACTIVE
 7654   FLO.807581   BROOMFIELD               CURTIS                954   07/26/2019   ACTIVE
18638   FLO.M42729   MCPHEE                   LESLIE                954   07/26/2019   ACTIVE
 4674   FLO.314328   CASERES                  LESMES                955   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 218 of 230
 6486   FLO.579746   CLOUD                   GARY                  955   07/26/2019   ACTIVE
 7917   FLO.894252   BARRASS                 ERIC                  955   07/26/2019   ACTIVE
10515   FLO.C02870   MOATS                   RUDOLPH               955   07/26/2019   ACTIVE
15341   FLO.J39654   HERRING                 MARK                  955   07/26/2019   ACTIVE
15756   FLO.J51382   RAMOS                   JOHN                  955   07/26/2019   ACTIVE
18732   FLO.M48444   WHITEHEAD               FREDRICK              955   07/26/2019   ACTIVE
  535   FLO.087873   OBRIEN                  MICHAEL               957   07/26/2019   ACTIVE
27468   FLO.X32028   CLARK                   JAMES                 958   07/26/2019   ACTIVE
29423   FLO.Y47832   CASTILLO                SALVADOR              958   07/26/2019   ACTIVE
 6573   FLO.596727   GROVES                  BRUCE                 960   07/26/2019   ACTIVE
 7690   FLO.814024   CELESTINE               LENROY                960   07/26/2019   ACTIVE
 7955   FLO.898405   VICTORINO               TROY                  960   07/26/2019   ACTIVE
 9530   FLO.B09803   SORREN                  TODD                  960   07/26/2019   ACTIVE
15287   FLO.J38668   SURRENCY                ROBERT                960   07/26/2019   ACTIVE
22051   FLO.R49622   FOSTER                  RASHAD                960   07/26/2019   ACTIVE
23339   FLO.T14328   NORRIS                  SHELBY                960   07/26/2019   ACTIVE
 9913   FLO.B12457   VEGA                    GABRIEL               965   07/26/2019   ACTIVE
20513   FLO.P39916   MOULTRIE                TYRONE                965   07/26/2019   ACTIVE
 3431   FLO.169886   WESTERMAN               WILLIAM               966   07/26/2019   ACTIVE
 7199   FLO.728483   SHIRAH                  JIMMY                 966   07/26/2019   ACTIVE
 6672   FLO.619969   MCDONALD                RANDY                 970   07/26/2019   ACTIVE
12455   FLO.E33612   DILKS                   CHRISTOPHER           970   07/26/2019   ACTIVE
14821   FLO.J18483   GARRISON                JACK                  970   07/26/2019   ACTIVE
17692   FLO.L75645   SANTOS                  CARLOS                970   07/26/2019   ACTIVE
14788   FLO.J16868   BURDELL                 TROY                  973   07/26/2019   ACTIVE
11269   FLO.C08901   WINGO                   JOHN                  975   07/26/2019   ACTIVE
13895   FLO.H36606   NIXON                   STEVEN                975   07/26/2019   ACTIVE
23913   FLO.T50875   FULLWOOD                ROBERT                975            .   TEMP ABS
26491   FLO.W11775   PROKOPISHEN             NIKLAS                975   07/26/2019   ACTIVE
28684   FLO.Y05538   TORRES                  FRANCISCO             977   07/26/2019   ACTIVE
25835   FLO.V23259   BOVADILLA               JAMES                 978   07/26/2019   ACTIVE
25888   FLO.V25914   BARBER                  JUSTIN                979   07/26/2019   ACTIVE
10439   FLO.C02082   MITCHELL                KENNETH               980   07/26/2019   ACTIVE
10806   FLO.C05411   VASQUEZ                 EDWARD                980   07/26/2019   ACTIVE
11923   FLO.D88066   WALTERS                 RAMEL                 980   07/26/2019   ACTIVE
12520   FLO.E37398   DETREVILLE              SERGIO                980   07/26/2019   ACTIVE
24574   FLO.U00381   DECKER                  DEBRA                 980   07/26/2019   ACTIVE
24701   FLO.U09871   GREGG                   HARRY                 980   07/26/2019   ACTIVE
21841   FLO.R35272   MURRAY                  DESMOND               983   07/26/2019   ACTIVE
 4838   FLO.347463   SPANN                   ANTHONY               985   07/26/2019   ACTIVE
11823   FLO.D41454   BEEMAN                  NICHOLAS              985   07/26/2019   ACTIVE
12842   FLO.G02471   WOODARD                 TYRONZA               985   07/26/2019   ACTIVE
14240   FLO.I05013   MULLINS                 ROBERT                985   07/26/2019   ACTIVE
22892   FLO.S24831   HERTZOG                 ERIC                  985   07/26/2019   ACTIVE
25834   FLO.V23192   ROBINSON                BRIAN                 985   07/26/2019   ACTIVE
26799   FLO.W33301   HYDE                    JAMES                 985   07/26/2019   ACTIVE
 3717   FLO.193343   MORRIS                  IRA                   990   07/26/2019   ACTIVE
 4816   FLO.345074   SHAW                    JARRODD               990   07/26/2019   ACTIVE
 7332   FLO.760049   JONES                   JELANI                990   07/26/2019   ACTIVE
 4867   FLO.350479   GRUBBS                  RONALD                991   07/26/2019   ACTIVE
 6847   FLO.660658   CATE                    JOSEPH                991   07/26/2019   ACTIVE
10681   FLO.C04358   MILES                   GEORGE                993   07/26/2019   ACTIVE
 1275   FLO.123069   REESE                   JOHN                  995   07/26/2019   ACTIVE
 9542   FLO.B09884   JENKINS                 KENNETH               995   07/26/2019   ACTIVE
13416   FLO.H11023   MATTHEWS                ANTHONY               995   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 219 of 230
20595   FLO.P42888   TAYLOR                  STEVEN                 995   07/26/2019   ACTIVE
23445   FLO.T21358   FISHER                  STEPHEN                995   07/26/2019   ACTIVE
 5162   FLO.391822   PITTERS                 EDWARD                 998   07/26/2019   ACTIVE
 6518   FLO.583071   IBARRA                  MISAL                  999   07/26/2019   ACTIVE
  723   FLO.099185   LASTER                  JAMES                 1000   07/26/2019   ACTIVE
 1005   FLO.114535   MARION                  JEROME                1000   07/26/2019   ACTIVE
 1353   FLO.124651   ROBINSON                LIFTON                1000   07/26/2019   ACTIVE
 7106   FLO.714896   HODGE                   MICHAEL               1000   07/26/2019   ACTIVE
 8050   FLO.918086   BREEZE                  GARY                  1000   07/26/2019   ACTIVE
12024   FLO.E04504   TRUESDELL               JUSTIN                1000   07/26/2019   ACTIVE
22110   FLO.R52562   HUMPHREY                TYLER                 1000   07/26/2019   ACTIVE
24771   FLO.U14705   IIAMS                   RODNEY                1000   07/26/2019   ACTIVE
  163   FLO.048895   JACKMAN                 KENNETH               1001   07/26/2019   ACTIVE
 3791   FLO.195877   MAYSSONET               EMILIO                1001   07/26/2019   ACTIVE
14549   FLO.J03480   STOM                    PATRICK               1002   07/26/2019   ACTIVE
  775   FLO.102099   LAMOND                  WILLIAM               1005   07/26/2019   ACTIVE
17528   FLO.L64329   NEGRIN                  LAJAYVAR              1005   07/26/2019   ACTIVE
29392   FLO.Y46379   WILK                    MICHAEL               1006   07/26/2019   ACTIVE
 8061   FLO.922456   WILLIAMS                SCOTT                 1008   07/26/2019   ACTIVE
 3832   FLO.196857   CASIMIR                 JIMMY                 1009   07/26/2019   ACTIVE
 2524   FLO.144491   STEVENS                 MARQUELL              1010   07/26/2019   ACTIVE
 6793   FLO.648711   MCKENZIE                NORMAN                1010            .   TEMP ABS
19543   FLO.N15021   BROWN                   JAMES                 1010   07/26/2019   ACTIVE
23797   FLO.T43606   MARROW                  DAVID                 1010   07/26/2019   ACTIVE
25709   FLO.V14927   MORSE                   JASON                 1010   07/26/2019   ACTIVE
26695   FLO.W26368   FREDELING               TIMOTHY               1010   07/26/2019   ACTIVE
 3930   FLO.199197   BOLTUCH                 ROBERT                1012   07/26/2019   ACTIVE
25571   FLO.V06835   TODD                    JAMES                 1012   07/26/2019   ACTIVE
20503   FLO.P39551   LEAVENS                 DARRYL                1013   07/26/2019   ACTIVE
 2672   FLO.149211   NIERENBERG              GREGORY               1015   07/26/2019   ACTIVE
 3054   FLO.160168   MILLER                  THERESA               1015   07/26/2019   ACTIVE
 5687   FLO.469859   MAGLIONE                JOHN                  1015   07/26/2019   ACTIVE
 7191   FLO.726848   ORME                    RODERICK              1015   07/26/2019   ACTIVE
 8090   FLO.936283   WHITTON                 GARY                  1015   07/26/2019   ACTIVE
21504   FLO.R08946   GUY                     CURTIS                1015   07/26/2019   ACTIVE
22363   FLO.R68409   SPENCER                 JEROME                1016   07/26/2019   ACTIVE
11795   FLO.D38918   HOWARD                  BRIAN                 1018   07/26/2019   ACTIVE
 5005   FLO.371366   COX                     JASON                 1019   07/26/2019   ACTIVE
 2643   FLO.148901   WILDER                  RYAN                  1020   07/26/2019   ACTIVE
17448   FLO.L59851   PEETS                   STEVEN                1020   07/26/2019   ACTIVE
21312   FLO.Q26629   CALHOUN                 JOHNNY                1020   07/26/2019   ACTIVE
 2459   FLO.140163   FEHN                    CHRISTOPHER           1021   07/26/2019   ACTIVE
 4223   FLO.257726   JOHNSON                 NATHANIEL             1021   07/26/2019   ACTIVE
20989   FLO.Q08057   CARTER                  JAMES                 1021   07/26/2019   ACTIVE
 1286   FLO.123248   OCASIO                  JOHN                  1024   07/26/2019   ACTIVE
 1347   FLO.124582   LINEBAUGH               EARL                  1025   07/26/2019   ACTIVE
 2743   FLO.151599   GOLDEN                  DEBORAH               1025   07/26/2019   ACTIVE
 5912   FLO.513406   GAY                     DAVID                 1025            .   TEMP ABS
 7249   FLO.746141   LASPINA                 VINCENT               1025   07/26/2019   ACTIVE
15025   FLO.J29385   MARSHALL                ELIJAH                1030   07/26/2019   ACTIVE
 2775   FLO.153887   BENNETT                 ALEXA                 1034   07/26/2019   ACTIVE
  251   FLO.062368   JONES                   HARRY                 1035   07/26/2019   ACTIVE
  548   FLO.088568   BATES                   KAYLE                 1035   07/26/2019   ACTIVE
 3240   FLO.166714   PARKS                   BRUCE                 1035   07/26/2019   ACTIVE
 3777   FLO.195159   HOLSTONE                JASON                 1035   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 220 of 230
 5545   FLO.455648   LEONARD                  JAMES                 1035   07/26/2019   ACTIVE
 6617   FLO.609515   IVORY                    ANTONIO               1035   07/26/2019   ACTIVE
 9184   FLO.B06859   MIEDZINSKI               STEFAN                1035   07/26/2019   ACTIVE
12460   FLO.E34011   COOKE                    MICHAEL               1035   07/26/2019   ACTIVE
25859   FLO.V24442   MESSNER                  WARREN                1035   07/26/2019   ACTIVE
  356   FLO.072853   LAPSLEY                  JAY                   1038   07/26/2019   ACTIVE
21583   FLO.R16357   LYONS                    JAMES                 1039   07/26/2019   ACTIVE
14084   FLO.H44782   PANDOLFO                 CHARLES               1040   07/26/2019   ACTIVE
15474   FLO.J42905   SOWERS                   JAY                   1040   07/26/2019   ACTIVE
22315   FLO.R65905   TYLER                    MICHAEL               1040   07/26/2019   ACTIVE
23671   FLO.T35155   RUISE                    ANTHONY               1040   07/26/2019   ACTIVE
12285   FLO.E23289   STAPLES                  TIMOTHY               1041   07/26/2019   ACTIVE
 4324   FLO.272635   GANPOT                   EMMANUEL              1045   07/26/2019   ACTIVE
 4540   FLO.303888   HAWKINS                  MARLON                1045   07/26/2019   ACTIVE
 8396   FLO.983369   THORP                    GARY                  1045   07/26/2019   ACTIVE
21081   FLO.Q14923   FAISON                   HENRY                 1045   07/26/2019   ACTIVE
 6830   FLO.657200   WILSON                   DARREL                1046   07/26/2019   ACTIVE
 1327   FLO.124291   JOHNSON                  KEITH                 1049   07/26/2019   ACTIVE
 5470   FLO.447891   ANDERSON                 CHARLES               1050   07/26/2019   ACTIVE
 7709   FLO.816719   TWIST                    JENNIFER              1050   07/26/2019   ACTIVE
17009   FLO.L27533   JONES                    MARK                  1051   07/26/2019   ACTIVE
27336   FLO.X21150   PRICE                    DAVID                 1051   07/26/2019   ACTIVE
 4233   FLO.258930   BOWYER                   ROBERT                1055   07/26/2019   ACTIVE
 5698   FLO.470892   STANLEY                  STEVEN                1058   07/26/2019   ACTIVE
  769   FLO.101691   HOEY                     KENNETH               1060   07/26/2019   ACTIVE
 4220   FLO.257287   DUNNUCK                  DANIEL                1060   07/26/2019   ACTIVE
29144   FLO.Y35503   POLK                     LARRY                 1060   07/26/2019   ACTIVE
12051   FLO.E07101   MADDEN                   SEAN                  1065   07/26/2019   ACTIVE
16478   FLO.K77884   GONZALEZ                 GUAGE                 1065   07/26/2019   ACTIVE
21553   FLO.R12940   ANDERSON                 ERIC                  1067   07/26/2019   ACTIVE
 3829   FLO.196781   HARTMAN                  TIMOTHY               1068   07/26/2019   ACTIVE
 4076   FLO.217358   MELTON                   ANTONIO               1068   07/26/2019   ACTIVE
 8546   FLO.A50339   HEARD                    KIRTIS                1069   07/26/2019   ACTIVE
 1099   FLO.117719   REUTTER                  DAVID                 1070   07/26/2019   ACTIVE
 6571   FLO.596009   CZUBAK                   WALTER                1070   07/26/2019   ACTIVE
23981   FLO.T54995   SAMPEUR                  RICHARD               1070   07/26/2019   ACTIVE
  953   FLO.112616   KENNEDY                  WILLIAM               1073   07/26/2019   ACTIVE
 7231   FLO.742001   MEYERS                   ANTON                 1074   07/26/2019   ACTIVE
  987   FLO.113953   BILLEAUD                 CHRISTOPHER           1075   07/26/2019   ACTIVE
 1267   FLO.122653   BARRETT                  JOHN                  1075   07/26/2019   ACTIVE
 7945   FLO.897157   MATTIER                  TIMOTHY               1075   07/26/2019   ACTIVE
21832   FLO.R34454   OUTLAW                   JARRISH               1075   07/26/2019   ACTIVE
27171   FLO.X07255   LYNCH                    WILLIAM               1075   07/26/2019   ACTIVE
27321   FLO.X19818   NUNEZ                    LESTER                1075   07/26/2019   ACTIVE
 3870   FLO.197932   MCFADDEN                 WILLIE                1077   07/26/2019   ACTIVE
 5309   FLO.423154   JENNINGS                 DARRELL               1079   07/26/2019   ACTIVE
 7238   FLO.743601   BRINKER                  STEVEN                1079   07/26/2019   ACTIVE
 7904   FLO.892948   SQUAIRE                  JAMES                 1080   07/26/2019   ACTIVE
 9365   FLO.B08538   CONTRERAS                CESAR                 1080   07/26/2019   ACTIVE
25083   FLO.U33515   BLUNT                    JEREMAINE             1080   07/26/2019   ACTIVE
25183   FLO.U38481   MOGLE                    RONALD                1080   07/26/2019   ACTIVE
18268   FLO.M16321   LUGO                     DANIEL                1081            .   TEMP ABS
23899   FLO.T50568   ROBERTSON                JUAN                  1081   07/26/2019   ACTIVE
 8021   FLO.908958   REWIS                    CALVIN                1083   07/26/2019   ACTIVE
 5556   FLO.456785   KNIGHT                   ERNEST                1084   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 221 of 230
 6060   FLO.528401   DEXTER                   BYRON                 1085   07/26/2019   ACTIVE
17265   FLO.L48002   MEHL                     GREGORY               1085   07/26/2019   ACTIVE
19156   FLO.M77606   BELL                     PHILBRINE             1085   07/26/2019   ACTIVE
16219   FLO.K65766   FLORIO-BUNDY             TODD                  1086   07/26/2019   ACTIVE
16124   FLO.K60733   SLUSSER                  WALTER                1090   07/26/2019   ACTIVE
 1423   FLO.126002   SCARBORO                 TRAVIS                1091   07/26/2019   ACTIVE
12411   FLO.E31463   ROBLES                   JORGE                 1091   07/26/2019   ACTIVE
 2193   FLO.134669   CARMICHAEL               JOHN                  1094   07/26/2019   ACTIVE
  121   FLO.042631   GROSS                    PHILLIP               1100   07/26/2019   ACTIVE
13123   FLO.G18251   WASHINGTON               DOUGLAS               1100   07/26/2019   ACTIVE
15222   FLO.J36830   MULLARY                  RAYMOND               1100   07/26/2019   ACTIVE
18916   FLO.M60131   JACKSON                  DERRICK               1100   07/26/2019   ACTIVE
13526   FLO.H17462   RAMIREZ                  MELINDA               1101   07/26/2019   ACTIVE
 1987   FLO.132873   ROBERT                   JAMES                 1102   07/26/2019   ACTIVE
17324   FLO.L51951   MARCUS                   CHRIS                 1102   07/26/2019   ACTIVE
14646   FLO.J09123   MOBLEY                   RAHEIM                1103   07/26/2019   ACTIVE
16582   FLO.K82437   RAINS                    TIMOTHY               1103   07/26/2019   ACTIVE
 1519   FLO.127578   HOUSTON                  JUSTIN                1105   07/26/2019   ACTIVE
 4119   FLO.224179   WHITE                    SCOTT                 1105   07/26/2019   ACTIVE
 8534   FLO.A50161   HODGES                   DANIEL                1105   07/26/2019   ACTIVE
 8893   FLO.B03281   WHITE                    JOHN                  1105   07/26/2019   ACTIVE
17062   FLO.L32753   TURNER                   JIMMY                 1105   07/26/2019   ACTIVE
22913   FLO.S25781   TESTA                    STEPHEN               1105   07/26/2019   ACTIVE
 8465   FLO.992641   MAXENAT                  JIMMY                 1106   07/26/2019   ACTIVE
21003   FLO.Q09432   MOCK                     DONNIE                1109   07/26/2019   ACTIVE
21434   FLO.R01628   MARTIN                   SHAWN                 1109   07/26/2019   ACTIVE
 4360   FLO.281556   DENARD                   CHARLES               1110   07/26/2019   ACTIVE
26026   FLO.V31962   STEVENS                  JAMES                 1110   07/26/2019   ACTIVE
27891   FLO.X58028   KORNEXL                  JONATHAN              1110   07/26/2019   ACTIVE
 7824   FLO.864458   HELTON                   KRIS                  1112   07/26/2019   ACTIVE
  856   FLO.108194   CARDINALE                MICHAEL               1115   07/26/2019   ACTIVE
 4004   FLO.205534   CURRY                    MICHAEL               1115   07/26/2019   ACTIVE
 4452   FLO.295304   COLLINS                  ANTHONY               1115   07/26/2019   ACTIVE
 6908   FLO.672102   NEWMAN                   DEVON                 1116   07/26/2019   ACTIVE
27493   FLO.X33939   FRANCES                  DAVID                 1116   07/26/2019   ACTIVE
 5985   FLO.522212   STANLEY                  GARY                  1120   07/26/2019   ACTIVE
 2023   FLO.133246   MYERS                    CLAUDE                1125   07/26/2019   ACTIVE
 7423   FLO.773071   HARRIS                   CALVIN                1125   07/26/2019   ACTIVE
24197   FLO.T68547   ANDERSON                 NATHAN                1125   07/26/2019   ACTIVE
25798   FLO.V21299   MOTLEY                   JORDAN                1125   07/26/2019   ACTIVE
 1528   FLO.127722   PEREZ-ORTIZ              LUIS                  1126   07/26/2019   ACTIVE
 3781   FLO.195405   WILLIAMS                 JERROD                1126   07/26/2019   ACTIVE
  487   FLO.083500   ZACKE                    CLARENCE              1130   07/26/2019   ACTIVE
 7328   FLO.759654   MOORE                    BRIAN                 1130   07/26/2019   ACTIVE
25682   FLO.V13121   BELLAMY                  FRANK                 1130   07/26/2019   ACTIVE
27877   FLO.X57412   BELL                     NAREED                1130   07/26/2019   ACTIVE
  259   FLO.063143   DOWNS                    ERNEST                1135   07/26/2019   ACTIVE
11338   FLO.C09545   BROWN                    GAVIN                 1135   07/26/2019   ACTIVE
16192   FLO.K64527   MCCARTHY                 MATTHEW               1135   07/26/2019   ACTIVE
17466   FLO.L60836   AQUINO                   JONATHAN              1135   07/26/2019   ACTIVE
22735   FLO.S15508   ZIMNIE                   SHANNON               1135   07/26/2019   ACTIVE
27853   FLO.X55938   MALDONADO                EMILIO                1135   07/26/2019   ACTIVE
 7850   FLO.879864   WIGGINS                  ANDREW                1140   07/26/2019   ACTIVE
  827   FLO.105843   WRIGHT                   CHARLES               1141   07/26/2019   ACTIVE
28748   FLO.Y10968   NAHAS                    AARON                 1141   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 222 of 230
 7680   FLO.812974   CLARK                   RONALD                1143   07/26/2019   ACTIVE
23824   FLO.T45390   COLLINS                 AUSTIN                1145   07/26/2019   ACTIVE
  811   FLO.104851   SHEFFIELD               DAVID                 1150   07/26/2019   ACTIVE
  860   FLO.108426   BELL                    MICHAEL               1150   07/26/2019   ACTIVE
 3338   FLO.168474   RANALLI                 PETER                 1150   07/26/2019   ACTIVE
 6764   FLO.639131   SOCHOR                  DENNIS                1150   07/26/2019   ACTIVE
 8262   FLO.968071   DOCTOR                  GLADYS                1150   07/26/2019   ACTIVE
 1502   FLO.127311   RENTAS-RIVERA           PAUL                  1153   07/26/2019   ACTIVE
 7501   FLO.781413   PENA                    HECTOR                1154   07/26/2019   ACTIVE
 3703   FLO.192837   BENNETT                 WARNEST               1155   07/26/2019   ACTIVE
 3718   FLO.193377   JOSEPH                  LOU                   1155   07/26/2019   ACTIVE
 3849   FLO.197281   JACOBS                  JULIAN                1155   07/26/2019   ACTIVE
21843   FLO.R35337   PRATTE                  JEFFREY               1155   07/26/2019   ACTIVE
  703   FLO.097931   PECHLER                 RANDALL               1156   07/26/2019   ACTIVE
 3956   FLO.199852   MCCLAIN                 PIERRE                1156   07/26/2019   ACTIVE
14089   FLO.H45005   RAMIREZ                 RUBEN                 1156   07/26/2019   ACTIVE
18472   FLO.M31677   BILLIE                  KIRK                  1161   07/26/2019   ACTIVE
25713   FLO.V15319   FREEMAN                 JOSEPH                1162   07/26/2019   ACTIVE
  407   FLO.077216   WALKER                  ROBERT                1165   07/26/2019   ACTIVE
 8809   FLO.B01596   GUERRIER                EVANS                 1165   07/26/2019   ACTIVE
24373   FLO.T77219   MCCRAY                  KHAYRI                1165   07/26/2019   ACTIVE
28662   FLO.Y02938   TOBEY                   KEITH                 1165   07/26/2019   ACTIVE
13460   FLO.H13747   MCLEAN                  RONALD                1169   07/26/2019   ACTIVE
 1231   FLO.121969   DUES                    TOMMY                 1170   07/26/2019   ACTIVE
21536   FLO.R11625   ROSA                    TONY                  1170   07/26/2019   ACTIVE
18567   FLO.M37679   ALCANTARA               STEVE                 1175   07/26/2019   ACTIVE
27434   FLO.X29556   FRANCOIS                AKMAN                 1176   07/26/2019   ACTIVE
24785   FLO.U15215   SMITH                   DAVID                 1179   07/26/2019   ACTIVE
 9094   FLO.B05943   JOSEPH                  SHERWOOD              1180   07/26/2019   ACTIVE
19585   FLO.N17678   EBERHARDT               KEVIN                 1184   07/26/2019   ACTIVE
11185   FLO.C08312   WOLFGANG                RENO                  1190   07/26/2019   ACTIVE
14756   FLO.J14872   CAMPBELL                JOSEPH                1190   07/26/2019   ACTIVE
 3812   FLO.196447   DAVILA                  HECTOR                1195   07/26/2019   ACTIVE
20258   FLO.P26748   JOHNSON                 LAWRENCE              1195   07/26/2019   ACTIVE
 7581   FLO.793417   MCDERMOTT               CHARLES               1197   07/26/2019   ACTIVE
 5652   FLO.467324   BOCCHINO                STEPHEN               1199   07/26/2019   ACTIVE
10381   FLO.C01486   EUBANKS                 CHARLES               1200   07/26/2019   ACTIVE
12075   FLO.E09069   FRANKLIN                JIMMY                 1200   07/26/2019   ACTIVE
13662   FLO.H25990   MCDONELL                JERRY                 1201   07/26/2019   ACTIVE
23736   FLO.T39135   MCINTYRE                CHAD                  1210   07/26/2019   ACTIVE
 4671   FLO.314233   HUMPHREY                BRIAN                 1211   07/26/2019   ACTIVE
 8014   FLO.905288   SLINEY                  JACK                  1211   07/26/2019   ACTIVE
 4762   FLO.332787   FREEMAN                 WILLIAM               1213   07/26/2019   ACTIVE
  920   FLO.111447   KERSEY                  CHARLES               1215   07/26/2019   ACTIVE
 2472   FLO.140612   BARBRE                  BRUCE                 1215   07/26/2019   ACTIVE
 6668   FLO.619760   STAINTON                DOUGLAS               1215   07/26/2019   ACTIVE
 9248   FLO.B07490   BAUER                   JOSHUA                1215   07/26/2019   ACTIVE
21465   FLO.R04862   MORIN                   MICHAEL               1215   07/26/2019   ACTIVE
10340   FLO.C00989   HUTCHINS                CHROSTOPHER           1220   07/26/2019   ACTIVE
24864   FLO.U20922   BRADFORD                DEMETRIUS             1220   07/26/2019   ACTIVE
28017   FLO.X63295   LABISSIERE              HOLVENS               1220   07/26/2019   ACTIVE
18575   FLO.M38116   FINLAY                  MITCHELL              1225   07/26/2019   ACTIVE
22078   FLO.R50876   WALLS                   TOMMY                 1225   07/26/2019   ACTIVE
23514   FLO.T26119   PORTEUS                 DODRICK               1225   07/26/2019   ACTIVE
26446   FLO.W08679   PARHAM                  JAMES                 1226   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 223 of 230
 6798   FLO.649748   RIMMER                   ROBERT                1227   07/26/2019   ACTIVE
  475   FLO.082609   BUCK                     WILLIAM               1230   07/26/2019   ACTIVE
 3890   FLO.198413   KENNON                   DANIEL                1230   07/26/2019   ACTIVE
 4913   FLO.360982   DOSHER                   DENNETT               1230   07/26/2019   ACTIVE
 6382   FLO.562478   BARNES                   KELVIN                1230   07/26/2019   ACTIVE
10387   FLO.C01532   YOUNG                    MARK                  1230   07/26/2019   ACTIVE
24881   FLO.U22029   HURST                    WILBERT               1230   07/26/2019   ACTIVE
 5519   FLO.452919   JAMES                    NAZARRIO              1235   07/26/2019   ACTIVE
18228   FLO.M13729   PETERSON                 ROBERT                1235   07/26/2019   ACTIVE
17295   FLO.L49978   WALKER                   ANTWAN                1240   07/26/2019   ACTIVE
  408   FLO.077401   GRAY                     MICHAEL               1245   07/26/2019   ACTIVE
17731   FLO.L78421   JONES                    VIOLET                1245   07/26/2019   ACTIVE
22594   FLO.S04668   CARR                     AMY                   1245   07/26/2019   ACTIVE
 2576   FLO.148356   WILLIAMS                 DEMETRIS              1250   07/26/2019   ACTIVE
 4340   FLO.274254   SHELBY                   DAVID                 1250   07/26/2019   ACTIVE
10556   FLO.C03311   RICE                     DAVID                 1250   07/26/2019   ACTIVE
12141   FLO.E13446   PERRAULT                 STEVEN                1250   07/26/2019   ACTIVE
12946   FLO.G09632   JOHNSON                  NELLIE                1250   07/26/2019   ACTIVE
19755   FLO.N24164   HORN                     DEANGELO              1250   07/26/2019   ACTIVE
  618   FLO.093417   KELLEY                   WILLIAM               1255   07/26/2019   ACTIVE
 7827   FLO.865490   WALKER                   EDWARD                1255   07/26/2019   ACTIVE
 3167   FLO.165332   DUNCAN                   JAMES                 1257   07/26/2019   ACTIVE
11444   FLO.C10621   GARWACKI                 JUSTIN                1259   07/26/2019   ACTIVE
11695   FLO.D24675   WILLIAMS                 OMAR                  1260   07/26/2019   ACTIVE
15290   FLO.J38692   WEBB                     JAMES                 1260   07/26/2019   ACTIVE
27165   FLO.X06871   HERRICK                  ROBERT                1260   07/26/2019   ACTIVE
27330   FLO.X20611   STEPHENS                 JABARI                1261   07/26/2019   ACTIVE
14985   FLO.J27037   REVALEE                  ERIC                  1265   07/26/2019   ACTIVE
 4361   FLO.281698   COX                      MANUEL                1275   07/26/2019   ACTIVE
17252   FLO.L46870   VEGA                     JOSE                  1275   07/26/2019   ACTIVE
 6052   FLO.527745   KOHUT                    MARK                  1280   07/26/2019   ACTIVE
28743   FLO.Y10371   MORSE                    FRANK                 1280   07/26/2019   ACTIVE
 2413   FLO.138816   BABCOCK                  ROBERT                1282   07/26/2019   ACTIVE
 2776   FLO.153893   FREEMAN                  KATHERINE             1285   07/26/2019   ACTIVE
14652   FLO.J09306   GLENN                    MICHAEL               1285   07/26/2019   ACTIVE
 5026   FLO.372930   LORENTZ                  RAYMOND               1286   07/26/2019   ACTIVE
25756   FLO.V17956   MANN                     MARK                  1290   07/26/2019   ACTIVE
28350   FLO.X78103   DURINICK                 JOHN                  1290   07/26/2019   ACTIVE
25759   FLO.V18204   COLLINS                  QINARD                1293   07/26/2019   ACTIVE
 6942   FLO.680572   SIMON                    DIEUJUSTE             1295   07/26/2019   ACTIVE
12076   FLO.E09109   SMITH                    DANIEL                1295   07/26/2019   ACTIVE
20220   FLO.P23580   WILSON                   JAMES                 1295   07/26/2019   ACTIVE
20566   FLO.P41703   ARBOGAST                 ALLEN                 1295   07/26/2019   ACTIVE
 7673   FLO.811632   MEISSNER                 RICHARD               1296   07/26/2019   ACTIVE
 5981   FLO.521925   BALDWIN                  DERRICK               1298   07/26/2019   ACTIVE
 6621   FLO.610691   HOSIER                   ROBERT                1300   07/26/2019   ACTIVE
17844   FLO.L85984   DURAL                    JOSE                  1300   07/26/2019   ACTIVE
21548   FLO.R12561   OBRIEN                   MICHAEL               1300   07/26/2019   ACTIVE
28868   FLO.Y18760   SANCHEZ                  JEREMIAH              1300   07/26/2019   ACTIVE
23350   FLO.T15339   DANAHER                  CHRISTOPHER           1305   07/26/2019   ACTIVE
26221   FLO.V40821   MADISON                  RODERICK              1305   07/26/2019   ACTIVE
21657   FLO.R21358   AUMULLER                 MICHAEL               1306   07/26/2019   ACTIVE
  742   FLO.100189   DUNSIZER                 DOUGLAS               1310   07/26/2019   ACTIVE
  982   FLO.113708   THOMPSON                 JOEY                  1310   07/26/2019   ACTIVE
25594   FLO.V08351   PICKENS                  GEORGE                1310   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 224 of 230
 6892   FLO.668630   PAGAN                    ALEX                  1311   07/26/2019   ACTIVE
 4012   FLO.207517   WATTS                    JOSEPH                1315   07/26/2019   ACTIVE
 3186   FLO.165796   CIAMBRONE                JOSEPH                1320   07/26/2019   ACTIVE
20069   FLO.P11082   TRIMUAR                  MICHAEL               1320   07/26/2019   ACTIVE
24438   FLO.T79928   SOWARDS                  CHARLOTTE             1320   07/26/2019   ACTIVE
21018   FLO.Q10463   BROOKS                   DAVID                 1322   07/26/2019   ACTIVE
  562   FLO.089559   ROBERTS                  LYLE                  1324   07/26/2019   ACTIVE
 4541   FLO.303902   BEATTY                   JOHN                  1325   07/26/2019   ACTIVE
16127   FLO.K60866   COOPER                   VICTOR                1325   07/26/2019   ACTIVE
18184   FLO.M10015   RODRIGUEZ                TONY                  1325   07/26/2019   ACTIVE
  944   FLO.112325   LANTERMAN                JAMES                 1330   07/26/2019   ACTIVE
 1612   FLO.128989   DOUGLAS                  WILLIAM               1330   07/26/2019   ACTIVE
11041   FLO.C07148   TAYLOR                   ROBERT                1330   07/26/2019   ACTIVE
 8136   FLO.948972   BURSTEIN                 BRYAN                 1332   07/26/2019   ACTIVE
13420   FLO.H11146   PELLENZ                  ADRIAN                1335   07/26/2019   ACTIVE
24988   FLO.U28402   HICKEY                   JEFFREY               1335   07/26/2019   ACTIVE
 1367   FLO.124947   WAKEFIELD                JEFFREY               1340   07/26/2019   ACTIVE
24704   FLO.U09931   TRAVIS                   BRENT                 1341   07/26/2019   ACTIVE
28651   FLO.Y01714   BALLARD                  CHRISTOPHER           1341   07/26/2019   ACTIVE
 6385   FLO.563121   WATSON                   SAMMY                 1344   07/26/2019   ACTIVE
 1214   FLO.121605   TROY                     JOHN                  1351   07/26/2019   ACTIVE
22950   FLO.S27019   CAMP                     JAMES                 1352   07/26/2019   ACTIVE
16976   FLO.L24398   JOHNSON                  CORNELIUS             1354   07/26/2019   ACTIVE
 9971   FLO.B12847   MARTINEZ                 NIANTHONY             1355   07/26/2019   ACTIVE
27776   FLO.X51688   DEL VALLE                EDSEL                 1357   07/26/2019   ACTIVE
15572   FLO.J45238   BURCH                    THOMAS                1359   07/26/2019   ACTIVE
 8108   FLO.941168   DAVIS                    JEFFERSON             1360   07/26/2019   ACTIVE
28131   FLO.X68471   BANKSTON                 DEONTE                1360   07/26/2019   ACTIVE
28231   FLO.X72832   HAMMOCK                  BENJAMIN              1360   07/26/2019   ACTIVE
 1975   FLO.132796   ROMERO                   RICARDO               1365   07/26/2019   ACTIVE
13402   FLO.H09842   ANDREWS                  STEVEN                1365   07/26/2019   ACTIVE
15656   FLO.J47442   TUANO                    NOEL                  1365   07/26/2019   ACTIVE
16850   FLO.L10050   KESSELL                  PHILLIP               1368   07/26/2019   ACTIVE
 5392   FLO.438085   BETHEA                   LADIPO                1370   07/26/2019   ACTIVE
 4947   FLO.365292   JILES                    MELVIN                1372   07/26/2019   ACTIVE
11814   FLO.D40377   MCCOY                    THOMAS                1374            .   TEMP ABS
 7693   FLO.814747   POOLE                    ROBERT                1375   07/26/2019   ACTIVE
29083   FLO.Y31699   BATALONE                 JORGE                 1375   07/26/2019   ACTIVE
21162   FLO.Q19397   CUOMO                    JEREMIAH              1380   07/26/2019   ACTIVE
 4977   FLO.368527   WINDOM                   CURTIS                1385   07/26/2019   ACTIVE
13466   FLO.H14048   JOHNS                    JOE                   1385   07/26/2019   ACTIVE
14221   FLO.I03774   RICHARDSON               JOHN                  1390   07/26/2019   ACTIVE
 6582   FLO.600483   HOLMES                   RANDELL               1391   07/26/2019   ACTIVE
  899   FLO.110365   BOGLE                    BRETT                 1396   07/26/2019   ACTIVE
 7331   FLO.759993   WILSON                   ERIC                  1398   07/26/2019   ACTIVE
17702   FLO.L76379   BALENTINE                JAMES                 1398   07/26/2019   ACTIVE
 5640   FLO.466422   GAVIDIA                  ERNESTO               1400   07/26/2019   ACTIVE
 7523   FLO.785568   HARJO                    IKE                   1400   07/26/2019   ACTIVE
19211   FLO.M83345   JOHNSON                  LAQUISHA              1400   07/26/2019   ACTIVE
20394   FLO.P34566   TAYLOR                   ROBERT                1400   07/26/2019   ACTIVE
  277   FLO.065145   HEATH                    RONALD                1401   07/26/2019   ACTIVE
 8135   FLO.948553   MATTESON                 MICHAEL               1405   07/26/2019   ACTIVE
24467   FLO.T81336   ANDERSON                 JOSHUA                1405   07/26/2019   ACTIVE
16614   FLO.K83579   BREWSTER                 CHRISSANDRA           1406   07/26/2019   ACTIVE
 1452   FLO.126409   AVERY                    BRIAN                 1412   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 225 of 230
 9643   FLO.B10594   DEALMEIDA               MARCUS                1425   07/26/2019   ACTIVE
28720   FLO.Y08219   GOPHER                  LESLIE                1425   07/26/2019   ACTIVE
23499   FLO.T25057   CAPERS                  KHAREE                1430   07/26/2019   ACTIVE
 1402   FLO.125540   HATCHER                 JEFFREY               1431   07/26/2019   ACTIVE
22682   FLO.S11166   CULPEPPER               DOMINIC               1433   07/26/2019   ACTIVE
23371   FLO.T17058   ALVAREZ                 FRANK                 1434   07/26/2019   ACTIVE
12923   FLO.G07770   LIPSCOMB                DEREK                 1435   07/26/2019   ACTIVE
22689   FLO.S11584   ZIMMERMAN               MARY                  1436   07/26/2019   ACTIVE
28785   FLO.Y14151   KIPP                    ROYLE                 1438   07/26/2019   ACTIVE
 8153   FLO.952560   CHISZAR                 SHAD                  1440   07/26/2019   ACTIVE
 7815   FLO.862383   GIBSON                  ROBERT                1445   07/26/2019   ACTIVE
 6313   FLO.552353   CALDWELL                EDWARD                1447   07/26/2019   ACTIVE
10320   FLO.C00769   DUNSMOOR                CHRISTOPHER           1448   07/26/2019   ACTIVE
 2534   FLO.145267   DAVIS                   ADAM                  1450   07/26/2019   ACTIVE
 3326   FLO.168238   ELKIN                   DAVID                 1451   07/26/2019   ACTIVE
  523   FLO.086633   YOUNG                   RONALD                1456   07/26/2019   ACTIVE
20941   FLO.Q02468   RHYNES                  CLARENCE              1465   07/26/2019   ACTIVE
29397   FLO.Y46482   KLIEM                   STANLEY               1466   07/26/2019   ACTIVE
12865   FLO.G04231   HOWARD                  KENYATTA              1470   07/26/2019   ACTIVE
 3259   FLO.167074   DEL RIO                 EDGAR                 1473   07/26/2019   ACTIVE
24747   FLO.U13122   KHOLODKOV               ALEXEY                1473   07/26/2019   ACTIVE
23313   FLO.T12439   VALERY                  TREVOR                1474   07/26/2019   ACTIVE
 7160   FLO.722197   TIGER                   EDWARD                1480   07/26/2019   ACTIVE
 2542   FLO.146057   BROOKS                  KENYATTA              1482   07/26/2019   ACTIVE
 3535   FLO.184721   PATTERSON               WILLIAM               1485   07/26/2019   ACTIVE
 1449   FLO.126388   BOLTON                  STEPHEN               1489   07/26/2019   ACTIVE
 7667   FLO.811081   CHAPIN                  RAYMOND               1489   07/26/2019   ACTIVE
14710   FLO.J12116   TAYLOR                  JOHN                  1490   07/26/2019   ACTIVE
24925   FLO.U24131   CARR                    EMILIA                1490   07/26/2019   ACTIVE
28978   FLO.Y26397   RODRIGUEZ               WALLACE               1493   07/26/2019   ACTIVE
 5784   FLO.490606   SMITH                   DERRICK               1496   07/26/2019   ACTIVE
  459   FLO.081623   THOMPSON                ARTHUR                1500   07/26/2019   ACTIVE
 1167   FLO.119898   LUMPKIN                 ARTHUR                1500   07/26/2019   ACTIVE
19997   FLO.P05294   MCKENNA                 WILLIAM               1500   07/26/2019   ACTIVE
 2760   FLO.153582   JOHNSON                 VUZHUAN               1501   07/26/2019   ACTIVE
   23   FLO.020899   SIPLING                 DAVID                 1505   07/26/2019   ACTIVE
14969   FLO.J26252   STEWARD                 ROBERT                1505   07/26/2019   ACTIVE
25645   FLO.V11552   JOHNSON                 STEVEN                1505   07/26/2019   ACTIVE
28513   FLO.X85733   BROWNLEY                ORLANDO               1507   07/26/2019   ACTIVE
 1555   FLO.128135   BAILEY                  ROBERT                1510   07/26/2019   ACTIVE
 4964   FLO.367023   UPSON                   WILLIE                1510   07/26/2019   ACTIVE
12105   FLO.E11301   FULLMER                 LAMAR                 1510   07/26/2019   ACTIVE
29306   FLO.Y42291   LARESCA                 NICHOLAS              1512   07/26/2019   ACTIVE
 8801   FLO.B01363   SMITH                   COREY                 1515   07/26/2019   ACTIVE
 2160   FLO.134360   HALL                    TRACY                 1519   07/26/2019   ACTIVE
10377   FLO.C01401   ALLEN                   LARRY                 1523            .   TEMP ABS
26535   FLO.W15459   OBEAR                   CLAYTON               1524   07/26/2019   ACTIVE
28843   FLO.Y17435   SMITH                   DONALD                1525   07/26/2019   ACTIVE
 3520   FLO.184104   MARINO                  STEVEN                1531   07/26/2019   ACTIVE
22105   FLO.R52433   NAVARRO                 JUSTIN                1535   07/26/2019   ACTIVE
17180   FLO.L42062   JIMMIE                  PHILLIP               1538   07/26/2019   ACTIVE
20248   FLO.P26127   MILLER                  JOHN                  1543   07/26/2019   ACTIVE
  966   FLO.112969   HALL                    RICHARD               1550   07/26/2019   ACTIVE
 6789   FLO.647942   ROBERTS                 CHARLES               1550   07/26/2019   ACTIVE
28285   FLO.X75213   GRAVES                  HUBERT                1551   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 226 of 230
29399   FLO.Y46545   OSCEOLA                  TEDDY                 1560   07/26/2019   ACTIVE
27875   FLO.X57335   SAMAROO                  MALCOLM               1563            .   TEMP ABS
 3684   FLO.192260   STOTTLEMYER              ROGER                 1565   07/26/2019   ACTIVE
25069   FLO.U32932   BARTLETT                 STEVEN                1570   07/26/2019   ACTIVE
20253   FLO.P26529   RUSSELL                  RICHARD               1580   07/26/2019   ACTIVE
 8195   FLO.961048   GLENNON                  JOHN                  1583   07/26/2019   ACTIVE
  748   FLO.100439   FREUND                   JOHN                  1588   07/26/2019   ACTIVE
 1340   FLO.124476   CHAPMAN                  JOEL                  1595   07/26/2019   ACTIVE
 1516   FLO.127450   DEATON                   MARK                  1595   07/26/2019   ACTIVE
 2866   FLO.155718   MCCLEARY                 DANIELLE              1595   07/26/2019   ACTIVE
 7761   FLO.835893   MCARTHUR                 DENNIS                1598   07/26/2019   ACTIVE
14890   FLO.J22132   DUPRIEST                 WILLIAM               1598            .   TEMP ABS
21768   FLO.R29864   HENRION                  TIMOTHY               1605   07/26/2019   ACTIVE
24337   FLO.T75704   CARLL                    RYAN                  1610   07/26/2019   ACTIVE
10445   FLO.C02140   CASTRO                   MATTHEW               1615   07/26/2019   ACTIVE
12082   FLO.E09645   SMITH                    WILLIAM               1615   07/26/2019   ACTIVE
12849   FLO.G02885   MCKINLEY                 SHAWN                 1615   07/26/2019   ACTIVE
23515   FLO.T26376   RYDER                    JEFFREY               1616   07/26/2019   ACTIVE
13506   FLO.H16211   SKINNER                  MICHAEL               1620   07/26/2019   ACTIVE
29067   FLO.Y30828   HENRY                    JOEY                  1620   07/26/2019   ACTIVE
27702   FLO.X47744   SUBER                    SHAMIR                1621   07/26/2019   ACTIVE
11890   FLO.D54130   RICHARDSON               JOSEPH                1625   07/26/2019   ACTIVE
24859   FLO.U20862   HELD                     KRISTOPHER            1625   07/26/2019   ACTIVE
 6829   FLO.656970   HUTCHINSON               JAMES                 1627   07/26/2019   ACTIVE
21318   FLO.Q26823   GEHMLICH                 KENNETH               1631   07/26/2019   ACTIVE
26329   FLO.V47955   WILKERSON                RHONDA                1635   07/26/2019   ACTIVE
  808   FLO.104760   CLAYTON                  OTIS                  1636   07/26/2019   ACTIVE
28284   FLO.X75207   BRUMFIELD                AMANDA                1640   07/26/2019   ACTIVE
 6995   FLO.696859   GRAINGER                 STEPHEN               1643   07/26/2019   ACTIVE
   79   FLO.034416   MEEHAN                   KEVIN                 1646   07/26/2019   ACTIVE
11123   FLO.C07695   BARNES                   CRAIG                 1646   07/26/2019   ACTIVE
 4658   FLO.313171   POWELL                   MICHAEL               1650   07/26/2019   ACTIVE
 6522   FLO.583506   SCOTT                    KEVIN                 1657   07/26/2019   ACTIVE
 3826   FLO.196739   MORGAN                   ANDY                  1660   07/26/2019   ACTIVE
 7883   FLO.889600   BRYAN                    JOHN                  1665   07/26/2019   ACTIVE
 6603   FLO.605412   WILLIAMS                 HORACE                1670   07/26/2019   ACTIVE
  617   FLO.093313   MATHIS                   RICKIE                1680   07/26/2019   ACTIVE
 8328   FLO.975368   EVERETT                  ALONSO                1690   07/26/2019   ACTIVE
16918   FLO.L17131   HUNTER                   ELLVIN                1695   07/26/2019   ACTIVE
11982   FLO.E01098   BAUER                    JOSHUA                1703   07/26/2019   ACTIVE
 7867   FLO.886059   TAYLOR                   JIMMIE                1705   07/26/2019   ACTIVE
  582   FLO.090973   MOORE                    KEVIN                 1713   07/26/2019   ACTIVE
  890   FLO.109919   ALEXANDER                BOBBY                 1715   07/26/2019   ACTIVE
18216   FLO.M12808   RECIO                    ANGEL                 1715   07/26/2019   ACTIVE
18264   FLO.M16105   VALDES                   ELI                   1715   07/26/2019   ACTIVE
19329   FLO.N02526   MARION                   DANIEL                1716   07/26/2019   ACTIVE
17127   FLO.L38322   MELENDEZ                 JASON                 1717   07/26/2019   ACTIVE
  862   FLO.108496   ROCKER                   JULIUS                1720   07/26/2019   ACTIVE
25384   FLO.U47582   BIRAGHI                  KAREN                 1720   07/26/2019   ACTIVE
 5414   FLO.440701   JOHNSON                  RONNIE                1721   07/26/2019   ACTIVE
 4642   FLO.311509   THOMAS                   WILLIAM               1723   07/26/2019   ACTIVE
12143   FLO.E13560   STOHLBERG                CHRISTOPHER           1725   07/26/2019   ACTIVE
 1116   FLO.118384   ABBAS                    KAREEM                1726   07/26/2019   ACTIVE
 9630   FLO.B10503   CAFARO                   ANTHONY               1741   07/26/2019   ACTIVE
27564   FLO.X40135   GUEBARA                  RUFINO                1741   07/26/2019   ACTIVE
              Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 227 of 230
25884   FLO.V25753   DUVALL                  GREGORY               1745   07/26/2019   ACTIVE
28583   FLO.X91339   DEFULGENTIS             FRANK                 1745   07/26/2019   ACTIVE
  633   FLO.094138   DEATON                  JASON                 1750   07/26/2019   ACTIVE
15359   FLO.J40122   WOOD                    MARK                  1750   07/26/2019   ACTIVE
25754   FLO.V17909   ROBBINS                 RONALD                1750   07/26/2019   ACTIVE
 1314   FLO.124004   OBRYANT                 THOMAS                1761   07/26/2019   ACTIVE
16122   FLO.K60706   SUTHERLAND              KENNETH               1764   07/26/2019   ACTIVE
21996   FLO.R46380   DIBELLO                 ROBERT                1765   07/26/2019   ACTIVE
 8220   FLO.963091   GAGNON                  RICHARD               1775   07/26/2019   ACTIVE
 4624   FLO.309567   JONES                   MARVIN                1787   07/26/2019   ACTIVE
17303   FLO.L50654   WALLEN                  VICTOR                1789   07/26/2019   ACTIVE
 4430   FLO.292881   BRAXTON                 DALY                  1800   07/26/2019   ACTIVE
 1022   FLO.115167   SIMMONS                 SAMUEL                1805   07/26/2019   ACTIVE
  735   FLO.099822   POLLARD                 SYDNEY                1830   07/26/2019   ACTIVE
 4718   FLO.317855   JONES                   JACOB                 1836   07/26/2019   ACTIVE
 3177   FLO.165668   RODRIGUEZ               MATTHEW               1848   07/26/2019   ACTIVE
  464   FLO.081791   BURGESS                 TIMOTHY               1860   07/26/2019   ACTIVE
 4308   FLO.270944   HALL                    JAMES                 1869   07/26/2019   ACTIVE
27726   FLO.X48895   ROZIER                  DONALD                1874            .   TEMP ABS
  815   FLO.105106   JONES                   WILLIE                1876   07/26/2019   ACTIVE
  888   FLO.109896   WOOL                    JOHN                  1878   07/26/2019   ACTIVE
  616   FLO.093094   PEEDE                   ROBERT                1879   07/26/2019   ACTIVE
 9921   FLO.B12522   MARTENS                 ROBERT                1885   07/26/2019   ACTIVE
  335   FLO.071615   SCOTT                   PAUL                  1895   07/26/2019   ACTIVE
27406   FLO.X27015   ROBINSON                KORTINI               1895   07/26/2019   ACTIVE
  724   FLO.099265   PARKER                  ERIC                  1899   07/26/2019   ACTIVE
12524   FLO.E37554   BLASSINGAME             PATRICK               1911   07/26/2019   ACTIVE
12255   FLO.E20773   SCHOENWETTER            RANDY                 1915   07/26/2019   ACTIVE
 3152   FLO.164027   CASTORO                 CYNTHIA               1925   07/26/2019   ACTIVE
  962   FLO.112850   WALLS                   FRANK                 1927   07/26/2019   ACTIVE
14621   FLO.J08062   COX                     JACK                  1927   07/26/2019   ACTIVE
   65   FLO.032126   PARKER                  ROBERT                1930   07/26/2019   ACTIVE
20417   FLO.P35749   GRAY                    MICHAEL               1935   07/26/2019   ACTIVE
29223   FLO.Y38736   WAGGERBY                GARY                  1950   07/26/2019   ACTIVE
 1203   FLO.121159   LEWIS                   ADRIAN                1970   07/26/2019   ACTIVE
12660   FLO.E45076   WRIGHT-ROBERTS          JAMES                 1970   07/26/2019   ACTIVE
10402   FLO.C01639   LUNDGREN                JAMES                 1972   07/26/2019   ACTIVE
14833   FLO.J19000   JOHNSON                 HOWARD                1982   07/26/2019   ACTIVE
 8914   FLO.B03553   BETZ                    ROBERT                2000   07/26/2019   ACTIVE
18093   FLO.M02926   GUTIERREZ               ULISES                2030   07/26/2019   ACTIVE
 9845   FLO.B11975   HODGE                   ANTHONY               2055   07/26/2019   ACTIVE
 5012   FLO.371815   TUCKER                  ALEXANDER             2060   07/26/2019   ACTIVE
24635   FLO.U04937   MARTIN                  DAVID                 2060   07/26/2019   ACTIVE
  596   FLO.091895   JOSWICK                 JOHN                  2070   07/26/2019   ACTIVE
 5425   FLO.442069   TORRES                  ANTHONY               2072   07/26/2019   ACTIVE
  227   FLO.058704   MERRITT                 JOHN                  2093   07/26/2019   ACTIVE
 7891   FLO.890558   CRESPO                  DEMETRIO              2093   07/26/2019   ACTIVE
 6961   FLO.686748   BULLARD                 GREGORY               2095   07/26/2019   ACTIVE
  639   FLO.094351   BELL                    MARTEZ                2099   07/26/2019   ACTIVE
25587   FLO.V07975   MARQUES                 ROBERT                2106   07/26/2019   ACTIVE
  823   FLO.105661   REED                    GROVER                2145   07/26/2019   ACTIVE
26554   FLO.W16844   LANE                    JUSTIN                2150            .   TEMP ABS
  413   FLO.077911   DOXON                   ALLAN                 2162   07/26/2019   ACTIVE
12864   FLO.G03941   SALONKO                 FRANK                 2181   07/26/2019   ACTIVE
 7829   FLO.866087   MCBRIDE                 KENNETH               2190   07/26/2019   ACTIVE
               Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 228 of 230
  359   FLO.073045   JENNINGS                 BRYAN                 2206   07/26/2019   ACTIVE
 6620   FLO.610566   GROBMYER                 JOSEPH                2247   07/26/2019   ACTIVE
 6543   FLO.588873   BRANT                    CHARLES               2253   07/26/2019   ACTIVE
  778   FLO.102501   ALFONSO                  JOSE                  2259   07/26/2019   ACTIVE
 1998   FLO.133002   DIETERLE                 MATTHEW               2305   07/26/2019   ACTIVE
15912   FLO.K04016   HONETER                  JAMES                 2309   07/26/2019   ACTIVE
  637   FLO.094230   KERR                     KEITH                 2320   07/26/2019   ACTIVE
  248   FLO.061988   RIDING                   MICHAEL               2329   07/26/2019   ACTIVE
  170   FLO.049733   DEBOSE                   ARTHUR                2366   07/26/2019   ACTIVE
 3315   FLO.168018   ANDERSON                 STEPHEN               2375   07/26/2019   ACTIVE
 3161   FLO.165249   JOHNSON                  JOHN                  2420   07/26/2019   ACTIVE
 8034   FLO.913662   BURNSIDE                 SCOTT                 2428   07/26/2019   ACTIVE
  482   FLO.083117   SEARS                    TERRY                 2435   07/26/2019   ACTIVE
15999   FLO.K51766   PITCHER                  GEORGE                2449   07/26/2019   ACTIVE
16993   FLO.L25945   GOLDBERG                 MICHAEL               2465   07/26/2019   ACTIVE
10079   FLO.B13818   MOULTON                  ROBERT                2489   07/26/2019   ACTIVE
23568   FLO.T29509   GREEN                    DAVID                 2490   07/26/2019   ACTIVE
 1360   FLO.124787   JOHNSON                  JAMES                 2492   07/26/2019   ACTIVE
 7594   FLO.794995   MOUNT                    THOMAS                2502   07/26/2019   ACTIVE
14717   FLO.J12375   JOHNSON                  MICHAEL               2505   07/26/2019   ACTIVE
 3354   FLO.168693   FUNK                     JASON                 2509   07/26/2019   ACTIVE
20598   FLO.P43024   MCKENZIE                 DAVID                 2600   07/26/2019   ACTIVE
18689   FLO.M45623   SAEZ                     MOHAMMED              2635   07/26/2019   ACTIVE
 3603   FLO.188378   DAVIS                    JETHRO                2662   07/26/2019   ACTIVE
  332   FLO.071560   LAROSA                   THOMAS                2774   07/26/2019   ACTIVE
29008   FLO.Y27853   SLUYTER                  PATRICK               2837   07/26/2019   ACTIVE
 3787   FLO.195640   PEREZ                    ROBERTO               2938   07/26/2019   ACTIVE
22961   FLO.S27676   HICKS                    JOHN                  2945   07/26/2019   ACTIVE
12873   FLO.G04475   SMOAKS                   TONY                  2964   07/26/2019   ACTIVE
17788   FLO.L82568   BISHOP                   BRANDON               3004   07/26/2019   ACTIVE
  825   FLO.105669   SEIBERT                  MICHAEL               3390            .   TEMP ABS
10299   FLO.C00590   MILLS                    CARY                  4210   07/26/2019   ACTIVE
20013   FLO.P06680   GRAHAM                   ROBERT                4914   07/26/2019   ACTIVE
 6766   FLO.639564   ALLMAN                   JOHN                  5168   07/26/2019   ACTIVE
         Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 229 of 230


                         Notice of Proposed Settlement
     of Class Action Lawsuit Concerning the FDOC’s Digital Music Player Program
                             Demler, et al. v. Inch, No. 4:19-cv-00094-RH-GRJ
                            U.S. District Court for the Northern District of Florida

                                           Purpose of This Notice

       This notice contains information about a proposed class action settlement of the above-named case
involving digital music that prisoners in the Florida Department of Corrections (FDOC) purchased through the
previous Digital Music Player Program. It summarizes the proposed settlement and provides instructions on
how to comment on or object to the proposed settlement.

                                                 Background

         This class action lawsuit was filed in February 2019 against Mark Inch, in his official capacity as the
Secretary of the FDOC. The Plaintiffs alleged that the FDOC, when it ended the Digital Music Player Program
and transitioned to the Multimedia Tablet Program, rescinded access to the music that prisoners had purchased
in the Digital Music Player Program. The Plaintiffs alleged that this action violated the Takings Clause of the
Fifth Amendment and the substantive Due Process Clause of the Fourteenth Amendment. The FDOC denies
all liability, and further, that access was unconstitutionally rescinded, that Class members were denied their
constitutional rights in any manner, that class members were deprived of their ownership of the purchased
digital music, and that class members have standing to raise any claims.

        Class Certification. The Court has certified this case as a class action with the following class
definition:

       All current (as of April 16, 2020) FDOC prisoners whose digital media files were taken, or will be
       taken, pursuant to the FDOC’s termination of the Digital Music Player Program, and who
       purchased more than 75 songs through that program.

                                   Summary of the Proposed Settlement

       Under the proposed settlement, and in order to restore Class Members’ ability to listen to an agreed
upon number of songs that were previously purchased under the Digital Music Player Program, the FDOC will
provide the Class with Settlement Credits (i.e. 3,900,000 Tablet Media Credits), for any approved use in the
Multimedia Tablet Program.

       The Settlement Credits will supplement the 100 Tablet Media Credits that have been previously issued,
and one Tablet Media Credit will be issued from the Settlement Credits for each song in excess of 100
purchased under the Digital Music Player Program for a total Tablet Media Credits not to exceed 3,900,000.
To the extent that there are Settlement Credits remaining after the foregoing distribution, those Tablet Media
Credits will be distributed among all Class members on a pro rata basis based on the number of songs
purchased under the Digital Music Player Program. The FDOC has also separately agreed to pay Class
Counsel $150,000 in attorneys’ fees, costs, and expenses.




                                                   Page 1 of 2                                    EXHIBIT C
         Case 4:19-cv-00094-RH-GRJ Document 168-1 Filed 05/14/20 Page 230 of 230

                              Options for Class Members—What You Can Do

        1.      Do Nothing. If you do nothing, you will remain a member of the class and receive the benefit
of the settlement, if and when the Court finally approves it. This means that you will receive credits in the
Multimedia Tablet Program as described above. You will also be bound by the settlement, and you will waive
and release all claims against the FDOC arising out of the Digital Music Player Program. You cannot exclude
yourself from or “opt-out” of the settlement.

         2.     Object to or Comment on the Proposed Settlement. If you are a class member, you can
comment on or object to the proposed settlement. For example, you can tell the Court you do not like the
proposed settlement or some part of it, or you can say you do not think the settlement is fair, reasonable, or
adequate. The Court will consider your views, but may approve the settlement anyway or modify it with
approval of the parties. If the Court approves the settlement, you will still receive the benefit of it and be bound
by it, even if you filed an Objection.

        To object to or comment on the proposed settlement, you must submit a written Statement of Objection
or Comment that: (a) identifies the case, (b) contains your name and address; and (c) describes each objection
or comment you have and explains the basis for it. You may submit copies of any documents that support
your objections or comments. If a lawyer on your behalf wishes to appear and present such objection or
comment at the Fairness Hearing (see below), you must also submit a Notice of Intention to Appear that
identifies the case, contains your name and address, and explains the reason the appearance is desired. Note
that you are not required to appear at the Fairness Hearing.

       Your Statement of Objection or Comment and/or Notice of Intention to Appear must be filed with the
Court by mailing it to: Clerk of the Court, U.S. District Court, Northern District of Florida, 111 N. Adams St.,
Tallahassee, Florida 32301-7730. It must be postmarked no later than ___________________.

                                                Fairness Hearing

        Although the Court has preliminarily approved the proposed settlement, the Court has not made a final
determination on whether to approve it. The decision will come after the Fairness Hearing, which will be
held telephonically on ______________. To join the hearing, dial ____________. If there are timely
objections filed, the Court will consider them, and the Court will listen to people who have asked to speak at
the hearing. After the hearing, the Court will decide whether or not to approve the settlement. If you choose,
you are entitled to be represented by an attorney of your choice at the fairness hearing, at your own cost.

        Further Information. For further information, you may write to Class Counsel at the Florida Justice
Institute, 100 SE 2nd Street Suite 3750, Miami, FL 33131. Please write “Media Player Class Action Settlement”
on the envelope. Please allow several weeks for a response.




                                                     Page 2 of 2
